 
 
I 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 4310 
 
AN ACT 
To authorize appropriations for fiscal year 2013 for military activities of the Department of Defense, for military construction, and for defense activities of the Department of Energy, to prescribe military personnel strengths for such fiscal year, and for other purposes.  
 
 
1.Short titleThis Act may be cited as the National Defense Authorization Act for Fiscal Year 2013. 
2.Organization of Act into divisions; table of contents 
(a)DivisionsThis Act is organized into four divisions as follows: 
(1)Division A—Department of Defense Authorizations. 
(2)Division B—Military Construction Authorizations. 
(3)Division C—Department of Energy National Security Authorizations and Other Authorizations. 
(4)Division D—Funding Tables. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title. 
Sec. 2. Organization of Act into divisions; table of contents. 
Sec. 3. Congressional defense committees. 
Division A—DEPARTMENT OF DEFENSE AUTHORIZATIONS 
Title I—Procurement 
Subtitle A—Authorization of Appropriations 
Sec. 101. Authorization of appropriations. 
Subtitle B—Army Programs 
Sec. 111. Multiyear procurement authority for Army CH–47 helicopters. 
Sec. 112. Reports on airlift requirements of the Army. 
Subtitle C—Navy Programs 
Sec. 121. Extension of Ford class aircraft carrier construction authority. 
Sec. 122. Multiyear procurement authority for Virginia class submarine program. 
Sec. 123. Multiyear procurement authority for Arleigh Burke class destroyers and associated systems. 
Sec. 124. Limitation on availability of amounts for second Ford class aircraft carrier. 
Sec. 125. Refueling and complex overhaul of the U.S.S. Abraham Lincoln. 
Sec. 126. Designation of mission modules of the Littoral Combat Ship as a major defense acquisition program. 
Sec. 127. Report on Littoral Combat Ship designs. 
Sec. 128. Comptroller General review of Littoral Combat Ship program. 
Sec. 129. Sense of Congress on importance of engineering in early stages of shipbuilding. 
Sec. 130. Sense of Congress on nuclear-powered ballistic submarines. 
Sec. 131. Sense of Congress on Marine Corps amphibious lift and presence requirements. 
Sec. 132. Sense of the Senate on Department of the Navy fiscal year 2014 budget request for tactical aviation aircraft. 
Subtitle D—Air Force Programs 
Sec. 141. Reduction in number of aircraft required to be maintained in strategic airlift aircraft inventory. 
Sec. 142. Retirement of B–1 bomber aircraft. 
Sec. 143. Avionics systems for C–130 aircraft. 
Sec. 144. Treatment of certain programs for the F–22A Raptor aircraft as major defense acquisition programs. 
Subtitle E—Joint and Multiservice Matters 
Sec. 151. Multiyear procurement authority for V–22 joint aircraft program. 
Sec. 152. Procurement of space-based infrared systems satellites. 
Sec. 153. Limitation on availability of funds for evolved expendable launch vehicle program. 
Sec. 154. Limitation on availability of funds for retirement of RQ–4 Global Hawk unmanned aircraft systems. 
Sec. 155. Requirement to set F–35 aircraft initial operational capability dates. 
Sec. 156. Shallow Water Combat Submersible program. 
Sec. 157. Requirement that tactical manned intelligence, surveillance, and reconnaissance aircraft and unmanned aerial vehicles use specified standard data link. 
Sec. 158. Study on small arms and small-caliber ammunition capabilities. 
Title II—RESEARCH, DEVELOPMENT, TEST, AND EVALUATION 
Subtitle A—Authorization of Appropriations 
Sec. 201. Authorization of appropriations. 
Subtitle B—Program Requirements, Restrictions, and Limitations 
Sec. 211. Next-generation long-range strike bomber aircraft nuclear certification requirement. 
Sec. 212. Extension of limitation on availability of funds for Unmanned Carrier-launched Surveillance and Strike system program. 
Sec. 213. Limitation on availability of funds for milestone A activities for an Army medium range multi-purpose vertical takeoff and landing unmanned aircraft system. 
Sec. 214. Use of funds for conventional prompt global strike program. 
Sec. 215. Next Generation Foundry for the Defense Microelectronics Activity. 
Sec. 216. Advanced rotorcraft initiative. 
Subtitle C—Missile Defense Programs 
Sec. 221. Prohibition on the use of funds for the MEADS program. 
Sec. 222. Availability of funds for Iron Dome short-range rocket defense program. 
Sec. 223. Authority for relocation of certain Aegis weapon system assets between and within the DDG–51 class destroyer and Aegis Ashore programs in order to meet mission requirements. 
Sec. 224. Evaluation of alternatives for the precision tracking space system. 
Sec. 225. Next generation Exo-atmospheric Kill Vehicle. 
Sec. 226. Modernization of the Patriot air and missile defense system. 
Sec. 227. Evaluation and environmental impact assessment of potential future missile defense sites in the United States. 
Sec. 228. Homeland ballistic missile defense. 
Sec. 229. Regional ballistic missile defense. 
Sec. 230. NATO contributions to missile defense in Europe. 
Sec. 231. Report on test plan for the ground-based midcourse defense system. 
Sec. 232. Sense of Congress on missile defense. 
Sec. 233. Sense of Congress on the submittal to Congress of the homeland defense hedging policy and strategy report of the Secretary of Defense. 
Subtitle D—Reports 
Sec. 241. Mission packages for the Littoral Combat Ship. 
Sec. 242. Study on electronic warfare capabilities of the Marine Corps. 
Sec. 243. Conditional requirement for report on amphibious assault vehicles for the Marine Corps. 
Sec. 244. Report on cyber and information technology research investments of the Air Force. 
Sec. 245. National Research Council review of defense science and technical graduate education needs. 
Subtitle E—Other Matters 
Sec. 251. Eligibility for Department of Defense laboratories to enter into educational partnerships with educational institutions in territories and possessions of the United States. 
Sec. 252. Regional advanced technology clusters. 
Sec. 253. Sense of Congress on increasing the cost-effectiveness of training exercises for members of the Armed Forces. 
Title III—OPERATION AND MAINTENANCE 
Subtitle A—Authorization of Appropriations 
Sec. 301. Operation and maintenance funding. 
Subtitle B—Energy and Environment 
Sec. 311. Training range sustainment plan and training range inventory. 
Sec. 312. Authority of Secretary of a military department to enter into cooperative agreements with Indian tribes for land management associated with military installations and State-owned National Guard installations. 
Sec. 313. Department of Defense guidance on environmental exposures at military installations and briefing regarding environmental exposures to members of the Armed Forces. 
Sec. 314. Report on status of targets in implementation plan for operational energy strategy. 
Sec. 315. Limitation on obligation of Department of Defense funds from Defense Production Act of 1950 for biofuel refinery construction. 
Sec. 316. Sense of Congress on protection of Department of Defense airfields, training airspace, and air training routes. 
Subtitle C—Logistics and Sustainment 
Sec. 321. Expansion and reauthorization of multi-trades demonstration project. 
Sec. 322. Restoration and amendment of certain provisions relating to depot-level maintenance and core logistics capabilities. 
Sec. 323. Rating chains for system program managers. 
Subtitle D—Readiness 
Sec. 331. Intergovernmental support agreements with State and local governments. 
Sec. 332. Expansion and reauthorization of pilot program for availability of working-capital funds for product improvements. 
Sec. 333. Department of Defense national strategic ports study and Comptroller General studies and reports on strategic ports. 
Subtitle E—Reports 
Sec. 341. Annual report on Department of Defense long-term corrosion strategy. 
Sec. 342. Report on joint strategy for readiness and training in a C4ISR-denied environment. 
Sec. 343. Comptroller General review of annual Department of Defense report on prepositioned materiel and equipment. 
Sec. 344. Modification of report on maintenance and repair of vessels in foreign shipyards. 
Sec. 345. Extension of deadline for Comptroller General report on Department of Defense service contract inventory. 
Subtitle F—Limitations and Extension of Authority 
Sec. 351. Repeal of redundant authority to ensure interoperability of law enforcement and emergency responder training. 
Sec. 352. Aerospace control alert mission. 
Sec. 353. Limitation on authorization of appropriations for the National Museum of the United States Army. 
Sec. 354. Limitation on availability of funds for retirement or inactivation of Ticonderoga class cruisers or dock landing ships. 
Sec. 355. Renewal of expired prohibition on return of veterans memorial objects without specific authorization in law. 
Subtitle G—National Commission on the Structure of the Air Force 
Sec. 361. Short title. 
Sec. 362. Establishment of Commission. 
Sec. 363. Duties of the Commission. 
Sec. 364. Powers of the Commission. 
Sec. 365. Commission personnel matters. 
Sec. 366. Termination of the Commission. 
Sec. 367. Funding. 
Subtitle H—Other Matters 
Sec. 371. Military working dog matters. 
Sec. 372. Comptroller General review of handling, labeling, and packaging procedures for hazardous material shipments. 
Title IV—Military Personnel Authorizations 
Subtitle A—Active Forces 
Sec. 401. End strengths for active forces. 
Sec. 402. Revision in permanent active duty end strength minimum levels. 
Sec. 403. Annual limitation on end strength reductions for regular component of the Army and Marine Corps. 
Sec. 404. Additional Marine Corps personnel for the Marine Corps Security Guard Program. 
Subtitle B—Reserve Forces 
Sec. 411. End strengths for Selected Reserve. 
Sec. 412. End strengths for Reserves on active duty in support of the reserves. 
Sec. 413. End strengths for military technicians (dual status). 
Sec. 414. Fiscal year 2013 limitation on number of non-dual status technicians. 
Sec. 415. Maximum number of reserve personnel authorized to be on active duty for operational support. 
Subtitle C—Authorization of Appropriations 
Sec. 421. Military personnel. 
Title V—Military Personnel Policy 
Subtitle A—Officer Personnel Policy Generally 
Sec. 501. Limitation on number of Navy flag officers on active duty. 
Sec. 502. Reinstatement of authority for enhanced selective early retirement boards and early discharges. 
Sec. 503. Modification of definition of joint duty assignment to include all instructor assignments for joint training and education. 
Sec. 504. Exception to required retirement after 30 years of service for Regular Navy warrant officers in the grade of Chief Warrant Officer, W–5. 
Sec. 505. Extension of temporary authority to reduce minimum length of active service as a commissioned officer required for voluntary retirement as an officer. 
Sec. 506. Temporary increase in the time-in-grade retirement waiver limitation for lieutenant colonels and colonels in the Army, Air Force, and Marine Corps and commanders and captains in the Navy. 
Sec. 507. Modification to limitations on number of officers for whom service-in-grade requirements may be reduced for retirement in grade upon voluntary retirement. 
Sec. 508. Air Force Chief of Chaplains. 
Subtitle B—Reserve Component Management 
Sec. 511. Codification of staff assistant positions for Joint Staff related to National Guard and Reserve matters. 
Sec. 512. Automatic Federal recognition of promotion of certain National Guard warrant officers. 
Sec. 513. Availability of Transition Assistance Advisors to assist members of reserve components who serve on active duty for more than 180 consecutive days. 
Subtitle C—General Service Authorities 
Sec. 518. Authority for additional behavioral health professionals to conduct pre-separation medical exams for post-traumatic stress disorder. 
Sec. 519. Diversity in the Armed Forces and related reporting requirements. 
Sec. 520. Limitation on reduction in number of military and civilian personnel assigned to duty with service review agencies. 
Sec. 521. Extension of temporary increase in accumulated leave carryover for members of the Armed Forces. 
Sec. 522. Modification of authority to conduct programs on career flexibility to enhance retention of members of the Armed Forces. 
Sec. 523. Prohibition on waiver for commissioning or enlistment in the Armed Forces for any individual convicted of a felony sexual offense. 
Sec. 524. Quality review of Medical Evaluation Boards, Physical Evaluation Boards, and Physical Evaluation Board Liaison Officers. 
Sec. 525. Reports on involuntary separation of members of the Armed Forces. 
Sec. 526. Report on feasibility of developing gender-neutral occupational standards for military occupational specialties currently closed to women. 
Sec. 527. Report on education and training and promotion rates for pilots of remotely piloted aircraft. 
Sec. 528. Impact of numbers of members within the Integrated Disability Evaluation System on readiness of Armed Forces to meet mission requirements. 
Subtitle D—Military Justice and Legal Matters 
Sec. 531. Clarification and enhancement of the role of Staff Judge Advocate to the Commandant of the Marine Corps. 
Sec. 532. Additional information in reports on annual surveys of the Committee on the Uniform Code of Military Justice. 
Sec. 533. Protection of rights of conscience of members of the Armed Forces and chaplains of such members. 
Sec. 534. Reports on hazing in the Armed Forces. 
Subtitle E—Member Education and Training Opportunities and Administration 
Sec. 541. Transfer of Troops-to-Teachers Program from Department of Education to Department of Defense and enhancements to the Program. 
Sec. 542. Support of Naval Academy athletic and physical fitness programs. 
Sec. 543. Expansion of Department of Defense pilot program on receipt of civilian credentialing for military occupational specialty skills. 
Sec. 544. State consideration of military training in granting certain State certifications and licenses as a condition on the receipt of funds for veterans employment and training. 
Sec. 545. Department of Defense review of access to military installations by representatives of institutions of higher education. 
Sec. 546. Report on Department of Defense efforts to standardize educational transcripts issued to separating members of the Armed Forces. 
Sec. 547. Comptroller General of the United States reports on joint professional military education matters. 
Subtitle F—Reserve Officers’ Training Corps and Related Matters 
Sec. 551. Repeal of requirement for eligibility for in-State tuition of at least 50 percent of participants in Senior Reserve Officers' Training Corps program. 
Sec. 552. Consolidation of military department authority to issue arms, tentage, and equipment to educational institutions not maintaining units of Junior Reserve Officers’ Training Corps. 
Sec. 553. Modification of requirements on plan to increase the number of units of the Junior Reserve Officers' Training Corps. 
Sec. 554. Comptroller General report on Reserve Officers' Training Corps programs. 
Subtitle G—Defense Dependents’ Education and Military Family Readiness 
Sec. 561. Continuation of authority to assist local educational agencies that benefit dependents of members of the Armed Forces and Department of Defense civilian employees. 
Sec. 562. Impact aid for children with severe disabilities. 
Sec. 563. Amendments to the Impact Aid program. 
Sec. 564. Transitional compensation for dependent children who are carried during pregnancy at time of dependent-abuse offense committed by an individual while a member of the Armed Forces. 
Sec. 565. Modification of authority to allow Department of Defense domestic dependent elementary and secondary schools to enroll certain students. 
Sec. 566. Noncompetitive appointment authority regarding certain military spouses. 
Sec. 567. Report on future of family support programs of the Department of Defense. 
Sec. 568. Sense of Congress regarding support for Yellow Ribbon Day. 
Subtitle H—Improved Sexual Assault Prevention and Response in the Armed Forces 
Sec. 570. Armed Forces Workplace and Gender Relations Surveys. 
Sec. 571. Authority to retain or recall to active duty reserve component members who are victims of sexual assault while on active duty. 
Sec. 572. Additional elements in comprehensive Department of Defense policy on sexual assault prevention and response. 
Sec. 573. Establishment of special victim capabilities within the military departments to respond to allegations of certain special victim offenses. 
Sec. 574. Enhancement to training and education for sexual assault prevention and response. 
Sec. 575. Modification of annual Department of Defense reporting requirements regarding sexual assaults. 
Sec. 576. Independent reviews and assessments of Uniform Code of Military Justice and judicial proceedings of sexual assault cases. 
Sec. 577. Retention of certain forms in connection with Restricted Reports on sexual assault at request of the member of the Armed Forces making the report. 
Sec. 578. General or flag officer review of and concurrence in separation of members of the Armed Forces making an Unrestricted Report of sexual assault. 
Sec. 579. Department of Defense policy and plan for prevention and response to sexual harassment in the Armed Forces. 
Subtitle I—Suicide Prevention and Resilience 
Sec. 580. Enhancement of oversight and management of Department of Defense suicide prevention and resilience programs. 
Sec. 581. Reserve component suicide prevention and resilience program. 
Sec. 582. Comprehensive policy on prevention of suicide among members of the Armed Forces. 
Sec. 583. Study of resilience programs for members of the Army. 
Subtitle J—Other Matters 
Sec. 584. Issuance of prisoner-of-war medal. 
Sec. 585. Technical amendments relating to the termination of the Armed Forces Institute of Pathology under defense base closure and realignment. 
Sec. 586. Modification of requirement for reports in Federal Register on institutions of higher education ineligible for contracts and grants for denial of ROTC or military recruiter access to campus. 
Sec. 587. Acceptance of gifts and services related to educational activities and voluntary services to account for missing persons. 
Sec. 588. Display of State, District of Columbia, commonwealth, and territorial flags by the Armed Forces. 
Sec. 589. Enhancement of authorities on admission of defense industry civilians to certain Department of Defense educational institutions and programs. 
Sec. 590. Extension of authorities to carry out a program of referral and counseling services to veterans at risk of homelessness who are transitioning from certain institutions. 
Sec. 591. Inspection of military cemeteries under the jurisdiction of Department of Defense. 
Sec. 592. Report on results of investigations and reviews conducted with respect to Port Mortuary Division of the Air Force Mortuary Affairs Operations Center at Dover Air Force Base. 
Sec. 593. Preservation of editorial independence of Stars and Stripes. 
Sec. 594. National public awareness and participation campaign for Veterans' History Project of American Folklife Center. 
Sec. 595. Report on accuracy of data in the Defense Enrollment Eligibility Reporting System. 
Sec. 596. Sense of Congress that the bugle call commonly known as Taps should be designated as the National Song of Military Remembrance. 
Title VI—Compensation and Other Personnel Benefits 
Subtitle A—Pay and Allowances 
Sec. 601. Fiscal year 2013 increase in military basic pay. 
Sec. 602. Extension of authority to provide temporary increase in rates of basic allowance for housing under certain circumstances. 
Sec. 603. Basic allowance for housing for two-member couples when one member is on sea duty. 
Sec. 604. Rates of basic allowance for housing for members performing active Guard and Reserve duty. 
Sec. 605. Payment of benefit for nonparticipation of eligible members in Post-Deployment/Mobilization Respite Absence program due to Government error. 
Subtitle B—Bonuses and Special and Incentive Pays 
Sec. 611. One-year extension of certain bonus and special pay authorities for reserve forces. 
Sec. 612. One-year extension of certain bonus and special pay authorities for health care professionals. 
Sec. 613. One-year extension of special pay and bonus authorities for nuclear officers. 
Sec. 614. One-year extension of authorities relating to title 37 consolidated special pay, incentive pay, and bonus authorities. 
Sec. 615. One-year extension of authorities relating to payment of other title 37 bonuses and special pays. 
Sec. 616. Increase in maximum amount of officer affiliation bonus for officers in the Selected Reserve. 
Sec. 617. Increase in maximum amount of incentive bonus for reserve component members who convert military occupational specialty to ease personnel shortages. 
Subtitle C—Travel and Transportation Allowances 
Sec. 621. Permanent change of station allowances for members of Selected Reserve units filling a vacancy in another unit after being involuntarily separated. 
Sec. 622. Authority for comprehensive program for space-available travel on Department of Defense aircraft. 
Subtitle D—Benefits and Services for Members Being Separated or Recently Separated 
Sec. 631. Extension of authority to provide two years of commissary and exchange benefits after separation. 
Sec. 632. Transitional use of military family housing. 
Subtitle E—Disability, Retired Pay, and Survivor Benefits 
Sec. 641. Repeal of requirement for payment of Survivor Benefit Plan premiums when participant waives retired pay to provide a survivor annuity under Federal Employees Retirement System and terminating payment of the Survivor Benefit Plan annuity. 
Sec. 642. Repeal of automatic enrollment in Family Servicemembers' Group Life Insurance for members of the Armed Forces married to other members. 
Sec. 643. Clarification of computation of combat-related special compensation for chapter 61 disability retirees. 
Subtitle F—Commissary and Nonappropriated Fund Instrumentality Benefits and Operations 
Sec. 651. Repeal of certain recordkeeping and reporting requirements applicable to commissary and exchange stores overseas. 
Sec. 652. Treatment of Fisher House for the Families of the Fallen and Meditation Pavilion at Dover Air Force Base, Delaware, as a Fisher House. 
Subtitle G—Military Lending 
Sec. 661. Additional enhancements of protections on consumer credit for members of the Armed Forces and their dependents. 
Sec. 662. Effect of violations of protections on consumer credit extended to members of the Armed Forces and their dependents. 
Sec. 663. Consistent definition of dependent for purposes of applying limitations on terms of consumer credit extended to certain members of the Armed Forces and their dependents. 
Subtitle H—Military Compensation and Retirement Modernization Commission 
Sec. 671. Purpose, scope, and definitions. 
Sec. 672. Military Compensation and Retirement Modernization Commission. 
Sec. 673. Commission hearings and meetings. 
Sec. 674. Principles and procedure for Commission recommendations. 
Sec. 675. Consideration of Commission recommendations by the President. 
Sec. 676. Executive Director. 
Sec. 677. Staff. 
Sec. 678. Judicial review precluded. 
Sec. 679. Termination. 
Sec. 680. Funding. 
Subtitle I—Other Matters 
Sec. 681. Equal treatment for members of Coast Guard Reserve called to active duty under title 14, United States Code. 
Sec. 682. Report regarding Department of Veterans Affairs claims process transformation plan. 
Title VII—Health Care Provisions 
Subtitle A—TRICARE and Other Health Care Benefits 
Sec. 701. Extension of TRICARE Standard coverage and TRICARE dental program for members of the Selected Reserve who are involuntarily separated. 
Sec. 702. Inclusion of certain over-the-counter drugs in TRICARE uniform formulary. 
Sec. 703. Modification of requirements on mental health assessments for members of the Armed Forces deployed in connection with a contingency operation. 
Sec. 704. Use of Department of Defense funds for abortions in cases of rape and incest. 
Sec. 705. Pilot program on certain treatments of autism under the TRICARE program. 
Sec. 706. Pilot program on enhancements of Department of Defense efforts on mental health in the National Guard and Reserves through community partnerships. 
Sec. 707. Sense of Congress on health care for retired members of the uniformed services. 
Subtitle B—Health Care Administration 
Sec. 711. Authority for automatic enrollment in TRICARE Prime of dependents of members in pay grades above pay grade E–4. 
Sec. 712. Cost-sharing rates for the Pharmacy Benefits Program of the TRICARE program. 
Sec. 713. Clarification of applicability of certain authority and requirements to subcontractors employed to provide health care services to the Department of Defense. 
Sec. 714. Expansion of evaluation of the effectiveness of the TRICARE program. 
Sec. 715. Requirement to ensure the effectiveness and efficiency of health engagements. 
Sec. 716. Pilot program for refills of maintenance medications for TRICARE for Life beneficiaries through the TRICARE mail-order pharmacy program. 
Subtitle C—Mental Health Care and Veterans Matters 
Sec. 723. Sharing between Department of Defense and Department of Veterans Affairs of records and information retained under the medical tracking system for members of the Armed Forces deployed overseas. 
Sec. 724. Participation of members of the Armed Forces in peer support counseling programs of the Department of Veterans Affairs. 
Sec. 725. Research and medical practice on mental health conditions. 
Sec. 726. Transparency in mental health care services provided by the Department of Veterans Affairs. 
Sec. 727. Expansion of Vet Center Program to include furnishing counseling to certain members of the Armed Forces and their family members. 
Sec. 728. Organization of the Readjustment Counseling Service in the Department of Veterans Affairs. 
Sec. 729. Recruitment of mental health providers for furnishing mental health services on behalf of the Department of Veterans Affairs without compensation from the Department. 
Sec. 730. Peer support. 
Subtitle D—Reports and Other Matters 
Sec. 731. Plan for reform of the administration of the military health system. 
Sec. 732. Future availability of TRICARE Prime throughout the United States. 
Sec. 733. Extension of Comptroller General report on contract health care staffing for military medical treatment facilities. 
Sec. 734. Extension of Comptroller General report on women-specific health services and treatment for female members of the Armed Forces. 
Sec. 735. Study on health care and related support for children of members of the Armed Forces. 
Sec. 736. Report on strategy to transition to use of human-based methods for certain medical training. 
Sec. 737. Study on incidence of breast cancer among members of the Armed Forces serving on active duty. 
Sec. 738. Performance metrics and reports on Warriors in Transition programs of the military departments. 
Sec. 739. Plan to eliminate gaps and redundancies in programs of the Department of Defense on psychological health and traumatic brain injury. 
Title VIII—Acquisition Policy, Acquisition Management, and Related Matters 
Subtitle A—Acquisition Policy and Management 
Sec. 801. Treatment of procurements on behalf of the Department of Defense through the Work for Others program of the Department of Energy. 
Sec. 802. Review and justification of pass-through contracts. 
Sec. 803. Availability of amounts in Defense Acquisition Workforce Development Fund. 
Sec. 804. Department of Defense policy on contractor profits. 
Sec. 805. Modification of authorities on internal controls for procurements on behalf of the Department of Defense by certain nondefense agencies. 
Sec. 806. Extension of authority relating to management of supply-chain risk. 
Sec. 807. Sense of Congress on the continuing progress of the Department of Defense in implementing its Item Unique Identification Initiative. 
Subtitle B—Provisions Relating to Major Defense Acquisition Programs 
Sec. 811. Limitation on use of cost-type contracts. 
Sec. 812. Estimates of potential termination liability of contracts for the development or production of major defense acquisition programs. 
Sec. 813. Technical change regarding programs experiencing critical cost growth due to change in quantity purchased. 
Sec. 814. Repeal of requirement to review ongoing programs initiated before enactment of Milestone B certification and approval process. 
Subtitle C—Amendments to General Contracting Authorities, Procedures, and Limitations 
Sec. 821. Modification of time period for congressional notification of the lease of certain vessels by the Department of Defense. 
Sec. 822. Extension of authority for use of simplified acquisition procedures for certain commercial items. 
Sec. 823. Codification and amendment relating to life-cycle management and product support requirements. 
Sec. 824. Codification of requirement relating to Government performance of critical acquisition functions. 
Sec. 825. Competition in acquisition of major subsystems and subassemblies on major defense acquisition programs. 
Sec. 826. Compliance with Berry Amendment required for uniform components supplied to Afghan military or Afghan National Police. 
Sec. 827. Enhancement of whistleblower protections for contractor employees. 
Sec. 828. Pilot program for enhancement of contractor employee whistleblower protections. 
Sec. 829. Extension of contractor conflict of interest limitations. 
Sec. 830. Repeal of sunset for certain protests of task and delivery order contracts. 
Sec. 831. Guidance and training related to evaluating reasonableness of price. 
Sec. 832. Department of Defense access to, use of, and safeguards and protections for contractor internal audit reports. 
Sec. 833. Contractor responsibilities in regulations relating to detection and avoidance of counterfeit electronic parts. 
Subtitle D—Provisions Relating to Contracts in Support of Contingency Operations 
Sec. 841. Extension and expansion of authority to acquire products and services produced in countries along a major route of supply to Afghanistan. 
Sec. 842. Limitation on authority to acquire products and services produced in Afghanistan. 
Sec. 843. Responsibility within Department of Defense for operational contract support. 
Sec. 844. Data collection on contract support for future overseas contingency operations involving combat operations. 
Sec. 845. Inclusion of operational contract support in certain requirements for Department of Defense planning, joint professional military education, and management structure. 
Sec. 846. Requirements for risk assessments related to contractor performance. 
Sec. 847. Extension and modification of reports on contracting in Iraq and Afghanistan. 
Sec. 848. Responsibilities of inspectors general for overseas contingency operations. 
Sec. 849. Oversight of contracts and contracting activities for overseas contingency operations in responsibilities of Chief Acquisition Officers of Federal agencies. 
Sec. 850. Reports on responsibility within Department of State and the United States Agency for International Development for contract support for overseas contingency operations. 
Sec. 851. Database on price trends of items and services under Federal contracts. 
Sec. 852. Information on corporate contractor performance and integrity through the Federal Awardee Performance and Integrity Information System. 
Sec. 853. Inclusion of data on contractor performance in past performance databases for executive agency source selection decisions. 
Subtitle E—Other Matters 
Sec. 861. Requirements and limitations for suspension and debarment officials of the Department of Defense, the Department of State, and the United States Agency for International Development. 
Sec. 862. Uniform contract writing system requirements. 
Sec. 863. Extension of other transaction authority. 
Sec. 864. Report on allowable costs of compensation of contractor employees. 
Sec. 865. Reports on use of indemnification agreements. 
Sec. 866. Plan to increase number of contractors eligible for contracts under Air Force NETCENTS-2 contract. 
Sec. 867. Inclusion of information on prevalent grounds for sustaining bid protests in annual protest report by Comptroller General to Congress. 
Title IX—Department of Defense Organization and Management 
Subtitle A—Department of Defense Management 
Sec. 901. Additional duties of Deputy Assistant Secretary of Defense for Manufacturing and Industrial Base Policy and amendments to Strategic Materials Protection Board. 
Sec. 902. Requirement for focus on urgent operational needs and rapid acquisition. 
Sec. 903. Designation of Department of Defense senior official for enterprise resource planning system data conversion. 
Sec. 904. Additional responsibilities and resources for Deputy Assistant Secretary of Defense for Developmental Test and Evaluation. 
Sec. 905. Definition and report on terms preparation of the environment and operational preparation of the environment for joint doctrine purposes. 
Sec. 906. Information for Deputy Chief Management Officer of the Department of Defense from the military departments and Defense Agencies for defense business system investment reviews. 
Subtitle B—Space Activities 
Sec. 911. Reports on integration of acquisition and capability delivery schedules for segments of major satellite acquisition programs and funding for such programs. 
Sec. 912. Commercial space launch cooperation. 
Sec. 913. Limitation on international agreements concerning outer space activities. 
Sec. 914. Operationally Responsive Space Program Office. 
Sec. 915. Report on overhead persistent infrared technology. 
Sec. 916. Assessment of foreign components and the space launch capability of the United States. 
Sec. 917. Report on counter space technology. 
Subtitle C—Intelligence-Related Activities 
Sec. 921. Authority to provide geospatial intelligence support to certain security alliances and regional organizations. 
Sec. 922. Technical amendments to reflect change in name of National Defense Intelligence College to National Intelligence University. 
Sec. 923. Review of Army Distributed Common Ground System. 
Sec. 924. Electro-optical imagery. 
Sec. 925. Defense Clandestine Service. 
Subtitle D—Cyberspace-Related Matters 
Sec. 931. Implementation strategy for Joint Information Environment. 
Sec. 932. Next-generation host-based cyber security system for the Department of Defense. 
Sec. 933. Improvements in assurance of computer software procured by the Department of Defense. 
Sec. 934. Competition in connection with Department of Defense tactical data link systems. 
Sec. 935. Collection and analysis of network flow data. 
Sec. 936. Competition for large-scale software database and data analysis tools. 
Sec. 937. Software licenses of the Department of Defense. 
Sec. 938. Sense of Congress on potential security risks to Department of Defense networks. 
Sec. 939. Quarterly cyber operations briefings. 
Sec. 940. Sense of Congress on the United States Cyber Command. 
Sec. 941. Reports to Department of Defense on penetrations of networks and information systems of certain contractors. 
Subtitle E—Other Matters 
Sec. 951. Advice on military requirements by Chairman of Joint Chiefs of Staff and Joint Requirements Oversight Council. 
Sec. 952. Enhancement of responsibilities of the Chairman of the Joint Chiefs of Staff regarding the national military strategy. 
Sec. 953. One-year extension of authority to waive reimbursement of costs of activities for nongovernmental personnel at Department of Defense regional centers for security studies. 
Sec. 954. National Language Service Corps. 
Sec. 955. Savings to be achieved in civilian personnel workforce and service contractor workforce of the Department of Defense. 
Sec. 956. Expansion of persons eligible for expedited Federal hiring following completion of National Security Education Program scholarship. 
Title X—GENERAL PROVISIONS 
Subtitle A—Financial Matters 
Sec. 1001. General transfer authority. 
Sec. 1002. Budgetary effects of this Act. 
Sec. 1003. Sense of Congress on notice to Congress on unfunded priorities. 
Sec. 1004. Authority to transfer funds to the National Nuclear Security Administration to sustain nuclear weapons modernization. 
Sec. 1005. Audit readiness of Department of Defense statements of budgetary resources. 
Sec. 1006. Report on balances carried forward by the Department of Defense at the end of fiscal year 2012. 
Sec. 1007. Report on elimination and streamlining of reporting requirements, thresholds, and statutory and regulatory requirements resulting from unqualified audit opinion of Department of Defense financial statements. 
Subtitle B—Counter-Drug Activities 
Sec. 1008. Extension of the authority to establish and operate National Guard counterdrug schools. 
Sec. 1009. Biannual reports on use of funds in the Drug Interdiction and Counter-Drug Activities, Defense-wide account. 
Sec. 1010. Extension of authority to support unified counter-drug and counterterrorism campaign in Colombia. 
Sec. 1011. Extension of authority for joint task forces to provide support to law enforcement agencies conducting counter-terrorism activities. 
Sec. 1012. Requirement for biennial certification on provision of support for counter-drug activities to certain foreign governments. 
Subtitle C—Naval Vessels and Shipyards 
Sec. 1013. Policy relating to major combatant vessels of the strike forces of the United States Navy. 
Sec. 1014. Limitation on availability of funds for delayed annual naval vessel construction plan. 
Sec. 1015. Retirement of naval vessels. 
Sec. 1016. Termination of a Maritime Prepositioning Ship squadron. 
Sec. 1017.  Sense of Congress on recapitalization for the Navy and Coast Guard. 
Sec. 1018. Notice to Congress for the review of proposals to name naval vessels. 
Subtitle D—Counterterrorism 
Sec. 1021. Extension of authority to make rewards for combating terrorism. 
Sec. 1022. Prohibition on use of funds to construct or modify facilities in the United States to house detainees transferred from United States Naval Station, Guantanamo Bay, Cuba. 
Sec. 1023. Report on recidivism of individuals detained at United States Naval Station, Guantanamo Bay, Cuba, who have been transferred to foreign countries. 
Sec. 1024. Notice and report on use of naval vessels for detention of individuals captured outside Afghanistan pursuant to the Authorization for Use of Military Force. 
Sec. 1025. Notice required prior to transfer of certain individuals detained at the Detention Facility at Parwan, Afghanistan. 
Sec. 1026. Report on recidivism of individuals formerly detained at the Detention Facility at Parwan, Afghanistan. 
Sec. 1027. Prohibition on the use of funds for the transfer or release of individuals detained at United States Naval Station, Guantanamo Bay, Cuba. 
Sec. 1028. Requirements for certifications relating to the transfer of detainees at United States Naval Station, Guantanamo Bay, Cuba, to foreign countries and other foreign entities. 
Sec. 1029. Rights Unaffected. 
Subtitle E—Nuclear Forces 
Sec. 1031. Nuclear weapons employment strategy of the United States. 
Sec. 1032. Progress of modernization. 
Sec. 1033. Report in the event of insufficient funding for modernization of nuclear weapons stockpile. 
Sec. 1034. Prevention of asymmetry of nuclear weapon stockpile reductions. 
Sec. 1035. Strategic delivery systems. 
Sec. 1036. Consideration of expansion of nuclear forces of other countries. 
Sec. 1037. Nonstrategic nuclear weapon reductions and extended deterrence policy. 
Sec. 1038. Unilateral change in nuclear weapons stockpile of the United States. 
Sec. 1039. Expansion of duties and responsibilities of the Nuclear Weapons Council. 
Sec. 1040. Interagency Council on the Strategic Capability of the National Laboratories. 
Sec. 1041. Cost estimates for nuclear weapons. 
Sec. 1042. Prior notification with regard to retirement of strategic delivery systems. 
Sec. 1043. Report on nuclear warheads on intercontinental ballistic missiles of the United States. 
Sec. 1044. Requirements for combined or interoperable warhead for certain missile systems. 
Sec. 1045. Reports on capability of conventional and nuclear forces against certain tunnel sites and on nuclear weapons program of the People’s Republic of China. 
Sec. 1046. Report on conventional and nuclear forces in the Western Pacific region. 
Subtitle F—Miscellaneous Authorities and Limitations 
Sec. 1051. Expansion of authority of the Secretary of the Army to loan or donate excess non-automatic service rifles for funeral and other ceremonial purposes. 
Sec. 1052. Interagency collaboration on unmanned aircraft systems. 
Sec. 1053. Authority to transfer surplus Mine-Resistant Ambush-Protected vehicles and spare parts. 
Sec. 1054. Notice to Congress of certain Department of Defense nondisclosure agreements. 
Sec. 1055. Extension of authority to provide assured business guarantees to carriers participating in Civil Reserve Air Fleet. 
Sec. 1056. Authority for short-term extension of lease for aircraft supporting the Blue Devil intelligence, surveillance, and reconnaissance program. 
Sec. 1057. Rule of construction relating to prohibition on infringing on the individual right to lawfully acquire, possess, own, carry, and otherwise use privately owned firearms, ammunition, and other weapons. 
Sec. 1058. Sense of Congress on the Joint Warfighting Analysis Center. 
Sec. 1059. Limitations on retirement of fixed-wing intra-theater airlift aircraft for general support and time sensitive/mission critical direct support airlift missions of the Department of Defense. 
Subtitle G—Studies and Reports 
Sec. 1061. Electronic warfare strategy of the Department of Defense. 
Sec. 1062. Report on counterproliferation capabilities and limitations. 
Sec. 1063. Report on strategic airlift aircraft. 
Sec. 1064. Repeal of biennial report on the Global Positioning System. 
Sec. 1065. Improvements to reports required on acquisition of technology relating to weapons of mass destruction and the threat posed by weapons of mass destruction, ballistic missiles, and cruise missiles. 
Sec. 1066. Report on force structure of the United States Army. 
Sec. 1067. Report on planned efficiency initiatives at Space and Naval Warfare Systems Command. 
Sec. 1068. Report on military resources necessary to execute United States Force Posture Strategy in the Asia Pacific Region. 
Sec. 1069. Rialto-Colton Basin, California, water resources study. 
Sec. 1070. Reports on the potential security threat posed by Boko Haram. 
Sec. 1071. Study on the ability of national test and evaluation capabilities to support the maturation of hypersonic technologies for future defense systems development. 
Subtitle H—Other Matters 
Sec. 1076. Technical and clerical amendments. 
Sec. 1077. Sense of Congress on recognizing Air Mobility Command on its 20th anniversary. 
Sec. 1078. Dissemination abroad of information about the United States. 
Sec. 1079. Coordination for computer network operations. 
Sec. 1080. Sense of Congress regarding unauthorized disclosures of classified information. 
Sec. 1081. Technical amendments to repeal statutory references to United States Joint Forces Command. 
Sec. 1082. Sense of Congress on non-United States citizens who are graduates of United States educational institutions with advanced degrees in science, technology, engineering, and mathematics. 
Sec. 1083. Scientific framework for recalcitrant cancers. 
Sec. 1084. Protection of veterans’ memorials. 
Sec. 1085. Sense of Congress regarding spectrum. 
Sec. 1086. Public Safety Officers’ Benefits Program. 
Sec. 1087. Removal of action. 
Sec. 1088. Transport for female genital mutilation. 
Sec. 1089. Amendments to law enforcement officer safety provisions of title 18. 
Sec. 1090. Reauthorization of sale of aircraft and parts for wildfire suppression purposes. 
Sec. 1091. Transfer of excess aircraft to other departments of the Federal Government. 
Title XI—CIVILIAN PERSONNEL MATTERS 
Sec. 1101. One-year extension of authority to waive annual limitation on premium pay and aggregate limitation on pay for Federal civilian employees working overseas. 
Sec. 1102. Expansion of experimental personnel program for scientific and technical personnel at the Defense Advanced Research Projects Agency. 
Sec. 1103. Extension of authority to fill shortage category positions for certain Federal acquisition positions for civilian agencies. 
Sec. 1104. One-year extension of discretionary authority to grant allowances, benefits, and gratuities to personnel on official duty in a combat zone. 
Sec. 1105. Policy on senior mentors. 
Sec. 1106. Authority to pay for the transport of family household pets for Federal employees during certain evacuation operations. 
Sec. 1107. Interagency personnel rotations. 
Title XII—Matters relating to foreign nations 
Subtitle A—Assistance and training 
Sec. 1201. Modification and extension of authorities relating to program to build the capacity of foreign military forces. 
Sec. 1202. Extension of authority for non-reciprocal exchanges of defense personnel between the United States and foreign countries. 
Sec. 1203. Authority to build the capacity of certain counterterrorism forces in Yemen and East Africa. 
Sec. 1204. Limitation on activities under State Partnership Program pending compliance with certain program-related requirements. 
Subtitle B—Matters relating to Iraq, Afghanistan, and Pakistan  
Sec. 1211. Authority to support operations and activities of the Office of Security Cooperation in Iraq. 
Sec. 1212. Report on insider attacks in Afghanistan and their effect on the United States transition strategy for Afghanistan. 
Sec. 1213. United States military support in Afghanistan. 
Sec. 1214. Modification of report on progress toward security and stability in Afghanistan. 
Sec. 1215. Independent assessment of the Afghan National Security Forces. 
Sec. 1216. Extension and modification of logistical support for coalition forces supporting certain United States military operations. 
Sec. 1217. Report on Afghanistan Peace and Reintegration Program. 
Sec. 1218. One-year extension of authority to use funds for reintegration activities in Afghanistan. 
Sec. 1219. One-year extension and modification of authority for program to develop and carry out infrastructure projects in Afghanistan. 
Sec. 1220. Report on updates and modifications to campaign plan for Afghanistan. 
Sec. 1221. Commanders’ Emergency Response Program in Afghanistan. 
Sec. 1222. Authority to transfer defense articles and provide defense services to the military and security forces of Afghanistan. 
Sec. 1223. Report on efforts to promote the security of Afghan women and girls during the security transition process. 
Sec. 1224. Sense of Congress commending the Enduring Strategic Partnership Agreement between the United States and Afghanistan. 
Sec. 1225. Consultations with Congress on a bilateral security agreement with Afghanistan. 
Sec. 1226. Completion of transition of United States combat and military and security operations to the Government of Afghanistan. 
Sec. 1227. Extension and modification of authority for reimbursement of certain coalition nations for support provided to United States military operations. 
Sec. 1228. Extension and modification of Pakistan Counterinsurgency Fund. 
Subtitle C—Matters relating to Iran 
Sec. 1231. Report on United States capabilities in relation to China, North Korea, and Iran. 
Sec. 1232. Report on military capabilities of Gulf Cooperation Council members. 
Sec. 1233. Sense of Congress with respect to Iran. 
Sec. 1234. Rule of construction. 
Subtitle D—Iran sanctions 
Sec. 1241. Short title. 
Sec. 1242. Definitions. 
Sec. 1243. Sense of Congress relating to violations of human rights by Iran. 
Sec. 1244. Imposition of sanctions with respect to the energy, shipping, and shipbuilding sectors of Iran. 
Sec. 1245. Imposition of sanctions with respect to the sale, supply, or transfer of certain materials to or from Iran. 
Sec. 1246. Imposition of sanctions with respect to the provision of underwriting services or insurance or reinsurance for activities or persons with respect to which sanctions have been imposed. 
Sec. 1247. Imposition of sanctions with respect to foreign financial institutions that facilitate financial transactions on behalf of specially designated nationals. 
Sec. 1248. Impositions of sanctions with respect to the Islamic Republic of Iran Broadcasting. 
Sec. 1249. Imposition of sanctions with respect to persons engaged in the diversion of goods intended for the people of Iran. 
Sec. 1250. Waiver requirement related to exceptional circumstances preventing significant reductions in crude oil purchases. 
Sec. 1251. Statute of limitations for civil actions regarding terrorist acts. 
Sec. 1252. Report on use of certain Iranian seaports by foreign vessels and use of foreign airports by sanctioned Iranian air carriers. 
Sec. 1253. Implementation; penalties. 
Sec. 1254. Applicability to certain natural gas projects. 
Sec. 1255. Rule of construction. 
Subtitle E—Satellites and related items 
Sec. 1261. Removal of satellites and related items from the United States Munitions List. 
Sec. 1262. Report on licenses and other authorizations to export certain satellites and related items. 
Sec. 1263. Report on country exemptions for licensing of exports of certain satellites and related items. 
Sec. 1264. End-use monitoring of certain satellites and related items. 
Sec. 1265. Interagency review of modifications to Category XV of the United States Munitions List. 
Sec. 1266. Rules of construction. 
Sec. 1267. Definitions. 
Subtitle F—Other matters 
Sec. 1271. Additional elements in annual report on military and security developments involving the People’s Republic of China. 
Sec. 1272. NATO Special Operations Headquarters. 
Sec. 1273. Sustainability requirements for certain capital projects in connection with overseas contingency operations. 
Sec. 1274. Administration of the American, British, Canadian, and Australian Armies’ Program. 
Sec. 1275. United States participation in Headquarters Eurocorps. 
Sec. 1276. Department of Defense participation in European program on multilateral exchange of air transportation and air refueling services. 
Sec. 1277. Prohibition on use of funds to enter into contracts or agreements with Rosoboronexport. 
Sec. 1278. Sense of Congress on Iron Dome short-range rocket defense system. 
Sec. 1279. Bilateral defense trade relationship with India. 
Sec. 1280. United States Advisory Commission on Public Diplomacy. 
Sec. 1281. Sense of Congress on sale of aircraft to Taiwan. 
Sec. 1282. Briefings on dialogue between the United States and the Russian Federation on nuclear arms, missile defense systems, and long-range conventional strike systems. 
Sec. 1283. Sense of Congress on efforts to remove or apprehend Joseph Kony from the battlefield and end the atrocities of the Lord's Resistance Army. 
Sec. 1284. Imposition of sanctions with respect to support for the rebel group known as M23. 
Sec. 1285. Pilot program on repair, overhaul, and refurbishment of defense articles for sale or transfer to eligible foreign countries and entities. 
Sec. 1286. Sense of Congress on the situation in the Senkaku Islands. 
Subtitle G—Reports 
Sec. 1291. Review and reports on Department of Defense efforts to build the capacity of and partner with foreign security forces. 
Sec. 1292. Additional report on military and security developments involving the Democratic People’s Republic of Korea. 
Sec. 1293. Report on host nation support for overseas United States military installations and United States Armed Forces deployed in country. 
Sec. 1294. Report on military activities to deny or significantly degrade the use of air power against civilian and opposition groups in Syria. 
Sec. 1295. Report on military assistance provided by Russia to Syria. 
Title XIII—Cooperative Threat Reduction 
Sec. 1301. Specification of cooperative threat reduction programs and funds. 
Sec. 1302. Funding allocations. 
Sec. 1303. Report on Cooperative Threat Reduction Programs in Russia. 
Title XIV—OTHER AUTHORIZATIONS 
Subtitle A—Military Programs 
Sec. 1401. Working capital funds. 
Sec. 1402. National Defense Sealift Fund. 
Sec. 1403. Chemical Agents and Munitions Destruction, Defense. 
Sec. 1404. Drug Interdiction and Counter-Drug Activities, Defense-wide. 
Sec. 1405. Defense Inspector General. 
Sec. 1406. Defense Health Program. 
Subtitle B—National Defense Stockpile 
Sec. 1411. Authorized uses of National Defense Stockpile funds. 
Sec. 1412. Additional security of strategic materials supply chains. 
Sec. 1413. Release of materials needed for national defense purposes from the Strategic and Critical Materials Stockpile. 
Subtitle C—Chemical Demilitarization Matters 
Sec. 1421. Supplemental chemical agent and munitions destruction technologies at Pueblo Chemical Depot, Colorado, and Blue Grass Army Depot, Kentucky. 
Subtitle D—Other Matters 
Sec. 1431. Reduction of unobligated balances within the Pentagon Reservation Maintenance Revolving Fund. 
Sec. 1432. Authority for transfer of funds to Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund for Captain James A. Lovell Health Care Center, Illinois. 
Sec. 1433. Authorization of appropriations for Armed Forces Retirement Home. 
Sec. 1434. Cemeterial expenses. 
Sec. 1435. Additional Weapons of Mass Destruction Civil Support Teams. 
Title XV—Authorization of Additional Appropriations for Overseas Contingency Operations 
Subtitle A—Authorization of Additional Appropriations 
Sec. 1501. Purpose. 
Sec. 1502. Procurement. 
Sec. 1503. Research, development, test, and evaluation. 
Sec. 1504. Operation and maintenance. 
Sec. 1505. Military personnel. 
Sec. 1506. Working capital funds. 
Sec. 1507. Defense Health Program. 
Sec. 1508. Drug Interdiction and Counter-Drug Activities, Defense-wide. 
Sec. 1509. Defense Inspector General. 
Subtitle B—Financial Matters 
Sec. 1521. Treatment as additional authorizations. 
Sec. 1522. Special transfer authority. 
Subtitle C—Limitations and Other Matters 
Sec. 1531. Afghanistan Security Forces Fund. 
Sec. 1532. Joint Improvised Explosive Device Defeat Fund. 
Sec. 1533. One-year extension of project authority and related requirements of Task Force for Business and Stability Operations in Afghanistan. 
Sec. 1534. Plan for transition in funding of United States Special Operations Command from supplemental funding for overseas contingency operations to recurring funding under the future-years defense program. 
Sec. 1535. Assessment of counter-improvised explosive device training and intelligence activities of the Joint Improvised Explosive Device Defeat Organization and national and military intelligence Organizations. 
Title XVI—Industrial Base Matters 
Subtitle A—Defense Industrial Base Matters 
Sec. 1601. Disestablishment of Defense Materiel Readiness Board. 
Sec. 1602. Assessment of effects of foreign boycotts. 
Sec. 1603. National security strategy for national technology and industrial base. 
Subtitle B—Department of Defense Activities Related to Small Business Matters 
Sec. 1611. Role of the directors of small business programs in acquisition processes of the Department of Defense. 
Sec. 1612. Small Business Ombudsman for defense audit agencies. 
Sec. 1613. Independent assessment of Federal procurement contracting performance of the Department of Defense. 
Sec. 1614. Additional responsibilities of Inspector General of the Department of Defense. 
Sec. 1615. Restoration of 1 percent funding for administrative expenses of Commercialization Readiness Program of Department of Defense. 
Subtitle C—Matters Relating to Small Business Concerns 
Part I—Procurement Center Representatives 
Sec. 1621. Procurement center representatives. 
Sec. 1622. Small Business Act contracting requirements training. 
Sec. 1623. Acquisition planning. 
Part II—Goals for Procurement Contracts Awarded to Small Business Concerns 
Sec. 1631. Goals for procurement contracts awarded to small business concerns. 
Sec. 1632. Reporting on goals for procurement contracts awarded to small business concerns. 
Sec. 1633. Senior executives. 
Part III—Mentor-Protege Programs 
Sec. 1641. Mentor-Protege programs. 
Part IV—Transparency in Subcontracting 
Sec. 1651. Limitations on subcontracting. 
Sec. 1652. Penalties. 
Sec. 1653. Subcontracting plans. 
Sec. 1654. Notices of subcontracting opportunities. 
Sec. 1655. Publication of certain documents. 
Part V—Small Business Concern Size Standards 
Sec. 1661. Small business concern size standards. 
Part VI—Contract Bundling 
Sec. 1671. Contract bundling. 
Part VII—Increased Penalties for Fraud 
Sec. 1681. Safe harbor for good faith compliance efforts. 
Sec. 1682. Requirement that fraudulent businesses be suspended or debarred. 
Sec. 1683. Annual report on suspensions and debarments proposed by Small Business Administration. 
Part VIII—Offices of Small and Disadvantaged Business Units 
Sec. 1691. Offices of Small and Disadvantaged Business Utilization. 
Sec. 1692. Small Business Procurement Advisory Council. 
Part IX—Other matters 
Sec. 1695. Surety bonds. 
Sec. 1696. Conforming Amendments; Repeal of redundant provisions; Regulations. 
Sec. 1697. Contracting with small business concerns owned and controlled by women. 
Sec. 1698. Small business HUBZones. 
Sec. 1699. National Veterans Business Development Corporation. 
Sec. 1699a. State Trade and Export Promotion Grant Program. 
Title XVII—Ending Trafficking in Government Contracting 
Sec. 1701. Definitions. 
Sec. 1702. Contracting requirements. 
Sec. 1703. Compliance plan and certification requirement. 
Sec. 1704. Monitoring and investigation of trafficking in persons. 
Sec. 1705. Notification to inspectors general and cooperation with Government. 
Sec. 1706. Expansion of penalties for fraud in foreign labor contracting to include attempted fraud and work outside the United States. 
Sec. 1707. Improving Department of Defense accountability for reporting trafficking in persons claims and violations. 
Sec. 1708. Rules of construction; effective date. 
Title XVIII—Federal Assistance to Fire Departments 
Subtitle A—Fire Grants Reauthorization 
Sec. 1801. Short title. 
Sec. 1802. Amendments to definitions. 
Sec. 1803. Assistance to firefighters grants. 
Sec. 1804. Staffing for adequate fire and emergency response. 
Sec. 1805. Sense of Congress on value and funding of Assistance to Firefighters and Staffing for Adequate Fire and Emergency Response programs. 
Sec. 1806. Report on amendments to Assistance to Firefighters and Staffing for Adequate Fire and Emergency Response programs. 
Sec. 1807. Studies and reports on the state of fire services. 
Subtitle B—Reauthorization of United States Fire Administration 
Sec. 1811. Short title. 
Sec. 1812. Clarification of relationship between United States Fire Administration and Federal Emergency Management Agency. 
Sec. 1813. Modification of authority of Administrator to educate public about fire and fire prevention. 
Sec. 1814. Authorization of appropriations. 
Sec. 1815. Removal of limitation. 
Division B—Military Construction Authorizations 
Sec. 2001. Short title. 
Sec. 2002. Expiration of authorizations and amounts required to be specified by law. 
Title XXI—Army Military Construction 
Sec. 2101. Authorized Army construction and land acquisition projects. 
Sec. 2102. Family housing. 
Sec. 2103. Authorization of appropriations, Army. 
Sec. 2104. Modification of authority to carry out certain fiscal year 2010 project. 
Sec. 2105. Extension of authorizations of certain fiscal year 2009 projects. 
Sec. 2106. Extension of authorizations of certain fiscal year 2010 projects. 
Sec. 2107. Extension of limitation on obligation or expenditure of funds for tour normalization. 
Sec. 2108. Limitation on project authorization to carry out certain fiscal year 2013 project. 
Title XXII—Navy Military Construction 
Sec. 2201. Authorized Navy construction and land acquisition projects. 
Sec. 2202. Family housing. 
Sec. 2203. Improvements to military family housing units. 
Sec. 2204. Authorization of appropriations, Navy. 
Sec. 2205. Modification of authority to carry out certain fiscal year 2012 project. 
Sec. 2206. Extension of authorizations of certain fiscal year 2009 projects. 
Sec. 2207. Extension of authorizations of certain fiscal year 2010 projects. 
Title XXIII—Air Force Military Construction 
Sec. 2301. Authorized Air Force construction and land acquisition projects. 
Sec. 2302. Family housing. 
Sec. 2303. Improvements to military family housing units. 
Sec. 2304. Authorization of appropriations, Air Force. 
Sec. 2305. Extension of authorizations of certain fiscal year 2010 projects. 
Title XXIV—Defense Agencies Military Construction 
Subtitle A—Defense Agency Authorizations 
Sec. 2401. Authorized Defense Agencies construction and land acquisition projects. 
Sec. 2402. Authorized energy conservation projects. 
Sec. 2403. Authorization of appropriations, Defense Agencies. 
Sec. 2404. Modification of authority to carry out certain fiscal year 2012 projects. 
Sec. 2405. Extension of authorization of certain fiscal year 2010 project. 
Subtitle B—Chemical Demilitarization Authorizations 
Sec. 2411. Authorization of appropriations, chemical demilitarization construction, defense-wide. 
Sec. 2412. Modification of authority to carry out certain fiscal year 1997 project. 
Title XXV—North Atlantic Treaty Organization Security Investment Program 
Sec. 2501. Authorized NATO construction and land acquisition projects. 
Sec. 2502. Authorization of appropriations, NATO. 
Title XXVI—Guard and Reserve Forces Facilities 
Subtitle A—Project Authorizations and Authorization of Appropriations 
Sec. 2601. Authorized Army National Guard construction and land acquisition projects. 
Sec. 2602. Authorized Army Reserve construction and land acquisition projects. 
Sec. 2603. Authorized Navy Reserve and Marine Corps Reserve construction and land acquisition projects. 
Sec. 2604. Authorized Air National Guard construction and land acquisition projects. 
Sec. 2605. Authorized Air Force Reserve construction and land acquisition project. 
Sec. 2606. Authorization of appropriations, National Guard and Reserve. 
Subtitle B—Other Matters 
Sec. 2611. Modification of authority to carry out certain fiscal year 2010 projects. 
Sec. 2612. Modification of authority to carry out certain fiscal year 2011 projects. 
Sec. 2613. Extension of authorization of certain fiscal year 2009 project. 
Sec. 2614. Extension of authorization of certain fiscal year 2010 projects. 
Title XXVII—Base Realignment and Closure Activities 
Subtitle A—Authorization of Appropriations  
Sec. 2701. Authorization of appropriations for base realignment and closure activities funded through Department of Defense Base Closure Account 1990. 
Sec. 2702. Authorization of appropriations for base realignment and closure activities funded through Department of Defense Base Closure Account 2005. 
Subtitle B—Other Matters 
Sec. 2711. Consolidation of Department of Defense base closure accounts and authorized uses of base closure account funds. 
Sec. 2712. Revised base closure and realignment restrictions and Comptroller General assessment of Department of Defense compliance with codified base closure and realignment restrictions. 
Title XXVIII—Military Construction General Provisions 
Subtitle A—Military Construction Program and Military Family Housing Changes 
Sec. 2801. Authorized cost and scope variations. 
Sec. 2802. Preparation of master plans for major military installations. 
Sec. 2803. Oversight and accountability for military housing privatization projects and related annual reporting requirements. 
Sec. 2804. Extension of temporary, limited authority to use operation and maintenance funds for construction projects in certain areas outside the United States. 
Sec. 2805. Comptroller General report on in-kind payments. 
Subtitle B—Real Property and Facilities Administration 
Sec. 2811. Clarification of parties with whom Department of Defense may conduct exchanges of real property at certain military installations. 
Sec. 2812. Identification requirements for access to military installations. 
Sec. 2813. Report on property disposals at certain closed military installations and additional authorities to assist local communities in the vicinity of such installations. 
Sec. 2814. Report on reorganization of Air Force Materiel Command organizations. 
Subtitle C—Energy Security 
Sec. 2821. Congressional notification for contracts for the provision and operation of energy production facilities authorized to be located on real property under the jurisdiction of a military department. 
Sec. 2822. Availability and use of Department of Defense energy cost savings to promote energy security. 
Sec. 2823. Continuation of limitation on use of funds for Leadership in Energy and Environmental Design (LEED) gold or platinum certification. 
Sec. 2824. Guidance on financing for renewable energy projects. 
Sec. 2825. Energy savings performance contract report. 
Subtitle D—Provisions Related to Asia-Pacific Military Realignment 
Sec. 2831. Certification of military readiness need for a Live Fire Training Range Complex on Guam as condition on establishment of range complex. 
Sec. 2832. Realignment of Marine Corps forces in Asia-Pacific region. 
Subtitle E—Land Conveyances 
Sec. 2841. Modification of authorized consideration, Broadway Complex of the Department of the Navy, San Diego, California. 
Sec. 2842. Use of proceeds, land conveyance, Tyndall Air Force Base, Florida. 
Sec. 2843. Land conveyance, John Kunkel Army Reserve Center, Warren, Ohio. 
Sec. 2844. Land conveyance, Castner Range, Fort Bliss, Texas. 
Sec. 2845. Modification of land conveyance, Fort Hood, Texas. 
Sec. 2846. Land conveyance, Local Training Area for Browning Army Reserve Center, Utah. 
Subtitle F—Other Matters 
Sec. 2851. Modification of notice requirements in advance of permanent reduction of sizable numbers of members of the Armed Forces at military installations. 
Sec. 2852. Acceptance of gifts and services to support military museum programs and use of cooperative agreements with nonprofit entities for military museum and military educational institution programs. 
Sec. 2853. Additional exemptions from certain requirements applicable to funding for data servers and centers. 
Sec. 2854. Redesignation of the Center for Hemispheric Defense Studies as the William J. Perry Center for Hemispheric Defense Studies. 
Sec. 2855. Sense of Congress regarding establishment of military divers memorial at Washington Navy Yard. 
Sec. 2856. Limitation on availability of funds pending report regarding acquisition of land and development of a training range facility adjacent to the Marine Corps Air Ground Combat Center Twentynine Palms, California. 
Sec. 2857. Oversight and maintenance of closed base cemeteries overseas containing the remains of members of the Armed Forces or citizens of the United States. 
Sec. 2858. Report on establishment of joint Armed Forces historical storage and preservation facility. 
Sec. 2859. Establishment of commemorative work to Gold Star Mothers. 
Sec. 2860. Establishment of commemorative work to slaves and free Black persons who served in American Revolution. 
Title XXIX—Overseas Contingency Operations Military Construction  
Sec. 2901. Authorized Navy construction and land acquisition project. 
Division C—DEPARTMENT OF ENERGY NATIONAL SECURITY AUTHORIZATIONS AND OTHER AUTHORIZATIONS 
Title XXXI—DEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS 
Subtitle A—National Security Programs Authorizations 
Sec. 3101. National Nuclear Security Administration. 
Sec. 3102. Defense environmental cleanup. 
Sec. 3103. Other defense activities. 
Subtitle B—Program Authorizations, Restrictions, and Limitations 
Sec. 3111. Authorized personnel levels of the Office of the Administrator. 
Sec. 3112. Budget justification materials. 
Sec. 3113. National Nuclear Security Administration Council. 
Sec. 3114. Replacement project for Chemistry and Metallurgy Research Building, Los Alamos National Laboratory, New Mexico. 
Sec. 3115. Design and use of prototypes of nuclear weapons. 
Sec. 3116. Two-year extension of schedule for disposition of weapons-usable plutonium at Savannah River Site, Aiken, South Carolina. 
Sec. 3117. Transparency in contractor performance evaluations by the National Nuclear Security Administration leading to award fees. 
Sec. 3118. Modification and extension of authority on acceptance of contributions for acceleration of removal or security of fissile materials, radiological materials, and related equipment at vulnerable sites worldwide. 
Sec. 3119. Limitation on availability of funds for Center of Excellence on Nuclear Security. 
Sec. 3120. Improvement and streamlining of the missions and operations of the Department of Energy and National Nuclear Security Administration. 
Sec. 3121. Cost-benefit analyses for competition of management and operating contracts. 
Sec. 3122. Program on scientific engagement for nonproliferation. 
Sec. 3123. Cost containment for Uranium Capabilities Replacement Project. 
Subtitle C—Improvements to national security energy laws 
Sec. 3131. Improvements to the Atomic Energy Defense Act. 
Sec. 3132. Improvements to the National Nuclear Security Administration Act. 
Sec. 3133. Consolidated reporting requirements relating to nuclear stockpile stewardship, management, and infrastructure. 
Sec. 3134. Repeal of certain reporting requirements. 
Subtitle D—Reports 
Sec. 3141. Reports on lifetime extension programs. 
Sec. 3142. Notification of nuclear criticality and non-nuclear incidents. 
Sec. 3143. Quarterly reports to Congress on financial balances for atomic energy defense activities. 
Sec. 3144. National Academy of Sciences study on peer review and design competition related to nuclear weapons. 
Sec. 3145. Report on defense nuclear nonproliferation programs. 
Sec. 3146. Study on reuse of plutonium pits. 
Sec. 3147. Assessment of nuclear weapon pit production requirement. 
Sec. 3148. Study on a multiagency governance model for national security laboratories. 
Sec. 3149. Report on efficiencies in facilities and functions of the National Nuclear Security Administration. 
Sec. 3150. Study on regional radiological security zones. 
Sec. 3151. Report on abandoned uranium mines. 
Subtitle E—Other matters 
Sec. 3161. Use of probabilistic risk assessment to ensure nuclear safety. 
Sec. 3162. Submittal to Congress of selected acquisition reports and independent cost estimates on life extension programs and new nuclear facilities. 
Sec. 3163. Classification of certain restricted data. 
Sec. 3164. Advice to President and Congress regarding safety, security, and reliability of United States nuclear weapons stockpile and nuclear forces. 
Sec. 3165. Pilot program on technology commercialization. 
Sec. 3166. Congressional advisory panel on the governance of the nuclear security enterprise. 
Subtitle F—American Medical Isotopes Production 
Sec. 3171. Short title. 
Sec. 3172. Definitions. 
Sec. 3173. Improving the reliability of domestic medical isotope supply. 
Sec. 3174. Exports. 
Sec. 3175. Report on disposition of exports. 
Sec. 3176. Domestic medical isotope production. 
Sec. 3177. Annual Department reports. 
Sec. 3178. National Academy of Sciences report. 
Title XXXII—Defense Nuclear Facilities Safety Board 
Sec. 3201. Authorization. 
Sec. 3202. Improvements to the Defense Nuclear Facilities Safety Board. 
Title XXXIV—Naval Petroleum Reserves 
Sec. 3401. Authorization of appropriations. 
Title XXXV—Maritime Administration 
Sec. 3501. Authorization of appropriations for national security aspects of the merchant marine for fiscal year 2013. 
Sec. 3502. Application of the Federal Acquisition Regulation. 
Sec. 3503. Limitation of National Defense Reserve Fleet vessels to those over 1,500 gross tons. 
Sec. 3504. Donation of excess fuel to maritime academies. 
Sec. 3505. Clarification of heading. 
Sec. 3506. Transfer of vessels to the National Defense Reserve Fleet. 
Sec. 3507. Amendments relating to the National Defense Reserve Fleet. 
Sec. 3508. Extension of Maritime Security Fleet program. 
Sec. 3509. Container-on-barge transportation. 
Sec. 3510. Short sea transportation. 
Sec. 3511. Maritime environmental and technical assistance. 
Sec. 3512. Identification of actions to enable qualified United States flag capacity to meet national defense requirements. 
Sec. 3513. Maritime workforce study. 
Sec. 3514. Maritime administration vessel recycling contract award practices. 
Sec. 3515. Requirement for barge design. 
Sec. 3516. Eligibility to receive surplus training equipment. 
Sec. 3517. Coordination with other laws. 
Division D—Funding Tables 
Sec. 4001. Authorization of amounts in funding tables. 
Title XLI—PROCUREMENT 
Sec. 4101. Procurement. 
Sec. 4102. Procurement for overseas contingency operations. 
Title XLII—RESEARCH, DEVELOPMENT, TEST, AND EVALUATION 
Sec. 4201. Research, development, test, and evaluation. 
Sec. 4202. Research, development, test, and evaluation for overseas contingency operations. 
Title XLIII—OPERATION AND MAINTENANCE 
Sec. 4301. Operation and maintenance. 
Sec. 4302. Operation and maintenance for overseas contingency operations. 
Title XLIV—MILITARY PERSONNEL 
Sec. 4401. Military personnel. 
Sec. 4402. Military personnel for overseas contingency operations. 
Title XLV—OTHER AUTHORIZATIONS 
Sec. 4501. Other authorizations. 
Sec. 4502. Other authorizations for overseas contingency operations. 
Title XLVI—MILITARY CONSTRUCTION 
Sec. 4601. Military construction. 
Sec. 4602. Military construction for overseas contingency operations. 
Title XLVII—DEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS 
Sec. 4701. Department of Energy National Security programs.   
3.Congressional defense committeesFor purposes of this Act, the term congressional defense committees has the meaning given that term in section 101(a)(16) of title 10, United States Code. 
ADEPARTMENT OF DEFENSE AUTHORIZATIONS 
IProcurement 
 
Subtitle A—Authorization of Appropriations 
Sec. 101. Authorization of appropriations. 
Subtitle B—Army Programs 
Sec. 111. Multiyear procurement authority for Army CH–47 helicopters. 
Sec. 112. Reports on airlift requirements of the Army. 
Subtitle C—Navy Programs 
Sec. 121. Extension of Ford class aircraft carrier construction authority. 
Sec. 122. Multiyear procurement authority for Virginia class submarine program. 
Sec. 123. Multiyear procurement authority for Arleigh Burke class destroyers and associated systems. 
Sec. 124. Limitation on availability of amounts for second Ford class aircraft carrier. 
Sec. 125. Refueling and complex overhaul of the U.S.S. Abraham Lincoln. 
Sec. 126. Designation of mission modules of the Littoral Combat Ship as a major defense acquisition program. 
Sec. 127. Report on Littoral Combat Ship designs. 
Sec. 128. Comptroller General review of Littoral Combat Ship program. 
Sec. 129. Sense of Congress on importance of engineering in early stages of shipbuilding. 
Sec. 130. Sense of Congress on nuclear-powered ballistic submarines. 
Sec. 131. Sense of Congress on Marine Corps amphibious lift and presence requirements. 
Sec. 132. Sense of the Senate on Department of the Navy fiscal year 2014 budget request for tactical aviation aircraft. 
Subtitle D—Air Force Programs 
Sec. 141. Reduction in number of aircraft required to be maintained in strategic airlift aircraft inventory. 
Sec. 142. Retirement of B–1 bomber aircraft. 
Sec. 143. Avionics systems for C–130 aircraft. 
Sec. 144. Treatment of certain programs for the F–22A Raptor aircraft as major defense acquisition programs. 
Subtitle E—Joint and Multiservice Matters 
Sec. 151. Multiyear procurement authority for V–22 joint aircraft program. 
Sec. 152. Procurement of space-based infrared systems satellites. 
Sec. 153. Limitation on availability of funds for evolved expendable launch vehicle program. 
Sec. 154. Limitation on availability of funds for retirement of RQ–4 Global Hawk unmanned aircraft systems. 
Sec. 155. Requirement to set F–35 aircraft initial operational capability dates. 
Sec. 156. Shallow Water Combat Submersible program. 
Sec. 157. Requirement that tactical manned intelligence, surveillance, and reconnaissance aircraft and unmanned aerial vehicles use specified standard data link. 
Sec. 158. Study on small arms and small-caliber ammunition capabilities. 
AAuthorization of Appropriations 
101.Authorization of appropriations Funds are hereby authorized to be appropriated for fiscal year 2013 for procurement for the Army, the Navy and the Marine Corps, the Air Force, and Defense-wide activities, as specified in the funding table in section 4101. 
BArmy Programs 
111.Multiyear procurement authority for Army CH–47 helicopters 
(a)Authority for multiyear procurementSubject to section 2306b of title 10, United States Code, the Secretary of the Army may enter into one or more multiyear contracts, beginning with the fiscal year 2013 program year, for the procurement of airframes for CH–47F helicopters. 
(b)Condition for Out-Year contract paymentsA contract entered into under subsection (a) shall provide that any obligation of the United States to make a payment under the contract for a fiscal year after fiscal year 2013 is subject to the availability of appropriations for that purpose for such later fiscal year. 
112.Reports on airlift requirements of the Army 
(a)Reports 
(1)Initial reportNot later than March 31, 2013, the Secretary of the Army shall submit to the congressional defense committees a report described in paragraph (3). 
(2)Annual reportsNot later than October 31, 2013, and each year thereafter through 2017, the Secretary shall submit to the congressional defense committees a report described in paragraph (3). 
(3)Report describedA report described in this paragraph is a report on the time-sensitive or mission-critical airlift requirements of the Army. 
(b)Matters includedThe reports submitted under subsection (a) shall include, with respect to the fiscal year before the fiscal year in which the report is submitted, the following information: 
(1)The total number of time-sensitive or mission-critical airlift movements required for training, steady-state, and contingency operations. 
(2)The total number of time-sensitive or mission-critical airlift sorties executed for training, steady-state, and contingency operations. 
(3)Of the total number of sorties listed under paragraph (2), the number of such sorties that were operated using each of— 
(A)aircraft of the Army; 
(B)aircraft of the Air Force; 
(C)aircraft of contractors; and 
(D)aircraft of other organizations not described in subparagraph (A), (B), or (C). 
(4)For each sortie described under subparagraph (A), (C), or (D) of paragraph (3), an explanation for why the Secretary did not use aircraft of the Air Force to support the mission. 
CNavy Programs 
121.Extension of Ford class aircraft carrier construction authoritySection 121(a) of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2104), as amended by section 124 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1320), is amended by striking four fiscal years and inserting five fiscal years. 
122.Multiyear procurement authority for Virginia class submarine program 
(a)Authority for multiyear procurementSubject to section 2306b of title 10, United States Code, the Secretary of the Navy may enter into one or more multiyear contracts, beginning with the fiscal year 2014 program year, for the procurement of Virginia class submarines and Government-furnished equipment associated with the Virginia class submarine program. 
(b)Authority for advance procurementThe Secretary may enter into one or more contracts, beginning in fiscal year 2013, for advance procurement associated with the vessels and equipment for which authorization to enter into a multiyear procurement contract is provided under subsection (a). 
(c)Condition for out-year contract paymentsA contract entered into under subsection (a) shall provide that any obligation of the United States to make a payment under the contract for a fiscal year after fiscal year 2013 is subject to the availability of appropriations or funds for that purpose for such later fiscal year. 
(d)Limitation on termination liabilityA contract for the construction of vessels or equipment entered into in accordance with subsection (a) shall include a clause that limits the liability of the United States to the contractor for any termination of the contract. The maximum liability of the United States under the clause shall be the amount appropriated for the vessels or equipment covered by the contract. Additionally, in the event of cancellation, the maximum liability of the United States shall include the amount of the unfunded cancellation ceiling in the contract. 
(e)Authority to expand multiyear procurementThe Secretary may employ incremental funding for the procurement of Virginia class submarines and Government-furnished equipment associated with the Virginia class submarines to be procured during fiscal years 2013 through 2018 if the Secretary— 
(1)determines that such an approach will permit the Navy to procure an additional Virginia class submarine in fiscal year 2014; and 
(2)intends to use the funding for that purpose. 
123.Multiyear procurement authority for Arleigh Burke class destroyers and associated systems 
(a)Authority for multiyear procurementSubject to section 2306b of title 10, United States Code, the Secretary of the Navy may enter into one or more multiyear contracts, beginning with the fiscal year 2013 program year, for the procurement of up to 10 Arleigh Burke class Flight IIA guided missile destroyers, as well as the Aegis weapon systems, MK 41 vertical launching systems, and commercial broadband satellite systems associated with such vessels. 
(b)Authority for advance procurementThe Secretary may enter into one or more contracts, beginning in fiscal year 2013, for advance procurement associated with the vessels and systems for which authorization to enter into a multiyear procurement contract is provided under subsection (a). 
(c)Condition for Out-Year contract paymentsA contract entered into under subsection (a) shall provide that any obligation of the United States to make a payment under the contract for a fiscal year after fiscal year 2013 is subject to the availability of appropriations or funds for that purpose for such later fiscal year. 
124.Limitation on availability of amounts for second Ford class aircraft carrier 
(a)LimitationOf the funds authorized to be appropriated or otherwise made available for fiscal year 2013 for shipbuilding and conversion for the second Ford class aircraft carrier, not more than 50 percent may be obligated or expended until the Secretary of the Navy submits to the congressional defense committees a report setting forth a description of the program management and cost control measures that will be employed in constructing the second Ford class aircraft carrier. 
(b)ElementsThe report described in subsection (a) shall include a plan with respect to the Ford class aircraft carriers to— 
(1)maximize planned work in shops and early stages of construction; 
(2)sequence construction of structural units to maximize the effects of lessons learned; 
(3)incorporate design changes to improve producibility for the Ford class aircraft carriers; 
(4)increase the size of erection units to eliminate disruptive unit breaks and improve unit alignment and fairness; 
(5)increase outfitting levels for assembled units before erection in the dry dock; 
(6)increase overall ship completion levels at each key construction event; 
(7)improve facilities in a manner that will lead to improved productivity; and 
(8)ensure the shipbuilder initiates plans that will improve productivity through capital improvements that would provide targeted return on investment, including— 
(A)increasing the amount of temporary and permanent covered work areas; 
(B)adding ramps and service towers for improved access to work sites and the dry dock; and 
(C)increasing lift capacity to enable construction of larger, more fully outfitted super-lifts. 
125.Refueling and complex overhaul of the U.S.S. Abraham Lincoln 
(a)Amount authorized from SCN accountOf the funds authorized to be appropriated for fiscal year 2013 by section 101 and available for shipbuilding and conversion as specified in the funding table in section 4101, $1,517,292,000 is authorized to be available for the commencement of the nuclear refueling and complex overhaul of the U.S.S. Abraham Lincoln (CVN–72) during fiscal year 2013. The amount authorized to be made available in the preceding sentence is the first increment in the two-year sequence of incremental funding planned for the nuclear refueling and complex overhaul of that vessel. 
(b)Contract authorityThe Secretary of the Navy may enter into a contract during fiscal year 2013 for the nuclear refueling and complex overhaul of the U.S.S. Abraham Lincoln. 
(c)Condition for Out-Year contract paymentsA contract entered into under subsection (b) shall provide that any obligation of the United States to make a payment under the contract for a fiscal year after fiscal year 2013 is subject to the availability of appropriations for that purpose for that later fiscal year. 
126.Designation of mission modules of the Littoral Combat Ship as a major defense acquisition program 
(a)Designation requiredThe Secretary of Defense shall— 
(1)designate the effort to develop and produce all variants of the mission modules in support of the Littoral Combat Ship program as a major defense acquisition program under section 2430 of title 10, United States Code; and 
(2)with respect to the development and production of each such variant, submit to the congressional defense committees a report setting forth such cost, schedule, and performance information as would be provided if such effort were a major defense acquisition program, including Selected Acquisition Reports, unit cost reports, and program baselines. 
(b)Additional quarterly reportsThe Secretary shall submit to the congressional defense committees on a quarterly basis a report on the development and production of each variant of the mission modules in support of the Littoral Combat Ship, including cost, schedule, and performance, and identifying actual and potential problems with such development or production and potential mitigation plans to address such problems. 
127.Report on Littoral Combat Ship designsNot later than December 31, 2013, the Secretary of the Navy shall submit to the congressional defense committees a report on the designs of the Littoral Combat Ship, including comparative cost and performance information for both designs of such ship. 
128.Comptroller General review of Littoral Combat Ship program 
(a)Acceptance of LCS–1 and LCS–2The Comptroller General of the United States shall conduct a review of the compliance of the Secretary of the Navy with subpart 246.5 of title 48 of the Code of Federal Regulations and subpart 46.5 of the Federal Acquisition Regulation in accepting the LCS–1 and LCS–2 Littoral Combat Ships. 
(b)Operational supportNot later than 180 days after the date of the enactment of this Act, the Comptroller General shall submit to the congressional defense committees a report on the operational support and sustainment strategy for the Littoral Combat Ship program, including manning, training, maintenance, and logistics support. 
(c)CooperationFor purposes of conducting the review under subsection (a) and the report under subsection (b), the Secretary of Defense shall ensure that the Comptroller General has access to— 
(1)all relevant records of the Department; and 
(2)all relevant communications between Department officials, whether such communications occurred inside or outside the Federal Government. 
129.Sense of Congress on importance of engineering in early stages of shipbuildingIt is the sense of Congress that— 
(1)placing a priority on engineering dollars in the early stages of shipbuilding programs is a vital component of keeping cost down; and 
(2)therefore, the Secretary of the Navy should take appropriate steps to prioritize early engineering in large ship construction including amphibious class ships beginning with the LHA–8. 
130.Sense of Congress on nuclear-powered ballistic submarinesIt is the sense of Congress that— 
(1)the continuous at-sea deterrence provided by a robust and modern fleet of nuclear-powered ballistic missile submarines is critical to maintaining nuclear deterrence and assurance and therefore is a central pillar of the national security of the United States; 
(2)the Navy should— 
(A)carry out a program to replace the Ohio class ballistic missile submarines; 
(B)ensure that the first such replacement submarine is delivered and fully operational by not later than 2031 in order to maintain continuous at-sea deterrence; and 
(C)develop a risk mitigation plan to ensure that robust continuous at-sea deterrence is provided during the transition from Ohio class ballistic missile submarines to the replacement submarines; and 
(3)a minimum of 12 replacement ballistic missile submarines are necessary to provide continuous at-sea deterrence over the lifetime of such submarines and, therefore, the Navy should carry out a program to produce 12 such submarines. 
131.Sense of Congress on Marine Corps amphibious lift and presence requirements 
(a)FindingsCongress finds the following: 
(1)The Marine Corps is a combat force that leverages maneuver from the sea as a force multiplier allowing for a variety of operational tasks ranging from major combat operations to humanitarian assistance. 
(2)The Marine Corps is unique in that, while embarked upon naval vessels, they bring all the logistic support necessary for the full range of military operations and, operating from the sea, they require no third-party host nation permission to conduct military operations. 
(3)The Navy has a requirement for 38 amphibious assault ships to meet this full range of military operations. 
(4)Due only to fiscal constraints, that requirement of 38 vessels was reduced to 33 vessels, which adds military risk to future operations. 
(5)The Navy has been unable to meet even the minimal requirement of 30 operationally available vessels and has submitted a shipbuilding and ship retirement plan to Congress that will reduce the force to 28 vessels. 
(6)Experience has shown that early engineering and design of naval vessels has significantly reduced the acquisition costs and life-cycle costs of those vessels. 
(b)Sense of CongressIt is the sense of Congress that— 
(1)the Department of Defense should carefully evaluate the maritime force structure necessary to execute demand for forces by the commanders of the combatant commands; 
(2)the Navy should carefully evaluate amphibious lift capabilities to meet current and projected requirements; 
(3)the Navy should consider prioritization of investment in and procurement of the next generation of amphibious assault ships as a component of the balanced battle force; 
(4)the next generation amphibious assault ships should maintain survivability protection; 
(5)operation and maintenance requirements analysis, as well as the potential to leverage a common hull form design, should be considered to reduce total ownership cost and acquisition cost; and 
(6)maintaining a robust amphibious ship building industrial base is vital for the future of the national security of the United States. 
132.Sense of the Senate on Department of the Navy fiscal year 2014 budget request for tactical aviation aircraftIt is the sense of the Senate that, if the budget request of the Department of the Navy for fiscal year 2014 for F–18 aircraft includes a request for funds for more than 13 new F–18 aircraft, the budget request of the Department of the Navy for fiscal year 2014 for F–35 aircraft should include a request for funds for not fewer than six F–35B aircraft and four F–35C aircraft, presuming that development, testing, and production of the F–35 aircraft are proceeding according to current plans. 
DAir Force Programs 
141.Reduction in number of aircraft required to be maintained in strategic airlift aircraft inventory 
(a)Reduction in inventory requirementSection 8062(g)(1) of title 10, United States Code, is amended by adding at the end the following new sentence: Effective on the date that is 45 days after the date on which the report under section 141(c)(3) of the National Defense Authorization Act for Fiscal Year 2013 is submitted to the congressional defense committees, the Secretary shall maintain a total aircraft inventory of strategic airlift aircraft of not less than 275 aircraft..  
(b)Modification of certification requirementSection 137(d)(3)(B) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2221) is amended by striking 316 strategic airlift aircraft and inserting 275 strategic airlift aircraft. 
(c)Mobility Requirements and Capabilities Study 2018 
(1)In generalThe Director of Cost Assessment and Program Evaluation and the Chairman of the Joint Chiefs of Staff, in coordination with the Commander of the United States Transportation Command and the Secretaries of the military departments, shall jointly conduct a study that assesses the end-to-end, full-spectrum mobility requirements for all aspects of the National Military Strategy derived from the National Defense Strategy that is a result of the 2012 Defense Strategic Guidance published by the President in February 2012 and other planning documents of the Department of Defense. 
(2)Matters includedThe study under paragraph (1) shall include the following: 
(A)A definition of what combinations of air mobility, sealift, surface movements, prepositioning, forward stationing, seabasing, engineering, and infrastructure requirements and capabilities provide low, moderate, significant and high levels of operational risk to meet the National Military Strategy. 
(B)A description and analysis of the assumptions made by the Commander of the United States Transportation Command with respect to aircraft usage rates, aircraft mission availability rates, aircraft mission capability rates, aircrew ratios, aircrew production, and aircrew readiness rates. 
(C)An analysis of different combinations of air mobility, sealift, surface movements, prepositioning, forward stationing, seabasing, engineering, and infrastructure requirements and capabilities required to support theater and tactical deployment and distribution, including— 
(i)the identification, quantification, and description of the associated operational risk (as defined by the Military Risk Matrix in the Chairman of the Joint Chiefs of Staff Instruction 3401.01E) for each excursion as it relates to the combatant commander achieving strategic and operational objectives; and 
(ii)any assumptions made with respect to the availability of commercial airlift and sealift capabilities and resources when applicable. 
(D)A consideration of metrics developed during the most recent operational availability assessment and joint forcible entry operations assessment. 
(E)An assessment of requirements and capabilities for major combat operations, lesser contingency operations as specified in the Baseline Security Posture of the Department of Defense, homeland defense, defense support to civilian authorities, other strategic missions related to national missions, global strike, the strategic nuclear mission, and direct support and time-sensitive airlift missions of the military departments. 
(F)An examination, including a discussion of the sensitivity of any related conclusions and assumptions, of the variations regarding alternative modes (land, air, and sea) and sources (military, civilian, and foreign) of strategic and theater lift, and variations in forward basing, seabasing, prepositioning (afloat and ashore), air-refueling capability, advanced logistics concepts, and destination theater austerity, based on the new global footprint and global presence initiatives. 
(G)An identification of mobility capability gaps, shortfalls, overlaps, or excesses, including— 
(i)an assessment of associated risks with respect to the ability to conduct operations; and 
(ii)recommended mitigation strategies where possible. 
(H)An identification of mobility capability alternatives that mitigate the potential impacts on the logistic system, including— 
(i)a consideration of traditional, non-traditional, irregular, catastrophic, and disruptive challenges; and 
(ii)a description of how derived mobility requirements and capabilities support the accepted balance of risk in addressing all five categories of such challenges. 
(I)The articulation of all key assumptions made in conducting the study with respect to— 
(i)risk; 
(ii)programmed forces and infrastructure; 
(iii)readiness, manning, and spares; 
(iv)scenario guidance from defense planning scenarios and multi-service force deployments; 
(v)concurrency of major operations; 
(vi)integrated global presence and basing strategy; 
(vii)host nation or third-country support; 
(viii)use of weapons of mass destruction by an enemy; and 
(ix)aircraft being used for training or undergoing depot maintenance or modernization. 
(J)A description of the logistics concept of operations and assumptions, including any support concepts, methods, combat support forces, and combat service support forces that are required to enable the projection and enduring support to forces both deployed and in combat for each analytic scenario. 
(K)An assessment, and incorporation as necessary, of the findings, conclusions, capability gaps, and shortfalls derived from the study under section 112(d) of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1318). 
(3)SubmissionThe Director of Cost Assessment and Program Evaluation and the Chairman of the Joint Chiefs of Staff shall jointly submit to the congressional defense committees a report containing the study under paragraph (1). 
(4)FormThe report required by paragraph (3) shall be submitted in unclassified form, but may include a classified annex. 
(d)Preservation of certain retired C–5 aircraftThe Secretary of the Air Force shall preserve each C–5 aircraft that is retired by the Secretary during a period in which the total inventory of strategic airlift aircraft of the Secretary is less than 301, such that the retired aircraft— 
(1)is stored in flyable condition; 
(2)can be returned to service; and 
(3)is not used to supply parts to other aircraft unless specifically authorized by the Secretary of Defense upon a request by the Secretary of the Air Force. 
(e)DefinitionsIn this section:  
(1)The term mobility means the— 
(A)deployment, sustainment, and redeployment of the personnel and equipment needed to execute the National Defense Strategy to air and seaports of embarkation, intertheater deployment to air and seaports of debarkation, and intratheater deployment to tactical assembly areas; and 
(B)the employment of aerial refueling assets and intratheater movement and infrastructure in support of deployment and sustainment of combat forces. 
(2)The term National Military Strategy means the National Military Strategy prescribed by the Chairman of the Joint Chiefs of Staff under section 153 of title 10, United States Code. 
142.Retirement of B–1 bomber aircraft 
(a)In generalSection 8062 of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(h) 
(1)Beginning October 1, 2011, the Secretary of the Air Force may not retire more than six B–1 aircraft. 
(2)The Secretary shall maintain in a common capability configuration not less than 36 B–1 aircraft as combat-coded aircraft. 
(3)In this subsection, the term combat-coded aircraft means aircraft assigned to meet the primary aircraft authorization to a unit for the performance of its wartime mission.. 
(b)Conforming amendmentSection 132 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1320) is amended by striking subsection (c). 
143.Avionics systems for C–130 aircraft 
(a)Limitations 
(1)Avionics modernization programThe Secretary of the Air Force may not take any action to cancel or modify the avionics modernization program for C–130 aircraft until a period of 90 days has elapsed after the date on which the Secretary submits to the congressional defense committees the cost-benefit analysis conducted under subsection (b)(1). 
(2)CNS/ATM program 
(A)In generalThe Secretary may not take any action described in subparagraph (B) until a period of 90 days has elapsed after the date on which the Secretary submits to the congressional defense committees the cost-benefit analysis conducted under subsection (b)(1). 
(B)Covered actionsAn action described in this subparagraph is an action to begin an alternative communication, navigation, surveillance, and air traffic management program for C–130 aircraft that is designed or intended— 
(i)to meet international communication, navigation, surveillance, and air traffic management standards for the fleet of C–130 aircraft; or 
(ii)to replace the current avionics modernization program for the C–130 aircraft. 
(b)Cost-Benefit analysis 
(1)FFRDCThe Secretary shall seek to enter into an agreement with the Institute for Defense Analyses to conduct an independent cost-benefit analysis that compares the following alternatives: 
(A)Upgrading and modernizing the legacy C–130 airlift fleet using the C–130 avionics modernization program. 
(B)Upgrading and modernizing the legacy C–130 airlift fleet using a reduced scope program for avionics and mission planning systems. 
(2)Matters includedThe cost-benefit analysis conducted under paragraph (1) shall take into account— 
(A)the effect of life-cycle costs for— 
(i)adopting each of the alternatives described in subparagraphs (A) and (B) of paragraph (1); and 
(ii)supporting C–130 aircraft that are not upgraded or modernized; and 
(B)the costs associated with the potential upgrades to avionics and mission systems that may be required for legacy C–130 aircraft to remain relevant and mission effective in the future. 
144.Treatment of certain programs for the F–22A Raptor aircraft as major defense acquisition programs 
(a)In generalThe Secretary of Defense shall treat the programs referred to in subsection (b) for the F–22A Raptor aircraft as a major defense acquisition program for which Selected Acquisition Reports shall be submitted to Congress in accordance with the requirements of section 2432 of title 10, United States Code. 
(b)Covered programsThe programs referred to in this subsection for the F–22A Raptor aircraft are the modernization Increment 3.2B and any future F–22A Raptor aircraft modernization program that would otherwise, if a standalone program, qualify for treatment as a major defense acquisition program for purposes of chapter 144 of title 10, United States Code. 
(c)Other reportsNot later than March 1 of each year, the Secretary of the Air Force shall submit to the congressional defense committees a report on the costs, schedules, and performances of the reliability and maintainability maturation program and the structural repair program of the F–22A Raptor modernization program, including a comparison of such costs, schedules, and performances to an appropriate baseline. 
EJoint and Multiservice Matters 
151.Multiyear procurement authority for V–22 joint aircraft program 
(a)Authority for multiyear procurementSubject to section 2306b of title 10, United States Code, the Secretary of the Navy may enter into one or more multiyear contracts, beginning with the fiscal year 2013 program year, for the procurement of V–22 aircraft for the Department of the Navy, the Department of the Air Force, and the United States Special Operations Command. 
(b)Condition for Out-Year contract paymentsA contract entered into under subsection (a) shall provide that any obligation of the United States to make a payment under the contract for a fiscal year after fiscal year 2013 is subject to the availability of appropriations for that purpose for such later fiscal year. 
152.Procurement of space-based infrared systems satellites 
(a)Contract authority 
(1)In generalThe Secretary of the Air Force may procure two space-based infrared systems satellites by entering into a fixed-price contract. Such procurement may also include— 
(A)material and equipment in economic order quantities when cost savings are achievable; and 
(B)cost-reduction initiatives. 
(2)Use of incremental fundingWith respect to a contract entered into under paragraph (1) for the procurement of space-based infrared systems satellites, the Secretary may use incremental funding for a period not to exceed six fiscal years.  
(3)LiabilityA contract entered into under paragraph (1) shall provide that any obligation of the United States to make a payment under the contract is subject to the availability of appropriations for that purpose, and that the total liability to the Government for termination of any contract entered into shall be limited to the total amount of funding obligated at the time of termination.  
(b)Limitation of costs 
(1)LimitationExcept as provided by subsection (c), and excluding amounts described in paragraph (2), the total amount obligated or expended for the procurement of two space-based infrared systems satellites authorized by subsection (a) may not exceed $3,900,000,000. 
(2)ExclusionThe amounts described in this paragraph are amounts associated with the following: 
(A)Plans. 
(B)Technical data packages. 
(C)Post delivery and program support costs. 
(D)Technical support for obsolescence studies. 
(c)Waiver and adjustment to limitation amount 
(1)WaiverIn accordance with paragraph (2), the Secretary may waive the limitation in subsection (b)(1) if the Secretary submits to the congressional defense committees and the Permanent Select Committee on Intelligence of the House of Representatives written notification of the adjustment made to the amount set forth in such subsection. 
(2)AdjustmentUpon waiving the limitation under paragraph (1), the Secretary may adjust the amount set forth in subsection (b)(1) by the following: 
(A)The amounts of increases or decreases in costs attributable to economic inflation after September 30, 2012. 
(B)The amounts of increases or decreases in costs attributable to compliance with changes in Federal, State, or local laws enacted after September 30, 2012. 
(C)The amounts of increases or decreases in costs of the satellites that are attributable to insertion of new technology into a space-based infrared system, as compared to the technology built into such a system procured prior to fiscal year 2013, if the Secretary determines, and certifies to the congressional defense committees, that insertion of the new technology is— 
(i)expected to decrease the life-cycle cost of the system; or 
(ii)required to meet an emerging threat that poses grave harm to national security. 
(d)ReportNot later than 30 days after the date on which the Secretary awards a contract under subsection (a), the Secretary shall submit to the congressional defense committees and the Permanent Select Committee on Intelligence of the House of Representatives a report on such contract, including the following: 
(1)The total cost savings resulting from the authority provided by subsection (a). 
(2)The type and duration of the contract awarded. 
(3)The total contract value. 
(4)The funding profile by year. 
(5)The terms of the contract regarding the treatment of changes by the Federal Government to the requirements of the contract, including how any such changes may affect the success of the contract. 
(6)A plan for using cost savings described in paragraph (1) to improve the capability of overhead persistent infrared, including a description of— 
(A)the available funds, by year, resulting from such cost savings; 
(B)the specific activities or subprograms to be funded by such cost savings and the funds, by year, allocated to each such activity or subprogram; 
(C)the objectives for each such activity or subprogram and the criteria used by the Secretary to determine which such activity or subprogram to fund; 
(D)the method in which such activities or subprograms will be awarded, including whether it will be on a competitive basis; and 
(E)the process for determining how and when such activities and subprograms would transition to an existing program or be established as a new program of record. 
(e)Use of funds available for space vehicle numbers 5 and 6The Secretary may obligate and expend amounts authorized to be appropriated for fiscal year 2013 by section 101 for procurement, Air Force, as specified in the funding table in section 4101 and available for the advanced procurement of long-lead parts and the replacement of obsolete parts for space-based infrared system satellite space vehicle numbers 5 and 6. 
(f)Sense of CongressIt is the sense of Congress that the Secretary should not enter into a fixed-price contract under subsection (a) for the procurement of two space-based infrared system satellites unless the Secretary determines that entering into such a contract will save the Air Force substantial savings, as required under section 2306b of title 10, United States Code, over the cost of procuring two such satellites separately. 
153.Limitation on availability of funds for evolved expendable launch vehicle program 
(a)LimitationOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2013 for the Air Force for the evolved expendable launch vehicle program, 10 percent may not be obligated or expended until the date on which the Secretary of the Air Force submits to the appropriate congressional committees— 
(1)a report describing the acquisition strategy for such program; and 
(2)written certification that such strategy— 
(A)maintains assured access to space; 
(B)achieves substantial cost savings; and 
(C)provides opportunities for competition. 
(b)Matters includedThe report under subsection (a)(1) shall include the following information: 
(1)The anticipated savings to be realized under the acquisition strategy for the evolved expendable launch vehicle program. 
(2)The number of launch vehicle booster cores covered by the planned contract for such program. 
(3)The number of years covered by such contract. 
(4)An assessment of when new entrants that have submitted a statement of intent will be certified to compete for evolved expendable launch vehicle-class launches. 
(5)The projected launch manifest, including possible opportunities for certified new entrants to compete for evolved expendable launch vehicle-class launches. 
(6)Any other relevant analysis used to inform the acquisition strategy for such program. 
(c)Comptroller General 
(1)ReviewThe Comptroller General of the United States shall review the report under subsection (a)(1). 
(2)SubmittalNot later than 30 days after the date on which the report under subsection (a)(1) is submitted to the appropriate congressional committees, the Comptroller General shall— 
(A)submit to such committees a report on the review under paragraph (1); or 
(B)provide to such committees a briefing on such review. 
(d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the following: 
(1)The congressional defense committees. 
(2)The Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate. 
154.Limitation on availability of funds for retirement of RQ–4 Global Hawk unmanned aircraft systems 
(a)LimitationNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2013 for the Department of Defense may be obligated or expended to retire, prepare to retire, or place in storage an RQ–4 Block 30 Global Hawk unmanned aircraft system. 
(b)Maintained levelsDuring the period preceding December 31, 2014, in supporting the operational requirements of the combatant commands, the Secretary of the Air Force shall maintain the operational capability of each RQ–4 Block 30 Global Hawk unmanned aircraft system belonging to the Air Force or delivered to the Air Force during such period. 
155.Requirement to set F–35 aircraft initial operational capability dates 
(a)F–35ANot later than June 1, 2013, the Secretary of the Air Force shall— 
(1)establish the initial operational capability date for the F–35A aircraft; and 
(2)submit to the congressional defense committees a report on the details of such initial operational capability. 
(b)F–35B and F–35CNot later than June 1, 2013, the Secretary of the Navy shall— 
(1)establish the initial operational capability dates for the F–35B and F–35C aircraft; and 
(2)submit to the congressional defense committees a report on the details of such initial operational capabilities for both variants. 
156.Shallow Water Combat Submersible program 
(a)Initial reportNot later than 90 days after the date of the enactment of this Act, the Assistant Secretary of Defense for Special Operations and Low-Intensity Conflict, in coordination with the Commander of the United States Special Operations Command, shall submit to the congressional defense committees a report setting forth the following: 
(1)A description of all efforts under the Shallow Water Combat Submersible program and the United States Special Operations Command to improve the accuracy of the tracking of the schedule and costs of the program. 
(2)The revised timeline for the initial and full operational capability of the Shallow Water Combat Submersible, including details outlining and justifying the revised baseline to the program. 
(3)Current cost estimates to meet the basis of issue requirement under the program. 
(4)An assessment of existing program risk through the completion of operational testing. 
(b)Subsequent reports 
(1)Quarterly reports requiredThe Assistant Secretary, in coordination with the Commander of the United States Special Operations Command, shall submit to the congressional defense committees on a quarterly basis updates on the schedule and cost performance of the contractor of the Shallow Water Combat Submersible program, including metrics from the earned value management system. 
(2)SunsetThe requirement in paragraph (1) shall cease on the date the Shallow Water Combat Submersible has completed operational testing and has been found to be operationally effective and operationally suitable. 
157.Requirement that tactical manned intelligence, surveillance, and reconnaissance aircraft and unmanned aerial vehicles use specified standard data link 
(a)RequirementThe Secretary of Defense shall take such steps as necessary to ensure that (except as specified in subsection (c)) all covered aircraft of the Army, Navy, Marine Corps, and Air Force are equipped and configured so that— 
(1)the data link used by those vehicles is the Department of Defense standard tactical manned intelligence, surveillance, and reconnaissance aircraft and unmanned aerial vehicle data link known as the Common Data Link or a data link that uses waveform capable of transmitting and receiving Internet Protocol communications; and 
(2)with respect to unmanned aerial vehicles, such vehicles use data formats consistent with the architectural standard known as STANAG 4586 that was developed to facilitate multinational interoperability among NATO member nations. 
(b)SolicitationsThe Secretary of Defense shall ensure that any solicitation issued for a Common Data Link described in subsection (a), regardless of whether the solicitation is issued by a military department or a contractor with respect to a subcontract— 
(1)conforms to a Department of Defense specification standard, including interfaces and waveforms, existing as of the date of the solicitation; and 
(2)does not include any proprietary or undocumented waveforms or control interfaces or data interfaces as a requirement or criterion for evaluation. 
(c)WaiverThe Under Secretary of Defense for Acquisition, Technology, and Logistics may waive the applicability of this section to any covered aircraft if the Under Secretary determines, and certifies to the congressional defense committees, that— 
(1)it would be technologically infeasible or economically unacceptable to apply this section to such aircraft; or 
(2)such aircraft is under a special access program that is not considered a major defense acquisition program. 
(d)Covered aircraft definedIn this section, the term covered aircraft means— 
(1)tactical manned intelligence, surveillance, and reconnaissance aircraft; and 
(2)unmanned aerial vehicles. 
(e)Conforming repealSection 141 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3163) is repealed. 
158.Study on small arms and small-caliber ammunition capabilities 
(a)Study 
(1)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall enter into a contract with a federally funded research and development center to conduct a study on the requirements analysis and determination processes and capabilities of the Department of Defense with respect to small arms and small-caliber ammunition that carries out each of the following: 
(A)A comparative evaluation of the current military small arms in use by the Armed Forces, including general purpose and special operations forces, and select military equivalent commercial candidates not necessarily in use militarily but currently available. 
(B)A comparative evaluation of the standard small-caliber ammunition of the Department with other small-caliber ammunition alternatives.  
(C)An assessment of the current plans of the Department to modernize the small arms and small-caliber ammunition capabilities of the Department. 
(D)An assessment of the requirements analysis and determination processes of the Department for small arms and small-caliber ammunition. 
(2)Factors to considerThe study required under paragraph (1) shall take into consideration the following factors: 
(A)Current and future operating environments, as specified or referred to in strategic guidance and planning documents of the Department. 
(B)Capability gaps identified in small arms and small-caliber ammunition capabilities based assessments of the Department. 
(C)Actions taken by the Secretary to address capability gaps identified in any such capabilities based assessments.  
(D)Findings from studies of the Department of Defense Small Arms and Small-Caliber Ammunition defense support team and actions taken by the Secretary in response to such findings.  
(E)Findings from the assessment required by section 143 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 10 U.S.C. 2304 note) and actions taken by the Secretary in response to such findings. 
(F)Modifications and improvements recently applied to small arms and small-caliber ammunition of the Armed Forces, including general purpose and special operations forces, as well as the potential for continued modification and improvement. 
(G)Impacts to the small arms production industrial base and small-caliber ammunition industrial base, if any, associated with changes from current U.S. or NATO standard caliber weapons or ammunition sizes.  
(H)Total life cycle costs of each small arms system and small-caliber ammunition, including incremental increases in cost for industrial facilitization or small arms and ammunition procurement, if any, associated with changes described in subparagraph (G). 
(I)Any other factor the federally funded research and development center considers appropriate. 
(3)Access to informationThe Secretary shall ensure that the federally funded research and development center conducting the study under paragraph (1) has access to all necessary data, records, analyses, personnel, and other resources necessary to complete the study. 
(b)Report 
(1)In generalNot later than September 30, 2013, the Secretary shall submit to the congressional defense committees a report containing the results of the study conducted under subsection (a)(1), together with the comments of the Secretary on the findings contained in the study. 
(2)Classified annexThe report shall be in unclassified form, but may contain a classified annex. 
(c)Small arms definedIn this section, the term small arms means weapons assigned to and operated by an individual member of the Armed Forces, including handguns, rifles and carbines (including sniper and designated marksman weapons), sub-machine guns, and light-machine guns. 
IIRESEARCH, DEVELOPMENT, TEST, AND EVALUATION 
 
Subtitle A—Authorization of Appropriations 
Sec. 201. Authorization of appropriations. 
Subtitle B—Program Requirements, Restrictions, and Limitations 
Sec. 211. Next-generation long-range strike bomber aircraft nuclear certification requirement. 
Sec. 212. Extension of limitation on availability of funds for Unmanned Carrier-launched Surveillance and Strike system program. 
Sec. 213. Limitation on availability of funds for milestone A activities for an Army medium range multi-purpose vertical takeoff and landing unmanned aircraft system. 
Sec. 214. Use of funds for conventional prompt global strike program. 
Sec. 215. Next Generation Foundry for the Defense Microelectronics Activity. 
Sec. 216. Advanced rotorcraft initiative. 
Subtitle C—Missile Defense Programs 
Sec. 221. Prohibition on the use of funds for the MEADS program. 
Sec. 222. Availability of funds for Iron Dome short-range rocket defense program. 
Sec. 223. Authority for relocation of certain Aegis weapon system assets between and within the DDG–51 class destroyer and Aegis Ashore programs in order to meet mission requirements. 
Sec. 224. Evaluation of alternatives for the precision tracking space system. 
Sec. 225. Next generation Exo-atmospheric Kill Vehicle. 
Sec. 226. Modernization of the Patriot air and missile defense system. 
Sec. 227. Evaluation and environmental impact assessment of potential future missile defense sites in the United States. 
Sec. 228. Homeland ballistic missile defense. 
Sec. 229. Regional ballistic missile defense. 
Sec. 230. NATO contributions to missile defense in Europe. 
Sec. 231. Report on test plan for the ground-based midcourse defense system. 
Sec. 232. Sense of Congress on missile defense. 
Sec. 233. Sense of Congress on the submittal to Congress of the homeland defense hedging policy and strategy report of the Secretary of Defense. 
Subtitle D—Reports 
Sec. 241. Mission packages for the Littoral Combat Ship. 
Sec. 242. Study on electronic warfare capabilities of the Marine Corps. 
Sec. 243. Conditional requirement for report on amphibious assault vehicles for the Marine Corps. 
Sec. 244. Report on cyber and information technology research investments of the Air Force. 
Sec. 245. National Research Council review of defense science and technical graduate education needs. 
Subtitle E—Other Matters 
Sec. 251. Eligibility for Department of Defense laboratories to enter into educational partnerships with educational institutions in territories and possessions of the United States. 
Sec. 252. Regional advanced technology clusters. 
Sec. 253. Sense of Congress on increasing the cost-effectiveness of training exercises for members of the Armed Forces. 
AAuthorization of Appropriations 
201.Authorization of appropriations Funds are hereby authorized to be appropriated for fiscal year 2013 for the use of the Department of Defense for research, development, test, and evaluation as specified in the funding table in section 4201. 
BProgram Requirements, Restrictions, and Limitations 
211.Next-generation long-range strike bomber aircraft nuclear certification requirementThe Secretary of the Air Force shall ensure that the next-generation long-range strike bomber is— 
(1)capable of carrying strategic nuclear weapons as of the date on which such aircraft achieves initial operating capability; and 
(2)certified to use such weapons by not later than two years after such date. 
212.Extension of limitation on availability of funds for Unmanned Carrier-launched Surveillance and Strike system program 
(a)Extension of limitationSubsection (a) of section 213 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1330) is amended by inserting or fiscal year 2013 after fiscal year 2012.  
(b)Technology development phaseSuch section is further amended by adding at the end the following new subsection: 
 
(d)Technology development and preliminary design phases 
(1)ContractorsIn accordance with paragraph (2), the Secretary of the Navy may not reduce the number of prime contractors working on the Unmanned Carrier-launched Surveillance and Strike system program to one prime contractor for the technology development phase of such program prior to the program achieving the preliminary design review milestone. 
(2)Preliminary design reviewAfter the date on which the Unmanned Carrier-launched Surveillance and Strike system program achieves the preliminary design review milestone, the Secretary may not reduce the number of prime contractors working on the program to one prime contractor until— 
(A)the preliminary design reviews of the program are completed; 
(B)the Under Secretary of Defense for Acquisition, Technology, and Logistics assesses the completeness of the preliminary design reviews of the program for each participating prime contractor; 
(C)the Under Secretary submits to the congressional defense committees a report that includes— 
(i)a summary of the assessment of the preliminary design reviews of the program conducted under subparagraph (B); and 
(ii)a certification that each preliminary design review of the program was complete and was not abbreviated when compared to preliminary design reviews conducted for other major defense acquisition programs consistent with the policies specified in Department of Defense Instruction 5000.02; and 
(D)a period of 30 days has elapsed following the date on which the Under Secretary submits the report under subparagraph (C).. 
(c)Technical amendmentSuch section is further amended by striking Future Unmanned Carrier-based Strike System each place it appears and inserting Unmanned Carrier-launched Surveillance and Strike system. 
213.Limitation on availability of funds for milestone A activities for an Army medium range multi-purpose vertical takeoff and landing unmanned aircraft system 
(a)LimitationNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2013 for research, development, test, and evaluation, Army, may be obligated or expended for Milestone A activities with respect to a medium-range multi-purpose vertical take-off and landing unmanned aircraft system until— 
(1)the Chairman of the Joint Requirements Oversight Council certifies in writing to the appropriate congressional committees that the Joint Requirements Oversight Council determines that— 
(A)such system is required to meet a required capability or requirement validated by the Council; and 
(B)as of the date of the certification, an unmanned aircraft system in the operational inventory of a military department that was selected using competitive procedures cannot meet such capability or be modified to meet such capability in a more cost effective way; and 
(C)the acquisition strategy for such a capability includes competitive procedures as a requirement; and 
(2)a period of 30 days has elapsed following the date on which the Chairman submits the certification under paragraph (1). 
(b)DefinitionsIn this section: 
(1)The term appropriate congressional committees means— 
(A)the Committee on Armed Services, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives; and 
(B)the Committee on Armed Services, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate. 
(2)The term competitive procedures has the meaning given that term in section 2302(2) of title 10, United States Code. 
(3)The term Milestone A activities means, with respect to an acquisition program of the Department of Defense— 
(A)the distribution of request for proposals; 
(B)the selection of technology demonstration contractors; and 
(C)technology development. 
214.Use of funds for conventional prompt global strike program 
(a)Competitive proceduresExcept as provided by subsection (b), the Secretary of Defense shall ensure that any funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2013 for activities of the conventional prompt global strike program are obligated or expended using competitive solicitation procedures to involve industry as well as government partners to the extent feasible. 
(b)WaiverThe Secretary may waive the requirement to use competitive solicitation procedures under subsection (a) if— 
(1)the Secretary— 
(A)determines that using such procedures is not feasible; and 
(B)notifies the congressional defense committees of such determination; and 
(2)a period of 5 days elapses after the date on which the Secretary makes such notification under paragraph (1)(B). 
215.Next Generation Foundry for the Defense Microelectronics ActivityNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2013 for research, development, test, and evaluation for the Next Generation Foundry for the Defense Microelectronics Activity (PE #603720S) may be obligated or expended for that purpose until a period of 60 days has elapsed following the date on which the Assistant Secretary of Defense for Research and Engineering— 
(1)develops a microelectronics strategy as described in the Senate report to accompany S. 1253 of the 112th Congress (S. Rept. 112–26) and an estimate of the full life-cycle costs for the upgrade of the Next Generation Foundry; 
(2)develops an assessment regarding the manufacturing capability of the United States to produce three-dimensional integrated circuits to serve national defense interests; and 
(3)submits to the congressional defense committees the strategy and cost estimate required by paragraph (1) and the assessment required by paragraph (2). 
216.Advanced rotorcraft initiative 
(a)In generalNot later than 180 days after the date of the enactment of this Act, the Under Secretary of Defense for Acquisition, Technology, and Logistics shall, in consultation with the military departments and the Defense Advanced Research Projects Agency, submit to the congressional defense committees a report setting forth a strategy for the use of integrated platform design teams and agile prototyping approaches for the development of advanced rotorcraft capabilities. 
(b)ElementsThe strategy required by subsection (a) shall include the following: 
(1)Mechanisms for establishing agile prototyping practices and programs, including rotorcraft X-planes, and an identification of the resources required for such purposes. 
(2)The X-Plane Rotorcraft program of the Defense Advanced Research Projects Agency with performance objectives beyond those of the Joint Multi-role development program, including at least two competing teams. 
(3)Approaches, including potential competitive prize awards, to encourage the development of advanced rotorcraft capabilities to address challenge problems such as nap-of-earth automated flight, urban operation near buildings, slope landings, automated autorotation or power-off recovery, and automated selection of landing areas. 
CMissile Defense Programs 
221.Prohibition on the use of funds for the MEADS programNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2013 for the Department of Defense may be obligated or expended for the medium extended air defense system. 
222.Availability of funds for Iron Dome short-range rocket defense programOf the funds authorized to be appropriated for fiscal year 2013 by section 201 for research, development, test, and evaluation, Defense-wide, and available for the Missile Defense Agency, $211,000,000 may be provided to the Government of Israel for the Iron Dome short-range rocket defense program as specified in the funding table in section 4201. 
223.Authority for relocation of certain Aegis weapon system assets between and within the DDG–51 class destroyer and Aegis Ashore programs in order to meet mission requirements 
(a)Transfer to Aegis ashore systemNotwithstanding any other provision of law, the Secretary of the Navy may transfer Aegis weapon system equipment with ballistic missile defense capability to the Director of the Missile Defense Agency for use by the Director in the Aegis Ashore System for installation in the country designated as Host Nation 1 by transferring to the Agency such equipment procured with amounts authorized to be appropriated for shipbuilding and conversion, Navy, for fiscal years 2010 and 2011 for the DDG–51 Class Destroyer Program. 
(b)Adjustments in equipment deliveries 
(1)Use of FY12 funds for AWS systems on destroyers procured with FY11 fundsAmounts authorized to be appropriated for shipbuilding and conversion, Navy, for fiscal year 2012, and any Aegis weapon system assets procured with such amounts, may be used to deliver complete, mission-ready Aegis weapon systems with ballistic missile defense capability to any DDG–51 class destroyer for which amounts were authorized to be appropriated for shipbuilding and conversion, Navy, for fiscal year 2011. 
(2)Use of AWS systems procured with RDT&E funds on destroyersThe Secretary may install on any DDG–51 class destroyer Aegis weapon systems with ballistic missile defense capability transferred pursuant to subsection (c). 
(c)Transfer from Aegis Ashore SystemThe Director shall transfer Aegis weapon system equipment with ballistic missile defense capability procured for installation in the Aegis Ashore System to the Secretary for the DDG–51 Class Destroyer Program to replace any equipment transferred to the Director under subsection (a). 
(d)Treatment of transfer in funding destroyer constructionNotwithstanding the source of funds for any equipment transferred under subsection (c), the Secretary shall fund all work necessary to complete construction and outfitting of any destroyer in which such equipment is installed in the same manner as if such equipment had been acquired using amounts in the shipbuilding and conversion, Navy, account. 
224.Evaluation of alternatives for the precision tracking space system 
(a)LimitationOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2013 for the Missile Defense Agency for the precision tracking space system, not more than 75 percent may be obligated or expended until the date on which— 
(1)the Director of Cost Assessment and Program Evaluation completes the evaluation under subsection (b)(1); and 
(2)the terms of reference for the evaluation under subsection (b)(1)(B) are— 
(A)approved by the Missile Defense Executive Board, in coordination with the Defense Space Council; and 
(B)submitted to the congressional defense committees. 
(b)Independent cost estimate and evaluation of alternatives required 
(1)In generalThe Director of Cost Assessment and Program Evaluation shall perform— 
(A)an independent cost estimate for the precision tracking space system; and 
(B)a comprehensive assessment evaluation of alternatives for such system. 
(2)Basis of EvaluationThe evaluation under paragraph (1)(B) shall be based on a clear articulation by the Director of the Missile Defense Agency of— 
(A)the space-based and ground-based sensors that will be required to be maintained to aid the precision tracking space system constellation; 
(B)the number of satellites to be procured for a first constellation, including the projected lifetime of such satellites in the first constellation, and the number projected to be procured for a first and, if applicable, second replenishment; 
(C)the technological and acquisition risks of such system, including systems engineering and ground system development; 
(D)an evaluation of the technological capability differences between the precision tracking space system tracking sensor and the space tracking and surveillance system tracking sensor; 
(E)the cost differences, as confirmed by the Director of Cost Assessment and Program Evaluation, between such systems, including costs relating to launch services; and 
(F)any other matters the Director believes useful that do not unduly delay completion of the evaluation. 
(3)EvaluationIn conducting the evaluation under paragraph (1)(B), the Director of Cost Assessment and Program Evaluation shall— 
(A)evaluate whether the precision tracking space system, as planned by the Director of the Missile Defense Agency in the budget submitted to Congress under section 1105 of title 31, United States Code, for fiscal year 2013, is the most cost effective and best value sensor option with respect to land-, air-, or space-based sensors, or a combination thereof, to improve the regional missile defense and homeland missile defense of the United States, including by adding precision tracking and discrimination capability to the ground-based midcourse defense system; 
(B)examine the overhead persistent infrared satellite data or other data that are available as of the date of the evaluation that are not being used for ballistic missile tracking; 
(C)determine whether and how using the data described in subparagraph (B) could improve sensor coverage for the homeland missile defense of the United States and regional missile defense capabilities; 
(D)study the plans of the Director of the Missile Defense Agency to integrate the precision tracking space system concept into the ballistic missile defense system and evaluate the concept of operations and missile defense engagement scenarios of such use; 
(E)consider the agreement entered into under subsection (d)(1); and 
(F)consider any other matters the Director believes useful that do not unduly delay completion of the evaluation. 
(4)Cost Determination-In conducting the independent cost estimate under paragraph (1)(A), the Director of Cost Assessment and Program Evaluation shall take into account acquisition costs and operation and sustainment costs during the initial 10-year and 20-year periods. 
(5)CooperationThe Director of the Missile Defense Agency shall provide to the Director of Cost Assessment and Program Evaluation the information necessary to conduct the independent cost estimate and the evaluation of alternatives of such program under paragraph (1). 
(c)Submission requiredNot later than April 30, 2013, the Director of Cost Assessment and Program Evaluation shall submit to the congressional defense committees the independent cost estimate and evaluation under subparagraphs (A) and (B) of subsection (b)(1). 
(d)Memorandum of agreement 
(1)In GeneralThe Director of the Missile Defense Agency shall enter into a memorandum of agreement with the Commander of the Air Force Space Command with respect to the space situational awareness capabilities, requirements, design, and cost sharing of the precision tracking space system. 
(2)SubmissionThe Director shall submit to the congressional defense committees the agreement entered into under paragraph (1). 
(e)Review by the comptroller general 
(1)Terms of referenceThe Comptroller General of the United States shall provide to the congressional defense committees— 
(A)by not later than 30 days after the date on which the terms of reference for the evaluation under subsection (b)(1)(B) are provided to such committees pursuant to subsection (a)(2), a briefing on the views of the Comptroller General with respect to such terms of reference and their conformance with the best practices for analyses of alternatives established by the Comptroller General; and 
(B)a final report on such terms as soon as practicable following the date of the briefing under subparagraph (A). 
(2)Comprehensive PTSS AssessmentThe Comptroller General shall further provide to the congressional defense committees— 
(A)by not later than 60 days after the date on which the evaluation is submitted to such committees under subsection (c), a briefing on the views of the Comptroller General with respect to such evaluation; and 
(B)a final report on such evaluation as soon as practicable following the date of the briefing under subparagraph (A). 
225.Next generation Exo-atmospheric Kill Vehicle 
(a)Plan for next generation kill vehicleThe Director of the Missile Defense Agency shall develop a long-term plan for the exo-atmospheric kill vehicle that addresses both modifications and enhancements to the current exo-atmospheric kill vehicle and options for the competitive development of a next generation exo-atmospheric kill vehicle for the ground-based interceptor of the ground-based midcourse defense system and any other interceptor that might be developed for the defense of the United States against long-range ballistic missiles. 
(b)Definition of parameters and capabilities 
(1)Assessment requiredThe Director shall define the desired technical parameters and performance capabilities for a next generation exo-atmospheric kill vehicle using an assessment conducted by the Director for that purpose that is designed to ensure that a next generation exo-atmospheric kill vehicle design— 
(A)enables ease of manufacturing, high tolerances to production processes and supply chain variability, and inherent reliability; 
(B)will be optimized to take advantage of the ballistic missile defense system architecture and sensor system capabilities; 
(C)leverages all relevant kill vehicle development activities and technologies, including from the current standard missile–3 block IIB program and the previous multiple kill vehicle technology development program; 
(D)seeks to maximize, to the greatest extent practicable, commonality between subsystems of a next generation exo-atmospheric kill vehicle and other exo-atmospheric kill vehicle programs; and 
(E)meets Department of Defense criteria, as established in the February 2010 Ballistic Missile Defense Review, for affordability, reliability, suitability, and operational effectiveness to defend against limited attacks from evolving and future threats from long-range missiles. 
(2)Evaluation of payloadsThe assessment required by paragraph (1) shall include an evaluation of the potential benefits and drawbacks of options for both unitary and multiple exo-atmospheric kill vehicle payloads. 
(3)Standard missile–3 block IIb interceptorAs part of the assessment required by paragraph (1), the Director shall evaluate whether there are potential options and opportunities arising from the standard missile–3 block IIB interceptor development program for development of an exo-atmospheric kill vehicle, or kill vehicle technologies or components, that could be used for potential upgrades to the ground-based interceptor or for a next generation exo-atmospheric kill vehicle. 
(c)Report 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Director shall submit to the congressional defense committees a report setting forth the plan developed under subsection (a), including the results of the assessment under subsection (b), and an estimate of the cost and schedule of implementing the plan. 
(2)FormThe report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex. 
226.Modernization of the Patriot air and missile defense system 
(a)Plan for modernizationNot later than 180 days after the date of the enactment of this Act, the Secretary of the Army shall submit to the congressional defense committees a prioritized plan for support of the long-term requirements in connection with the modernization of the Patriot air and missile defense system and related systems of the integrated air and missile defense architecture. 
(b)Additional elementsThe report required by subsection (a) shall also set forth the following: 
(1)An explanation of the requirements and goals for the Patriot air and missile defense system and related systems of the integrated air and missile defense architecture during the 10-year period beginning on the date of the report. 
(2)An assessment of the integrated air and missile defense capabilities required to meet the demands of evolving and emerging threats during the ten-year period beginning on the date of the report. 
(3)A plan for the introduction of changes to the Patriot air and missile defense system program to achieve reductions in the life-cycle cost of the Patriot air and missile defense system. 
227.Evaluation and environmental impact assessment of potential future missile defense sites in the United States 
(a)EvaluationNot later than December 31, 2013, the Secretary of Defense shall conduct a study to evaluate at least three possible additional locations in the United States, selected by the Director of the Missile Defense Agency, that would be best suited for future deployment of an interceptor capable of protecting the homeland against threats from nations such as North Korea and Iran. At least two of such locations shall be on the East Coast of the United States. 
(b)Environmental impact statement requiredExcept as provided by subsection (c), the Secretary shall prepare an environmental impact statement in accordance with the National Environmental Policy Act of 1969 (42 U.S.C. et seq.) for the locations the Secretary evaluates under subsection (a). 
(c)ExceptionIf an environmental impact statement has already been prepared for a location the Secretary evaluates under subsection (a), the Secretary shall not be required to prepare another environmental impact statement for such location. 
(d)Contingency planIn light of the evaluation under subsection (a), the Director of the Missile Defense Agency shall— 
(1)develop a contingency plan for the deployment of a homeland missile defense interceptor site that is in addition to such sites that exist as of the date of the enactment of this Act in case the President determines to proceed with such an additional deployment; and 
(2)notify the congressional defense committees when such contingency plan has been developed. 
228.Homeland ballistic missile defense 
(a)Sense of CongressIt is the sense of Congress that— 
(1)it is a national priority to defend the United States homeland against the threat of limited ballistic missile attack (whether accidental, unauthorized, or deliberate); 
(2)the currently deployed ground-based midcourse defense system, with 30 ground-based interceptors deployed in Alaska and California, provides a level of protection of the United States homeland; 
(3)it is essential for the ground-based midcourse defense system to achieve the levels of reliability, availability, sustainability, and operational performance that will allow it to continue providing protection of the United States homeland; 
(4)the Missile Defense Agency should, as its highest priority, correct the problem that caused the December 2010 ground-based midcourse defense system flight test failure and demonstrate the correction in flight tests before resuming production of the capability enhancement-II kill vehicle, in order to provide confidence that the system will work as intended; 
(5)the Department of Defense should continue to enhance the performance and reliability of the ground-based midcourse defense system, and enhance the capability of the ballistic missile defense system, to provide improved capability to defend the homeland; 
(6)the Missile Defense Agency should have a robust, rigorous, and operationally realistic testing program for the ground-based midcourse defense system, including salvo testing, multiple simultaneous engagement testing, and operational testing; 
(7)the Department of Defense has taken a number of prudent, affordable, cost-effective, and operationally significant steps to hedge against the possibility of future growth in the missile threat to the homeland from North Korea and Iran; and 
(8)the Department of Defense should continue to evaluate the evolving threat of limited ballistic missile attack, particularly from countries such as North Korea and Iran, and consider other possibilities for prudent, affordable, cost-effective, and operationally significant steps to improve the posture of the United States to defend the homeland. 
(b)Report 
(1)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the status of efforts to improve the homeland ballistic missile defense capability of the United States. 
(2)Elements of reportThe report required by paragraph (1) shall include the following: 
(A)A detailed description of the actions taken or planned to improve the reliability, availability, and capability of the ground-based midcourse defense system, particularly the exoatmospheric kill vehicle, and any other actions to improve the homeland missile defense posture to hedge against potential future growth in the threat of limited ballistic missile attack (whether accidental, unauthorized, or deliberate), particularly from countries such as North Korea and Iran. 
(B)A description of any improvements achieved as a result of the actions described in subparagraph (A). 
(C)A description of the results of the two planned flight tests of the ground-based midcourse defense system (control test vehicle flight test–1, and GMD flight test–06b) intended to demonstrate the success of the correction of the problem that caused the flight test failure of December 2010, and the status of any decision to resume production of the capability enhancement-II kill vehicle. 
(D)a detailed description of the planned roles and requirements for the standard missile-3 block IIB interceptor to augment the defense of the homeland, including the capabilities needed to defeat long-range missiles that could be launched from Iran to the United States; 
(E)Any other matters the Secretary considers appropriate. 
(3)Form of reportThe report shall be submitted in unclassified form, but may include a classified annex. 
(c)Comptroller General briefing and report 
(1)BriefingNot later than 60 days after the date on which the Secretary submits the report under subsection (b)(1), the Comptroller General of the United States shall brief the congressional defense committees with the views of the Comptroller General on the report. 
(2)ReportAs soon as practicable after the date on which the Comptroller General briefs the congressional defense committees under paragraph (1), the Comptroller General shall submit to such committees a report on the views included in such briefing. 
229.Regional ballistic missile defense 
(a)Sense of CongressIt is the sense of Congress that— 
(1)the threat from regional ballistic missiles, particularly from Iran and North Korea, is serious and growing, and puts at risk forward-deployed forces of the United States and allies and partners in Europe, the Middle East, and the Asia-Pacific region; 
(2)the Department of Defense has an obligation to provide force protection of forward-deployed forces, assets, and facilities of the United States from regional ballistic missile attack; 
(3)the United States has an obligation to meet its security commitments to its allies, including ballistic missile defense commitments; 
(4)the Department of Defense has a program of investment and capabilities to provide for both homeland defense and regional defense against ballistic missiles, consistent with the Ballistic Missile Defense Review of 2010 and with the prioritized and integrated needs of the commanders of the combatant commands; 
(5)the European Phased Adaptive Approach to missile defense is a response to the existing and growing ballistic missile threat from Iran to forward deployed United States forces, allies and partners in Europe; 
(6)the Department of Defense— 
(A)should, as a high priority, continue to develop, test, and plan to deploy all four phases of the European Phased Adaptive Approach, including all variants of the standard missile–3 interceptor; 
(B)should continue to conduct tests to evaluate and assess the capability of future phases of the European Phased Adaptive Approach and to demonstrate whether they will achieve their intended roles, as outlined in the Ballistic Missile Defense Review of 2010; and 
(C)should also continue with its other phased and adaptive regional missile defense efforts tailored to the Middle East and the Asia-Pacific region; and 
(7)European members of the North Atlantic Treaty Organization are making a variety of contributions to missile defense in Europe, by hosting elements of missile defense systems of the United States on their territories, through individual national contributions to missile defense capability, and by collective funding and development of the Active Layered Theater Ballistic Missile Defense system; and 
(8)allies and partners of the United States in the Asia-Pacific region and in the Middle East are making contributions to regional missile defense capabilities, including by hosting elements of missile defense systems of the United States on their territories; jointly developing missile defense capabilities; and cooperating in regional missile defense architectures. 
(b)Report 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report describing the status and progress of regional missile defense programs and efforts. 
(2)Elements of reportThe report required by paragraph (1) shall include the following: 
(A)An assessment of the adequacy of the existing and planned European Phased Adaptive Approach to provide force protection for forward-deployed forces of the United States in Europe against ballistic missile threats from Iran, and an assessment whether adequate force protection would be available absent the European Phased Adaptive Approach, given current and planned Patriot, Terminal High Altitude Area Defense, and Aegis ballistic missile defense capability. 
(B)A description of the progress made in the development and testing of elements of systems intended for deployment in Phases 2 through 4 of the European Phased Adaptive Approach, and an assessment of technical and schedule risks. 
(C)A description of the missile defense priorities and capability needs of the regional combatant commands, and the planned regional missile defense architectures derived from those capability needs and priorities. 
(D)A description of the global force management process used to evaluate the missile defense capability needs of the regional combatant commands and to determine the resource allocation and deployment outcomes among such commands. 
(E)A description of the missile defense command and control concepts and arrangements in place for United States and allied regional missile defense forces, and the missile defense partnerships and burden-sharing arrangements in place between the United States and its allies and partners. 
(3)FormThe report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex. 
(c)Comptroller general viewsThe Comptroller General of the United States shall— 
(1)brief the congressional defense committees with the views of the Comptroller General on the report under subsection (b)(1) by not later than 60 days after the date on which the Secretary submits such report; and 
(2)submit to such committees a written report on such views as soon as practicable after the date of the briefing under paragraph (1). 
230.NATO contributions to missile defense in Europe 
(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on contributions of members of the North Atlantic Treaty Organization to missile defense in Europe. 
(b)ElementsThe report required under subsection (a) shall include a discussion of the full range of contributions made by members of NATO, individually and collectively, to missile defense in Europe, including the following: 
(1)Financial contributions to the development of the Active Layered Theater Ballistic Missile Defense command and control system or other NATO missile defense capabilities, including the European Phased Adaptive Approach. 
(2)National contributions of missile defense capabilities to NATO. 
(3)Agreements to host missile defense facilities in the territory of the member state. 
(4)Contributions in the form of providing support, including security, for missile defense facilities in the territory of the member state. 
(5)Any other contributions being planned by members of NATO, including the modification of existing military systems to contribute to the missile defense capability of NATO. 
(6)A discussion of whether there are other opportunities for future contributions, financial and otherwise, to missile defense by members of NATO. 
(7)Any other matters the Secretary determines appropriate. 
(c)Form of reportThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex. 
231.Report on test plan for the ground-based midcourse defense system 
(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the testing program for the ground-based midcourse defense element of the ballistic missile defense system. 
(b)ElementsThe report under subsection (a) shall include the following: 
(1)An explanation of testing options for the ground-based midcourse defense system if planned flight tests CTV–01 and FTG–06b do not demonstrate the successful correction to the problem that caused the failure of the capability enhancement–2 kill vehicle in flight test FTG–06a in December 2010, including additional testing of the capability enhancement–1 kill vehicle. 
(2)An assessment of the feasibility, advisability, and cost effectiveness (including the potential benefits, risks, and impact on the current test plan and integrated master test plan for the ground-based midcourse defense system) of adjusting the test plan of the ground-based midcourse defense system to accomplish, at an acceptable level of risk— 
(A)accelerating to fiscal year 2014 the date for testing such system using a capability enhancement–1 kill vehicle against an intercontinental ballistic missile-range target; and 
(B)increasing the pace of the flight testing of such system to a rate of three tests every two years. 
(3)If the Secretary determines that either option described in subparagraph (A) or (B) of paragraph (2) would be feasible, advisable, and cost effective, a discussion of whether increased funding beyond the funding requested in the budget for fiscal year 2013 is required to carry out such options and, if so, what level of increased funding would be necessary to carry out each such option. 
(4)Any additional matters the Secretary determines appropriate. 
(c)DOT&E viewsThe Secretary shall include an appendix to the report under subsection (a) that contains the views of the Director of Operational Test and Evaluation regarding the contents of the report. 
(d)FormThe report under subsection (a) shall be submitted in unclassified form, but may include a classified annex. 
(e)Comptroller General viewsThe Comptroller General of the United States shall— 
(1)brief the congressional defense committees concerning the views of the Comptroller General on the report required under subsection (a) by not later than 60 days after the date on which the Secretary submits such report; and 
(2)submit to such committees a written report on such views as soon as practicable after the date of the briefing under paragraph (1). 
232.Sense of Congress on missile defense 
(a)FindingsCongress finds the following: 
(1)In a December 18, 2010, letter to the Senate leadership, President Obama wrote that the North Atlantic Treaty Organization (NATO) invited the Russian Federation to cooperate on missile defense, which could lead to adding Russian capabilities to those deployed by NATO to enhance our common security against common threats. The Lisbon Summit thus demonstrated that the Alliance’s missile defenses can be strengthened by improving NATO-Russian relations. This comes even as we have made it clear that the system we intend to pursue with Russia will not be a joint system, and it will not in any way limit United States’ or NATO’s missile defense capabilities.. 
(2)In a February 2, 2011, message to the Senate concerning its December 22, 2010, Resolution of Advice and Consent to Ratification of the New START Treaty, President Obama certified that It is the policy of the United States to continue development and deployment of United States missile defense systems to defend against missile threats from nations such as North Korea and Iran, including qualitative and quantitative improvements to such systems. As stated in the Resolution, such systems include all phases of the Phased Adaptive Approach to missile defense in Europe, the modernization of the Ground-based Midcourse Defense system, and the continued development of the two-stage Ground-Based Interceptor as a technological and strategic hedge.. 
(3)In a letter dated December 13, 2011, to Senator Mark Kirk, Robert Nabors, Assistant to the President and Director of the Office of Legislative Affairs, wrote that The United States remains committed to implementing the European Phased Adaptive Approach to missile defense, and will not agree to any constraints limiting the development or deployment of United States missile defenses and [w]e will not provide Russia with sensitive information about our missile defense systems that would in any way compromise our national security. For example, hit-to-kill technology and interceptor telemetry will under no circumstances be provided to Russia.. 
(b)Sense of CongressIt is the sense of Congress that— 
(1)pursuant to section 2 of the National Missile Defense Act of 1999 (Public Law 106–38; 113 Stat. 205; 10 U.S.C. 2431 note), it is the policy of the United States to deploy as soon as is technologically possible an effective National Missile Defense system capable of defending the territory of the United States against limited ballistic missile attack (whether accidental, unauthorized, or deliberate)...; 
(2)defenses against ballistic missiles are essential for new deterrent strategies and for new strategies should deterrence fail; 
(3)further limitations on the missile defense capabilities of the United States are not in the national security interest of the United States; 
(4)the New Start Treaty and the April 7, 2010, unilateral statement of the Russian Federation on missile defense do not limit in any way, and shall not be interpreted as limiting, activities that the Federal Government of the United States currently plans or that might be required over the duration of the New START Treaty to protect the United States pursuant to the National Missile Defense Act of 1999, or to protect the Armed Forces of the United States and allies of the United States from limited ballistic missile attack, including further planned enhancements to the Ground-based Midcourse Defense system and all phases of the Phased Adaptive Approach to missile defense in Europe; 
(5)it was the Understanding of the Senate in its December 22, 2010, Resolution of Advice and Consent to Ratification of the New START Treaty that, any additional New START Treaty limitations on the deployment of missile defenses beyond those contained in paragraph 3 of Article V, including any limitations agreed under the auspices of the Bilateral Consultative Commission, would require an amendment to the New START Treaty which may enter into force for the United States only with the advice and consent of the Senate, as set forth in Article II, section 2, clause 2 of the Constitution of the United States; and 
(6)section 303(b) of the Arms Control and Disarmament Act (22 U.S.C. 2573(b)) requires that no action shall be taken pursuant to this or any other Act that would obligate the United States to reduce or limit the Armed Forces or armaments of the United States in a militarily significant manner, except pursuant to the treaty-making power of the President set forth in Article II, Section 2, Clause 2 of the Constitution.. 
(c)New START Treaty definedIn this section, the term New START Treaty means the Treaty between the United States of America and the Russian Federation on Measures for the Further Reduction and Limitation of Strategic Offensive Arms, signed on April 8, 2010, and entered into force on February 5, 2011. 
233.Sense of Congress on the submittal to Congress of the homeland defense hedging policy and strategy report of the Secretary of DefenseIt is the sense of the Congress that— 
(1)the homeland defense hedging policy and strategy report required by section 233 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1340) is necessary to inform Congress on options to protect the United States homeland against the evolving ballistic missile threat, including potential options prior to the deployment of Phase 4 of the European Phased Adaptive Approach to missile defense; and 
(2)the Secretary of Defense should comply with the requirements of such section 233 by submitting the homeland defense hedging policy and strategy report to Congress. 
DReports 
241.Mission packages for the Littoral Combat Ship 
(a)Report requiredNot later than March 1, 2013, the Secretary of the Navy shall, in consultation with the Director of Operational Test and Evaluation, submit to the congressional defense committees a report on the mine countermeasures warfare, antisubmarine warfare, and surface warfare mission packages for the Littoral Combat Ship. 
(b)ElementsThe report required by subsection (a) shall set forth the following: 
(1)A plan for the mission packages demonstrating that preliminary design review for every capability increment precedes Milestone B or equivalent approval for that increment. 
(2)A plan for demonstrating that the capability increment for each mission package, combined with a Littoral Combat Ship, on the basis of a preliminary design review and post-preliminary design review assessment, will achieve the capability specified for that increment. 
(3)A plan for demonstrating the survivability and lethality of the Littoral Combat Ship with its mission packages sufficiently early in the development phase of the system to minimize costs of concurrency. 
242.Study on electronic warfare capabilities of the Marine Corps 
(a)StudyThe Commandant of the Marine Corps shall conduct a study on the future capabilities of the Marine Corps with respect to electronic warfare. 
(b)Report 
(1)In generalNot later than 90 days after the date of the enactment of this Act, the Commandant shall submit to the congressional defense committees a report on the study conducted under subsection (a). 
(2)Matters includedThe report under paragraph (1) shall include the following: 
(A)A detailed plan for the disposition of EA–6B Prowler aircraft squadrons. 
(B)A solution for the replacement of the capability provided by such aircraft. 
(C)Concepts of operation for future air-ground task force electronic warfare capabilities of the Marine Corps. 
(D)Any other issues that the Commandant determines appropriate. 
243.Conditional requirement for report on amphibious assault vehicles for the Marine Corps 
(a)In generalIf the ongoing Marine Corps ground combat vehicle fleet mix study recommends the acquisition of a separate Marine Personnel Carrier, the Secretary of the Navy and the Commandant of the Marine Corps shall jointly submit to the congressional defense committees a report that includes the following: 
(1)A detailed description of the capability gaps that Marine Personnel Carriers are intended to mitigate and the capabilities that the Marine Personnel Carrier will be required to have to mitigate such gaps, and an assessment whether, and to what extent, Amphibious Combat Vehicles could mitigate such gaps. 
(2)A detailed explanation of the role of the Marine Personnel Carriers in the operations of the Marine Corps, as well as a comparative estimate of the acquisition and life-cycle costs of— 
(A)a fleet consisting of both Amphibious Combat Vehicles and Marine Personnel Carriers; and 
(B)a fleet consisting of only Amphibious Combat Vehicles. 
(b)Submittal dateIf required, the report under subsection (a) shall be submitted not later than the later of— 
(1)the date that is 60 days after the date of the completion of the study referred to in subsection (a); or 
(2)February 1, 2013. 
244.Report on cyber and information technology research investments of the Air Force 
(a)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of the Air Force shall submit to the congressional defense committees a report detailing the investment strategy of the Air Force with respect to the spectrum of— 
(1)cyber science and technology; 
(2)autonomy, command and control, and decision support technologies; 
(3)connectivity and dissemination technologies; and 
(4)processing and exploitation technologies. 
(b)ElementsThe report under subsection (a) shall include the following: 
(1)An identification of the near-, mid-, and far-term science and technology priorities of the Air Force with respect to cyber and information-related technologies and the resources (including both funding and personnel) projected to address these priorities. 
(2)A strategy to transition the results of the science and technology priorities described in paragraph (1) into weapon systems, including cyber tools. 
(3)A description of how the Air Force will recruit, train, and retain a highly skilled workforce in cyber and information-related technologies, including the use of the authorities granted under the laboratory demonstration program established by section 342 of the National Defense Authorization Act for Fiscal Year 1995 (Public Law 103–337; 108 Stat. 2721), as most recently amended by section 1114 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (Public Law 106–398; 114 Stat. 1654A–315). 
(4)A description of laboratory infrastructure and research facilities, including the Air Force Institute of Technology, that are necessary for the accomplishment of the science and technology priorities described in paragraph (1). 
245.National Research Council review of defense science and technical graduate education needs 
(a)ReviewThe Secretary of Defense shall enter into an agreement with the National Research Council to conduct a review of specialized degree-granting graduate programs of the Department of Defense in science, technology, engineering, mathematics, and management. 
(b)Matters includedAt a minimum, the review under subsection (a) shall address— 
(1)the need by the Department of Defense and the military departments for military and civilian personnel with advanced degrees in science, technology, engineering, mathematics, and management, including a list of the numbers of such personnel needed by discipline; 
(2)an analysis of the sources by which the Department of Defense and the military departments obtain military and civilian personnel with such advanced degrees; 
(3)the need for educational institutions under the Department of Defense to meet the needs identified in paragraph (1); 
(4)the costs and benefits of maintaining such educational institutions, including costs relating to in-house research; 
(5)the ability of private institutions or distance-learning programs to meet the needs identified in paragraph (1); 
(6)existing organizational structures, including reporting chains, within the military departments to manage the graduate education needs of the Department of Defense and the military departments in the fields described in paragraph (1); and 
(7)recommendations for improving the ability of the Department of Defense to identify, manage, and source the graduate education needs of the Department in such fields. 
(c)ReportNot later than 30 days after the date on which the review under subsection (a) is completed, the Secretary shall submit to the congressional defense committees a report on the results of such review. 
EOther Matters 
251.Eligibility for Department of Defense laboratories to enter into educational partnerships with educational institutions in territories and possessions of the United States 
(a)Eligibility of institutions in territories and possessionsSection 2194(f) of title 10, United States Code, is amended by adding at the end the following new paragraph: 
 
(3)The term United States includes the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, and any other territory or possession of the United States.. 
(b)Technical amendmentParagraph (2) of such section is amended by inserting (20 U.S.C. 7801) before the period. 
252.Regional advanced technology clusters 
(a)Development of innovative advanced technologiesThe Secretary of Defense may use the research and engineering network of the Department of Defense, including the organic industrial base, to support regional advanced technology clusters established by the Secretary of Commerce to encourage the development of innovative advanced technologies to address national security and homeland defense challenges. 
(b)ReportNot later than 180 days after the date of the enactment of this Act, the Under Secretary of Defense for Acquisition, Technology, and Logistics shall submit to the appropriate congressional committees a report describing— 
(1)the participation of the Department of Defense in regional advanced technology clusters, including the number of— 
(A)clusters supported; 
(B)technologies developed and transitioned to acquisition programs; 
(C)products commercialized; 
(D)small businesses trained; 
(E)companies started; and 
(F)research and development facilities shared; 
(2)implementation by the Department of processes and tools to facilitate collaboration with the clusters; 
(3)agreements established by the Department with the Department of Commerce to jointly support the continued growth of the clusters; 
(4)methods to evaluate the effectiveness of technology cluster policies;  
(5)any additional required authorities and any impediments to supporting regional advanced technology clusters; and  
(6)the use of any agreements entered into under the Intergovernmental Personnel Act of 1970 (42 U.S.C. 4701 et seq.) and any access granted to facilities of the Department of Defense for research and development purposes. 
(c)CollaborationThe Secretary of Defense may meet, collaborate, and share resources with other Federal agencies for purposes of assisting in the use and appropriate growth of regional advanced technology clusters under this section. 
(d)DefinitionsIn this section: 
(1)The term appropriate congressional committees means— 
(A)the congressional defense committees; 
(B)the Committee on Commerce, Science, and Transportation of the Senate; and 
(C)the Committee on Energy and Commerce of the House of Representatives. 
(2)The term regional advanced technology clusters means geographic centers focused on building science and technology-based innovation capacity in areas of local and regional strength to foster economic growth and improve quality of life. 
253.Sense of Congress on increasing the cost-effectiveness of training exercises for members of the Armed ForcesIt is the sense of Congress that— 
(1)modeling and simulation will continue to play a critical role in the training of the members of the Armed Forces; 
(2)while increased modeling and simulation has reduced overall costs of training of members of the Armed Forces, there are still significant costs associated with the human resources required to execute certain training exercises where role-playing actors for certain characters such as opposing forces, the civilian populace, other government agencies, and non-governmental organizations are required; 
(3)technological advances in areas such as varying levels of autonomy for systems, multi-player gaming techniques, and artificial intelligence could reduce the number of personnel required to support certain training exercises for members of the Armed Forces, and thereby reduce the overall cost of the exercises; and 
(4)the Secretary of Defense should develop a plan to increase the use of emerging technologies in autonomous systems, the commercial gaming sector, and artificial intelligence for training exercises for members of the Armed Forces to increase training effectiveness and reduce costs. 
IIIOPERATION AND MAINTENANCE 
 
Subtitle A—Authorization of Appropriations 
Sec. 301. Operation and maintenance funding. 
Subtitle B—Energy and Environment 
Sec. 311. Training range sustainment plan and training range inventory. 
Sec. 312. Authority of Secretary of a military department to enter into cooperative agreements with Indian tribes for land management associated with military installations and State-owned National Guard installations. 
Sec. 313. Department of Defense guidance on environmental exposures at military installations and briefing regarding environmental exposures to members of the Armed Forces. 
Sec. 314. Report on status of targets in implementation plan for operational energy strategy. 
Sec. 315. Limitation on obligation of Department of Defense funds from Defense Production Act of 1950 for biofuel refinery construction. 
Sec. 316. Sense of Congress on protection of Department of Defense airfields, training airspace, and air training routes. 
Subtitle C—Logistics and Sustainment 
Sec. 321. Expansion and reauthorization of multi-trades demonstration project. 
Sec. 322. Restoration and amendment of certain provisions relating to depot-level maintenance and core logistics capabilities. 
Sec. 323. Rating chains for system program managers. 
Subtitle D—Readiness 
Sec. 331. Intergovernmental support agreements with State and local governments. 
Sec. 332. Expansion and reauthorization of pilot program for availability of working-capital funds for product improvements. 
Sec. 333. Department of Defense national strategic ports study and Comptroller General studies and reports on strategic ports. 
Subtitle E—Reports 
Sec. 341. Annual report on Department of Defense long-term corrosion strategy. 
Sec. 342. Report on joint strategy for readiness and training in a C4ISR-denied environment. 
Sec. 343. Comptroller General review of annual Department of Defense report on prepositioned materiel and equipment. 
Sec. 344. Modification of report on maintenance and repair of vessels in foreign shipyards. 
Sec. 345. Extension of deadline for Comptroller General report on Department of Defense service contract inventory. 
Subtitle F—Limitations and Extension of Authority 
Sec. 351. Repeal of redundant authority to ensure interoperability of law enforcement and emergency responder training. 
Sec. 352. Aerospace control alert mission. 
Sec. 353. Limitation on authorization of appropriations for the National Museum of the United States Army. 
Sec. 354. Limitation on availability of funds for retirement or inactivation of Ticonderoga class cruisers or dock landing ships. 
Sec. 355. Renewal of expired prohibition on return of veterans memorial objects without specific authorization in law. 
Subtitle G—National Commission on the Structure of the Air Force 
Sec. 361. Short title. 
Sec. 362. Establishment of Commission. 
Sec. 363. Duties of the Commission. 
Sec. 364. Powers of the Commission. 
Sec. 365. Commission personnel matters. 
Sec. 366. Termination of the Commission. 
Sec. 367. Funding. 
Subtitle H—Other Matters 
Sec. 371. Military working dog matters. 
Sec. 372. Comptroller General review of handling, labeling, and packaging procedures for hazardous material shipments. 
AAuthorization of Appropriations 
301.Operation and maintenance fundingFunds are hereby authorized to be appropriated for fiscal year 2013 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, for operation and maintenance, as specified in the funding table in section 4301. 
BEnergy and Environment 
311.Training range sustainment plan and training range inventorySection 366 of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (Public Law 107–314; 116 Stat. 2522; 10 U.S.C. 113 note), as most recently amended by section 348 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2159), is amended— 
(1)in subsection (a)(5), by striking each of fiscal years 2005 through 2013 and inserting each fiscal year through fiscal year 2018; and 
(2)in subsection (c)(2), by striking fiscal years 2005 through 2013 and inserting each fiscal year through fiscal year 2018. 
312.Authority of Secretary of a military department to enter into cooperative agreements with Indian tribes for land management associated with military installations and State-owned National Guard installations 
(a)Inclusion of indian tribesSection 103A(a) of the Sikes Act (16 U.S.C. 670c–1(a)) is amended in the matter preceding paragraph (1) by inserting Indian tribes, after local governments,. 
(b)Indian tribe definedSection 100 of such Act (16 U.S.C. 670) is amended by adding at the end the following new paragraph: 
 
(6)Indian tribeThe term Indian tribe means any Indian tribe, band, nation, or other organized group or community, including any Alaska Native village or regional or village corporation as defined in or established pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.), which is recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians.. 
313.Department of Defense guidance on environmental exposures at military installations and briefing regarding environmental exposures to members of the Armed Forces 
(a)Issuance of guidance required 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall issue guidance to the military departments and appropriate defense agencies regarding environmental exposures on military installations. 
(2)ElementsThe guidance issued pursuant to paragraph (1) shall address, at a minimum, the following: 
(A)The criteria for when and under what circumstances public health assessments by the Agency for Toxic Substances and Disease Registry must be requested in connection with environmental contamination at military installations, including past incidents of environmental contamination. 
(B)The procedures to be used to track and document the status and nature of responses to the findings and recommendations of the public health assessments of the Agency of Toxic Substances and Disease Registry that involve contamination at military installations. 
(C)The appropriate actions to be undertaken to assess significant long-term health risks from past environmental exposures to military personnel and civilian individuals from living or working on military installations. 
(3)SubmissionNot later than 30 days after the issuance of the guidance required by paragraph (1), the Secretary of Defense shall transmit to the congressional defense committees a copy of the guidance. 
(b)Briefing required 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall provide a briefing to the congressional defense committees regarding materiel solutions that would measure environmental exposures to members of the Armed Forces while in contingency operations. 
(2)ElementsThe briefing required by paragraph (1) shall include, at a minimum, the following: 
(A)Relevant materiel solutions in development or commercially available that would facilitate the identification of members of the Armed Forces who have individual exposures to environmental hazards, including burn pits, dust or sand, hazardous materials, and waste. 
(B)A timeline, and estimated cost, of developing and deploying the materiel solutions described in subparagraph (A). 
(C)Identification of the Department of Defense’s process, and any systems, that collect and maintain exposure data and a description of how the Department of Defense could integrate data from the materiel solutions described in subparagraph (A) into those systems. 
(D)An update regarding the sharing of environmental exposure data with the Secretary of Veterans Affairs for use in medical and treatment records of veterans, including how the materiel solutions described in subparagraph (A) can be used in determining the service-connectedness of health conditions and in identifying possible origins and causes of disease. 
314.Report on status of targets in implementation plan for operational energy strategy 
(a)Report requiredIf the annual report for fiscal year 2011 required by section 2925(b) of title 10, United States Code, is not submitted to the congressional defense committees by December 31, 2012, the Secretary of Defense shall submit, not later than June 30, 2013, to the congressional defense committees a report on the status of the targets established in the implementation plan for the operational energy strategy established pursuant to section 139b of such title, as contained in the document entitled Operational Energy Strategy: Implementation Plan, Department of Defense, March 2012. 
(b)Elements of reportThe report required by subsection (a) shall describe, at a minimum, the following: 
(1)The status of each of the targets listed in the implementation plan. 
(2)The steps being taken to meet the targets. 
(3)The expected date of completion for each target, if the date is different from the date indicated in the implementation plan. 
(4)The reason for any delays in meeting the targets. 
315.Limitation on obligation of Department of Defense funds from Defense Production Act of 1950 for biofuel refinery constructionAmounts made available to the Department of Defense pursuant to the Defense Production Act of 1950 (50 U.S.C. App. 2061 et seq.) for fiscal year 2013 for biofuels production may not be obligated or expended for the construction of a biofuel refinery until the Department of Defense receives matching contributions from the Department of Energy and equivalent contributions from the Department of Agriculture for the same purpose. 
316.Sense of Congress on protection of Department of Defense airfields, training airspace, and air training routesIt is the sense of Congress that— 
(1)Department of Defense airfields, training airspace, and air training routes are critical national assets that must be protected from encroachment or mission degradations to the maximum extent practicable; 
(2)placement or emplacement of obstructions near or on Department of Defense airfields, training airspace, or air training routes has the potential of increasing risk to military aircraft and personnel as well as impacting training and readiness; and 
(3)in the context of a Department of Defense operational risk assessment and the Department of Defense Siting Clearinghouse, the Department of Defense should develop and promulgate comprehensive guidance to assess the degree to which the potential encroachment of a project significantly impairs or degrades the capability of the Department to conduct missions or maintain readiness to the extent of presenting an unacceptable risk to national security with strong consideration given to the input provided by the military services. 
CLogistics and Sustainment 
321.Expansion and reauthorization of multi-trades demonstration project 
(a)ExpansionSection 338 of the National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136; 10 U.S.C. 5013 note), as most recently amended by section 329 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 67), is amended— 
(1)by striking subsection (a) and inserting the following new subsection: 
 
(a)Demonstration project authorizedIn accordance with subsection 4703 of title 5, United States Code, the Secretary of a military department may carry out a demonstration project at facilities described in subsection (b) under which workers who are certified at the journey level as able to perform multiple trades shall be promoted by one grade level.; and 
(2)in subsection (b), by striking Logistics Center, Navy Fleet Readiness Center, and inserting Logistics Complex, Navy Fleet Readiness Center, Navy shipyard, Marine Corps Logistics Base,. 
(b)ReauthorizationSuch section is further amended— 
(1)in subsection (d), by striking 2013 and inserting 2018; and 
(2)in subsection (e), by striking 2014 and inserting 2019. 
322.Restoration and amendment of certain provisions relating to depot-level maintenance and core logistics capabilities 
(a)RepealThe following provisions of law are hereby repealed: 
(1)Section 2460 of title 10, United States Code (as amended by section 321 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81)). 
(2)Section 2464 of title 10, United States Code (as amended by section 327 of the National Defense Authorization Act for Fiscal Year 2012). 
(b)Revival of superseded provisions 
(1)Definition of depot-level maintenance and repairThe provisions of section 2460 of title 10, United States Code, as in effect on December 30, 2011 (the day before the date of the enactment of the National Defense Authorization Act for Fiscal Year 2012), are hereby revived. 
(2)Core logistics capabilities 
(A)The provisions of section 2464 of 10, United States Code, as in effect on that date, are hereby revived. 
(B)The table of sections at the beginning of chapter 146 of such title is amended by striking the item relating to section 2464 and inserting the following new item: 
 
 
2464. Core logistics capabilities.. 
(c)Amendment to definition of depot-level maintenance and repairSubsection (b) of section 2460 of title 10, United States Code, as revived by subsection (b), is amended by striking or the nuclear refueling of an aircraft carrier and inserting or the nuclear refueling or defueling of an aircraft carrier and any concurrent complex overhaul. 
(d)Biennial core reportSection 2464 of such title, as revived by subsection (b), is amended by adding at the end the following new subsections:  
 
(d)Biennial core reportNot later than April 1 of each even-numbered year, the Secretary of Defense shall submit to Congress a report identifying, for each of the armed forces (except for the Coast Guard), for the fiscal year after the fiscal year during which the report is submitted, each of the following: 
(1)The core depot-level maintenance and repair capability requirements and sustaining workloads, organized by work breakdown structure, expressed in direct labor hours. 
(2)The corresponding workloads necessary to sustain core depot-level maintenance and repair capability requirements, expressed in direct labor hours and cost. 
(3)In any case where core depot-level maintenance and repair capability requirements exceed or are expected to exceed sustaining workloads, a detailed rationale for any and all shortfalls and a plan either to correct or mitigate the effects of the shortfalls. 
(e)Comptroller General ReviewThe Comptroller General of the United States shall review each report submitted under subsection (d) for completeness and compliance and shall submit to the congressional defense committees findings and recommendations with respect to the report by not later than 60 days after the date on which the report is submitted to Congress.. 
(e)Conforming amendments 
(1)Section 2366a of title 10, United States Code, is amended by striking core depot-level maintenance and repair capabilities each place it appears and inserting core logistics capabilities . 
(2)Section 2366b(A)(3)(F) of title 10, United States Code, is amended by striking core depot-level maintenance and repair capabilities, as well as the associated logistics capabilities and inserting core logistics capabilities. 
(3)Section 801(c) of the National Defense Authorization Act for Fiscal Year 2012 (125 Stat. 1483; 10 U.S.C. 2366a note) is amended by striking core depot-level maintenance and repair capabilities, as well as the associated logistics capabilities and inserting core logistics capabilities . 
(f)Effective dateThis section and the amendments made by this section shall take effect on December 31, 2011, the date of the enactment of the National Defense Authorization Act for Fiscal Year 2012, immediately after the enactment of that Act. 
323.Rating chains for system program managersThe Secretary of the Air Force, in managing system program management responsibilities for sustainment programs not assigned to a program executive officer or a direct reporting program manager, shall comply with the Department of Defense Instructions regarding assignment of program responsibility. 
DReadiness 
331.Intergovernmental support agreements with State and local governments 
(a)Agreements authorizedChapter 137 of title 10, United States Code, is amended by adding at the end the following new section: 
 
2336.Intergovernmental support agreements with State and local governments 
(a)In general 
(1)The Secretary concerned may enter into an intergovernmental support agreement with a State or local government to provide, receive, or share installation-support services if the Secretary determines that the agreement will serve the best interests of the department by enhancing mission effectiveness or creating efficiencies or economies of scale, including by reducing costs. 
(2)Notwithstanding any other provision of law, an intergovernmental support agreement under paragraph (1)— 
(A)may be entered into on a sole-source basis; 
(B)may be for a term not to exceed five years; and 
(C)may use, for installation-support services provided by a State or local government, wage grades normally paid by that State or local government. 
(3)An intergovernmental support agreement under paragraph (1) may only be used when the Secretary concerned or the State or local government, as the case may be, providing the installation-support services already provides such services for its own use. 
(b)Effect on first responder arrangementsThe authority provided by this section and limitations on the use of that authority are not intended to revoke, preclude, or otherwise interfere with existing or proposed mutual-aid agreements relating to police or fire protection services or other similar first responder agreements or arrangements. 
(c)Availability of fundsFunds available to the Secretary concerned for operation and maintenance may be used to pay for such installation-support services. The costs of agreements under this section for any fiscal year may be paid using annual appropriations made available for that year. Funds received by the Secretary as reimbursement for providing installation-support services pursuant to such an agreement shall be credited to the appropriation or account charged with providing installation support. 
(d)Effect on OMB Circular A-76 The Secretary concerned shall ensure that intergovernmental support agreements authorized by this section are not used to circumvent the requirements of Office of Management and Budget Circular A-76 regarding public-private competitions. 
(e)DefinitionsIn this section: 
(1)The term installation-support services means those services, supplies, resources, and support typically provided by a local government for its own needs and without regard to whether such services, supplies, resources, and support are provided to its residents generally, except that the term does not include security guard or fire-fighting functions. 
(2)The term local government includes a county, parish, municipality, city, town, township, local public authority, school district, special district, and any agency or instrumentality of a local government. 
(3)The term State includes the District of Columbia, the Commonwealths of Puerto Rico and the Northern Mariana Islands, American Samoa, Guam, and the United States Virgin Islands, and any agency or instrumentality of a State.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
2336. Intergovernmental support agreements with State and local governments.. 
332.Expansion and reauthorization of pilot program for availability of working-capital funds for product improvements 
(a)ExpansionSection 330 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 68) is amended— 
(1)in subsection (a), by inserting , the Secretary of the Navy, and the Secretary of the Air Force (in this section referred to as the Secretary concerned) after the Secretary of the Army; 
(2)in subsection (d)— 
(A)by inserting by the Secretary concerned after submitted; and 
(B)by inserting by the Secretary concerned after used; and 
(3)in subsection (e)— 
(A)in paragraph (1), by striking the Assistant Secretary of the Army for Acquisition, Logistics, and Technology, in consultation with the Assistant Secretary of the Army for Financial Management and Comptroller, and inserting the Secretary concerned; and 
(B)in paragraph (2), by striking the Assistant Secretary of the Army for Acquisition, Logistics, and Technology and inserting the Secretary concerned. 
(b)Covered product improvementsSubsection (b) of such section is amended— 
(1)by inserting retrofit, modernization, upgrade, or rebuild of a before component; and 
(2)by striking reliability and maintainability and inserting reliability, availability, and maintainability. 
(c)Limitation on Certain ProjectsSubsection (c)(1) of such section is amended by striking performance envelope and inserting capability. 
(d)Reporting requirementSubsection (e) of such section is amended— 
(1)in paragraph (2), by striking 2012 and inserting 2017; and 
(2)in paragraph (3), by striking 60 days and inserting 45 days. 
(e)ExtensionSubsection (f) of such section, as amended by section 354 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1377), is further amended by striking 2014 and inserting 2018.  
(f)Clerical amendmentThe heading of such section is amended by striking to Army. 
333.Department of Defense national strategic ports study and Comptroller General studies and reports on strategic ports 
(a)Sense of Congress on completion of DOD reportIt is the sense of Congress that the Secretary of Defense should expedite completion of the study of strategic ports in the United States called for in the conference report to accompany the National Defense Authorization Act for Fiscal Year 2012 (Conference Report 112–329) so that it can be submitted to Congress before December 31, 2012. 
(b)Comptroller General sufficiency review 
(1)Submission of DOD reportIn addition to submitting the report referred to in subsection (a) to Congress, the Secretary of Defense shall submit the report to the Comptroller General of the United States. 
(2)Sufficiency reviewNot later than 90 days after receiving the report under paragraph (1), the Comptroller General shall— 
(A)conduct a sufficiency review of the report; and 
(B)submit to the congressional defense committees a report containing the results of the review. 
(c)Comptroller general study and report on strategic ports 
(1)Study and report requiredNot later than 270 days after the date of the enactment of this Act, the Comptroller General shall— 
(A)conduct a study of the programs and efforts of the Department of Defense related to the state of strategic ports with respect to the operational and readiness requirements of the Department; and 
(B)submit to the congressional defense committees a report containing the findings of the study. 
(2)Elements of studyThe study required by paragraph (1) shall include an assessment of— 
(A)the extent to which the facilities at strategic ports meet the requirements of the Department of Defense; 
(B)the extent to which the Department has identified gaps in the ability of existing strategic ports to meet its needs and identified and undertaken efforts to address any gaps; and 
(C)the ability of the Department to oversee, coordinate, and provide security for military deployments through strategic ports. 
(d)Strategic port definedIn this section, the term strategic port means a United States port designated by the Secretary of Defense as a significant transportation hub important to the readiness and cargo throughput capacity of the Department of Defense. 
EReports 
341.Annual report on Department of Defense long-term corrosion strategySection 2228(e) of title 10, United States Code, is amended— 
(1)in paragraph (1)— 
(A)in subparagraph (B), by inserting , including available validated data on return on investment for completed corrosion projects and activities after the strategy; 
(B)in subparagraph (E), by striking For the fiscal year covered by the report and the preceding fiscal year and inserting For the fiscal year preceding the fiscal year covered by the report; and 
(C)by inserting at the end the following new subparagraph: 
 
(F)For the fiscal year preceding the fiscal year covered by the report, a description of the specific amount of funds used for military corrosion projects, the Technical Corrosion Collaboration pilot program, and other corrosion-related activities.; 
(2)by striking paragraph (2); and 
(3)by redesignating paragraph (3) as paragraph (2). 
342.Report on joint strategy for readiness and training in a C4ISR-denied environment 
(a)Report requiredNot later than one year after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Chairman of the Joint Chiefs of Staff, shall submit to Congress a report on the readiness of the joint force to conduct operations in environments where there is no access to Command, Control, Communications, Computers, Intelligence, Surveillance, and Reconnaissance (in this section referred to as C4ISR) systems, including satellite communications, classified Internet protocol-based networks, and the Global Positioning System (in this section referred to as GPS). 
(b)Contents of reportThe report required by subsection (a) shall include a description of the steps taken and planned to be taken— 
(1)to identify likely threats to the C4ISR systems of the United States, including both weapons and those states with such capabilities as well as the most likely areas in which C4ISR systems could be at risk; 
(2)to identify vulnerabilities to the C4ISR systems of the United States that could result in a C4ISR-denied environment; 
(3)to determine how the Armed Forces should respond in order to reconstitute C4ISR systems, prevent further denial of C4ISR systems, and develop counter-attack capabilities; 
(4)to determine which types of joint operations could be feasible in an environment in which access to C4ISR systems is restricted or denied; 
(5)to conduct training and exercises for sustaining combat and logistics operations in C4ISR-denied environments; and 
(6)to propose changes to current tactics, techniques, and procedures to prepare to operate in an environment in which C4ISR systems are degraded or denied for 48-hour, 7-day, 30-day, or 60-day periods. 
(c)Joint exercise plan requiredBased on the findings of the report required by subsection (a), the Chairman of the Joint Chiefs of Staff shall develop a roadmap and joint exercise plan for the joint force to operate in an environment where access to C4ISR systems, including satellite communications, classified Internet protocol-based networks, and the GPS network, is denied. The plan and joint exercise program shall include— 
(1)the development of alternatives to satellite communications, classified Internet protocol-based networks, and GPS for logistics, intelligence, surveillance, reconnaissance, and combat operations; and 
(2)methods to mitigate dependency on satellite communications, classified Internet protocol-based networks, and GPS; 
(3)methods to protect vulnerable satellite communications, classified Internet protocol-based networks, and GPS; and 
(4)a joint exercise and training plan to include fleet battle experiments, to enable the force to operate in a satellite communications, Internet protocol-based network, and GPS-denied environment. 
(d)Form of reportThe report required to be submitted by subsection (a) shall be submitted in unclassified form, but may include a classified annex. 
343.Comptroller General review of annual Department of Defense report on prepositioned materiel and equipmentSection 2229a(b)(1) of title 10, United States Code, is amended— 
(1)by striking By not later than 120 days after the date on which a report is submitted under subsection (a), the and inserting The; and 
(2)by striking the report and inserting each report submitted under subsection (a). 
344.Modification of report on maintenance and repair of vessels in foreign shipyardsSection 7310(c) of title 10, United States Code, is amended— 
(1)in paragraph (3)— 
(A)in the matter preceding subparagraph (A), by striking The report and inserting the following: Except as provided in paragraph (4), the report; and 
(B)in subparagraph (A), by inserting after justification under law the following: and operational justification; 
(2)by redesignating paragraph (4) as paragraph (5); 
(3)by inserting after paragraph (3) the following new paragraph (4): 
 
(4)In the case of a covered vessel described in subparagraph (C) of paragraph (5), the report shall not be required to include the information described in subparagraphs (A), (E), (F), (G), and (I) of paragraph (3).; and 
(4)in paragraph (5), as redesignated by paragraph (2) of this section, by adding at the end the following new subparagraph: 
 
(C)A vessel not described in subparagraph (A) or (B) that is operated pursuant to a contract entered into by the Secretary of the Navy and the Maritime Administration or the United States Transportation Command in support of Department of Defense operations.. 
345.Extension of deadline for Comptroller General report on Department of Defense service contract inventorySection 803(c) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2402) is amended by striking 180 days and inserting 270 days.  
FLimitations and Extension of Authority 
351.Repeal of redundant authority to ensure interoperability of law enforcement and emergency responder trainingSection 372 of title 10, United States Code, is amended— 
(1)by striking (a) In general.—; and 
(2)by striking subsection (b). 
352.Aerospace control alert mission 
(a)Consolidated Budget ExhibitThe Secretary of Defense shall establish a consolidated budget justification display that fully identifies the baseline aerospace control alert budget for each of the military services and encompasses all programs and activities of the aerospace control alert mission for each of the following functions: 
(1)Procurement. 
(2)Operation and maintenance. 
(3)Research, development, testing, and evaluation. 
(4)Military construction. 
(b)Report 
(1)Report to CongressNot later than April 1, 2013, the Secretary of Defense shall submit to the congressional defense committees a report that provides a cost-benefit analysis and risk-based assessment of the aerospace control alert mission as it relates to expected future changes to the budget and force structure of such mission. 
(2)Comptroller General reviewNot later than 120 days after the date on which the Secretary submits the report required by paragraph (1), the Comptroller General of the United States shall— 
(A)conduct a review of the Department of Defense cost-benefit analysis and risk-based assessment contained in the report; and 
(B)submit to the congressional defense committees a report on the findings of such review. 
(c)Sense of Congress on the essential service provided by Air Force wings performing Aerospace Control Alert missionsIt is the sense of Congress that Air Force wings performing the 24-hour aerospace control alert missions provide an essential service in defending the sovereign airspace of the United States in the aftermath of the terrorist attacks upon the United States on September 11, 2001. 
353.Limitation on authorization of appropriations for the National Museum of the United States ArmyOf the amounts authorized to be appropriated for Operation and Maintenance for fiscal year 2013, not more than $5,000,000 shall be made available for the National Museum of the United States Army until the Secretary of the Army submits to the congressional defense committees certification in writing that sufficient private funding has been raised to fund the construction of the portion of the museum known as the Baseline Museum and that at least 50 percent of the Baseline Museum has been completed. 
354.Limitation on availability of funds for retirement or inactivation of Ticonderoga class cruisers or dock landing shipsNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2013 for the Department of Defense may be obligated or expended to retire, prepare to retire, inactivate, or place in storage a cruiser or dock landing ship. 
355.Renewal of expired prohibition on return of veterans memorial objects without specific authorization in law 
(a)Codification of prohibitionSection 2572 of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(e) 
(1)Except as provided in paragraph (3), and notwithstanding this section or any other provision of law, the President may not transfer a veterans memorial object to a foreign country or an entity controlled by a foreign government, or otherwise transfer or convey such an object to any person or entity for purposes of the ultimate transfer or conveyance of the object to a foreign country or entity controlled by a foreign government. 
(2)In this subsection: 
(A)The term entity controlled by a foreign government has the meaning given that term in section 2536(c)(1) of this title. 
(B)The term veterans memorial object means any object, including a physical structure or portion thereof, that— 
(i)is located at a cemetery of the National Cemetery System, war memorial, or military installation in the United States; 
(ii)is dedicated to, or otherwise memorializes, the death in combat or combat-related duties of members of the armed forces; and 
(iii)was brought to the United States from abroad as a memorial of combat abroad. 
(3)The prohibition imposed by paragraph (1) does not apply to a transfer of a veterans memorial object if— 
(A)the transfer of that veterans memorial object is specifically authorized by law; or 
(B)the transfer is made after September 30, 2017.. 
(b)Repeal of obsolete source lawSection 1051 of the National Defense Authorization Act for Fiscal Year 2000 (Public Law 106–65; 10 U.S.C. 2572 note) is repealed. 
GNational Commission on the Structure of the Air Force 
361.Short titleThis subtitle may be cited as the National Commission on the Structure of the Air Force Act of 2012. 
362.Establishment of Commission 
(a)EstablishmentThere is established the National Commission on the Structure of the Air Force (in this subtitle referred to as the Commission). 
(b)Membership 
(1)CompositionThe Commission shall be composed of eight members, of whom— 
(A)four shall be appointed by the President; 
(B)one shall be appointed by the Chairman of the Committee on Armed Services of the Senate; 
(C)one shall be appointed by the Ranking Member of the Committee on Armed Services of the Senate; 
(D)one shall be appointed by the Chairman of the Committee on Armed Services of the House of Representatives; and 
(E)one shall be appointed by the Ranking Member of the Committee on Armed Services of the House of Representatives. 
(2)Appointment dateThe appointments of the members of the Commission shall be made not later than 90 days after the date of the enactment of this Act. 
(3)Effect of lack of appointment by appointment dateIf one or more appointments under subparagraph (A) of paragraph (1) is not made by the appointment date specified in paragraph (2), the authority to make such appointment or appointments shall expire, and the number of members of the Commission shall be reduced by the number equal to the number of appointments so not made. If an appointment under subparagraph (B), (C), (D), or (E) of paragraph (1) is not made by the appointment date specified in paragraph (2), the authority to make an appointment under such subparagraph shall expire, and the number of members of the Commission shall be reduced by the number equal to the number otherwise appointable under such subparagraph. 
(4)ExpertiseIn making appointments under this subsection, consideration should be given to individuals with expertise in reserve forces policy. 
(c)Period of appointment; vacanciesMembers shall be appointed for the life of the Commission. Any vacancy in the Commission shall not affect its powers, but shall be filled in the same manner as the original appointment. 
(d)Initial meetingNot later than 30 days after the date on which all members of the Commission have been appointed, the Commission shall hold its first meeting. 
(e)MeetingsThe Commission shall meet at the call of the Chair. 
(f)QuorumA majority of the members of the Commission shall constitute a quorum, but a lesser number of members may hold hearings. 
(g)Chair and Vice ChairmanThe Commission shall select a Chair and Vice Chair from among its members. 
363.Duties of the Commission 
(a)Study 
(1)In generalThe Commission shall undertake a comprehensive study of the structure of the Air Force to determine whether, and how, the structure should be modified to best fulfill current and anticipated mission requirements for the Air Force in a manner consistent with available resources. 
(2)ConsiderationsIn considering the structure of the Air Force, the Commission shall give particular consideration to evaluating a structure that— 
(A)meets current and anticipated requirements of the combatant commands; 
(B)achieves an appropriate balance between the regular and reserve components of the Air Force, taking advantage of the unique strengths and capabilities of each; 
(C)ensures that the regular and reserve components of the Air Force have the capacity needed to support current and anticipated homeland defense and disaster assistance missions in the United States; 
(D)provides for sufficient numbers of regular members of the Air Force to provide a base of trained personnel from which the personnel of the reserve components of the Air Force could be recruited; 
(E)maintains a peacetime rotation force to support operational tempo goals of 1:2 for regular members of the Air Forces and 1:5 for members of the reserve components of the Air Force; and 
(F)maximizes and appropriately balances affordability, efficiency, effectiveness, capability, and readiness. 
(b)ReportNot later than February 1, 2014, the Commission shall submit to the President and the congressional defense committees a report which shall contain a detailed statement of the findings and conclusions of the Commission as a result of the study required by subsection (a), together with its recommendations for such legislation and administrative actions it may consider appropriate in light of the results of the study. 
364.Powers of the Commission 
(a)HearingsThe Commission may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Commission considers advisable to carry out this subtitle. 
(b)Information from federal agenciesThe Commission may secure directly from any Federal department or agency such information as the Commission considers necessary to carry out this subtitle. Upon request of the Chair of the Commission, the head of such department or agency shall furnish such information to the Commission. 
(c)Postal servicesThe Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the Federal Government. 
(d)GiftsThe Commission may accept, use, and dispose of gifts or donations of services or property. 
365.Commission personnel matters 
(a)Compensation of membersEach member of the Commission who is not an officer or employee of the Federal Government shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which such member is engaged in the performance of the duties of the Commission. All members of the Commission who are officers or employees of the United States shall serve without compensation in addition to that received for their services as officers or employees of the United States. 
(b)Travel expensesThe members of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Commission. 
(c)Staff 
(1)In generalThe Chair of the Commission may, without regard to the civil service laws and regulations, appoint and terminate an executive director and such other additional personnel as may be necessary to enable the Commission to perform its duties. The employment of an executive director shall be subject to confirmation by the Commission. 
(2)CompensationThe Chair of the Commission may fix the compensation of the executive director and other personnel without regard to chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates, except that the rate of pay for the executive director and other personnel may not exceed the rate payable for level V of the Executive Schedule under section 5316 of such title. 
(d)Detail of government employeesAny Federal Government employee may be detailed to the Commission without reimbursement, and such detail shall be without interruption or loss of civil service status or privilege. 
(e)Procurement of temporary and intermittent servicesThe Chair of the Commission may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, at rates for individuals which do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of such title. 
366.Termination of the CommissionThe Commission shall terminate 90 days after the date on which the Commission submits its report under section 363. 
367.FundingAmounts authorized to be appropriated for fiscal year 2013 and available for operation and maintenance for the Air Force as specified in the funding table in section 4301 may be available for the activities of the Commission under this subtitle. 
HOther Matters 
371.Military working dog matters 
(a)Retirement of military working dogsSection 2583 of title 10, United States Code, is amended— 
(1)by redesignating subsections (f) and (g) as subsections (g) and (h), respectively; and 
(2)by inserting after subsection (e) the following new subsection (f): 
 
(f)Transfer of retired military working dogsIf the Secretary of the military department concerned determines that a military working dog should be retired, and no suitable adoption is available at the military facility where the dog is located, the Secretary may transfer the dog— 
(1)to the 341st Training Squadron; or 
(2)to another location for adoption under this section.. 
(b)Veterinary care for retired military working dogs 
(1)In generalChapter 50 of title 10, United States Code, is amended by adding at the end the following new section: 
 
994.Military working dogs: veterinary care for retired military working dogs 
(a)In generalThe Secretary of Defense may establish and maintain a system to provide for the veterinary care of retired military working dogs. No funds may be provided by the Federal Government for this purpose. 
(b)Eligible dogsA retired military working dog eligible for veterinary care under this section is any military working dog adopted under section 2583 of this title. 
(c)Standards of careThe veterinary care provided under the system authorized by this section shall meet such standards as the Secretary shall establish and from time to time update.. 
(2)Clerical amendmentThe table of sections at the beginning of chapter 50 of such title is amended by adding at the end the following new item: 
 
 
994. Military working dogs: veterinary care for retired military working dogs.. 
372.Comptroller General review of handling, labeling, and packaging procedures for hazardous material shipments 
(a)Comptroller General reviewThe Comptroller General of the United States shall conduct a review of the policies and procedures of the Department of Defense for the handling, labeling, and packaging of hazardous material shipments. 
(b)Matters includedThe review conducted under subsection (a) shall address the following: 
(1)The relevant statutes, regulations, and guidance and policies of the Department of Defense pertaining to the handling, labeling, and packaging procedures of hazardous material shipments to support military operations. 
(2)The extent to which such guidance, policies, and procedures contribute to the safe, timely, and cost-effective handling of such material. 
(3)The extent to which discrepancies in Department of Transportation guidance, policies, and procedures pertaining to handling, labeling, and packaging of hazardous material shipments in commerce and similar Department of Defense guidance, policies, and procedures pertaining to the handling, labeling, and packaging of hazardous material shipments impact the safe, timely, and cost-effective handling of such material. 
(4)Any additional matters that the Comptroller General determines will further inform the appropriate congressional committees on issues related to the handling, labeling, and packaging procedures for hazardous material shipments to members of the Armed Forces worldwide. 
(c)ReportNot later than one year after the date of the enactment of this Act, the Comptroller General shall submit to the appropriate congressional committees a report of the review conducted under subsection (a). 
(d)Appropriate congressional committeesIn this section, the term appropriate congressional committees means the following: 
(1)The congressional defense committees. 
(2)The Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate. 
IVMilitary Personnel Authorizations 
 
Subtitle A—Active Forces 
Sec. 401. End strengths for active forces. 
Sec. 402. Revision in permanent active duty end strength minimum levels. 
Sec. 403. Annual limitation on end strength reductions for regular component of the Army and Marine Corps. 
Sec. 404. Additional Marine Corps personnel for the Marine Corps Security Guard Program. 
Subtitle B—Reserve Forces 
Sec. 411. End strengths for Selected Reserve. 
Sec. 412. End strengths for Reserves on active duty in support of the reserves. 
Sec. 413. End strengths for military technicians (dual status). 
Sec. 414. Fiscal year 2013 limitation on number of non-dual status technicians. 
Sec. 415. Maximum number of reserve personnel authorized to be on active duty for operational support. 
Subtitle C—Authorization of Appropriations 
Sec. 421. Military personnel. 
AActive Forces 
401.End strengths for active forcesThe Armed Forces are authorized strengths for active duty personnel as of September 30, 2013, as follows: 
(1)The Army, 552,100. 
(2)The Navy, 322,700. 
(3)The Marine Corps, 197,300. 
(4)The Air Force, 329,460. 
402.Revision in permanent active duty end strength minimum levels 
(a)Minimum end strengthSubsection (b) of section 691 of title 10, United States Code, is amended by striking paragraphs (1) through (4) and inserting the following new paragraphs: 
 
(1)For the Army, 542,700. 
(2)For the Navy, 322,700. 
(3)For the Marine Corps, 193,500. 
(4)For the Air Force, 329,460.. 
(b)Limited reduction authoritySuch section is further amended by inserting after subsection (d) the following new subsection: 
 
(e)The Secretary of Defense may reduce a number specified in subsection (b) by not more than 0.5 percent.. 
403.Annual limitation on end strength reductions for regular component of the Army and Marine Corps 
(a)Annual limitation on Army end strength reductionsThe end strength of the regular component of the Army shall not be reduced by more than 15,000 members during each of fiscal years 2014 through 2017 from the end strength of the regular component of the Army at the end of the preceding fiscal year. 
(b)Annual limitation on Marine Corps end strength reductionsThe end strength of the regular component of the Marine Corps shall not be reduced by more than 5,000 members during each of fiscal years 2014 through 2017 from the end strength of the regular component of the Marine Corps at the end of the preceding fiscal year. 
404.Additional Marine Corps personnel for the Marine Corps Security Guard Program 
(a)Additional personnel 
(1)In generalThe Secretary of Defense shall develop and implement a plan to increase the number of members of the Marine Corps assigned to the Marine Corps Embassy Security Group at Quantico, Virginia, and Marine Security Group Regional Commands and Marine Security Group detachments at United States embassies, consulates, and other diplomatic facilities by up to 1,000 Marines. 
(2)PurposeThe purpose of the increase under paragraph (1) is to provide the additional end strength and the resources necessary to support enhanced Marine Corps security at United States embassies, consulates, and other diplomatic facilities, particularly at locations identified by the Secretary of State as in need of additional security because of threats to United States personnel and property. 
(b)ConsultationThe Secretary of Defense shall develop and implement the plan required by subsection (a) in consultation with the Secretary of State pursuant to the responsibility of the Secretary of State for diplomatic security under section 103 of the Diplomatic Security Act (22 U.S.C. 4802), and in accordance with any current memorandum of understanding between the Department of State and the Marine Corps on the operational and administrative supervision of the Marine Corps Security Guard Program. 
(c)Supporting information for budget requestsThe material submitted in support of the budget of the President for each fiscal year after fiscal year 2013, as submitted to Congress pursuant to section 1105(a) of title 31, United States Code, shall include the following with regard to the Marine Corps Security Guard Program: 
(1)A description of the expanded security support to be provided by Marine Corps Security Guards to the Department of State during that fiscal year, including— 
(A)any increased internal security to be provided at United States embassies, consulates, and other diplomatic facilities; 
(B)any increased support for emergency action planning, training, and advising of host nation security forces; and 
(C)any expansion of intelligence collection activities. 
(2)A description of the current status of Marine Corps personnel assigned to the Marine Corps Security Guard Program as a result of the plan required by subsection (a). 
(3)A description of the Department of Defense resources required during that fiscal year for the Marine Corps Security Guard Program, including total funding for personnel, operation and maintenance, and procurement, and for key supporting programs to enable both the current and expanded Program mission during that fiscal year. 
(d)Preservation of funding for Marine Corps under national military strategyIn determining the amounts to be requested for each fiscal year after fiscal year 2013 for the Marine Corps Security Guard Program and for additional personnel under the Program, the President shall ensure that amounts requested for the Marine Corps for that fiscal year do not degrade the readiness of the Marine Corps to fulfill the requirements of the National Military Strategy prescribed by the Chairman of the Joint Chiefs of Staff. 
(e)Reporting requirements 
(1)Mission assessmentNot later than October 1, 2013, the Secretary of Defense shall— 
(A)conduct an assessment of the mission of the Marine Corps Security Guard Program and the procedural rules of engagement under the Program, in light of current and emerging threats to United States diplomatic personnel; and 
(B)submit to Congress a report on the assessment, including a description and assessment of options to improve the Program to respond to such threats. 
(2)Notification of changes in scope of Program in response to changing threatsIf the President determines that a modification (whether an increase or a decrease) in the scope of the Marine Corps Security Guard Program is necessary or advisable in light of any change in the nature of threats to United States embassies, consulates, and other diplomatic facilities abroad, the President shall— 
(A)notify Congress of such modification and the change in the nature of threats prompting such modification; and 
(B)take such modification into account in requesting an end strength and funds for the Program for any fiscal year in which such modification is in effect. 
BReserve Forces 
411.End strengths for Selected Reserve 
(a)In generalThe Armed Forces are authorized strengths for Selected Reserve personnel of the reserve components as of September 30, 2013, as follows: 
(1)The Army National Guard of the United States, 358,200. 
(2)The Army Reserve, 205,000. 
(3)The Navy Reserve, 62,500. 
(4)The Marine Corps Reserve, 39,600. 
(5)The Air National Guard of the United States, 105,700. 
(6)The Air Force Reserve, 70,880. 
(7)The Coast Guard Reserve, 9,000. 
(b)End strength reductionsThe end strengths prescribed by subsection (a) for the Selected Reserve of any reserve component shall be proportionately reduced by— 
(1)the total authorized strength of units organized to serve as units of the Selected Reserve of such component which are on active duty (other than for training) at the end of the fiscal year; and 
(2)the total number of individual members not in units organized to serve as units of the Selected Reserve of such component who are on active duty (other than for training or for unsatisfactory participation in training) without their consent at the end of the fiscal year. 
(c)End strength increasesWhenever units or individual members of the Selected Reserve of any reserve component are released from active duty during any fiscal year, the end strength prescribed for such fiscal year for the Selected Reserve of such reserve component shall be increased proportionately by the total authorized strengths of such units and by the total number of such individual members. 
412.End strengths for Reserves on active duty in support of the reservesWithin the end strengths prescribed in section 411(a), the reserve components of the Armed Forces are authorized, as of September 30, 2013, the following number of Reserves to be serving on full-time active duty or full-time duty, in the case of members of the National Guard, for the purpose of organizing, administering, recruiting, instructing, or training the reserve components: 
(1)The Army National Guard of the United States, 32,060. 
(2)The Army Reserve, 16,277. 
(3)The Navy Reserve, 10,114. 
(4)The Marine Corps Reserve, 2,261. 
(5)The Air National Guard of the United States, 14,765. 
(6)The Air Force Reserve, 2,888. 
413.End strengths for military technicians (dual status)The minimum number of military technicians (dual status) as of the last day of fiscal year 2013 for the reserve components of the Army and the Air Force (notwithstanding section 129 of title 10, United States Code) shall be the following: 
(1)For the Army National Guard of the United States, 27,210. 
(2)For the Army Reserve, 8,395. 
(3)For the Air National Guard of the United States, 22,180. 
(4)For the Air Force Reserve, 10,400. 
414.Fiscal year 2013 limitation on number of non-dual status technicians 
(a)Limitations 
(1)National guardWithin the limitation provided in section 10217(c)(2) of title 10, United States Code, the number of non-dual status technicians employed by the National Guard as of September 30, 2013, may not exceed the following: 
(A)For the Army National Guard of the United States, 1,600. 
(B)For the Air National Guard of the United States, 350. 
(2)Army reserveThe number of non-dual status technicians employed by the Army Reserve as of September 30, 2013, may not exceed 595. 
(3)Air force reserveThe number of non-dual status technicians employed by the Air Force Reserve as of September 30, 2013, may not exceed 90. 
(b)Non-dual status technicians definedIn this section, the term non-dual status technician has the meaning given that term in section 10217(a) of title 10, United States Code. 
415.Maximum number of reserve personnel authorized to be on active duty for operational supportDuring fiscal year 2013, the maximum number of members of the reserve components of the Armed Forces who may be serving at any time on full-time operational support duty under section 115(b) of title 10, United States Code, is the following: 
(1)The Army National Guard of the United States, 17,000. 
(2)The Army Reserve, 13,000. 
(3)The Navy Reserve, 6,200. 
(4)The Marine Corps Reserve, 3,000. 
(5)The Air National Guard of the United States, 16,000. 
(6)The Air Force Reserve, 14,000. 
CAuthorization of Appropriations 
421.Military personnel 
(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2013 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, for military personnel, as specified in the funding table in section 4401. 
(b)Construction of authorizationThe authorization of appropriations in subsection (a) supersedes any other authorization of appropriations (definite or indefinite) for such purpose for fiscal year 2013. 
VMilitary Personnel Policy 
 
Subtitle A—Officer Personnel Policy Generally 
Sec. 501. Limitation on number of Navy flag officers on active duty. 
Sec. 502. Reinstatement of authority for enhanced selective early retirement boards and early discharges. 
Sec. 503. Modification of definition of joint duty assignment to include all instructor assignments for joint training and education. 
Sec. 504. Exception to required retirement after 30 years of service for Regular Navy warrant officers in the grade of Chief Warrant Officer, W–5. 
Sec. 505. Extension of temporary authority to reduce minimum length of active service as a commissioned officer required for voluntary retirement as an officer. 
Sec. 506. Temporary increase in the time-in-grade retirement waiver limitation for lieutenant colonels and colonels in the Army, Air Force, and Marine Corps and commanders and captains in the Navy. 
Sec. 507. Modification to limitations on number of officers for whom service-in-grade requirements may be reduced for retirement in grade upon voluntary retirement. 
Sec. 508. Air Force Chief of Chaplains. 
Subtitle B—Reserve Component Management 
Sec. 511. Codification of staff assistant positions for Joint Staff related to National Guard and Reserve matters. 
Sec. 512. Automatic Federal recognition of promotion of certain National Guard warrant officers. 
Sec. 513. Availability of Transition Assistance Advisors to assist members of reserve components who serve on active duty for more than 180 consecutive days. 
Subtitle C—General Service Authorities 
Sec. 518. Authority for additional behavioral health professionals to conduct pre-separation medical exams for post-traumatic stress disorder. 
Sec. 519. Diversity in the Armed Forces and related reporting requirements. 
Sec. 520. Limitation on reduction in number of military and civilian personnel assigned to duty with service review agencies. 
Sec. 521. Extension of temporary increase in accumulated leave carryover for members of the Armed Forces. 
Sec. 522. Modification of authority to conduct programs on career flexibility to enhance retention of members of the Armed Forces. 
Sec. 523. Prohibition on waiver for commissioning or enlistment in the Armed Forces for any individual convicted of a felony sexual offense. 
Sec. 524. Quality review of Medical Evaluation Boards, Physical Evaluation Boards, and Physical Evaluation Board Liaison Officers. 
Sec. 525. Reports on involuntary separation of members of the Armed Forces. 
Sec. 526. Report on feasibility of developing gender-neutral occupational standards for military occupational specialties currently closed to women. 
Sec. 527. Report on education and training and promotion rates for pilots of remotely piloted aircraft. 
Sec. 528. Impact of numbers of members within the Integrated Disability Evaluation System on readiness of Armed Forces to meet mission requirements. 
Subtitle D—Military Justice and Legal Matters 
Sec. 531. Clarification and enhancement of the role of Staff Judge Advocate to the Commandant of the Marine Corps. 
Sec. 532. Additional information in reports on annual surveys of the Committee on the Uniform Code of Military Justice. 
Sec. 533. Protection of rights of conscience of members of the Armed Forces and chaplains of such members. 
Sec. 534. Reports on hazing in the Armed Forces. 
Subtitle E—Member Education and Training Opportunities and Administration 
Sec. 541. Transfer of Troops-to-Teachers Program from Department of Education to Department of Defense and enhancements to the Program. 
Sec. 542. Support of Naval Academy athletic and physical fitness programs. 
Sec. 543. Expansion of Department of Defense pilot program on receipt of civilian credentialing for military occupational specialty skills. 
Sec. 544. State consideration of military training in granting certain State certifications and licenses as a condition on the receipt of funds for veterans employment and training. 
Sec. 545. Department of Defense review of access to military installations by representatives of institutions of higher education. 
Sec. 546. Report on Department of Defense efforts to standardize educational transcripts issued to separating members of the Armed Forces. 
Sec. 547. Comptroller General of the United States reports on joint professional military education matters. 
Subtitle F—Reserve Officers’ Training Corps and Related Matters 
Sec. 551. Repeal of requirement for eligibility for in-State tuition of at least 50 percent of participants in Senior Reserve Officers' Training Corps program. 
Sec. 552. Consolidation of military department authority to issue arms, tentage, and equipment to educational institutions not maintaining units of Junior Reserve Officers’ Training Corps. 
Sec. 553. Modification of requirements on plan to increase the number of units of the Junior Reserve Officers' Training Corps. 
Sec. 554. Comptroller General report on Reserve Officers' Training Corps programs. 
Subtitle G—Defense Dependents’ Education and Military Family Readiness 
Sec. 561. Continuation of authority to assist local educational agencies that benefit dependents of members of the Armed Forces and Department of Defense civilian employees. 
Sec. 562. Impact aid for children with severe disabilities. 
Sec. 563. Amendments to the Impact Aid program. 
Sec. 564. Transitional compensation for dependent children who are carried during pregnancy at time of dependent-abuse offense committed by an individual while a member of the Armed Forces. 
Sec. 565. Modification of authority to allow Department of Defense domestic dependent elementary and secondary schools to enroll certain students. 
Sec. 566. Noncompetitive appointment authority regarding certain military spouses. 
Sec. 567. Report on future of family support programs of the Department of Defense. 
Sec. 568. Sense of Congress regarding support for Yellow Ribbon Day. 
Subtitle H—Improved Sexual Assault Prevention and Response in the Armed Forces 
Sec. 570. Armed Forces Workplace and Gender Relations Surveys. 
Sec. 571. Authority to retain or recall to active duty reserve component members who are victims of sexual assault while on active duty. 
Sec. 572. Additional elements in comprehensive Department of Defense policy on sexual assault prevention and response. 
Sec. 573. Establishment of special victim capabilities within the military departments to respond to allegations of certain special victim offenses. 
Sec. 574. Enhancement to training and education for sexual assault prevention and response. 
Sec. 575. Modification of annual Department of Defense reporting requirements regarding sexual assaults. 
Sec. 576. Independent reviews and assessments of Uniform Code of Military Justice and judicial proceedings of sexual assault cases. 
Sec. 577. Retention of certain forms in connection with Restricted Reports on sexual assault at request of the member of the Armed Forces making the report. 
Sec. 578. General or flag officer review of and concurrence in separation of members of the Armed Forces making an Unrestricted Report of sexual assault. 
Sec. 579. Department of Defense policy and plan for prevention and response to sexual harassment in the Armed Forces. 
Subtitle I—Suicide Prevention and Resilience 
Sec. 580. Enhancement of oversight and management of Department of Defense suicide prevention and resilience programs. 
Sec. 581. Reserve component suicide prevention and resilience program. 
Sec. 582. Comprehensive policy on prevention of suicide among members of the Armed Forces. 
Sec. 583. Study of resilience programs for members of the Army. 
Subtitle J—Other Matters 
Sec. 584. Issuance of prisoner-of-war medal. 
Sec. 585. Technical amendments relating to the termination of the Armed Forces Institute of Pathology under defense base closure and realignment. 
Sec. 586. Modification of requirement for reports in Federal Register on institutions of higher education ineligible for contracts and grants for denial of ROTC or military recruiter access to campus. 
Sec. 587. Acceptance of gifts and services related to educational activities and voluntary services to account for missing persons. 
Sec. 588. Display of State, District of Columbia, commonwealth, and territorial flags by the Armed Forces. 
Sec. 589. Enhancement of authorities on admission of defense industry civilians to certain Department of Defense educational institutions and programs. 
Sec. 590. Extension of authorities to carry out a program of referral and counseling services to veterans at risk of homelessness who are transitioning from certain institutions. 
Sec. 591. Inspection of military cemeteries under the jurisdiction of Department of Defense. 
Sec. 592. Report on results of investigations and reviews conducted with respect to Port Mortuary Division of the Air Force Mortuary Affairs Operations Center at Dover Air Force Base. 
Sec. 593. Preservation of editorial independence of Stars and Stripes. 
Sec. 594. National public awareness and participation campaign for Veterans' History Project of American Folklife Center. 
Sec. 595. Report on accuracy of data in the Defense Enrollment Eligibility Reporting System. 
Sec. 596. Sense of Congress that the bugle call commonly known as Taps should be designated as the National Song of Military Remembrance. 
AOfficer Personnel Policy Generally 
501.Limitation on number of Navy flag officers on active duty 
(a)Additional flag officer authorizedSection 526(a)(2) of title 10, United States Code, is amended by striking 160 and inserting 162. 
(b)Corresponding change in computing number of flag officers in staff corps of the navySection 5150(c) of such title is amended by striking the last sentence. 
(c)Modification of effective date of certain reforms of the strength and distribution limitations applicable to Marine Corps general officersParagraph (3) of section 502(b) of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1387; 10 U.S.C. 525 note) is amended to read as follows: 
 
(3)Effective dates 
(A)In generalExcept as provided in subparagraph (B), the amendments made by this subsection shall take effect on October 1, 2013. 
(B)Marine Corps officersThe amendments made by paragraphs (1)(A)(iv) and (2)(D) shall take effect on October 1, 2012.. 
502.Reinstatement of authority for enhanced selective early retirement boards and early dischargesSection 638a of title 10 United States Code, is amended— 
(1)in subsection (a)— 
(A)by inserting (1) after (a); 
(B)by striking , during the period beginning on October 1, 1990, and all that follows through December 31, 2012,; and  
(C)by adding at the end the following new paragraph: 
 
(2)Any authority provided to the Secretary of a military department under paragraph (1) shall expire on the date specified by the Secretary of Defense, but such expiration date may not be later than December 31, 2018.; 
(2)in subsection (b), by striking paragraph (3) and redesignating paragraph (4) as paragraph (3); 
(3)in subsection (c), by adding at the end the following new paragraph: 
 
(4)In the case of an action under subsection (b)(2), the Secretary of Defense may also authorize the Secretary of the military department concerned to waive the five-year period specified in section 638(c) of this title if the Secretary of Defense determines that it is necessary for the Secretary of that military department to have such authority in order to meet mission needs.; and 
(4)in subsection (d)— 
(A)by striking subsection (b)(4) each place it appears and inserting subsection (b)(3); and  
(B)in paragraph (2), by striking except that during the period beginning on October 1, 2006, and ending on December 31, 2012, in subparagraphs (A) and (B) and inserting except that through December 31, 2018,. 
503.Modification of definition of joint duty assignment to include all instructor assignments for joint training and educationSection 668(b)(1)(B) of title 10, United States Code, is amended by striking assignments for joint and all that follows through Phase II and inserting student assignments for joint training and education. 
504.Exception to required retirement after 30 years of service for Regular Navy warrant officers in the grade of Chief Warrant Officer, W–5Section 1305(a) of title 10, United States Code, is amended— 
(1)in paragraph (1)— 
(A)by striking A regular warrant officer (other than a regular Army warrant officer) and inserting Subject to paragraphs (2) and (3), a regular warrant officer; and 
(B)by striking he and inserting the officer; and 
(2)by adding at the end the following new paragraph: 
 
(3)In the case of a regular Navy warrant officer in the grade of chief warrant officer, W–5, the officer shall be retired 60 days after the date on which the officer completes 33 years of total active service.. 
505.Extension of temporary authority to reduce minimum length of active service as a commissioned officer required for voluntary retirement as an officer 
(a)ArmySection 3911(b)(2) of title 10, United States Code, is amended by striking September 30, 2013 and inserting September 30, 2018. 
(b)Navy and marine corpsSection 6323(a)(2)(B) of such title is amended by striking September 30, 2013 and inserting September 30, 2018. 
(c)Air forceSection 8911(b)(2) of such title is amended by striking September 30, 2013 and inserting September 30, 2018. 
506.Temporary increase in the time-in-grade retirement waiver limitation for lieutenant colonels and colonels in the Army, Air Force, and Marine Corps and commanders and captains in the Navy Section 1370(a)(2)(F) of title 10, United States Code, is amended— 
(1)by striking the period ending on December 31, 2007 and inserting fiscal years 2013 through 2018; 
(2)by striking Air Force and inserting Army, Air Force, and Marine Corps; and 
(3)by striking in the period. 
507.Modification to limitations on number of officers for whom service-in-grade requirements may be reduced for retirement in grade upon voluntary retirement Section 1370(a)(2) of title 10, United States Code, is amended— 
(1)in subparagraph (E)— 
(A)by inserting (i) after exceed; and  
(B)by inserting before the period at the end the following: or (ii) in the case of officers of that armed force in a grade specified in subparagraph (G), two officers, whichever number is greater; and 
(2)by adding at the end the following new subparagraph: 
 
(G)Notwithstanding subparagraph (E), during fiscal years 2013 through 2017, the total number of brigadier generals and major generals of the Army, Air Force, and Marine Corps, and the total number of rear admirals (lower half) and rear admirals of the Navy, for whom a reduction is made under this section during any fiscal year of service-in-grade otherwise required under this paragraph may not exceed 10 percent of the authorized active-duty strength for that fiscal year for officers of that armed force in those grades.. 
508.Air Force Chief of Chaplains 
(a)Establishment of positions; appointmentChapter 805 of title 10, United States Code, is amended by adding at the end the following new section: 
 
8039.Chief of Chaplains: appointment; duties 
(a)Chief of chaplains 
(1)There is a Chief of Chaplains in the Air Force, appointed by the President, by and with the advice and consent of the Senate, from officers of the Air Force designated under section 8067(h) of this title as chaplains who— 
(A)are serving in the grade of colonel or above; 
(B)are serving on active duty; and 
(C)have served on active duty as a chaplain for at least eight years. 
(2)An officer appointed as the Chief of Chaplains shall be appointed for a term of three years. However, the President may terminate or extend the appointment at any time. 
(3)The Chief of Chaplains shall perform such duties as may be prescribed by the Secretary of the Air Force and by law. 
(b)Selection boardUnder regulations approved by the Secretary of Defense, the Secretary of the Air Force, in selecting an officer for recommendation to the President for appointment as the Chief of Chaplains, shall ensure that the officer selected is recommended by a board of officers that, insofar as practicable, is subject to the procedures applicable to the selection boards convened under chapter 36 of this title. 
(c)GradeAn officer appointed as Chief of Chaplains who holds a lower regular grade may be appointed in the regular grade of major general.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
8039. Chief of Chaplains: appointment; duties.. 
BReserve Component Management 
511.Codification of staff assistant positions for Joint Staff related to National Guard and Reserve matters 
(a)Codification of existing positionsChapter 5 of title 10, United States Code, is amended by inserting after section 155 the following new section: 
 
155a.Assistants to the Chairman of the Joint Chiefs of Staff for National Guard matters and Reserve matters 
(a)Establishment of PositionsThe Secretary of Defense shall establish the following positions within the Joint Staff: 
(1)Assistant to the Chairman of the Joint Chiefs of Staff for National Guard Matters. 
(2)Assistant to the Chairman of the Joint Chiefs of Staff for Reserve Matters. 
(b)Selection 
(1)The Assistant to the Chairman of the Joint Chiefs of Staff for National Guard Matters shall be selected by the Chairman from officers of the Army National Guard of the United States or the Air Guard of the United States who— 
(A)are recommended for such selection by their respective Governors or, in the case of the District of Columbia, the commanding general of the District of Columbia National Guard; 
(B)have had at least 10 years of federally recognized commissioned service in the National Guard and significant joint duty experience, as determined by the Chairman; and 
(C)are in a grade above the grade of colonel. 
(2)The Assistant to the Chairman of the Joint Chiefs of Staff for Reserve Matters shall be selected by the Chairman from officers of the Army Reserve, the Navy Reserve, the Marine Corps Reserve, or the Air Force Reserve who— 
(A)are recommended for such selection by the Secretary of the military department concerned; 
(B)have had at least 10 years of commissioned service in their reserve component and significant joint duty experience, as determined by the Chairman; and 
(C)are in a grade above the grade of colonel or, in the case of the Navy Reserve, captain. 
(c)Term of OfficeEach Assistant to the Chairman of the Joint Chiefs of Staff under subsection (a) serves at the pleasure of the Chairman for a term of two years and may be continued in that assignment in the same manner for one additional term. However, in time of war there is no limit on the number of terms. 
(d)GradeEach Assistant to the Chairman of the Joint Chiefs of Staff under subsection (a), while so serving, holds the grade of major general or, in the case of the Navy Reserve, rear admiral. Each such officer shall be considered to be serving in a position covered by the limited exclusion from the authorized strength of general officers and flag officers on active duty provided by section 526(b) of this title. 
(e)Duties 
(1)The Assistant to the Chairman of the Joint Chiefs of Staff for National Guard Matters is an adviser to the Chairman on matters relating to the National Guard and performs the duties prescribed for that position by the Chairman. 
(2)The Assistant to the Chairman of the Joint Chiefs of Staff for Reserve Matters is an adviser to the Chairman on matters relating to the reserves and performs the duties prescribed for that position by the Chairman. 
(f)Other Reserve Component Representation on Joint StaffThe Secretary of Defense, in consultation with the Chairman of the Joint Chiefs of Staff, shall develop appropriate policy guidance to ensure that, to the maximum extent practicable, the level of representation of reserve component officers on the Joint Staff is commensurate with the significant role of the reserve components within the armed forces.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item related to section 155 the following new item: 
 
 
155a. Assistants to the Chairman of the Joint Chiefs of Staff for National Guard matters and Reserve matters.. 
(c)Repeal of superseded lawSection 901 of the National Defense Authorization Act for Fiscal Year 1998 (Public Law 105–85; 10 U.S.C. 155 note) is repealed. 
512.Automatic Federal recognition of promotion of certain National Guard warrant officersSection 310(a) of title 32, United States Code, is amended— 
(1)by inserting (1) before Notwithstanding; and 
(2)by adding at the end the following new paragraph: 
 
(2)Notwithstanding sections 307 and 309 of this title, if a warrant officer, W–1, of the National Guard is promoted to the grade of chief warrant officer, W–2, to fill a vacancy in a federally recognized unit in the National Guard, Federal recognition is automatically extended to that officer in the grade of chief warrant officer, W–2, effective as of the date on which that officer has completed the service in the grade prescribed by the Secretary concerned under section 12242 of title 10, if the warrant officer has remained in an active status since the warrant officer was so recommended.. 
513.Availability of Transition Assistance Advisors to assist members of reserve components who serve on active duty for more than 180 consecutive days 
(a)Transition Assistance Advisor Program authorizedThe Chief of the National Guard Bureau may establish a program to provide professionals (to be known as Transition Assistance Advisors) in each State to serve as points of contact to assist eligible members of the reserve components in accessing benefits and health care furnished under laws administered by the Secretary of Defense and benefits and health care furnished under laws administered by the Secretary of Veterans Affairs. 
(b)Eligible membersTo be eligible for assistance under this section, a member of a reserve component must have served on active duty in the Armed Forces for a period of more than 180 consecutive days.  
(c)DutiesThe duties of a Transition Assistance Advisor include the following: 
(1)To assist with the creation and execution of an individual transition plan for an eligible member of a reserve component and dependents of the member for the reintegration of the member into civilian life. 
(2)To provide employment support services to the member and dependents of the member, including assistance with finding employment opportunities and identifying and obtaining assistance from programs within and outside of the Federal Government. 
(3)To provide information on relocation, health care, mental health care, and financial support services available to the member and dependents of the member from the Department of Defense, the Department of Veterans Affairs, and other Federal, State, and local agencies. 
(4)To provide information on educational support services available to the member, including Post-9/11 Educational Assistance under chapter 33 of title 38, United States Code. 
(d)Transition plansThe individual transition plan referred to in subsection (c)(1) created for an eligible member of a reserve component shall include at a minimum the following: 
(1)A plan for the transition of the member to civilian life, including with respect to employment, education, and health care. 
(2)A description of the transition services that the member and dependents of the member will need to achieve their transition objectives, including information on any forms that the member will need to fill out to be eligible for such services. 
(3)A point of contact for each agency or entity that can provide the transition services described in paragraph (2). 
(4)Such other information determined to be essential for the transition of the member, as determined by the Chief of the National Guard Bureau in consultation with the Secretary of Defense and the Secretary of Veterans Affairs. 
(e)FundingFunding for Transition Assistance Advisors for a fiscal year shall be derived from amounts authorized to be appropriated for operation and maintenance for the National Guard for that fiscal year. 
(f)State definedIn this section, the term State means each of the several States of the United States, the District of Columbia, and any territory of the United States. 
CGeneral Service Authorities 
518.Authority for additional behavioral health professionals to conduct pre-separation medical exams for post-traumatic stress disorderSection 1177(a) of title 10, United States Code, is amended— 
(1)in paragraph (1), by striking or psychiatrist and inserting psychiatrist, licensed clinical social worker, or psychiatric advanced practice registered nurse; and 
(2)in paragraph (3), by striking or psychiatrist and inserting , psychiatrist, licensed clinical social worker, or psychiatric advanced practice registered nurse. 
519.Diversity in the Armed Forces and related reporting requirements 
(a)Plan to achieve military leadership reflecting diversity of United States population 
(1)In generalChapter 37 of title 10, United States Code, is amended by adding at the end the following new section: 
 
656.Diversity in military leadership: plan 
(a)PlanThe Secretary of Defense (and the Secretary of Homeland Security in the case of the Coast Guard when it is not operating as a service in the Department of the Navy) shall develop and implement a plan to accurately measure the efforts of the Department of Defense and the Coast Guard to achieve a dynamic, sustainable level of members of the armed forces (including reserve components) that, among both commissioned officers and senior enlisted personnel of each armed force, will reflect the diverse population of the United States eligible to serve in the armed forces, including gender specific, racial, and ethnic populations. Any metric established pursuant to this subsection may not be used in a manner that undermines the merit-based processes of the Department of Defense and the Coast Guard, including such processes for accession, retention, and promotion. Such metrics may not be combined with the identification of specific quotas based upon diversity characteristics. The Secretary concerned shall continue to account for diversified language and cultural skills among the total force of the armed forces. 
(b)Metrics to measure progress in developing and implementing planIn developing and implementing the plan under subsection (a), the Secretary of Defense and the Secretary of Homeland Security shall develop a standard set of metrics and collection procedures that are uniform across the armed forces. The metrics required by this subsection shall be designed— 
(1)to accurately capture the inclusion and capability aspects of the armed forces’ broader diversity plans, including race, ethnic, and gender specific groups, as potential factors of force readiness that would supplement continued accounting by the Department of Defense and the Coast Guard of diversified language and cultural skills among the total force as part of the assessment of current and future national security needs; and 
(2)to be verifiable and systematically linked to strategic plans that will drive improvements. 
(c)Definition of diversityIn developing and implementing the plan under subsection (a), the Secretary of Defense and the Secretary of Homeland Security shall develop a uniform definition of diversity. 
(d)ConsultationNot less than annually, the Secretary of Defense and the Secretary of Homeland Security shall meet with the Secretaries of the military departments, the Joint Chiefs of Staff, the Commandant of the Coast Guard, and senior enlisted members of the armed forces to discuss the progress being made toward developing and implementing the plan established under subsection (a). 
(e)Cooperation with statesThe Secretary of Defense shall coordinate with the National Guard Bureau and States in tracking the progress of the National Guard toward developing and implementing the plan established under subsection (a).. 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
656. Diversity in military leadership: plan.. 
(b)Inclusion in DOD manpower requirements reportSection 115a of such title is amended by inserting after subsection (f) the following new subsection:  
 
(g)In each report submitted under subsection (a) during fiscal years 2013 through 2017, the Secretary shall also include a detailed discussion of the following: 
(1)The progress made in implementing the plan required by section 656 of this title to accurately measure the efforts of the Department to reflect the diverse population of the United States eligible to serve in the armed forces. 
(2)The number of members of the armed forces, including reserve components, listed by gender and race or ethnicity for each rank under each military department. 
(3)The number of members of the armed forces, including reserve components, who were promoted during the year covered by the report, listed by gender and race or ethnicity for each rank under each military department. 
(4)The number of members of the armed forces, including reserve components, who reenlisted or otherwise extended the commitment to military service during the year covered by the report, listed by gender and race or ethnicity for each rank under each military department. 
(5)The available pool of qualified candidates for the general officer grades of general and lieutenant general and the flag officer grades of admiral and vice admiral.. 
(c)Coast guard report 
(1)Annual report requiredThe Secretary of Homeland Security (or the Secretary of the Navy in the event the Coast Guard is operating as a service in the Department of the Navy) shall prepare an annual report addressing diversity among commissioned officers of the Coast Guard and Coast Guard Reserve and among enlisted personnel of the Coast Guard and Coast Guard Reserve. The report shall include— 
(A)an assessment of the available pool of qualified candidates for the flag officer grades of admiral and vice admiral; 
(B)the number of such officers and personnel, listed by gender and race or ethnicity for each rank; 
(C)the number of such officers and personnel who were promoted during the year covered by the report, listed by gender and race or ethnicity for each rank; and 
(D)the number of such officers and personnel who reenlisted or otherwise extended the commitment to the Coast Guard during the year covered by the report, listed by gender and race or ethnicity for each rank. 
(2)SubmissionThe report under paragraph (1) shall be submitted during each of fiscal years 2013 through 2017 not later than 45 days after the date on which the President submits to Congress the budget for the next fiscal year under section 1105 of title 31, United States Code. Each report shall be submitted to the Committee on Armed Services, the Committee on Transportation and Infrastructure, and the Committee on Homeland Security of the House of Representatives, and the Committee on Armed Services and the Committee on Commerce, Science, and Transportation of the Senate. 
520.Limitation on reduction in number of military and civilian personnel assigned to duty with service review agenciesSection 1559(a) of title 10, United States Code, is amended by striking December 31, 2013 and inserting December 31, 2016. 
521.Extension of temporary increase in accumulated leave carryover for members of the Armed ForcesSection 701(d) of title 10, United States Code, is amended by striking September 30, 2013 and inserting September 30, 2015. 
522.Modification of authority to conduct programs on career flexibility to enhance retention of members of the Armed Forces 
(a)Extension of programs to certain active Guard and Reserve personnelSection 533 of Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (10 U.S.C. prec. 701 note) is amended— 
(1)in subsection (a)(1), by inserting and members on active Guard and Reserve duty after officers and enlisted members of the regular components; 
(2)by redesignating subsection (l) as subsection (m); and 
(3)by inserting after subsection (k) the following new subsection (l): 
 
(l)DefinitionIn this section, the term active Guard and Reserve duty has the meaning given that term in section 101(d)(6) of title 10, United States Code.. 
(b)Authority To carry forward unused accrued leaveSubsection (h) of such section is amended by adding at the end the following new paragraph: 
 
(5)LeaveA member who participates in a pilot program is entitled to carry forward the leave balance existing as of the day on which the member begins participation and accumulated in accordance with section 701 of title 10, United States Code, but not to exceed 60 days.. 
(c)Authority for disability processingSubsection (j) of such section is amended— 
(1)in the subsection heading, by striking Medical and Dental Care and inserting Continued Entitlements; 
(2)by striking for purposes of the entitlement and inserting “for purposes of— 
 
(1)the entitlement; 
(3)by striking the period at the end and inserting ; and; and 
(4)by adding at the end the following new paragraph: 
 
(2)retirement or separation for physical disability under the provisions of chapters 55 and 61 of title 10, United States Code.. 
523.Prohibition on waiver for commissioning or enlistment in the Armed Forces for any individual convicted of a felony sexual offenseAn individual may not be provided a waiver for commissioning or enlistment in the Armed Forces if the individual has been convicted under Federal or State law of a felony offense of any of the following: 
(1)Rape. 
(2)Sexual abuse. 
(3)Sexual assault. 
(4)Incest. 
(5)Any other sexual offense. 
524.Quality review of Medical Evaluation Boards, Physical Evaluation Boards, and Physical Evaluation Board Liaison Officers 
(a)In generalThe Secretary of Defense shall standardize, assess, and monitor the quality assurance programs of the military departments to evaluate the following in the performance of their duties (including duties under chapter 61 of title 10, United States Code): 
(1)Medical Evaluation Boards. 
(2)Physical Evaluation Boards. 
(3)Physical Evaluation Board Liaison Officers. 
(b)ObjectivesThe objectives of the quality assurance program shall be as follows: 
(1)To ensure accuracy and consistency in the determinations and decisions of Medical Evaluation Boards and Physical Evaluation Boards. 
(2)To otherwise monitor and sustain proper performance of the duties of Medical Evaluation Boards and Physical Evaluation Boards, and of Physical Evaluation Board Liaison Officers. 
(3)Such other objectives as the Secretary shall specify for purposes of the quality assurance program. 
(c)Reports 
(1)Report on implementationNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the appropriate committees of Congress a report setting forth the plan of the Secretary for the implementation of the requirements of this section. 
(2)Annual reportsNot later than one year after the date of the submittal of the report required by paragraph (1), and annually thereafter for the next four years, the Secretary shall submit to the appropriate committees of Congress a report setting forth an assessment of the implementation of the requirements of this section during the one-year period ending on the date of the report under this paragraph. Each report shall include, in particular, an assessment of the extent to which the quality assurance program under the requirements of this section meets the objectives specified in subsection (b). 
(3)Appropriate committees of Congress definedIn this subsection, the term appropriate committees of Congress means— 
(A)the Committee on Armed Services and the Committee on Veterans' Affairs of the Senate; and 
(B)the Committee on Armed Services and the Committee on Veterans' Affairs of the House of Representatives. 
525.Reports on involuntary separation of members of the Armed Forces 
(a)Periodic reports requiredNot later than 30 days after the end of each half-year period during calendar years 2013 and 2014, the Secretary of each military department shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the number of members of the regular components of the Armed Forces under the jurisdiction of such Secretary who were involuntarily separated from active duty in the Armed Forces (for reasons other than for cause) to meet force reduction requirements during the six-month period covered by the report. 
(b)ElementsEach report on an Armed Force under subsection (a) shall set forth the following for the period covered by the report: 
(1)The total number members of that Armed Force involuntarily separated from active duty in the Armed Forces (for reasons other than for cause) to meet force reduction requirements. 
(2)The number of members covered by paragraph (1) separately set forth by grade, by total years of service in the Armed Forces at the time of separation, and by military occupational specialty or rating (or competitive category in the case of officers). 
(3)The number of members covered by paragraph (1) who received involuntary separation pay, or who are authorized to receive temporary retired pay, in connection with the separation.  
(4)The number of members covered by paragraph (1) who completed transition assistance programs relating to future employment. 
(5)The average number of months members covered by paragraph (1) were deployed to overseas contingency operations, separately set forth by grade. 
526.Report on feasibility of developing gender-neutral occupational standards for military occupational specialties currently closed to womenNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report evaluating the feasibility of incorporating gender-neutral occupational standards for military occupational specialties closed, as of the date of the enactment of this Act, to female members of the Armed Forces. 
527.Report on education and training and promotion rates for pilots of remotely piloted aircraft 
(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of the Air Force and the Chief of Staff of the Air Force shall jointly submit to the congressional defense committees a report on education and training and promotion rates for Air Force pilots of remotely piloted aircraft (RPA). 
(b)ElementsThe report required by subsection (a) shall include the following: 
(1)A detailed analysis of the reasons for persistently lower average education and training and promotion rates for Air Force pilots of remotely piloted aircraft. 
(2)An assessment of the long-term impact on the Air Force of the sustainment of such lower rates. 
(3)A plan to raise such rates, including— 
(A)a description of the near-term and longer-term actions the Air Force intends to undertake to implement the plan; and 
(B)an analysis of the potential direct and indirect impacts of the plan on the achievement and sustainment of the combat air patrol objectives of the Air Force for remotely piloted aircraft. 
528.Impact of numbers of members within the Integrated Disability Evaluation System on readiness of Armed Forces to meet mission requirements 
(a)Annual impact statementIn the materials submitted to Congress in support of the budget for the Department of Defense for each of fiscal years 2014 through 2018, the Secretary of each military department shall include a statement concerning the extent to which the number of members of an Armed Force under the jurisdiction of the Secretary who are within the Integrated Disability Evaluation System impacts— 
(1)the readiness of that Armed Force to meet on-going mission requirements; and 
(2)dwell time for other members of that Armed Force. 
(b)Response planIf the statement of the Secretary of a military department under subsection (a) for a fiscal year concludes that an adverse impact on readiness or dwell time of an Armed Force is occurring, the Secretary shall include with the budget materials a plan describing how the Armed Force will mitigate the impact. 
DMilitary Justice and Legal Matters 
531.Clarification and enhancement of the role of Staff Judge Advocate to the Commandant of the Marine Corps 
(a)Appointment by the president and permanent appointment to grade of major generalSubsection (a) of section 5046 of title 10, United States Code, is amended— 
(1)in the first sentence, by striking detailed and inserting appointed by the President, by and with the advice and consent of the Senate,; and 
(2)by striking the second sentence and inserting the following new sentence: If the officer to be appointed as the Staff Judge Advocate to the Commandant of the Marine Corps holds a grade lower than the grade of major general immediately before the appointment, the officer shall be appointed in the grade of major general..  
(b)Duties, authority, and accountabilitySuch section is further amended— 
(1)by redesignating subsection (c) as subsection (d); and 
(2)by inserting after subsection (b) the following new subsection (c): 
 
(c)The Staff Judge Advocate to the Commandant of the Marine Corps, under the direction of the Commandant of the Marine Corps and the Secretary of the Navy, shall— 
(1)perform such duties relating to legal matters arising in the Marine Corps as may be assigned to the Staff Judge Advocate; 
(2)perform the functions and duties, and exercise the powers, prescribed for the Staff Judge Advocate to the Commandant of the Marine Corps in chapter 47 (the Uniform Code of Military Justice) and chapter 53 of this title; and 
(3)perform such other duties as may be assigned to the Staff Judge Advocate.. 
(c)Composition of headquarters, marine corpsSection 5041(b) of such title is amended— 
(1)by redesignating paragraphs (4) and (5) as paragraphs (5) and (6), respectively; and 
(2)by inserting after paragraph (3) the following new paragraph (4): 
 
(4)The Staff Judge Advocate to the Commandant of the Marine Corps.. 
(d)Supervision of certain legal services 
(1)Administration of military justiceSection 806(a) of such title (article 6(a) of the Uniform Code of Military Justice) is amended in the third sentence by striking The Judge Advocate General and all that follows through shall and inserting The Judge Advocates General, and within the Marine Corps the Staff Judge Advocate to the Commandant of the Marine Corps, or senior members of their staffs, shall. 
(2)Delivery of legal assistanceSection 1044(b) of such title is amended by inserting , and within the Marine Corps the Staff Judge Advocate to the Commandant of the Marine Corps, after jurisdiction of the Secretary. 
532.Additional information in reports on annual surveys of the Committee on the Uniform Code of Military JusticeSubsection (c)(2) of section 946 of title 10, United States Code (article 146 of the Uniform Code of Military Justice), is amended— 
(1)by redesignating subparagraph (B) as subparagraph (C); and 
(2)by inserting after subparagraph (A) the following new subparagraph (B): 
 
(B)Information from the Judge Advocates General and the Staff Judge Advocate to the Commandant of the Marine Corps on the following: 
(i)The appellate review process, including— 
(I)information on compliance with processing time goals; 
(II)discussions of the circumstances surrounding cases in which general court-martial or special court-martial convictions are reversed as a result of command influence or denial of the right to a speedy review or otherwise remitted due to loss of records of trial or other administrative deficiencies; and 
(III)discussions of cases in which a provision of this chapter is held unconstitutional. 
(ii)Measures implemented by each armed force to ensure the ability of judge advocates to competently participate as trial and defense counsel in, and preside as military judges over, capital cases, national security cases, sexual assault cases, and proceedings of military commissions. 
(iii)The independent views of the Judge Advocates General and the Staff Judge Advocate to the Commandant of the Marine Corps on the sufficiency of resources available within their respective armed forces, including total workforce, funding, training, and officer and enlisted grade structure, to capably perform military justice functions.. 
533.Protection of rights of conscience of members of the Armed Forces and chaplains of such members 
(a)Protection of rights of conscience 
(1)AccommodationThe Armed Forces shall accommodate the beliefs of a member of the armed forces reflecting the conscience, moral principles, or religious beliefs of the member and, in so far as practicable, may not use such beliefs as the basis of any adverse personnel action, discrimination, or denial of promotion, schooling, training, or assignment. 
(2)Disciplinary or administrative actionNothing in paragraph (1) precludes disciplinary or administrative action for conduct that is proscribed by chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), including actions and speech that threaten good order and discipline. 
(b)Protection of chaplain decisions relating to conscience, moral principles, or religious beliefsNo member of the Armed Forces may— 
(1)require a chaplain to perform any rite, ritual, or ceremony that is contrary to the conscience, moral principles, or religious beliefs of the chaplain; or 
(2)discriminate or take any adverse personnel action against a chaplain, including denial of promotion, schooling, training, or assignment, on the basis of the refusal by the chaplain to comply with a requirement prohibited by paragraph (1). 
(c)RegulationsThe Secretary of Defense shall issue regulations implementing the protections afforded by this section. 
534.Reports on hazing in the Armed Forces 
(a)Reports requiredNot later than 180 days after the date of the enactment of this Act, each Secretary of a military department (and the Secretary of Homeland Security in the case of the Coast Guard) shall submit to the congressional committees specified in subsection (c) a report on hazing in each Armed Force under the jurisdiction of the Secretary. 
(b)ElementsThe report on an Armed Force required by subsection (a) shall include the following: 
(1)An evaluation of the definition of hazing contained in the Secretary of Defense Policy Memorandum dated August 28, 1997. 
(2)A discussion of the policies of the Armed Force for preventing and responding to incidents of hazing. 
(3)A description of the methods implemented to track and report, including report anonymously, incidents of hazing in the Armed Force. 
(4)An assessment by the Secretary submitting the report of the following: 
(A)The scope of the problem of hazing in the Armed Force. 
(B)The training on recognizing and preventing hazing provided members of the Armed Force. 
(C)The actions taken to prevent and respond to hazing incidents in the Armed Force. 
(D)The extent to which the Uniform Code of Military Justice specifically addresses the prosecution of persons subject to the Code who are alleged to have committed hazing. 
(E)The feasibility of establishing a database to track, respond to, and resolve incidents of hazing. 
(5)A description of the additional actions, if any, the Secretary submitting the report proposes to take to further address the incidence of hazing in the Armed Force. 
(6)Any recommended changes to the Uniform Code of Military Justice or the Manual for Courts-Martial to improve the prosecution of persons alleged to have committed hazing in the Armed Forces. 
(c)Submission of reportsThe reports required by subsection (a) shall be submitted— 
(1)to the Committee on Armed Services and the Committee on Commerce, Science, and Transportation of the Senate; and 
(2)to the Committee on Armed Services and the Committee on Transportation and Infrastructure of the House of Representatives.  
EMember Education and Training Opportunities and Administration 
541.Transfer of Troops-to-Teachers Program from Department of Education to Department of Defense and enhancements to the Program 
(a)Transfer of functions 
(1)TransferThe responsibility and authority for operation and administration of the Troops-to-Teachers Program in chapter A of subpart 1 of part C of title II of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6671 et seq.) is transferred from the Secretary of Education to the Secretary of Defense. 
(2)Memorandum of agreementIn connection with the transfer of responsibility and authority for operation and administration of the Troops-to-Teachers Program from the Secretary of Education to the Secretary of Defense under paragraph (1), the Secretaries shall enter into a memorandum of agreement pursuant to which the Secretary of Education will undertake the following: 
(A)Disseminate information about the Troops-to-Teachers Program to eligible schools (as defined in subsection (a) of section 1154 of title 10, United States Code, as added by subsection (b)). 
(B)Advise the Department of Defense on how to prepare eligible members of the Armed Forces described in subsection (d) of such section 1154 to become participants in the Program, to meet the requirements necessary to become a teacher in a school described in subsection (b)(2) of such section 1154, and to find post-service employment in an eligible school. 
(C)Advise the Department of Defense on how to identify teacher preparation programs for participants in the Program. 
(D)Inform the Department of Defense of academic subject areas with critical teacher shortages. 
(E)Identify geographic areas with critical teacher shortages, especially in high-need schools (as defined in subsection (a) of such section 1154). 
(3)Effective dateThe transfer of responsibility and authority for operation and administration of the Troops-to-Teachers Program under paragraph (1) shall take effect— 
(A)on the first day of the first month beginning more than 90 days after the date of the enactment of this Act; or 
(B)on such earlier date as the Secretary of Education and the Secretary of Defense may jointly provide. 
(b)Enactment of program authority in title 10, united states code 
(1)In generalChapter 58 of title 10, United States Code, is amended by adding at the end the following new section: 
 
1154.Assistance to eligible members and former members to obtain employment as teachers: Troops-to-Teachers Program 
(a)DefinitionsIn this section: 
(1)Charter schoolThe term charter school has the meaning given that term in section 5210(1) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7221i(1)). 
(2)Eligible schoolThe term eligible school means— 
(A)a public school, including a charter school, at which— 
(i)at least 30 percent of the students enrolled in the school are from families with incomes below 185 percent of poverty level (as defined by the Office of Management and Budget and revised at least annually in accordance with section 9(b)(1) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(b)(1)) applicable to a family of the size involved; or 
(ii)at least 13 percent of the students enrolled in the school qualify for assistance under part B of the Individuals with Disabilities Education Act (20 U.S.C.1411 et seq.); or 
(B)a Bureau-funded school as defined in section 1141(3) of the Education Amendments of 1978 (25 U.S.C. 2021(3)). 
(3)High-need schoolThe term high-need school means— 
(A)an elementary or middle school in which at least 50 percent of the enrolled students are children from low-income families, based on the number of children eligible for free and reduced priced lunches under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.), the number of children in families receiving assistance under the State program funded under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.), the number of children eligible to receive medical assistance under the Medicaid program, or a composite of these indicators; 
(B)a high school in which at least 40 percent of enrolled students are children from low-income families, which may be calculated using comparable data from feeder schools; or 
(C)a school that is in a local educational agency that is eligible under section 6211(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7345(b)). 
(4)Member of the armed forcesThe term member of the armed forces includes a retired or former member of the armed forces. 
(5)ParticipantThe term participant means an eligible member of the armed forces selected to participate in the Program.  
(6)ProgramThe term Program means the Troops-to-Teachers Program authorized by this section. 
(7)SecretaryThe term Secretary means the Secretary of Defense.  
(8)Additional termsThe terms elementary school, local educational agency, secondary school, and State have the meanings given those terms in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 
(b)Program authorizationThe Secretary of Defense may carry out a Troops-to-Teachers Program— 
(1)to assist eligible members of the armed forces described in subsection (d) to meet the requirements necessary to become a teacher in a school described in paragraph (2); and 
(2)to facilitate the employment of such members— 
(A)by local educational agencies or charter schools that the Secretary of Education identifies as— 
(i)receiving grants under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) as a result of having within their jurisdictions concentrations of children from low-income families; or 
(ii)experiencing a shortage of teachers, in particular a shortage of science, mathematics, special education, foreign language, or career or technical teachers; and 
(B)in elementary schools or secondary schools, or as career or technical teachers. 
(c)Counseling and referral servicesThe Secretary may provide counseling and referral services to members of the armed forces who do not meet the eligibility criteria described in subsection (d), including the education qualification requirements under paragraph (3)(B) of such subsection. 
(d)Eligibility and application process 
(1)Eligible membersThe following members of the armed forces are eligible for selection to participate in the Program: 
(A)Any member who— 
(i)on or after October 1, 1999, becomes entitled to retired or retainer pay under this title or title 14; 
(ii)has an approved date of retirement that is within one year after the date on which the member submits an application to participate in the Program; or 
(iii)has been transferred to the Retired Reserve. 
(B)Any member who, on or after January 8, 2002— 
(i) 
(I)is separated or released from active duty after four or more years of continuous active duty immediately before the separation or release; or 
(II)has completed a total of at least six years of active duty service, six years of service computed under section 12732 of this title, or six years of any combination of such service; and 
(ii)executes a reserve commitment agreement for a period of not less than three years under paragraph (5)(B). 
(C)Any member who, on or after January 8, 2002, is retired or separated for physical disability under chapter 61 of this title. 
(2)Submission of applications 
(A)Selection of eligible members of the armed forces to participate in the Program shall be made on the basis of applications submitted to the Secretary within the time periods specified in subparagraph (B). An application shall be in such form and contain such information as the Secretary may require. 
(B)In the case of an eligible member of the armed forces described in subparagraph (A)(i), (B), or (C) of paragraph (1), an application shall be considered to be submitted on a timely basis if the application is submitted not later than three years after the date on which the member is retired, separated, or released from active duty, whichever applies to the member. 
(3)Selection criteria; educational background requirements; honorable service requirement 
(A)The Secretary shall prescribe the criteria to be used to select eligible members of the armed forces to participate in the Program. 
(B)If a member of the armed forces is applying for the Program to receive assistance for placement as an elementary school or secondary school teacher, the Secretary shall require the member to have received a baccalaureate or advanced degree from an accredited institution of higher education. 
(C)If a member of the armed forces is applying for the Program to receive assistance for placement as a career or technical teacher, the Secretary shall require the member— 
(i)to have received the equivalent of one year of college from an accredited institution of higher education or the equivalent in military education and training as certified by the Department of Defense; or 
(ii)to otherwise meet the certification or licensing requirements for a career or technical teacher in the State in which the member seeks assistance for placement under the Program. 
(D)A member of the armed forces is eligible to participate in the Program only if the member’s last period of service in the armed forces was honorable, as characterized by the Secretary concerned. A member selected to participate in the Program before the retirement of the member or the separation or release of the member from active duty may continue to participate in the Program after the retirement, separation, or release only if the member’s last period of service is characterized as honorable by the Secretary concerned. 
(4)Selection prioritiesIn selecting eligible members of the armed forces to receive assistance under the Program, the Secretary— 
(A)shall give priority to members who— 
(i)have educational or military experience in science, mathematics, special education, foreign language, or career or technical subjects; and 
(ii)agree to seek employment as science, mathematics, foreign language, or special education teachers in elementary schools or secondary schools or in other schools under the jurisdiction of a local educational agency; and 
(B)may give priority to members who agree to seek employment in a high-need school. 
(5)Other conditions on selection 
(A)Subject to subsection (i), the Secretary may not select an eligible member of the armed forces to participate in the Program and receive financial assistance unless the Secretary has sufficient appropriations for the Program available at the time of the selection to satisfy the obligations to be incurred by the United States under subsection (e) with respect to the member. 
(B)The Secretary may not select an eligible member of the armed forces described in paragraph (1)(B)(i) to participate in the Program and receive financial assistance under subsection (e) unless the member executes a written agreement to serve as a member of the Selected Reserve of a reserve component of the armed forces for a period of not less than three years. 
(e)Participation agreement and financial assistance 
(1)Participation agreement 
(A)An eligible member of the armed forces selected to participate in the Program under subsection (b) and to receive financial assistance under this subsection shall be required to enter into an agreement with the Secretary in which the member agrees— 
(i)within such time as the Secretary may require, to meet the requirements necessary to become a teacher in a school described in subsection (b)(2); and 
(ii)to accept an offer of full-time employment as an elementary school teacher, secondary school teacher, or career or technical teacher for not less than three school years in an eligible school to begin the school year after obtaining that certification or licensing. 
(B)The Secretary may waive the three-year commitment described in subparagraph (A)(ii) for a participant if the Secretary determines such waiver to be appropriate. If the Secretary provides the waiver, the participant shall not be considered to be in violation of the agreement and shall not be required to provide reimbursement under subsection (f), for failure to meet the three-year commitment. 
(2)Violation of participation agreement; exceptionsA participant shall not be considered to be in violation of the participation agreement entered into under paragraph (1) during any period in which the participant— 
(A)is pursuing a full-time course of study related to the field of teaching at an institution of higher education; 
(B)is serving on active duty as a member of the armed forces; 
(C)is temporarily totally disabled for a period of time not to exceed three years as established by sworn affidavit of a qualified physician; 
(D)is unable to secure employment for a period not to exceed 12 months by reason of the care required by a spouse who is disabled; 
(E)is unable to find full-time employment as a teacher in an eligible elementary school or secondary school or as a career or technical teacher for a single period not to exceed 27 months; or 
(F)satisfies the provisions of additional reimbursement exceptions that may be prescribed by the Secretary. 
(3)Stipend and bonus for participants 
(A)Subject to subparagraph (C), the Secretary may pay to a participant a stipend to cover expenses incurred by the participant to obtain the required educational level, certification, or licensing. Such stipend may not exceed $5,000 and may vary by participant. 
(B) 
(i)Subject to subparagraph (C), the Secretary may pay a bonus to a participant who agrees in the participation agreement under paragraph (1) to accept full-time employment as an elementary school teacher, secondary school teacher, or career or technical teacher for not less than three school years in an eligible school. 
(ii)The amount of the bonus may not exceed $5,000, unless the eligible school is a high-need school, in which case the amount of the bonus may not exceed $10,000. Within such limits, the bonus may vary by participant and may take into account the priority placements as determined by the Secretary. 
(C) 
(i)The total number of stipends that may be paid under subparagraph (A) in any fiscal year may not exceed 5,000. 
(ii)The total number of bonuses that may be paid under subparagraph (B) in any fiscal year may not exceed 3,000. 
(iii)A participant may not receive a stipend under subparagraph (A) if the participant is eligible for benefits under chapter 33 of title 38. 
(iv)The combination of a stipend under subparagraph (A) and a bonus under subparagraph (B) for any one participant may not exceed $10,000. 
(4)Treatment of stipend and bonusA stipend or bonus paid under this subsection to a participant shall be taken into account in determining the eligibility of the participant for Federal student financial assistance provided under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.). 
(f)Reimbursement under certain circumstances 
(1)Reimbursement requiredA participant who is paid a stipend or bonus under this subsection shall be subject to the repayment provisions of section 373 of title 37 under the following circumstances: 
(A)The participant fails to meet the requirements necessary to become a teacher in a school described in subsection (b)(2) or to obtain employment as an elementary school teacher, secondary school teacher, or career or technical teacher as required by the participation agreement under subsection (e)(1). 
(B)The participant voluntarily leaves, or is terminated for cause from, employment as an elementary school teacher, secondary school teacher, or career or technical teacher during the three years of required service in violation of the participation agreement. 
(C)The participant executed a written agreement with the Secretary concerned under subsection (d)(5)(B) to serve as a member of a reserve component of the armed forces for a period of three years and fails to complete the required term of service. 
(2)Amount of reimbursementA participant required to reimburse the Secretary for a stipend or bonus paid to the participant under subsection (e) shall pay an amount that bears the same ratio to the amount of the stipend or bonus as the unserved portion of required service bears to the three years of required service. 
(3)InterestAny amount owed by a participant under this subsection shall bear interest at the rate equal to the highest rate being paid by the United States on the day on which the reimbursement is determined to be due for securities having maturities of 90 days or less and shall accrue from the day on which the participant is first notified of the amount due. 
(4)Exceptions to reimbursement requirementA participant shall be excused from reimbursement under this subsection if the participant becomes permanently totally disabled as established by sworn affidavit of a qualified physician. The Secretary may also waive the reimbursement in cases of extreme hardship to the participant, as determined by the Secretary. 
(g)Relationship to educational assistance under montgomery GI billExcept as provided in subsection (e)(3)(C)(iii), the receipt by a participant of a stipend or bonus under subsection (e) shall not reduce or otherwise affect the entitlement of the participant to any benefits under chapter 30 or 33 of title 38 or chapter 1606 of this title. 
(h)Participation by states 
(1)Discharge of state activities through consortia of statesThe Secretary may permit States participating in the Program to carry out activities authorized for such States under the Program through one or more consortia of such States. 
(2)Assistance to states 
(A)Subject to subparagraph (B), the Secretary may make grants to States participating in the Program, or to consortia of such States, in order to permit such States or consortia of States to operate offices for purposes of recruiting eligible members of the armed forces for participation in the Program and facilitating the employment of participants as elementary school teachers, secondary school teachers, and career or technical teachers. 
(B)The total amount of grants made under subparagraph (A) in any fiscal year may not exceed $5,000,000. 
(i)Limitation on total fiscal-year obligationsThe total amount obligated by the Secretary under the Program for any fiscal year may not exceed $15,000,000.. 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
1154. Assistance to eligible members and former members to obtain employment as teachers: Troops-to-Teachers Program.. 
(c)Conforming amendmentSection 1142(b)(4)(C) of such title is amended by striking under section 2302 and all that follows through 6672). 
(d)Termination of Department of Education Troops-to-Teachers program 
(1)TerminationSubject to paragraph (3), chapter A of subpart 1 of part C of title II of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6671 et seq.) is repealed. 
(2)Clerical amendmentThe table of contents in section 2 of the Elementary and Secondary Education Act of 1965 is amended by striking the items relating to chapter A of subpart 1 of part C of title II of such Act. 
(3)Existing agreementsThe repeal of chapter A of subpart 1 of part C of title II of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6671 et seq.) by paragraph (1) shall not affect— 
(A)the validity or terms of any agreement entered into under such chapter, as in effect immediately before such repeal, before the effective date of the transfer of the Troops-to-Teachers Program under subsection (a); or 
(B)the authority to pay assistance, make grants, or obtain reimbursement in connection with such an agreement as in effect before the effective date of the transfer of the Troops-to-Teachers Program under subsection (a). 
542.Support of Naval Academy athletic and physical fitness programs 
(a)In generalChapter 603 of title 10, United States Code, is amended by adding at the end the following new section: 
 
6981.Support of athletic and physical fitness programs 
(a)Authority 
(1)Contracts and cooperative agreementsThe Secretary of the Navy may enter into contracts and cooperative agreements with the Naval Academy Athletic Association for the purpose of supporting the athletic and physical fitness programs of the Naval Academy. Notwithstanding section 2304(k) of this title, the Secretary may enter such contracts or cooperative agreements on a sole source basis pursuant to section 2304(c)(5) of this title. Notwithstanding chapter 63 of title 31, a cooperative agreement under this section may be used to acquire property or services for the direct benefit or use of the Naval Academy. 
(2)LeasesThe Secretary may enter into leases, in accordance with section 2667 of this title, or licenses with the Association for the purpose of supporting the athletic and physical fitness programs of the Naval Academy. Any such lease or license shall be deemed to satisfy the conditions of section 2667(h)(2) of this title. 
(b)Use of Navy personal property by the AssociationThe Secretary may allow the Association to use, at no cost, personal property of the Department of the Navy to assist the Association in supporting the athletic and physical fitness programs of the Naval Academy. 
(c)Acceptance of support 
(1)Support received from the AssociationNotwithstanding section 1342 of title 31, the Secretary may accept from the Association funds, supplies, and services for the support of the athletic and physical fitness programs of the Naval Academy. For purposes of this section, employees or personnel of the Association may not be considered to be employees of the United States. 
(2)Funds received from NCAAThe Secretary may accept funds from the National Collegiate Athletic Association to support the athletic and physical fitness programs of the Naval Academy. 
(3)LimitationThe Secretary shall ensure that contributions under this subsection do not reflect unfavorably on the ability of the Department of the Navy, any of its employees, or any member of the armed forces to carry out any responsibility or duty in a fair and objective manner, or compromise the integrity or appearance of integrity of any program of the Department of the Navy, or any individual involved in such a program. 
(d)Retention and use of fundsNotwithstanding section 2260(d) of this title, funds received under this section may be retained for use in support of athletic and physical fitness programs of the Naval Academy and shall remain available until expended. 
(e)Trademarks and service marks 
(1)Licensing, marketing, and sponsorship agreementsAn agreement under subsection (a)(1) may, consistent with sections 2260 (other than subsection (d)) and 5022(b)(3) of this title, authorize the Association to enter into licensing, marketing, and sponsorship agreements relating to trademarks and service marks identifying the Naval Academy, subject to the approval of the Department of the Navy. 
(2)LimitationsNo such licensing, marketing, or sponsorship agreement may be entered into if it would reflect unfavorably on the ability of the Department of the Navy, any of its employees, or any member of the armed forces to carry out any responsibility or duty in a fair and objective manner, or if the Secretary determines that the use of the trademark or service mark would compromise the integrity or appearance of integrity of any program of the Department of the Navy, or any individual involved in such a program. 
(f)Service on Association Board of ControlThe Association is a designated entity for which authorization under sections 1033(a) and 1589(a) of this title may be provided. 
(g)ConditionsThe authority provided in this section with respect to the Association is available only so long as the Association continues to— 
(1)qualify as a nonprofit organization under section 501(c)(3) of the Internal Revenue Code of 1986 and operates in accordance with this section, the laws of the State of Maryland, and the constitution and bylaws of the Association; and 
(2)operate exclusively to support the athletic and physical fitness programs of the Naval Academy. 
(h)Association definedIn this section, the term Association means the Naval Academy Athletic Association.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
6981. Support of athletic and physical fitness programs.. 
543.Expansion of Department of Defense pilot program on receipt of civilian credentialing for military occupational specialty skills 
(a)Expansion of programSubsection (b)(1) of section 558 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1418; 10 U.S.C. 2015 note) is amended by striking or more than five. 
(b)Use of industry-recognized certificationsSubsection (b) of such section is further amended— 
(1)by striking and at the end of paragraph (1); 
(2)by redesignating paragraph (2) as paragraph (3); and 
(3)by inserting after paragraph (1) the following new paragraph:  
 
(2)consider utilizing industry-recognized certifications or licensing standards for civilian occupational skills comparable to the specialties or codes so designated; and. 
544.State consideration of military training in granting certain State certifications and licenses as a condition on the receipt of funds for veterans employment and training 
(a)In generalSection 4102A(c) of title 38, United States Code, is amended by adding at the end the following new paragraph: 
 
(9) 
(A)As a condition of a grant or contract under which funds are made available to a State in order to carry out section 4103A or 4104 of this title for any program year, the Secretary may require the State— 
(i)to demonstrate that when the State approves or denies a certification or license described in subparagraph (B) for a veteran the State takes into consideration any training received or experience gained by the veteran while serving on active duty in the Armed Forces; and 
(ii)to disclose to the Secretary in writing the following: 
(I)Criteria applicants must satisfy to receive a certification or license described in subparagraph (B) by the State. 
(II)A description of the standard practices of the State for evaluating training received by veterans while serving on active duty in the Armed Forces and evaluating the documented work experience of such veterans during such service for purposes of approving or denying a certification or license described in subparagraph (B). 
(III)Identification of areas in which training and experience described in subclause (II) fails to meet criteria described in subclause (I).” 
(B)A certification or license described in this subparagraph is any of the following: 
(i)A license to be a nonemergency medical professional. 
(ii)A license to be an emergency medical professional. 
(iii)A commercial driver’s license. 
(C)The Secretary shall share the information the Secretary receives under subparagraph (A)(ii) with the Secretary of Defense to help the Secretary of Defense improve training for military occupational specialties so that individuals who receive such training are able to receive a certification or license described in subparagraph (B) from a State. 
(D)The Secretary shall publish on the Internet website of the Department available to the public— 
(i)any guidance the Secretary gives the Secretary of Defense with respect to carrying out this section; and 
(ii)any information the Secretary receives from a State pursuant to subparagraph (A).. 
(b)Effective dateThe amendment made by subsection (a) shall apply with respect to a program year beginning on or after the date of the enactment of this Act. 
545.Department of Defense review of access to military installations by representatives of institutions of higher education 
(a)Review requiredThe Secretary of Defense shall conduct a review to assess the extent of access that representatives of institutions of higher education have to military installations. 
(b)Elements of reviewThe review required by subsection (a) shall include, at a minimum, an assessment of the following: 
(1)The policies and procedures that govern the availability and the degree to which representatives of institutions of higher education obtain access to military installations for marketing and recruitment purposes to members of the Armed Forces and their families. 
(2)The extent to which persons employed by institutions of higher education who have authorized access to military installations are engaged in the unauthorized or inappropriate marketing of products and services to members of the Armed Forces through such access. 
(3)The policies and regulations that are in effect to prevent inappropriate marketing of educational products and services on military installations and the effectiveness or shortcomings, and the adequacy of the enforcement, of those policies and regulations. 
(c)ReportNot later than 270 days after the date of enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report containing the results of the review required by subsection (a). The report shall include any recommendations for statutory or regulatory change that the Secretary considers appropriate to enhance the protection of members of the Armed Forces from inappropriate marketing and recruitment on military installations by representatives of institutions of higher education. 
546.Report on Department of Defense efforts to standardize educational transcripts issued to separating members of the Armed Forces 
(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the efforts of the Department of Defense to standardize the educational transcripts issued to members of the Armed Forces on their separation from the Armed Forces. 
(b)ElementsThe report required by subsection (a) shall include the following: 
(1)A description of the similarities and differences between the educational transcripts issued to members separating from the each of the Armed Forces. 
(2)A description of any assessments done by the Department, or in conjunction with educational institutions, to identify shortcomings in the transcripts issued to separating members in connection with their ability to qualify for civilian educational credits. 
(3)A description of the implementation plan for the Joint Services Transcript, including a schedule and the elements of existing educational transcripts to be incorporated into the Joint Services Transcript. 
547.Comptroller General of the United States reports on joint professional military education matters 
(a)Report on review of Military Education Coordination Council report 
(1)Review of methodologyThe Comptroller General of the United States shall review the methodology used by the Military Education Coordination Council in compiling the report on joint professional military education that is to be submitted to the Director of Joint Force Development by March 1, 2013, pursuant to the Joint Staff Memorandum, Joint Staff Review, dated July 16, 2012. The review shall include an examination of the analytical approach used by the Council for that report, including the types of information considered, the cost savings identified, the benefits of options considered, the time frames for implementation, and transparency. 
(2)ReportNot later than 90 days after receiving from the Director of Joint Force Development the report described in paragraph (1), the Comptroller General shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the review under paragraph (1) of the report described in that paragraph. The report of the Comptroller General under this paragraph shall set forth the following: 
(A)The results of the review under paragraph (1). 
(B)Such recommendations as the Comptroller General considers appropriate in light of the results of the review. 
(b)Report on joint professional military education research institutions 
(1)Report requiredNot later than January 31, 2014, the Comptroller General of the United States shall submit to the congressional defense committees a report setting forth the assessment by the Comptroller General of the work performed by joint professional military education research institutions in support of professional military education and the broader mission of the Department of Defense, the military departments, and the Defense Agencies. 
(2)ElementsThe report required by paragraph (1) shall include an assessment of the following: 
(A)The systems, mechanisms, and structures within the senior and intermediate joint professional military education colleges and universities for oversight, governance, and management of the joint professional military education research institutions, including systems, mechanisms, and structures relating to the development of policies and budgets for research. 
(B)The factors contributing to and the extent of growth in the number and size of joint professional military education research institutions since 2000. 
(C)The causes and extent of cost growth at joint professional military education research institutions since 2000. 
(D)The focus of research activity conducted by the joint professional military education research institutions, and the extent to which each joint professional military education research institution performs a unique research function or engages in similar or duplicative efforts with other components or elements of the Department of Defense. 
(E)The measures of effectiveness used by the joint professional military education research institutions, the senior and intermediate joint professional military education colleges and universities, and other oversight entities to evaluate the performance of the joint professional military education research institutions in meeting established goals or objectives. 
(3)DefinitionsIn this subsection: 
(A)The term joint professional military education research institutions means subordinate organizations (including centers, institutes, and schools) under the senior and intermediate joint professional military education colleges and universities for which research is the primary mission or reason for existence. 
(B)The term senior and intermediate joint professional military education colleges and universities means the following: 
(i)The National Defense University. 
(ii)The Army War College. 
(iii)The Navy War College. 
(iv)The Air University. 
(v)The Air War College. 
(vi)The Marine Corp University. 
FReserve Officers’ Training Corps and Related Matters 
551.Repeal of requirement for eligibility for in-State tuition of at least 50 percent of participants in Senior Reserve Officers' Training Corps programSection 2107(c)(1) of title 10, United States Code, is amended by striking the third sentence. 
552.Consolidation of military department authority to issue arms, tentage, and equipment to educational institutions not maintaining units of Junior Reserve Officers’ Training Corps 
(a)ConsolidationChapter 102 of title 10, United States Code, is amended by adding at the end the following new section: 
 
2034.Educational institutions not maintaining units of Junior Reserve Officers’ Training Corps: issuance of arms, tentage, and equipment The Secretary of a military department may issue arms, tentage, and equipment to an educational institution at which no unit of the Junior Reserve Officers’ Training Corps is maintained if the educational institution— 
(1)offers a course in military training prescribed by that Secretary; and 
(2)has a student body of at least 50 students who are in a grade above the eighth grade.. 
(b)Repeal of separate authoritiesSections 4651, 7911, and 9651 of such title are repealed. 
(c)Clerical amendments 
(1)Consolidated authorityThe table of sections at the beginning of chapter 102 of such title is amended by adding at the end the following new item: 
 
 
2034. Educational institutions not maintaining units of Junior Reserve Officers’ Training Corps: issuance of arms, tentage, and equipment.. 
(2)Army authorityThe table of sections at the beginning of chapter 441 of such title is amended by striking the item relating to section 4651. 
(3)Navy authorityThe table of sections at the beginning of chapter 667 of such title is amended by striking the item relating to section 7911. 
(4)Air force authorityThe table of sections at the beginning of chapter 941 of such title is amended by striking the item relating to section 9651. 
553.Modification of requirements on plan to increase the number of units of the Junior Reserve Officers' Training Corps 
(a)Number of units covered by planSubsection (a) of section 548 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4466) is amended by striking not less than 3,700 units and inserting not less than 3,000, and not more than 3,700, units. 
(b)Additional exceptionSubsection (b) of such section is amended— 
(1)in paragraph (1), by striking or at the end; 
(2)in paragraph (2), by striking the period at the end and inserting ; or; and 
(3)by adding at the end the following new paragraph: 
 
(3)if the Secretaries of the military departments determine that the level of support of all kinds (including appropriated funds) provided to youth development programs within the Armed Forces is consistent with funding limitations and the achievement of the objectives of such programs.. 
(c)Submittal of revised plan and implementation reportsSubsection (e) of such section is amended to read as follows: 
 
(e)Time for submissionNot later than March 31, 2013, the Secretary of Defense shall submit to the congressional defense committees a revised plan under subsection (a) to reflect amendments made to subsections (a) and (b) during fiscal year 2013 and a new report under subsection (d) to address the revised plan. The Secretary shall submit an updated report not later than March 31 of each of 2015, 2018, and 2020.. 
554.Comptroller General report on Reserve Officers' Training Corps programs 
(a)Report requiredNot later than 270 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the congressional defense committees a report setting forth the assessment of the Comptroller General regarding the following: 
(1)Whether the Reserve Officers' Training Corps (ROTC) programs of the military departments are effectively meeting, and structured to meet, current and projected requirements for newly commissioned officers in the Armed Forces. 
(2)The cost-effectiveness and unit productivity of the current Reserve Officers' Training Corps programs. 
(3)The adequacy of current oversight and criteria for the establishment and disestablishment of units of the Reserve Officers' Training Corps. 
(b)ElementsThe report required by subsection (a) shall include, at a minimum, the following: 
(1)A list of the units of the Reserve Officers' Training Corps by Armed Force, and by college or university, and the number of cadets and midshipman currently enrolled by class or year group. 
(2)The number of officers commissioned in 2012 from the Reserve Officers' Training Corps programs, and the number projected to be commissioned over the period of the current future-years defense program under section 221 of title 10, United States Code, from each unit listed under paragraph (1). 
(3)An assessment of the requirements of each Armed Force for newly commissioned officers in 2012 and the strategic planning regarding such requirements over the period of the current future-years defense program. 
(4)The number of military and civilian personnel of the Department of Defense assigned to lead and manage units of the Reserve Officers' Training Corps, and the grades of the military personnel so assigned. 
(5)An assessment of Department of Defense-wide and Armed-Force specific standards regarding the productivity of units of the Reserve Officers' Training Corps, and an assessment of compliance with such standards. 
(6)An assessment of the projected use by the Armed Forces of the procedures available to the Armed Forces to respond to overages in the number of cadets and midshipmen in the Reserve Officers' Training Corps programs. 
(7)A description of the plans of the Armed Forces to retain or disestablish units of the Reserve Officers' Training Corps that do not meet productivity standards. 
GDefense Dependents’ Education and Military Family Readiness 
561.Continuation of authority to assist local educational agencies that benefit dependents of members of the Armed Forces and Department of Defense civilian employees 
(a)Assistance to schools with significant numbers of military dependent studentsOf the amount authorized to be appropriated for fiscal year 2013 by section 301 and available for operation and maintenance for Defense-wide activities as specified in the funding table in section 4301, $25,000,000 shall be available only for the purpose of providing assistance to local educational agencies under subsection (a) of section 572 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 20 U.S.C. 7703b). 
(b)Assistance to schools with enrollment changes due to base closures, force structure changes, or force relocations 
(1)Extension of authority to provide assistanceSection 572(b)(4) of the National Defense Authorization Act for Fiscal Year 2006 (20 U.S.C. 7703b(b)(4)) is amended by striking September 30, 2012 and inserting September 30, 2014. 
(2)Amount of assistance authorizedOf the amount authorized to be appropriated for fiscal year 2013 by section 301 and available for operation and maintenance for Defense-wide activities as specified in the funding table in section 4301, $5,000,000 shall be available only for the purpose of providing assistance to local educational agencies under subsection (b) of section 572 of the National Defense Authorization Act for Fiscal Year 2006 (20 U.S.C. 7703b). 
(c)Repeal of obsolete funding referenceSection 572 of the National Defense Authorization Act for Fiscal Year 2006 (20 U.S.C. 7703b) is amended— 
(1)by striking subsection (e); and 
(2)by redesignating subsection (f) as subsection (e). 
(d)Local educational agency definedIn this section, the term local educational agency has the meaning given that term in section 8013(9) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7713(9)). 
562.Impact aid for children with severe disabilitiesOf the amount authorized to be appropriated for fiscal year 2013 pursuant to section 301 and available for operation and maintenance for Defense-wide activities as specified in the funding table in section 4301, $5,000,000 shall be available for payments under section 363 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (as enacted into law by Public Law 106–398; 114 Stat. 1654A–77; 20 U.S.C. 7703a). 
563.Amendments to the Impact Aid program 
(a)Short titleThis section may be cited as the Impact Aid Improvement Act of 2012. 
(b)Amendments to the impact aid programTitle VIII of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7701 et seq.) is amended— 
(1)in section 8002 (20 U.S.C. 7702)— 
(A)in subsection (a)— 
(i)by striking for a fiscal year ending prior to October 1, 2003; and 
(ii)by inserting or (h) after subsection (b); 
(B)in subsection (b)— 
(i)in paragraph (2), by striking aggregate assessed and inserting estimated taxable; and 
(ii)by striking paragraph (3) and inserting the following: 
 
(3)Determination of taxable value for eligible Federal property 
(A)In generalIn determining the estimated taxable value of such acquired Federal property for fiscal year 2010 and each succeeding fiscal year, the Secretary shall— 
(i)first determine the total taxable value for the purpose of levying property tax for school purposes for current expenditures of real property located within the boundaries of such local educational agency; 
(ii)then determine the per acre value of the eligible Federal property by dividing the total taxable value as determined in clause (i) by the difference between the total acres located within the boundaries of the local educational agency and the number of Federal acres eligible under this section; and 
(iii)then determine the total taxable value of the eligible Federal property by multiplying the per acre value as calculated under clause (ii) by the number of Federal acres eligible under this section. 
(B)Special ruleIn the case of Federal property eligible under this section that is within the boundaries of 2 or more local educational agencies, such a local educational agency may ask the Secretary to calculate the per acre value of each such local educational agency as provided under subparagraph (A) and apply the average of these per acre values to the acres of the Federal property in such agency.; and 
(C)in subsection (h)— 
(i)in paragraph (1)— 
(I)in the paragraph heading, by striking for pre-1995 recipients  and inserting for pre-2010 recipients; and 
(II)by striking subparagraphs (A) and (B) and inserting the following: 
 
(A)In generalThe Secretary shall first make a foundation payment to each local educational agency that is determined by the Secretary to be eligible to receive a payment under this section for the fiscal year involved and that filed a timely application, and met, or has been determined by statute to meet, the eligibility requirements of subsection (a) for fiscal year 2009. 
(B)Amount 
(i)In generalThe amount of a payment under subparagraph (A) for a local educational agency shall be equal to the greater of 90 percent of the payment the local educational agency received from dollars appropriated for fiscal year 2009 or 90 percent of the average payment that the local educational agency received from dollars appropriated for fiscal years 2006, 2007, 2008, and 2009, and shall be calculated without regard to the maximum payment provisions in subsection (b)(1)(C). 
(ii)ExceptionIn calculating such average payment for a local educational agency that did not receive a payment under subsection (b) for 1 or more of the fiscal years between fiscal year 2006 and 2009, inclusive, the lowest such payment made to the agency for fiscal year 2006, 2007, 2008, or 2009, shall be treated as the payment that the agency received under subsection (b) for each fiscal year for which the agency did not receive such a payment.; and 
(ii)by striking paragraphs (2) through (4) and inserting the following: 
 
(2)Foundation payments for new applicants 
(A)First yearFrom any amounts remaining after making payments under paragraph (1) and subsection (i)(1) for the fiscal year involved, the Secretary shall make a payment, in an amount determined in accordance with subparagraph (C), to each local educational agency that the Secretary determines eligible for a payment under this section for a fiscal year after fiscal year 2009 and that did not receive a payment under paragraph (1) for the fiscal year for which such agency was determined eligible for such payment. 
(B)Second and succeeding yearsFor any succeeding fiscal year after the first fiscal year that a local educational agency receives a foundation payment under subparagraph (A), the amount of the local educational agency’s foundation payment under this paragraph for such succeeding fiscal year shall be equal to the local educational agency's foundation payment under this paragraph for the first fiscal year. 
(C)AmountsThe amount of a payment under subparagraph (A) for a local educational agency shall be determined as follows: 
(i)Calculate the local educational agency’s maximum payment under subsection (b). 
(ii)Calculate the percentage that the amount appropriated under section 8014(a) for the most recent fiscal year for which the Secretary has completed making payments under this section is of the total maximum payments for such fiscal year for all local educational agencies eligible for a payment under subsection (b) and multiply the agency’s maximum payment by such percentage. 
(iii)Multiply the amount determined under clause (ii) by 90 percent. 
(D)Insufficient fundsIf the amount appropriated under section 8014(a) of this title is insufficient to pay the full amount determined under this paragraph for all eligible local educational agencies for the fiscal year, then the Secretary shall ratably reduce the payment to each local educational agency under this paragraph. 
(3)Remaining fundsFrom any funds remaining after making payments under paragraphs (1) and (2) for the fiscal year involved, the Secretary shall make a payment to each local educational agency that received a foundation payment under paragraph (1) or (2) or subsection (i)(1), for the fiscal year involved in an amount that bears the same relation to the remainder as a percentage share determined for the local educational agency (by dividing the maximum amount that the agency is eligible to receive under subsection (b) by the total of the maximum amounts for all such agencies) bears to the percentage share determined (in the same manner) for all local educational agencies eligible to receive a payment under this section for the fiscal year involved, except that, for the purpose of calculating a local educational agency’s maximum amount under subsection (b), data from the most current fiscal year shall be used. 
(4)DataFor each local educational agency that received a payment under this section for fiscal year 2010 through the fiscal year in which the Impact Aid Improvement Act of 2012 is enacted, the Secretary shall not make a payment under paragraph (3) to a local educational agency that fails to submit, within 60 days of the date the Secretary notifies the agency that the information is needed, the data necessary to calculate the maximum amount of a payment under subsection (b) for that local educational agency.; 
(2)by striking section 8003(a)(4) (20 U.S.C. 7703(a)(4)) and inserting the following: 
 
(4)Military installation and indian housing undergoing renovation or rebuilding 
(A)Military installation housingBeginning in fiscal year 2014, in determining the amount of a payment for a local educational agency for children described in paragraph (1)(D)(i), the Secretary shall consider those children as if they were children described in paragraph (1)(B) if the Secretary determines, on the basis of a certification provided to the Secretary by a designated representative of the Secretary of Defense, that those children would have resided in housing on Federal property if the housing was not undergoing renovation or rebuilding. The total number of children treated as children described in paragraph (1)(B) shall not exceed the lessor of— 
(i)the total number of children eligible under paragraph (1)(B) for the year prior to the initiation of the housing project on Federal property undergoing renovation or rebuilding; or 
(ii)the total number of Federally connected children enrolled at the local educational agency as stated in the application filed for the payment for the year for which the determination is made. 
(B)Indian landsBeginning in fiscal year 2014, in determining the amount of a payment for a local educational agency that received a payment for children that resided on Indian lands in accordance with paragraph (1)(C) for the fiscal year prior to the fiscal year for which the local educational agency is making an application, the Secretary shall consider those children to be children described in paragraph (1)(C) if the Secretary determines on the basis of a certification provided to the Secretary by a designated representative of the Secretary of the Interior or the Secretary of Housing and Urban Development that those children would have resided in housing on Indian lands if the housing was not undergoing renovation or rebuilding. The total number of children treated as children described in paragraph (1)(C) shall not exceed the lessor of— 
(i)the total number of children eligible under paragraph (1)(C) for the year prior to the initiation of the housing project on Indian lands undergoing renovation or rebuilding; or 
(ii)the total number of Federally connected children enrolled at the local educational agency as stated in the application filed for the payment for the year for which the determination is made. 
(C)Eligible housingRenovation or rebuilding shall be defined as projects considered as capitalization, modernization, or restoration, as defined by the Secretary of Defense or the Secretary of the Interior (as the case may be) and are projects that last more than 30 days, but do not include sustainment projects such as painting, carpeting, or minor repairs.; and 
(3)in section 8010 (20 U.S.C. 7710)— 
(A)in subsection (c)(1), by striking paragraph (3) of this subsection both places the term appears and inserting paragraph (2); and 
(B)by adding at the end the following: 
 
(d)Timely payments 
(1)In generalSubject to paragraph (2), the Secretary shall pay a local educational agency the full amount that the agency is eligible to receive under this title for a fiscal year not later than September 30 of the second fiscal year following the fiscal year for which such amount has been appropriated if, not later than 1 calendar year following the fiscal year in which such amount has been appropriated, such local educational agency submits to the Secretary all the data and information necessary for the Secretary to pay the full amount that the agency is eligible to receive under this title for such fiscal year. 
(2)Payments with respect of fiscal years in which insufficient funds are appropriatedFor a fiscal year in which the amount appropriated under section 8014 is insufficient to pay the full amount a local educational agency is eligible to receive under this title, paragraph (1) shall be applied by substituting is available to pay the agency for the agency is eligible to receive each place the term appears.. 
(c)Effective date, implementation, and repeal 
(1)In generalThe amendments made by subsection (b) shall be effective for a 2-year period beginning on the date of enactment of this Act. 
(2)Effective dateNotwithstanding section 8005(d) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7705(d)), subsection (b)(1), and the amendments made by subsection (b)(1), shall take effect with respect to applications submitted under section 8002 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7702) for fiscal year 2010. 
(3)ImplementationThe Secretary of Education shall carry out the amendments made by this section without regard to the rulemaking procedures under section 553 of title 5, United States Code. 
(4)RepealThe amendments made by subsection (b) shall be repealed on the day after the 2-year period described in paragraph (1) and title VIII of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7701 et seq.) shall be applied as if such subsection and the amendments made by such subsection had never been enacted. 
564.Transitional compensation for dependent children who are carried during pregnancy at time of dependent-abuse offense committed by an individual while a member of the Armed Forces 
(a)In generalSection 1059 of title 10, United States Code, is amended— 
(1)in subsection (f), by adding at the end the following new paragraph: 
 
(4)Payment to a child under this section shall not cover any period before the birth of the child.; and 
(2)in subsection (l), by striking at the time of the dependent-abuse offense resulting in the separation of the former member in the matter preceding paragraph (1) and inserting or eligible spouse at the time of the dependent-abuse offense resulting in the separation of the former member or who was carried during pregnancy at the time of the dependent-abuse offense resulting in the separation of the former member and was subsequently born alive to the eligible spouse or former spouse. 
(b)Prospective applicabilityNo benefits shall accrue by reason of the amendments made by this section for any month that begins before the date of the enactment of this Act. 
565.Modification of authority to allow Department of Defense domestic dependent elementary and secondary schools to enroll certain studentsSection 2164 of title 10, United States Code, is amended by adding at the end the following new subsections: 
 
(k)Enrollment of relocated defense dependents’ education system students 
(1)The Secretary of Defense may authorize the enrollment in a Department of Defense education program provided by the Secretary pursuant to subsection (a) of a dependent of a member of the armed forces or a dependent of a Federal employee who is enrolled in the defense dependents’ education system established under section 1402 of the Defense Dependents’ Education Act of 1978 (20 U.S.C. 921) if— 
(A)the dependents departed the overseas location as a result of a evacuation order; 
(B)the designated safe haven of the dependent is located within reasonable commuting distance of a school operated by the Department of Defense education program; and 
(C)the school possesses the capacity and resources necessary to enable the student to attend the school. 
(2)Unless waived by the Secretary of Defense, a dependent described in paragraph (1) who is enrolled in a school operated by the Department of Defense education program pursuant to such paragraph may attend the school only through the end of the school year. 
(l)Enrollment in virtual elementary and secondary education program 
(1)Under regulations prescribed by the Secretary of Defense, the Secretary may authorize the enrollment in the virtual elementary and secondary education program established as a component of the Department of Defense education program of a dependent of a member of the armed forces on active duty who—  
(A)is enrolled in an elementary or secondary school operated by a local educational agency or another accredited educational program in the United States (other than a school operated by the Department of Defense education program); and 
(B)immediately before such enrollment, was enrolled in the defense dependents’ education system established under section 1402 of the Defense Dependents’ Education Act of 1978 (20 U.S.C. 921). 
(2)Enrollment of a dependent described in paragraph (1) pursuant to such paragraph shall be on a tuition basis.. 
566.Noncompetitive appointment authority regarding certain military spouses 
(a)In generalSubchapter I of chapter 33 of title 5, United States Code, is amended by adding at the end the following new section: 
 
3330d.Appointment of certain military spouses 
(a)DefinitionsIn this section: 
(1)The term active duty— 
(A)has the meaning given that term in section 101(d)(1) of title 10; 
(B)includes full-time National Guard duty (as defined in section 101(d)(5) of title 10); and 
(C)for a member of a reserve component (as described in section 10101 of title 10), does not include training duties or attendance at a service school. 
(2)The term agency— 
(A)has the meaning given the term Executive agency in section 105 of this title; and 
(B)does not include the Government Accountability Office. 
(3)The term geographic area of the permanent duty station means the area from which individuals reasonably can be expected to travel daily to and from work at the location of a member's permanent duty station. 
(4)The term permanent change of station means the assignment, detail, or transfer of a member of the Armed Forces who is on active duty and serving at a permanent duty station under a competent authorization or order that does not— 
(A)specify the duty as temporary; 
(B)provide for assignment, detail, or transfer, after that different permanent duty station, to a further different permanent duty station; or 
(C)direct return to the initial permanent duty station. 
(5)The term relocating spouse of a member of the Armed Forces means an individual who— 
(A)is married to a member of the Armed Forces (on or prior to a permanent change of station of the member) who is ordered to active duty for a period of more than 180 consecutive days; 
(B)relocates to the member's permanent duty station; and 
(C)before relocating as described in subparagraph (B), resided outside the geographic area of the permanent duty station. 
(6)The term spouse of a disabled or deceased member of the Armed Forces means an individual— 
(A)who is married to a member of the Armed Forces who— 
(i)is retired, released, or discharged from the Armed Forces; and 
(ii)on the date on which the member retires, is released, or is discharged, has a disability rating of 100 percent under the standard schedule of rating disabilities in use by the Department of Veterans Affairs; or 
(B)who— 
(i)was married to a member of the Armed Forces on the date on which the member dies while on active duty in the Armed Forces; and 
(ii)has not remarried. 
(b)Appointment authorityThe head of an agency may appoint noncompetitively— 
(1)a relocating spouse of a member of the Armed Forces; or 
(2)a spouse of a disabled or deceased member of the Armed Forces. 
(c)Special rules regarding relocating spouse 
(1)In generalAn appointment of a relocating spouse of a member of the Armed Forces under this section may only be to a position the duty station for which is within the geographic area of the permanent duty station of the member of the Armed Forces, unless there is no agency with a position with a duty station within the geographic area of the permanent duty station of the member of the Armed Forces. 
(2)Single permanent appointment per duty stationA relocating spouse of a member of the Armed Forces may not receive more than 1 permanent appointment under this section for each time the spouse relocates as described in subparagraphs (B) and (C) of subsection (a)(5). 
(d)Special rules regarding spouse of a disabled or deceased member of the Armed Forces 
(1)In generalAn appointment of an eligible spouse as described in subparagraph (A) or (B) of subsection (a)(6) is not restricted to a geographical area. 
(2)Single permanent appointmentA spouse of a disabled or deceased member of the Armed Forces may not receive more than 1 permanent appointment under this section.. 
(b)RegulationsNot later than 180 after the date of the enactment of this Act, the Director of the Office of Personnel Management shall amend section 315.612 of title 5, Code of Federal Regulations (relating to noncompetitive appointment of certain military spouses), in accordance with the amendment made by subsection (a) and promulgate or amend any other regulations necessary to carry out the amendment made by subsection (a). 
(c)Clerical amendmentThe table of sections for chapter 33 of title 5, United States Code, is amended by inserting after the item relating to section 3330c the following new item: 
 
 
3330d. Appointment of certain military spouses.. 
567.Report on future of family support programs of the Department of Defense 
(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the anticipated future of the family support programs of the Department of Defense during the five-year period beginning on the date of the submittal of the report as end strengths for the Armed Forces are reduced and the Armed Forces are drawn down from combat operations in Afghanistan. 
(b)ElementsThe report required by subsection (a) shall include the following: 
(1)A description of the current family support programs of each of the Armed Forces and the Department of Defense, including the name, scope and intended purpose of each program. 
(2)An assessment of the current costs of the family support programs covered by paragraph (1), and an estimate of the costs of anticipated family support programs of the Armed Forces and Department over the period covered by the report. 
(3)An assessment of the costs and other consequences associated with the elimination or reduction of any current family support programs covered by paragraph (1) over the period covered by the report. 
(4)An assessment of the family support programs of each of the Armed Forces covered by paragraph (1), including any planned or anticipated changes to the programs over the period covered by the report. 
568.Sense of Congress regarding support for Yellow Ribbon DayCongress supports the goals and ideals of Yellow Ribbon Day in honor of members of the Armed Forces and other individuals of the United States who are serving overseas apart from their families and loved ones. 
HImproved Sexual Assault Prevention and Response in the Armed Forces 
570.Armed Forces Workplace and Gender Relations Surveys 
(a)Additional content of surveysSubsection (c) of section 481 of title 10, United States Code, is amended— 
(1)by striking harassment and discrimination and inserting harassment, assault, and discrimination; 
(2)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4); respectively; 
(3)by inserting after paragraph (1) the following new paragraph (2): 
 
(2)The specific types of assault that have occurred, and the number of times each respondent has been assaulted during the preceding year.; 
(4)in paragraph (4), as so redesignated, by striking discrimination and inserting discrimination, harassment, and assault; and 
(5)by adding at the end the following new paragraph: 
 
(5)Any other issues relating to discrimination, harassment, or assault as the Secretary of Defense considers appropriate.. 
(b)Time for conducting of surveysSuch section is further amended— 
(1)in subsection (a)(1), by striking four quadrennial surveys (each in a separate year) and inserting four surveys; and 
(2)by striking subsection (d) and inserting the following new subsection: 
 
(d)When surveys required 
(1) One of the two Armed Forces Workplace and Gender Relations Surveys shall be conducted in 2014 and then every second year thereafter and the other Armed Forces Workplace and Gender Relations Survey shall be conducted in 2015 and then every second year thereafter, so that one of the two surveys is being conducted each year. 
(2)The two Armed Forces Workplace and Equal Opportunity Surveys shall be conducted at least once every four years. The two surveys may not be conducted in the same year.. 
571.Authority to retain or recall to active duty reserve component members who are victims of sexual assault while on active duty 
(a)In generalChapter 1209 of title 10, United States Code, is amended by adding at the end the following new section: 
 
12323.Active duty pending line of duty determination required for response to sexual assault 
(a)Continuation on active dutyIn the case of a member of a reserve component who is the alleged victim of sexual assault committed while on active duty and who is expected to be released from active duty before the determination is made regarding whether the member was assaulted while in the line of duty (in this section referred to as a line of duty determination), the Secretary concerned, upon the request of the member, may order the member to be retained on active duty until completion of the line of duty determination. A member eligible for continuation on active duty under this subsection shall be informed as soon as practicable after the alleged assault of the option to request continuation on active duty under this subsection. 
(b)Return to active dutyIn the case of a member of a reserve component not on active duty who is the alleged victim of a sexual assault that occurred while the member was on active duty and when the line of duty determination is not completed, the Secretary concerned, upon the request of the member, may order the member to active duty for such time as necessary for completion of the line of duty determination. 
(c)RegulationsThe Secretaries of the military departments shall prescribe regulations to carry out this section, subject to guidelines prescribed by the Secretary of Defense. The guidelines of the Secretary of Defense shall provide that— 
(1)a request submitted by a member described in subsection (a) or (b) to continue on active duty, or to be ordered to active duty, respectively, must be decided within 30 days from the date of the request; and 
(2)if the request is denied, the member may appeal to the first general officer or flag officer in the chain of command of the member, and in the case of such an appeal a decision on the appeal must be made within 15 days from the date of the appeal.. 
(b)Clerical amendmentThe table of sections at the beginning of chapter 1209 of such title is amended adding at the end the following new item: 
 
 
12323. Active duty pending line of duty determination required for response to sexual assault.. 
572.Additional elements in comprehensive Department of Defense policy on sexual assault prevention and response 
(a)Policy modificationsNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall modify the revised comprehensive policy for the Department of Defense sexual assault prevention and response program required by section 1602 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4430; 10 U.S.C. 1561 note) to include in the policy the following new requirements: 
(1)Subject to subsection (b), a requirement that the Secretary of each military department establish a record on the disposition of any Unrestricted Report of sexual assault involving a member of the Armed Forces, whether such disposition is court martial, nonjudicial punishment, or other administrative action. 
(2)A requirement that the Secretary of each military department establish policies to require the processing for administrative separation of any member of the Armed Forces under the jurisdiction of such Secretary whose conviction for a covered offense is final and who is not punitively discharged from the Armed Forces in connection with such conviction. Such requirement— 
(A)shall ensure that any separation decision is based on the full facts of the case and that due process procedures are provided under regulations prescribed by the Secretary of Defense; and 
(B)shall not be interpreted to limit or alter the authority of the Secretary of the military department concerned to process members of the Armed Forces for administrative separation for other offenses or under other provisions of law. 
(3)A requirement that the commander of each military command and other units specified by the Secretary of Defense for purposes of the policy shall conduct, within 120 days after the commander assumes command and at least annually thereafter while retaining command, a climate assessment of the command or unit for purposes of preventing and responding to sexual assaults. The climate assessment shall include an opportunity for members of the Armed Forces to express their opinions regarding the manner and extent to which their leaders, including commanders, respond to allegations of sexual assault and complaints of sexual harassment and the effectiveness of such response. 
(4)A requirement to post and widely disseminate information about resources available to report and respond to sexual assaults, including the establishment of hotline phone numbers and Internet websites available to all members of the Armed Forces. 
(5)A requirement for a general education campaign to notify members of the Armed Forces regarding the authorities available under chapter 79 of title 10, United States Code, for the correction of military records when a member experiences any retaliatory personnel action for making a report of sexual assault or sexual harassment. 
(b)Additional requirements regarding disposition records of sexual assault reports 
(1)ElementsThe record of the disposition of an Unrestricted Report of sexual assault established under subsection (a)(1) shall include information regarding the following, as appropriate: 
(A)Documentary information collected about the incident, other than investigator case notes. 
(B)Punishment imposed, including the sentencing by judicial or non-judicial means, including incarceration, fines, restriction, and extra duty as a result of military court-martial, Federal or local court and other sentencing, or any other punishment imposed. 
(C)Adverse administrative actions taken against the subject of the investigation, if any. 
(D)Any pertinent referrals made for the subject of the investigation, offered as a result of the incident, such as drug and alcohol counseling and other types of counseling or intervention. 
(2)Retention of recordsThe Secretary of Defense shall require that— 
(A)the disposition records established pursuant to subsection (a)(1) be retained for a period of not less than 20 years; and 
(B)information from the records that satisfies the reporting requirements established in section 1631 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 10 U.S.C. 1561 note) be incorporated into the Defense Sexual Assault Incident Database and maintained for the same period as applies to retention of the records under subparagraph (A). 
(c)Covered offense definedFor purposes of subsection (a)(2), the term covered offense means the following: 
(1)Rape or sexual assault under subsection (a) or (b) of section 920 of title 10, United States Code (article 120 of the Uniform Code of Military Justice). 
(2)Forcible sodomy under section 925 of title 10, United States Code (article 125 of the Uniform Code of Military Justice). 
(3)An attempt to commit an offense specified in paragraph (1) or (2) under section 880 of title 10, United States Code (article 80 of the Uniform Code of Military Justice). 
573.Establishment of special victim capabilities within the military departments to respond to allegations of certain special victim offenses 
(a)Establishment requiredUnder regulations prescribed by the Secretary of Defense, the Secretary of each military department shall establish special victim capabilities for the purposes of— 
(1)investigating and prosecuting allegations of child abuse, serious domestic violence, or sexual offenses; and 
(2)providing support for the victims of such offenses. 
(b)PersonnelThe special victim capabilities developed under subsection (a) shall include specially trained and selected— 
(1)investigators from the Army Criminal Investigative Command, Naval Criminal Investigative Service, or Air Force Office of Special Investigations; 
(2)judge advocates; 
(3)victim witness assistance personnel; and 
(4)administrative paralegal support personnel. 
(c)Training, selection, and certification standardsThe Secretary of Defense shall prescribe standards for the training, selection, and certification of personnel who will provide special victim capabilities for a military department. 
(d)Discretion regarding extent of capabilities 
(1)In generalSubject to paragraph (2), the Secretary of a military department shall determine the extent to which special victim capabilities will be established within the military department and prescribe regulations for the management and use of the special victim capabilities. 
(2)Required elementsAt a minimum, the special victim capabilities established within a military department must provide effective, timely, and responsive world-wide support for the purposes described in subsection (a). 
(e)Time for establishment 
(1)Implementation planNot later than 270 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report containing— 
(A)the plans and time lines of the Secretaries of the military departments for the establishment of the special victims capabilities; and 
(B)an assessment by the Secretary of Defense of the plans and time lines. 
(2)Initial capabilitiesNot later than one year after the date of the enactment of this Act, the Secretary of each military department shall have available an initial special victim capability consisting of the personnel specified in subsection (b). 
(f)Evaluation of effectivenessNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall— 
(1)prescribe the common criteria to be used by the Secretaries of the military departments to measure the effectiveness and impact of the special victim capabilities from the investigative, prosecutorial, and victim’s perspectives; and 
(2)require the Secretaries of the military departments to collect and report the data used to measure such effectiveness and impact. 
(g)Special victim capabilities definedIn this section, the term special victim capabilities means a distinct, recognizable group of appropriately skilled professionals who work collaboratively to achieve the purposes described in subsection (a). This section does not require that the special victim capabilities be created as separate military unit or have a separate chain of command.  
574.Enhancement to training and education for sexual assault prevention and response Section 585 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1434; 10 U.S.C. 1561 note) is amended by adding at the end the following new subsections: 
 
(d)Commanders’ trainingThe Secretary of Defense shall provide for the inclusion of a sexual assault prevention and response training module in the training for new or prospective commanders at all levels of command. The training shall be tailored to the responsibilities and leadership requirements of members of the Armed Forces as they are assigned to command positions. Such training shall include the following: 
(1)Fostering a command climate that does not tolerate sexual assault. 
(2)Fostering a command climate in which persons assigned to the command are encouraged to intervene to prevent potential incidents of sexual assault. 
(3)Fostering a command climate that encourages victims of sexual assault to report any incident of sexual assault. 
(4)Understanding the needs of, and the resources available to, the victim after an incident of sexual assault. 
(5)Use of military criminal investigative organizations for the investigation of alleged incidents of sexual assault. 
(6)Available disciplinary options, including court-martial, non-judicial punishment, administrative action, and deferral of discipline for collateral misconduct, as appropriate. 
(e)Explanation to be included in initial entry and accession training 
(1)RequirementThe Secretary of Defense shall require that the matters specified in paragraph (2) be carefully explained to each member of the Army, Navy, Air Force, and Marine Corps at the time of (or within fourteen duty days after)— 
(A)the member’s initial entrance on active duty; or 
(B)the member’s initial entrance into a duty status with a reserve component. 
(2)Matters to be explainedThis subsection applies with respect to the following: 
(A)Department of Defense policy with respect to sexual assault. 
(B)The resources available with respect to sexual assault reporting and prevention and the procedures to be followed by a member seeking to access those resources.. 
575.Modification of annual Department of Defense reporting requirements regarding sexual assaults 
(a)Greater detail in case synopses portion of reportSection 1631 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4433; 10 U.S.C. 1561 note) is amended by adding at the end the following new subsection: 
 
(f)Additional details for case synopses portion of reportThe Secretary of each military department shall include in the case synopses portion of each report described in subsection (b)(3) the following additional information: 
(1)If charges are dismissed following an investigation conducted under section 832 of title 10, United States Code (article 32 of the Uniform Code of Military Justice), the case synopsis shall include the reason for the dismissal of the charges. 
(2)If the case synopsis states that a member of the Armed Forces accused of committing a sexual assault was administratively separated or, in the case of an officer, allowed to resign in lieu of facing a court-martial, the case synopsis shall include the characterization (honorable, general, or other than honorable) given the service of the member upon separation. 
(3)The case synopsis shall indicate whether a member of the Armed Forces accused of committing a sexual assault was ever previously accused of a substantiated sexual assault or was admitted to the Armed Forces under a moral waiver granted with respect to prior sexual misconduct. 
(4)The case synopsis shall indicate the branch of the Armed Forces of each member accused of committing a sexual assault and the branch of the Armed Forces of each member who is a victim of a sexual assault. 
(5)If the case disposition includes non-judicial punishment, the case synopsis shall explicitly state the nature of the punishment. 
(6)The case synopsis shall indicate whether alcohol was involved in any way in a substantiated sexual assault incident.. 
(b)Additional elements of each reportSubsection (b) of such section is amended by adding at the end the following new paragraphs: 
 
(7)The number of applications submitted under section 673 of title 10, United States Code, during the year covered by the report for a permanent change of station or unit transfer for members of the Armed Forces on active duty who are the victim of a sexual assault or related offense, the number of applications denied, and, for each application denied, a description of the reasons why the application was denied. 
(8)An analysis and assessment of trends in the incidence, disposition, and prosecution of sexual assaults by units, commands, and installations during the year covered by the report, including trends relating to prevalence of incidents, prosecution of incidents, and avoidance of incidents. 
(9)An assessment of the adequacy of sexual assault prevention and response activities carried out by training commands during the year covered by the report. 
(10)An analysis of the specific factors that may have contributed to sexual assault during the year covered by the report, an assessment of the role of such factors in contributing to sexual assaults during that year, and recommendations for mechanisms to eliminate or reduce the incidence of such factors or their contributions to sexual assaults.. 
(c)Application of amendmentsThe amendments made by this section shall apply beginning with the report regarding sexual assaults involving members of the Armed Forces required to be submitted by March 1, 2014, under section 1631 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011.  
576.Independent reviews and assessments of Uniform Code of Military Justice and judicial proceedings of sexual assault cases 
(a)Independent reviews and assessments required 
(1)Response systems to adult sexual assault crimesThe Secretary of Defense shall establish a panel to conduct an independent review and assessment of the systems used to investigate, prosecute, and adjudicate crimes involving adult sexual assault and related offenses under section 920 of title 10, United States Code (article 120 of the Uniform Code of Military Justice), for the purpose of developing recommendations regarding how to improve the effectiveness of such systems. 
(2)Judicial proceedings since fiscal year 2012 amendmentsThe Secretary of Defense shall establish a panel to conduct an independent review and assessment of judicial proceedings conducted under the Uniform Code of Military Justice involving adult sexual assault and related offenses since the amendments made to the Uniform Code of Military Justice by section 541 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1404) for the purpose of developing recommendations for improvements to such proceedings. 
(b)Establishment of independent review panels 
(1)Composition 
(A)Response systems panelThe panel required by subsection (a)(1) shall be composed of nine members, five of whom are appointed by the Secretary of Defense and one member each appointed by the chairman and ranking member of the Committees on Armed Services of the Senate and the House of Representatives. 
(B)Judicial proceedings panelThe panel required by subsection (a)(2) shall be appointed by the Secretary of Defense and consist of five members, two of whom must have also served on the panel established under subsection (a)(1). 
(2)QualificationsThe members of each panel shall be selected from among private United States citizens who collectively possess expertise in military law, civilian law, the investigation, prosecution, and adjudication of sexual assaults in State and Federal criminal courts, victim advocacy, treatment for victims, military justice, the organization and missions of the Armed Forces, and offenses relating to rape, sexual assault, and other adult sexual assault crimes. 
(3)ChairThe chair of each panel shall be appointed by the Secretary of Defense from among the members of the panel. 
(4)Period of appointment; vacanciesMembers shall be appointed for the life of the panel. Any vacancy in a panel shall be filled in the same manner as the original appointment. 
(5)Deadline for appointments 
(A)Response systems panelAll original appointments to the panel required by subsection (a)(1) shall be made not later than 120 days after the date of the enactment of this Act. 
(B)Judicial proceedings panelAll original appointments to the panel required by subsection (a)(2) shall be made before the termination date of the panel established under subsection (a)(1), but no later than 30 days before the termination date. 
(6)MeetingsA panel shall meet at the call of the chair. 
(7)First meetingThe chair shall call the first meeting of a panel not later than 60 days after the date of the appointment of all the members of the panel. 
(c)Reports and duration 
(1)Response systems panelThe panel established under subsection (a)(1) shall terminate upon the earlier of the following: 
(A)Thirty days after the panel has submitted a report of its findings and recommendations, through the Secretary of Defense, to the Committees on Armed Services of the Senate and the House of Representatives. 
(B)Eighteen months after the first meeting of the panel, by which date the panel is expected to have made its report. 
(2)Judicial proceedings panel 
(A)First reportThe panel established under subsection (a)(2) shall submit a first report, including any proposals for legislative or administrative changes the panel considers appropriate, to the Secretary of Defense and the Committees on Armed Services of the Senate and the House of Representatives not later than 180 days after the first meeting of the panel. 
(B)Subsequent reportsThe panel established under subsection (a)(2) shall submit subsequent reports during fiscal years 2014 through 2017. 
(C)TerminationThe panel established under subsection (a)(2) shall terminate on September 30, 2017. 
(d)Duties of panels 
(1)Response systems panelIn conducting a systemic review and assessment, the panel required by subsection (a)(1) shall provide recommendations on how to improve the effectiveness of the investigation, prosecution, and adjudication of crimes involving adult sexual assault and related offenses under section 920 of title 10, United States Code (article 120 of the Uniform Code of Military Justice). The review shall include the following: 
(A)Using criteria the panel considers appropriate, an assessment of the strengths and weaknesses of the systems, including the administration of the Uniform Code of the Military Justice, and the investigation, prosecution, and adjudication, of adult sexual assault crimes during the period 2007 through 2011. 
(B)A comparison of military and civilian systems for the investigation, prosecution, and adjudication of adult sexual assault crimes. This comparison shall include an assessment of differences in providing support and protection to victims and the identification of civilian best practices that may be incorporated into any phase of the military system. 
(C)An assessment of advisory sentencing guidelines used in civilian courts in adult sexual assault cases and whether it would be advisable to promulgate sentencing guidelines for use in courts-martial. 
(D)An assessment of the training level of military defense and trial counsel, including their experience in defending or prosecuting adult sexual assault crimes and related offenses, as compared to prosecution and defense counsel for similar cases in the Federal and State court systems. 
(E)An assessment and comparison of military court-martial conviction rates with those in the Federal and State courts and the reasons for any differences. 
(F)An assessment of the roles and effectiveness of commanders at all levels in preventing sexual assaults and responding to reports of sexual assault. 
(G)An assessment of the strengths and weakness of proposed legislative initiatives to modify the current role of commanders in the administration of military justice and the investigation, prosecution, and adjudication of adult sexual assault crimes. 
(H)An assessment of the adequacy of the systems and procedures to support and protect victims in all phases of the investigation, prosecution, and adjudication of adult sexual assault crimes, including whether victims are provided the rights afforded by section 3771 of title 18, United States Code, Department of Defense Directive 1030.1, and Department of Defense Instruction 1030.2. 
(I)Such other matters and materials the panel considers appropriate. 
(2)Judicial proceedings panelThe panel required by subsection (a)(2) shall perform the following duties: 
(A)Assess and make recommendations for improvements in the implementation of the reforms to the offenses relating to rape, sexual assault, and other sexual misconduct under the Uniform Code of Military Justice that were enacted by section 541 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1404). 
(B)Review and evaluate current trends in response to sexual assault crimes whether by courts-martial proceedings, non-judicial punishment and administrative actions, including the number of punishments by type, and the consistency and appropriateness of the decisions, punishments, and administrative actions based on the facts of individual cases. 
(C)Identify any trends in punishments rendered by military courts, including general, special, and summary courts-martial, in response to sexual assault, including the number of punishments by type, and the consistency of the punishments, based on the facts of each case compared with the punishments rendered by Federal and State criminal courts. 
(D)Review and evaluate court-martial convictions for sexual assault in the year covered by the most-recent report required by subsection (c)(2) and the number and description of instances when punishments were reduced or set aside upon appeal and the instances in which the defendant appealed following a plea agreement, if such information is available. 
(E)Review and assess those instances in which prior sexual conduct of the alleged victim was considered in a proceeding under section 832 of title 10, United States Code (article 32 of the Uniform Code of Military Justice), and any instances in which prior sexual conduct was determined to be inadmissible. 
(F)Review and assess those instances in which evidence of prior sexual conduct of the alleged victim was introduced by the defense in a court-martial and what impact that evidence had on the case. 
(G)Building on the data compiled as a result of paragraph (1)(D), assess the trends in the training and experience levels of military defense and trial counsel in adult sexual assault cases and the impact of those trends in the prosecution and adjudication of such cases. 
(H)Monitor trends in the development, utilization and effectiveness of the special victims capabilities required by section 573 of this Act. 
(I)Monitor the implementation of the April 20, 2012, Secretary of Defense policy memorandum regarding withholding initial disposition authority under the Uniform Code of Military Justice in certain sexual assault cases. 
(J)Consider such other matters and materials as the panel considers appropriate for purposes of the reports. 
(3)Utilization of other studiesIn conducting reviews and assessments and preparing reports, a panel may review, and incorporate as appropriate, the data and findings of applicable ongoing and completed studies. 
(e)Authority of panels 
(1)HearingsA panel may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the panel considers appropriate to carry out its duties under this section. 
(2)Information from federal agenciesUpon request by the chair of a panel, a department or agency of the Federal Government shall provide information that the panel considers necessary to carry out its duties under this section. 
(f)Personnel matters 
(1)Pay of membersMembers of a panel shall serve without pay by reason of their work on the panel. 
(2)Travel expensesThe members of a panel shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance or services for the panel. 
(3)Staffing and resourcesThe Secretary of Defense shall provide staffing and resources to support the panels, except that the Secretary may not assign primary responsibility for such staffing and resources to the Sexual Assault Prevention and Response Office. 
577.Retention of certain forms in connection with Restricted Reports on sexual assault at request of the member of the Armed Forces making the report 
(a)Period of retentionAt the request of a member of the Armed Forces who files a Restricted Report on an incident of sexual assault involving the member, the Secretary of Defense shall ensure that all copies of Department of Defense Form 2910 and Department of Defense Form 2911 filed in connection with the Restricted Report be retained for the longer of— 
(1)50 years commencing on the date of signature of the member on Department of Defense Form 2910; or 
(2)the time provided for the retention of such forms in connection with Unrestricted Reports on incidents of sexual assault involving members of the Armed Forces under Department of Defense Directive-Type Memorandum (DTM) 11–062, entitled Document Retention in Cases of Restricted and Unrestricted Reports of Sexual Assault, or any successor directive or policy. 
(b)Protection of confidentialityAny Department of Defense form retained under subsection (a) shall be retained in a manner that protects the confidentiality of the member of the Armed Forces concerned in accordance with procedures for the protection of confidentiality of information in Restricted Reports under Department of Defense memorandum JTF–SAPR–009, relating to the Department of Defense policy on confidentiality for victims of sexual assault, or any successor policy or directive. 
578.General or flag officer review of and concurrence in separation of members of the Armed Forces making an Unrestricted Report of sexual assault 
(a)Review requiredThe Secretary of Defense shall develop a policy to require a general officer or flag officer of the Armed Forces to review the circumstances of, and grounds for, the proposed involuntary separation of any member of the Armed Forces who— 
(1)made an Unrestricted Report of a sexual assault; 
(2)within one year after making the Unrestricted Report of a sexual assault, is recommended for involuntary separation from the Armed Forces; and 
(3)requests the review on the grounds that the member believes the recommendation for involuntary separation from the Armed Forces was initiated in retaliation for making the report. 
(b)Concurrence requiredIf a review is requested by a member of the Armed Forces as authorized by subsection (a), the concurrence of the general officer or flag officer conducting the review of the proposed involuntary separation of the member is required in order to separate the member. 
(c)Submission of policyNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report containing the policy developed under subsection (a). 
(d)Application of policyThe policy developed under subsection (a) shall take effect on the date of the submission of the policy to Congress under subsection (c) and apply to members of the Armed Forces described in subsection (a) who are proposed to be involuntarily separated from the Armed Forces on or after that date. 
579.Department of Defense policy and plan for prevention and response to sexual harassment in the Armed Forces 
(a)Comprehensive prevention and response policy 
(1)Policy requiredThe Secretary of Defense shall develop a comprehensive policy to prevent and respond to sexual harassment in the Armed Forces. The policy shall provide for the following: 
(A)Training for members of the Armed Forces on the prevention of sexual harassment. 
(B)Mechanisms for reporting incidents of sexual harassment in the Armed Forces, including procedures for reporting anonymously. 
(C)Mechanisms for responding to and resolving incidents of alleged sexual harassment incidences involving members of the Armed Forces, including through the prosecution of offenders. 
(2)ReportNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth the policy required by paragraph (1). 
(3)ConsultationThe Secretary of Defense shall prepare the policy and report required by this subsection in consultation with the Secretaries of the military departments and the Equal Opportunity Office of the Department of Defense. 
(b)Data collection and reporting regarding substantiated incidents of sexual harassment 
(1)Plan requiredThe Secretary of Defense shall develop a plan to collect information and data regarding substantiated incidents of sexual harassment involving members of the Armed Forces. The plan shall specifically deal with the need to identify cases in which a member is accused of multiple incidents of sexual harassment. 
(2)Submission of planNot later than June 1, 2013, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives the plan developed under paragraph (1). 
(3)Reporting requirementAs part of the reports required to be submitted in 2014 under section 1631 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4433; 10 U.S.C. 1561 note), the Secretary of Defense shall include information and data collected under the plan during the preceding year regarding substantiated incidents of sexual harassment involving members of the Armed Forces. 
ISuicide Prevention and Resilience 
580.Enhancement of oversight and management of Department of Defense suicide prevention and resilience programs 
(a)In generalThe Secretary of Defense shall, acting through the Under Secretary of Defense for Personnel and Readiness, establish within the Office of the Secretary of Defense a position with responsibility for oversight of all suicide prevention and resilience programs of the Department of Defense (including those of the military departments and the Armed Forces). 
(b)Scope of responsibilitiesThe individual serving in the position established under subsection (a) shall have the responsibilities as follows: 
(1)To establish a uniform definition of resiliency for use in the suicide prevention and resilience programs and preventative behavioral health programs of the Department of Defense (including those of the military departments and the Armed Forces). 
(2)To oversee the implementation of the comprehensive policy on the prevention of suicide among members of the Armed Forces required by section 582. 
581.Reserve component suicide prevention and resilience program 
(a)Codification, transfer of responsibility, and extension 
(1)In generalChapter 1007 of title 10, United States Code, is amended by adding at the end the following new section: 
 
10219.Suicide prevention and resilience program 
(a)Program requirementThe Secretary of Defense shall establish and carry out a program to provide members of the National Guard and Reserves and their families with training in suicide prevention, resilience, and community healing and response to suicide, including provision of such training at Yellow Ribbon Reintegration Program events and activities authorized under section 582 of the National Defense Authorization Act for Fiscal Year 2008 (10 U.S.C. 10101 note). 
(b)Suicide prevention trainingUnder the program, the Secretary shall provide members of the National Guard and Reserves with training in suicide prevention. Such training may include— 
(1)describing the warning signs for suicide and teaching effective strategies for prevention and intervention; 
(2)examining the influence of military culture on risk and protective factors for suicide; and 
(3)engaging in interactive case scenarios and role plays to practice effective intervention strategies. 
(c)Community response trainingUnder the program, the Secretary shall provide the families and communities of members of the National Guard and Reserves with training in responses to suicide that promote individual and community healing. Such training may include— 
(1)enhancing collaboration among community members and local service providers to create an integrated, coordinated community response to suicide; 
(2)communicating best practices for preventing suicide, including safe messaging, appropriate memorial services, and media guidelines; 
(3)addressing the impact of suicide on the military and the larger community, and the increased risk that can result; and 
(4)managing resources to assist key community and military service providers in helping the families, friends, and fellow servicemembers of a suicide victim through the processes of grieving and healing. 
(d)Community training assistanceThe program shall include the provision of assistance with such training to the local communities of those servicemembers and families, to be provided in coordination with local community programs. 
(e)CollaborationIn carrying out the program, the Secretary shall collect and analyze lessons learned and suggestions from State National Guard and Reserve organizations with existing or developing suicide prevention and community response programs. 
(f)TerminationThe program under this section shall terminate on October 1, 2017.. 
(2)Clerical amendmentThe table of sections at the beginning of chapter 1007 of such title is amended by adding at the end the following new item: 
 
 
10219. Suicide prevention and resilience program.. 
(b)Repeal of superseded provisionSubsection (i) of section 582 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 10 U.S.C. 10101 note) is repealed. 
582.Comprehensive policy on prevention of suicide among members of the Armed Forces 
(a)Comprehensive policy requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall, acting through the Under Secretary of Defense for Personnel and Readiness, develop within the Department of Defense a comprehensive policy on the prevention of suicide among members of the Armed Forces. In developing the policy, the Secretary shall consider recommendations from the operational elements of the Armed Forces regarding the feasibility of the implementation and execution of particular elements of the policy. 
(b)ElementsThe policy required by subsection (a) shall cover each of the following: 
(1)Increased awareness among members of the Armed Forces about mental health conditions and the stigma associated with mental health conditions and mental health care. 
(2)The means of identifying members who are at risk for suicide (including enhanced means for early identification and treatment of such members). 
(3)The continuous access by members to suicide prevention services, including suicide crisis services. 
(4)The means to evaluate and assess the effectiveness of the suicide prevention and resilience programs and preventative behavioral health programs of the Department of Defense (including those of the military departments and the Armed Forces), including the development of metrics for that purpose. 
(5)The means to evaluate and assess the current diagnostic tools and treatment methods in the programs referred to in paragraph (4) to ensure clinical best practices are used in such programs. 
(6)The standard of care for suicide prevention to be used throughout the Department. 
(7)The training of mental health care providers on suicide prevention. 
(8)The training standards for behavioral health care providers to ensure that such providers receive training on clinical best practices and evidence-based treatments as information on such practices and treatments becomes available. 
(9)The integration of mental health screenings and suicide risk and prevention for members into the delivery of primary care for such members. 
(10)The standards for responding to attempted or completed suicides among members, including guidance and training to assist commanders in addressing incidents of attempted or completed suicide within their units. 
(11)The means to ensure the protection of the privacy of members seeking or receiving treatment relating to suicide. 
(12)Such other matters as the Secretary considers appropriate in connection with the prevention of suicide among members. 
583.Study of resilience programs for members of the Army 
(a)Study requiredThe Secretary of the Army shall conduct a study of resilience programs within the Army for the purpose of assessing the effectiveness of the current Comprehensive Soldier and Family Fitness (CSF2) Program of the Army, while verifying the current means of the Army to reduce trends in high risk or self-destructive behavior and to prepare members of the Army to manage stressful or traumatic situations by training members in resilience strategies and techniques. 
(b)ElementsIn conducting the study, the Secretary of the Army shall determine the effectiveness and quality of training under the Comprehensive Soldier and Family Fitness program in— 
(1)enhancing individual performance through resiliency techniques and use of positive and sports psychology; and 
(2)identifying and responding to early signs of high-risk behavior in members of the Army. 
(c)Use of science-based evidence and techniquesIn conducting the study, the Secretary of the Army shall utilize scientific evidence, including professionally accepted measurements and assessments, to evaluate those interventions that show positive results and those interventions that have no impact. 
(d)Duration of studyThe study shall be conducted through September 30, 2014. 
(e)Report on study resultsNot later than October 31, 2014, the Secretary of the Army shall submit to the Committees on Armed Forces of the Senate and the House of Representatives a report containing the results of the study. The report shall include the following: 
(1)A description of the trends in high risk or self-destructive behavior among members of the Army. 
(2)A description and measurements of the effectiveness of Comprehensive Soldier and Family Fitness Program training in enhancing individual performance through resiliency techniques, utilization of positive psychology. 
(3)Such recommendations or other information as the Secretary considers appropriate. 
JOther Matters 
584.Issuance of prisoner-of-war medalSection 1128 of title 10, United States Code, is amended— 
(1)in subsection (a)— 
(A)by inserting or at the end of paragraph (2); 
(B)by striking ; or at the end of paragraph (3) and inserting a period; and 
(C)by striking paragraph (4); 
(2)by redesignating subsections (b) through (h) as subsections (c) through (i), respectively; and 
(3)by inserting after subsection (a) the following new subsection (b): 
 
(b)Under uniform regulations prescribed by the Secretary of Defense, the Secretary concerned may issue a prisoner-of-war medal to any person who, while serving in any capacity with the armed forces, was held captive under circumstances not covered by paragraph (1), (2), or (3) of subsection (a), but which the Secretary concerned finds were comparable to those circumstances under which persons have generally been held captive by enemy armed forces during periods of armed conflict.. 
585.Technical amendments relating to the termination of the Armed Forces Institute of Pathology under defense base closure and realignmentSection 177 of title 10, United States Code, is amended— 
(1)in subsection (a)— 
(A)in paragraph (2)— 
(i)by striking those professional societies and all that follows through the Armed Forces Institute of Pathology and inserting the professional societies and organizations that support the activities of the American Registry of Pathology; and 
(ii)by striking the second sentence; and 
(B)in paragraph (3), by striking with the concurrence of the Director of the Armed Forces Institute of Pathology; 
(2)in subsection (b)— 
(A)by striking paragraph (1); and 
(B)by redesignating paragraphs (2), (3), (4), and (5) as paragraphs (1), (2), (3), and (4), respectively; and 
(3)in subsection (d), by striking to the Director and all that follows through it deems desirable, and inserting annually to its Board and supporting organizations referred to in subsection (a)(2). 
586.Modification of requirement for reports in Federal Register on institutions of higher education ineligible for contracts and grants for denial of ROTC or military recruiter access to campusSection 983 of title 10, United States Code, is amended by striking subsection (f). 
587.Acceptance of gifts and services related to educational activities and voluntary services to account for missing persons 
(a)Activities benefitting education as services eligible for acceptanceSection 2601(i)(2) of title 10, United States Code, is amended by inserting education, before morale,. 
(b)Acceptance of voluntary services related to accounting for missing personsSection 1588(a) of such title is amended by adding at the end the following new paragraph: 
 
(9)Voluntary services to facilitate accounting for missing persons.. 
588.Display of State, District of Columbia, commonwealth, and territorial flags by the Armed Forces 
(a)DisplaySubsection (a) of section 2249b of title 10, United States Code, is amended to read as follows: 
 
(a)Display of flags by armed forcesThe Secretary of Defense shall ensure that, whenever the official flags of all 50 States are displayed by the armed forces, such display shall include the flags of the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands.. 
(b)Clerical amendments 
(1)Section headingThe heading of such section is amended to read as follows: 
 
2249b.Display of State, District of Columbia, commonwealth, and territorial flags by the armed forces. 
(2)Table of sectionsThe table of sections at the beginning of chapter 134 of such title is amended by striking the item relating to section 2249b and inserting the following new item: 
 
 
2249b. Display of State, District of Columbia, commonwealth, and territorial flags by the armed forces.. 
589.Enhancement of authorities on admission of defense industry civilians to certain Department of Defense educational institutions and programs 
(a)Navy defense product development programSection 7049(a) of title 10, United States Code, is amended— 
(1)in the second sentence, by inserting or professional continuing education certificate after master's degree; and 
(2)in the last sentence, by inserting before the period at the end the following: or an appropriate professional continuing education certificate, as applicable. 
(b)United States Air Force Institute of TechnologySection 9314a(a) of such title is amended— 
(1)in paragraph (1), by inserting or professional continuing education certificate after graduate degree; and 
(2)in paragraph (3), by inserting before the period at the end the following: or an appropriate professional continuing education certificate, as applicable. 
(c)Request for increase in number of defense industry civilians authorized for admissionIf the Secretary of Defense determines that it is in the best interest of the Department of Defense to increase the maximum number of defense industry employees authorized to be enrolled in the Naval Defense Development Program or the Air Force Institute of Technology at any one time, as specified in sections 7049(a) and 9314a(a) of title 10, United States Code, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a request for such an increase, including draft legislation to effectuate the increase. 
590.Extension of authorities to carry out a program of referral and counseling services to veterans at risk of homelessness who are transitioning from certain institutionsSection 2023(d) of title 38, United States Code, is amended by striking September 30, 2012 and inserting September 30, 2013. 
591.Inspection of military cemeteries under the jurisdiction of Department of Defense 
(a)DOD Inspector General inspection of Arlington National Cemetery and United States Soldiers’ and Airmen's Home National CemeterySection 1(d) of Public Law 111–339 (124 Stat. 3592) is amended— 
(1)in paragraph (1), by striking The Secretary in the first sentence and inserting Subject to paragraph (2), the Secretary; and 
(2)in paragraph (2), by adding at the end the following new sentence: However, in the case of the report required to be submitted during 2013, the assessment described in paragraph (1) shall be conducted, and the report shall be prepared and submitted, by the Inspector General of the Department of Defense instead of the Secretary of the Army..  
(b)Time for submission of report and plan of action regarding inspection of cemeteries at military installationsSection 592(d)(2) of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1443) is amended— 
(1)by striking December 31, 2012 and inserting June 29, 2013; and 
(2)by striking April 1, 2013 and inserting October 1, 2013. 
592.Report on results of investigations and reviews conducted with respect to Port Mortuary Division of the Air Force Mortuary Affairs Operations Center at Dover Air Force Base 
(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report of the investigations and reviews that were conducted with respect to the improper handling and preparation of the remains of deceased members of the Armed Forces and civilians at the Port Mortuary Division of the Air Force Mortuary Affairs Operations Center at Dover Air Force Base. The investigations and reviews considered shall include— 
(1)the 436th Air Wing Inspector General review; 
(2)the Air Force Office of Special Investigations report; 
(3)the Air Force Office of Inspector General investigation; 
(4)the Office of Special Counsel review; 
(5)the Defense Health Board’s Dover Port Mortuary Independent Review Subcommittee report; and 
(6)any other reviews or investigations of operations at Dover Port Mortuary that have been conducted since January 1, 2011. 
(b)Elements of reportThe report shall— 
(1)summarize and evaluate the recommendations made, and the actions undertaken, as a result of the investigations and reviews, and the current status of implementation of such recommendations and actions; and 
(2)provide any additional recommendations for improvement of operations at Dover Port Mortuary, including any best practices for casualty notification, family support, and mortuary affairs operations. 
593.Preservation of editorial independence of Stars and Stripes 
(a)Maintenance of geographic separationTo preserve the actual and perceived editorial and management independence of the Stars and Stripes newspaper, the Secretary of Defense shall extend the lease for the commercial office space in the District of Columbia currently occupied by the editorial and management operations of the Stars and Stripes newspaper until such time as the Secretary provides space and information technology and other support for such operations in a Government-owned facility in the National Capital Region geographically remote from facilities of the Defense Media Activity at Fort Meade, Maryland. 
(b)Implementation reportNot later than February 1, 2013, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report describing the implementation of subsection (a). 
594.National public awareness and participation campaign for Veterans' History Project of American Folklife Center 
(a)In generalThe Director of the American Folklife Center at the Library of Congress shall carry out a national public awareness and participation campaign for the program required by section 3(a) of the Veterans' Oral History Project Act (20 U.S.C. 2142(a)). Such campaign shall provide for the following: 
(1)Encouraging the people of the United States, veterans organizations, community groups, and national organizations to participate in such program. 
(2)Ensuring greater awareness and participation throughout the United States in such program. 
(3)Providing meaningful opportunities for learning about the experiences of veterans. 
(4)Complementing the efforts supporting the readjustment and successful reintegration of veterans into civilian life after service in the Armed Forces. 
(b)Coordination and cooperationTo the degree practicable, the Director shall, in carrying out the campaign required by subsection (a), coordinate and cooperate with veterans service organizations. 
(c)Veterans service organization definedIn this section, the term veterans service organization means any organization recognized by the Secretary of Veterans Affairs for the representation of veterans under section 5902 of title 38, United States Code. 
595.Report on accuracy of data in the Defense Enrollment Eligibility Reporting SystemNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a plan to improve the completeness and accuracy of the data contained in the Defense Enrollment Eligibility Reporting System (DEERS) in order— 
(1)to provide for the standardization of identification credentials required for eligibility, enrollment, transactions, and updates across all Department of Defense installations; and 
(2)to ensure that persons issued military identification cards and receiving benefits based on DEERS data are actually eligible for such cards and benefits. 
596.Sense of Congress that the bugle call commonly known as Taps should be designated as the National Song of Military RemembranceIt is the sense of Congress that the bugle call commonly known as Taps should be designated as the National Song of Military Remembrance. 
VICompensation and Other Personnel Benefits 
 
Subtitle A—Pay and Allowances 
Sec. 601. Fiscal year 2013 increase in military basic pay. 
Sec. 602. Extension of authority to provide temporary increase in rates of basic allowance for housing under certain circumstances. 
Sec. 603. Basic allowance for housing for two-member couples when one member is on sea duty. 
Sec. 604. Rates of basic allowance for housing for members performing active Guard and Reserve duty. 
Sec. 605. Payment of benefit for nonparticipation of eligible members in Post-Deployment/Mobilization Respite Absence program due to Government error. 
Subtitle B—Bonuses and Special and Incentive Pays 
Sec. 611. One-year extension of certain bonus and special pay authorities for reserve forces. 
Sec. 612. One-year extension of certain bonus and special pay authorities for health care professionals. 
Sec. 613. One-year extension of special pay and bonus authorities for nuclear officers. 
Sec. 614. One-year extension of authorities relating to title 37 consolidated special pay, incentive pay, and bonus authorities. 
Sec. 615. One-year extension of authorities relating to payment of other title 37 bonuses and special pays. 
Sec. 616. Increase in maximum amount of officer affiliation bonus for officers in the Selected Reserve. 
Sec. 617. Increase in maximum amount of incentive bonus for reserve component members who convert military occupational specialty to ease personnel shortages. 
Subtitle C—Travel and Transportation Allowances 
Sec. 621. Permanent change of station allowances for members of Selected Reserve units filling a vacancy in another unit after being involuntarily separated. 
Sec. 622. Authority for comprehensive program for space-available travel on Department of Defense aircraft. 
Subtitle D—Benefits and Services for Members Being Separated or Recently Separated 
Sec. 631. Extension of authority to provide two years of commissary and exchange benefits after separation. 
Sec. 632. Transitional use of military family housing. 
Subtitle E—Disability, Retired Pay, and Survivor Benefits 
Sec. 641. Repeal of requirement for payment of Survivor Benefit Plan premiums when participant waives retired pay to provide a survivor annuity under Federal Employees Retirement System and terminating payment of the Survivor Benefit Plan annuity. 
Sec. 642. Repeal of automatic enrollment in Family Servicemembers' Group Life Insurance for members of the Armed Forces married to other members. 
Sec. 643. Clarification of computation of combat-related special compensation for chapter 61 disability retirees. 
Subtitle F—Commissary and Nonappropriated Fund Instrumentality Benefits and Operations 
Sec. 651. Repeal of certain recordkeeping and reporting requirements applicable to commissary and exchange stores overseas. 
Sec. 652. Treatment of Fisher House for the Families of the Fallen and Meditation Pavilion at Dover Air Force Base, Delaware, as a Fisher House. 
Subtitle G—Military Lending 
Sec. 661. Additional enhancements of protections on consumer credit for members of the Armed Forces and their dependents. 
Sec. 662. Effect of violations of protections on consumer credit extended to members of the Armed Forces and their dependents. 
Sec. 663. Consistent definition of dependent for purposes of applying limitations on terms of consumer credit extended to certain members of the Armed Forces and their dependents. 
Subtitle H—Military Compensation and Retirement Modernization Commission 
Sec. 671. Purpose, scope, and definitions. 
Sec. 672. Military Compensation and Retirement Modernization Commission. 
Sec. 673. Commission hearings and meetings. 
Sec. 674. Principles and procedure for Commission recommendations. 
Sec. 675. Consideration of Commission recommendations by the President. 
Sec. 676. Executive Director. 
Sec. 677. Staff. 
Sec. 678. Judicial review precluded. 
Sec. 679. Termination. 
Sec. 680. Funding. 
Subtitle I—Other Matters 
Sec. 681. Equal treatment for members of Coast Guard Reserve called to active duty under title 14, United States Code. 
Sec. 682. Report regarding Department of Veterans Affairs claims process transformation plan. 
APay and Allowances 
601.Fiscal year 2013 increase in military basic pay 
(a)Waiver of section 1009 adjustmentThe adjustment to become effective during fiscal year 2013 required by section 1009 of title 37, United States Code, in the rates of monthly basic pay authorized members of the uniformed services shall not be made. 
(b)Increase in basic payEffective on January 1, 2013, the rates of monthly basic pay for members of the uniformed services are increased by 1.7 percent. 
602.Extension of authority to provide temporary increase in rates of basic allowance for housing under certain circumstancesSection 403(b)(7)(E) of title 37, United States Code, is amended by striking December 31, 2012 and inserting December 31, 2013. 
603.Basic allowance for housing for two-member couples when one member is on sea duty 
(a)In generalSubparagraph (C) of section 403(f)(2) of title 37, United States Code, is amended to read as follows: 
 
(C)Notwithstanding section 421 of this title, a member of a uniformed service in a pay grade below pay grade E–6 who is assigned to sea duty and is married to another member of a uniformed service is entitled to a basic allowance for housing subject to the limitations of subsection (e).. 
(b)Effective dateThe amendment made by subsection (a) shall take effect on January 1, 2013. 
604.Rates of basic allowance for housing for members performing active Guard and Reserve duty 
(a)Treatment of active Guard and Reserve dutySection 403(g) of title 37, United States Code, is amended by adding at the end the following new paragraph: 
 
(6) 
(A)This paragraph applies with respect to a member of a reserve component who performs active Guard and Reserve duty (as defined in section 101(d)(6) of title 10). 
(B)The rate of basic allowance for housing to be paid to a member described in subparagraph (A) shall be based on the member’s permanent duty station, even during instances in which the member is mobilized for service on active duty other than active Guard and Reserve duty. 
(C) 
(i)During transitions in service status from active Guard and Reserve duty to other active duty and back to active Guard and Reserve duty, or following the start of new periods of service resulting from a change in orders, a member described in subparagraph (A) shall be considered as retaining uninterrupted eligibility to receive a basic allowance for housing in an area as provided for under subsections (b)(6) and (c)(2) so long as the member remains on active duty without a break in service. 
(ii)Clause (i) does not apply if the member’s permanent duty station changes as a result of orders directing a permanent change in station with the authority for the movement of household goods. 
(iii)For purposes of clause (i), a break in active service occurs when one or more calendar days between active service periods do not qualify as active service. 
(D)Subsections (d)(3) and (o) also apply to a member described in subparagraph (A).. 
(b)Transitional provisions 
(1)In generalThe basic allowance for housing paid to a member of a reserve component described in subparagraph (A) of paragraph (6) of section 403(g) of title 37, United States Code, as added by subsection (a), who on the date of the enactment of the National Defense Authorization Act for Fiscal Year 2013 is being paid basic allowance for housing at a rate that is based on a housing area other than the member’s permanent duty station, shall be paid at that current rate until the member is assigned to perform duty at the member’s permanent duty station, at which time the member shall be paid basic allowance for housing at the prevailing permanent duty station housing area rate or at the permanent duty station housing rate for which the member has qualified under such paragraph (6). 
(2)Alternative rateThe Secretary of a military department, with the approval of the Secretary of Defense, may pay a member covered by paragraph (1) and under the jurisdiction of that Secretary a basic allowance for housing at a rate higher than the rate provided under such paragraph to ensure that the member is treated fairly and equitably or to serve the best interests of the United States. 
605.Payment of benefit for nonparticipation of eligible members in Post-Deployment/Mobilization Respite Absence program due to Government error 
(a)Payment of benefit 
(1)In generalUpon application, the Secretary concerned shall make a payment to each individual described in paragraph (2) of $200 for each day of nonparticipation of such individual in the Post-Deployment/Mobilization Respite Absence program as described in that paragraph. 
(2)Covered individualsAn individual described in this paragraph is an individual who— 
(A)was eligible for participation as a member of the Armed Forces in the Post-Deployment/Mobilization Respite Absence program; but 
(B)as determined by the Secretary concerned pursuant to an application for the correction of the military records of such individual pursuant to section 1552 of title 10, United States Code, or other process as determined by the Secretary, did not participate in one or more days in the program for which the individual was so eligible due to Government error. 
(b)Deceased individuals 
(1)ApplicationsIf an individual otherwise covered by subsection (a) is deceased, the application required by that subsection shall be made by the individual's legal representative. 
(2)PaymentIf an individual to whom payment would be made under subsection (a) is deceased at time of payment, payment shall be made in the manner specified in section 1552(c)(2) of title 10, United States Code, or other process as determined by the Secretary concerned. 
(c)Payment in lieu of administrative absencePayment under subsection (a) with respect to a day described in that subsection shall be in lieu of any entitlement of the individual concerned to a day of administrative absence for such day. 
(d)Construction 
(1)Construction with other payAny payment with respect to an individual under subsection (a) is in addition to any other pay provided by law. 
(2)Construction of authorityIt is the sense of Congress that— 
(A)the sole purpose of the authority in this section is to remedy administrative errors; and 
(B)the authority in this section is not intended to establish any entitlement in connection with the Post-Deployment/Mobilization Respite Absence program. 
(e)DefinitionsIn this section, the terms Post-Deployment/Mobilization Respite Absence program and Secretary concerned have the meaning given such terms in section 604(f) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2350). 
BBonuses and Special and Incentive Pays 
611.One-year extension of certain bonus and special pay authorities for reserve forcesThe following sections of title 37, United States Code, are amended by striking December 31, 2012 and inserting December 31, 2013: 
(1)Section 308b(g), relating to Selected Reserve reenlistment bonus. 
(2)Section 308c(i), relating to Selected Reserve affiliation or enlistment bonus. 
(3)Section 308d(c), relating to special pay for enlisted members assigned to certain high-priority units. 
(4)Section 308g(f)(2), relating to Ready Reserve enlistment bonus for persons without prior service. 
(5)Section 308h(e), relating to Ready Reserve enlistment and reenlistment bonus for persons with prior service. 
(6)Section 308i(f), relating to Selected Reserve enlistment and reenlistment bonus for persons with prior service. 
(7)Section 408a(e), relating to reimbursement of travel expenses for inactive-duty training outside of normal commuting distance. 
(8)Section 910(g), relating to income replacement payments for reserve component members experiencing extended and frequent mobilization for active duty service. 
612.One-year extension of certain bonus and special pay authorities for health care professionals 
(a)Title 10 authoritiesThe following sections of title 10, United States Code, are amended by striking December 31, 2012 and inserting December 31, 2013: 
(1)Section 2130a(a)(1), relating to nurse officer candidate accession program. 
(2)Section 16302(d), relating to repayment of education loans for certain health professionals who serve in the Selected Reserve. 
(b)Title 37 authoritiesThe following sections of title 37, United States Code, are amended by striking December 31, 2012 and inserting December 31, 2013: 
(1)Section 302c–1(f), relating to accession and retention bonuses for psychologists. 
(2)Section 302d(a)(1), relating to accession bonus for registered nurses. 
(3)Section 302e(a)(1), relating to incentive special pay for nurse anesthetists. 
(4)Section 302g(e), relating to special pay for Selected Reserve health professionals in critically short wartime specialties. 
(5)Section 302h(a)(1), relating to accession bonus for dental officers. 
(6)Section 302j(a), relating to accession bonus for pharmacy officers. 
(7)Section 302k(f), relating to accession bonus for medical officers in critically short wartime specialties. 
(8)Section 302l(g), relating to accession bonus for dental specialist officers in critically short wartime specialties. 
613.One-year extension of special pay and bonus authorities for nuclear officersThe following sections of title 37, United States Code, are amended by striking December 31, 2012 and inserting December 31, 2013: 
(1)Section 312(f), relating to special pay for nuclear-qualified officers extending period of active service. 
(2)Section 312b(c), relating to nuclear career accession bonus. 
(3)Section 312c(d), relating to nuclear career annual incentive bonus. 
614.One-year extension of authorities relating to title 37 consolidated special pay, incentive pay, and bonus authoritiesThe following sections of title 37, United States Code, are amended by striking December 31, 2012 and inserting December 31, 2013: 
(1)Section 331(h), relating to general bonus authority for enlisted members. 
(2)Section 332(g), relating to general bonus authority for officers. 
(3)Section 333(i), relating to special bonus and incentive pay authorities for nuclear officers. 
(4)Section 334(i), relating to special aviation incentive pay and bonus authorities for officers. 
(5)Section 335(k), relating to special bonus and incentive pay authorities for officers in health professions. 
(6)Section 351(h), relating to hazardous duty pay. 
(7)Section 352(g), relating to assignment pay or special duty pay. 
(8)Section 353(i), relating to skill incentive pay or proficiency bonus. 
(9)Section 355(h), relating to retention incentives for members qualified in critical military skills or assigned to high priority units. 
615.One-year extension of authorities relating to payment of other title 37 bonuses and special paysThe following sections of title 37, United States Code, are amended by striking December 31, 2012 and inserting December 31, 2013: 
(1)Section 301b(a), relating to aviation officer retention bonus. 
(2)Section 307a(g), relating to assignment incentive pay. 
(3)Section 308(g), relating to reenlistment bonus for active members. 
(4)Section 309(e), relating to enlistment bonus. 
(5)Section 324(g), relating to accession bonus for new officers in critical skills. 
(6)Section 326(g), relating to incentive bonus for conversion to military occupational specialty to ease personnel shortage. 
(7)Section 327(h), relating to incentive bonus for transfer between armed forces. 
(8)Section 330(f), relating to accession bonus for officer candidates. 
616.Increase in maximum amount of officer affiliation bonus for officers in the Selected ReserveSection 308j(d) of title 37, United States Code, is amended by striking $10,000 and inserting $20,000. 
617.Increase in maximum amount of incentive bonus for reserve component members who convert military occupational specialty to ease personnel shortagesSection 326(c)(1) of title 37, United States Code, is amended by striking $4,000, in the case of a member of a regular component of the armed forces, and $2,000, in the case of a member of a reserve component of the armed forces. and inserting $4,000.. 
CTravel and Transportation Allowances 
621.Permanent change of station allowances for members of Selected Reserve units filling a vacancy in another unit after being involuntarily separated 
(a)Travel and transportation allowances generallySection 474 of title 37, United States Code, is amended— 
(1)in subsection (a)— 
(A)in paragraph (4), by striking and at the end; 
(B)in paragraph (5), by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following new paragraph: 
 
(6)upon filling a vacancy in a Selected Reserve unit at a duty station that is more than 150 miles from the member’s residence if— 
(A)during the preceding three years the member was involuntarily separated under other than adverse conditions (as characterized by the Secretary concerned) while assigned to a unit of the Selected Reserve certified by the Secretary concerned as having been adversely affected by force structure reductions during the period beginning on October 1, 2012, and ending on December 31, 2018; 
(B)the involuntary separation occurred during the period beginning on October 1, 2012, and ending on December 31, 2018; and 
(C)the member is— 
(i)qualified in a skill designated as critically short by the Secretary concerned; or 
(ii)filling a vacancy in a Selected Reserve unit with a critical manpower shortage, or in a pay grade with a critical manpower shortage in such unit.; 
(2)in subsection (f), by adding at the end the following new paragraph: 
 
(4) 
(A)A member may be provided travel and transportation allowances under subsection (a)(6) only with respect to the filling of a vacancy in a Selected Reserve unit one time. 
(B)Regulations under this section shall provide that whenever travel and transportation allowances are paid under subsection (a)(6), the cost shall be borne by the unit filling the vacancy.; and 
(3)in subsection (j), by inserting (except subsection (a)(6)) after In this section. 
(b)Travel and transportation allowances for dependents and household effectsSection 476 of such title is amended— 
(1)by redesignating subsections (l), (m), and (n) as subsections (m), (n), and (o), respectively; and 
(2)by inserting after subsection (k) the following new subsection (l): 
 
(l) 
(1)A member described in paragraph (2) is entitled to the travel and transportation allowances, including allowances with respect to dependents, authorized by this section upon filling a vacancy as described in that paragraph as if the member were undergoing a permanent change of station under orders in filling such vacancy. 
(2)A member described in this paragraph is a member who is filling a vacancy in a Selected Reserve unit at a duty station that is more than 150 miles from the member’s residence if— 
(A)during the three years preceding filling the vacancy, the member was involuntarily separated under other than adverse conditions (as characterized by the Secretary concerned) while assigned to a unit of the Selected Reserve certified by the Secretary concerned as having been adversely affected by force structure reductions during the period beginning on October 1, 2012, and ending on December 31, 2018; 
(B)the involuntary separation occurred during the period beginning on October 1, 2012, and ending on December 31, 2018; and 
(C)the member is— 
(i)qualified in a skill designated as critically short by the Secretary concerned; or 
(ii)filling a vacancy in a Selected Reserve unit with a critical manpower shortage, or in a pay grade with a critical manpower shortage in such unit. 
(3)Any allowances authorized by this section that are payable under this subsection may be payable in advance if payable in advance to a member undergoing a permanent change of station under orders under the applicable provision of this section.. 
622.Authority for comprehensive program for space-available travel on Department of Defense aircraft 
(a)Program authorizedSection 2641b of title 10, United States Code, is amended to read as follows: 
 
2641b.Space-available travel on Department of Defense aircraft: program authorized and eligible recipients 
(a)Authority to establish program 
(1)The Secretary of Defense may establish a program (in this section referred to as the travel program) to provide transportation on Department of Defense aircraft on a space-available basis to the categories of individuals eligible under subsection (c). 
(2)If the Secretary makes a determination to establish the travel program, the Secretary shall prescribe regulations for the operation of the travel program not later than one year after the date on which the determination was made. The regulations shall take effect on that date or such earlier date as the Secretary shall specify in the regulations. 
(3)Not later than 30 days after making the determination to establish the travel program, the Secretary shall submit to the congressional defense committees an initial implementation report describing— 
(A)the basis for the determination; 
(B)any additional categories of individuals to be eligible for the travel program under subsection (c)(5); 
(C)how the Secretary will ensure that the travel program is established and operated in compliance with the conditions specified in subsection (b); and 
(D)the metrics by which the Secretary will monitor the travel program to determine the efficient and effective execution of the travel program. 
(b)Conditions on establishment and operation 
(1)The Secretary of Defense shall operate the travel program in a budget-neutral manner. 
(2)No additional funds may be used, or flight hours performed, for the purpose of providing transportation under the travel program. 
(c)Eligible individualsSubject to subsection (d), the Secretary of Defense shall provide transportation under the travel program (if established) to the following categories of individuals: 
(1)Members of the armed forces on active duty. 
(2)Members of the Selected Reserve who hold a valid Uniformed Services Identification and Privilege Card. 
(3)Retired members of a regular or reserve component of the armed forces, including retired members of reserve components who, but for being under the eligibility age applicable under section 12731 of this title, would be eligible for retired pay under chapter 1223 of this title. 
(4)Such categories of dependents of individuals described in paragraphs (1) through (3) as the Secretary shall specify in the regulations under subsection (a), under such conditions and circumstances as the Secretary shall specify in such regulations. 
(5)Such other categories of individuals as the Secretary, in the discretion of the Secretary, considers appropriate. 
(d)Priorities and restrictionsIn operating the travel program, the Secretary of Defense shall— 
(1)in the sole discretion of the Secretary, establish an order of priority for transportation under the travel program for categories of eligible individuals that is based on considerations of military necessity, humanitarian concerns, and enhancement of morale; 
(2)give priority in consideration of transportation under the travel program to the demands of members of the armed forces in the regular components and in the reserve components on active duty and to the need to provide such members, and their dependents, a means of respite from such demands; and 
(3)implement policies aimed at ensuring cost control (as required by subsection (b)) and the safety, security, and efficient processing of travelers, including limiting the benefit under the travel program to one or more categories of otherwise eligible individuals if considered necessary by the Secretary. 
(e)Special priority for retired members residing in Commonwealths and possessions of the United States who need certain health care services 
(1)Notwithstanding subsection (d)(1), in establishing space-available transportation priorities under the travel program, the Secretary of Defense shall provide transportation for an individual described in paragraph (2), and a single dependent of the individual if needed to accompany the individual, at a priority level in the same category as the priority level for an unaccompanied dependent over the age of 18 traveling on environmental and morale leave. 
(2)Subject to paragraph (3), paragraph (1) applies with respect to an individual described in subsection (c)(3) who— 
(A)resides in or is located in a Commonwealth or possession of the United States; and 
(B)is referred by a military or civilian primary care provider located in that Commonwealth or possession to a specialty care provider for services to be provided outside of that Commonwealth or possession. 
(3)If an individual described in subsection (c)(3) is a retired member of a reserve component who is ineligible for retired pay under chapter 1223 of this title by reason of being under the eligibility age applicable under section 12731 of this title, paragraph (1) applies to the individual only if the individual is also enrolled in the TRICARE program for certain members of the Retired Reserve authorized under section 1076e of this title. 
(4)The priority for space-available transportation required by this subsection applies with respect to both— 
(A)the travel from the Commonwealth or possession of the United States to receive the specialty care services; and 
(B)the return travel. 
(5)The requirement to provide transportation on Department of Defense aircraft on a space-available basis on the priority basis described in paragraph (1) to individuals covered by this subsection applies whether or not the travel program is established under this section. 
(6)In this subsection, the terms primary care provider and specialty care provider refer to a medical or dental professional who provides health care services under chapter 55 of this title.  
(f)ConstructionThe authority to provide transportation under the travel program is in addition to any other authority under law to provide transportation on Department of Defense aircraft on a space-available basis.. 
(b)Clerical amendmentThe table of sections at the beginning of chapter 157 of such title is amended by striking the item relating to section 2641b and inserting the following new item: 
 
 
2641b. Space-available travel on Department of Defense aircraft: program authorized and eligible recipients.. 
DBenefits and Services for Members Being Separated or Recently Separated 
631.Extension of authority to provide two years of commissary and exchange benefits after separation 
(a)Extension of authoritySection 1146 of title 10, United States Code, is amended— 
(1)in subsection (a), by striking 2012 and inserting 2018; and 
(2)in subsection (b), by striking 2012 and inserting 2018. 
(b)Correction of reference to administering SecretarySuch section is further amended— 
(1)in subsection (a), by striking The Secretary of Transportation and inserting The Secretary concerned; and 
(2)in subsection (b), by striking The Secretary of Homeland Security and inserting The Secretary concerned. 
632.Transitional use of military family housing 
(a)Resumption of authority to authorize transitional useSubsection (a) of section 1147 of title 10, United States Code, is amended— 
(1)in paragraph (1), by striking October 1, 1990, and ending on December 31, 2001 and inserting October 1, 2012, and ending on December 31, 2018; and 
(2)in paragraph (2), by striking October 1, 1994, and ending on December 31, 2001 and inserting October 1, 2012, and ending on December 31, 2018. 
(b)Prohibition on provision of transitional basic allowance for housingSuch section is further amended by adding at the end the following new subsection: 
 
(c)No transitional basic allowance for housingNothing in this section shall be construed to authorize the Secretary concerned to continue to provide for any period of time to an individual who is involuntarily separated all or any portion of a basic allowance for housing to which the individual was entitled under section 403 of title 37 immediately before being involuntarily separated, even in cases in which the individual or members of the individual’s household continue to reside after the separation in a housing unit acquired or constructed under the alternative authority of subchapter IV of chapter 169 of this title that is not owned or leased by the United States.. 
(c)Correction of reference to administering secretarySubsection (a)(2) of such section is further amended by striking The Secretary of Transportation and inserting The Secretary concerned. 
EDisability, Retired Pay, and Survivor Benefits 
641.Repeal of requirement for payment of Survivor Benefit Plan premiums when participant waives retired pay to provide a survivor annuity under Federal Employees Retirement System and terminating payment of the Survivor Benefit Plan annuity 
(a)Deposits not requiredSection 1452(e) of title 10, United States Code, is amended— 
(1)in the subsection heading, by inserting and FERS after CSRS; 
(2)by inserting or chapter 84 of such title after chapter 83 of title 5; 
(3)by inserting or 8416(a) after 8339(j); and 
(4)by inserting or 8442(a) after 8341(b). 
(b)Conforming amendmentsSection 1450(d) of such title is amended— 
(1)by inserting or chapter 84 of such title after chapter 83 of title 5; 
(2)by inserting or 8416(a) after 8339(j); and 
(3)by inserting or 8442(a) after 8341(b). 
(c)Application of amendmentsThe amendments made by this section shall apply with respect to any participant electing an annuity for survivors under chapter 84 of title 5, United States Code, on or after the date of the enactment of this Act. 
642.Repeal of automatic enrollment in Family Servicemembers' Group Life Insurance for members of the Armed Forces married to other membersSection 1967(a)(1) of title 38, United States Code, is amended— 
(1)in subparagraph (A)(ii), by inserting after insurable dependent of the member the following: (other than a dependent who is also a member of a uniformed service and, because of such membership, is automatically insured under this paragraph); and 
(2)in subparagraph (C)(ii), by inserting after insurable dependent of the member the following: (other than a dependent who is also a member of a uniformed service and, because of such membership, is automatically insured under this paragraph). 
643.Clarification of computation of combat-related special compensation for chapter 61 disability retirees 
(a)In generalSection 1413a(b)(3) of title 10, United States Code, is amended by striking shall be reduced by the amount (if any) by which the amount of the member's retired pay under chapter 61 of this title exceeds both places it appears and inserting may not, when combined with the amount of retired pay payable to the retiree after any such reduction under sections 5304 and 5305 of title 38, cause the total of such combined payment to exceed. 
(b)Effective dateThe amendment made by this section shall take effect as of January 1, 2013, and shall apply to payments for months beginning on or after that date. 
FCommissary and Nonappropriated Fund Instrumentality Benefits and Operations 
651.Repeal of certain recordkeeping and reporting requirements applicable to commissary and exchange stores overseas 
(a)RepealSection 2489 of title 10, United States Code, is amended by striking subsections (b) and (c). 
(b)Conforming amendmentsSuch section is further amended— 
(1)by striking General authority.—(1) and inserting Authority to establish restrictions.—; 
(2)by striking (2) and inserting (b) Limitations on use of authority.—; and  
(3)by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively. 
652.Treatment of Fisher House for the Families of the Fallen and Meditation Pavilion at Dover Air Force Base, Delaware, as a Fisher House 
(a)Fisher houses and authorized Fisher House residentsSubsection (a) of section 2493 of title 10, United States Code, is amended— 
(1)in paragraph (1)(B), by striking by patients and all that follows through such patients; and inserting by authorized Fisher House residents;;  
(2)by redesignating paragraph (2) as paragraph (3); 
(3)by inserting after paragraph (1) the following new paragraph: 
 
(2)The term Fisher House includes the Fisher House for the Families of the Fallen and Meditation Pavilion at Dover Air Force Base, Delaware, so long as such facility is available for residential use on a temporary basis by authorized Fisher House residents.; and 
(4)by adding at the end the following new paragraph: 
 
(4)The term authorized Fisher House residents means the following: 
(A)With respect to a Fisher House described in paragraph (1) that is located in proximity to a health care facility of the Army, the Air Force, or the Navy, the following persons: 
(i)Patients of that health care facility. 
(ii)Members of the families of such patients. 
(iii)Other persons providing the equivalent of familial support for such patients. 
(B)With respect to the Fisher House described in paragraph (2), the following persons: 
(i)The primary next of kin of a member of the armed forces who dies while located or serving overseas. 
(ii)Other family members of the deceased member who are eligible for transportation under section 481f(e) of title 37. 
(iii)An escort of a family member described in clause (i) or (ii).. 
(b)Conforming amendmentsSubsections (b), (e), and (f) of such section are amended by striking health care each place it appears. 
(c)Repeal of fiscal year 2012 freestanding designationSection 643 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1466) is repealed. 
GMilitary Lending 
661.Additional enhancements of protections on consumer credit for members of the Armed Forces and their dependents 
(a)Protections against differential treatment on consumer credit under State lawSubsection (d)(2) of section 987 of title 10, United States Code, is amended— 
(1)in subparagraph (A), by inserting any consumer credit or before loans; and 
(2)in subparagraph (B), by inserting covering consumer credit after State consumer lending protections. 
(b)Regular consultations on protectionSubsection (h)(3) of such section is amended— 
(1)in the matter preceding subparagraph (A), by inserting and not less often than once every two years thereafter, after under this subsection,; and 
(2)by striking subparagraph (E) and inserting the following new subparagraph: 
 
(E)The Bureau of Consumer Financial Protection.. 
(c)Effective date 
(1)Modification of regulationsThe Secretary of Defense shall modify the regulations prescribed under subsection (h) of section 987 of title 10, United States Code, to take into account the amendments made by subsection (a). 
(2)Effective dateThe amendments made by subsection (a) shall take effect on— 
(A)the date that is one year after the date of the enactment of this Act; or 
(B)such earlier date as the Secretary shall specify in the modification of regulations required by paragraph (1). 
(3)Publication of earlier dateIf the Secretary specifies an earlier effective date for the amendments made by subsection (a) pursuant to paragraph (2)(B), the Secretary shall publish notice of such earlier effective date in the Federal Register not later than 90 days before such earlier effective date. 
662.Effect of violations of protections on consumer credit extended to members of the Armed Forces and their dependents 
(a)Civil liabilitySection 987(f) of title 10, United States Code, is amended by adding at the end the following new paragraph: 
 
(5)Civil liability 
(A)In generalA person who violates this section with respect to any person is civilly liable to such person for— 
(i)any actual damage sustained as a result, but not less than $500 for each violation; 
(ii)appropriate punitive damages; 
(iii)appropriate equitable or declaratory relief; and 
(iv)any other relief provided by law. 
(B)Costs of the actionIn any successful action to enforce the civil liability described in subparagraph (A), the person who violated this section is also liable for the costs of the action, together with reasonable attorney fees as determined by the court. 
(C)Effect of finding of bad faith and harassmentIn any successful action by a defendant under this section, if the court finds the action was brought in bad faith and for the purpose of harassment, the plaintiff is liable for the attorney fees of the defendant as determined by the court to be reasonable in relation to the work expended and costs incurred. 
(D)DefensesA person may not be held liable for civil liability under this paragraph if the person shows by a preponderance of evidence that the violation was not intentional and resulted from a bona fide error notwithstanding the maintenance of procedures reasonably adapted to avoid any such error. Examples of a bona fide error include clerical, calculation, computer malfunction and programming, and printing errors, except that an error of legal judgment with respect to a person’s obligations under this section is not a bona fide error. 
(E)Jurisdiction, venue, and statute of limitationsAn action for civil liability under this paragraph may be brought in any appropriate United States district court, without regard to the amount in controversy, or in any other court of competent jurisdiction, not later than the earlier of— 
(i)two years after the date of discovery by the plaintiff of the violation that is the basis for such liability; or 
(ii)five years after the date on which the violation that is the basis for such liability occurs.. 
(b)Enforcement authoritySuch section is further amended by inserting after paragraph (5), as added by subsection (a), the following new paragraph: 
 
(6)Administrative enforcementThe provisions of this section (other than paragraph (1) of this subsection) shall be enforced by the agencies specified in section 108 of the Truth in Lending Act (15 U.S.C. 1607) in the manner set forth in that section or under any other applicable authorities available to such agencies by law.. 
(c)Application of amendmentThe amendment made by subsection (a) shall apply with respect to consumer credit extended on or after the date of the enactment of this Act. 
663.Consistent definition of dependent for purposes of applying limitations on terms of consumer credit extended to certain members of the Armed Forces and their dependentsParagraph (2) of section 987(i) of title 10, United States Code, is amended to read as follows: 
 
(2)DependentThe term dependent, with respect to a covered member, means a person described in subparagraph (A), (D), (E), or (I) of section 1072(2) of this title.. 
HMilitary Compensation and Retirement Modernization Commission 
671.Purpose, scope, and definitions 
(a)PurposeThe purpose of this subtitle is to establish the Military Compensation and Retirement Modernization Commission to conduct a review of the military compensation and retirement systems and to make recommendations to modernize such systems in order to— 
(1)ensure the long-term viability of the All-Volunteer Force by sustaining the required human resources of that force during all levels of conflict and economic conditions; 
(2)enable the quality of life for members of the Armed Forces and the other uniformed services and their families in a manner that fosters successful recruitment, retention, and careers for members of the Armed Forces and the other uniformed services; and 
(3)modernize and achieve fiscal sustainability for the compensation and retirement systems for the Armed Forces and the other uniformed services for the 21st century. 
(b)Scope of review 
(1)Required elements of reviewIn order to provide the fullest understanding of the matters required to balance the primary purpose of the review specified in subsection (a), the Commission shall make its recommendations for changes to the military compensation and retirement systems only after— 
(A)examining all laws, policies, and practices of the Federal Government that result in any direct payment of authorized or appropriated funds to— 
(i)current and former members (veteran and retired) of the uniformed services, including the reserve components of those services; and 
(ii)the spouses, family members, children, survivors, and other persons authorized to receive such payments as a result of their connection to the members of the uniformed services named in clause (i); 
(B)examining all laws, policies, and practices of the Federal Government that result in any expenditure of authorized or appropriated funds to support the persons named in subparagraph (A) and their quality of life, including— 
(i)health, disability, survivor, education, and dependent support programs of the Department of Defense and the Department of Veterans Affairs, including outlays from the various Federal trust funds supporting those programs; 
(ii)Department of Education impact aid; 
(iii)support or funding provided to States, territories, colleges and universities; 
(iv)Department of Defense morale, recreation, and welfare programs, the resale programs (military exchanges and commissaries), and dependent school system; 
(v)the tax treatment of military compensation and benefits; and 
(vi)military family housing; and 
(C)such other matters as the Commission considers appropriate. 
(2)PrioritiesIn weighing its recommendations on those matters necessary to sustain the human resources of the All-Volunteer Force, the Commission shall— 
(A)pay particular attention to the interrelationships and interplay of impact between and among the various programs of the Federal Government, especially as those programs influence decisions of persons about joining the uniformed services and of members of the uniformed services about remaining in the those services; and 
(B)closely weigh its recommendations regarding the web of interrelated programs supporting spouses and families of members of the uniformed services, so that changes in such programs do not adversely impact decisions to remain in the uniformed services. 
(3)ExceptionThe Commission shall not examine any program that uses appropriated funding for initial entry training or unit training of members of the uniformed services. 
(c)DefinitionsIn this subtitle: 
(1)The term Armed Forces has the meaning given the term armed forces in section 101(a)(4) of title 10, United States Code. 
(2)The term Commission means the Military Compensation and Retirement Modernization Commission established by section 672. 
(3)The term Commission establishment date means the first day of the first month beginning on or after the date of the enactment of this Act. 
(4)The term military compensation and retirement systems means the military compensation system and the military retirement system. 
(5)The term military compensation system means provisions of law providing eligibility for and the computation of military compensation, including regular military compensation, special and incentive pays and allowances, medical and dental care, educational assistance and related benefits, and commissary and exchange benefits and related benefits and activities. 
(6)The term military retirement system means retirement benefits, including retired pay based upon service in the uniformed services and survivor annuities based upon such service. 
(7)The term Secretary means the Secretary of Defense. 
(8)The term uniformed services has the meaning given that term in section 101(a)(5) of title 10, United States Code. 
(9)The terms veterans service organization and military-related advocacy group or association mean an organization whose primary purpose is to advocate for veterans, military personnel, military retirees, or military families. 
672.Military Compensation and Retirement Modernization Commission 
(a)EstablishmentThere is established in the executive branch an independent commission to be known as the Military Compensation and Retirement Modernization Commission. The Commission shall be considered an independent establishment of the Federal Government as defined by section 104 of title 5, United States Code, and a temporary organization under section 3161 of such title. 
(b)Membership 
(1)Number and appointmentThe Commission shall be composed of nine members appointed as follows: 
(A)The President shall appoint one member. 
(B)The Majority Leader of the Senate, in consultation with the Chairman of the Committee on Armed Services of the Senate, shall appoint two members. 
(C)The Minority Leader of the Senate, in consultation with the Ranking Member of the Committee on Armed Services of the Senate, shall appoint two members. 
(D)The Speaker of the House of Representatives, in consultation with the Chairman of the Committee on Armed Services of the House of Representatives, shall appoint two members. 
(E)The Minority Leader of the House of Representatives, in consultation with the Ranking Member of the Committee on Armed Services of the House of Representatives, shall appoint two members. 
(2)Deadline for appointmentMembers shall be appointed to the Commission under paragraph (1) not later than four months after the Commission establishment date. 
(3)Qualifications of individuals appointedIn appointing members of the Commission, the President and Members of Congress specified in paragraph (1) shall ensure that, collectively, there are members with significant expertise regarding the matters described in section 671. The types of specific expertise and experience to be considered include the following: 
(A)Federal civilian employee compensation and retirement. 
(B)Military compensation and retirement. 
(C)Private sector compensation, retirement, or human resource systems. 
(D)Active duty service in a regular component of the uniformed services. 
(E)Service in a reserve component. 
(F)Experience as a spouse of a member of the uniformed services. 
(G)Service as an enlisted member of the uniformed services. 
(H)Military family policy development and implementation. 
(I)Department of Veterans Affairs benefit programs. 
(J)Actuarial science. 
(4)LimitationAn individual who, within the preceding year, has been employed by a veterans service organization or military-related advocacy group or association may not be appointed to the Commission. 
(c)ChairThe President shall designate one of the members of the Commission to be Chair of the Commission. The individual designated as Chair of the Commission shall be a person who has expertise in the military compensation and retirement systems. The Chair, or the designee of the Chair, shall preside over meetings of the Commission and be responsible for establishing the agenda of Commission meetings and hearings. 
(d)TermsMembers shall be appointed for the life of the Commission. A vacancy in the Commission shall not affect its powers, and shall be filled in the same manner as the original appointment was made. 
(e)Status as Federal employeesNotwithstanding the requirements of section 2105 of title 5, United States Code, including the required supervision under subsection (a)(3) of such section, the members of the Commission shall be deemed to be Federal employees. 
(f)Pay for members of the Commission 
(1)In generalEach member, other than the Chair, of the Commission shall be paid at a rate equal to the daily equivalent of the annual rate of basic pay payable for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which the member is engaged in the actual performance of duties vested in the Commission. 
(2)ChairThe Chair of the Commission shall be paid at a rate equal to the daily equivalent of the annual rate of basic pay payable for level III of the Executive Schedule under section 5314, of title 5, United States Code, for each day (including travel time) during which the member is engaged in the actual performance of duties vested in the Commission. 
673.Commission hearings and meetings 
(a)In generalThe Commission shall conduct hearings on the recommendations it is taking under consideration. Any such hearing, except a hearing in which classified information is to be considered, shall be open to the public. Any hearing open to the public shall be announced on a Federal website at least 14 days in advance. For all hearings open to the public, the Commission shall release an agenda and a listing of materials relevant to the topics to be discussed. 
(b)Meetings 
(1)Initial meetingThe Commission shall hold its initial meeting not later than 30 days after the date as of which all members have been appointed. 
(2)Subsequent meetingsAfter its initial meeting, the Commission shall meet upon the call of the Chair or a majority of its members. 
(3)Public meetingsEach meeting of the Commission shall be held in public unless any member objects. 
(c)QuorumFive members of the Commission shall constitute a quorum, but a lesser number may hold hearings. 
(d)Public comments 
(1)SolicitationThe Commission shall seek written comments from the general public and interested parties on measures to modernize the military compensation and retirement systems. Comments shall be requested through a solicitation in the Federal Register and announcement on the Internet website of the Commission. 
(2)Period for submittalThe period for the submittal of comments pursuant to the solicitation under paragraph (1) shall end not earlier than 30 days after the date of the solicitation and shall end on or before the date on which the Secretary transmits the recommendations of the Secretary to the Commission under section 674(b). 
(3)Use by CommissionThe Commission shall consider the comments submitted under this subsection when developing its recommendations. 
(e)Space for use of commissionNot later than 90 days after the date of the enactment of this Act, the Administrator of General Services, in consultation with the Secretary, shall identify and make available suitable excess space within the Federal space inventory to house the operations of the Commission. If the Administrator is not able to make such suitable excess space available within such 90-day period, the Commission may lease space to the extent the funds are available. 
(f)Contracting authorityThe Commission may acquire administrative supplies and equipment for Commission use to the extent funds are available. 
674.Principles and procedure for Commission recommendations 
(a)Context of Commission reviewThe Commission shall conduct a review of the matters described in section 671, including current military compensation and retirement systems, force management objectives, and changes in life expectancy and the labor force. 
(b)Development of Commission recommendations 
(1)Consistency with presidential principlesSubject to paragraph (2), the Commission shall develop recommendations that are consistent with the principles established by the President under subsection (c) and section 671. 
(2)Grandfathering of retired pay 
(A)ConditionsIn developing its recommendations, the Commission shall comply with the following conditions with regard to the treatment of retired pay for members and retired members of the uniformed services who joined a uniformed service before the date of the enactment of an Act to modernize the military compensation and retirement systems: 
(i)For members of the uniformed services as of such date, who became members before the enactment of such an Act, the monthly amount of their retired pay may not be less than they would have received under the current military compensation and retirement system, nor may the date at which they are eligible to receive their military retired pay be adjusted to the financial detriment of the member. 
(ii)For members of the uniformed services retired as of such date, the eligibility for and receipt of their retired pay may not be adjusted pursuant to any change made by the enactment of such an Act. 
(B)Voluntary election exceptionNothing in subparagraph (A) prevents a member described in such subparagraph from voluntarily electing to be covered under the provisions of an Act to modernize the military compensation and retirement systems. 
(c)Presidential principlesNot later than five months after the Commission establishment date, the President shall establish and transmit to the Commission and Congress principles for modernizing the military compensation and retirement systems. The principles established by the President shall address the following: 
(1)Maintaining recruitment and retention of the best military personnel. 
(2)Modernizing the regular and reserve military compensation and retirement systems. 
(3)Differentiating between regular and reserve military service. 
(4)Differentiating between service in the Armed Forces and service in the other uniformed services. 
(5)Assisting with force management. 
(6)Ensuring the fiscal sustainability of the military compensation and retirement systems. 
(7)Compliance with the purpose and scope of the review prescribed in section 671. 
(d)Secretary of Defense recommendations 
(1)DeadlineNot later than nine months after the Commission establishment date, the Secretary shall transmit to the Commission the recommendations of the Secretary for modernization of the military compensation and retirement systems. The Secretary shall concurrently transmit the recommendations to Congress. 
(2)Development of recommendationsThe Secretary shall develop the recommendations of the Secretary under paragraph (1)— 
(A)on the basis of the principles established by the President pursuant to subsection (c); 
(B)in consultation with the Secretary of Homeland Security, with respect to recommendations concerning members of the Coast Guard; 
(C)in consultation with the Secretary of Health and Human Services, with respect to recommendations concerning members of the Public Health Service; 
(D)in consultation with the Secretary of Commerce, with respect to recommendations concerning members of the National Oceanic and Atmospheric Administration; and 
(E)in consultation with the Director of the Office of Management and Budget. 
(3)JustificationThe Secretary shall include with the recommendations under paragraph (1) the justification of the Secretary for each recommendation. 
(4)Availability of informationThe Secretary shall make available to the Commission and to Congress the information used by the Secretary to prepare the recommendations of the Secretary under paragraph (1). 
(e)Commission hearings on recommendations of SecretaryAfter receiving from the Secretary the recommendations of the Secretary for modernization of the military compensation and retirement systems under subsection (d), the Commission shall conduct public hearings on the recommendations. 
(f)Commission report and recommendations 
(1)ReportNot later than 15 months after the Commission establishment date, the Commission shall transmit to the President a report containing the findings and conclusions of the Commission, together with the recommendations of the Commission for the modernization of the military compensation and retirement systems. The Commission shall include in the report legislative language to implement the recommendations of the Commission. The findings and conclusions in the report shall be based on the review and analysis by the Commission of the recommendations made by the Secretary under subsection (d). 
(2)Requirement for approvalThe recommendations of the Commission must be approved by at least five members of the Commission before the recommendations may be transmitted to the President under paragraph (1). 
(3)Procedures for changing recommendations of SecretaryThe Commission may make a change described in paragraph (4) in the recommendations made by the Secretary only if the Commission— 
(A)determines that the change is consistent with the principles established by the President under subsection (c); 
(B)publishes a notice of the proposed change not less than 45 days before transmitting its recommendations to the President pursuant to paragraph (1); and 
(C)conducts a public hearing on the proposed change. 
(4)Covered changesParagraph (3) applies to a change by the Commission in the recommendations of the Secretary that would— 
(A)add a new recommendation; 
(B)delete a recommendation; or 
(C)substantially change a recommendation. 
(5)Explanation and justification for changesThe Commission shall explain and justify in its report submitted to the President under paragraph (1) any recommendation made by the Commission that is different from the recommendations made by the Secretary under subsection (d). 
(6)Transmittal to CongressThe Commission shall transmit a copy of its report to Congress on the same date on which it transmits its report to the President under paragraph (1). 
675.Consideration of Commission recommendations by the President 
(a)Report of presidential approval or disapprovalNot later than 60 days after the date on which the Commission transmits its report to the President under section 674, the President shall transmit to the Commission and to Congress a report containing the approval or disapproval by the President of the recommendations of the Commission in the report. 
(b)Presidential approvalIf in the report under subsection (a) the President approves all the recommendations of the Commission, the President shall include with the report the following: 
(1)A copy of the recommendations of the Commission. 
(2)The certification by the President of the approval of the President of each recommendation. 
(3)The legislative language transmitted by the Commission to the President as part of the report of the Commission. 
(c)Presidential disapproval 
(1)Reasons for disapprovalIf in the report under subsection (a) the President disapproves the recommendations of the Commission, in whole or in part, the President shall include in the report the reasons for that disapproval. 
(2)Revised recommendations from CommissionNot later than one month after the date of the report of the President under subsection (a) disapproving the recommendations of the Commission, the Commission shall transmit to the President revised recommendations for the modernization of the military compensation and retirement systems, together with revised legislative language to implement the revised recommendations of the Commission. 
(3)Action on revised recommendationsIf the President approves all of the revised recommendations of the Commission transmitted pursuant to paragraph (2), the President shall transmit to Congress, not later than one month after receiving the revised recommendations, the following: 
(A)A copy of the revised recommendations. 
(B)The certification by the President of the approval of the President of each recommendation as so revised. 
(C)The revised legislative language transmitted to the President. 
(d)Termination of CommissionIf the President does not transmit to Congress an approval and certification described in subsection (b) or (c)(3) in accordance with the applicable deadline under such subsection, the Commission shall be terminated not later than one month after the expiration of the period for transmittal of a report under subsection (c)(3). 
676.Executive Director 
(a)AppointmentThe Commission shall appoint and fix the rate of basic pay for an Executive Director in accordance with section 3161 of title 5, United States Code. 
(b)LimitationsThe Executive Director may not have served on active duty in the Armed Forces or as a civilian employee of the Department of Defense during the one-year period preceding the date of such appointment and may not have been employed by a veterans service organization or a military-related advocacy group or association during that one-year period. 
677.Staff 
(a)In generalSubject to subsections (b) and (c), the Executive Director, with the approval of the Commission, may appoint and fix the rate of basic pay for additional personnel as staff of the Commission in accordance with section 3161 of title 5, United States Code. 
(b)Limitations on staff 
(1)Number of detailees from executive departmentNot more than one-third of the personnel employed by or detailed to the Commission may be on detail from the Department of Defense and other executive branch departments. 
(2)Prior duties within executive branchA person may not be detailed from the Department of Defense or other executive branch department to the Commission if, in the year before the detail is to begin, that person participated personally and substantially in any matter concerning the preparation of recommendations for military compensation and retirement modernization. 
(3)Number of detailees eligible for military retired payNot more than one-fourth of the personnel employed by or detailed to the Commission may be persons eligible for or receiving military retired pay. 
(4)Prior employment with certain organizationsA person may not be employed by or detailed to the Commission if, in the year before the employment or detail is to begin, that person was employed by a veterans service organization or a military-related advocacy group or association. 
(c)Limitations on performance reviewsNo member of the uniformed services, and no officer or employee of the Department of Defense or other executive branch department, may— 
(1)prepare any report concerning the effectiveness, fitness, or efficiency of the performance of the staff of the Commission or any person detailed to that staff; 
(2)review the preparation of such a report; or 
(3)approve or disapprove such a report. 
678.Judicial review precludedThe following shall not be subject to judicial review: 
(1)Actions of the President, the Secretary, and the Commission under section 674. 
(2)Actions of the President under section 675. 
679.TerminationExcept as otherwise provided in this title, the Commission shall terminate not later than 26 months after the Commission establishment date. 
680.FundingOf the amounts authorized to be appropriated by this Act for the Department of Defense for fiscal year 2013, up to $10,000,000 shall be made available to the Commission to carry out its duties under this subtitle. Funds made available to the Commission under the preceding sentence shall remain available until expended. 
IOther Matters 
681.Equal treatment for members of Coast Guard Reserve called to active duty under title 14, United States Code 
(a)Inclusion in definition of contingency operationSection 101(a)(13)(B) of title 10, United States Code, is amended by inserting section 712 of title 14, after chapter 15 of this title,. 
(b)Credit of Service Towards Reduction of Eligibility Age for Receipt of Retired Pay for Non-Regular ServiceSection 12731(f)(2)(B) of title 10, United States Code, is amended by adding at the end the following new clause: 
 
(iv)Service on active duty described in this subparagraph is also service on active duty pursuant to a call or order to active duty authorized by the Secretary of Homeland Security under section 712 of title 14 for purposes of emergency augmentation of the Regular Coast Guard forces.. 
(c)Post 9/11 educational assistanceSection 3301(1)(B) of title 38, United States Code, is amended by inserting or section 712 of title 14 after title 10. 
(d)Retroactive application of amendments 
(1)Inclusion of prior ordersThe amendments made by this section shall apply to any call or order to active duty authorized under section 712 of title 14, United States Code, on or after December 31, 2011, by the Secretary of the executive department in which the Coast Guard is operating. 
(2)Credit for prior serviceThe amendments made by this section shall be deemed to have been enacted on December 31, 2011, for purposes of applying the amendments to the following provisions of law: 
(A)Section 5538 of title 5, United States Code, relating to nonreduction in pay. 
(B)Section 701 of title 10, United States Code, relating to the accumulation and retention of leave. 
(C)Section 12731 of title 10, United States Code, relating to age and service requirements for receipt of retired pay for non-regular service. 
682.Report regarding Department of Veterans Affairs claims process transformation plan 
(a)Report requiredNot later than 60 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committees on Armed Forces and the Committees on Veterans’ Affairs of the Senate and House of Representatives a report on the plan of the Secretary of Veterans Affairs to reduce the backlog of claims for benefits under laws administered by the Secretary that are pending as of the date of the enactment of this Act and to more efficiently and fairly process claims for such benefits in the future. 
(b)Contents of report The report required in under subsection (a) shall include each of the following: 
(1)A detailed explanation of the Veterans Benefits Administration Claims Transformation Plan, including— 
(A)a timeline and steps to completion with anticipated completion dates; 
(B)all benchmarks and indicia of success that the Secretary will use to measure the success or failure of each step in the Transformation Plan; and 
(C)the estimated costs, by fiscal year for each of the five fiscal years following the fiscal year during which the report is submitted, associated with the Transformation Plan, including training and personnel costs, as well as the increase or decrease in the number of personnel expected as part of the Transformation Plan. 
(2)A detailed explanation of the claims process that is expected to result after the completion of the Transformation Plan, from initial filing of claim to the award or denial of benefits, including any appellate steps in the process. 
(3)A detailed explanation of the roles and purposes of the Program Management Office, the Veterans Benefits Administration Transformation Governance Board, Transformation Joint Executive Board, and Design Teams, including a list of personnel for each entity as well as current and projected costs over the subsequent five fiscal years to operate and staff each entity. 
(4)A detailed explanation of all steps taken thus far to involve non-Federal entities in the claims process, including the Texas Veterans Commission and other State or local agencies relating to veterans’ affairs, veterans service organizations, and other not-for-profit entities. 
(5)A plan for the Secretary to partner with non-Federal entities to support efforts to reduce the backlog of claims for benefits under laws administered by the Secretary and to more efficiently and fairly process such claims in the future, including State and local agencies relating to veterans affairs, veterans service organizations, and such other relevant Government and non-Government entities as the Secretary considers appropriate. Such plan shall include— 
(A)a description of how the Secretary intends to leverage such partnerships with non-Federal entities to eliminate the backlog by— 
(i)increasing the percentage of new claims that are fully developed prior to submittal to the Secretary and expediting the processing of such claims; and 
(ii)helping claimants gather and submit necessary evidence for claims that were previously filed but require further development; and 
(B)a description of how such partnerships with non-Federal entities will fit into the Transformation Plan. 
VIIHealth Care Provisions 
 
Subtitle A—TRICARE and Other Health Care Benefits 
Sec. 701. Extension of TRICARE Standard coverage and TRICARE dental program for members of the Selected Reserve who are involuntarily separated. 
Sec. 702. Inclusion of certain over-the-counter drugs in TRICARE uniform formulary. 
Sec. 703. Modification of requirements on mental health assessments for members of the Armed Forces deployed in connection with a contingency operation. 
Sec. 704. Use of Department of Defense funds for abortions in cases of rape and incest. 
Sec. 705. Pilot program on certain treatments of autism under the TRICARE program. 
Sec. 706. Pilot program on enhancements of Department of Defense efforts on mental health in the National Guard and Reserves through community partnerships. 
Sec. 707. Sense of Congress on health care for retired members of the uniformed services. 
Subtitle B—Health Care Administration 
Sec. 711. Authority for automatic enrollment in TRICARE Prime of dependents of members in pay grades above pay grade E–4. 
Sec. 712. Cost-sharing rates for the Pharmacy Benefits Program of the TRICARE program. 
Sec. 713. Clarification of applicability of certain authority and requirements to subcontractors employed to provide health care services to the Department of Defense. 
Sec. 714. Expansion of evaluation of the effectiveness of the TRICARE program. 
Sec. 715. Requirement to ensure the effectiveness and efficiency of health engagements. 
Sec. 716. Pilot program for refills of maintenance medications for TRICARE for Life beneficiaries through the TRICARE mail-order pharmacy program. 
Subtitle C—Mental Health Care and Veterans Matters 
Sec. 723. Sharing between Department of Defense and Department of Veterans Affairs of records and information retained under the medical tracking system for members of the Armed Forces deployed overseas. 
Sec. 724. Participation of members of the Armed Forces in peer support counseling programs of the Department of Veterans Affairs. 
Sec. 725. Research and medical practice on mental health conditions. 
Sec. 726. Transparency in mental health care services provided by the Department of Veterans Affairs. 
Sec. 727. Expansion of Vet Center Program to include furnishing counseling to certain members of the Armed Forces and their family members. 
Sec. 728. Organization of the Readjustment Counseling Service in the Department of Veterans Affairs. 
Sec. 729. Recruitment of mental health providers for furnishing mental health services on behalf of the Department of Veterans Affairs without compensation from the Department. 
Sec. 730. Peer support. 
Subtitle D—Reports and Other Matters 
Sec. 731. Plan for reform of the administration of the military health system. 
Sec. 732. Future availability of TRICARE Prime throughout the United States. 
Sec. 733. Extension of Comptroller General report on contract health care staffing for military medical treatment facilities. 
Sec. 734. Extension of Comptroller General report on women-specific health services and treatment for female members of the Armed Forces. 
Sec. 735. Study on health care and related support for children of members of the Armed Forces. 
Sec. 736. Report on strategy to transition to use of human-based methods for certain medical training. 
Sec. 737. Study on incidence of breast cancer among members of the Armed Forces serving on active duty. 
Sec. 738. Performance metrics and reports on Warriors in Transition programs of the military departments. 
Sec. 739. Plan to eliminate gaps and redundancies in programs of the Department of Defense on psychological health and traumatic brain injury. 
ATRICARE and Other Health Care Benefits 
701.Extension of TRICARE Standard coverage and TRICARE dental program for members of the Selected Reserve who are involuntarily separated 
(a)TRICARE Standard coverageSection 1076d(b) of title 10, United States Code, is amended— 
(1)by striking Eligibility and inserting (1) Except as provided in paragraph (2), eligibility; and 
(2)by adding at the end the following new paragraph: 
 
(2)During the period beginning on the date of the enactment of this paragraph and ending December 31, 2018, eligibility for a member under this section who is involuntarily separated from the Selected Reserve under other than adverse conditions, as characterized by the Secretary concerned, shall terminate 180 days after the date on which the member is separated.. 
(b)TRICARE Dental coverageSection 1076a(a)(1) of such title is amended by adding at the end the following new sentence: During the period beginning on the date of the enactment of this sentence and ending December 31, 2018, such plan shall provide that coverage for a member of the Selected Reserve who is involuntarily separated from the Selected Reserve under other than adverse conditions, as characterized by the Secretary concerned, shall not terminate earlier than 180 days after the date on which the member is separated.. 
702.Inclusion of certain over-the-counter drugs in TRICARE uniform formulary 
(a)InclusionSubsection (a)(2) of section 1074g of title 10, United States Code, is amended— 
(1)in subparagraph (D), by striking No pharmaceutical agent may be excluded and inserting Except as provided in subparagraph (F), no pharmaceutical agent may be excluded; and 
(2)by adding at the end the following new subparagraph: 
 
(F) 
(i)The Secretary may implement procedures to place selected over-the-counter drugs on the uniform formulary and to make such drugs available to eligible covered beneficiaries. An over-the-counter drug may be included on the uniform formulary only if the Pharmacy and Therapeutics Committee established under subsection (b) finds that the over-the-counter drug is cost effective and clinically effective. If the Pharmacy and Therapeutics Committee recommends an over-the-counter drug for inclusion on the uniform formulary, the drug shall be considered to be in the same therapeutic class of pharmaceutical agents, as determined by the Committee, as similar prescription drugs. 
(ii)Regulations prescribed by the Secretary to carry out clause (i) shall include the following with respect to over-the-counter drugs included on the uniform formulary: 
(I)A determination of the means and conditions under paragraphs (5) and (6) through which over-the-counter drugs will be available to eligible covered beneficiaries and the amount of cost sharing that such beneficiaries will be required to pay for over-the-counter drugs, if any, except that no such cost sharing may be required for a member of a uniformed service on active duty. 
(II)Any terms and conditions for the dispensing of over-the-counter drugs to eligible covered beneficiaries.. 
(b)DefinitionsSubsection (g) of such section is amended by adding at the end the following new paragraphs: 
 
(3)The term over-the-counter drug means a drug that is not subject to section 503(b) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 353(b)). 
(4)The term prescription drug means a drug that is subject to section 503(b) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 353(b)).. 
(c)Technical amendments 
(1)Cross-reference amendmentSubsection (b)(1) of such section is amended by striking subsection (g) and inserting subsection (h). 
(2)Repeal of obsolete provisions 
(A)Subsection (a)(2)(D) of such section is amended by striking the last sentence. 
(B)Subsection (b)(2) of such section is amended by striking Not later than and all the follows through such 90-day period, the committee and inserting The committee. 
(C)Subsection (d)(2) of such section is amended— 
(i)by striking Effective not later than April 5, 2000, the Secretary and inserting The Secretary; and 
(ii)by striking the current managed care support contracts and inserting the managed care support contracts current as of October 5, 1999,. 
703.Modification of requirements on mental health assessments for members of the Armed Forces deployed in connection with a contingency operationSection 1074m(a)(1)(C)(i) of title 10, United States Code, is amended by striking one year and inserting 18 months. 
704.Use of Department of Defense funds for abortions in cases of rape and incestSection 1093(a) of title 10, United States Code, is amended by inserting before the period at the end the following: or in a case in which the pregnancy is the result of an act of rape or incest. 
705.Pilot program on certain treatments of autism under the TRICARE program 
(a)Pilot program 
(1)In generalThe Secretary of Defense shall conduct a pilot program to provide for the treatment of autism spectrum disorders, including applied behavior analysis. 
(2)CommencementThe Secretary shall commence the pilot program under paragraph (1) by not later than 90 days after the date of the enactment of this Act. 
(b)DurationThe Secretary may not carry out the pilot program under subsection (a)(1) for longer than a one-year period. 
(c)ReportNot later than 270 days after the date on which the pilot program under subsection (a)(1) commences, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the pilot program. The report shall include the following: 
(1)An assessment of the feasibility and advisability of establishing a beneficiary cost share for the treatment of autism spectrum disorders. 
(2)A comparison of providing such treatment under— 
(A)the ECHO Program; and 
(B)the TRICARE program other than under the ECHO Program. 
(3)Any recommendations for changes in legislation. 
(4)Any additional information the Secretary considers appropriate. 
(d)DefinitionsIn this section: 
(1)The term ECHO Program means the Extended Care Health Option under subsections (d) through (f) of section 1079 of title 10, United States Code. 
(2)The term TRICARE program has the meaning given that term in section 1072(7) of title 10, United States Code. 
706.Pilot program on enhancements of Department of Defense efforts on mental health in the National Guard and Reserves through community partnerships 
(a)Program authorityThe Secretary of Defense may carry out a pilot program to enhance the efforts of the Department of Defense in research, treatment, education, and outreach on mental health and substance use disorders and traumatic brain injury in members of the National Guard and Reserves, their family members, and their caregivers through community partners. 
(b)Agreements with community partnersIn carrying out the pilot program authorized by subsection (a), the Secretary may enter into partnership agreements with community partners described in subsection (c) using a competitive and merit-based award process. 
(c)Community partner describedA community partner described in this subsection is a private non-profit organization or institution that meets such qualifications as the Secretary shall establish for purposes of the pilot program and engages in one or more of the following: 
(1)Research on the causes, development, and innovative treatment of mental health and substance use disorders and traumatic brain injury in members of the National Guard and Reserves, their family members, and their caregivers. 
(2)Identifying and disseminating evidence-based treatments of mental health and substance use disorders and traumatic brain injury described in paragraph (1). 
(3)Outreach and education to such members, their families and caregivers, and the public about mental health and substance use disorders and traumatic brain injury described in paragraph (1). 
(d)DurationThe duration of the pilot program may not exceed three years. 
(e)ReportNot later than 180 days before the completion of the pilot program, the Secretary of Defense shall submit to the Secretary of Veterans Affairs and the congressional defense committees a report on the results of the pilot program, including the number of members of the National Guard and Reserves provided treatment or services by community partners, and a description and assessment of the effectiveness and achievements of the pilot program with respect to research, treatment, education, and outreach on mental health and substance use disorders and traumatic brain injury. 
707.Sense of Congress on health care for retired members of the uniformed servicesIt is the sense of Congress that— 
(1)members of the uniformed services and their families endure unique and extraordinary demands and make extraordinary sacrifices over the course of 20 to 30 years of service in protecting freedom for all Americans, as do those who have been medically retired due to the hardships of military service; and 
(2)access to quality health care services is an earned benefit during retirement in acknowledgment of their contributions of service and sacrifice. 
BHealth Care Administration 
711.Authority for automatic enrollment in TRICARE Prime of dependents of members in pay grades above pay grade E–4Subsection (a) of section 1097a of title 10, United States Code, is amended to read as follows: 
 
(a)Automatic enrollment of certain dependents 
(1)In the case of a dependent of a member of the uniformed services who is entitled to medical and dental care under section 1076(a)(2)(A) of this title and resides in a catchment area in which TRICARE Prime is offered, the Secretary— 
(A)shall automatically enroll the dependent in TRICARE Prime if the member is in pay grade E–4 or below; and 
(B)may automatically enroll the dependent in TRICARE Prime if the member is in pay grade E–5 or higher. 
(2)Whenever a dependent of a member is enrolled in TRICARE Prime under paragraph (1), the Secretary concerned shall provide written notice of the enrollment to the member. 
(3)The enrollment of a dependent of the member may be terminated by the member or the dependent at any time.. 
712.Cost-sharing rates for the Pharmacy Benefits Program of the TRICARE program 
(a)In generalSection 1074g(a)(6) of title 10, United States Code, is amended— 
(1)by striking subparagraph (A) and inserting the following new subparagraph (A): 
 
(A)The Secretary, in the regulations prescribed under subsection (h), shall establish cost-sharing requirements under the pharmacy benefits program. In accordance with subparagraph (C), such cost-sharing requirements shall consist of the following: 
(i)With respect to each supply of a prescription covering not more than 30 days that is obtained by a covered beneficiary under the TRICARE retail pharmacy program— 
(I)in the case of generic agents, $5; 
(II)in the case of formulary agents, $17; and 
(III)in the case of nonformulary agents, $44. 
(ii)With respect to each supply of a prescription covering not more than 90 days that is obtained by a covered beneficiary under the national mail-order pharmacy program— 
(I)in the case of generic agents, $0; 
(II)in the case of formulary agents, $13; and 
(III)in the case of nonformulary agents, $43.; and 
(2)by adding at the end the following new subparagraph: 
 
(C) 
(i)Beginning October 1, 2013, the amount of any increase in a cost-sharing amount specified in subparagraph (A) in a year may not exceed the amount equal to the percentage of such cost-sharing amount at the time of such increase equal to the percentage by which retired pay is increased under section 1401a of this title in that year. 
(ii)If the amount of the increase otherwise provided for a year by clause (i) is less than $1, the increase shall not be made for such year, but shall be carried over to, and accumulated with, the amount of the increase for the subsequent year or years and made when the aggregate amount of increases carried over under this clause for a year is $1 or more. 
(iii)The provisions of this subparagraph shall not apply to any increase in cost-sharing amounts described in clause (i) that is made by the Secretary of Defense on or after October 1, 2022. The Secretary may increase copayments, as considered appropriate by the Secretary, beginning on October 1, 2022.. 
(b)Effective date 
(1)In generalThe cost-sharing requirements under subparagraph (A) of section 1074g(a)(6) of title 10, United States Code, as amended by subsection (a)(1), shall apply with respect to prescriptions obtained under the TRICARE pharmacy benefits program on or after such date as the Secretary of Defense shall specify, but not later than the date that is 45 days after the date of the enactment of this Act. 
(2)Federal RegisterThe Secretary shall publish notice of the effective date of the cost-sharing requirements specified under paragraph (1) in the Federal Register. 
713.Clarification of applicability of certain authority and requirements to subcontractors employed to provide health care services to the Department of Defense 
(a)Applicability of Federal Tort Claims Act to subcontractorsSection 1089(a) of title 10, United States Code, is amended in the last sentence— 
(1)by striking if the physician, dentist, nurse, pharmacist, or paramedical and inserting to such a physician, dentist, nurse, pharmacist, or paramedical; 
(2)by striking involved is; and 
(3)by inserting before the period at the end the following: or a subcontract at any tier under such a contract that is authorized in accordance with the requirements of such section 1091. 
(b)Applicability of personal services contracting authority to subcontractorsSection 1091(c) of such title is amended by adding at the end the following new paragraph: 
 
(3)The procedures established under paragraph (1) may provide for a contracting officer to authorize a contractor to enter into a subcontract for personal services on behalf of the agency upon a determination that the subcontract is— 
(A)consistent with the requirements of this section and the procedures established under paragraph (1); and 
(B)in the best interests of the agency.. 
714.Expansion of evaluation of the effectiveness of the TRICARE programSection 717(a)(1) of the National Defense Authorization Act for Fiscal Year 1996 (Public Law 104–106; 110 Stat. 376; 10 U.S.C. 1073 note) is amended by striking military retirees and inserting members of the Armed Forces (whether in the regular or reserve components) and their dependents, military retirees and their dependents, and dependents of members on active duty with severe disabilities and chronic health care needs. 
715.Requirement to ensure the effectiveness and efficiency of health engagements 
(a)In generalThe Secretary of Defense, in coordination with the Under Secretary of Defense for Policy and the Assistant Secretary of Defense for Health Affairs, shall develop a process to ensure that health engagements conducted by the Department of Defense are effective and efficient in meeting the national security goals of the United States. 
(b)Process goalsThe Assistant Secretary of Defense for Health Affairs shall ensure that each process developed under subsection (a)— 
(1)assesses the operational mission capabilities of the health engagement; 
(2)uses the collective expertise of the Federal Government and non-governmental organizations to ensure collaboration and partnering activities; and 
(3)assesses the stability and resiliency of the host nation of such engagement. 
(c)Assessment toolThe Assistant Secretary of Defense for Health Affairs may establish a measure of effectiveness learning tool to assess the process developed under subsection (a) to ensure the applicability of the process to health engagements conducted by the Department of Defense. 
(d)Health engagement definedIn this section, the term health engagement means a health stability operation conducted by the Department of Defense outside the United States in coordination with a foreign government or international organization to establish, reconstitute, or maintain the health sector of a foreign country. 
716.Pilot program for refills of maintenance medications for TRICARE for Life beneficiaries through the TRICARE mail-order pharmacy program 
(a)In GeneralThe Secretary of Defense shall conduct a pilot program to refill prescription maintenance medications for each TRICARE for Life beneficiary through the national mail-order pharmacy program under section 1074g(a)(2)(E)(iii) of title 10, United States Code. 
(b)Medications covered 
(1)DeterminationThe Secretary shall determine the prescription maintenance medications included in the pilot program under subsection (a). 
(2)SupplyIn carrying out the pilot program under subsection (a), the Secretary shall ensure that the medications included in the program are generally available to a TRICARE for Life beneficiary— 
(A)for an initial filling of a 30-day or less supply through— 
(i)retail pharmacies under clause (ii) of section 1074g(a)(2)(E) of title 10, United States Code; and 
(ii)facilities of the uniformed services under clause (i) of such section; and 
(B)for a refill of such medications through— 
(i)the national mail-order pharmacy program; and 
(ii)such facilities of the uniformed services. 
(3)Exemption The Secretary may exempt the following prescription maintenance medications from the requirements in paragraph (2): 
(A)Such medications that are for acute care needs. 
(B)Such other medications as the Secretary determines appropriate. 
(c)Nonparticipation 
(1)Opt outThe Secretary shall give TRICARE for Life beneficiaries who have been covered by the pilot program under subsection (a) for a period of one year an opportunity to opt out of continuing to participate in the program. 
(2)WaiverThe Secretary may waive the requirement of a TRICARE for Life beneficiary to participate in the pilot program under subsection (a) if the Secretary determines, on an individual basis, that such waiver is appropriate. 
(d)RegulationsThe Secretary shall prescribe regulations to carry out the pilot program under subsection (a), including regulations with respect to— 
(1)the prescription maintenance medications included in the pilot program pursuant to subsection (b)(1); and 
(2)addressing instances where a TRICARE for Life beneficiary covered by the pilot program attempts to refill such medications at a retail pharmacy rather than through the national mail-order pharmacy program or a facility of the uniformed services. 
(e)ReportsNot later than March 31 of each year beginning in 2014 and ending in 2018, the Secretary shall submit to the congressional defense committees a report on the pilot program under subsection (a), including the effects of offering incentives for the use of mail order pharmacies by TRICARE beneficiaries and the effect on retail pharmacies. 
(f)SunsetThe Secretary may not carry out the pilot program under subsection (a) after December 31, 2017. 
(g)TRICARE for Life beneficiary definedIn this section, the term TRICARE for Life beneficiary means a TRICARE beneficiary enrolled in the Medicare wraparound coverage option of the TRICARE program made available to the beneficiary by reason of section 1086(d) of title 10, United States Code. 
CMental Health Care and Veterans Matters 
723.Sharing between Department of Defense and Department of Veterans Affairs of records and information retained under the medical tracking system for members of the Armed Forces deployed overseas 
(a)In generalThe Secretary of Defense and the Secretary of Veterans Affairs shall jointly enter into a memorandum of understanding providing for the sharing by the Department of Defense with the Department of Veterans Affairs of the results of examinations and other records on members of the Armed Forces that are retained and maintained with respect to the medical tracking system for members deployed overseas under section 1074f(c) of title 10, United States Code. 
(b)Cessation upon implementation of electronic health recordThe sharing required pursuant to subsection (a) shall cease on the date on which the Secretary of Defense and the Secretary of Veterans Affairs jointly certify to Congress that the Secretaries have fully implemented an integrated electronic health record for members of the Armed Forces that is fully interoperable between the Department of Defense and the Department of Veterans Affairs. 
724.Participation of members of the Armed Forces in peer support counseling programs of the Department of Veterans Affairs 
(a)Participation 
(1)In generalThe Secretary of Defense and the Secretary of Veterans Affairs shall jointly enter into a memorandum of understanding providing for members of the Armed Forces described in subsection (b) to volunteer or be considered for employment as peer counselors under the following: 
(A)The peer support counseling program carried out by the Secretary of Veterans Affairs under subsection (j) of section 1720F of title 38, United States Code, as part of the comprehensive program for suicide prevention among veterans under subsection (a) of such section. 
(B)The peer support counseling program carried out by the Secretary of Veterans Affairs under section 304(a)(1) of the Caregivers and Veterans Omnibus Health Services Act of 2010 (Public Law 111–163; 124 Stat. 1150; 38 U.S.C. 1712A note). 
(2)TrainingAny member participating in a peer support counseling program under paragraph (1) shall receive the training for peer counselors under section 1720F(j)(2) of title 38, United States Code, or section 304(c) of the Caregivers and Veterans Omnibus Health Services Act of 2010, as applicable, before performing peer support counseling duties under such program. 
(b)Covered membersMembers of the Armed Forces described in this subsection are the following: 
(1)Members of the reserve components of the Armed Forces who are demobilizing after deployment in a theater of combat operations, including, in particular, members who participated in combat against the enemy while so deployed. 
(2)Members of the regular components of the Armed Forces separating from active duty who have been deployed in a theater of combat operations in which such members participated in combat against the enemy. 
725.Research and medical practice on mental health conditions 
(a)Research and practiceThe Secretary of Defense shall provide for the translation of research on the diagnosis and treatment of mental health conditions into policy on medical practices. 
(b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report on the translation of research into policy as described in subsection (a). The report shall include the following: 
(1)A summary of the efforts of the Department of Defense to carry out such translation. 
(2)A description of any policy established pursuant to subsection (a). 
(3)Additional legislative or administrative actions the Secretary considers appropriate with respect to such translation. 
726.Transparency in mental health care services provided by the Department of Veterans Affairs 
(a)Measurement of mental health care services 
(1)In generalNot later than December 31, 2013, the Secretary of Veterans Affairs shall develop and implement a comprehensive set of measures to assess mental health care services furnished by the Department of Veterans Affairs. 
(2)ElementsThe measures developed and implemented under paragraph (1) shall provide an accurate and comprehensive assessment of the following: 
(A)The timeliness of the furnishing of mental health care by the Department. 
(B)The satisfaction of patients who receive mental health care services furnished by the Department. 
(C)The capacity of the Department to furnish mental health care. 
(D)The availability and furnishing of evidence-based therapies by the Department. 
(b)Guidelines for staffing mental health care servicesNot later than December 31, 2013, the Secretary shall develop and implement guidelines for the staffing of general and specialty mental health care services, including at community-based outpatient clinics. Such guidelines shall include productivity standards for providers of mental health care. 
(c)Study committee 
(1)In generalThe Secretary shall seek to enter into a contract with the National Academy of Sciences to create a study committee— 
(A)to consult with the Secretary on the Secretary's development and implementation of the measures and guidelines required by subsections (a) and (b); and 
(B)to conduct an assessment and provide an analysis and recommendations on the state of Department mental health services. 
(2)FunctionsIn entering into the contract described in paragraph (1), the Secretary shall, with respect to paragraph (1)(B), include in such contract a provision for the study committee— 
(A)to conduct a comprehensive assessment of barriers to access to mental health care by veterans who served in the Armed Forces in Operation Enduring Freedom, Operation Iraqi Freedom, or Operation New Dawn; 
(B)to assess the quality of the mental health care being provided to such veterans (including the extent to which veterans are afforded choices with respect to modes of treatment) through site visits to facilities of the Veterans Health Administration (including at least one site visit in each Veterans Integrated Service Network), evaluating studies of patient outcomes, and other appropriate means; 
(C)to assess whether, and the extent to which, veterans who served in the Armed Forces in Operation Enduring Freedom, Operation Iraqi Freedom, or Operation New Dawn are being offered a full range of necessary mental health services at Department health care facilities, including early intervention services for hazardous drinking, relationship problems, and other behaviors that create a risk for the development of a chronic mental health condition; 
(D)to conduct surveys or have access to Department-administered surveys of— 
(i)providers of Department mental health services; 
(ii)veterans who served in the Armed Forces in Operation Enduring Freedom, Operation Iraqi Freedom, or Operation New Dawn who are receiving mental health care furnished by the Department; and 
(iii)eligible veterans who served in the Armed Forces in Operation Enduring Freedom, Operation Iraqi Freedom, or Operation New Dawn who are not using Department health care services to assess those barriers described in subparagraph (A); and 
(E)to provide to the Secretary, on the basis of its assessments as delineated in subparagraphs (A) through (C), specific, detailed recommendations— 
(i)for overcoming barriers, and improving access, to timely, effective mental health care at Department health care facilities (or, where Department facilities cannot provide such care, through contract arrangements under existing law); and 
(ii)to improve the effectiveness and efficiency of mental health services furnished by the Secretary. 
(3)Participation by former officials and employees of veterans health administrationThe Secretary shall ensure that any contract entered into under paragraph (1) provides for inclusion on any subcommittee which participates in conducting the assessments and formulating the recommendations provided for in paragraph (2) at least one former official of the Veterans Health Administration and at least two former employees of the Veterans Health Administration who were providers of mental health care. 
(4)Periodic reports to SecretaryIn entering into the contract described in paragraph (1), the Secretary shall, with respect to paragraph (1)(A), include in such contract a provision for the submittal to the Secretary of periodic reports and provision of other consultation to the Secretary by the study committee to assist the Secretary in carrying out subsections (a) and (b). 
(5)Reports to CongressNot later than 30 days after receiving a report under paragraph (4), the Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on the plans of the Secretary to implement such recommendations submitted to the Secretary by the study committee as the Secretary considers appropriate. Such report shall include a description of each recommendation submitted to the Secretary that the Secretary does not plan to carry out and an explanation of why the Secretary does not plan to carry out such recommendation. 
(d)Publication 
(1)In generalThe Secretary shall make available to the public on an Internet website of the Department the following: 
(A)The measures and guidelines developed and implemented under this section. 
(B)An assessment of the performance of the Department using such measures and guidelines. 
(2)Quarterly updatesThe Secretary shall update the measures, guidelines, and assessment made available to the public under paragraph (1) not less frequently than quarterly. 
(e)Semiannual reports 
(1)In generalNot later than June 30, 2013, and not less frequently than twice each year thereafter, the Secretary shall submit to the committees of Congress specified in subsection (c)(5) a report on the Secretary's progress in developing and implementing the measures and guidelines required by this section. 
(2)ElementsEach report submitted under paragraph (1) shall include the following: 
(A)A description of the development and implementation of the measures required by subsection (a) and the guidelines required by subsection (b). 
(B)A description of the progress made by the Secretary in developing and implementing such measures and guidelines. 
(C)An assessment of the mental health care services furnished by the Department, using the measures developed and implemented under subsection (a). 
(D)An assessment of the effectiveness of the guidelines developed and implemented under subsection (b). 
(E)Such recommendations for legislative or administrative action as the Secretary may have to improve the effectiveness and efficiency of the mental health care services furnished under laws administered by the Secretary. 
(f)Implementation report 
(1)In generalNot later than 30 days before the date on which the Secretary begins implementing the measures and guidelines required by this section, the Secretary shall submit to the committees of Congress specified in subsection (c)(5) a report on the Secretary's planned implementation of such measures and guidelines. 
(2)ElementsThe report required by paragraph (1) shall include the following: 
(A)A detailed description of the measures and guidelines that the Secretary plans to implement under this section. 
(B)A description of the rationale for each measure and guideline the Secretary plans to implement under this section. 
(C)A discussion of each measure and guideline that the Secretary considered under this section but chose not to implement. 
(D)The number of current vacancies in mental health care provider positions in the Department. 
(E)An assessment of how many additional positions are needed to meet current or expected demand for mental health services furnished by the Department. 
727.Expansion of Vet Center Program to include furnishing counseling to certain members of the Armed Forces and their family membersSection 1712A of title 38, United States Code, is amended— 
(1)in subsection (a)— 
(A)in paragraph (1)— 
(i)in subparagraph (A), by striking Upon the request and all that follows through the period at the end and inserting 
Upon the request of any individual referred to in subparagraph (C), the Secretary shall furnish counseling, including by furnishing counseling through a Vet Center, to the individual— 
(i)in the case of an individual referred to in clauses (i) through (iv) of subparagraph (C), to assist the individual in readjusting to civilian life; and 
(ii)in the case of an individual referred to in clause (v) of such subparagraph who is a family member of a veteran or member described in such clause— 
(I)in the case of a member who is deployed in a theater of combat operations or an area at a time during which hostilities are occurring in that area, during such deployment to assist such individual in coping with such deployment; and 
(II)in the case of a veteran or member who is readjusting to civilian life, to the degree that counseling furnished to such individual is found to aid in the readjustment of such veteran or member to civilian life.; and 
(ii)by striking subparagraph (B) and inserting the following new subparagraphs: 
 
(B)Counseling furnished to an individual under subparagraph (A) may include a comprehensive individual assessment of the individual's psychological, social, and other characteristics to ascertain whether— 
(i)in the case of an individual referred to in clauses (i) through (iv) of subparagraph (C), such individual has difficulties associated with readjusting to civilian life; and 
(ii)in the case of an individual referred to in clause (v) of such subparagraph, such individual has difficulties associated with— 
(I)coping with the deployment of a member described in subclause (I) of such clause; or 
(II)readjustment to civilian life of a veteran or member described in subclause (II) of such clause. 
(C)Subparagraph (A) applies to the following individuals: 
(i)Any individual who is a veteran or member of the Armed Forces, including a member of a reserve component of the Armed Forces, who served on active duty in a theater of combat operations or an area at a time during which hostilities occurred in that area. 
(ii)Any individual who is a veteran or member of the Armed Forces, including a member of a reserve component of the Armed Forces, who provided direct emergency medical or mental health care, or mortuary services to the causalities of combat operations or hostilities, but who at the time was located outside the theater of combat operations or area of hostilities. 
(iii)Any individual who is a veteran or member of the Armed Forces, including a member of a reserve component of the Armed Forces, who engaged in combat with an enemy of the United States or against an opposing military force in a theater of combat operations or an area at a time during which hostilities occurred in that area by remotely controlling an unmanned aerial vehicle, notwithstanding whether the physical location of such veteran or member during such combat was within such theater of combat operations or area. 
(iv)Any individual who received counseling under this section before the date of the enactment of the National Defense Authorization Act for Fiscal Year 2013. 
(v)Any individual who is a family member of any— 
(I)member of the Armed Forces, including a member of a reserve component of the Armed Forces, who is serving on active duty in a theater of combat operations or in an area at a time during which hostilities are occurring in that area; or 
(II)veteran or member of the Armed Forces described in this subparagraph.; 
(B)by striking paragraph (2); 
(C)by redesignating paragraph (3) as paragraph (2); and 
(D)in paragraph (2), as redesignated by subparagraph (C)— 
(i)by striking a veteran described in paragraph (1)(B)(iii) and inserting an individual described in paragraph (1)(C); and 
(ii)by striking the veteran a preliminary general mental health assessment and inserting the individual a comprehensive individual assessment as described in paragraph (1)(B); 
(2)in subsection (b)(1), by striking physician or psychologist each place it appears and inserting licensed or certified mental health care provider; 
(3)in subsection (g)— 
(A)by amending paragraph (1) to read as follows: 
 
(1)The term Vet Center means a facility which is operated by the Department for the provision of services under this section and which is situated apart from Department general health care facilities.; and 
(B)by adding at the end the following new paragraph: 
 
(3)The term family member, with respect to a veteran or member of the Armed Forces, means an individual who— 
(A)is a member of the family of the veteran or member, including— 
(i)a parent; 
(ii)a spouse; 
(iii)a child; 
(iv)a step-family member; and 
(v)an extended family member; or 
(B)lives with the veteran or member but is not a member of the family of the veteran or member.; and 
(4)by redesignating subsection (g), as amended by paragraph (3), as subsection (h) and inserting after subsection (f) the following new subsection (g): 
 
(g)In carrying out this section and in furtherance of the Secretary's responsibility to carry out outreach activities under chapter 63 of this title, the Secretary may provide for and facilitate the participation of personnel employed by the Secretary to provide services under this section in recreational programs that are— 
(1)designed to encourage the readjustment of veterans described in subsection (a)(1)(C); and 
(2)operated by any organization named in or approved under section 5902 of this title.. 
728.Organization of the Readjustment Counseling Service in the Department of Veterans Affairs 
(a)In generalSubchapter I of chapter 73 of title 38, United States Code, is amended by adding at the end the following new section: 
 
7309.Readjustment Counseling Service 
(a)In generalThere is in the Veterans Health Administration a Readjustment Counseling Service. The Readjustment Counseling Service shall provide readjustment counseling and associated services to individuals in accordance with section 1712A of this title. 
(b)Chief Officer 
(1)The head of the Readjustment Counseling Service shall be the Chief Officer of the Readjustment Counseling Service (in this section referred to as the Chief Officer), who shall report directly to the Under Secretary for Health. 
(2)The Chief Officer shall be appointed by the Under Secretary for Health from among individuals who— 
(A) 
(i)are psychologists who hold a diploma as a doctorate in clinical or counseling psychology from an authority approved by the American Psychological Association and who have successfully undergone an internship approved by that association; 
(ii)are holders of a master in social work degree; or 
(iii)hold such other advanced degrees related to mental health as the Secretary considers appropriate; 
(B)have at least three years of experience providing direct counseling services or outreach services in the Readjustment Counseling Service; 
(C)have at least three years of experience administrating direct counseling services or outreach services in the Readjustment Counseling Service; 
(D)meet the quality standards and requirements of the Department; and 
(E)are veterans who served in combat as members of the Armed Forces. 
(c)Structure 
(1)The Readjustment Counseling Service is a distinct organizational element within Veterans Health Administration. 
(2)The Readjustment Counseling Service shall provide counseling and services as described in subsection (a). 
(3)The Chief Officer shall have direct authority over all Readjustment Counseling Service staff and assets, including Vet Centers. 
(d)Source of funds 
(1)Amounts for the activities of the Readjustment Counseling Service, including the operations of its Vet Centers, shall be derived from amounts appropriated for the Veterans Health Administration for medical care. 
(2)Amounts for activities of the Readjustment Counseling Service, including the operations of its Vet Centers, shall not be allocated through the Veterans Equitable Resource Allocation system. 
(3)In each budget request submitted for the Department of Veterans Affairs by the President to Congress under section 1105 of title 31, the budget request for the Readjustment Counseling Service shall be listed separately. 
(e)Annual report 
(1)Not later than March 15 of each year, the Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on the activities of the Readjustment Counseling Service during the preceding calendar year. 
(2)Each report submitted under paragraph (1) shall include, with respect to the period covered by the report, the following: 
(A)A summary of the activities of the Readjustment Counseling Service, including Vet Centers. 
(B)A description of the workload and additional treatment capacity of the Vet Centers, including, for each Vet Center, the ratio of the number of full-time equivalent employees at such Vet Center and the number of individuals who received services or assistance at such Vet Center. 
(C)A detailed analysis of demand for and unmet need for readjustment counseling services and the Secretary's plan for meeting such unmet need. 
(f)Vet center definedIn this section, the term Vet Center has the meaning given the term in section 1712A(h)(1) of this title.. 
(b)Clerical amendmentThe table of sections at the beginning of chapter 73 of such title is amended by inserting after the item relating to section 7308 the following new item: 
 
 
7309. Readjustment Counseling Service.. 
(c)Conforming amendmentsSection 7305 of such title is amended— 
(1)by redesignating paragraph (7) as paragraph (8); and 
(2)by inserting after paragraph (6) the following new paragraph (7): 
 
(7)A Readjustment Counseling Service.. 
729.Recruitment of mental health providers for furnishing mental health services on behalf of the Department of Veterans Affairs without compensation from the Department 
(a)In generalThe Secretary of Veterans Affairs shall carry out a national program of outreach to societies, community organizations, nonprofit organizations, and government entities in order to recruit mental health providers who meet the quality standards and requirements of the Department of Veterans Affairs to provide mental health services for the Department on a part-time, without-compensation basis, under section 7405 of title 38, United States Code. 
(b)Partnering with and developing community entities and nonprofit organizationsIn carrying out the program required by subsection (a), the Secretary may partner with a community entity or nonprofit organization or assist in the development of a community entity or nonprofit organization, including by entering into an agreement under section 8153 of title 38, United States Code, that provides strategic coordination of the societies, organizations, and government entities described in subsection (a) in order to maximize the availability and efficient delivery of mental health services to veterans by such societies, organizations, and government entities. 
(c)Military culture trainingIn carrying out the program required by subsection (a), the Secretary shall provide training to mental health providers to ensure that clinicians who provide mental health services as described in such subsection have sufficient understanding of military-specific and service-specific culture, combat experience, and other factors that are unique to the experience of veterans who served in Operation Enduring Freedom, Operating Iraqi Freedom, or Operation New Dawn. 
730.Peer support 
(a)Peer support counseling program 
(1)Program requiredParagraph (1) of section 1720F(j) of title 38, United States Code, is amended in the matter preceding subparagraph (A) by striking may and inserting shall. 
(2)TrainingParagraph (2) of such section is amended by inserting after peer counselors the following: , including training carried out under the national program of training required by section 304(c) of the Caregivers and Veterans Omnibus Health Services Act of 2010 (38 U.S.C. 1712A note). 
(3)Availability of program at department medical centersSuch section is amended by adding at the end the following new paragraph: 
 
(3)In addition to other locations the Secretary considers appropriate, the Secretary shall carry out the peer support program under this subsection at each Department medical center.. 
(4)Deadline for commencement of programThe Secretary of Veterans Affairs shall ensure that the peer support counseling program required by section 1720F(j) of title 38, United States Code, as amended by this subsection, commences at each Department of Veterans Affairs medical center not later than 270 days after the date of the enactment of this Act. 
(b)Peer outreach and peer support services at Department medical centers under program on readjustment and mental health care services for veterans who served in Operation Enduring Freedom and Operation Iraqi Freedom 
(1)In generalSection 304 of the Caregivers and Veterans Omnibus Health Services Act of 2010 (Public Law 111–163; 38 U.S.C. 1712A note) is amended— 
(A)by redesignating subsection (e) as subsection (f); and 
(B)by inserting after subsection (d) the following new subsection (e): 
 
(e)Provision of peer outreach and peer support services at department medical centersThe Secretary shall carry out the services required by subparagraphs (A) and (B) of subsection (a)(1) at each Department medical center.. 
(2)DeadlineThe Secretary of Veterans Affairs shall commence carrying out the services required by subparagraphs (A) and (B) of subsection (a)(1) of such section at each Department of Veterans Affairs medical center, as required by subsection (e) of such section (as added by paragraph (1)), not later than 270 days after the date of the enactment of this Act. 
DReports and Other Matters 
731.Plan for reform of the administration of the military health system 
(a)Detailed planIn implementing reforms to the governance of the military health system described in the memorandum of the Deputy Secretary of Defense dated March 2012, the Secretary of Defense shall develop a detailed plan to carry out such reform. 
(b)ElementsThe plan developed under subsection (a) shall include the following: 
(1)Goals to achieve while carrying out the reform described in subsection (a), including goals with respect to improving clinical and business practices, cost reductions, infrastructure reductions, and personnel reductions, achieved by establishing the Defense Health Agency, carrying out shared services, and modifying the governance of the National Capital Region. 
(2)Metrics to evaluate the achievement of each goal under paragraph (1) with respect to the purpose, objective, and improvements made by each such goal. 
(3)The personnel levels required for the Defense Health Agency and the National Capital Region Medical Directorate. 
(4)A detailed schedule to carry out the reform described in subsection (a), including a schedule for meeting the goals under paragraph (1). 
(5)Detailed information describing the initial operating capability of the Defense Health Agency. 
(6)With respect to each shared service that the Secretary will implement during fiscal year 2013 or 2014— 
(A)a timeline for such implementation; and 
(B)a business case analysis detailing— 
(i)the services that will be consolidated into the shared service; 
(ii)the purpose of the shared service; 
(iii)the scope of the responsibilities and goals for the shared service; 
(iv)the cost of implementing the shared service, including the costs regarding personnel severance, relocation, military construction, information technology, and contractor support; and 
(v)the anticipated cost savings to be realized by implementing the shared service. 
(c)SubmissionThe Secretary of Defense shall submit to the congressional defense committees the plan developed under subsection (a) as follows: 
(1)The contents of the plan described in paragraphs (1) and (4) of subsection (b) shall be submitted not later than March 31, 2013. 
(2)The contents of the plan described in paragraphs (2) and (3) of subsection (b) and paragraph (6) of such subsection with respect to shared services implemented during fiscal year 2013 shall be submitted not later than June 30, 2013. 
(3)The contents of the plan described in paragraph (6) of such subsection with respect to shared services implemented during fiscal year 2014 shall be submitted not later than September 30, 2013. 
(d)Limitations 
(1)First submissionOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2013 for the accounts and activities described in paragraph (4), not more than 50 percent may be obligated or expended until the date on which the Secretary of Defense submits to the congressional defense committees the contents of the plan under subsection (c)(1). 
(2)Second submissionOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2013 for the accounts and activities described in paragraph (4), not more than 75 percent may be obligated or expended until the date on which the Secretary of Defense submits to the congressional defense committees the contents of the plan under subsection (c)(2). 
(3)Comptroller General reviewThe Comptroller General of the United States shall submit to the congressional defense committees a review of the contents of the plan submitted under each of paragraphs (1) and (2) to assess whether the Secretary of Defense meets the requirements of such contents. 
(4)Accounts and activities describedThe accounts and activities described in this paragraph are as follows: 
(A)Operation and maintenance, Defense-wide, for the Office of the Secretary of Defense for travel. 
(B)Operation and maintenance, Defense-wide, for the Office of the Secretary of Defense for management professional support services. 
(C)Operation and maintenance, Defense Health Program, for travel. 
(D)Operation and maintenance, Defense Health Program, for management professional support services. 
(e)Shared services definedIn this section, the term shared services means the common services required for each military department to provide medical support to the Armed Forces and authorized beneficiaries. 
732.Future availability of TRICARE Prime throughout the United States 
(a)Report required 
(1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth the policy of the Department of Defense on the future availability of TRICARE Prime under the TRICARE program for eligible beneficiaries in all TRICARE regions throughout the United States. 
(2)ElementsThe report required by paragraph (1) shall include the following: 
(A)A description, by region, of the difference in availability of TRICARE Prime for eligible beneficiaries (other than eligible beneficiaries on active duty in the Armed Forces) under newly awarded TRICARE managed care contracts, including, in particular, an identification of the regions or areas in which TRICARE Prime will no longer be available for such beneficiaries under such contracts. 
(B)An estimate of the increased costs to be incurred by an affected eligible beneficiary for health care under the TRICARE program. 
(C)An estimate of the savings to be achieved by the Department as a result of the contracts described in subparagraph (A). 
(D)A description of the plans of the Department to continue to assess the impact on access to health care for affected eligible beneficiaries. 
(E)A description of the plan of the Department to provide assistance to affected eligible beneficiaries who are transitioning from TRICARE Prime to TRICARE Standard, including assistance with respect to identifying health care providers. 
(F)Any other matter the Secretary considers appropriate. 
(b)DefinitionsIn this section: 
(1)The term affected eligible beneficiary means an eligible beneficiary under the TRICARE Program (other than eligible beneficiaries on active duty in the Armed Forces) who, as of the date of the enactment of this Act— 
(A)is enrolled in TRICARE Prime; and 
(B)resides in a region of the United States in which TRICARE Prime enrollment will no longer be available for such beneficiary under a contract described in subsection (a)(2)(A) that does not allow for such enrollment because of the location in which such beneficiary resides. 
(2)The term TRICARE Prime means the managed care option of the TRICARE program. 
(3)The term TRICARE program has the meaning given that term in section 1072(7) of title 10, United States Code.  
(4)The term TRICARE Standard means the fee-for-service option of the TRICARE Program. 
733.Extension of Comptroller General report on contract health care staffing for military medical treatment facilitiesSection 726(a) of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1480) is amended by striking March 31, 2012 and inserting March 31, 2013. 
734.Extension of Comptroller General report on women-specific health services and treatment for female members of the Armed ForcesSection 725(c) of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1480) is amended by striking December 31, 2012 and inserting March 31, 2013. 
735.Study on health care and related support for children of members of the Armed Forces 
(a)StudyThe Secretary of Defense shall conduct a study on the health care and related support provided by the Secretary to dependent children. 
(b)ElementsThe study under subsection (a) shall include the following: 
(1)A comprehensive review of the policies of the Secretary and the TRICARE program with respect to providing pediatric care. 
(2)An assessment of access to pediatric health care by dependent children in appropriate settings. 
(3)An assessment of access to specialty care by dependent children, including care for children with special health care needs. 
(4)A comprehensive review and analysis of reimbursement under the TRICARE program for pediatric care. 
(5)An assessment of the adequacy of the ECHO Program in meeting the needs of dependent children with extraordinary health care needs. 
(6)An assessment of the adequacy of care management for dependent children with special health care needs. 
(7)An assessment of the support provided through other Department of Defense or military department programs and policies that support the physical and behavorial health of dependent children, including children with special health care needs. 
(8)Mechanisms for linking dependent children with special health care needs with State and local community resources, including children’s hospitals and providers of pediatric specialty care. 
(9)Strategies to mitigate the impact of frequent relocations related to military service on the continuity of health care services for dependent children, including children with special health and behavioral health care needs. 
(c)ReportNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report on the study under subsection (a), including— 
(1)the findings of the study; 
(2)a plan to improve and continuously monitor the access of dependent children to quality health care; and 
(3)any recommendations for legislation that the Secretary considers necessary to maintain the highest quality of health care for dependent children. 
(d)DefinitionsIn this section: 
(1)The term dependent children means the children of members of the Armed Forces who are covered beneficiaries under chapter 55 of title 10, United States Code. 
(2)The term ECHO Program means the Extended Care Health Option under subsections (d) through (f) of section 1079 of title 10, United States Code. 
736.Report on strategy to transition to use of human-based methods for certain medical training 
(a)Report 
(1)In generalNot later than March 1, 2013, the Secretary of Defense shall submit to the congressional defense committees a report that outlines a strategy, including a detailed timeline, to refine and, when appropriate, transition to using human-based training methods for the purpose of training members of the Armed Forces in the treatment of combat trauma injuries. 
(2)ElementsThe report under paragraph (1) shall include the following: 
(A)Required research, development, testing, and evaluation investments to validate human-based training methods to refine, reduce, and, when appropriate, transition from the use of live animals in medical education and training. 
(B)Phased sustainment and readiness costs to refine, reduce, and, when appropriate, replace the use of live animals in medical education and training. 
(C)Any risks associated with transitioning to human-based training methods, including resource availability, anticipated technological development timelines, and potential impact on the present combat trauma training curricula. 
(D)An assessment of the potential effect of transitioning to human-based training methods on the quality of medical care delivered on the battlefield, including any reduction in the competency of combat medical personnel. 
(E)An assessment of risks to maintaining the level of combat life-saver techniques performed by all members of the Armed Forces. 
(b)DefinitionsIn this section: 
(1)The term combat trauma injuries means severe injuries likely to occur during combat, including— 
(A)extremity hemorrhage; 
(B)tension pneumothorax; 
(C)amputation resulting from blast injury; 
(D)compromises to the airway; and 
(E)other injuries. 
(2)The term human-based training methods means, with respect to training individuals in medical treatment, the use of systems and devices that do not use animals, including— 
(A)simulators; 
(B)partial task trainers; 
(C)moulage; 
(D)simulated combat environments; and 
(E)human cadavers. 
(3)The term partial task trainers means training aids that allow individuals to learn or practice specific medical procedures. 
737.Study on incidence of breast cancer among members of the Armed Forces serving on active duty 
(a)StudyThe Secretary of Defense shall conduct a study on the incidence of breast cancer among members of the Armed Forces serving on active duty. 
(b)ElementsThe study under subsection (a) shall include the following: 
(1)A determination of the number of members of the Armed Forces who served on active duty at any time during the period from 2000 to 2010 who were diagnosed with breast cancer during such period. 
(2)A determination of demographic information regarding such members, including race, ethnicity, sex, age, and rank. 
(3)An analysis of breast cancer treatments received by such members and the source of such treatment. 
(4)The availability and training of breast cancer specialists within the military health system. 
(5)A comparison of the rates of members of the Armed Forces serving on active duty who have breast cancer to civilian populations with comparable demographic characteristics. 
(6)Identification of potential factors associated with military service that could increase the risk of breast cancer for members of the Armed Forces serving on active duty. 
(7)A description of a research agenda to further the understanding of the Department of Defense of the incidence of breast cancer among such members. 
(8)An assessment of the effectiveness of outreach to members of the Armed Forces to identify risks of, prevent, detect, and treat breast cancer. 
(9)Recommendations for changes to policy or law that could improve the prevention, early detection, awareness, and treatment of breast cancer among members of the Armed Forces serving on active duty. 
(c)ReportNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report on the findings and recommendations of the study under subsection (a), including a description of any further unique military research needed with respect to breast cancer. 
738.Performance metrics and reports on Warriors in Transition programs of the military departments 
(a)Metrics requiredThe Secretary of Defense shall establish a policy containing uniform performance outcome measurements to be used by each Secretary of a military department in tracking and monitoring members of the Armed Forces in Warriors in Transition programs. 
(b)ElementsThe policy established under subsection (a) shall identify outcome measurements with respect to the following: 
(1)Physical health and behavioral health. 
(2)Rehabilitation. 
(3)Educational and vocational preparation. 
(4)Such other matters as the Secretary considers appropriate. 
(c)MilestonesIn establishing the policy under subsection (a), the Secretary of Defense shall establish metrics and milestones for members in Warriors in Transition programs. Such metrics and milestones shall cover members throughout the course of care and rehabilitation in Warriors in Transitions programs by applying to the following occasions: 
(1)When the member commences participation in the program. 
(2)At least once each year the member participates in the program. 
(3)When the member ceases participation in the program or is transferred to the jurisdiction of the Secretary of Veterans Affairs. 
(d)Cohort groups and parametersThe policy established under subsection (a)— 
(1)may differentiate among cohort groups within the population of members in Warriors in Transition programs, as appropriate; and 
(2)shall include parameters for specific outcome measurements in each element under subsection (b) and each metric and milestone under subsection (c). 
(e)Reports required 
(1)Initial reportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the policy established under subsection (a), including the outcome measurements for each element under subsection (b) and each metric and milestone under subsection (c). 
(2)Annual reportsNot later than February of each year beginning in 2014 and ending in 2018, the Secretary of Defense shall submit to the congressional defense committees a report on the performance of the military departments with respect to the policy established under subsection (a). Each report shall include— 
(A)an analysis of— 
(i)data on improvements in the progress of members in Warriors in Transition programs in each specific area identified in the policy; 
(ii)access to health and rehabilitation services by such members, including average appointment waiting times by specialty; 
(iii)effectiveness of the programs in assisting in the transition of such members to military duty or civilian life through education and vocational assistance; 
(iv)any differences in outcomes in Warriors in Transition programs, and the reason for any such differences; and 
(v)the quantities and effectiveness of medical and nonmedical case managers, legal support and physical evaluation board liaison officers, mental health care providers, and medical evaluation physicians in comparison to the actual number of members requiring such services; and 
(B)such other results and analyses as the Secretary considers appropriate, including any recommendations for legislation if needed. 
(f)Warriors in Transition program definedIn this section, the term Warriors in Transition program means any major support program of the Armed Forces for members of the Armed Forces with severe wounds, illnesses, or injuries that is intended to provide such members with nonmedical case management service and care coordination services, and includes the programs as follows: 
(1)Warrior Transition Units and the Wounded Warrior Program of the Army. 
(2)The Wounded Warrior Safe Harbor program of the Navy. 
(3)The Wounded Warrior Regiment of the Marine Corps. 
(4)The Recovery Care Program and the Wounded Warrior programs of the Air Force. 
(5)The Care Coalition of the United States Special Operations Command. 
739.Plan to eliminate gaps and redundancies in programs of the Department of Defense on psychological health and traumatic brain injury 
(a)Sense of CongressCongress supports the efforts of the Secretary of Veterans Affairs and the Secretary of Defense to educate members of the Armed Forces, veterans, the families of such members and veterans, the medical community, and the public with respect to the causes, symptoms, and treatment of post-traumatic stress disorder. 
(b)Plan 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a plan to improve the coordination and integration of the programs of the Department of Defense that address traumatic brain injury and the psychological health of members of the Armed Forces.  
(2)ElementsThe plan under paragraph (1) shall include the following: 
(A)Identification of— 
(i)any gaps in services and treatments provided by the programs of the Department of Defense that address traumatic brain injury and the psychological health of members of the Armed Forces; and 
(ii)any unnecessary redundancies in such programs. 
(B)A plan for mitigating the gaps and redundancies identified under subparagraph (A). 
(C)Identification of the official within the Department who will be responsible for leading the implementation of the plan described in paragraph (1). 
VIIIAcquisition Policy, Acquisition Management, and Related Matters 
 
Subtitle A—Acquisition Policy and Management 
Sec. 801. Treatment of procurements on behalf of the Department of Defense through the Work for Others program of the Department of Energy. 
Sec. 802. Review and justification of pass-through contracts. 
Sec. 803. Availability of amounts in Defense Acquisition Workforce Development Fund. 
Sec. 804. Department of Defense policy on contractor profits. 
Sec. 805. Modification of authorities on internal controls for procurements on behalf of the Department of Defense by certain nondefense agencies. 
Sec. 806. Extension of authority relating to management of supply-chain risk. 
Sec. 807. Sense of Congress on the continuing progress of the Department of Defense in implementing its Item Unique Identification Initiative. 
Subtitle B—Provisions Relating to Major Defense Acquisition Programs 
Sec. 811. Limitation on use of cost-type contracts. 
Sec. 812. Estimates of potential termination liability of contracts for the development or production of major defense acquisition programs. 
Sec. 813. Technical change regarding programs experiencing critical cost growth due to change in quantity purchased. 
Sec. 814. Repeal of requirement to review ongoing programs initiated before enactment of Milestone B certification and approval process. 
Subtitle C—Amendments to General Contracting Authorities, Procedures, and Limitations 
Sec. 821. Modification of time period for congressional notification of the lease of certain vessels by the Department of Defense. 
Sec. 822. Extension of authority for use of simplified acquisition procedures for certain commercial items. 
Sec. 823. Codification and amendment relating to life-cycle management and product support requirements. 
Sec. 824. Codification of requirement relating to Government performance of critical acquisition functions. 
Sec. 825. Competition in acquisition of major subsystems and subassemblies on major defense acquisition programs. 
Sec. 826. Compliance with Berry Amendment required for uniform components supplied to Afghan military or Afghan National Police. 
Sec. 827. Enhancement of whistleblower protections for contractor employees. 
Sec. 828. Pilot program for enhancement of contractor employee whistleblower protections. 
Sec. 829. Extension of contractor conflict of interest limitations. 
Sec. 830. Repeal of sunset for certain protests of task and delivery order contracts. 
Sec. 831. Guidance and training related to evaluating reasonableness of price. 
Sec. 832. Department of Defense access to, use of, and safeguards and protections for contractor internal audit reports. 
Sec. 833. Contractor responsibilities in regulations relating to detection and avoidance of counterfeit electronic parts. 
Subtitle D—Provisions Relating to Contracts in Support of Contingency Operations 
Sec. 841. Extension and expansion of authority to acquire products and services produced in countries along a major route of supply to Afghanistan. 
Sec. 842. Limitation on authority to acquire products and services produced in Afghanistan. 
Sec. 843. Responsibility within Department of Defense for operational contract support. 
Sec. 844. Data collection on contract support for future overseas contingency operations involving combat operations. 
Sec. 845. Inclusion of operational contract support in certain requirements for Department of Defense planning, joint professional military education, and management structure. 
Sec. 846. Requirements for risk assessments related to contractor performance. 
Sec. 847. Extension and modification of reports on contracting in Iraq and Afghanistan. 
Sec. 848. Responsibilities of inspectors general for overseas contingency operations. 
Sec. 849. Oversight of contracts and contracting activities for overseas contingency operations in responsibilities of Chief Acquisition Officers of Federal agencies. 
Sec. 850. Reports on responsibility within Department of State and the United States Agency for International Development for contract support for overseas contingency operations. 
Sec. 851. Database on price trends of items and services under Federal contracts. 
Sec. 852. Information on corporate contractor performance and integrity through the Federal Awardee Performance and Integrity Information System. 
Sec. 853. Inclusion of data on contractor performance in past performance databases for executive agency source selection decisions. 
Subtitle E—Other Matters 
Sec. 861. Requirements and limitations for suspension and debarment officials of the Department of Defense, the Department of State, and the United States Agency for International Development. 
Sec. 862. Uniform contract writing system requirements. 
Sec. 863. Extension of other transaction authority. 
Sec. 864. Report on allowable costs of compensation of contractor employees. 
Sec. 865. Reports on use of indemnification agreements. 
Sec. 866. Plan to increase number of contractors eligible for contracts under Air Force NETCENTS-2 contract. 
Sec. 867. Inclusion of information on prevalent grounds for sustaining bid protests in annual protest report by Comptroller General to Congress. 
AAcquisition Policy and Management 
801.Treatment of procurements on behalf of the Department of Defense through the Work for Others program of the Department of Energy 
(a)In generalSubsection (d) of section 801 of the National Defense Authorization Act for Fiscal Year 2008 (10 U.S.C. 2304 note) is amended— 
(1)in the subsection heading, by striking defense and inserting applicable; 
(2)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively; 
(3)by striking For the purposes and inserting (1) Except as provided in paragraph (2), for the purposes; 
(4)in paragraph (1), as designated by paragraph (3) of this subsection, by striking defense procurement and inserting applicable procurement; and 
(5)by adding at the end the following new paragraph (2): 
 
(2)In the case of the procurement of property or services on behalf of the Department of Defense through the Work for Others program of the Department of Energy, the laws and regulations applicable under paragraph (1)(B) are the Department of Energy Acquisition Regulations, pertinent interagency agreements, and Department of Defense and Department of Energy policies related to the Work for Others program.. 
(b)Conforming amendmentsSuch section is further amended by striking defense procurement and inserting applicable procurement each place it appears as follows: 
(1)Subsection (a)(1)(B). 
(2)Subsection (a)(4) (as redesignated by section 805(a)(3)). 
(3)Subsection (a)(4)(A) (as redesignated by section 805(a)(3)). 
(4)Subsection (b)(1)(A). 
(5)Subsection (b)(1)(B)(ii). 
(6)Subsection (c)(2)(F). 
802.Review and justification of pass-through contractsNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, the Secretary of State, and the Administrator of the United States Agency for International Development shall issue such guidance and regulations as may be necessary to ensure that in any case in which an offeror for a contract or a task or delivery order informs the agency pursuant to section 52.215-22 of the Federal Acquisition Regulation that the offeror intends to award subcontracts for more than 70 percent of the total cost of work to be performed under the contract, task order, or delivery order, the contracting officer for the contract is required to— 
(1)consider the availability of alternative contract vehicles and the feasibility of contracting directly with a subcontractor or subcontractors that will perform the bulk of the work; 
(2)make a written determination that the contracting approach selected is in the best interest of the Government; and 
(3)document the basis for such determination. 
803.Availability of amounts in Defense Acquisition Workforce Development Fund 
(a)In generalSection 1705 of title 10, United States Code, is amended— 
(1)in subsection (d)(2)(C), by striking clauses (i) through (vi) and inserting the following: 
 
(i)For fiscal year 2013, $500,000,000. 
(ii)For fiscal year 2014, $800,000,000. 
(iii)For fiscal year 2015, $700,000,000. 
(iv)For fiscal year 2016, $600,000,000. 
(v)For fiscal year 2017, $500,000,000. 
(vi)For fiscal year 2018, $400,000,000.; 
(2)in subsection (e)— 
(A)in paragraph (1), by adding at the end the following new sentence: In the case of temporary members of the acquisition workforce designated pursuant to subsection (h)(2), such funds shall be available only for the limited purpose of providing training in the performance of acquisition-related functions and duties.; and 
(B)in paragraph (5), by inserting before the period at the end the following: , and who has continued in the employment of the Department since such time without a break in such employment of more than a year; 
(3)by striking subsection (g); 
(4)by redesignating subsection (h) as subsection (g); and 
(5)by adding at the end the following new subsection (h): 
 
(h)Acquisition workforce definedIn this section, the term acquisition workforce means the following: 
(1)Personnel in positions designated under section 1721 of this title as acquisition positions for purposes of this chapter. 
(2)Other military personnel or civilian employees of the Department of Defense who— 
(A)contribute significantly to the acquisition process by virtue of their assigned duties; and 
(B)are designated as temporary members of the acquisition workforce by the Under Secretary of Defense for Acquisition, Technology, and Logistics, or by the senior acquisition executive of a military department, for the limited purpose of receiving training for the performance of acquisition-related functions and duties.. 
(b)Extension of expedited hiring authoritySubsection (g) of such section, as redesignated by subsection (a)(4) of this section, is further amended in paragraph (2) by striking September 30, 2015 and inserting September 30, 2017. 
(c)Plan requiredNot later than 180 days after the date of the enactment of this Act, the Under Secretary of Defense for Acquisition, Technology, and Logistics shall develop a plan for the implementation of the authority provided by the amendments made by subsection (a) with regard to temporary members of the defense acquisition workforce. The plan shall include policy, criteria, and processes for designating temporary members and appropriate safeguards to prevent the abuse of such authority. 
804.Department of Defense policy on contractor profits 
(a)Review of guidelines on profitsThe Secretary of Defense shall review the profit guidelines in the Department of Defense Supplement to the Federal Acquisition Regulation in order to identify any modifications to such guidelines that are necessary to ensure an appropriate link between contractor profit and contractor performance. In conducting the review, the Secretary shall obtain the views of experts and interested parties in Government and the private sector. 
(b)Matters To be consideredIn conducting the review required by subsection (a), the Secretary shall consider, at a minimum, the following: 
(1)Appropriate levels of profit needed to sustain competition in the defense industry, taking into account contractor investment and cash flow. 
(2)Appropriate adjustments to address contract and performance risk assumed by the contractor, taking into account the extent to which such risk is passed on to subcontractors. 
(3)Appropriate incentives for superior performance in delivering quality products and services in a timely and cost-effective manner, taking into account such factors as prime contractor cost reduction, control of overhead costs, subcontractor cost reduction, subcontractor management, and effective competition (including the use of small business) at the subcontract level. 
(c)Modification of guidelinesNot later than 180 days after the date of the enactment of this Act, the Secretary shall modify the profit guidelines described in subsection (a) to make such changes as the Secretary determines to be appropriate based on the review conducted pursuant to that subsection. 
805.Modification of authorities on internal controls for procurements on behalf of the Department of Defense by certain nondefense agencies 
(a)Discretionary authoritySubsection (a) of section 801 of the National Defense Authorization Act for Fiscal Year 2008 (10 U.S.C. 2304 note) is amended— 
(1)in paragraph (1), by striking shall, not later than the date specified in paragraph (2), and inserting may; 
(2)by striking paragraph (2); 
(3)by redesignating paragraphs (3) through (6) as paragraphs (2) through (5), respectively; 
(4)in paragraph (3), as redesignated by paragraph (3) of this subsection— 
(A)by striking required under this subsection and inserting to be performed under this subsection; and 
(B)by striking shall and inserting may; and 
(5)in paragraph (4), as so redesignated, by striking shall and inserting may. 
(b)Conforming amendmentsSubsection (b)(1)(B) of such section is amended— 
(1)in clause (i), by striking required by subsection (a)(4) and inserting to be entered into under subsection (a)(3); and 
(2)in clause (ii)— 
(A)by striking required by subsection (a) and inserting provided for under subsection (a); and 
(B)by striking subsection (a)(5) and inserting subsection (a)(4). 
806.Extension of authority relating to management of supply-chain risk 
(a)ExtensionSection 806(g) of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4262; 10 U.S.C. 2304 note) is amended by striking the date that is three years after the date of the enactment of this Act and inserting September 30, 2018. 
(b)Verification of effective implementationSection 806 of such Act is further amended by adding at the end the following new subsection: 
 
(h)Verification of effective implementation 
(1)Criteria and data collection to measure effectivenessThe Secretary of Defense shall— 
(A)establish criteria for measuring the effectiveness of the authority provided by this section; and 
(B)collect data to evaluate the implementation of this section using such criteria. 
(2)ReportsThe Secretary shall submit to the appropriate congressional committees— 
(A)not later than March 1, 2013, a report on the criteria established under paragraph (1)(A); and 
(B)not later than January 1, 2017, a report on the effectiveness of the implementation of this section, based on data collected under paragraph (1)(B).. 
(c)Technical amendmentSection 806(f)(2) of such Act is amended by striking that awarded and inserting that are awarded. 
807.Sense of Congress on the continuing progress of the Department of Defense in implementing its Item Unique Identification Initiative 
(a)FindingsCongress makes the following findings: 
(1)In 2003, the Department of Defense initiated the Item Unique Identification (IUID) Initiative, which requires the marking and tracking of assets deployed throughout the Armed Forces or in the possession of Department contractors. 
(2)The Initiative has the potential for realizing significant cost savings and improving the management of defense equipment and supplies throughout their lifecycle. 
(3)The Initiative can help the Department combat the growing problem of counterfeit parts in the military supply chain. 
(b)Sense of CongressIt is the sense of Congress— 
(1)to support efforts by the Department of Defense to implement the Item Unique Identification Initiative; 
(2)to support measures to verify contractor compliance with section 252.211–7003 (entitled Item Identification and Valuation) of the Defense Supplement to the Federal Acquisition Regulation, on Unique Identification, which states that a unique identification equivalent recognized by the Department is required for certain acquisitions; 
(3)to encourage the Armed Forces to adopt and implement Item Unique Identification actions and milestones; and 
(4)to support investment of sufficient resources and continued training and leadership to enable the Department to capture meaningful data and optimize the benefits of the Item Unique Identification Initiative. 
BProvisions Relating to Major Defense Acquisition Programs 
811.Limitation on use of cost-type contracts 
(a)Prohibition with respect to production of major defense acquisition programsNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall modify the acquisition regulations of the Department of Defense to prohibit the Department from entering into cost-type contracts for the production of major defense acquisition programs. 
(b)Exception 
(1)In generalThe prohibition under subsection (a) shall not apply in the case of a particular cost-type contract if the Under Secretary of Defense for Acquisition, Technology, and Logistics provides written certification to the congressional defense committees that a cost-type contract is needed to provide a required capability in a timely and cost-effective manner. 
(2)Scope of exceptionIn any case for which the Under Secretary grants an exception under paragraph (1), the Under Secretary shall take affirmative steps to make sure that the use of cost-type pricing is limited to only those line items or portions of the contract where such pricing is needed to achieve the purposes of the exception. A written certification under paragraph (1) shall be accompanied by an explanation of the steps taken under this paragraph. 
(c)DefinitionsIn this section: 
(1)Major defense acquisition programThe term major defense acquisition program has the meaning given the term in section 2430(a) of title 10, United States Code. 
(2)Production of a major defense acquisition programThe term production of a major defense acquisition program means the production and deployment of a major system that is intended to achieve an operational capability that satisfies mission needs, or any activity otherwise defined as Milestone C under Department of Defense Instruction 5000.02 or related authorities. 
(3)Contract for the production of a major defense acquisition programThe term contract for the production of a major defense acquisition program— 
(A)means a prime contract for the production of a major defense acquisition program; and 
(B)does not include individual line items for segregable efforts or contracts for the incremental improvement of systems that are already in production (other than contracts for major upgrades that are themselves major defense acquisition programs). 
(d)ApplicabilityThe requirements of this section shall apply to contracts for the production of major defense acquisition programs entered into on or after October 1, 2014. 
812.Estimates of potential termination liability of contracts for the development or production of major defense acquisition programs 
(a)Department of Defense reviewNot later than 180 days after the date of the enactment of this Act, the Under Secretary of Defense for Acquisition, Technology, and Logistics shall review relevant acquisition guidance and take appropriate actions to ensure that program managers for major defense acquisition programs are preparing estimates of potential termination liability for covered contracts, including how such termination liability is likely to increase or decrease over the period of performance, and are giving appropriate consideration to such estimates before making recommendations on decisions to enter into or terminate such contracts. 
(b)Comptroller General of the United States report 
(1)In generalNot later than 270 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the congressional defense committees a report on the extent to which the Department of Defense is considering potential termination liability as a factor in entering into and in terminating covered contracts. 
(2)Matters To Be addressedThe report required by paragraph (1) shall include, at a minimum, an assessment of the following: 
(A)The extent to which the Department of Defense developed estimates of potential termination liability for covered contracts entered into before the date of the enactment of this Act and how such termination liability was likely to increase or decrease over the period of performance before making decisions to enter into or terminate such contracts. 
(B)The extent to which the Department considered estimates of potential termination liability for such contracts and how such termination liability was likely to increase or decrease over the period of performance as a risk factor in deciding whether to enter into or terminate such contracts. 
(c)Covered contractsFor purposes of this section, a covered contract is a contract for the development or production of a major defense acquisition program for which potential termination liability could reasonably be expected to exceed $100,000,000. 
(d)Major defense acquisition program definedIn this section, the term major defense acquisition program has the meaning given that term in section 2430(a) of title 10, United States Code. 
813.Technical change regarding programs experiencing critical cost growth due to change in quantity purchasedSection 2433a(c)(3)(A) of title 10, United States Code, is amended by striking subparagraphs (B) and (C) and inserting subparagraphs (B), (C), and (E). 
814.Repeal of requirement to review ongoing programs initiated before enactment of Milestone B certification and approval processSubsection (b) of section 205 of the Weapon Systems Acquisition Reform Act of 2009 (Public Law 111–23; 123 Stat. 1725; 10 U.S.C. 2366b note) is repealed. 
CAmendments to General Contracting Authorities, Procedures, and Limitations 
821.Modification of time period for congressional notification of the lease of certain vessels by the Department of DefenseSection 2401(h)(2) of title 10, United States Code, is amended by striking 30 days of continuous session of Congress and inserting 60 days. 
822.Extension of authority for use of simplified acquisition procedures for certain commercial items 
(a)ExtensionEffective as of January 1, 2012, section 4202 of the Clinger–Cohen Act of 1996 (division D of Public Law 104–106; 110 Stat. 652; 10 U.S.C. 2304 note) is amended in subsection (e) by striking 2012 and inserting 2015. 
(b)Technical amendment to cross referencesSubsection (e) of such Act is further amended by striking section 303(g)(1) of the Federal Property and Administrative Services Act of 1949, and section 31(a) of the Office of Federal Procurement Policy Act, as amended by this section, and inserting section 3305(a) of title 41, United States Code, and section 1901(a) of title 41, United States Code,. 
823.Codification and amendment relating to life-cycle management and product support requirements 
(a)Codification and amendment 
(1)In generalChapter 137 of title 10, United States Code, as amended by section 331, is further amended by adding at the end the following new section:  
 
2337.Life-cycle management and product support 
(a)Guidance on life-Cycle managementThe Secretary of Defense shall issue and maintain comprehensive guidance on life-cycle management and the development and implementation of product support strategies for major weapon systems. The guidance issued pursuant to this subsection shall— 
(1)maximize competition and make the best possible use of available Department of Defense and industry resources at the system, subsystem, and component levels; and 
(2)maximize value to the Department of Defense by providing the best possible product support outcomes at the lowest operations and support cost. 
(b)Product support managers 
(1)RequirementThe Secretary of Defense shall require that each major weapon system be supported by a product support manager in accordance with this subsection. 
(2)ResponsibilitiesA product support manager for a major weapon system shall— 
(A)develop and implement a comprehensive product support strategy for the weapon system; 
(B)use appropriate predictive analysis and modeling tools that can improve material availability and reliability, increase operational availability rates, and reduce operation and sustainment costs; 
(C)conduct appropriate cost analyses to validate the product support strategy, including cost-benefit analyses as outlined in Office of Management and Budget Circular A–94; 
(D)ensure achievement of desired product support outcomes through development and implementation of appropriate product support arrangements; 
(E)adjust performance requirements and resource allocations across product support integrators and product support providers as necessary to optimize implementation of the product support strategy; 
(F)periodically review product support arrangements between the product support integrators and product support providers to ensure the arrangements are consistent with the overall product support strategy; 
(G)prior to each change in the product support strategy or every five years, whichever occurs first, revalidate any business-case analysis performed in support of the product support strategy; and 
(H)ensure that the product support strategy maximizes small business participation at the appropriate tiers. 
(c)DefinitionsIn this section: 
(1)Product supportThe term product support means the package of support functions required to field and maintain the readiness and operational capability of major weapon systems, subsystems, and components, including all functions related to weapon system readiness. 
(2)Product support arrangementThe term product support arrangement means a contract, task order, or any type of other contractual arrangement, or any type of agreement or non-contractual arrangement within the Federal Government, for the performance of sustainment or logistics support required for major weapon systems, subsystems, or components. The term includes arrangements for any of the following: 
(A)Performance-based logistics. 
(B)Sustainment support. 
(C)Contractor logistics support. 
(D)Life-cycle product support. 
(E)Weapon systems product support. 
(3)Product support integratorThe term product support integrator means an entity within the Federal Government or outside the Federal Government charged with integrating all sources of product support, both private and public, defined within the scope of a product support arrangement. 
(4)Product support providerThe term product support provider means an entity that provides product support functions. The term includes an entity within the Department of Defense, an entity within the private sector, or a partnership between such entities. 
(5)Major weapon systemThe term major weapon system means a major system within the meaning of section 2302d(a) of this title.. 
(2)Clerical amendmentThe table of sections at the beginning of chapter 137 of such title, as so amended, is further amended by adding at the end the following new item: 
 
 
2337. Life-cycle management and product support.. 
(b)Repeal of superseded sectionSection 805 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 10 U.S.C. 2302 note) is repealed. 
824.Codification of requirement relating to Government performance of critical acquisition functions 
(a)Codification 
(1)In generalSubchapter I of chapter 87 of title 10, United States Code, is amended by adding at the end the following new section: 
 
1706.Government performance of certain acquisition functions 
(a)GoalIt shall be the goal of the Department of Defense and each of the military departments to ensure that, for each major defense acquisition program and each major automated information system program, each of the following positions is performed by a properly qualified member of the armed forces or full-time employee of the Department of Defense: 
(1)Program executive officer. 
(2)Deputy program executive officer. 
(3)Program manager. 
(4)Deputy program manager. 
(5)Senior contracting official. 
(6)Chief developmental tester. 
(7)Program lead product support manager. 
(8)Program lead systems engineer. 
(9)Program lead cost estimator. 
(10)Program lead contracting officer. 
(11)Program lead business financial manager. 
(12)Program lead production, quality, and manufacturing. 
(13)Program lead information technology. 
(b)Plan of actionThe Secretary of Defense shall develop and implement a plan of action for recruiting, training, and ensuring appropriate career development of military and civilian personnel to achieve the objective established in subsection (a). 
(c)DefinitionsIn this section: 
(1)The term major defense acquisition program has the meaning given such term in section 2430(a) of this title. 
(2)The term major automated information system program has the meaning given such term in section 2445a(a) of this title.. 
(2)Clerical amendmentThe table of sections at the beginning of such subchapter is amended by adding at the end the following new item:  
 
 
1706. Government performance of certain acquisition functions.. 
(b)Repeal of superseded sectionSection 820 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 10 U.S.C. 1701 note) is repealed. 
825.Competition in acquisition of major subsystems and subassemblies on major defense acquisition programsSection 202(c) of the Weapon Systems Acquisition Reform Act of 2009 (Public Law 111–23; 123 Stat. 1720; 10 U.S.C. 2430 note) is amended— 
(1)in the matter preceding paragraph (1), by striking fair and objective make-buy decisions by prime contractors and inserting competition or the option of competition at the subcontract level; 
(2)by redesignating paragraphs (1), (2), and (3) as paragraphs (2), (3), and (4), respectively; and 
(3)by inserting before paragraph (2), as redesignated by paragraph (2) of this section, the following new paragraph (1): 
 
(1)where appropriate, breaking out a major subsystem, conducting a separate competition for the subsystem, and providing the subsystem to the prime contractor as Government-furnished equipment;. 
826.Compliance with Berry Amendment required for uniform components supplied to Afghan military or Afghan National Police 
(a)RequirementIn the case of any textile components supplied by the Department of Defense to the Afghan National Army or the Afghan National Police for purposes of production of uniforms, section 2533a of title 10, United States Code, shall apply, and no exceptions or exemptions under that section shall apply. 
(b)Effective DateThis section shall apply to solicitations issued and contracts awarded for the procurement of such components after the date of the enactment of this Act.  
827.Enhancement of whistleblower protections for contractor employees 
(a)In generalSubsection (a) of section 2409 of title 10, United States Code, is amended— 
(1)by inserting (1) before An employee; 
(2)in paragraph (1), as so designated— 
(A)by inserting or subcontractor after employee of a contractor; 
(B)by striking a Member of Congress and all that follows through the Department of Justice and inserting a person or body described in paragraph (2); and 
(C)by striking evidence of and all that follows and inserting the following: “evidence of the following: 
 
(A)Gross mismanagement of a Department of Defense contract or grant, a gross waste of Department funds, an abuse of authority relating to a Department contract or grant, or a violation of law, rule, or regulation related to a Department contract (including the competition for or negotiation of a contract) or grant. 
(B)Gross mismanagement of a National Aeronautics and Space Administration contract or grant, a gross waste of Administration funds, an abuse of authority relating to an Administration contract or grant, or a violation of law, rule, or regulation related to an Administration contract (including the competition for or negotiation of a contract) or grant. 
(C)A substantial and specific danger to public health or safety.; and  
(3)by adding at the end the following new paragraphs: 
 
(2)The persons and bodies described in this paragraph are the persons and bodies as follows: 
(A)A Member of Congress or a representative of a committee of Congress. 
(B)An Inspector General. 
(C)The Government Accountability Office. 
(D)An employee of the Department of Defense or the National Aeronautics and Space Administration, as applicable, responsible for contract oversight or management. 
(E)An authorized official of the Department of Justice or other law enforcement agency. 
(F)A court or grand jury. 
(G)A management official or other employee of the contractor or subcontractor who has the responsibility to investigate, discover, or address misconduct. 
(3)For the purposes of paragraph (1)— 
(A)an employee who initiates or provides evidence of contractor or subcontractor misconduct in any judicial or administrative proceeding relating to waste, fraud, or abuse on a Department of Defense or National Aeronautics and Space Administration contract or grant shall be deemed to have made a disclosure covered by such paragraph; and 
(B)a reprisal described in paragraph (1) is prohibited even if it is undertaken at the request of a Department or Administration official, unless the request takes the form of a nondiscretionary directive and is within the authority of the Department or Administration official making the request.. 
(b)Investigation of complaintsSubsection (b) of such section is amended— 
(1)in paragraph (1), by inserting fails to allege a violation of the prohibition in subsection (a), or has previously been addressed in another Federal or State judicial or administrative proceeding initiated by the complainant, after is frivolous,; 
(2)in paragraph (2)— 
(A)in subparagraph (A), by inserting , fails to allege a violation of the prohibition in subsection (a), or has previously been addressed in another Federal or State judicial or administrative proceeding initiated by the complainant after is frivolous; and 
(B)in subparagraph (B), by inserting , up to 180 days, after such additional period of time; and 
(3)by adding at the end the following new paragraphs: 
 
(3)The Inspector General may not respond to any inquiry or disclose any information from or about any person alleging the reprisal, except to the extent that such response or disclosure is— 
(A)made with the consent of the person alleging the reprisal; 
(B)made in accordance with the provisions of section 552a of title 5 or as required by any other applicable Federal law; or 
(C)necessary to conduct an investigation of the alleged reprisal. 
(4)A complaint may not be brought under this subsection more than three years after the date on which the alleged reprisal took place.. 
(c)Remedy and enforcement authoritySubsection (c) of such section is amended— 
(1)in paragraph (1)(B), by striking the compensation (including back pay) and inserting compensatory damages (including back pay); 
(2)in paragraph (2), by adding at the end following new sentence: An action under this paragraph may not be brought more than two years after the date on which remedies are deemed to have been exhausted.; 
(3)in paragraph (4), by striking and compensatory and exemplary damages. and inserting , compensatory and exemplary damages, and reasonable attorney fees and costs. The person upon whose behalf an order was issued may also file such an action or join in an action filed by the head of the agency.; 
(4)in paragraph (5), by adding at the end the following new sentence: Filing such an appeal shall not act to stay the enforcement of the order of the head of an agency, unless a stay is specifically entered by the court.; and 
(5)by adding at the end the following new paragraphs: 
 
(6)The legal burdens of proof specified in section 1221(e) of title 5 shall be controlling for the purposes of any investigation conducted by an Inspector General, decision by the head of an agency, or judicial or administrative proceeding to determine whether discrimination prohibited under this section has occurred. 
(7)The rights and remedies provided for in this section may not be waived by any agreement, policy, form, or condition of employment.. 
(d)Notification of employeesSuch section is further amended— 
(1)by redesignating subsections (d) and (e) as subsections (f) and (g), respectively; and 
(2)by inserting after subsection (c) the following new subsection (d): 
 
(d)Notification of employeesThe Secretary of Defense and the Administrator of the National Aeronautics and Space Administration shall ensure that contractors and subcontractors of the Department of Defense and the National Aeronautics and Space Administration, as applicable, inform their employees in writing of the rights and remedies provided under this section, in the predominant native language of the workforce.. 
(e)Exceptions for intelligence communitySuch section is further amended by inserting after subsection (d), as added by subsection (d)(2) of this section, the following new subsection (e): 
 
(e)Exceptions 
(1)This section shall not apply to any element of the intelligence community, as defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 401a(4)). 
(2)This section shall not apply to any disclosure made by an employee of a contractor, subcontractor, or grantee of an element of the intelligence community if such disclosure— 
(A)relates to an activity of an element of the intelligence community; or 
(B)was discovered during contract, subcontract, or grantee services provided to an element of the intelligence community.. 
(f)Abuse of authority definedSubsection (g) of such section, as redesignated by subsection (d)(1) of this section, is further amended by adding at the end the following new paragraph: 
 
(6)The term abuse of authority means the following: 
(A)An arbitrary and capricious exercise of authority that is inconsistent with the mission of the Department of Defense or the successful performance of a Department contract or grant. 
(B)An arbitrary and capricious exercise of authority that is inconsistent with the mission of the National Aeronautics and Space Administration or the successful performance of an Administration contract or grant.. 
(g)Allowability of legal feesSection 2324(k) of such title is amended— 
(1)in paragraph (1), by striking commenced by the United States or a State and inserting commenced by the United States, by a State, or by a contractor employee submitting a complaint under section 2409 of this title; and 
(2)in paragraph (2)(C), by striking the imposition of a monetary penalty and inserting the imposition of a monetary penalty or an order to take corrective action under section 2409 of this title. 
(h)ConstructionNothing in this section, or the amendments made by this section, shall be construed to provide any rights to disclose classified information not otherwise provided by law. 
(i)Effective date 
(1)In generalThe amendments made by this section shall take effect on the date that is 180 days after the date of the enactment of this Act, and shall apply to— 
(A)all contracts awarded on or after such date; 
(B)all task orders entered on or after such date pursuant to contracts awarded before, on, or after such date; and 
(C)all contracts awarded before such date that are modified to include a contract clause providing for the applicability of such amendments. 
(2)Revision of Supplements to the FARNot later than 180 days after the date of the enactment of this Act, the Department of Defense Supplement to the Federal Acquisition Regulation and the National Aeronautics and Space Administration Supplement to the Federal Acquisition Regulation shall each be revised to implement the requirements arising under the amendments made by this section. 
(3)Inclusion of contract clause in contracts awarded before effective dateAt the time of any major modification to a contract that was awarded before the date that is 180 days after the date of the enactment of this Act, the head of the contracting agency shall make best efforts to include in the contract a contract clause providing for the applicability of the amendments made by this section to the contract. 
828.Pilot program for enhancement of contractor employee whistleblower protections 
(a)Whistleblower protections 
(1)In generalChapter 47 of title 41, United States Code, is amended by adding at the end the following new section: 
 
4712.Pilot program for enhancement of contractor protection from reprisal for disclosure of certain information 
(a)Prohibition of Reprisals 
(1)In generalAn employee of a contractor, subcontractor, or grantee may not be discharged, demoted, or otherwise discriminated against as a reprisal for disclosing to a person or body described in paragraph (2) information that the employee reasonably believes is evidence of gross mismanagement of a Federal contract or grant, a gross waste of Federal funds, an abuse of authority relating to a Federal contract or grant, a substantial and specific danger to public health or safety, or a violation of law, rule, or regulation related to a Federal contract (including the competition for or negotiation of a contract) or grant. 
(2)Persons and bodies coveredThe persons and bodies described in this paragraph are the persons and bodies as follows: 
(A)A Member of Congress or a representative of a committee of Congress. 
(B)An Inspector General. 
(C)The Government Accountability Office. 
(D)A Federal employee responsible for contract or grant oversight or management at the relevant agency. 
(E)An authorized official of the Department of Justice or other law enforcement agency. 
(F)A court or grand jury. 
(G)A management official or other employee of the contractor, subcontractor, or grantee who has the responsibility to investigate, discover, or address misconduct. 
(3)Rules of constructionFor the purposes of paragraph (1)— 
(A)an employee who initiates or provides evidence of contractor, subcontractor, or grantee misconduct in any judicial or administrative proceeding relating to waste, fraud, or abuse on a Federal contract or grant shall be deemed to have made a disclosure covered by such paragraph; and 
(B)a reprisal described in paragraph (1) is prohibited even if it is undertaken at the request of an executive branch official, unless the request takes the form of a non-discretionary directive and is within the authority of the executive branch official making the request. 
(b)Investigation of complaints 
(1)Submission of complaintA person who believes that the person has been subjected to a reprisal prohibited by subsection (a) may submit a complaint to the Inspector General of the executive agency involved. Unless the Inspector General determines that the complaint is frivolous, fails to allege a violation of the prohibition in subsection (a), or has previously been addressed in another Federal or State judicial or administrative proceeding initiated by the complainant, the Inspector General shall investigate the complaint and, upon completion of such investigation, submit a report of the findings of the investigation to the person, the contractor or grantee concerned, and the head of the agency. 
(2)Inspector general action 
(A)Determination or submission of report on findingsExcept as provided under subparagraph (B), the Inspector General shall make a determination that a complaint is frivolous, fails to allege a violation of the prohibition in subsection (a), or has previously been addressed in another Federal or State judicial or administrative proceeding initiated by the complainant or submit a report under paragraph (1) within 180 days after receiving the complaint. 
(B)Extension of timeIf the Inspector General is unable to complete an investigation in time to submit a report within the 180-day period specified in subparagraph (A) and the person submitting the complaint agrees to an extension of time, the Inspector General shall submit a report under paragraph (1) within such additional period of time, up to 180 days, as shall be agreed upon between the Inspector General and the person submitting the complaint. 
(3)Prohibition on disclosureThe Inspector General may not respond to any inquiry or disclose any information from or about any person alleging the reprisal, except to the extent that such response or disclosure is— 
(A)made with the consent of the person alleging the reprisal; 
(B)made in accordance with the provisions of section 552a of title 5 or as required by any other applicable Federal law; or 
(C)necessary to conduct an investigation of the alleged reprisal. 
(4)Time limitationA complaint may not be brought under this subsection more than three years after the date on which the alleged reprisal took place. 
(c)Remedy and enforcement authority 
(1)In generalNot later than 30 days after receiving an Inspector General report pursuant to subsection (b), the head of the executive agency concerned shall determine whether there is sufficient basis to conclude that the contractor or grantee concerned has subjected the complainant to a reprisal prohibited by subsection (a) and shall either issue an order denying relief or shall take one or more of the following actions: 
(A)Order the contractor or grantee to take affirmative action to abate the reprisal. 
(B)Order the contractor or grantee to reinstate the person to the position that the person held before the reprisal, together with compensatory damages (including back pay), employment benefits, and other terms and conditions of employment that would apply to the person in that position if the reprisal had not been taken. 
(C)Order the contractor or grantee to pay the complainant an amount equal to the aggregate amount of all costs and expenses (including attorneys' fees and expert witnesses' fees) that were reasonably incurred by the complainant for, or in connection with, bringing the complaint regarding the reprisal, as determined by the head of the executive agency. 
(2)Exhaustion of remediesIf the head of an executive agency issues an order denying relief under paragraph (1) or has not issued an order within 210 days after the submission of a complaint under subsection (b), or in the case of an extension of time under paragraph (b)(2)(B), not later than 30 days after the expiration of the extension of time, and there is no showing that such delay is due to the bad faith of the complainant, the complainant shall be deemed to have exhausted all administrative remedies with respect to the complaint, and the complainant may bring a de novo action at law or equity against the contractor or grantee to seek compensatory damages and other relief available under this section in the appropriate district court of the United States, which shall have jurisdiction over such an action without regard to the amount in controversy. Such an action shall, at the request of either party to the action, be tried by the court with a jury. An action under this paragraph may not be brought more than two years after the date on which remedies are deemed to have been exhausted. 
(3)Admissibility of evidenceAn Inspector General determination and an agency head order denying relief under paragraph (2) shall be admissible in evidence in any de novo action at law or equity brought pursuant to this subsection. 
(4)Enforcement of ordersWhenever a person fails to comply with an order issued under paragraph (1), the head of the executive agency concerned shall file an action for enforcement of such order in the United States district court for a district in which the reprisal was found to have occurred. In any action brought under this paragraph, the court may grant appropriate relief, including injunctive relief, compensatory and exemplary damages, and attorney fees and costs. The person upon whose behalf an order was issued may also file such an action or join in an action filed by the head of the executive agency. 
(5)Judicial reviewAny person adversely affected or aggrieved by an order issued under paragraph (1) may obtain review of the order's conformance with this subsection, and any regulations issued to carry out this section, in the United States court of appeals for a circuit in which the reprisal is alleged in the order to have occurred. No petition seeking such review may be filed more than 60 days after issuance of the order by the head of the executive agency. Review shall conform to chapter 7 of title 5. Filing such an appeal shall not act to stay the enforcement of the order of the head of an executive agency, unless a stay is specifically entered by the court. 
(6)Burdens of proofThe legal burdens of proof specified in section 1221(e) of title 5 shall be controlling for the purposes of any investigation conducted by an Inspector General, decision by the head of an executive agency, or judicial or administrative proceeding to determine whether discrimination prohibited under this section has occurred. 
(7)Rights and remedies not waivableThe rights and remedies provided for in this section may not be waived by any agreement, policy, form, or condition of employment. 
(d)Notification of employeesThe head of each executive agency shall ensure that contractors, subcontractors, and grantees of the agency inform their employees in writing of the rights and remedies provided under this section, in the predominant native language of the workforce. 
(e)ConstructionNothing in this section may be construed to authorize the discharge of, demotion of, or discrimination against an employee for a disclosure other than a disclosure protected by subsection (a) or to modify or derogate from a right or remedy otherwise available to the employee. 
(f)Exceptions 
(1)This section shall not apply to any element of the intelligence community, as defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 401a(4)). 
(2)This section shall not apply to any disclosure made by an employee of a contractor, subcontractor, or grantee of an element of the intelligence community if such disclosure— 
(A)relates to an activity of an element of the intelligence community; or 
(B)was discovered during contract, subcontract, or grantee services provided to an element of the intelligence community.  
(g)DefinitionsIn this section: 
(1)The term abuse of authority means an arbitrary and capricious exercise of authority that is inconsistent with the mission of the executive agency concerned or the successful performance of a contract or grant of such agency. 
(2)The term Inspector General means an Inspector General appointed under the Inspector General Act of 1978 and any Inspector General that receives funding from, or has oversight over contracts or grants awarded for or on behalf of, the executive agency concerned. 
(h)ConstructionNothing in this section, or the amendments made by this section, shall be construed to provide any rights to disclose classified information not otherwise provided by law. 
(i)Duration of sectionThis section shall be in effect for the four-year period beginning on the date of the enactment of this section.. 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
4712. Pilot program for enhancement of contractor protection from reprisal for disclosure of certain information.. 
(b)Effective date 
(1)In generalThe amendments made by subsection (a) shall take effect on the date that is 180 days after the date of the enactment of this Act, and shall, during the period section 4712 of title 41, United States Code, as added by such subsection, is in effect, apply to— 
(A)all contracts and grants awarded on or after such date; 
(B)all task orders entered on or after such date pursuant to contracts awarded before, on, or after such date; and 
(C)all contracts awarded before such date that are modified to include a contract clause providing for the applicability of such amendments. 
(2)Revision of Federal acquisition regulationNot later than 180 days after the date of the enactment of this Act, the Federal Acquisition Regulation shall be revised to implement the requirements arising under the amendments made by this section. 
(3)Inclusion of contract clause in contracts awarded before effective dateAt the time of any major modification to a contract that was awarded before the date that is 180 days after the date of the enactment of this Act, the head of the contracting agency shall make best efforts to include in the contract a contract clause providing for the applicability of the amendments made by this section to the contract. 
(c)Suspension of effectiveness of section 4705 of title 41, United States Code, while pilot program is in effect 
Section 4705 of title 41, United States Code, is amended by adding at the end the following new subsection: 
 
(f)Four-year suspension of effectiveness while pilot program is in effectWhile section 4712 of this title is in effect, this section shall not be in effect.. 
(d)Allowability of legal feesSection 4310 of title 41, United States Code, is amended— 
(1)in subsection (b), by striking commenced by the Federal Government or a State and inserting commenced by the Federal Government, by a State, or by a contractor or grantee employee submitting a complaint under section 4712 of this title; and 
(2)in subsection (c)(3), by striking the imposition of a monetary penalty and inserting the imposition of a monetary penalty or an order to take corrective action under section 4712 of this title. 
(e)Government Accountability Office study and report 
(1)StudyNot later than three years after the date of the enactment of this Act, the Comptroller General of the United States shall begin conducting a study to evaluate the implementation of section 4712 of title 41, United States Code, as added by subsection (a). 
(2)ReportNot later than four years after the date of the enactment of this Act, the Comptroller General shall submit to Congress a report on the results of the study required by paragraph (1), with such findings and recommendations as the Comptroller General considers appropriate. 
829.Extension of contractor conflict of interest limitations 
(a)Assessment of extension of limitations to certain additional functions and contractsNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall review the guidance on personal conflicts of interest for contractor employees issued pursuant to section 841(a) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4537) in order to determine whether it would be in the best interest of the Department of Defense and the taxpayers to extend such guidance to personal conflicts of interest by contractor personnel performing any of the following: 
(1)Functions other than acquisition functions that are closely associated with inherently governmental functions (as that term is defined in section 2383(b)(3) of title 10, United States Code). 
(2)Personal services contracts (as that term is defined in section 2330a(g)(5) of title 10, United States Code). 
(3)Contracts for staff augmentation services (as that term is defined in section 808(d)(3) of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1490)). 
(b)Extension of limitationsIf the Secretary determines pursuant to the review under subsection (a) that the guidance on personal conflicts of interest should be extended, the Secretary shall revise the Defense Supplement to the Federal Acquisition Regulation to the extent necessary to achieve such extension. 
(c)Results of reviewNot later than 180 days after the date of the enactment of this Act, the Secretary shall document in writing the results of the review conducted under subsection (a), including, at a minimum— 
(1)the findings and recommendations of the review; and 
(2)the basis for such findings and recommendations. 
830.Repeal of sunset for certain protests of task and delivery order contractsSection 2304c(e) of title 10, United States Code, is amended by striking paragraph (3). 
831.Guidance and training related to evaluating reasonableness of price 
(a)GuidanceNot later than 180 days after the date of the enactment of this Act, the Under Secretary of Defense for Acquisition, Technology, and Logistics shall issue guidance on the use of the authority provided by sections 2306a(d) and 2379 of title 10, United States Code. The guidance shall— 
(1)include standards for determining whether information on the prices at which the same or similar items have previously been sold is adequate for evaluating the reasonableness of price; 
(2)include standards for determining the extent of uncertified cost information that should be required in cases in which price information is not adequate for evaluating the reasonableness of price; 
(3)ensure that in cases in which such uncertified cost information is required, the information shall be provided in the form in which it is regularly maintained by the offeror in its business operations; and 
(4)provide that no additional cost information may be required by the Department of Defense in any case in which there are sufficient non-Government sales to establish reasonableness of price. 
(b)Training and expertiseNot later than 270 days after the date of the enactment of this Act, the Under Secretary of Defense for Acquisition, Technology, and Logistics shall develop and begin implementation of a plan of action to— 
(1)train the acquisition workforce on the use of the authority provided by sections 2306a(d) and 2379 of title 10, United States Code, in evaluating reasonableness of price in procurements of commercial items; and 
(2)develop a cadre of experts within the Department of Defense to provide expert advice to the acquisition workforce in the use of the authority provided by such sections in accordance with the guidance issued pursuant to subsection (a). 
(c)Documentation requirementsThe Under Secretary of Defense for Acquisition, Technology, and Logistics shall ensure that requests for uncertified cost information for the purposes of evaluating reasonableness of price are sufficiently documented. The Under Secretary shall require that the contract file include, at a minimum, the following: 
(1)A justification of the need for additional cost information. 
(2)A copy of any request from the Department of Defense to a contractor for additional cost information. 
(3)Any response received from the contractor to the request, including any rationale or justification provided by the contractor for a failure to provide the requested information. 
(d)Comptroller General Review and report 
(1)Review requirementThe Comptroller General of the United States shall conduct a review of data collected pursuant to sections 2306a(d) and 2379 of title 10, United States Code, during the two-year period beginning on the date of the enactment of this Act. 
(2)Report requirementNot later than 180 days after the end of the two-year period referred to in paragraph (1), the Comptroller General shall submit to the congressional defense committees a report on— 
(A)the extent to which the Department of Defense needed access to additional cost information pursuant to sections 2306a(d) and 2379 of title 10, United States Code, during such two-year period in order to determine price reasonableness; 
(B)the extent to which acquisition officials of the Department of Defense complied with the guidance issued pursuant to subsection (a) during such two-year period; 
(C)the extent to which the Department of Defense needed access to additional cost information during such two-year period to determine reasonableness of price, but was not provided such information by the contractor on request; and 
(D)recommendations for improving evaluations of reasonableness of price by Department of Defense acquisition professionals, including recommendations for any amendments to law, regulations, or guidance. 
832.Department of Defense access to, use of, and safeguards and protections for contractor internal audit reports 
(a)Revised guidance requiredNot later than 180 days after the date of the enactment of this Act, the Director of the Defense Contract Audit Agency shall revise guidance on access to defense contractor internal audit reports (including the Contract Audit Manual) to incorporate the requirements of this section. 
(b)Documentation requirementsThe revised guidance shall ensure that requests for access to defense contractor internal audit reports are appropriately documented. The required documentation shall include, at a minimum, the following: 
(1)Written determination that access to such reports is necessary to complete required evaluations of contractor business systems. 
(2)A copy of any request from the Defense Contract Audit Agency to a contractor for access to such reports. 
(3)A record of response received from the contractor, including the contractor’s rationale or justification if access to requested reports was not granted. 
(b)Safeguards and protectionsThe revised guidance shall include appropriate safeguards and protections to ensure that contractor internal audit reports cannot be used by the Defense Contract Audit Agency for any purpose other than evaluating and testing the efficacy of contractor internal controls and the reliability of associated contractor business systems. 
(c)Risk-based auditingA determination by the Defense Contract Audit Agency that a contractor has a sound system of internal controls shall provide the basis for increased reliance on contractor business systems or a reduced level of testing with regard to specific audits, as appropriate. Internal audit reports provided by a contractor pursuant to this section may be considered in determining whether or not a contractor has a sound system of internal controls, but shall not be the sole basis for such a determination. 
(d)Comptroller general reviewNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall initiate a review of the documentation required by subsection (a). Not later than 90 days after completion of the review, the Comptroller General shall submit to the congressional defense committees a report on the results of the review, with findings and recommendations for improving the audit processes of the Defense Contract Audit Agency. 
833.Contractor responsibilities in regulations relating to detection and avoidance of counterfeit electronic partsSection 818(c)(2)(B) of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1493; 10 U.S.C. 2302 note) is amended to read as follows: 
 
(B)the cost of counterfeit electronic parts and suspect counterfeit electronic parts and the cost of rework or corrective action that may be required to remedy the use or inclusion of such parts are not allowable costs under Department contracts, unless— 
(i)the covered contractor has an operational system to detect and avoid counterfeit parts and suspect counterfeit electronic parts that has been reviewed and approved by the Department of Defense pursuant to subsection (e)(2)(B); 
(ii)the counterfeit electronic parts or suspect counterfeit electronic parts were provided to the contractor as Government property in accordance with part 45 of the Federal Acquisition Regulation; and 
(iii)the covered contractor provides timely notice to the Government pursuant to paragraph (4).. 
DProvisions Relating to Contracts in Support of Contingency Operations 
841.Extension and expansion of authority to acquire products and services produced in countries along a major route of supply to Afghanistan 
(a)Extension of termination dateSubsection (f) of section 801 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2399) is amended by striking on or after the date occurring three years after the date of the enactment of this Act and inserting after December 31, 2014. 
(b)Expansion of authority To cover forces of the united states and coalition forcesSubsection (b)(1) of such section is amended— 
(1)in subparagraph (B), by striking or at the end;  
(2)in subparagraph (C), by adding or at the end; and 
(3)by adding at the end the following: 
 
(D)by the United States or coalition forces in Afghanistan if the product or service is from a country that has agreed to allow the transport of coalition personnel, equipment, and supplies;. 
(c)Repeal of expired report requirementSubsection (g) of such section is repealed. 
(d)Clerical amendmentThe heading of such section is amended by striking ; report. 
842.Limitation on authority to acquire products and services produced in AfghanistanSection 886 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 266; 10 U.S.C. 2302 note) is amended— 
(1)in the section heading, by striking Iraq or; 
(2)by striking Iraq or each place it appears; and 
(3)in the subsection heading of subsection (c), by striking Iraq or. 
843.Responsibility within Department of Defense for operational contract support 
(a)Guidance requiredNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall develop and issue guidance establishing the chain of authority and responsibility within the Department of Defense for policy, planning, and execution of operational contract support. 
(b)ElementsThe guidance under subsection (a) shall, at a minimum— 
(1)specify the officials, offices, and components of the Department within the chain of authority and responsibility described in subsection (a); 
(2)identify for each official, office, and component specified under paragraph (1)— 
(A)requirements for policy, planning, and execution of contract support for operational contract support, including, at a minimum, requirements in connection with— 
(i)coordination of functions, authorities, and responsibilities related to operational contract support, including coordination with relevant Federal agencies; 
(ii)assessments of total force data in support of Department force planning scenarios, including the appropriateness of and necessity for the use of contractors for identified functions; 
(iii)determinations of capability requirements for nonacquisition community operational contract support, and identification of resources required for planning, training, and execution to meet such requirements; and 
(iv)determinations of policy regarding the use of contractors by function, and identification of the training exercises that will be required for operational contract support (including an assessment whether or not such exercises will include contractors); and 
(B)roles, authorities, responsibilities, and lines of supervision for the achievement of the requirements identified under subparagraph (A); and 
(3)ensure that the chain of authority and responsibility described in subsection (a) is appropriately aligned with, and appropriately integrated into, the structure of the Department for the conduct of overseas contingency operations, including the military departments, the Joint Staff, and the commanders of the unified combatant commands. 
844.Data collection on contract support for future overseas contingency operations involving combat operations 
(a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Defense, the Secretary of State, and the Administrator of the United States Agency for International Development shall each issue guidance regarding data collection on contract support for future contingency operations outside the United States that involve combat operations.  
(b)ElementsThe guidance required by subsection (a) shall ensure that the Department of Defense, the Department of State, and the United States Agency for International Development take the steps necessary to ensure that each agency has the capability to collect and report, at a minimum, the following data regarding such contract support:  
(1)The total number of contracts entered into as of the date of any report. 
(2)The total number of such contracts that are active as of such date.  
(3)The total value of contracts entered into as of such date.  
(4)The total value of such contracts that are active as of such date.  
(5)An identification of the extent to which the contracts entered into as of such date were entered into using competitive procedures.  
(6)The total number of contractor personnel working under contracts entered into as of the end of each calendar quarter during the one-year period ending on such date.  
(7)The total number of contractor personnel performing security functions under contracts entered into as of the end of each calendar quarter during the one-year period ending on such date.  
(8)The total number of contractor personnel killed or wounded under any contracts entered into. 
(c)Comptroller General review and report 
(1)ReviewThe Comptroller General of the United States shall review the data system or systems established to track contractor data pursuant to subsections (a) and (b). The review shall, with respect to each such data system, at a minimum—  
(A)identify each such data system and assess the resources needed to sustain such system; 
(B)determine if all such data systems are interoperable, use compatible data standards, and meet the requirements of section 2222 of title 10, United States Code; and 
(C)make recommendations on the steps that the Department of Defense, the Department of State, and the United States Agency for International Development should take to ensure that all such data systems— 
(i)meet the requirements of the guidance issued pursuant to subsections (a) and (b); 
(ii)are interoperable, use compatible data standards, and meet the requirements of section 2222 of such title; and 
(iii)are supported by appropriate business processes and rules to ensure the timeliness and reliability of data. 
(2)ReportNot later than two years after the date of the enactment of this Act, the Comptroller General shall submit a report on the review required by paragraph (1) to the following committees: 
(A)The congressional defense committees. 
(B)The Committee on Foreign Relations and the Committee on Homeland Security and Governmental Affairs of the Senate. 
(C) The Committee on Foreign Affairs and the Committee on Oversight and Government Reform of the House of Representatives.  
845.Inclusion of operational contract support in certain requirements for Department of Defense planning, joint professional military education, and management structure 
(a)Readiness reporting systemSection 117(c) of title 10, United States Code, is amended by adding at the end the following new paragraph: 
 
(8)Measure, on an annual basis, the capability of operational contract support to support current and anticipated wartime missions of the armed forces.. 
(b)Operational contract support planning and preparedness functions of CJCSSection 153(a)(3) of such title is amended by adding at the end the following new subparagraph: 
 
(F)In coordination with the Under Secretary of Defense for Acquisition, Technology, and Logistics, the Secretaries of the military departments, the heads of the Defense Agencies, and the commanders of the combatant commands, determining the operational contract support requirements of the armed forces and recommending the resources required to improve and enhance operational contract support for the armed forces and planning for such operational contract support.. 
(c)Operational contract support as matter within course of joint professional military educationSection 2151(a) of such title is amended by adding at the end the following new paragraph: 
 
(6)Operational contract support.. 
(d)Management structureSection 2330(c)(2) of such title is amended by striking other than services and all that follows and inserting including services in support of contingency operations. The term does not include services relating to research and development or military construction.. 
846.Requirements for risk assessments related to contractor performance 
(a)Risk assessments for contractor performance in operational or contingency plansThe Secretary of Defense shall require that a risk assessment on reliance on contractors be included in operational or contingency plans developed by a commander of a combatant command in executing the responsibilities prescribed in section 164 of title 10, United States Code. Such risk assessments shall address, at a minimum, the potential risks listed in subsection (c). 
(b)Comprehensive risk assessments and mitigation plans for contractor performance in support of overseas contingency operations 
(1)In generalSubject to paragraphs (2) and (3), not later than six months after the commencement or designation of a contingency operation outside the United States that includes or is expected to include combat operations, the head of each covered agency shall perform a comprehensive risk assessment and develop a risk mitigation plan for operational and political risks associated with contractor performance of critical functions in support of the operation for such covered agency. 
(2)ExceptionsExcept as provided in paragraph (3), a risk assessment and risk mitigation plan shall not be required under paragraph (1) for an overseas contingency operation if— 
(A)the operation is not expected to continue for more than one year; and 
(B)the total amount of obligations for contracts for support of the operation for the covered agency is not expected to exceed $250,000,000. 
(3)Termination of exceptionsNotwithstanding paragraph (2), the head of a covered agency shall perform a risk assessment and develop a risk mitigation plan under paragraph (1) for an overseas contingency operation with regard to which a risk assessment and risk mitigation plan has not previously been performed under paragraph (1) not later than 60 days after the date on which— 
(A)the operation has continued for more than one year; or 
(B)the total amount of obligations for contracts for support of the operation for the covered agency exceeds $250,000,000. 
(c)Comprehensive risk assessmentsA comprehensive risk assessment under subsection (b) shall consider, at a minimum, risks relating to the following: 
(1)The goals and objectives of the operation (such as risks from contractor behavior or performance that may injure innocent members of the local population or offend their sensibilities). 
(2)The continuity of the operation (such as risks from contractors refusing to perform or being unable to perform when there may be no timely replacements available). 
(3)The safety of military and civilian personnel of the United States if the presence or performance of contractor personnel creates unsafe conditions or invites attack. 
(4)The safety of contractor personnel employed by the covered agency. 
(5)The managerial control of the Government over the operation (such as risks from over-reliance on contractors to monitor other contractors or inadequate means for Government personnel to monitor contractor performance). 
(6)The critical organic or core capabilities of the Government, including critical knowledge or institutional memory of key operations areas and subject-matter expertise. 
(7)The ability of the Government to control costs, avoid organizational or personal conflicts of interest, and minimize waste, fraud, and abuse. 
(d)Risk mitigation plansA risk mitigation plan under subsection (b) shall include, at a minimum, the following: 
(1)For each high-risk area identified in the comprehensive risk assessment for the operation performed under subsection (b)— 
(A)specific actions to mitigate or reduce such risk, including the development of alternative capabilities to reduce reliance on contractor performance of critical functions; 
(B)measurable milestones for the implementation of planned risk mitigation or risk reduction measures; and 
(C)a process for monitoring, measuring, and documenting progress in mitigating or reducing risk. 
(2)A continuing process for identifying and addressing new and changed risks arising in the course of the operation, including the periodic reassessment of risks and the development of appropriate risk mitigation or reduction plans for any new or changed high-risk area identified. 
(e)Critical functionsFor purposes of this section, critical functions include, at a minimum, the following: 
(1)Private security functions, as that term is defined in section 864(a)(6) of the National Defense Authorization Act for Fiscal Year 2008 (10 U.S.C. 2302 note). 
(2)Training and advising Government personnel, including military and security personnel, of a host nation. 
(3)Conducting intelligence or information operations. 
(4)Any other functions that are closely associated with inherently governmental functions, including the functions set forth in section 7.503(d) of the Federal Acquisition Regulation. 
(5)Any other functions that are deemed critical to the success of the operation. 
(f)Covered agencyIn this section, the term covered agency means the Department of Defense, the Department of State, and the United States Agency for International Development. 
847.Extension and modification of reports on contracting in Iraq and Afghanistan 
(a)Two-Year extension of requirement for joint reportSubsection (a)(5) of section 863 of the National Defense Authorization Act for Fiscal Year 2008 (10 U.S.C. 2302 note) is amended by striking February 1, 2013 and inserting February 1, 2015. 
(b)Repeal of Comptroller General reviewSuch section is further amended by striking subsection (b). 
(c)Conforming amendments 
(1)In generalSuch section is further amended— 
(A)by striking Joint report required.— and all that follows through paragraph (6) and inserting In general.—Except as provided in subsection (f); 
(B)by striking this subsection each place it appears and inserting this section; 
(C)by redesignating paragraphs (2) through (7) as subsections (b) through (g), respectively, and by moving the left margins of such subsections (including the subparagraphs in such subsections), as so redesignated, two ems to the left; 
(D)in subsection (b), as redesignated by subparagraph (C) of this paragraph— 
(i)by capitalizing the second and third words of the heading; and 
(ii)by redesignating subparagraphs (A) through (I) as paragraphs (1) through (9), respectively; 
(E)in subsection (c), as redesignated by subparagraph (C) of this paragraph— 
(i)by capitalizing the second and third words of the heading; 
(ii)by redesignating subparagraphs (A) through (C) as paragraphs (1) through (3), respectively; and 
(iii)by striking paragraph (2) each place it appears and inserting subsection (b); 
(F)in subsection (d), as redesignated by subparagraph (C) of this paragraph, by capitalizing the second word of the heading; 
(G)in subsection (e), as redesignated by subparagraph (C) of this paragraph, by capitalizing the third word of the heading; 
(H)in subsection (f), as redesignated by subparagraph (C) of this paragraph, by striking this paragraph and inserting this subsection; and 
(I)in subsection (g), as redesignated by subparagraph (C) of this paragraph, by striking paragraph (2)(F) and inserting subsection (b)(6). 
(2)Heading amendmentThe heading of such section is amended by striking and Comptroller General review. 
848.Responsibilities of inspectors general for overseas contingency operationsThe Inspector General Act of 1978 (5 U.S.C. App.) is amended— 
(1)by redesignating section 8L as section 8M; and 
(2)by inserting after section 8J the following new section 8L: 
 
8L.Special provisions concerning overseas contingency operations 
(a)Additional responsibilities of Chair of Council of Inspectors General on Integrity and EfficiencyUpon the commencement or designation of a military operation as an overseas contingency operation that exceeds 60 days, the Chair of the Council of Inspectors General on Integrity and Efficiency (CIGIE) shall, in consultation with the members of the Council, have the additional responsibilities specified in subsection (b) with respect to the Inspectors General specified in subsection (c). 
(b)Specific responsibilitiesThe responsibilities specified in this subsection are the following: 
(1)In consultation with the Inspectors General specified in subsection (c), to designate a lead Inspector General in accordance with subsection (d) to discharge the authorities of the lead Inspector General for the overseas contingency operation concerned as set forth in subsection (d). 
(2)To resolve conflicts of jurisdiction among the Inspectors General specified in subsection (c) on investigations, inspections, and audits with respect to such contingency operation in accordance with subsection (d)(2)(B). 
(3)To assist in identifying for the lead inspector general for such contingency operation, Inspectors General and inspector general office personnel available to assist the lead Inspector General and the other Inspectors General specified in subsection (c) on matters relating to such contingency operation. 
(c)Inspectors generalThe Inspectors General specified in this subsection are the Inspectors General as follows: 
(1)The Inspector General of the Department of Defense. 
(2)The Inspector General of the Department of State. 
(3)The Inspector General of the United States Agency for International Development. 
(d)Lead Inspector General for Overseas Contingency Operation 
(1)A lead Inspector General for an overseas contingency operation shall be designated by the Chair of the Council of Inspectors General on Integrity and Efficiency under subsection (b)(1) not later than 30 days after the commencement or designation of the military operation concerned as an overseas contingency operation that exceeds 60 days. The lead Inspector General for a contingency operation shall be designated from among the Inspectors General specified in subsection (c). 
(2)The lead Inspector General for an overseas contingency operation shall have the following responsibilities: 
(A)To appoint, from among the offices of the other Inspectors General specified in subsection (c), an Inspector General to act as associate Inspector General for the contingency operation who shall act in a coordinating role to assist the lead Inspector General in the discharge of responsibilities under this subsection. 
(B)To develop and carry out, in coordination with the offices of the other Inspectors General specified in subsection (c), a joint strategic plan to conduct comprehensive oversight over all aspects of the contingency operation and to ensure through either joint or individual audits, inspections, and investigations, independent and effective oversight of all programs and operations of the Federal Government in support of the contingency operation. 
(C)To review and ascertain the accuracy of information provided by Federal agencies relating to obligations and expenditures, costs of programs and projects, accountability of funds, and the award and execution of major contracts, grants, and agreements in support of the contingency operation. 
(D) 
(i)If none of the Inspectors General specified in subsection (c) has principal jurisdiction over a matter with respect to the contingency operation, to exercise responsibility for discharging oversight responsibilities in accordance with this Act with respect to such matter. 
(ii)If more than one of the Inspectors General specified in subsection (c) has jurisdiction over a matter with respect to the contingency operation, to determine principal jurisdiction for discharging oversight responsibilities in accordance with this Act with respect to such matter. 
(E)To employ, or authorize the employment by the other Inspectors General specified in subsection (c), on a temporary basis using the authorities in section 3161 of title 5, United States Code, such auditors, investigators, and other personnel as the lead Inspector General considers appropriate to assist the lead Inspector General and such other Inspectors General on matters relating to the contingency operation. 
(F)To submit to Congress on a bi-annual basis, and to make available on an Internet website available to the public, a report on the activities of the lead Inspector General and the other Inspectors General specified in subsection (c) with respect to the contingency operation, including— 
(i)the status and results of investigations, inspections, and audits and of referrals to the Department of Justice; and 
(ii)overall plans for the review of the contingency operation by inspectors general, including plans for investigations, inspections, and audits. 
(G)To submit to Congress on a quarterly basis, and to make available on an Internet website available to the public, a report on the contingency operation. 
(H)To carry out such other responsibilities relating to the coordination and efficient and effective discharge by the Inspectors General specified in subsection (c) of duties relating to the contingency operation as the lead Inspector General shall specify. 
(3) 
(A)The lead Inspector General for an overseas contingency operation may employ, or authorize the employment by the other Inspectors General specified in subsection (c) of, annuitants covered by section 9902(g) of title 5, United States Code, for purposes of assisting the lead Inspector General in discharging responsibilities under this subsection with respect to the contingency operation. 
(B)The employment of annuitants under this paragraph shall be subject to the provisions of section 9902(g) of title 5, United States Code, as if the lead Inspector General concerned was the Department of Defense. 
(C)The period of employment of an annuitant under this paragraph may not exceed three years, except that the period may be extended for up to an additional two years in accordance with the regulations prescribed pursuant to section 3161(b)(2) of title 5, United States Code. 
(4)The lead Inspector General for an overseas contingency operation shall discharge the responsibilities for the contingency operation under this subsection in a manner consistent with the authorities and requirements of this Act generally and the authorities and requirements applicable to the Inspectors General specified in subsection (c) under this Act. 
(e)Sunset for particular contingency operationsThe requirements and authorities of this section with respect to an overseas contingency operation shall cease at the end of the first fiscal year after the commencement or designation of the contingency operation in which the total amount appropriated for the contingency operation is less than $100,000,000. 
(f)Construction of authorityNothing in this section shall be construed to limit the ability of the Inspectors General specified in subsection (c) to enter into agreements to conduct joint audits, inspections, or investigations in the exercise of their oversight responsibilities in accordance with this Act with respect to overseas contingency operations.. 
849.Oversight of contracts and contracting activities for overseas contingency operations in responsibilities of Chief Acquisition Officers of Federal agencies 
(a)In generalSubsection (b)(3) of section 1702 of title 41, United States Code, is amended— 
(1)by redesignating subparagraphs (F) and (G) as subparagraphs (G) and (H), respectively; and 
(2)by inserting after subparagraph (E) the following new subparagraph (F): 
 
(F)advising the executive agency on the applicability of relevant policy on the contracts of the agency for overseas contingency operations and ensuring the compliance of the contracts and contracting activities of the agency with such policy;. 
(b)DefinitionSuch section is further amended by adding at the end the following new subsection: 
 
(d)Overseas contingency operations definedIn this section, the term overseas contingency operations means military operations outside the United States and its territories and possessions that are a contingency operation (as that term is defined in section 101(a)(13) of title 10).. 
850.Reports on responsibility within Department of State and the United States Agency for International Development for contract support for overseas contingency operations 
(a)DoS and USAID reports requiredNot later than six months after the date of the enactment of this Act, the Secretary of State and the Administrator of the United States Agency for International Development shall, in consultation with the Chief Acquisition Officer of the Department of State and the Chief Acquisition Officer of the United States Agency for International Development, respectively, each submit to the appropriate committees of Congress an assessment of Department of State and United States Agency for International Development policies governing contract support in overseas contingency operations. 
(b)ElementsEach report under subsection (a) shall include the following: 
(1)A description and assessment of the roles and responsibilities of the officials, offices, and components of the Department of State or the United States Agency for International Development, as applicable, within the chain of authority and responsibility for policy, planning, and execution of contract support for overseas contingency operations. 
(2)Procedures and processes of the Department or Agency, as applicable, on the following in connection with contract support for overseas contingency operations: 
(A)Collection, inventory, and reporting of data. 
(B)Acquisition planning. 
(C)Solicitation and award of contracts. 
(D)Requirements development and management. 
(E)Contract tracking and oversight. 
(F)Performance evaluations. 
(G)Risk management. 
(H)Interagency coordination and transition planning. 
(3)Strategies and improvements necessary for the Department or the Agency, as applicable, to address reliance on contractors, workforce planning, and the recruitment and training of acquisition workforce personnel, including the anticipated number of personnel needed to perform acquisition management and oversight functions and plans for achieving personnel staffing goals, in connection with overseas contingency operations. 
(c)Comptroller General reportNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the appropriate committees of Congress a report on the progress of the efforts of the Department of State and the United States Agency for International Development in implementing improvements and changes identified under paragraphs (1) through (3) of subsection (b) in the reports required by subsection (a), together with such additional information as the Comptroller General considers appropriate to further inform such committees on issues relating to the reports required by subsection (a). 
(d)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— 
(1)the Committee on Foreign Relations, the Committee on Armed Services, the Committee on Homeland Security and Governmental Affairs, and the Committee on Appropriations of the Senate; and 
(2)the Committee on Foreign Affairs, the Committee on Armed Services, the Committee on Oversight and Government Reform, and the Committee on Appropriations of the House of Representatives. 
851.Database on price trends of items and services under Federal contracts 
(a)Database required 
(1)In generalChapter 33 of title 41, United States Code, is amended by adding at the end the following new section: 
 
3312.Database on price trends of items and services under Federal contracts 
(a)Database requiredThe Administrator shall establish and maintain a database of information on price trends for items and services under contracts with the Federal Government. The information in the database shall be designed to assist Federal acquisition officials in the following: 
(1)Monitoring developments in price trends for items and services under contracts with the Federal Government. 
(2)Conducting price or cost analyses for items and services under offers for contracts with the Federal Government, or otherwise conducting determinations of the reasonableness of prices for items and services under such offers, and addressing unjustified escalation in prices being paid by the Federal Government for items and services under contracts with the Federal Government. 
(b)Use 
(1)The database under subsection (a) shall be available to executive agencies in the evaluation of offers for contracts with the Federal Government for items and services. 
(2)The Secretary of Defense may satisfy the requirements of this section by complying with the requirements of section 892 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (10 U.S.C. 2306a note).. 
(2)Clerical amendmentThe table of sections at the beginning of chapter 33 of such title is amended by adding at the end the following new item: 
 
 
3312. Database on price trends of items and services under Federal contracts.. 
(b)Use of elements of Department of Defense pilot projectIn establishing the database required by section 3312 of title 41, United States Code (as added by subsection (a)), the Administrator for Federal Procurement Policy shall use and incorporate appropriate elements of the pilot project on pricing being carried out by the Under Secretary of Defense for Acquisition, Technology, and Logistics pursuant to section 892 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (10 U.S.C. 2306a note) and the Better Buying Power initiative of the Secretary of Defense. 
852.Information on corporate contractor performance and integrity through the Federal Awardee Performance and Integrity Information SystemSubsection (d) of section 2313 of title 41, United States Code, is amended by adding at the end the following new paragraph: 
 
(3)Information on corporationsThe information in the database on a person that is a corporation shall, to the extent practicable, include information on any parent, subsidiary, or successor entities to the corporation in a manner designed to give the acquisition officials using the database a comprehensive understanding of the performance and integrity of the corporation in carrying out Federal contracts and grants.. 
853.Inclusion of data on contractor performance in past performance databases for executive agency source selection decisions 
(a)Strategy required 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Federal Acquisition Regulatory Council shall develop a strategy for ensuring that timely, accurate, and complete information on contractor performance is included in past performance databases used by executive agencies for making source selection decisions. 
(2)Consultation with USDATLIn developing the strategy required by this subsection, the Federal Acquisition Regulatory Council shall consult with the Under Secretary of Defense for Acquisition, Technology, and Logistics to ensure that the strategy is, to the extent practicable, consistent with the strategy developed by the Under Secretary pursuant to section 806 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1487; 10 U.S.C. 2302 note). 
(b)ElementsThe strategy required by subsection (a) shall, at a minimum— 
(1)establish standards for the timeliness and completeness of past performance submissions for purposes of databases described in subsection (a); 
(2)assign responsibility and management accountability for the completeness of past performance submissions for such purposes; and 
(3)ensure that past performance submissions for such purposes are consistent with award fee evaluations in cases where such evaluations have been conducted. 
(c)Contractor commentsNot later than 180 days after the date of the enactment of this Act, the Federal Acquisition Regulation shall be revised to require the following: 
(1)That affected contractors are provided, in a timely manner, information on contractor performance to be included in past performance databases in accordance with subsection (a). 
(2)That such contractors are afforded up to 14 calendar days, from the date of delivery of the information provided in accordance with paragraph (1), to submit comments, rebuttals, or additional information pertaining to past performance for inclusion in such databases. 
(3)That agency evaluations of contractor past performance, including any comments, rebuttals, or additional information submitted under paragraph (2), are included in the relevant past performance database not later than the date that is 14 days after the date of delivery of the information provided in accordance with paragraph (1). 
(d)ConstructionNothing in this section shall be construed to prohibit a contractor from submitting comments, rebuttals, or additional information pertaining to past performance after the period described in subsection (c)(2) has elapsed or to prohibit a contractor from challenging a past performance evaluation in accordance with applicable laws, regulations, or procedures. 
(e)Comptroller General reportNot later than 18 months after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the appropriate committees of Congress a report on the actions taken by the Federal Acquisition Regulatory Council pursuant to this section, including an assessment of the following: 
(1)The extent to which the strategy required by subsection (a) is consistent with the strategy developed by the Under Secretary of Defense for Acquisition, Technology, and Logistics as described in subsection (a)(2). 
(2)The extent to which the actions of the Federal Acquisition Regulatory Council pursuant to this section have otherwise achieved the objectives of this section. 
(f)DefinitionsIn this section: 
(1)The term appropriate committees of Congress means— 
(A)the Committee on Armed Services, the Committee on Foreign Relations, the Committee on Homeland Security and Governmental Affairs, and the Committee on Appropriations of the Senate; and 
(B)the Committee on Armed Services, the Committee on Foreign Affairs, the Committee on Oversight and Government Reform, and the Committee on Appropriations of the House of Representatives. 
(2)The term executive agency has the meaning given that term in section 133 of title 41, United States Code, except that the term excludes the Department of Defense and the military departments. 
(3)The term Federal Acquisition Regulatory Council means the Federal Acquisition Regulatory Council under section 1302(a) of title 41, United States Code. 
EOther Matters 
861.Requirements and limitations for suspension and debarment officials of the Department of Defense, the Department of State, and the United States Agency for International Development 
(a)RequirementsNot later than 180 days after the date of the enactment of this Act, the head of the covered agency concerned shall ensure the following: 
(1)There shall be not less than one suspension and debarment official— 
(A)in the case of the Department of Defense, for each of the Department of the Army, the Department of the Navy, the Department of the Air Force, and the Defense Logistics Agency; 
(B)for the Department of State; and 
(C)for the United States Agency for International Development. 
(2)A suspension and debarment official under paragraph (1) may not report to or be subject to the supervision of the acquisition office or the Inspector General— 
(A)in the case of the Department of Defense, of either the Department of Defense or the military department or Defense Agency concerned; and 
(B)in the case of the Department of State and the United States Agency for International Development, of the covered agency concerned. 
(3)Each suspension and debarment official under paragraph (1) shall have a staff and resources adequate for the discharge of the suspension and debarment responsibilities of such official. 
(4)Each suspension and debarment official under paragraph (1) shall document the basis for any final decision taken pursuant to a formal referral in accordance with the policies established under paragraph (5). 
(5)Each suspension and debarment official under paragraph (1) shall, in consultation with the General Counsel of the covered agency, establish in writing policies for the consideration of the following: 
(A)Formal referrals of suspension and debarment matters. 
(B)Suspension and debarment matters that are not formally referred. 
(b)Duties of Interagency Committee on Debarment and SuspensionSection 873 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (31 U.S.C. 6101 note) is amended— 
(1)in subsection (a)— 
(A)in paragraph (1), by inserting , including with respect to contracts in connection with contingency operations before the semicolon; and 
(B)in paragraph (7)— 
(i)in subparagraph (B), by striking and at the end; 
(ii)in subparagraph (C), by striking the period at the end and inserting ; and; and 
(iii)by adding at the end the following new subparagraph: 
 
(D)a summary of suspensions, debarments, and administrative agreements during the previous year.; and 
(2)by striking subsection (b) and inserting the following new subsections: 
 
(b)Date of submittal of annual reportsThe annual report required by subsection (a)(7) shall be submitted not later than January 31 of each year, beginning with January 31, 2014. 
(c)DefinitionsIn this section: 
(1)The term contingency operation has the meaning given that term in section 101(a)(13) of title 10, United States Code. 
(2)The term Interagency Committee on Debarment and Suspension means the committee constituted under sections 4 and 5 of Executive Order No. 12549.. 
(c)Covered agencyIn this section, the term covered agency means the Department of Defense, the Department of State, and the United States Agency for International Development. 
862.Uniform contract writing system requirements 
(a)Uniform standards and controls requiredNot later than 180 days after the date of the enactment of this Act, the officials specified in subsection (b) shall— 
(1)establish uniform data standards, internal control requirements, independent verification and validation requirements, and business process rules for processing procurement requests, contracts, receipts, and invoices by the Department of Defense or other executive agencies, as applicable; 
(2)establish and maintain one or more approved electronic contract writing systems that conform with the standards, requirements, and rules established pursuant to paragraph (1); and 
(3)require the use of electronic contract writing systems approved in accordance with paragraph (2) for all contracts entered into by the Department of Defense or other executive agencies, as applicable. 
(b)Covered officialsThe officials specified in this subsection are the following: 
(1)The Secretary of Defense, with respect to the Department of Defense and the military departments. 
(2)The Administrator for Federal Procurement Policy, with respect to the executive agencies other than the Department of Defense and the military departments. 
(c)Electronic writing systems for Department of State and USAIDNotwithstanding subsection (b)(2), the Secretary of State and the Administrator of the United States Agency for International Development may meet the requirements of subsection (a)(2) with respect to approved electronic contract writing systems for the Department of State and the United States Agency for International Development, respectively, if the Secretary and the Administrator, as the case may be, demonstrate to the Administrator for Federal Procurement Policy that prior investment of resources in existing contract writing systems will result in the most cost effective and efficient means to satisfy such requirements. 
(d)Phase-in of implementation of requirement for approved systemsThe officials specified in subsection (b) may phase in the implementation of the requirement to use approved electronic contract writing systems in accordance with subsection (a)(3) over a period of up to five years beginning with the date of the enactment of this Act. 
(e)ReportsNot later than 180 days after the date of the enactment of this Act, the officials specified in subsection (b) shall each submit to the appropriate committees of Congress a report on the implementation of the requirements of this section. Each report shall, at a minimum— 
(1)describe the standards, requirements, and rules established pursuant to subsection (a)(1); 
(2)identify the electronic contract writing systems approved pursuant to subsection (a)(2) and, if multiple systems are approved, explain why the use of such multiple systems is the most efficient and effective approach to meet the contract writing needs of the Federal Government; and 
(3)provide the schedule for phasing in the use of approved electronic contract writing systems in accordance with subsections (a)(3) and (d). 
(f)DefinitionsIn this section: 
(1)The term appropriate committees of Congress means— 
(A)the Committee on Armed Services, the Committee on Foreign Relations, the Committee on Homeland Security and Governmental Affairs, and the Committee on Appropriations of the Senate; and 
(B)the Committee on Armed Services, the Committee on Foreign Affairs, the Committee on Oversight and Government Reform, and the Committee on Appropriations of the House of Representatives. 
(2)The term executive agency has the meaning given that term in section 133 of title 41, United States Code. 
863.Extension of other transaction authoritySection 845(i) of the National Defense Authorization Act for Fiscal Year 1994 (10 U.S.C. 2371 note) is amended by striking September 30, 2013 and inserting September 30, 2018. 
864.Report on allowable costs of compensation of contractor employees 
(a)Report requiredNot later than 120 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on the effect of reducing the allowable costs of contractor compensation of employees to the amount payable to the President under section 102 of title 3, United States Code, or to the amount payable to the Vice President under section 104 of such title. 
(b)Matters coveredThe report shall include, at a minimum, the following: 
(1)An estimate of the total number of contractor employees whose allowable costs of compensation in each of fiscal years 2010, 2011, and 2012 would have exceeded the amount of allowable costs under section 2324(e)(1)(P) of title 10, United States Code. 
(2)An estimate of the total number of contractor employees whose allowable costs of compensation in each of fiscal years 2010, 2011, and 2012 exceeded the amount payable to the President under section 102 of title 3, United States Code. 
(3)An estimate of the total number of contractor employees whose allowable costs of compensation in fiscal year 2012 exceeded the amount payable to the Vice President under section 104 of title 3, United States Code.  
(4)An estimate of the total number of contractor employees in fiscal year 2012 that could have been characterized as falling within a narrowly targeted exception established by the Secretary of Defense under section 2324(e)(1)(P) of title 10, United States Code, as a result of the amendment made by section 803(a)(2) of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1485). 
(5)A description of the duties and services performed in fiscal year 2012 by employees who were characterized by their employers as falling within a narrowly targeted exception described in paragraph (4). 
(6)An assessment of whether the compensation amounts provided in fiscal year 2012 to employees who were characterized by their employers as falling within a narrowly targeted exception described in paragraph (4) were provided in a manner consistent with private sector practice. 
(7)An assessment of the extent to which contractor employees received compensation in the form of vested or unvested stock options. 
(8)An assessment of the potential impact on the Department of Defense, contractors of the Department of Defense, and employees of such contractors of adjusting the amount of allowable costs of contractor compensation to the amount specified in paragraph (2) or the amount specified in paragraph (3). 
(9)Such recommendations as the Comptroller General considers appropriate. 
865.Reports on use of indemnification agreements 
(a)In generalNot later than 90 days after the end of each of fiscal years 2013 through 2016, the Secretary of Defense shall submit to the appropriate committees of Congress a report on any actions described in subsection (b) which occurred during the preceding fiscal years. 
(b)Actions described 
(1)In generalAn action described in this subsection is the Secretary of Defense— 
(A)entering into a contract that includes an indemnification provision relating to bodily injury caused by negligence or relating to wrongful death; or 
(B)modifying an existing contract to include a provision described in subparagraph (A) in a contract. 
(2)Excluded contractsParagraph (1) shall not apply to any contract awarded in accordance with— 
(A)section 2354 of title 10, United States Code; or 
(B)the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.). 
(c)Matters includedFor each action covered in a report under subsection (a), the report shall include— 
(1)the name of the contractor; 
(2)a description of the indemnification provision included in the contract; and 
(3)a justification for the contract including the indemnification provision. 
(d)FormEach report under subsection (a) shall be submitted in unclassified form, but may include a classified annex. 
(e)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— 
(1)the Committee on Armed Services, the Committee on the Budget, and the Committee on Appropriations of the Senate; and 
(2)the Committee on Armed Services, the Committee on the Budget, and the Committee on Appropriations of the House of Representatives. 
866.Plan to increase number of contractors eligible for contracts under Air Force NETCENTS-2 contract 
(a)Plan requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a plan to increase the number of contractors eligible to be awarded contracts under the Air Force’s Network-Centric Solutions-2 (NETCENTS-2) indefinite-delivery, indefinite-quantity (IDIQ) contract. 
(b)ContentThe plan required under subsection (a) shall include the following elements: 
(1)A recommendation and rationale for a maximum number of contractors to be eligible for contract awards under NETCENTS-2 to foster competition and reduce overall costs associated with hardware and operation and maintenance of Air Networks. 
(2)The methodology used to periodically review existing eligible NETCENTS-2 contractors and contracts. 
(3)A timeline to increase the current number of eligible contractors under NETCENTS-2 and dates of future on-ramps under NETCENTS-2 to assess current eligible contractors and add additional eligible contractors. 
867.Inclusion of information on prevalent grounds for sustaining bid protests in annual protest report by Comptroller General to CongressSection 3554(e)(2) of title 31, United States Code, is amended by adding at the end the following: The report shall also include a summary of the most prevalent grounds for sustaining protests during such preceding year.. 
IXDepartment of Defense Organization and Management 
 
Subtitle A—Department of Defense Management 
Sec. 901. Additional duties of Deputy Assistant Secretary of Defense for Manufacturing and Industrial Base Policy and amendments to Strategic Materials Protection Board. 
Sec. 902. Requirement for focus on urgent operational needs and rapid acquisition. 
Sec. 903. Designation of Department of Defense senior official for enterprise resource planning system data conversion. 
Sec. 904. Additional responsibilities and resources for Deputy Assistant Secretary of Defense for Developmental Test and Evaluation. 
Sec. 905. Definition and report on terms preparation of the environment and operational preparation of the environment for joint doctrine purposes. 
Sec. 906. Information for Deputy Chief Management Officer of the Department of Defense from the military departments and Defense Agencies for defense business system investment reviews. 
Subtitle B—Space Activities 
Sec. 911. Reports on integration of acquisition and capability delivery schedules for segments of major satellite acquisition programs and funding for such programs. 
Sec. 912. Commercial space launch cooperation. 
Sec. 913. Limitation on international agreements concerning outer space activities. 
Sec. 914. Operationally Responsive Space Program Office. 
Sec. 915. Report on overhead persistent infrared technology. 
Sec. 916. Assessment of foreign components and the space launch capability of the United States. 
Sec. 917. Report on counter space technology. 
Subtitle C—Intelligence-Related Activities 
Sec. 921. Authority to provide geospatial intelligence support to certain security alliances and regional organizations. 
Sec. 922. Technical amendments to reflect change in name of National Defense Intelligence College to National Intelligence University. 
Sec. 923. Review of Army Distributed Common Ground System. 
Sec. 924. Electro-optical imagery. 
Sec. 925. Defense Clandestine Service. 
Subtitle D—Cyberspace-Related Matters 
Sec. 931. Implementation strategy for Joint Information Environment. 
Sec. 932. Next-generation host-based cyber security system for the Department of Defense. 
Sec. 933. Improvements in assurance of computer software procured by the Department of Defense. 
Sec. 934. Competition in connection with Department of Defense tactical data link systems. 
Sec. 935. Collection and analysis of network flow data. 
Sec. 936. Competition for large-scale software database and data analysis tools. 
Sec. 937. Software licenses of the Department of Defense. 
Sec. 938. Sense of Congress on potential security risks to Department of Defense networks. 
Sec. 939. Quarterly cyber operations briefings. 
Sec. 940. Sense of Congress on the United States Cyber Command. 
Sec. 941. Reports to Department of Defense on penetrations of networks and information systems of certain contractors. 
Subtitle E—Other Matters 
Sec. 951. Advice on military requirements by Chairman of Joint Chiefs of Staff and Joint Requirements Oversight Council. 
Sec. 952. Enhancement of responsibilities of the Chairman of the Joint Chiefs of Staff regarding the national military strategy. 
Sec. 953. One-year extension of authority to waive reimbursement of costs of activities for nongovernmental personnel at Department of Defense regional centers for security studies. 
Sec. 954. National Language Service Corps. 
Sec. 955. Savings to be achieved in civilian personnel workforce and service contractor workforce of the Department of Defense. 
Sec. 956. Expansion of persons eligible for expedited Federal hiring following completion of National Security Education Program scholarship.  
ADepartment of Defense Management 
901.Additional duties of Deputy Assistant Secretary of Defense for Manufacturing and Industrial Base Policy and amendments to Strategic Materials Protection Board 
(a)Responsibilities of Deputy Assistant SecretarySection 139c(b) of title 10, United States Code, is amended— 
(1)by striking paragraphs (1) through (4) and inserting the following: 
 
(1)Providing input to strategy reviews, including quadrennial defense reviews conducted pursuant to section 118 of this title, on matters related to— 
(A)the defense industrial base; and 
(B)materials critical to national security. 
(2)Establishing policies of the Department of Defense for developing and maintaining the defense industrial base of the United States and ensuring a secure supply of materials critical to national security. 
(3)Providing recommendations on budget matters pertaining to the industrial base, the supply chain, and the development and retention of skills necessary to support the industrial base. 
(4)Providing recommendations and acquisition policy guidance on supply chain management and supply chain vulnerability throughout the entire supply chain, from suppliers of raw materials to producers of major end items.; 
(2)by striking paragraph (5) and redesignating paragraphs (6), (7), (8), (9), and (10) as paragraphs (5), (6), (7), (8), and (9), respectively; 
(3)by inserting after paragraph (9), as so redesignated, the following new paragraph (10): 
 
(10)Providing policy and oversight of matters related to materials critical to national security to ensure a secure supply of such materials to the Department of Defense.; 
(4)by redesignating paragraph (15) as paragraph (18); and 
(5)by inserting after paragraph (14) the following new paragraphs: 
 
(15)Coordinating with the Director of Small Business Programs on all matters related to industrial base policy of the Department of Defense. 
(16)Ensuring reliable sources of materials critical to national security, such as specialty metals, armor plate, and rare earth elements. 
(17)Establishing policies of the Department of Defense for continued reliable resource availability from secure sources for the industrial base of the United States.. 
(b)Materials critical to national security definedSection 139c of such title is further amended by adding at the end the following new subsection: 
 
(d)Materials critical to national security definedIn this section, the term materials critical to national security has the meaning given that term in section 187(e)(1) of this title.. 
(c)Amendments to Strategic Materials Protection Board 
(1)MembershipParagraph (2) of section 187(a) of such title is amended to read as follows:  
 
(2)The Board shall be composed of the following: 
(A)The Deputy Assistant Secretary of Defense for Manufacturing and Industrial Base Policy, who shall be the chairman of the Board. 
(B)The Administrator of the Defense Logistics Agency Strategic Materials, or any successor organization, who shall be the vice chairman of the Board. 
(C)A designee of the Assistant Secretary of the Army for Acquisition, Logistics, and Technology. 
(D)A designee of the Assistant Secretary of the Navy for Research, Development, and Acquisition. 
(E)A designee of the Assistant Secretary of the Air Force for Acquisition.. 
(2)DutiesParagraphs (3) and (4) of section 187(b) of such title are each amended by striking President and inserting Secretary. 
(3)MeetingsSection 187(c) of such title is amended by striking Secretary of Defense and inserting Deputy Assistant Secretary of Defense for Manufacturing and Industrial Base Policy. 
(4)ReportsSection 187(d) of such title is amended to read as follows: 
 
(d)Reports 
(1)Subject to paragraph (2), after each meeting of the Board, the Board shall prepare a report containing the results of the meeting and such recommendations as the Board determines appropriate. Each such report shall be submitted to the congressional defense committees, together with comments and recommendations from the Secretary of Defense, not later than 90 days after the meeting covered by the report. 
(2) In any year in which the Board meets more than once, each report prepared by the Board as required by paragraph (1) may be combined into one annual report and submitted as provided by paragraph (1) not later than 90 days after the last meeting of the year.. 
902.Requirement for focus on urgent operational needs and rapid acquisition 
(a)Designation of senior official responsible for focus on urgent operational needs and rapid acquisition 
(1)In generalThe Secretary of Defense, after consultation with the Secretaries of the military departments, shall designate a senior official in the Office of the Secretary of Defense as the principal official of the Department of Defense responsible for leading the Department’s actions on urgent operational needs and rapid acquisition, in accordance with this section. 
(2)Staff and resourcesThe Secretary shall assign to the senior official designated under paragraph (1) appropriate staff and resources necessary to carry out the official’s functions under this section. 
(b)ResponsibilitiesThe senior official designated under subsection (a) shall be responsible for the following: 
(1)Acting as an advocate within the Department of Defense for issues related to the Department’s ability to rapidly respond to urgent operational needs, including programs funded and carried out by the military departments. 
(2)Improving visibility of urgent operational needs throughout the Department, including across the military departments, the Defense Agencies, and all other entities and processes in the Department that address urgent operational needs. 
(3)Ensuring that tools and mechanisms are used to track, monitor, and manage the status of urgent operational needs within the Department, from validation through procurement and fielding, including a formal feedback mechanism for the Armed Forces to provide information on how well fielded solutions are meeting urgent operational needs. 
(c)Urgent operational needs definedIn this section, the term urgent operational needs means capabilities that are determined by the Secretary of Defense, pursuant to the review process required by section 804(b) of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (10 U.S.C. 2302 note), to be suitable for rapid fielding in response to urgent operational needs. 
903.Designation of Department of Defense senior official for enterprise resource planning system data conversionNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall— 
(1)designate a senior official of the Department of Defense as the official with principal responsibility for coordination and management oversight of data conversion for all enterprise resource planning systems of the Department; and 
(2)set forth the responsibilities of that senior official with respect to such data conversion. 
904.Additional responsibilities and resources for Deputy Assistant Secretary of Defense for Developmental Test and Evaluation 
(a)Direct communicationSection 139b(a)(3) of title 10, United States Code, is amended by striking to the Under Secretary before the period and inserting to the Under Secretary. The Deputy Assistant Secretary may communicate views on matters within the responsibility of the Deputy Assistant Secretary directly to the Under Secretary without obtaining the approval or concurrence of any other official within the Department of Defense. 
(b)DutiesSection 139b(a)(5) of such title is amended— 
(1)in subparagraph (A)(i), by striking in the Department of Defense and inserting in the military departments and other elements of the Department of Defense; 
(2)in subparagraph (B), by striking review and approve and inserting review and approve or disapprove; 
(3)in subparagraph (C), by striking programs and inserting programs (including the activities of chief developmental testers and lead developmental test evaluation organizations designated in accordance with subsection (c));  
(4)in subparagraph (E), by striking and after the semicolon at the end; and 
(5)by redesignating subparagraph (F) as subparagraph (G) and by inserting after subparagraph (E) the following new subparagraph (F): 
 
(F)in consultation with the Assistant Secretary of Defense for Research and Engineering, assess the technological maturity and integration risk of critical technologies at key stages in the acquisition process; and. 
(c)Concurrent serviceSection 139b(a)(7) of such title is amended by striking may and inserting shall. 
(d)ResourcesSection 139b(a) of such title is amended by adding at the end the following new paragraph: 
 
(8)Resources 
(A)The President shall include in the budget transmitted to Congress, pursuant to section 1105 of title 31, for each fiscal year, a separate statement of estimated expenditures and proposed appropriations for the fiscal year for the activities of the Deputy Assistant Secretary of Defense for Developmental Test and Evaluation in carrying out the duties and responsibilities of the Deputy Assistant Secretary under this section. 
(B)The Deputy Assistant Secretary of Defense for Developmental Test and Evaluation shall have sufficient professional staff of military and civilian personnel to enable the Deputy Assistant Secretary to carry out the duties and responsibilities prescribed by law.. 
(e)Consultations relating to technological readiness 
(1)Consultation on report on critical technologiesSection 138b(b)(2) of such title is amended by striking The Assistant Secretary shall submit and inserting The Assistant Secretary, in consultation with the Deputy Assistant Secretary of Defense for Developmental Test and Evaluation, shall submit. 
(2)Consultation during certification process for major defense acquisition programsSection 2366b(a)(3)(D) of such title is amended by striking the Assistant Secretary of Defense for Research and Engineering and inserting the Assistant Secretary of Defense for Research and Engineering, in consultation with the Deputy Assistant Secretary of Defense for Developmental Test and Evaluation. 
(f)Duties of chief developmental tester and lead developmental test and evaluation organizationSection 139b(c) of such title is amended— 
(1)in paragraph (2), by striking shall be responsible for and inserting , consistent with policies and guidance issued pursuant to subsection (a)(5)(A), shall be responsible for; 
(2)in paragraph (3), by striking shall be responsible for and inserting , consistent with policies and guidance issued pursuant to subsection (a)(5)(A), shall be responsible for; and 
(3)by adding at the end the following new paragraph: 
 
(4)Transmittal of records and dataThe chief developmental tester and the lead developmental test and evaluation organization for a major defense acquisition program shall promptly transmit to the Deputy Assistant Secretary of Defense for Developmental Test and Evaluation any records or data relating to the program that are requested by the Deputy Assistant Secretary, as provided in subsection (a)(6).. 
(g)Annual reportSection 139b(d) of such title is amended— 
(1)in the subsection heading, by striking Joint; 
(2)by redesignating paragraphs (1), (2), (3), and (4) as subparagraphs (A), (B), (C), and (D), respectively, and moving each subparagraph (as so redesignated) two ems to the right; 
(3)by striking Not later than March 31 and inserting:  
 
(1)In generalNot later than March 31; 
(4)in the matter appearing before subparagraph (A), as so redesignated, by striking jointly and inserting each; and 
(5)by adding at the end the following new paragraph: 
 
(2)Additional requirements for report by Deputy Assistant Secretary of Defense for Developmental Test and EvaluationWith respect to the report required under paragraph (1) by the Deputy Assistant Secretary of Defense for Developmental Test and Evaluation, the report shall include— 
(A)a separate section that covers the activities of the Department of Defense Test Resource Management Center (established under section 196 of this title) during the preceding year; and 
(B)a separate section that addresses the adequacy of the resources available to the Deputy Assistant Secretary of Defense for Developmental Test and Evaluation and to the lead developmental test and evaluation organizations of the military departments to carry out the responsibilities prescribed by this section.. 
(h)Reports to congress on failure To comply with recommendations 
(1)Report requiredNot later than 60 days after the end of each fiscal year, from fiscal year 2013 through fiscal year 2018, the Under Secretary of Defense for Acquisition, Technology, and Logistics shall submit to the congressional defense committees a report on each case in which a major defense acquisition program, in the preceding fiscal year— 
(A)proceeded to implement a test and evaluation master plan notwithstanding a decision of the Deputy Assistant Secretary of Defense for Developmental Test and Evaluation to disapprove the developmental test and evaluation plan within that plan in accordance with section 139b(a)(5)(B) of title 10, United States Code; or 
(B)proceeded to initial operational testing and evaluation notwithstanding a determination by the Deputy Assistant Secretary of Defense for Developmental Test and Evaluation on the basis of an assessment of operational test readiness that the program is not ready for operational testing. 
(2)Matters covered 
(A)For each program covered by paragraph (1)(A), the report shall include the following: 
(i)A description of the specific aspects of the developmental test and evaluation plan that the Deputy Assistant Secretary determined to be inadequate. 
(ii)An explanation of the reasons why the program disregarded the Deputy Assistant Secretary’s recommendations with regard to those aspects of the developmental test and evaluation plan. 
(iii)The steps taken to address those aspects of the developmental test and evaluation plan and address the concerns of the Deputy Assistant Secretary.  
(B)For each program covered by paragraph (1)(B), the report shall include the following: 
(i)An explanation of the reasons why the program proceeded to initial operational testing and evaluation notwithstanding the findings of the assessment of operational test readiness. 
(ii)A description of the aspects of the approved testing and evaluation master plan that had to be set aside to enable the program to proceed to initial operational testing and evaluation. 
(iii)A description of how the program addressed the specific areas of concern raised in the assessment of operational test readiness. 
(iv)A statement of whether initial operational testing and evaluation identified any significant shortcomings in the program. 
(3)Additional congressional notificationNot later than 30 days after any decision to conduct developmental testing on a major defense acquisition program without an approved test and evaluation master plan in place, the Under Secretary of Defense for Acquisition, Technology, and Logistics shall provide to the congressional defense committees a written explanation of the basis for the decision and a timeline for getting an approved plan in place. 
905.Definition and report on terms preparation of the environment and operational preparation of the environment for joint doctrine purposes 
(a)Definitions requiredNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall define for purposes of joint doctrine the following terms: 
(1)The term preparation of the environment. 
(2)The term operational preparation of the environment. 
(b)Report required 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the terms defined under subsection (a). The report shall include the following: 
(A)The definition of the term preparation of the environment pursuant to subsection (a). 
(B)Examples of activities meeting the definition of the term preparation of the environment by special operations forces and general purpose forces. 
(C)The definition of the term operational preparation of the environment pursuant to subsection (a). 
(D)Examples of activities meeting the definition of the term operational preparation of the environment by special operations forces and general purpose forces. 
(E)An assessment of the appropriate roles of special operations forces and general purpose forces in conducting activities meeting the definition of the term preparation of the environment and the definition of the term operational preparation of the environment. 
(2)FormThe report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex. 
906.Information for Deputy Chief Management Officer of the Department of Defense from the military departments and Defense Agencies for defense business system investment reviewsSection 2222(g) of title 10, United States Code, is amended by adding at the end the following new paragraph: 
 
(3) 
(A)The investment management process required by paragraph (1) shall include requirements for the military departments and the Defense Agencies to make available to the Deputy Chief Management Officer such information on covered defense business system programs and other business functions as the Deputy Chief Management Officer shall require for the review of defense business system programs under the process. Such information shall be made available to the Deputy Chief Management Officer through existing data sources or in a standardized format established by the Deputy Chief Management Officer for purposes of this paragraph.. 
BSpace Activities 
911.Reports on integration of acquisition and capability delivery schedules for segments of major satellite acquisition programs and funding for such programs 
(a)In generalChapter 135 of title 10, United States Code, is amended by adding at the end the following new section: 
 
2275.Reports on integration of acquisition and capability delivery schedules for segments of major satellite acquisition programs and funding for such programs 
(a)Reports requiredThe Under Secretary of Defense for Acquisition, Technology, and Logistics shall submit to the congressional defense committees a report on each major satellite acquisition program in accordance with subsection (d) that assesses— 
(1)the integration of the schedules for the acquisition and the delivery of the capabilities of the segments for the program; and 
(2)funding for the program. 
(b)ElementsEach report required by subsection (a) with respect to a major satellite acquisition program shall include the following: 
(1)The amount of funding approved for the program and for each segment of the program that is necessary for full operational capability of the program. 
(2)The dates by which the program and each segment of the program is anticipated to reach initial and full operational capability. 
(3)A description of the intended primary capabilities and key performance parameters of the program. 
(4)An assessment of the extent to which the schedules for the acquisition and the delivery of the capabilities of the segments for the program or any related program referred to in paragraph (1) are integrated. 
(5)If the Under Secretary determines pursuant to the assessment under paragraph (4) that the program is a non-integrated program, an identification of— 
(A)the impact on the mission of the program of having the delivery of the segment capabilities of the program more than one year apart; 
(B)the measures the Under Secretary is taking or is planning to take to improve the integration of the acquisition and delivery schedules of the segment capabilities; and 
(C)the risks and challenges that impede the ability of the Department of Defense to fully integrate those schedules. 
(c)Consideration by Milestone Decision AuthorityThe Milestone Decision Authority shall include the report required by subsection (a) with respect to a major satellite acquisition program as part of the documentation used to approve the acquisition of the program. 
(d)Submittal of reports 
(1)In the case of a major satellite acquisition program initiated before the date of the enactment of the National Defense Authorization Act for Fiscal Year 2013, the Under Secretary shall submit the report required by subsection (a) with respect to the program not later than one year after such date of enactment. 
(2)In the case of a major satellite acquisition program initiated on or after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2013, the Under Secretary shall submit the report required by subsection (a) with respect to the program at the time of the Milestone B approval of the program. 
(e)Notification to Congress of non-integrated acquisition and capability delivery schedulesIf, after submitting the report required by subsection (a) with respect to a major satellite acquisition program, the Under Secretary determines that the program is a non-integrated program, the Under Secretary shall, not later than 30 days after making that determination, submit to the congressional defense committees a report— 
(1)notifying the committees of that determination; and 
(2)identifying— 
(A)the impact on the mission of the program of having the delivery of the segment capabilities of the program more than one year apart; 
(B)the measures the Under Secretary is taking or is planning to take to improve the integration of the acquisition and delivery schedules of the segment capabilities; and 
(C)the risks and challenges that impede the ability of the Department of Defense to fully integrate those schedules. 
(f)Annual updates for non-integrated programs 
(1)RequirementFor each major satellite acquisition program that the Under Secretary has determined under subsection (b)(5) or subsection (e) is a non-integrated program, the Under Secretary shall annually submit to Congress, at the same time the budget of the President for a fiscal year is submitted under section 1105 of title 31, an update to the report required by subsection (a) for such program. 
(2)Termination of requirementThe requirement to submit an annual report update for a program under paragraph (1) shall terminate on the date on which the Under Secretary submits to the congressional defense committees notice that the Under Secretary has determined that such program is no longer a non-integrated program, or on the date that is five years after the date on which the initial report update required under paragraph (1) is submitted, whichever is earlier. 
(3)GAO review of certain non-integrated programsIf at the time of the termination of the requirement to annually update a report for a program under paragraph (1) the Under Secretary has not provided notice to the congressional defense committees that the Under Secretary has determined that the program is no longer a non-integrated program, the Comptroller General shall conduct a review of such program and submit the results of such review to the congressional defense committees. 
(g)DefinitionsIn this section: 
(1)SegmentsThe term segments, with respect to a major satellite acquisition program, refers to any satellites acquired under the program and the ground equipment and user terminals necessary to fully exploit the capabilities provided by those satellites. 
(2)Major satellite acquisition programThe term major satellite acquisition program means a major defense acquisition program (as defined in section 2430 of this title) for the acquisition of a satellite. 
(3)Milestone B approvalThe term Milestone B approval has the meaning given that term in section 2366(e)(7) of this title. 
(4)Non-integrated programThe term non-integrated program means a program with respect to which the schedules for the acquisition and the delivery of the capabilities of the segments for the program, or a related program that is necessary for the operational capability of the program, provide for the acquisition or the delivery of the capabilities of at least two of the three segments for the program or related program more than one year apart.. 
(b)Clerical amendmentThe table of sections at the beginning of chapter 135 of such title is amended by adding at the end the following new item: 
 
 
2275. Reports on integration of acquisition and capability delivery schedules for segments of major satellite acquisition programs and funding for such programs.. 
912.Commercial space launch cooperation 
(a)In generalChapter 135 of title 10, United States Code, as amended by section 911 of this Act, is further amended by adding at the end the following new section: 
 
2276.Commercial space launch cooperation 
(a)AuthorityThe Secretary of Defense may take such actions as the Secretary considers to be in the best interest of the Federal Government to— 
(1)maximize the use of the capacity of the space transportation infrastructure of the Department of Defense by the private sector in the United States; 
(2)maximize the effectiveness and efficiency of the space transportation infrastructure of the Department of Defense; 
(3)reduce the cost of services provided by the Department of Defense related to space transportation infrastructure at launch support facilities and space recovery support facilities; 
(4)encourage commercial space activities by enabling investment by covered entities in the space transportation infrastructure of the Department of Defense; and 
(5)foster cooperation between the Department of Defense and covered entities. 
(b)Authority for contracts and other agreements relating to space transportation infrastructureThe Secretary of Defense— 
(1)may enter into an agreement with a covered entity to provide the covered entity with support and services related to the space transportation infrastructure of the Department of Defense; and 
(2)upon the request of such covered entity, may include such support and services in the space launch and reentry range support requirements of the Department of Defense if— 
(A)the Secretary determines that the inclusion of such support and services in such requirements— 
(i)is in the best interest of the Federal Government; 
(ii)does not interfere with the requirements of the Department of Defense; and 
(iii)does not compete with the commercial space activities of other covered entities, unless that competition is in the national security interests of the United States; and 
(B)any commercial requirement included in the agreement has full non-Federal funding before the execution of the agreement. 
(c)Contributions 
(1)In generalThe Secretary of Defense may enter into an agreement with a covered entity on a cooperative and voluntary basis to accept contributions of funds, services, and equipment to carry out this section. 
(2)Use of contributionsAny funds, services, or equipment accepted by the Secretary under this subsection— 
(A)may be used only for the objectives specified in this section in accordance with terms of use set forth in the agreement entered into under this subsection; and 
(B)shall be managed by the Secretary in accordance with regulations of the Department of Defense. 
(3)Requirements with respect to agreementsAn agreement entered into with a covered entity under this subsection— 
(A)shall address the terms of use, ownership, and disposition of the funds, services, or equipment contributed pursuant to the agreement; and 
(B)shall include a provision that the covered entity will not recover the costs of its contribution through any other agreement with the United States. 
(d)Defense cooperation space launch account 
(1)EstablishmentThere is established in the Treasury of the United States a special account to be known as the Defense Cooperation Space Launch Account. 
(2)Crediting of fundsFunds received by the Secretary of Defense under subsection (c) shall be credited to the Defense Cooperation Space Launch Account. 
(3)Use of fundsFunds deposited in the Defense Cooperation Space Launch Account under paragraph (2) are authorized to be appropriated and shall be available for obligation only to the extent provided in advance in an appropriation Act for costs incurred by the Department of Defense in carrying out subsection (b). Funds in the Account shall remain available until expended. 
(e)Annual reportNot later than January 31 of each year, the Secretary of Defense shall submit to the congressional defense committees a report on the funds, services, and equipment accepted and used by the Secretary under this section during the preceding fiscal year. 
(f)RegulationsThe Secretary of Defense shall prescribe regulations to carry out this section. 
(g)DefinitionsIn this section: 
(1)Covered entityThe term covered entity means a non-Federal entity that— 
(A)is organized under the laws of the United States or of any jurisdiction within the United States; and 
(B)is engaged in commercial space activities. 
(2)Launch support facilitiesThe term launch support facilities has the meaning given the term in section 50501(7) of title 51. 
(3)Space recovery support facilitiesThe term space recovery support facilities has the meaning given the term in section 50501(11) of title 51. 
(4)Space transportation infrastructureThe term space transportation infrastructure has the meaning given that term in section 50501(12) of title 51.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter, as so amended, is further amended by adding at the end the following new item: 
 
 
2276. Commercial space launch cooperation.. 
913.Limitation on international agreements concerning outer space activities 
(a)Certification requiredIf the United States becomes a signatory to a non-legally binding international agreement concerning an International Code of Conduct for Outer Space Activities or any similar agreement, at the same time as the United States becomes such a signatory— 
(1)the President shall submit to the congressional defense committees, the Permanent Select Committee on Intelligence of the House of Representatives, and the Select Committee on Intelligence of the Senate a certification that such agreement has no legally-binding effect or basis for limiting the activities of the United States in outer space; and 
(2)the Secretary of Defense, the Chairman of the Joint Chiefs of Staff, and the Director of National Intelligence shall jointly submit to the congressional defense committees a certification that such agreement will be equitable, enhance national security, and have no militarily significant impact on the ability of the United States to conduct military or intelligence activities in space. 
(b)Briefings and notifications required 
(1)Restatement of policy formulation under the Arms Control and Disarmament Act with respect to outer spaceNo action shall be taken that would obligate the United States to reduce or limit the Armed Forces or armaments of the United States in outer space in a militarily significant manner, except pursuant to the treaty-making power of the President set forth in Article II, Section 2, Clause II of the Constitution or unless authorized by the enactment of further affirmative legislation by the Congress of the United States. 
(2)Briefings 
(A)RequirementThe Secretary of Defense, the Secretary of State, and the Director of National Intelligence shall jointly provide to the covered congressional committees regular, detailed updates on the negotiation of a non-legally binding international agreement concerning an International Code of Conduct for Outer Space Activities or any similar agreement. 
(B)Termination of requirementThe requirement to provide regular briefings under subparagraph (A) shall terminate on the date on which the United States becomes a signatory to an agreement referred to in subparagraph (A), or on the date on which the President certifies to Congress that the United States is no longer negotiating an agreement referred to in subparagraph (A), whichever is earlier. 
(3)NotificationsIf the United States becomes a signatory to a non-legally binding international agreement concerning an International Code of Conduct for Outer Space Activities or any similar agreement, not less than 60 days prior to any action that will obligate the United States to reduce or limit the Armed Forces or armaments or activities of the United States in outer space, the head of each Department or agency of the Federal Government that is affected by such action shall submit to Congress notice of such action and the effect of such action on such Department or agency. 
(4)DefinitionIn this subsection, the term covered congressional committees means— 
(A)the Committee on Armed Services, the Committee on Foreign Affairs, and the Permanent Select Committee on Intelligence of the House of Representatives; and 
(B)the Committee on Armed Services, the Committee on Foreign Relations, and the Select Committee on Intelligence of the Senate. 
(c)Report on foreign counter-space programs 
(1)Report requiredChapter 135 of title 10, United States Code, as amended by section 912 of this Act, is further amended by adding at the end the following new section: 
 
2277.Report on foreign counter-space programs 
(a)Report requiredNot later than January 1 of each year, the Secretary of Defense and the Director of National Intelligence shall jointly submit to Congress a report on the counter-space programs of foreign countries. 
(b)ContentsEach report required under subsection (a) shall include— 
(1)an explanation of whether any foreign country has a counter-space program that could be a threat to the national security or commercial space systems of the United States; and 
(2)the name of each country with a counter-space program described in paragraph (1). 
(c)Form 
(1)In generalExcept as provided in paragraphs (2) and (3), each report required under subsection (a) shall be submitted in unclassified form. 
(2)Classified annexThe Secretary of Defense and the Director of National Intelligence may submit to the covered congressional committees a classified annex to a report required under subsection (a) containing any classified information required to be submitted for such report. 
(3)Foreign country names 
(A)Unclassified formSubject to subparagraph (B), each report required under subsection (a) shall include the information required under subsection (b)(2) in unclassified form. 
(B)National security waiverThe Secretary of Defense and the Director of National Intelligence may waive the requirement under subparagraph (A) if the Secretary and the Director of National Intelligence jointly determine it is in the interests of national security to waive such requirement and submits to Congress an explanation of why the Secretary and the Director waived such requirement. 
(d)Covered congressional committees definedIn this section, the term covered congressional committees means the Committee on Armed Services and the Permanent Select Committee on Intelligence of the House of Representatives and the Committee on Armed Services and the Select Committee on Intelligence of the Senate. . 
(2)Clerical amendmentThe table of sections at the beginning of chapter 135 of title 10, United States Code, as so amended, is further amended by adding at the end the following new item: 
 
 
2277. Report on foreign counter-space programs.. 
914.Operationally Responsive Space Program Office 
(a)In generalSubsection (a) of section 2273a of title 10, United States Code, is amended to read as follows: 
 
(a)In generalThere is within the Air Force Space and Missile Systems Center of the Department of Defense a joint program office known as the Operationally Responsive Space Program Office (in this section referred to as the Office). The facilities of the Office may not be co-located with the headquarters facilities of the Air Force Space and Missile Systems Center.. 
(b)Head of OfficeSubsection (b) of such section is amended by striking shall be— and all that follows and inserting shall be the designee of the Department of Defense Executive Agent for Space. The head of the Office shall report to the Commander of the Air Force Space and Missile Systems Center.. 
(c)MissionSubsection (c)(1) of such section is amended by striking spacelift and inserting launch. 
(d)Senior Acquisition ExecutiveParagraph (1) of subsection (e) of such section is amended to read as follows: 
 
(1)The Program Executive Officer for Space shall be the Acquisition Executive of the Office and shall provide streamlined acquisition authorities for projects of the Office.. 
(e)Executive CommitteeSuch section is further amended by adding at the end the following new subsection: 
 
(g)Executive Committee 
(1)The Secretary of Defense shall establish for the Office an Executive Committee (to be known as the Operationally Responsive Space Executive Committee) to provide coordination, oversight, and approval of projects of the Office. 
(2)The Executive Committee shall consist of the officials (and their duties) as follows: 
(A)The Department of Defense Executive Agent for Space, who shall serve as Chair of the Executive Committee and provide oversight, prioritization, coordination, and resources for the Office. 
(B)The Under Secretary of Defense for Acquisition, Technology, and Logistics, who shall provide coordination and oversight of the Office and recommend funding sources for programs of the Office that exceed the approved program baseline. 
(C)The Commander of the United States Strategic Command, who shall validate requirements for systems to be acquired by the Office and participate in approval of any acquisition program initiated by the Office. 
(D)The Commander of the Air Force Space Command, the Commander of the Army Space and Missile Defense Command, and the Commander of the Space and Naval Warfare Systems Command, who shall jointly organize, train, and equip forces to support the acquisition programs of the Office. 
(E)Such other officials (and their duties) as the Secretary of Defense considers appropriate.. 
915.Report on overhead persistent infrared technology 
(a)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Director of National Intelligence, shall submit to the congressional defense committees, the Permanent Select Committee on Intelligence of the House of Representatives, and the Select Committee on Intelligence of the Senate a report on overhead persistent infrared technology that includes— 
(1)an identification of the comprehensive overhead persistent infrared technology requirements of the Department of Defense and the intelligence community; 
(2)a description of the strategy, plan, and budget for the space layer, with supporting ground architecture, including key decision points for the current and next generation overhead persistent infrared technology with respect to missile warning, missile defense, battlespace awareness, and technical intelligence; 
(3)an assessment of whether there are further opportunities for the Department of Defense and the intelligence community to capitalize on increased data sharing, fusion, interoperability, and exploitation; 
(4)recommendations on how to better coordinate the efforts by the Department and the intelligence community to exploit overhead persistent infrared sensor data; and 
(5)any other relevant information that the Secretary considers necessary. 
(b)Comptroller General assessmentNot later than 90 days after the date on which the Secretary of Defense submits the report required under subsection (a), the Comptroller General of the United States shall submit to the congressional defense committees an assessment of the report required under subsection (a), including— 
(1)an assessment of whether such report is comprehensive, fully supported, and sufficiently detailed; and 
(2)an identification of any shortcomings, limitations, or other reportable matters that affect the quality or findings of the report required under subsection (a). 
(c)Intelligence community definedIn this section, the term intelligence community has the meaning given that term in section 3(4) of the National Security Act of 1947 (50 U.S.C. 401a(4)). 
916.Assessment of foreign components and the space launch capability of the United States 
(a)AssessmentThe Under Secretary of Defense for Acquisition, Technology, and Logistics shall conduct an independent assessment of the national security implications of continuing to use foreign component and propulsion systems for the launch vehicles under the evolved expendable launch vehicle program. 
(b)ReportNot later than 180 days after the date of the enactment of this Act, the Under Secretary of Defense for Acquisition, Technology, and Logistics shall submit to the congressional defense committees a report on the assessment conducted under subsection (a). 
917.Report on counter space technology 
(a)ReportNot later than one year after the date of the enactment of this Act, and annually thereafter for two years, the Secretary of Defense shall submit to the congressional defense committees, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate a report based on all available information (including the Counter Space Technology List of the Department of State) describing key space technologies that could be used, or are being sought, by a foreign country with a counter space or ballistic missile program, and should be subject to export controls by the United States or an ally of the United States, as appropriate. 
(b)FormEach report required under subsection (a) shall be submitted in unclassified form, but may include a classified annex. 
CIntelligence-Related Activities 
921.Authority to provide geospatial intelligence support to certain security alliances and regional organizations 
(a)AuthorizationSection 443(a) of title 10, United States Code, is amended by striking foreign countries and inserting foreign countries, regional organizations with defense or security components, and security alliances of which the United States is a member. 
(b)Clerical amendments 
(1)Section headingThe heading of section 443 of title 10, United States Code, is amended by striking foreign countries and inserting foreign countries, regional organizations, and security alliances. 
(2)Table of sectionsThe table of sections at the beginning of chapter 22 of title 10, United States Code, is amended by striking the item relating to section 443 and inserting the following new item: 
 
 
443. Imagery intelligence and geospatial information: support for foreign countries, regional organizations, and security alliances.. 
(c)Reports 
(1)In generalNot later than January 15 during each of 2014 and 2015, the Director of the National Geospatial-Intelligence Agency shall submit to the appropriate congressional committees an annual report on the imagery intelligence or geospatial information support that the Director provided to a regional organization or security alliance under section 443(a) of title 10, United States Code, as amended by subsection (a), during the year covered by the report, including an identification of each such organization or alliance and the number of times such organization or alliance received such intelligence or support. 
(2)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means— 
(A)the congressional defense committees; and 
(B)the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate. 
922.Technical amendments to reflect change in name of National Defense Intelligence College to National Intelligence University 
(a)Conforming amendments To reflect name changeSection 2161 of title 10, United States Code, is amended by striking National Defense Intelligence College each place it appears and inserting National Intelligence University. 
(b)Clerical amendments 
(1)Section headingThe heading of such section is amended to read as follows: 
 
2161.Degree granting authority for National Intelligence University. 
(2)Table of sectionsThe item related to such section in the table of sections at the beginning of chapter 108 of such title is amended to read as follows: 
 
 
2161. Degree granting authority for National Intelligence University.. 
923.Review of Army Distributed Common Ground System 
(a)ReviewThe Secretary of the Army shall direct the Army Systems Acquisition Review Council to— 
(1)review the Distributed Common Ground System program of the Army; and 
(2)report the results of such review to the congressional defense committees not later than 180 days after the date of the enactment of this Act. 
(b)ElementsThe review required under subsection (a) shall include— 
(1)an assessment of the current acquisition strategy for the Distributed Common Ground System program of the Army to determine the relevance of such program to the current and emerging needs of the Army, including evolving technology needs and architectural strategies; 
(2)an assessment of the current technology performance to meet existing program requirements, including interoperability, net-readiness, and functional performance for both cloud-enabled and disconnected operations; 
(3)an analysis of competitive procedures that allow new and emerging capabilities, including integration of quick reaction capabilities, to be rapidly integrated into the architecture, including through the use of product fly-offs using standardized, Government-provided common data sets that allow for equitable comparisons of capabilities; 
(4)an analysis of the current technological path to ensure such path incorporates current best practices from industry and is in concert with the emerging needs and requirements of the Joint Information Environment; 
(5)an assessment of such program to ensure appropriate investments in human systems integration are being made to ensure interface usability; 
(6)an assessment of such program to ensure enterprise knowledge management and training requirements are commensurate with the anticipated force structure of the Army for the decade following the date of the enactment of this Act; and 
(7)recommendations for any changes that may be needed as a result of the review. 
924.Electro-optical imagery 
(a)Identification of Department of Defense electro-optical satellite imagery requirements 
(1)ReportNot later than April 1, 2013, the Chairman of the Joint Requirements Oversight Council shall submit to the Director of the Congressional Budget Office a report setting forth a comprehensive description of Department of Defense peacetime and wartime requirements for electro-optical satellite imagery. 
(2)Scope of requirementsThe requirements under paragraph (1) shall— 
(A)be expressed in such terms as are necessary, which may include daily regional and global area coverage and number of point targets, resolution, revisit rates, mean-time to access, latency, redundancy, survivability, and diversity; and 
(B)take into consideration all types of imagery and collection means available. 
(b)Assessment of identified requirements 
(1)In generalNot later than September 15, 2013, the Director of the Congressional Budget Office shall submit to the appropriate committees of Congress a report setting forth an assessment by the Director of the report required by subsection (a). 
(2)ElementsThe assessment required by paragraph (1) shall include an assessment of the following: 
(A)The extent to which the requirements of the Department for electro-optical imagery from space can be satisfied by commercial companies using either— 
(i)current designs; or 
(ii)enhanced designs that could be developed at low risk. 
(B)The estimated cost and schedule of satisfying such requirements using commercial companies. 
(3)Consultation and other resourcesIn preparing the assessment required by paragraph (1), the Director shall— 
(A)consult widely with officials of the Government, private industry, and academia; and 
(B)make maximum use of existing studies and modeling and simulations. 
(4)Access to informationThe Secretary of Defense shall provide the appropriately cleared staff of the Director of the Congressional Budget Office with such access to information and programs applicable to the assessment required by paragraph (1) as the Director of the Congressional Budget Office shall require for the preparation of the assessment. 
(c)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— 
(1)the Committees on Armed Services and Appropriations and the Select Committee on Intelligence of the Senate; and 
(2)the Committees on Armed Services and Appropriations and the Permanent Select Committee on Intelligence of the House of Representatives. 
925.Defense Clandestine Service 
(a)Prohibition on use of funds for additional personnel 
(1)ProhibitionSubject to paragraph (2), none of the funds authorized to be appropriated by this Act may be obligated or expended for— 
(A)civilian personnel in the Department of Defense conducting or supporting human intelligence in excess of the number of such civilian personnel as of April 20, 2012; or 
(B)positions in the Department of Defense served by members of the Armed Forces conducting or supporting human intelligence within the Department of Defense in excess of the number of such positions as of April 20, 2012. 
(2)Reduction of civilian personnel 
(A)ReductionSubject to subparagraph (B), if on the date of the enactment of this Act the number of civilian personnel in the Department of Defense conducting or supporting human intelligence exceeds the number of such personnel as of April 20, 2012, the Secretary of Defense shall, not later than 30 days after the date of the enactment of this Act, take appropriate action to promptly reduce, consistent with reduction-in-force procedures, the total number of such civilian personnel to the number of such civilian personnel as of April 20, 2012. 
(B)ExceptionFor each civilian personnel in the Department of Defense conducting or supporting human intelligence in excess of the number of such civilian personnel as of April 20, 2012, that the Secretary considers necessary to maintain after the date of the enactment of this Act during all or part of fiscal year 2013, the Secretary shall submit to the appropriate committees of Congress a comprehensive justification for maintaining such civilian personnel, including the specific role, mission, and responsibilities of such civilian personnel and whether such civilian personnel was employed in another capacity in the Department of Defense immediately prior to beginning the conduct or support of human intelligence. 
(C)LimitationNotwithstanding any other provision of this subsection, following the action taken by the Secretary under subparagraph (A), the number of civilian personnel in the Department of Defense conducting or supporting human intelligence for fiscal year 2013 shall not exceed the total of— 
(i)the number of such civilian personnel as of April 20, 2012; and 
(ii)the number of such civilian personnel for which the Secretary has submitted a justification under subparagraph (B). 
(b)CAPE report on costsNot later than 120 days after the date of the enactment of this Act, the Director of Cost Assessment and Program Evaluation of the Department of Defense, in consultation with the Director of National Intelligence, shall submit to the appropriate committees of Congress an independent, comprehensive estimate of the costs of the Defense Clandestine Service, including an estimate of the costs over the period of the current future-years defense program and such years occurring after such period as the Director is able to reasonably estimate. 
(c)USDI report on DCS 
(1)Report requiredNot later than February 1, 2013, the Under Secretary of Defense for Intelligence shall submit to the appropriate committees of Congress a report on the Defense Clandestine Service. 
(2)ElementsThe report under paragraph (1) shall include the following: 
(A)A detailed description of the location and schedule for current and anticipated deployments of case officers trained under the Field Tradecraft Course and a certification of whether each activity receiving a deployment can accommodate and support the deployment. 
(B)A statement of the objectives for the effective management of case officers trained under the Field Tradecraft Course. Such objectives shall include an outline of career management tracks commencing with accession, initial training requirement, number of Defense Clandestine Service tours requiring Field Tradecraft Course training, and objectives for management of career tracks, including promotion criteria. 
(C)A statement of the manner in which each military department and the Defense Intelligence Agency will each achieve the objectives applicable under subparagraph (B). 
(D)A copy of any memoranda of understanding or memoranda of agreement between the Department of Defense and other departments and agencies of the United States Government, or between components of the Department of Defense, that are required to implement objectives for the Defense Clandestine Service. 
(d)DefinitionsIn this section: 
(1)Appropriate committees of CongressThe term appropriate committees of Congress means— 
(A)the Committee on Armed Services, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate; and 
(B)the Committee on Armed Services, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives. 
(2)Future-years defense programThe term future-years defense program means the future-years defense program under section 221 of title 10, United States Code. 
DCyberspace-Related Matters 
931.Implementation strategy for Joint Information Environment 
(a)Implementation strategyNot later than March 31, 2013, the Secretary of Defense shall submit to the congressional defense committees a strategy for implementing the Joint Information Environment. Such strategy shall include— 
(1)a description for the vision for the Joint Information Environment, including a roadmap for achieving such vision from the existing baseline architecture; 
(2)an assessment of the key milestones, metrics, and resources needed to achieve such vision, including the anticipated implementation cost and lifecycle cost savings of the Joint Information Environment; 
(3)a description of the acquisition strategy and management plan for implementing the Joint Information Environment; 
(4)an analysis of the key technical and policy challenges that must be addressed to achieve such vision, including assignment of responsibility for addressing such challenges; 
(5)an identification of dependencies with existing initiatives or programs and capability gaps not currently addressed by funded initiatives or programs; and 
(6)an assessment of the personnel challenges associated with manning, training, operating, defending, and fighting in the Joint Information Environment as a command and control and weapon system. 
(b)Personnel planNot later than one year after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Chairman of the Joint Chiefs of Staff, shall submit to the congressional defense committees a Department-wide personnel plan for making the Joint Information Environment operational. Such personnel plan shall be based on the strategy required under subsection (a) and shall include a validated Joint Staff requirement for manpower levels and the levels required for each of the military departments and combat support agencies needed for full spectrum cyber operations, including the national cyber defense mission and the operational plans of the combatant commands, for each fiscal year across the current future-years defense program. 
932.Next-generation host-based cyber security system for the Department of Defense 
(a)Strategy for acquisition of system requiredThe Chief Information Officer of the Department of Defense shall, in consultation with the Under Secretary of Defense for Acquisition, Technology, and Logistics and the Commander of the United States Cyber Command, develop a strategy to acquire next-generation host-based cyber security tools and capabilities (in this section referred to as a next-generation system) for the Department of Defense. 
(b)Elements of systemIt is the sense of Congress that any next-generation system acquired under the strategy required by subsection (a) should meet the following requirements: 
(1)To overcome problems and limitations in current capabilities, the system should not rely on techniques that— 
(A)cannot address new or rapidly morphing threats; 
(B)consume substantial amounts of communications capacity to remain current with known threats and to report current status; or 
(C)consume substantial amounts of resources to store rapidly growing threat libraries. 
(2)The system should provide an open architecture-based framework for so-called plug-and-play integration of a variety of types of deployable tools, including appropriate commercially available applications, in addition to cyber intrusion detection tools, including tools for— 
(A)insider threat detection; 
(B)continuous monitoring and configuration management; 
(C)remediation following infections; and 
(D)protection techniques that do not rely on detection of the attack. 
(3)The system should be designed for ease of deployment to potentially millions of host devices of tailored security solutions depending on need and risk, and to be compatible with cloud-based, thin-client, and virtualized environments as well as battlefield devices and weapons systems. 
(c)Submittal to CongressThe Chief Information Officer shall submit to Congress a report setting forth the strategy required by subsection (a) together with the budget justification materials of the Department of Defense submitted to Congress with the budget of the President for fiscal year 2015 pursuant to section 1105(a) of title 31, United States Code. 
933.Improvements in assurance of computer software procured by the Department of Defense 
(a)Baseline software assurance policyThe Under Secretary of Defense for Acquisition, Technology, and Logistics, in coordination with the Chief Information Officer of the Department of Defense, shall develop and implement a baseline software assurance policy for the entire lifecycle of covered systems. Such policy shall be included as part of the strategy for trusted defense systems of the Department of Defense. 
(b)Policy elementsThe baseline software assurance policy under subsection (a) shall— 
(1)require use of appropriate automated vulnerability analysis tools in computer software code during the entire lifecycle of a covered system, including during development, operational testing, operations and sustainment phases, and retirement; 
(2)require covered systems to identify and prioritize security vulnerabilities and, based on risk, determine appropriate remediation strategies for such security vulnerabilities; 
(3)ensure such remediation strategies are translated into contract requirements and evaluated during source selection; 
(4)promote best practices and standards to achieve software security, assurance, and quality; and 
(5)support competition and allow flexibility and compatibility with current or emerging software methodologies. 
(c)Verification of effective implementationThe Under Secretary of Defense for Acquisition, Technology, and Logistics, in coordination with the Chief Information Officer of the Department of Defense, shall— 
(1)collect data on implementation of the policy developed under subsection (a) and measure the effectiveness of such policy, including the particular elements required under subsection (b); and 
(2)identify and promote best practices, tools, and standards for developing and validating assured software for the Department of Defense. 
(d)Briefing on additional means of improving software assuranceNot later than one year after the date of the enactment of this Act, the Under Secretary for Acquisition, Technology, and Logistics shall, in coordination with the Chief Information Officer of the Department of Defense, provide to the congressional defense committees a briefing on the following: 
(1)A research and development strategy to advance capabilities in software assurance and vulnerability detection. 
(2)The state-of-the-art of software assurance analysis and test. 
(3)How the Department might hold contractors liable for software defects or vulnerabilities. 
(e)DefinitionsIn this section: 
(1)Covered systemThe term covered system means any Department of Defense critical information, business, or weapons system that is— 
(A)a major system, as that term is defined in section 2302(5) of title 10, United States Code; 
(B)a national security system, as that term is defined in section 3542(b)(2) of title 44, United States Code; or 
(C)a Department of Defense information system categorized as Mission Assurance Category I in Department of Defense Directive 8500.01E that is funded by the Department of Defense. 
(2)Software assuranceThe term software assurance means the level of confidence that software functions as intended and is free of vulnerabilities, either intentionally or unintentionally designed or inserted as part of the software, throughout the life cycle. 
934.Competition in connection with Department of Defense tactical data link systems 
(a)Competition in connection with tactical data link systemsNot later than December 1, 2013, the Under Secretary of Defense for Acquisition, Technology, and Logistics shall— 
(1)develop an inventory of all tactical data link systems in use and in development in the Department of Defense, including interfaces and waveforms; 
(2)conduct an analysis of each data link system contained in the inventory under paragraph (1) to determine whether— 
(A)the upgrade, new deployment, or replacement of such system should be open to competition; or 
(B)the data link should be converted to an open architecture, or a different data link standard should be adopted to enable such competition; 
(3)for each data link system for which competition is determined advisable under subparagraph (A) or (B) of paragraph (2), develop a plan to achieve such competition, including a plan to address any policy, legal, programmatic, or technical barriers to such competition; and 
(4)for each data link system for which competition is determined not advisable under paragraph (2), prepare an explanation for such determination. 
(b)Earlier actionsIf the Under Secretary completes any portion of the plan described in subsection (a)(3) before December 1, 2013, the Secretary may commence action on such portion of the plan upon completion of such portion, including publication of such portion of the plan. 
(c)ReportAt the same time the budget of the President for fiscal year 2015 is submitted to Congress pursuant to section 1105(a) of title 31, United States Code, the Under Secretary shall submit to the congressional defense committees a report on the plans described in paragraph (3) of subsection (a), including any explanation prepared under paragraph (4) of such subsection. 
935.Collection and analysis of network flow data 
(a)Development of technologiesThe Chief Information Officer of the Department of Defense may, in coordination with the Under Secretary of Defense for Policy and the Under Secretary of Defense for Intelligence and acting through the Director of the Defense Information Systems Agency, use the available funding and research activities and capabilities of the Community Data Center of the Defense Information Systems Agency to develop and demonstrate collection, processing, and storage technologies for network flow data that— 
(1)are potentially scalable to the volume used by Tier 1 Internet Service Providers to collect and analyze the flow data across their networks; 
(2)will substantially reduce the cost and complexity of capturing and analyzing high volumes of flow data; and 
(3)support the capability— 
(A)to detect and identify cyber security threats, networks of compromised computers, and command and control sites used for managing illicit cyber operations and receiving information from compromised computers; 
(B)to track illicit cyber operations for attribution of the source; and 
(C)to provide early warning and attack assessment of offensive cyber operations. 
(b)CoordinationAny research and development required in the development of the technologies described in subsection (a) shall be conducted in cooperation with the heads of other appropriate departments and agencies of the Federal Government and, whenever feasible, Tier 1 Internet Service Providers and other managed security service providers. 
936.Competition for large-scale software database and data analysis tools 
(a)Analysis 
(1)RequirementThe Secretary of Defense, acting through the Chief Information Officer of the Department of Defense, shall conduct an analysis of large-scale software database tools and large-scale software data analysis tools that could be used to meet current and future Department of Defense needs for large-scale data analytics. 
(2)ElementsThe analysis required under paragraph (1) shall include— 
(A)an analysis of the technical requirements and needs for large-scale software database and data analysis tools, including prioritization of key technical features needed by the Department of Defense; and 
(B)an assessment of the available sources from Government and commercial sources to meet such needs, including an assessment by the Deputy Assistant Secretary of Defense for Manufacturing and Industrial Base Policy to ensure sufficiency and diversity of potential commercial sources. 
(3)SubmissionNot later than 180 days after the date of the enactment of this Act, the Chief Information Officer shall submit to the congressional defense committees the results of the analysis required under paragraph (1). 
(b)Competition required 
(1)In generalIf, following the analysis required under subsection (a), the Chief Information Officer of the Department of Defense identifies needs for software systems or large-scale software database or data analysis tools, the Department shall acquire such systems or such tools based on market research and using competitive procedures in accordance with applicable law and the Defense Federal Acquisition Regulation Supplement. 
(2)NotificationIf the Chief Information Officer elects to acquire large-scale software database or data analysis tools using procedures other than competitive procedures, the Chief Information Officer and the Under Secretary of Defense for Acquisition, Technology, and Logistics shall submit a written notification to the congressional defense committees on a quarterly basis until September 30, 2018, that describes the acquisition involved, the date the decision was made, and the rationale for not using competitive procedures. 
937.Software licenses of the Department of Defense 
(a)Plan for inventory of licenses 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Chief Information Officer of the Department of the Defense shall, in consultation with the chief information officers of the military departments and the Defense Agencies, issue a plan for the inventory of selected software licenses of the Department of Defense, including a comparison of licenses purchased with licenses installed. 
(2)Selected software licensesThe Chief Information Officer shall determine the software licenses to be treated as selected software licenses of the Department for purposes of this section. The licenses shall be determined so as to maximize the return on investment in the inventory conducted pursuant to the plan required by paragraph (1). 
(3)Plan elementsThe plan under paragraph (1) shall include the following: 
(A)An identification and explanation of the software licenses determined by the Chief Information Officer under paragraph (2) to be selected software licenses for purposes of this section, and a summary outline of the software licenses determined not to be selected software licenses for such purposes. 
(B)Means to assess the needs of the Department and the components of the Department for selected software licenses during the two fiscal years following the date of the issuance of the plan. 
(C)Means by which the Department can achieve the greatest possible economies of scale and cost savings in the procurement, use, and optimization of selected software licenses. 
(b)Performance planIf the Chief Information Officer determines through the inventory conducted pursuant to the plan required by subsection (a) that the number of selected software licenses of the Department and the components of the Department exceeds the needs of the Department for such software licenses, the Secretary of Defense shall implement a plan to bring the number of such software licenses into balance with the needs of the Department. 
938.Sense of Congress on potential security risks to Department of Defense networksIt is the sense of Congress that the Department of Defense— 
(1)must ensure it maintains full visibility and adequate control of its supply chain, including subcontractors, in order to mitigate supply chain exploitation; and 
(2)needs the authority and capability to mitigate supply chain risks to its information technology systems that fall outside the scope of National Security Systems. 
939.Quarterly cyber operations briefings 
(a)BriefingsChapter 23 of title 10, United States Code, is amended by inserting after section 483 the following new section: 
 
484.Quarterly cyber operations briefingsThe Secretary of Defense shall provide to the Committees on Armed Services of the House of Representatives and the Senate quarterly briefings on all offensive and significant defensive military operations in cyberspace carried out by the Department of Defense during the immediately preceding quarter.. 
(b)Initial briefingThe first briefing required under section 484 of title 10, United States Code, as added by subsection (a), shall be provided not later than March 1, 2013. 
(c)Clerical amendmentThe table of sections at the beginning of chapter 23 of title 10, United States Code, is amended by inserting after the item relating to section 483 the following new item: 
 
 
484. Quarterly cyber operations briefings.. 
940.Sense of Congress on the United States Cyber CommandIt is the sense of Congress that— 
(1)there is a serious cyber threat to the national security of the United States and the need to work both offensively and defensively to protect the networks and critical infrastructure of the United States; 
(2)it is important to have a unified command structure in the Department of Defense to direct military operations in cyberspace; 
(3)a change in the status of the United States Cyber Command has implications for the entire Department and the national security of the United States, which require careful consideration; 
(4)Congress expects to be briefed and consulted about any proposal to elevate the United States Cyber Command to a unified command at the time when the Secretary of Defense makes such a proposal and to receive— 
(A)a clear statement of mission of the United States Cyber Command and related legal definitions; 
(B)an outline of the specific national security benefits of elevating the sub-unified United States Cyber Command to a unified command; 
(C)an estimate of the cost of creating a unified United States Cyber Command and a justification of the expenditure; and 
(D)if the Secretary considers it advisable to continue the designation of the Commander of the United States Cyber Command as also being the Director of the National Security Agency— 
(i)an explanation of how a single individual could serve as a commander of a combatant command that conducts overt, though clandestine, cyber operations under title 10, United States Code, and serve as the head of an element of the intelligence community that conducts covert cyber operations under the National Security Act of 1947 (50 U.S.C. 401 et seq.) in a manner that affords deniability to the United States; and 
(ii)a statement of whether the Secretary believes it is appropriate either to appoint a line officer as the Director of the National Security Agency or to take the unprecedented step of appointing an intelligence officer as a unified commander; and 
(5)appropriate policy foundations and standing rules of engagement must be in place before any decision to create a unified United States Cyber Command. 
941.Reports to Department of Defense on penetrations of networks and information systems of certain contractors 
(a)Procedures for reporting penetrationsThe Secretary of Defense shall establish procedures that require each cleared defense contractor to report to a component of the Department of Defense designated by the Secretary for purposes of such procedures when a network or information system of such contractor that meets the criteria established pursuant to subsection (b) is successfully penetrated. 
(b)Networks and information systems subject to reporting 
(1)CriteriaThe Secretary of Defense shall designate a senior official to, in consultation with the officials specified in paragraph (2), establish criteria for covered networks to be subject to the procedures for reporting system penetrations under subsection (a). 
(2)OfficialsThe officials specified in this subsection are the following: 
(A)The Under Secretary of Defense for Policy. 
(B)The Under Secretary of Defense for Acquisition, Technology, and Logistics. 
(C)The Under Secretary of Defense for Intelligence. 
(D)The Chief Information Officer of the Department of Defense. 
(E)The Commander of the United States Cyber Command. 
(c)Procedure requirements 
(1)Rapid reportingThe procedures established pursuant to subsection (a) shall require each cleared defense contractor to rapidly report to a component of the Department of Defense designated pursuant to subsection (a) of each successful penetration of the network or information systems of such contractor that meet the criteria established pursuant to subsection (b). Each such report shall include the following: 
(A)A description of the technique or method used in such penetration. 
(B)A sample of the malicious software, if discovered and isolated by the contractor, involved in such penetration. 
(C)A summary of information created by or for the Department in connection with any Department program that has been potentially compromised due to such penetration. 
(2)Access to equipment and information by Department of Defense personnelThe procedures established pursuant to subsection (a) shall— 
(A)include mechanisms for Department of Defense personnel to, upon request, obtain access to equipment or information of a cleared defense contractor necessary to conduct forensic analysis in addition to any analysis conducted by such contractor; 
(B)provide that a cleared defense contractor is only required to provide access to equipment or information as described in subparagraph (A) to determine whether information created by or for the Department in connection with any Department program was successfully exfiltrated from a network or information system of such contractor and, if so, what information was exfiltrated; and 
(C)provide for the reasonable protection of trade secrets, commercial or financial information, and information that can be used to identify a specific person. 
(3)Limitation on dissemination of certain informationThe procedures established pursuant to subsection (a) shall prohibit the dissemination outside the Department of Defense of information obtained or derived through such procedures that is not created by or for the Department except with the approval of the contractor providing such information. 
(d)Issuance of procedures and establishment of criteria 
(1)In generalNot later than 90 days after the date of the enactment of this Act— 
(A)the Secretary of Defense shall establish the procedures required under subsection (a); and 
(B)the senior official designated under subsection (b)(1) shall establish the criteria required under such subsection. 
(2)Applicability dateThe requirements of this section shall apply on the date on which the Secretary of Defense establishes the procedures required under this section. 
(e)DefinitionsIn this section: 
(1)Cleared defense contractorThe term cleared defense contractor means a private entity granted clearance by the Department of Defense to access, receive, or store classified information for the purpose of bidding for a contract or conducting activities in support of any program of the Department of Defense. 
(2)Covered networkThe term covered network means a network or information system of a cleared defense contractor that contains or processes information created by or for the Department of Defense with respect to which such contractor is required to apply enhanced protection. 
EOther Matters 
951.Advice on military requirements by Chairman of Joint Chiefs of Staff and Joint Requirements Oversight Council 
(a)Amendments related to chairman of joint chiefs of staffSection 153(a)(4) of title 10, United States Code, is amended by striking subparagraph (F) and inserting the following new subparagraphs: 
 
(F)Identifying, assessing, and approving military requirements (including existing systems and equipment) to meet the National Military Strategy. 
(G)Recommending to the Secretary appropriate trade-offs among life-cycle cost, schedule, and performance objectives, and procurement quantity objectives, to ensure that such trade-offs are made in the acquisition of materiel and equipment to support the strategic and contingency plans required by this subsection in the most effective and efficient manner.. 
(b)Amendments related to JROCSection 181(b) of such title is amended— 
(1)in paragraph (1)(C), by striking in ensuring and all that follows through requirements and inserting the following: in ensuring that appropriate trade-offs are made among life-cycle cost, schedule, and performance objectives, and procurement quantity objectives, in the establishment and approval of military requirements; and 
(2)in paragraph (3), by striking such resource level and inserting the total cost of such resources. 
(c)Amendments related to chiefs of armed forcesSection 2547(a) of such title is amended— 
(1)in paragraph (1), by striking of requirements relating to the defense acquisition system and inserting of requirements for equipping the armed force concerned; 
(2)by redesignating paragraphs (3) and (4) as paragraphs (5) and (6), respectively; and 
(3)by inserting after paragraph (2) the following new paragraphs: 
 
(3)The recommendation of trade-offs among life-cycle cost, schedule, and performance objectives, and procurement quantity objectives, to ensure acquisition programs deliver best value in meeting the approved military requirements. 
(4)Termination of development or procurement programs for which life-cycle cost, schedule, and performance expectations are no longer consistent with approved military requirements and levels of priority, or which no longer have approved military requirements.. 
952.Enhancement of responsibilities of the Chairman of the Joint Chiefs of Staff regarding the national military strategy 
(a)In generalSubsection (b) of section 153 of title 10, United States Code, is amended to read as follows: 
 
(b)National military strategy 
(1)National military strategy 
(A)The Chairman shall determine each even-numbered year whether to prepare a new National Military Strategy in accordance with this subparagraph or to update a strategy previously prepared in accordance with this subsection. The Chairman shall complete preparation of the National Military Strategy or update in time for transmittal to Congress pursuant to paragraph (3), including in time for inclusion of the report of the Secretary of Defense, if any, under paragraph (4). 
(B)Each National Military Strategy (or update) under this paragraph shall be based on a comprehensive review conducted by the Chairman in conjunction with the other members of the Joint Chiefs of Staff and the commanders of the unified and specified combatant commands. 
(C)Each National Military Strategy (or update) submitted under this paragraph shall describe how the military will achieve the objectives of the United States as articulated in— 
(i)the most recent National Security Strategy prescribed by the President pursuant to section 108 of the National Security Act of 1947 (50 U.S.C. 404a); 
(ii)the most recent annual report of the Secretary of Defense submitted to the President and Congress pursuant to section 113 of this title; 
(iii)the most recent Quadrennial Defense Review conducted by the Secretary of Defense pursuant to section 118 of this title; and 
(iv)any other national security or defense strategic guidance issued by the President or the Secretary of Defense. 
(D)Each National Military Strategy (or update) submitted under this paragraph shall identify— 
(i)the United States military objectives and the relationship of those objectives to the strategic environment and to the threats required to be described under subparagraph (E); 
(ii)the operational concepts, missions, tasks, or activities necessary to support the achievement of the objectives identified under clause (i); 
(iii)the fiscal, budgetary, and resource environments and conditions that, in the assessment of the Chairman, affect the strategy; and 
(iv)the assumptions made with respect to each of clauses (i) through (iii). 
(E)Each National Military Strategy (or update) submitted under this paragraph shall also include a description of— 
(i)the strategic environment and the opportunities and challenges that affect United States national interests and United States national security; 
(ii)the threats, such as international, regional, transnational, hybrid, terrorism, cyber attack, weapons of mass destruction, asymmetric challenges, and any other categories of threats identified by the Chairman, to the United States national security; 
(iii)the implications of current force planning and sizing constructs for the strategy; 
(iv)the capacity, capabilities, and availability of United States forces (including both the active and reserve components) to support the execution of missions required by the strategy; 
(v)areas in which the armed forces intends to engage and synchronize with other departments and agencies of the United States Government contributing to the execution of missions required by the strategy; 
(vi)areas in which the armed forces could be augmented by contributions from alliances (such as the North Atlantic Treaty Organization), international allies, or other friendly nations in the execution of missions required by the strategy;  
(vii)the requirements for operational contractor support to the armed forces for conducting security force assistance training, peacekeeping, overseas contingency operations, and other major combat operations under the strategy; and 
(viii)the assumptions made with respect to each of clauses (i) through (vii). 
(F)Each update to a National Military Strategy under this paragraph shall address only those parts of the most recent National Military Strategy for which the Chairman determines, on the basis of a comprehensive review conducted in conjunction with the other members of the Joint Chiefs of Staff and the commanders of the combatant commands, that a modification is needed. 
(2)Risk assessment 
(A)The Chairman shall prepare each year an assessment of the risks associated with the most current National Military Strategy (or update) under paragraph (1). The risk assessment shall be known as the Risk Assessment of the Chairman of the Joint Chiefs of Staff. The Chairman shall complete preparation of the Risk Assessment in time for transmittal to Congress pursuant to paragraph (3), including in time for inclusion of the report of the Secretary of Defense, if any, under paragraph (4). 
(B)The Risk Assessment shall do the following: 
(i)As the Chairman considers appropriate, update any changes to the strategic environment, threats, objectives, force planning and sizing constructs, assessments, and assumptions that informed the National Military Strategy required by this section. 
(ii)Identify and define the strategic risks to United States interests and the military risks in executing the missions of the National Military Strategy. 
(iii)Identify and define levels of risk distinguishing between the concepts of probability and consequences, including an identification of what constitutes significant risk in the judgment of the Chairman. 
(iv) 
(I)Identify and assess risk in the National Military Strategy by category and level and the ways in which risk might manifest itself, including how risk is projected to increase, decrease, or remain stable over time; and 
(II)for each category of risk, assess the extent to which current or future risk increases, decreases, or is stable as a result of budgetary priorities, tradeoffs, or fiscal constraints or limitations as currently estimated and applied in the most current future-years defense program under section 221 of this title. 
(v)Identify and assess risk associated with the assumptions or plans of the National Military Strategy about the contributions or support of— 
(I)other departments and agencies of the United States Government (including their capabilities and availability); 
(II)alliances, allies, and other friendly nations (including their capabilities, availability, and interoperability); and 
(III)contractors. 
(vi)Identify and assess the critical deficiencies and strengths in force capabilities (including manpower, logistics, intelligence, and mobility support) identified during the preparation and review of the contingency plans of each unified combatant command, and identify and assess the effect of such deficiencies and strengths for the National Military Strategy. 
(3)Submittal of national military strategy and risk assessment to congress 
(A)Not later than February 15 of each even-numbered year, the Chairman shall, through the Secretary of Defense, submit to the Committees on Armed Services of the Senate and the House of Representatives the National Military Strategy or update, if any, prepared under paragraph (1) in such year. 
(B)Not later than February 15 each year, the Chairman shall, through the Secretary of Defense, submit to the Committees on Armed Services of the Senate and the House of Representatives the Risk Assessment prepared under paragraph (2) in such year. 
(4)Secretary of defense reports to congress 
(A)In transmitting a National Military Strategy (or update) or Risk Assessment to Congress pursuant to paragraph (3), the Secretary of Defense shall include in the transmittal such comments of the Secretary thereon, if any, as the Secretary considers appropriate. 
(B)If the Risk Assessment transmitted under paragraph (3) in a year includes an assessment that a risk or risks associated with the National Military Strategy (or update) are significant, or that critical deficiencies in force capabilities exist for a contingency plan described in paragraph (2)(B)(vi), the Secretary shall include in the transmittal of the Risk Assessment the plan of the Secretary for mitigating such risk or deficiency. A plan for mitigating risk of deficiency under this subparagraph shall— 
(i)address the risk assumed in the National Military Strategy (or update) concerned, and the additional actions taken or planned to be taken to address such risk using only current technology and force structure capabilities; and 
(ii)specify, for each risk addressed, the extent of, and a schedule for expected mitigation of, such risk, and an assessment of the potential for residual risk, if any, after mitigation.. 
(b)Conforming amendmentSuch section is further amended by striking subsection (d). 
953.One-year extension of authority to waive reimbursement of costs of activities for nongovernmental personnel at Department of Defense regional centers for security studiesParagraph (1) of section 941(b) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 10 U.S.C. 184 note) is amended by striking through 2012 and inserting through 2013. 
954.National Language Service Corps 
(a)Charter for National Language Service CorpsThe David L. Boren National Security Education Act of 1991 (50 U.S.C. 1901 et seq.) is amended by adding at the end the following new section: 
 
813.National language service corps 
(a)Establishment 
(1)The Secretary of Defense may establish and maintain within the Department of Defense a National Language Service Corps (in this section referred to as the Corps). 
(2)The purpose of the Corps is to provide a pool of nongovernmental personnel with foreign language skills who, as provided in regulations prescribed under this section, agree to provide foreign language services to the Department of Defense or another department or agency of the United States. 
(b)National Security Education BoardIf the Secretary establishes the Corps, the Secretary shall provide for the National Security Education Board to oversee and coordinate the activities of the Corps to such extent and in such manner as determined by the Secretary under paragraph (9) of section 803(d). 
(c)MembershipTo be eligible for membership in the Corps, a person must be a citizen of the United States authorized by law to be employed in the United States, have attained the age of 18 years, and possess such foreign language skills as the Secretary considers appropriate for membership in the Corps. 
(d)TrainingThe Secretary may provide members of the Corps such training as the Secretary prescribes for purposes of this section. 
(e)ServiceUpon a determination that it is in the national interests of the United States, the Secretary shall call upon members of the Corps to provide foreign language services to the Department of Defense or another department or agency of the United States. If a member of the Corps is, as of the time of such determination, employed by or performing under a contract for an element of another Federal agency, the Secretary shall first obtain the concurrence of the head of that agency. 
(f)FundingThe Secretary may impose fees, in amounts up to full-cost recovery, for language services and technical assistance rendered by members of the Corps. Amounts of fees received under this section shall be credited to the account of the Department providing funds for any costs incurred by the Department in connection with the Corps. Amounts so credited to such account shall be merged with amounts in such account, and shall be available to the same extent, and subject to the same conditions and limitations, as amounts in such account. Any amounts so credited shall remain available until expended.. 
(b)National Security Education Board matters 
(1)CompositionSubsection (b) of section 803 of such Act (50 U.S.C. 1903) is amended— 
(A)by striking paragraph (5); 
(B)by redesignating paragraphs (6) and (7) as paragraphs (8) and (9), respectively; and 
(C)by inserting after paragraph (4) the following new paragraphs: 
 
(5)The Secretary of Homeland Security. 
(6)The Secretary of Energy. 
(7)The Director of National Intelligence.. 
(2)FunctionsSubsection (d) of such section is amended by adding at the end the following new paragraph: 
 
(9)To the extent provided by the Secretary of Defense, oversee and coordinate the activities of the National Language Service Corps under section 813, including— 
(A)assessing on a periodic basis whether the Corps is addressing the needs identified by the heads of departments and agencies of the Federal Government for personnel with skills in various foreign languages; 
(B)recommending plans for the Corps to address foreign language shortfalls and requirements of the departments and agencies of the Federal Government; 
(C)recommending effective ways to increase public awareness of the need for foreign languages skills and career paths in the Federal Government that use those skills; and 
(D)overseeing the Corps efforts to work with Executive agencies and State and Local governments to respond to interagency plans and agreements to address overall foreign language shortfalls and to utilize personnel to address the various types of crises that warrant foreign language skills.. 
955.Savings to be achieved in civilian personnel workforce and service contractor workforce of the Department of Defense 
(a)Required plan 
(1)In generalThe Secretary of Defense shall ensure that the civilian personnel workforce and service contractor workforce of the Department of Defense are appropriately sized to support and execute the National Military Strategy, taking into account military personnel and force structure levels. Not later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall develop and begin to execute an efficiencies plan for the civilian personnel workforce and service contractor workforce of the Department of Defense. 
(2)Consistency with other policies and proceduresThe Secretary shall ensure the plan required under this subsection is consistent with the policies and procedures required under section 129a of title 10, United States Code, as implemented under the policies issued by the Under Secretary of Defense for Personnel and Readiness for determining the most appropriate and cost-efficient mix of military, civilian, and service contractor personnel to perform the missions of the Department of Defense. 
(b)SavingsThe plan required under subsection (a) shall achieve savings in the total funding for each workforce covered by such plan over the period from fiscal year 2012 through fiscal year 2017 that are not less, as a percentage of such funding, than the savings in funding for basic military personnel pay achieved from reductions in military end strengths over the same period of time. 
(c)ExclusionsIn developing and implementing the plan required by subsection (a) and achieving the savings percentages required by subsection (b), the Secretary of Defense may exclude expenses related to the performance of functions identified as core or critical to the mission of the Department, consistent with the workload analysis and risk assessments required by sections 129 and 129a of title 10, United States Code. In making a determination of core or critical functions, the Secretary shall consider at least the following: 
(1)Civilian personnel expenses for personnel as follows: 
(A)Personnel in Mission Critical Occupations, as defined by the Civilian Human Capital Strategic Plan of the Department of Defense and the Acquisition Workforce Plan of the Department of Defense. 
(B)Personnel employed at facilities providing core logistics capabilities pursuant to section 2464 of title 10, United States Code. 
(C)Personnel in the Offices of the Inspectors General of the Department of Defense. 
(2)Service contractor expenses for personnel as follows: 
(A)Personnel performing maintenance and repair of military equipment. 
(B)Personnel providing medical services. 
(C)Personnel performing financial audit services. 
(3)Personnel expenses for personnel in the civilian personnel workforce or service contractor workforce performing such other critical functions as may be identified by the Secretary as requiring exemption in the interest of the national defense. 
(d)Reports 
(1)Initial reportNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report including a comprehensive description of the plan required by subsection (a). 
(2)Status reportsAs part of the budget submitted by the President to Congress for each of fiscal years 2015 through 2018, the Secretary shall include a report describing the implementation of the plan during the prior fiscal year and any modifications to the plan required due to changing circumstances. Each such report shall include a summary of the savings achieved in such prior fiscal year through reductions in the military, civilian, and service contractor personnel workforces, and the number of military, civilian, and service contractor personnel reduced. In any case in which savings fall short of the annual target, the report shall include an explanation of the reasons for such shortfall. 
(3)ExclusionsEach report under paragraphs (1) and (2) shall specifically identify any exclusion granted by the Secretary under subsection (c) in the period of time covered by the report. 
(e)Limitation on transfers of functionsThe Secretary shall ensure that the savings required by this section are not achieved through unjustified transfers of functions between or among the military, civilian, and service contractor personnel workforces of the Department of Defense. Nothing in this section shall be construed to preclude the Secretary from exercising authority available to the Department under sections 129a, 2330a, 2461, and 2463 of title 10, United States Code. 
(f)Sense of CongressIt is the sense of Congress that an amount equal to 30 percent of the amount of the reductions in appropriated funds attributable to reduced budgets for the civilian and service contractor workforces of the Department by reason of the plan required by subsection (a) should be made available for costs of assisting military personnel separated from the Armed Forces in the transition from military service. 
(g)Service contractor workforce definedIn this section, the term service contractor workforce means contractor employees performing contract services, as defined in section 2330(c)(2) of title 10, United States Code, other than contract services that are funded out of amounts available for overseas contingency operations. 
(h)Comptroller General review and reportFor each fiscal year from fiscal year 2015 through fiscal year 2018, the Comptroller General of the United States shall review the status reports submitted by the Secretary as required by subsection (d)(2) to determine whether the savings required by subsection (b) are being achieved in the civilian personnel workforce and the service contractor workforce and whether the plan required under subsection (a) is being implemented consistent with sourcing and workforce management laws, including sections 129, 129a, 2330a, 2461, and 2463 of title 10, United States Code. The Comptroller General shall submit a report on the findings of each review to the congressional defense committees not later than 120 days after the end of each fiscal year covered by this subsection. 
956.Expansion of persons eligible for expedited Federal hiring following completion of National Security Education Program scholarship Section 802(k) of the David L. Boren National Security Education Act of 1991 (50 U.S.C. 1902(k)) is amended to read as follows: 
 
(k)Employment of program participants 
(1)Appointment authorityThe Secretary of Defense, the Secretary of Homeland Security, the Secretary of State, or the head of a Federal agency or office identified by the Secretary of Defense under subsection (g) as having national security responsibilities— 
(A)may, without regard to any provision of title 5, United States Code, governing appointments in the competitive service, appoint an eligible program participant— 
(i)to a position in the excepted service that is certified by the Secretary of Defense under clause (i) of subsection (b)(2)(A) as contributing to the national security of the United States; or 
(ii)subject to clause (ii) of such subsection, to a position in the excepted service in such Federal agency or office identified by the Secretary; and 
(B)may, upon satisfactory completion of two years of substantially continuous service by an incumbent who was appointed to an excepted service position under the authority of subparagraph (A), convert the appointment of such individual, without competition, to a career or career-conditional appointment. 
(2)Treatment of certain serviceIn the case of an eligible program participant described in clause (ii) or (iii) of paragraph (3)(C) who receives an appointment under paragraph (1)(A), the head of a Department or Federal agency or office referred to in paragraph (1) may count any period that the individual served in a position with the Federal Government toward satisfaction of the service requirement under paragraph (1)(B) if that service— 
(A)in the case of an appointment under clause (i) of paragraph (1)(A), was in a position that is identified under clause (i) of subsection (b)(2)(A) as contributing to the national security of the United States; or 
(B)in the case of an appointment under clause (ii) of paragraph (1)(A), was in the Federal agency or office in which the appointment under that clause is made. 
(3)Eligible program participant definedIn this subsection, the term eligible program participant means an individual who— 
(A)has successfully completed an academic program for which a scholarship or fellowship under this section was awarded; 
(B)has not previously been appointed to the excepted service position under paragraph (1)(A); and 
(C)at the time of the appointment of the individual to an excepted service position under paragraph (1)(A)— 
(i)under the terms of the agreement for such scholarship or fellowship, owes a service commitment to a Department or Federal agency or office referred to in paragraph (1); 
(ii)is employed by the Federal Government under a non-permanent appointment to a position in the excepted service that has national security responsibilities; or 
(iii)is a former civilian employee of the Federal Government who has less than a one-year break in service from the last period of Federal employment of such individual in a non-permanent appointment in the excepted service with national security responsibilities.. 
XGENERAL PROVISIONS 
 
Subtitle A—Financial Matters 
Sec. 1001. General transfer authority. 
Sec. 1002. Budgetary effects of this Act. 
Sec. 1003. Sense of Congress on notice to Congress on unfunded priorities. 
Sec. 1004. Authority to transfer funds to the National Nuclear Security Administration to sustain nuclear weapons modernization. 
Sec. 1005. Audit readiness of Department of Defense statements of budgetary resources. 
Sec. 1006. Report on balances carried forward by the Department of Defense at the end of fiscal year 2012. 
Sec. 1007. Report on elimination and streamlining of reporting requirements, thresholds, and statutory and regulatory requirements resulting from unqualified audit opinion of Department of Defense financial statements. 
Subtitle B—Counter-Drug Activities 
Sec. 1008. Extension of the authority to establish and operate National Guard counterdrug schools. 
Sec. 1009. Biannual reports on use of funds in the Drug Interdiction and Counter-Drug Activities, Defense-wide account. 
Sec. 1010. Extension of authority to support unified counter-drug and counterterrorism campaign in Colombia. 
Sec. 1011. Extension of authority for joint task forces to provide support to law enforcement agencies conducting counter-terrorism activities. 
Sec. 1012. Requirement for biennial certification on provision of support for counter-drug activities to certain foreign governments. 
Subtitle C—Naval Vessels and Shipyards 
Sec. 1013. Policy relating to major combatant vessels of the strike forces of the United States Navy. 
Sec. 1014. Limitation on availability of funds for delayed annual naval vessel construction plan. 
Sec. 1015. Retirement of naval vessels. 
Sec. 1016. Termination of a Maritime Prepositioning Ship squadron. 
Sec. 1017.  Sense of Congress on recapitalization for the Navy and Coast Guard. 
Sec. 1018. Notice to Congress for the review of proposals to name naval vessels. 
Subtitle D—Counterterrorism 
Sec. 1021. Extension of authority to make rewards for combating terrorism. 
Sec. 1022. Prohibition on use of funds to construct or modify facilities in the United States to house detainees transferred from United States Naval Station, Guantanamo Bay, Cuba. 
Sec. 1023. Report on recidivism of individuals detained at United States Naval Station, Guantanamo Bay, Cuba, who have been transferred to foreign countries. 
Sec. 1024. Notice and report on use of naval vessels for detention of individuals captured outside Afghanistan pursuant to the Authorization for Use of Military Force. 
Sec. 1025. Notice required prior to transfer of certain individuals detained at the Detention Facility at Parwan, Afghanistan. 
Sec. 1026. Report on recidivism of individuals formerly detained at the Detention Facility at Parwan, Afghanistan. 
Sec. 1027. Prohibition on the use of funds for the transfer or release of individuals detained at United States Naval Station, Guantanamo Bay, Cuba. 
Sec. 1028. Requirements for certifications relating to the transfer of detainees at United States Naval Station, Guantanamo Bay, Cuba, to foreign countries and other foreign entities. 
Sec. 1029. Rights Unaffected. 
Subtitle E—Nuclear Forces 
Sec. 1031. Nuclear weapons employment strategy of the United States. 
Sec. 1032. Progress of modernization. 
Sec. 1033. Report in the event of insufficient funding for modernization of nuclear weapons stockpile. 
Sec. 1034. Prevention of asymmetry of nuclear weapon stockpile reductions. 
Sec. 1035. Strategic delivery systems. 
Sec. 1036. Consideration of expansion of nuclear forces of other countries. 
Sec. 1037. Nonstrategic nuclear weapon reductions and extended deterrence policy. 
Sec. 1038. Unilateral change in nuclear weapons stockpile of the United States. 
Sec. 1039. Expansion of duties and responsibilities of the Nuclear Weapons Council. 
Sec. 1040. Interagency Council on the Strategic Capability of the National Laboratories. 
Sec. 1041. Cost estimates for nuclear weapons. 
Sec. 1042. Prior notification with regard to retirement of strategic delivery systems. 
Sec. 1043. Report on nuclear warheads on intercontinental ballistic missiles of the United States. 
Sec. 1044. Requirements for combined or interoperable warhead for certain missile systems. 
Sec. 1045. Reports on capability of conventional and nuclear forces against certain tunnel sites and on nuclear weapons program of the People’s Republic of China. 
Sec. 1046. Report on conventional and nuclear forces in the Western Pacific region. 
Subtitle F—Miscellaneous Authorities and Limitations 
Sec. 1051. Expansion of authority of the Secretary of the Army to loan or donate excess non-automatic service rifles for funeral and other ceremonial purposes. 
Sec. 1052. Interagency collaboration on unmanned aircraft systems. 
Sec. 1053. Authority to transfer surplus Mine-Resistant Ambush-Protected vehicles and spare parts. 
Sec. 1054. Notice to Congress of certain Department of Defense nondisclosure agreements. 
Sec. 1055. Extension of authority to provide assured business guarantees to carriers participating in Civil Reserve Air Fleet. 
Sec. 1056. Authority for short-term extension of lease for aircraft supporting the Blue Devil intelligence, surveillance, and reconnaissance program. 
Sec. 1057. Rule of construction relating to prohibition on infringing on the individual right to lawfully acquire, possess, own, carry, and otherwise use privately owned firearms, ammunition, and other weapons. 
Sec. 1058. Sense of Congress on the Joint Warfighting Analysis Center. 
Sec. 1059. Limitations on retirement of fixed-wing intra-theater airlift aircraft for general support and time sensitive/mission critical direct support airlift missions of the Department of Defense. 
Subtitle G—Studies and Reports 
Sec. 1061. Electronic warfare strategy of the Department of Defense. 
Sec. 1062. Report on counterproliferation capabilities and limitations. 
Sec. 1063. Report on strategic airlift aircraft. 
Sec. 1064. Repeal of biennial report on the Global Positioning System. 
Sec. 1065. Improvements to reports required on acquisition of technology relating to weapons of mass destruction and the threat posed by weapons of mass destruction, ballistic missiles, and cruise missiles. 
Sec. 1066. Report on force structure of the United States Army. 
Sec. 1067. Report on planned efficiency initiatives at Space and Naval Warfare Systems Command. 
Sec. 1068. Report on military resources necessary to execute United States Force Posture Strategy in the Asia Pacific Region. 
Sec. 1069. Rialto-Colton Basin, California, water resources study. 
Sec. 1070. Reports on the potential security threat posed by Boko Haram. 
Sec. 1071. Study on the ability of national test and evaluation capabilities to support the maturation of hypersonic technologies for future defense systems development. 
Subtitle H—Other Matters 
Sec. 1076. Technical and clerical amendments. 
Sec. 1077. Sense of Congress on recognizing Air Mobility Command on its 20th anniversary. 
Sec. 1078. Dissemination abroad of information about the United States. 
Sec. 1079. Coordination for computer network operations. 
Sec. 1080. Sense of Congress regarding unauthorized disclosures of classified information. 
Sec. 1081. Technical amendments to repeal statutory references to United States Joint Forces Command. 
Sec. 1082. Sense of Congress on non-United States citizens who are graduates of United States educational institutions with advanced degrees in science, technology, engineering, and mathematics. 
Sec. 1083. Scientific framework for recalcitrant cancers. 
Sec. 1084. Protection of veterans’ memorials. 
Sec. 1085. Sense of Congress regarding spectrum. 
Sec. 1086. Public Safety Officers’ Benefits Program. 
Sec. 1087. Removal of action. 
Sec. 1088. Transport for female genital mutilation. 
Sec. 1089. Amendments to law enforcement officer safety provisions of title 18. 
Sec. 1090. Reauthorization of sale of aircraft and parts for wildfire suppression purposes. 
Sec. 1091. Transfer of excess aircraft to other departments of the Federal Government. 
AFinancial Matters 
1001.General transfer authority 
(a)Authority to transfer authorizations 
(1)AuthorityUpon determination by the Secretary of Defense that such action is necessary in the national interest, the Secretary may transfer amounts of authorizations made available to the Department of Defense in this division for fiscal year 2013 between any such authorizations for that fiscal year (or any subdivisions thereof). Amounts of authorizations so transferred shall be merged with and be available for the same purposes as the authorization to which transferred. 
(2)LimitationExcept as provided in paragraph (3), the total amount of authorizations that the Secretary may transfer under the authority of this section may not exceed $4,000,000,000. 
(3)Exception for transfers between military personnel authorizationsA transfer of funds between military personnel authorizations under title IV shall not be counted toward the dollar limitation in paragraph (2). 
(b)LimitationsThe authority provided by subsection (a) to transfer authorizations— 
(1)may only be used to provide authority for items that have a higher priority than the items from which authority is transferred; and 
(2)may not be used to provide authority for an item that has been denied authorization by Congress. 
(c)Effect on authorization amountsA transfer made from one account to another under the authority of this section shall be deemed to increase the amount authorized for the account to which the amount is transferred by an amount equal to the amount transferred. 
(d)Notice to congressThe Secretary shall promptly notify Congress of each transfer made under subsection (a). 
1002.Budgetary effects of this ActThe budgetary effects of this Act, for the purposes of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, jointly submitted for printing in the Congressional Record by the Chairmen of the House and Senate Budget Committees, provided that such statement has been submitted prior to the vote on passage in the House acting first on the conference report or amendment between the Houses. 
1003.Sense of Congress on notice to Congress on unfunded prioritiesIt is the sense of Congress that— 
(1)not later than 45 days after the submittal to Congress of the budget for a fiscal year under section 1105(a) of title 31, United States Code, each officer specified in paragraph (2) should, through the Chairman of the Joint Chiefs of Staff and the Secretary of Defense, submit to the congressional defense committees a list of any priority military programs or activities under the jurisdiction of such officer for which, in the estimate of such officer additional funds, if available, would substantially reduce operational or programmatic risk or accelerate the creation or fielding of a critical military capability; 
(2)the officers specified in this paragraph are— 
(A)the Chief of Staff of the Army; 
(B)the Chief of Naval Operations; 
(C)the Chief of Staff of the Air Force; 
(D)the Commandant of the Marine Corps; and 
(E)the Commander of the United States Special Operations Command; and 
(3)each list, if any, under paragraph (1) should set forth for each military program or activity on such list— 
(A)a description of such program or activity; 
(B)a summary description of the justification for or objectives of additional funds, if available for such program or activity; and 
(C)the additional amount of funds recommended in connection with the justification or objectives described for such program or activity under subparagraph (B). 
1004.Authority to transfer funds to the National Nuclear Security Administration to sustain nuclear weapons modernization 
(a)Transfer authorizedIf the amount authorized to be appropriated for the weapons activities of the National Nuclear Security Administration for fiscal year 2013 in section 3101 is less than $7,900,000,000 (the amount projected to be required for such activities in fiscal year 2013 as specified in the report under section 1251 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2549)), the Secretary of Defense may transfer, from amounts authorized to be appropriated for the Department of Defense for fiscal year 2013 pursuant to this Act, to the Secretary of Energy an amount, not to exceed $150,000,000, to be available only for weapons activities of the National Nuclear Security Administration. 
(b)Notice to CongressIn the event of a transfer under subsection (a), the Secretary of Defense shall promptly notify Congress of the transfer, and shall include in such notice the Department of Defense account or accounts from which funds are transferred. 
(c)Transfer mechanismAny funds transferred under this section shall be transferred in accordance with established procedures for reprogramming under section 1001 or successor provisions of law. 
(d)Construction of authorityThe transfer authority provided under subsection (a) is in addition to any other transfer authority provided under this Act. 
1005.Audit readiness of Department of Defense statements of budgetary resources 
(a)ObjectiveSection 1003(a)(2)(A)(ii) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2439; 10 U.S.C. 2222 note) is amended by inserting , and the statement of budgetary resources of the Department of Defense is validated as ready for audit by not later than September 30, 2014 after September 30, 2017. 
(b)Affordable and sustainable approach 
(1)In generalThe Chief Management Officer of the Department of Defense and the Chief Management Officers of each of the military departments shall ensure that plans to achieve an auditable statement of budgetary resources of the Department of Defense by September 30, 2014, include appropriate steps to minimize one-time fixes and manual work-arounds, are sustainable and affordable, and will not delay full auditability of financial statements. 
(2)Additional elements in FIAR Plan reportEach semi-annual report on the Financial Improvement and Audit Readiness Plan of the Department of Defense submitted by the Under Secretary of Defense (Comptroller) under section 1003(b) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2439; 10 U.S.C. 2222 note) during the period beginning on the date of the enactment of this Act and ending on September 30, 2014, shall include the following: 
(A)A description of the actions taken by the military departments pursuant to paragraph (1). 
(B)A determination by the Chief Management Officer of each military department whether or not such military department is able to achieve an auditable statement of budgetary resources by September 30, 2014, without an unaffordable or unsustainable level of one-time fixes and manual work-arounds and without delaying the full auditability of the financial statements of such military department. 
(C)If the Chief Management Officer of a military department determines under subparagraph (B) that the military department is not able to achieve an auditable statement of budgetary resources by September 30, 2014, as described in that subparagraph— 
(i)an explanation why the military department is unable to meet the deadline; 
(ii)an alternative deadline by which the military department will achieve an auditable statement of budgetary resources; and 
(iii)a description of the plan of the military department for meeting the alternative deadline. 
1006.Report on balances carried forward by the Department of Defense at the end of fiscal year 2012Not later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress, and publish on the Internet website of the Department of Defense available to the public, the following: 
(1)The total dollar amount of all balances carried forward by the Department of Defense at the end of fiscal year 2012 by account. 
(2)The total dollar amount of all unobligated balances carried forward by the Department of Defense at the end of fiscal year 2012 by account. 
(3)The total dollar amount of any balances (both obligated and unobligated) that have been carried forward by the Department of Defense for five years or more as of the end of fiscal year 2012 by account. 
1007.Report on elimination and streamlining of reporting requirements, thresholds, and statutory and regulatory requirements resulting from unqualified audit opinion of Department of Defense financial statementsNot later than 180 days after the date of the enactment of this Act, the Under Secretary of Defense (Comptroller) shall submit to the congressional defense committees a report setting forth, in the opinion of the Under Secretary, the following: 
(1)A list of reports currently required by law to be submitted by the Department of Defense to Congress that would be no longer necessary if the financial statements of the Department of Defense were audited with an unqualified opinion. 
(2)A list of each statutory and regulatory requirement that would be no longer necessary if the financial statements of the Department of defense were audited with an unqualified opinion.  
(3)A list of each statutory and regulatory requirement that could be revised and streamlined if the financial statement of the Department of Defense were audited with an unqualified opinion. 
BCounter-Drug Activities 
1008.Extension of the authority to establish and operate National Guard counterdrug schoolsSection 901 of the Office of National Drug Control Policy Reauthorization Act of 2006 (Public Law 109–469; 120 Stat. 3536; 32 U.S.C. 112 note) is amended— 
(1)in subsection (c)— 
(A)by striking paragraph (1) and redesignating paragraphs (2) through (5) as paragraphs (1) through (4), respectively; and 
(B)by adding at the end the following new paragraph: 
 
(5)The Western Regional Counterdrug Training Center, Camp Murray, Washington.; 
(2)by striking subsection (f) and inserting the following new subsection (f): 
 
(f)Annual report on activitiesNot later than February 1 each year, the Secretary of Defense shall submit to Congress a report on the activities of the National Guard counterdrug schools during the preceding year. Each such report shall set forth a description of the activities of each National Guard counterdrug school for the fiscal year preceding the fiscal year during which the report is submitted, including— 
(1)the amount of funding made available and the appropriation account for each National Guard counterdrug school during such fiscal year; 
(2)the cumulative amount of funding made available for each National Guard counterdrug school during five fiscal years preceding such fiscal year; 
(3)a description of the curriculum and training used at each National Guard counterdrug school; 
(4)a description of how the activities conducted at each National Guard counterdrug school fulfilled Department of Defense counterdrug mission; 
(5)a list of the entities described in subsection (b) whose personnel received training at each National Guard counterdrug school; and 
(6)updates, if any, to the Department of Defense regulations prescribed under subsection (a).; and 
(3)in subsection (g)— 
(A)in paragraph (1), by striking There is hereby authorized and all that follows through such fiscal year and inserting the following: Not more than $30,000,000 may be expended by the Secretary of Defense for purposes of the National Guard counterdrug schools in any fiscal year; and 
(B)in paragraph (2), by striking amount authorized to be appropriated by paragraph (1) and inserting amount expended pursuant to paragraph (1). 
1009.Biannual reports on use of funds in the Drug Interdiction and Counter-Drug Activities, Defense-wide account 
(a)Biannual reports on expenditures of fundsNot later than 60 days after the end of the first half of a fiscal year and after the end of the second half of a fiscal year, the Secretary of Defense shall submit to the congressional defense committees a report setting forth a description of the expenditure of funds, by project code, from the Drug Interdiction and Counter-Drug Activities, Defense-wide account during such half of the fiscal year, including expenditures of funds in direct or indirect support of the counter-drug activities of foreign governments. 
(b)Information on support of counter-drug activities of foreign governmentsThe information in a report under subsection (a) on direct or indirect support of the counter-drug activities of foreign governments shall include, for each foreign government so supported, the following: 
(1)The total amount of assistance provided to, or expended on behalf of, the foreign government. 
(2)A description of the types of counter-drug activities conducted using the assistance. 
(3)An explanation of the legal authority under which the assistance was provided. 
(c)DefinitionsIn this section: 
(1)The term first half of a fiscal year means the period beginning on October 1 of any year and ending on March 31 of the following year. 
(2)The term second half of a fiscal year means the period beginning on April 1 of any year and ending on September 30 of such year. 
(d)Cessation of requirementNo report shall be required under subsection (a) for any half of a fiscal year beginning on or after October 1, 2017. 
(e)Repeal of obsolete authoritySection 1022 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (as enacted into law by Public Law 106–398) is hereby repealed. 
1010.Extension of authority to support unified counter-drug and counterterrorism campaign in ColombiaSection 1021 of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 118 Stat. 2042), as most recently amended by section 1007 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1558), is amended— 
(1)in subsection (a), by striking 2012 and inserting 2013; and 
(2)in subsection (c), by striking 2012 and inserting 2013. 
1011.Extension of authority for joint task forces to provide support to law enforcement agencies conducting counter-terrorism activitiesSection 1022(b) of the National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136; 117 Stat. 1594; 10 U.S.C. 371 note) is amended by striking 2012 and inserting 2013.  
1012.Requirement for biennial certification on provision of support for counter-drug activities to certain foreign governmentsSection 1033 of the National Defense Authorization Act for Fiscal Year 1998 (Public Law 105–85; 111 Stat. 1881), as most recently amended by section 1006 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1557), is further amended— 
(1)in subsection (f)(1), by striking the written certification described in subsection (g) for that fiscal year. and inserting a written certification described in subsection (g) applicable to that fiscal year. The first such certification with respect to any such government may apply only to a period of one fiscal year. Subsequent certifications with respect to any such government may apply to a period of not to exceed two fiscal years.; and 
(2)in subsection (g), in the matter preceding paragraph (1)— 
(A)by striking The written and inserting A written; and 
(B)by striking for a fiscal year and all that follows through the colon and inserting for a government to receive support under this section for any period of time is a certification of each of the following with respect to that government:. 
CNaval Vessels and Shipyards 
1013.Policy relating to major combatant vessels of the strike forces of the United States NavySection 1012(b) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 303), as most recently amended by section 1015 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4586), is amended by striking Secretary of Defense and all that follows through the period and inserting the following: Secretary of the Navy notifies the congressional defense committees that, as a result of a cost-benefit analysis, it would not be practical for the Navy to design the class of ships with an integrated nuclear power system.. 
1014.Limitation on availability of funds for delayed annual naval vessel construction plan 
(a)In generalSection 231 of title 10, United States Code, is amended— 
(1)by redesignating subsection (e) as subsection (f); and 
(2)by inserting after subsection (d) the following new subsection (e): 
 
(e)Limitation on Availability of Funds for Fiscal Years Without Plan and Certification 
(1)If the Secretary of Defense does not include with the defense budget materials for a fiscal year the plan and certification under subsection (a), the Secretary of the Navy may not use more than 50 percent of the funds described in paragraph (2) during the fiscal year in which such materials are submitted until the date on which such plan and certification are submitted to the congressional defense committees. 
(2)The funds described in this paragraph are funds made available to the Secretary of the Navy for operation and maintenance, Navy, for emergencies and extraordinary expenses.. 
(b)Conforming amendmentSection 12304b(i) of title 10, United States Code, is amended by striking section 231(g)(2) and inserting section 231(f)(2).  
1015.Retirement of naval vessels 
(a)Report requiredNot later than 30 days after the date of the enactment of this Act, the Chief of Naval Operations shall submit to the congressional defense committees a report that sets forth a comprehensive description of the current requirements of the Navy for combatant vessels of the Navy, including submarines. 
(b)Additional report element if less than 313 vessels requiredIf the number of combatant vessels for the Navy (including submarines) specified as being required in the report under subsection (a) is less than 313 combatant vessels, the report shall include a justification for the number of vessels specified as being so required and the rationale by which the number of vessels is considered consistent with applicable strategic guidance issued by the President and the Secretary of Defense in 2012. 
1016.Termination of a Maritime Prepositioning Ship squadron 
(a)Report required 
(1)In generalNot later than 60 days after the date of the enactment of this Act, the Chief of Naval Operations and the Commandant of the Marine Corps shall jointly submit to the congressional defense committees a report setting forth an assessment of the Marine Corps Prepositioning Program–Norway and the capability of that program to address any readiness gaps that will be created by the termination of Maritime Prepositioning Ship Squadron One in the Mediterranean. 
(2)ElementsThe report required by paragraph (1) shall include the following: 
(A)A detailed description of the time required to transfer stockpiles onto naval vessels for use in contingency operations. 
(B)A comparison of the response time of the Marine Corps Prepositioning Program–Norway with the response time of Maritime Prepositioning Ship Squadron One. 
(C)A description of the equipment stored in the stockpiles of the Marine Corps Prepositioning Program–Norway, the differences (if any) between that equipment and the equipment of a Maritime Prepositioning Ship squadron, and any increased risk or operational plan impacts associated with using Prepositioning Program–Norway to fulfill the Maritime Prepositioning Ship squadron requirements. 
(D)A description and assessment of the current age and state of maintenance of the equipment of the Marine Corps Maritime Prepositioning Program-Norway. 
(E)A plan to address future requirements, equipment shortages, and modernization needs of the Marine Corps Maritime Prepositioning Program-Norway. 
(b)Limitation on availability of fundsAmounts authorized to be appropriated by this Act may not be obligated or expended to terminate a Maritime Prepositioning Ship squadron until the date of the submittal to the congressional defense committees of the report required by subsection (a). 
1017. Sense of Congress on recapitalization for the Navy and Coast Guard 
(a)FindingsCongress makes the following findings: 
(1)More than 70 percent of the world’s surface is comprised of navigable oceans. 
(2)More than 80 percent of the population of the world lives within 100 miles of an ocean. 
(3)More than 90 percent of the world’s commerce traverses an ocean. 
(4)The national security of the United States is inextricably linked to the maintenance of global freedom of access for both the strategic and commercial interests of the United States. 
(5)To maintain that freedom of access the sea services of the United States, composed of the Navy, the Marine Corps, and the Coast Guard, must be sufficiently positioned as rotationally globally deployable forces with the capability to decisively defend United States citizens, homeland, and interests abroad from direct or asymmetric attack and must be comprised of sufficient vessels to maintain global freedom of action. 
(6)To achieve appropriate capabilities to ensure national security, the Government of the United States must continue to recapitalize the fleets of the Navy and Coast Guard and must continue to conduct vital maintenance and repair of existing vessels to ensure such vessels meet service life goals. 
(b)Sense of CongressIt is the sense of Congress that— 
(1)the sea services of the United States should be funded and maintained to provide the broad spectrum of capabilities required to protect the national security of the United States; 
(2)such capabilities should include— 
(A)the ability to project United States power rapidly anywhere on the globe without the need for host nation basing permission or long and potentially vulnerable logistics supply lines; 
(B)the ability to land and recover maritime forces from the sea for direct combat action, to evacuate United States citizens from hostile situations, and to provide humanitarian assistance where needed; 
(C)the ability to operate from the subsurface with overpowering conventional combat power, as well as strategic deterrence; and 
(D)the ability to operate in collaboration with United States maritime partners in the common interest of preventing piracy at sea and maintaining the commercial sea lanes available for global commerce; 
(3)the Secretary of Defense, in coordination with the Secretary of the Navy, should maintain the recapitalization plans for the Navy as a priority in all future force structure decisions; and 
(4)the Secretary of Homeland Security should maintain the recapitalization plans for the Coast Guard as a priority in all future force structure decisions. 
1018.Notice to Congress for the review of proposals to name naval vessels 
(a)FindingsCongress makes the following findings: 
(1)The Navy traces its ancestry to October 13, 1775, when an Act of the Continental Congress authorized the first vessel of a navy for the United Colonies. Vessels of the Continental Navy were named for early patriots and military heroes, Federal institutions, colonial cities, and positive character traits representative of naval and military virtues. 
(2)An Act of Congress on March 3, 1819, made the Secretary of the Navy responsible for assigning names to vessels of the Navy. Traditional sources for vessel names customarily encompassed such categories as geographic locations in the United States; historic sites, battles, and ships; naval and military heroes and leaders; and noted individuals who made distinguished contributions to United States national security. 
(3)These customs and traditions provide appropriate and necessary standards for the naming of vessels of the Navy. 
(b)Notice to CongressSection 7292 of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(d) 
(1)The Secretary of the Navy may not announce or implement any proposal to name a vessel of the Navy until 30 days after the date on which the Secretary submits to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth such proposal. 
(2)Each report under this subsection shall describe the justification for the proposal covered by such report in accordance with the standards referred to in section 1024(a) of the National Defense Authorization Act for Fiscal Year 2013.. 
(c)Effective dateThis section and the amendment made by this section shall go into effect on the date that is 30 days after the date of the enactment of this Act. 
DCounterterrorism 
1021.Extension of authority to make rewards for combating terrorism 
(a)ExtensionSection 127b(c)(3)(C) of title 10, United States Code, is amended by striking September 30, 2013 and inserting September 30, 2014. 
(b)Report to CongressNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report that outlines the future requirements and authorities to make rewards for combating terrorism. The report shall include— 
(1)an analysis of future requirements under section 127b of title 10, United States Code; 
(2)a detailed description of requirements for rewards in support of operations with allied forces; and 
(3)an overview of geographic combatant commander requirements through September 30, 2014. 
1022.Prohibition on use of funds to construct or modify facilities in the United States to house detainees transferred from United States Naval Station, Guantanamo Bay, Cuba 
(a)In generalNo amounts authorized to be appropriated or otherwise made available to the Department of Defense for fiscal year 2013 may be used to construct or modify any facility in the United States, its territories, or possessions to house any individual detained at Guantanamo for the purposes of detention or imprisonment in the custody or under the control of the Department of Defense unless authorized by Congress. 
(b)ExceptionThe prohibition in subsection (a) shall not apply to any modification of facilities at United States Naval Station, Guantanamo Bay, Cuba. 
(c)Individual detained at Guantanamo definedIn this section, the term individual detained at Guantanamo has the meaning given that term in section 1028(f)(2). 
1023.Report on recidivism of individuals detained at United States Naval Station, Guantanamo Bay, Cuba, who have been transferred to foreign countries 
(a)Report requiredNot later than 60 days after the date of the enactment of this Act, and annually thereafter for five years, the Director of the Defense Intelligence Agency, in consultation with the head of each element of the intelligence community that the Director considers appropriate, shall submit to the covered congressional committees a report assessing the factors that cause or contribute to the recidivism of individuals detained at Guantanamo who are transferred or released to a foreign country. Such report shall include— 
(1)a discussion of trends, by country and region, where recidivism has occurred; and 
(2)an assessment of the implementation by foreign countries of the international arrangements relating to the transfer or release of individuals detained at Guantanamo reached between the United States and each foreign country to which an individual detained at Guantanamo has been transferred or released. 
(b)FormThe report required under subsection (a) may be submitted in classified form. 
(c)DefinitionsIn this section: 
(1)The term covered congressional committees means— 
(A)the Committee on Armed Services, the Committee on Foreign Affairs, and the Permanent Select Committee on Intelligence of the House of Representatives; and 
(B)the Committee on Armed Services, the Committee on Foreign Relations, and the Select Committee on Intelligence of the Senate. 
(2)The term individual detained at Guantanamo means any individual who is or was located at United States Naval Station, Guantanamo Bay, Cuba, who— 
(A)is not a citizen of the United States or a member of the Armed Forces of the United States; and 
(B)on or after January 1, 2002, was— 
(i)in the custody or under the control of the Department of Defense; or 
(ii)otherwise under detention at United States Naval Station, Guantanamo Bay, Cuba. 
1024.Notice and report on use of naval vessels for detention of individuals captured outside Afghanistan pursuant to the Authorization for Use of Military Force 
(a)Notice to CongressNot later than 30 days after first detaining an individual pursuant to the Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541 note) on a naval vessel outside the United States, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and House of Representatives notice of the detention. In the case of such an individual who is transferred or released before the submittal of the notice of the individual’s detention, the Secretary shall also submit to such Committees notice of the transfer or release. 
(b)Report 
(1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and House of Representatives a report on the use of naval vessels for the detention outside the United States of any individual who is detained pursuant to the Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541 note). Such report shall include— 
(A)procedures and any limitations on detaining such individuals at sea on board United States naval vessels; 
(B)an assessment of any force protection issues associated with detaining such individuals on such vessels; 
(C)an assessment of the likely effect of such detentions on the original mission of such naval vessels; and 
(D)any restrictions on long-term detention of individuals on United States naval vessels. 
(2)Form of reportThe report required under paragraph (1) may be submitted in classified form. 
1025.Notice required prior to transfer of certain individuals detained at the Detention Facility at Parwan, Afghanistan 
(a)Notice requiredThe Secretary of Defense shall submit to the appropriate congressional committees notice in writing of the proposed transfer of any individual detained pursuant to the Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541 note) who is a national of a country other than the United States or Afghanistan from detention at the Detention Facility at Parwan, Afghanistan, to the custody of the Government of Afghanistan or of any other country. Such notice shall be provided not later than 10 days before such a transfer may take place. 
(b)Assessments requiredPrior to any transfer referred to under subsection (a), the Secretary shall ensure that an assessment is conducted as follows:  
(1)In the case of the proposed transfer of such an individual by reason of the individual being released, an assessment of the threat posed by the individual and the security environment of the country to which the individual is to be transferred. 
(2)In the case of the proposed transfer of such an individual to a country other than Afghanistan for the purpose of the prosecution of the individual, an assessment regarding the capacity, willingness, and historical track record of the country with respect to prosecuting similar cases, including a review of the primary evidence against the individual to be transferred and any significant admissibility issues regarding such evidence that are expected to arise in connection with the prosecution of the individual. 
(3)In the case of the proposed transfer of such an individual for reintegration or rehabilitation in a country other than Afghanistan, an assessment regarding the capacity, willingness, and historical track records of the country for reintegrating or rehabilitating similar individuals. 
(4)In the case of the proposed transfer of such an individual to the custody of the Government of Afghanistan for prosecution or detention, an assessment regarding the capacity, willingness, and historical track record of Afghanistan to prosecute or detain long-term such individuals. 
(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives and the Committee on Armed Services and the Committee on Foreign Relations of the Senate. 
1026.Report on recidivism of individuals formerly detained at the Detention Facility at Parwan, Afghanistan 
(a)ReportNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the relevant congressional committees a report on the estimated recidivism rates and the factors that appear to contribute to the recidivism of individuals formerly detained at the Detention Facility at Parwan, Afghanistan, who were transferred or released, including the estimated total number of individuals who have been recaptured on one or more occasion. 
(b)FormThe report required under subsection (a) may be submitted in classified form. 
(c)Relevant congressional committees definedIn this section, the term relevant congressional committees means— 
(1)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and 
(2)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives. 
1027.Prohibition on the use of funds for the transfer or release of individuals detained at United States Naval Station, Guantanamo Bay, CubaNone of the funds authorized to be appropriated by this Act for fiscal year 2013 may be used to transfer, release, or assist in the transfer or release to or within the United States, its territories, or possessions of Khalid Sheikh Mohammed or any other detainee who— 
(1)is not a United States citizen or a member of the Armed Forces of the United States; and 
(2)is or was held on or after January 20, 2009, at United States Naval Station, Guantanamo Bay, Cuba, by the Department of Defense. 
1028.Requirements for certifications relating to the transfer of detainees at United States Naval Station, Guantanamo Bay, Cuba, to foreign countries and other foreign entities 
(a)Certification required prior to transfer 
(1)In generalExcept as provided in paragraph (2) and subsection (d), the Secretary of Defense may not use any amounts authorized to be appropriated or otherwise available to the Department of Defense for fiscal year 2013 to transfer any individual detained at Guantanamo to the custody or control of the individual's country of origin, any other foreign country, or any other foreign entity unless the Secretary submits to Congress the certification described in subsection (b) not later than 30 days before the transfer of the individual. 
(2)ExceptionParagraph (1) shall not apply to any action taken by the Secretary to transfer any individual detained at Guantanamo to effectuate an order affecting the disposition of the individual that is issued by a court or competent tribunal of the United States having lawful jurisdiction (which the Secretary shall notify Congress of promptly after issuance). 
(b)CertificationA certification described in this subsection is a written certification made by the Secretary of Defense, with the concurrence of the Secretary of State and in consultation with the Director of National Intelligence, that— 
(1)the government of the foreign country or the recognized leadership of the foreign entity to which the individual detained at Guantanamo is to be transferred— 
(A)is not a designated state sponsor of terrorism or a designated foreign terrorist organization; 
(B)maintains control over each detention facility in which the individual is to be detained if the individual is to be housed in a detention facility; 
(C)is not, as of the date of the certification, facing a threat that is likely to substantially affect its ability to exercise control over the individual; 
(D)has taken or agreed to take effective actions to ensure that the individual cannot take action to threaten the United States, its citizens, or its allies in the future; 
(E)has taken or agreed to take such actions as the Secretary of Defense determines are necessary to ensure that the individual cannot engage or reengage in any terrorist activity; and 
(F)has agreed to share with the United States any information that— 
(i)is related to the individual or any associates of the individual; and 
(ii)could affect the security of the United States, its citizens, or its allies; and 
(2)includes an assessment, in classified or unclassified form, of the capacity, willingness, and past practices (if applicable) of the foreign country or entity in relation to the Secretary’s certifications. 
(c)Prohibition in cases of prior confirmed recidivism 
(1)ProhibitionExcept as provided in paragraph (2) and subsection (d), the Secretary of Defense may not use any amounts authorized to be appropriated or otherwise made available to the Department of Defense to transfer any individual detained at Guantanamo to the custody or control of the individual's country of origin, any other foreign country, or any other foreign entity if there is a confirmed case of any individual who was detained at United States Naval Station, Guantanamo Bay, Cuba, at any time after September 11, 2001, who was transferred to such foreign country or entity and subsequently engaged in any terrorist activity. 
(2)ExceptionParagraph (1) shall not apply to any action taken by the Secretary to transfer any individual detained at Guantanamo to effectuate an order affecting the disposition of the individual that is issued by a court or competent tribunal of the United States having lawful jurisdiction (which the Secretary shall notify Congress of promptly after issuance). 
(d)National security waiver 
(1)In generalThe Secretary of Defense may waive the applicability to a detainee transfer of a certification requirement specified in subparagraph (D) or (E) of subsection (b)(1) or the prohibition in subsection (c), if the Secretary certifies the rest of the criteria required by subsection (b) for transfers prohibited by (c) and, with the concurrence of the Secretary of State and in consultation with the Director of National Intelligence, determines that— 
(A)alternative actions will be taken to address the underlying purpose of the requirement or requirements to be waived; 
(B)in the case of a waiver of subparagraph (D) or (E) of subsection (b)(1), it is not possible to certify that the risks addressed in the paragraph to be waived have been completely eliminated, but the actions to be taken under subparagraph (A) will substantially mitigate such risks with regard to the individual to be transferred; 
(C)in the case of a waiver of subsection (c), the Secretary has considered any confirmed case in which an individual who was transferred to the country subsequently engaged in terrorist activity, and the actions to be taken under subparagraph (A) will substantially mitigate the risk of recidivism with regard to the individual to be transferred; and 
(D)the transfer is in the national security interests of the United States. 
(2)ReportsWhenever the Secretary makes a determination under paragraph (1), the Secretary shall submit to the appropriate committees of Congress, not later than 30 days before the transfer of the individual concerned, the following: 
(A)A copy of the determination and the waiver concerned. 
(B)A statement of the basis for the determination, including— 
(i)an explanation why the transfer is in the national security interests of the United States; 
(ii)in the case of a waiver of paragraph (D) or (E) of subsection (b)(1), an explanation why it is not possible to certify that the risks addressed in the paragraph to be waived have been completely eliminated; and 
(iii)a classified summary of— 
(I)the individual’s record of cooperation while in the custody of or under the effective control of the Department of Defense; and 
(II)the agreements and mechanisms in place to provide for continuing cooperation. 
(C)A summary of the alternative actions to be taken to address the underlying purpose of, and to mitigate the risks addressed in, the paragraph or subsection to be waived. 
(D)The assessment required by subsection (b)(2). 
(e)Record of cooperationIn assessing the risk that an individual detained at Guantanamo will engage in terrorist activity or other actions that could affect the security of the United States if released for the purpose of making a certification under subsection (b) or a waiver under subsection (d), the Secretary of Defense may give favorable consideration to any such individual— 
(1)who has substantially cooperated with United States intelligence and law enforcement authorities, pursuant to a pre-trial agreement, while in the custody of or under the effective control of the Department of Defense; and 
(2)for whom agreements and effective mechanisms are in place, to the extent relevant and necessary, to provide for continued cooperation with United States intelligence and law enforcement authorities. 
(f)DefinitionsIn this section: 
(1)The term appropriate committees of Congress means— 
(A)the Committee on Armed Services, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate; and 
(B)the Committee on Armed Services, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives. 
(2)The term individual detained at Guantanamo means any individual located at United States Naval Station, Guantanamo Bay, Cuba, as of October 1, 2009, who— 
(A)is not a citizen of the United States or a member of the Armed Forces of the United States; and 
(B)is— 
(i)in the custody or under the control of the Department of Defense; or 
(ii)otherwise under detention at United States Naval Station, Guantanamo Bay, Cuba. 
(3)The term foreign terrorist organization means any organization so designated by the Secretary of State under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189). 
1029.Rights UnaffectedNothing in the Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541 note) or the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81) shall be construed to deny the availability of the writ of habeas corpus or to deny any Constitutional rights in a court ordained or established by or under Article III of the Constitution to any person inside the United States who would be entitled to the availability of such writ or to such rights in the absence of such laws. 
ENuclear Forces 
1031.Nuclear weapons employment strategy of the United States 
(a)Reports on strategySection 491 of title 10, United States Code, is— 
(1)transferred to chapter 24 of such title, as added by subsection (b)(1); and 
(2)amended— 
(A)in the heading, by inserting weapons after Nuclear; 
(B)by striking nuclear employment strategy each place it appears and inserting nuclear weapons employment strategy; 
(C)in paragraph (1)— 
(i)by inserting the after modifications to; and  
(ii)by inserting , plans, and options after employment strategy; 
(D)by inserting after paragraph (3) the following new paragraph: 
 
(4)The extent to which such modifications include an increased reliance on conventional or non-nuclear global strike capabilities or missile defenses of the United States.; 
(E)by striking On the date and inserting (a) Reports.—On the date; and 
(F)by adding at the end the following new subsections: 
 
(b)Annual briefingsNot later than March 15 of each year, the Secretary of Defense shall provide to the congressional defense committees a briefing regarding the nuclear weapons employment strategy, plans, and options of the United States. 
(c)Notification of anomalies 
(1)The Secretary of Defense shall submit to the congressional defense committees written notification of an anomaly in the nuclear command, control, and communications system of the United States that is reported to the Secretary of Defense or the Nuclear Weapons Council by not later than 14 days after the date on which the Secretary or the Council learns of such anomaly, as the case may be. 
(2)In this subsection, the term anomaly means any unplanned, irregular, or abnormal event, whether unexplained or caused intentionally or unintentionally by a person or a system.. 
(b)Clerical and conforming amendments 
(1)Chapter 24Part I of subtitle A of title 10, United States Code, is amended by adding at the end the following new chapter: 
 
24Nuclear posture 
 
Sec. 
491. Nuclear weapons employment strategy of the United States: reports on modification of strategy.. 
(2)Table of chaptersThe table of chapters at the beginning of subtitle A of title 10, United States Code, and at the beginning of part I of such subtitle, are each amended by inserting after the item relating to chapter 23 the following new item: 
 
 
24. Nuclear posture491.  
(3)Transfer of provisions 
(A)Chapter 23Chapter 23 of title 10, United States Code, is amended as follows: 
(i)Section 490a is— 
(I)transferred to chapter 24 of such title, as added by paragraph (1); 
(II)inserted after section 491 of such title, as added to such chapter 24 by subsection (a)(1); and 
(III)redesignated as section 492. 
(ii)The table of sections at the beginning of such chapter 23 is amended by striking the items relating to sections 490a and 491. 
(B)FY12 NDAASection 1077 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 50 U.S.C. 2514) is— 
(i)transferred to chapter 24 of title 10, United States Code, as added by paragraph (1); 
(ii)inserted after section 492 of such title, as added by subparagraph (A)(i); 
(iii)redesignated as section 493; and 
(iv)amended by striking the date of the enactment of this Act and inserting December 31, 2011,. 
(III)by striking the date of the enactment of this Act and inserting December 31, 2011,. 
(C)Clerical amendments 
(i)Table of sectionsThe table of sections at the beginning of chapter 24 of title 10, United States Code, as added by paragraph (1), is amended by inserting after the item relating to section 491 the following new items: 
 
 
492. Biennial assessment and report on the delivery platforms for nuclear weapons and the nuclear command and control system. 
493. Reports to Congress on the modification of the force structure for the strategic nuclear weapons delivery systems of the United States.. 
(ii)Section heading typeface and typestyleSection 493 of title 10, United States Code, as added by subparagraph (B), is amended— 
(I)in the enumerator, by striking SEC. and inserting §; and 
(II)in the section heading— 
(aa)by striking the period at the end; and 
(bb)by conforming the typeface and typestyle, including capitalization, to the typeface and typestyle as used in the section heading of section 491 of such title. 
(4)Conforming amendmentSection 1031(b) of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1574) is amended by striking section 490a of title 10, United States Code, as added by subsection (a), and inserting section 492 of title 10, United States Code,. 
1032.Progress of modernization 
(a)Nuclear employment strategySubsection (a) of section 491 of title 10, United States Code, as amended by section 1031, is amended by striking On the date on which the President issues and inserting By not later than 60 days before the date on which the President implements. 
(b)Reports requiredSuch section 491 is further amended by adding at the end the following: 
 
(d)Reports on 2010 Nuclear Posture Review Implementation Study decisionsDuring each of fiscal years 2012 through 2021, not later than 60 days before the date on which the President carries out the results of the decisions made pursuant to the 2010 Nuclear Posture Review Implementation Study that would alter the nuclear weapons employment strategy, guidance, plans, or options of the United States, the President shall— 
(1)ensure that the annual report required under section 1043(a)(1) of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1576) is transmitted to Congress, if so required; 
(2)ensure that the report required under section 494(a)(2)(A) of this title is transmitted to Congress, if so required under such section; and 
(3)transmit to the congressional defense committees a report providing the high-, medium-, and low- confidence assessments of the intelligence community (as defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 401a(4))) as to whether the United States will have significant warning of a strategic surprise or breakout caused by foreign nuclear weapons developments.. 
1033.Report in the event of insufficient funding for modernization of nuclear weapons stockpile 
(a)Sense of CongressIt is the sense of Congress that— 
(1)consistent with Condition 9 of the Resolution of Advice and Consent to Ratification of the New START Treaty of the Senate, agreed to on December 22, 2010, the United States is committed to ensuring the safety, security, reliability, and credibility of its nuclear forces; and 
(2)the United States is committed to— 
(A)proceeding with a robust stockpile stewardship program and maintaining and modernizing nuclear weapons production capabilities and capacities of the United States to ensure the safety, security, reliability, and credibility of the nuclear arsenal of the United States at the New START Treaty levels and meeting requirements for hedging against possible international developments or technical problems; 
(B)reinvigorating and sustaining the nuclear security laboratories of the United States and preserving the core nuclear weapons competencies therein; and 
(C)providing the resources needed to achieve these objectives, using as a starting point the levels set forth in the President's 10-year plan provided to Congress in November 2010 pursuant to section 1251 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2549). 
(b)Insufficient funding report 
(1)In generalSection 1045 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 50 U.S.C. 2523b) is— 
(A)transferred to chapter 24 of title 10, United States Code, as added by section 1031(b); 
(B)inserted after section 493 of such title, as added to such chapter 24 by such section 1031(b); 
(C)redesignated as section 494; and 
(D)amended by amending paragraph (2) of subsection (a) to read as follows: 
 
(2)Insufficient funding 
(A)ReportDuring each year in which the New START Treaty is in force, if the President determines that an appropriations Act is enacted that fails to meet the resource levels set forth in the November 2010 update to the plan referred to in section 1251 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2549) or if at any time determines that more resources are required to carry out such plan than were estimated, the President shall transmit to the appropriate congressional committees, within 60 days of making such a determination, a report detailing— 
(i)a plan to address the resource shortfall; 
(ii)if more resources are required to carry out the plan than were estimated— 
(I)the proposed level of funding required; and 
(II)an identification of the stockpile work, campaign, facility, site, asset, program, operation, activity, construction, or project for which additional funds are required; 
(iii)any effects caused by the shortfall on the safety, security, reliability, or credibility of the nuclear forces of the United States; 
(iv)whether and why, in light of the shortfall, remaining a party to the New START Treaty is still in the national interest of the United States; and 
(v)a detailed explanation of why the modernization timelines established in the 2010 Nuclear Posture Review are no longer applicable. 
(B)Prior notificationIf the President transmits a report under subparagraph (A), the President shall notify the appropriate congressional committees of any determination by the President to reduce the number of deployed nuclear warheads of the United States by not later than 60 days before taking any action to carry out such reduction. 
(C)ExceptionThe limitation in subparagraph (B) shall not apply to— 
(i)reductions made to ensure the safety, security, reliability, and credibility of the nuclear weapons stockpile and strategic delivery systems, including activities related to surveillance, assessment, certification, testing, and maintenance of nuclear warheads and strategic delivery systems; or 
(ii)nuclear warheads that are retired or awaiting dismantlement on the date of the report under subparagraph (A). 
(D)DefinitionsIn this paragraph: 
(i)The term appropriate congressional committees means— 
(I)the congressional defense committees; and 
(II)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives. 
(ii)The term New START Treaty means the Treaty between the United States of America and the Russian Federation on Measures for the Further Reduction and Limitation of Strategic Offensive Arms, signed on April 8, 2010, and entered into force on February 5, 2011.. 
(2)Clerical amendments 
(A)Table of ContentsThe table of sections at the beginning of chapter 24 of title 10, United States Code, as added by section 1031(b), is amended by inserting after the item relating to section 493 the following new item: 
 
 
494. Nuclear force reductions.. 
(B)Section heading typeface and typestyleSection 494 of title 10, United States Code, as added by paragraph (1), is amended— 
(i)in the enumerator, by striking SEC. and inserting §; and 
(ii)in the section heading— 
(I)by striking the period at the end; and 
(II)by conforming the typeface and typestyle, including capitalization, to the typeface and typestyle as used in the section heading of section 491 of such title. 
(4)Effective dateThe amendment made by paragraph (1)(D) shall take effect on October 1, 2012. 
1034.Prevention of asymmetry of nuclear weapon stockpile reductionsSection 494 of title 10, United States Code, as added by section 1033(b)(1), is amended by adding at the end the following new subsection: 
 
(d)Prevention of asymmetry in reductions 
(1)CertificationDuring any year in which the President recommends to reduce the number of nuclear weapons in the active and inactive stockpiles of the United States by a number that is greater than a de minimis reduction, the President shall certify in writing to the congressional defense committees whether such reductions will cause the number of nuclear weapons in such stockpiles to be fewer than the high-confidence assessment of the intelligence community (as defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 401a(4))) with respect to the number of nuclear weapons in the active and inactive stockpiles of the Russian Federation. 
(2)NotificationIf the President certifies under paragraph (1) that the recommended number of nuclear weapons in the active and inactive stockpiles of the United States is fewer than the high-confidence assessment of the intelligence community with respect to the number of nuclear weapons in the active and inactive stockpiles of the Russian Federation, the President shall transmit to the congressional defense committees a report by the Commander of the United States Strategic Command, without change, detailing whether the recommended reduction would create a strategic imbalance or degrade deterrence and extended deterrence between the total number of nuclear weapons of the United States and the total number of nuclear weapons of the Russian Federation. The President shall transmit such report by not later than 60 days before the date on which the President carries out any such recommended reductions. 
(3)ExceptionThe notification in paragraph (2) shall not apply to— 
(A)reductions made to ensure the safety, security, reliability, and credibility of the nuclear weapons stockpile and strategic delivery systems, including activities related to surveillance, assessment, certification, testing, and maintenance of nuclear warheads and strategic delivery systems; or 
(B)nuclear warheads that are retired or awaiting dismantlement on the date of the certification under paragraph (1). 
(4)Additional viewsOn the date on which the President transmits to the congressional defense committees a report by the Commander of the United States Strategic Command under paragraph (2), the President may transmit to such committees a report by the President with respect to whether the recommended reductions covered by the report of the Commander will impact the deterrence or extended deterrence capabilities of the United States.. 
1035.Strategic delivery systems 
(a)In generalChapter 24 of title 10, United States Code, as added by section 1031(b), is amended by inserting after section 494, as added by section 1033(b)(1), the following new section: 
 
495.Strategic delivery systems  
(a)Annual certificationBeginning in fiscal year 2013, the President shall annually certify in writing to the congressional defense committees whether plans to modernize or replace strategic delivery systems are fully funded at levels equal to or more than the levels set forth in the November 2010 update to the plan referred to in section 1251 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2549), including plans regarding— 
(1)a heavy bomber and air-launched cruise missile; 
(2)an intercontinental ballistic missile; 
(3)a submarine-launched ballistic missile; 
(4)a ballistic missile submarine; and 
(5)maintaining the nuclear command and control system (as first reported under section 1043 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1576)). 
(b)Additional report matters following certain certificationsIf in any year before fiscal year 2020 the President certifies under subsection (a) that plans to modernize or replace strategic delivery systems are not fully funded, the President shall include in the next annual report transmitted to Congress under section 1043 of the National Defense Authorization Act for Fiscal Year 2012 the following: 
(1)A determination of whether or not the lack of full funding will result in a loss of military capability when compared with the November 2010 update to the plan referred to in section 1251 of the National Defense Authorization Act for Fiscal Year 2010. 
(2)If the determination under paragraph (1) is that the lack of full funding will result in a loss of military capability— 
(A)a plan to preserve or retain the military capability that would otherwise be lost; or 
(B)a report setting forth— 
(i)an assessment of the impact of the lack of full funding on the strategic delivery systems specified in subsection (a); and 
(ii)a description of the funding required to restore or maintain the capability. 
(3)A certification by the President of whether or not the President is committed to accomplishing the modernization and replacement of strategic delivery systems and will meet the obligations concerning nuclear modernization as set forth in declaration 12 of the Resolution of Advice and Consent to Ratification of the New START Treaty. 
(c)Prior notificationNot later than 60 days before the date on which the President carries out any reduction to the number of strategic delivery systems, the President shall— 
(1)make the certification under subsection (a) for the fiscal year for which the reductions are proposed to be carried out; 
(2)transmit the additional report matters under subsection (b) for such fiscal year, if such additional report matters are so required; and 
(3)certify to the congressional defense committees that the Russian Federation is in compliance with its arms control obligations with the United States and is not engaged in activity in violation of, or inconsistent with, such obligations. 
(d)Treatment of certain reductionsAny certification under subsection (a) shall not take into account the following: 
(1)Reductions made to ensure the safety, security, reliability, and credibility of the nuclear weapons stockpile and strategic delivery systems, including activities related to surveillance, assessment, certification, testing, and maintenance of nuclear warheads and delivery systems. 
(2)Strategic delivery systems that are retired or awaiting dismantlement on the date of the certification under subsection (a). 
(e)DefinitionsIn this section: 
(1)The term New START Treaty means the Treaty between the United States of America and the Russian Federation on Measures for the Further Reduction and Limitation of Strategic Offensive Arms, signed on April 8, 2010, and entered into force on February 5, 2011. 
(2)The term strategic delivery system means a delivery system for nuclear weapons.. 
(b)Clerical amendmentThe table of sections at the beginning of chapter 24 of such title is amended by inserting after the item relating to section 494, as added by section 1033(b)(2), the following new item: 
 
 
495. Strategic delivery systems.. 
1036.Consideration of expansion of nuclear forces of other countries 
(a)In generalChapter 24 of title 10, United States Code, as added by section 1031(b), is amended by inserting after section 495, as added by section 1035(a), the following new section: 
 
496.Consideration of expansion of nuclear forces of other countries 
(a)Report and certificationNot later than 60 days before the President recommends any reductions to the nuclear forces of the United States— 
(1)the President shall transmit to the appropriate congressional committees a report detailing, for each country with nuclear weapons, the high-, medium-, and low- confidence assessment of the intelligence community (as defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 401a(4))) with respect to— 
(A)the number of each type of nuclear weapons possessed by such country; 
(B)the modernization plans for such weapons of such country; 
(C)the production capacity of nuclear warheads and strategic delivery systems (as defined in section 495(e)(2) of this title) of such country; 
(D)the nuclear doctrine of such country; and 
(E)the impact of such recommended reductions on the deterrence and extended deterrence capabilities of the United States; and 
(2)the Commander of the United States Strategic Command shall certify to the appropriate congressional committees whether such recommended reductions in the nuclear forces of the United States will— 
(A)impair the ability of the United States to address— 
(i)unplanned strategic or geopolitical events; or 
(ii)technical challenge; or 
(B)degrade the deterrence or assurance provided by the United States to friends and allies of the United States. 
(b)FormThe reports required by subsection (a)(1) shall be submitted in unclassified form, but may include a classified annex. 
(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the following: 
(1)The congressional defense committees. 
(2)The Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 495, as added by section 1035(b), the following new item: 
 
 
496. Consideration of expansion of nuclear forces of other countries.. 
1037.Nonstrategic nuclear weapon reductions and extended deterrence policy 
(a)Sense of CongressIt is the sense of Congress that— 
(1)the United States should pursue negotiations with the Russian Federation aimed at the reduction of Russian deployed and nondeployed nonstrategic nuclear forces; 
(2)nonstrategic nuclear weapons should be considered when weighing the balance of the nuclear forces of the United States and the Russian Federation; 
(3)any geographical relocation or storage of nonstrategic nuclear weapons by the Russian Federation does not constitute a reduction or elimination of such weapons; 
(4)the vast advantage of the Russian Federation in nonstrategic nuclear weapons constitutes a threat to the United States and its allies and a growing asymmetry in Western Europe; 
(5)the forward-deployed nuclear forces of the United States are an important contributor to the assurance of the allies of the United States and constitute a check on proliferation and a tool in dealing with neighboring states hostile to the North Atlantic Treaty Organization (NATO); 
(6)the United States should maintain its commitment to extended deterrence, specifically the nuclear alliance of NATO, as an important component of ensuring and linking the national security interests of the United States and the security of its European allies; 
(7)forward-deployed nuclear forces of the United States shall remain based in Europe in support of the nuclear policy and posture of NATO subject to the policy and requirements of NATO; 
(8)the presence of nuclear weapons of the United States in Europe—combined with NATO’s unique nuclear sharing arrangements under which non-nuclear members participate in nuclear planning and possess specially configured aircraft capable of delivering nuclear weapons—provides reassurance to allies and partners who feel exposed to regional threats; and 
(9)only the President and Congress have the legal authority over the nuclear forces of the United States and no multilateral organization, not even NATO, can articulate a declaratory policy concerning the use of nuclear weapons that binds the United States. 
(b)Notification 
(1)In generalChapter 24 of title 10, United States Code, as added by section 1031(b), is amended by inserting after section 496, as added by section 1036(a), the following new section: 
 
497.Notification required for reduction, consolidation, or withdrawal of nuclear forces based in Europe 
(a)NotificationUpon any decision to reduce, consolidate, or withdraw the nuclear forces of the United States that are based in Europe, the President shall transmit to the appropriate congressional committees a notification containing— 
(1)justification for such reduction, consolidation, or withdrawal; and 
(2)an assessment of how member states of the North Atlantic Treaty Organization, in light of such reduction, consolidation, or withdrawal, assess the credibility of the deterrence capability of the United States in support of its commitments undertaken pursuant to article 5 of the North Atlantic Treaty, signed at Washington, District of Columbia, on April 4, 1949, and entered into force on August 24, 1949 (63 Stat. 2241; TIAS 1964). 
(b)Prior notification required 
(1)In generalThe President shall transmit the notification required by subsection (a) by not later than 60 days before the date on which the President commences a reduction, consolidation, or withdrawal of the nuclear forces of the United States that are based in Europe described in such notification. 
(2)ExceptionThe limitation in paragraph (1) shall not apply to a reduction, consolidation, or withdrawal of nuclear weapons of the United States that are based in Europe made to ensure the safety, security, reliability, and credibility of such weapons. 
(c)Appropriate Congressional Committees definedIn this section, the term appropriate congressional committees means— 
(1)the Committees on Armed Services of the House of Representatives and the Senate; and 
(2)the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate.. 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating section 496, as added by section 1036(b), the following new item: 
 
 
497. Notification required for reduction, consolidation, or withdrawal of nuclear forces based in Europe.. 
1038.Unilateral change in nuclear weapons stockpile of the United States 
(a)In generalChapter 24 of title 10, United States Code, as added by section 1031(b), is amended by inserting after section 497, as added by section 1037(b)(1), the following new section: 
 
498Unilateral change in nuclear weapons stockpile of the United States 
(a)In generalOther than pursuant to a treaty, if the President has under consideration to unilaterally change the size of the total stockpile of nuclear weapons of the United States by more than 25 percent, prior to doing so the President shall initiate a Nuclear Posture Review. 
(b)Terms of referencePrior to the initiation of a Nuclear Posture Review under this section, the President shall determine the terms of reference for the Nuclear Posture Review, which the President shall provide to the congressional defense committees. 
(c)Nuclear Posture ReviewUpon completion of a Nuclear Posture Review under this section, the President shall submit the Nuclear Posture Review to the congressional defense committees prior to implementing any change in the nuclear weapons stockpile by more than 25 percent. 
(d)ConstructionThis section shall not apply to changes to the nuclear weapons stockpile resulting from treaty obligations. 
(e)FormA Nuclear Posture Review under this section shall be submitted in unclassified form, but may include a classified annex.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating section 497, as added by section 1037(b)(2), the following new item: 
 
 
498. Unilateral change in nuclear weapons stockpile of the United States.. 
1039.Expansion of duties and responsibilities of the Nuclear Weapons Council 
(a)Guidance on nuclear command, control, and communications systemsSection 179(d) of title 10, United States Code, is amended— 
(1)in paragraph (2), by inserting and alternatives before the period;  
(2)in paragraph (3), by inserting and approving after Coordinating; 
(3)in paragraph (7)— 
(A)by striking broad and inserting specific; and 
(B)by inserting before the period at the end the following: and priorities among activities, including production, surveillance, research, construction, and any other programs within the National Nuclear Security Administration; 
(4)by redesignating paragraph (10) as paragraph (12); and 
(5)by inserting after paragraph (9) the following new paragraph (10): 
 
(10)Coordinating and providing guidance and oversight on nuclear command, control, and communications systems.. 
(b)Budget and funding mattersSection 179 of such title is further amended— 
(1)in subsection (d), as amended by subsection (a), by inserting after paragraph (10) the following new paragraph (11): 
 
(11)Coordinating and approving the annual budget proposals of the National Nuclear Security Administration.; 
(2)by redesignating subsection (f) as subsection (g); and 
(3)by inserting after subsection (e) the following new subsection (f): 
 
(f)Budget and funding matters 
(1)The Council shall submit to Congress each year, at the same time the budget of the President for the fiscal year beginning in such year is submitted to Congress pursuant to section 1105(a) of title 31, a certification whether or not the amounts requested for the National Nuclear Security Administration in such budget, and anticipated over the four fiscal years following such budget, meets nuclear stockpile and stockpile stewardship program requirements for such fiscal year and over such four fiscal years. If a member of the Council does not concur in a certification, the certification shall include the reasons for the member's non-concurrence. 
(2)If a House of Congress adopts a bill authorizing or appropriating funds for the National Nuclear Security Administration for nuclear stockpile and stockpile stewardship program activities or other activities that, as determined by the Council, provides insufficient funds for such activities for the period covered by such bill, the Council shall notify the congressional defense committees of the determination.. 
(c)Agenda of meetingsSection 179(b)(3) of such title is amended by adding at the end the following: To the extent possible, not later than seven days before a meeting, the Chairman shall disseminate to each member of the Council the agenda and documents for such meeting.. 
1040.Interagency Council on the Strategic Capability of the National Laboratories 
(a)EstablishmentChapter 7 of title 10, United States Code, is amended by adding at the end the following new section: 
 
188.Interagency Council on the Strategic Capability of the National Laboratories 
(a)EstablishmentThere is an Interagency Council on the Strategic Capability of the National Laboratories (in this section referred to as the Council). 
(b)MembershipThe membership of the Council is comprised of the following: 
(1)The Secretary of Defense. 
(2)The Secretary of Energy. 
(3)The Secretary of Homeland Security. 
(4)The Director of National Intelligence. 
(5)The Administrator for Nuclear Security. 
(6)Such other officials as the President considers appropriate. 
(c)Structure and proceduresThe President may determine the chair, structure, staff, and procedures of the Council. 
(d)ResponsibilitiesThe Council shall be responsible for the following matters: 
(1)Identifying and considering the science, technology, and engineering capabilities of the national laboratories that could be leveraged by each participating agency to support national security missions. 
(2)Reviewing and assessing the adequacy of the national security science, technology, and engineering capabilities of the national laboratories for supporting national security missions throughout the Federal Government. 
(3)Establishing and overseeing means of ensuring that— 
(A)capabilities identified by the Council under paragraph (1) are sustained to an appropriate level; and 
(B)each participating agency provides the appropriate level of institutional support to sustain such capabilities. 
(4)In accordance with acquisition rules regarding federally funded research and development centers, establishing criteria for when each participating agency should seek to use the services of the national laboratories, including the identification of appropriate mission areas and capabilities. 
(5)Making recommendations to the President and Congress regarding regulatory or statutory changes needed to better support— 
(A)the strategic capabilities of the national laboratories; and 
(B)the use of such laboratories by each participating agency. 
(6)Other actions the Council considers appropriate with respect to— 
(A)the sustainment of the national laboratories; and 
(B)the use of the strategic capabilities of such laboratories. 
(e)Streamlined processWith respect to the participating agency for which a member of the Council is the head of, each member of the Council shall— 
(1)establish processes to streamline the consideration and approval of procuring the services of the national laboratories on appropriate matters; and 
(2)ensure that such processes are used in accordance with the criteria established under subsection (d)(4). 
(f)DefinitionsIn this section: 
(1)The term participating agency means a department or agency of the Federal Government that is represented on the Council by a member under subsection (b). 
(2)The term national laboratories means— 
(A)each national security laboratory (as defined in section 3281(1) of the National Nuclear Security Administration Act (50 U.S.C. 2471(1))); and 
(B)each national laboratory of the Department of Energy.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding after the item relating to section 187 the following new item: 
 
 
188. Interagency Council on the Strategic Capability of the National Laboratories.. 
(c)Report 
(1)In generalNot later than September 30, 2013, the Interagency Council on the Strategic Capability of the National Laboratories established under section 188 of title 10, United States Code, as added by subsection (a), shall submit to the appropriate congressional committees a report describing and assessing the following: 
(A)The actions taken to implement the requirements of such section 188 and the charter titled Governance Charter for an Interagency Council on the Strategic Capability of DOE National Laboratories as National Security Assets signed by the Secretary of Defense, the Secretary of Energy, the Secretary of Homeland Security, and the Director of National Intelligence in July 2010.  
(B)The effectiveness of the Council in accomplishing the purpose and objectives of such section and such Charter. 
(C)Efforts to strengthen work-for-others programs at the national laboratories. 
(D)Efforts to make work-for-others opportunities at the national laboratories more cost-effective. 
(E)Ongoing and planned measures for increasing cost-sharing and institutional support investments at the national laboratories from other agencies. 
(F)Any regulatory or statutory changes recommended to improve the ability of such other agencies to leverage expertise and capabilities at the national laboratories. 
(G)The strategic capabilities and core competencies of laboratories and engineering centers operated by the Department of Defense, including identification of mission areas and functions that should be carried out by such laboratories and engineering centers. 
(H)Consistent with the protection of sources and methods, the level of funding and general description of programs that were funded during fiscal year 2012 by— 
(i)the Department of Defense and carried out at the national laboratories; and 
(ii)the Department of Energy and the national laboratories and carried out at the laboratories and engineering centers of the Department of Defense. 
(2)FormThe report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex. 
(3)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means the following: 
(A)The congressional defense committees. 
(B)The Committee on Energy and Commerce of the House of Representatives and the Committee on Energy and Natural Resources of the Senate. 
(C)The Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate. 
(D)The Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate. 
(E)The Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate. 
(d)ConstructionNothing in section 188 of title 10, United States Code, as added by subsection (a), shall be construed to limit section 309 of the Homeland Security Act of 2002 (6 U.S.C. 189). 
1041.Cost estimates for nuclear weapons 
(a)Budget requirementsSection 1043 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1576) is amended— 
(1)in subsection (a)— 
(A)in paragraph (2), by amending subparagraph (F) to read as follows: 
 
(F)In accordance with paragraph (3), a detailed estimate of the budget requirements associated with sustaining and modernizing the nuclear deterrent of the United States and the nuclear weapons stockpile of the United States, including the costs associated with the plans outlined under subparagraphs (A) through (E), over the 10-year period following the date of the report, including the applicable and appropriate costs associated with the procurement, military construction, operation and maintenance, and research, development, test, and evaluation accounts of the Department of Defense.; and 
(B)by adding at the end the following new paragraph: 
 
(3)Budget estimate contents and methodologyEach budget estimate under paragraph (2)(F) shall include a detailed description of the costs included in such estimate and the methodology used to create such estimate.; and 
(2)by adding at the end the following new subsection: 
 
(c)Comptroller General reviewThe Comptroller General of the United States shall— 
(1)review each report under subsection (a) for accuracy and completeness with respect to the matters described in paragraphs (2)(F) and (3) of such subsection; and 
(2)not later than 180 days after the date on which such report under subsection (a) is submitted, submit to the congressional defense committees a summary of each such review.. 
(b)CBO estimate of costsNot later than one year after the date of the enactment of this Act, the Director of the Congressional Budget Office shall submit to the congressional defense committees a report setting forth the following: 
(1)An estimate of the costs over the 10-year period beginning on the date of the report associated with fielding and maintaining the current nuclear weapons and nuclear weapon delivery systems of the United States. 
(2)An estimate of the costs over the 10-year period beginning on the date of the report of any life extension, modernization, or replacement of any current nuclear weapons or nuclear weapon delivery systems of the United States that is anticipated as of the date of the report. 
1042.Prior notification with regard to retirement of strategic delivery systems 
(a)Prior notificationThe President shall ensure that the Secretary of Defense submits to Congress the plan required by section 1042(a) of the National Defense Authorization Act of Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1575) by not later than 60 days before the date on which the President carries out any reduction, conversion, or decommissioning of any strategic delivery system pursuant to the levels set forth for such systems under the New START Treaty. 
(b)DefinitionsIn this section: 
(1)The term New START Treaty means the Treaty between the United States of America and the Russian Federation on Measures for the Further Reduction and Limitation of Strategic Offensive Arms, signed on April 8, 2010, and entered into force on February 5, 2011.  
(2)The term strategic delivery system means the following delivery platforms for nuclear weapons: 
(A)Land-based intercontinental ballistic missiles. 
(B)Submarine-launched ballistic missiles and associated ballistic missile submarines. 
(C)Nuclear-certified strategic bombers. 
(D)Nuclear-capable cruise missiles. 
1043.Report on nuclear warheads on intercontinental ballistic missiles of the United StatesNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the requirements necessary to ensure that the United States retains the ability (and all of the related capabilities) to upload an intercontinental ballistic missile with multiple nuclear warheads in the event that operational requirements, technical failures, or other decisions require such an ability. 
1044.Requirements for combined or interoperable warhead for certain missile systems 
(a)Navy and Air Force statementsNot later than 75 days after the date of the enactment of this Act, the Secretary of the Navy and the Secretary of the Air Force shall each submit separate statements to the Nuclear Weapons Council established by section 179 of title 10, United States Code, on— 
(1)plans related to a combined or interoperable warhead for the W78 Minuteman III missile system and the W88 Trident II D5 missile system; and 
(2)the views of the Secretary with respect to such combined or interoperable warhead. 
(b)Report by Nuclear Weapons Council 
(1)In generalNot later than 120 days after the date of the enactment of this Act, the Nuclear Weapons Council shall submit to the congressional defense committees a report setting forth the requirements for a combined or interoperable warhead for the W78 Minuteman III missile system and the W88 Trident II D5 missile system. 
(2)Matters includedThe report under paragraph (1) shall include— 
(A)the views of the Council with respect to the combined or interoperable warhead; and 
(B)the unaltered statements of the Secretary of the Navy and the Secretary of the Air Force submitted to the Council under subsection (a). 
1045.Reports on capability of conventional and nuclear forces against certain tunnel sites and on nuclear weapons program of the People’s Republic of China 
(a)Report on capability of U.S. conventional and nuclear forces against certain tunnel sites 
(1)ReportNot later than one year after the date of the enactment of this Act, the Commander of the United States Strategic Command shall submit to the appropriate congressional committees a report on the underground tunnel network used by the People’s Republic of China with respect to the capability of the United States to use conventional and nuclear forces to neutralize such tunnels and what is stored within such tunnels. 
(2)FormThe report under paragraph (1) shall be submitted in unclassified form, but may include a classified annex. 
(b)Assessment of nuclear weapons program 
(1)In generalThe Secretary of Defense shall enter into an agreement with a federally funded research and development center to conduct an assessment of the nuclear weapons program of the People’s Republic of China. 
(2)PanelTo conduct the assessment under paragraph (1), the federally funded research and development center shall convene a panel consisting of individuals who— 
(A)are nuclear weapons or military experts; 
(B)have significant experience and subject matter expertise based on the service of the individual in the Federal Government or the nuclear weapons laboratories; and 
(C)possess (or have recently possessed) the appropriate security clearance required to access relevant classified information of the intelligence community and the Department of Energy. 
(3)Matters includedThe assessment under paragraph (1) shall include the following: 
(A)An assessment of the nuclear deterrence strategy of China, including a historical perspective and the assessed geopolitical drivers of such strategy. 
(B)A detailed description of the nuclear arsenal of China, including— 
(i)the capabilities of such arsenal; 
(ii)the number of nuclear weapons in such arsenal capable of being delivered at intercontinental range; and 
(iii)any associated doctrines (including targeting doctrines) relating to such arsenal. 
(C)A comparison of the nuclear forces of the United States with the nuclear forces of China, including with respect to nuclear forces that are deployed, in reserve, or awaiting dismantlement. 
(D)Projections of the possible future nuclear arsenals of China, including the capabilities and associated doctrines of such arsenals. 
(E)A description of command and control functions and gaps. 
(F)An assessment of the fissile material stockpile of China and the civil and military production capabilities and capacities. 
(G)An assessment of the production capacities of China for nuclear weapons and nuclear weapon delivery vehicles. 
(H)A discussion of any significant uncertainties surrounding the nuclear weapons program of China, including— 
(i)identification of the knowledge gaps regarding such nuclear weapons program; and 
(ii)a discussion of the implications of any such gaps for the security of the United States and the allies of the United States. 
(I)Any recommendations to improve the understanding of the United States with respect to the nuclear weapons program of China. 
(4)ReportNot later than August 15, 2013, the federally funded research and development center shall submit to the appropriate congressional committees a report on the assessment conducted under paragraph (1). 
(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the following: 
(1)The congressional defense committees. 
(2)The Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate. 
1046.Report on conventional and nuclear forces in the Western Pacific regionNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Secretary of State, shall submit to the congressional defense committees a report on the feasibility and strategic value of deploying additional conventional and nuclear forces to the Western Pacific region to ensure the presence of a robust conventional and nuclear capability, including a forward-deployed nuclear capability, of the United States in response to the ballistic missile and nuclear weapons developments of North Korea and the other belligerent actions North Korea has made against allies of the United States. The report shall include an evaluation of any bilateral agreements, basing arrangements, and costs that would be involved with such additional deployments. 
FMiscellaneous Authorities and Limitations 
1051.Expansion of authority of the Secretary of the Army to loan or donate excess non-automatic service rifles for funeral and other ceremonial purposes 
(a)In generalSection 4683 of title 10, United States Code, is amended— 
(1)in subsection (a), by adding at the end the following new paragraph: 
 
(3) 
(A)In order to meet the needs of an eligible organization with respect to performing funeral and other ceremonies, if the Secretary determines appropriate, the Secretary may— 
(i)loan or donate excess non-automatic service rifles to an eligible organization; or 
(ii)authorize an eligible organization to retain non-automatic service rifles other than M–1 rifles. 
(B)Nothing in this paragraph shall be construed to supersede any Federal law or regulation governing the use or ownership of firearms.; and 
(2)by striking the section heading and inserting the following: 
 
4683.Excess non-automatic service rifles: loan or donation for funeral and other ceremonial purposes. 
(b)Clerical amendmentThe table of sections at the beginning of chapter 443 of such title is amended by striking the item relating to section 4683 and inserting the following new item: 
 
 
4683. Excess non-automatic service rifles: loan or donation for funeral and other ceremonial purposes.. 
1052.Interagency collaboration on unmanned aircraft systems 
(a)Findings on joint Department of Defense Federal Aviation Administration Executive Committee on Conflict and Dispute ResolutionSection 1036(a) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4596) is amended by adding at the end the following new paragraph: 
 
(9)Collaboration of scientific and technical personnel and sharing of technical information, test results, and resources where available from the Department of Defense, the Federal Aviation Administration, and the National Aeronautics and Space Administration can advance an enduring relationship of research capability to advance the access of unmanned aircraft systems of the Department of Defense, the National Aeronautics and Space Administration and other public agencies to the National Airspace System.. 
(b)Interagency collaboration 
(1)In generalThe Secretary of Defense shall collaborate with the Administrator of the Federal Aviation Administration and the Administrator of the National Aeronautics and Space Administration to conduct research and seek solutions to challenges associated with the safe integration of unmanned aircraft systems into the National Airspace System in accordance with subtitle B of title III of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 126 Stat. 72). 
(2)Activities in support of plan on access to national airspace for unmanned aircraft systemsCollaboration under paragraph (1) may include research and development of scientific and technical issues, equipment, and technology in support of the plan to safely accelerate the integration of unmanned aircraft systems as required by subtitle B of title III of the FAA Modernization and Reform Act of 2012. 
(3)Nonduplicative effortsIf the Secretary of Defense determines it is in the interest of the Department of Defense, the Secretary may use existing aerospace-related laboratories, personnel, equipment, research radars, and ground facilities of the Department of Defense to avoid duplication of efforts in carrying out collaboration under paragraph (1). 
(4)Reports 
(A)RequirementThe Secretary of Defense, on behalf of the UAS Executive Committee, shall annually submit to the congressional defense committees, the Committee on Transportation and Infrastructure, and the Committee on Science, Space, and Technology of the House of Representatives, and the Committee on Commerce, Science, and Transportation of the Senate a report on the progress of research activity of the Department of Defense, including— 
(i)progress in accomplishing the goals of the unmanned aircraft systems research, development, and demonstration as related to the Department of Defense Final Report to Congress on Access to National Airspace for Unmanned Aircraft Systems of October 2010, and any ongoing and collaborative research and development programs with the Federal Aviation Administration and the National Aeronautics and Space Administration; 
(ii)estimates of long-term funding needs and details of funds expended and allocated in the budget requests of the President that support integration into the National Airspace; and 
(iii)progress in sharing with the Federal Aviation Administration safety operational and performance data as it relates to unmanned aircraft system operation and the impact on the National Airspace System.  
(B)TerminationThe requirement to submit a report under subparagraph (A) shall terminate on the date that is 5 years after the date of the enactment of this Act. 
(c)UAS Executive Committee definedIn this section, the term UAS Executive Committee means the National Aeronautics and Space and Administration and the Department of Defense–Federal Aviation Administration executive committee described in section 1036(b) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 and established by the Secretary of Defense and the Administrator of the Federal Aviation Administration. 
(d)Authorization of appropriationsThere is hereby authorized to be appropriated such sums as may be necessary to carry out this section. 
1053.Authority to transfer surplus Mine-Resistant Ambush-Protected vehicles and spare parts 
(a)AuthorityThe Secretary of Defense is authorized to transfer surplus Mine-Resistant Ambush-Protected vehicles, including spare parts for such vehicles, to non-profit United States humanitarian demining organizations for purposes of demining activities and training of such organizations. 
(b)Terms and conditionsAny transfer of vehicles or spare parts under subsection (a) shall be subject to the following terms and conditions: 
(1)The transfer shall be made on a loan basis. 
(2)The costs of operation and maintenance of the vehicles shall be borne by the recipient organization. 
(3)Any other terms and conditions as the Secretary of Defense determines to be appropriate. 
(c)NotificationThe Secretary of Defense shall notify the congressional defense committees in writing not less than 60 days before making any transfer of vehicles or spare parts under subsection (a). Such notification shall include the name of the organization, the number and model of the vehicle to be transferred, a listing of any spare parts to be transferred, and any other information the Secretary considers appropriate. 
1054.Notice to Congress of certain Department of Defense nondisclosure agreements 
(a)Notice requiredThe Secretary of Defense shall submit to the congressional defense committees notice of any request or requirement for members of the Armed Forces or civilian employees of the Department of Defense to enter into nondisclosure agreements that could restrict the ability of such members or employees to communicate with Congress. Each such notice shall include the following:  
(1)The basis in law for the agreement. 
(2)An explanation for the restriction of the ability to communicate with Congress. 
(3)A description of the category of individuals requested or required to enter into the agreement. 
(4)A copy of the language contained in the agreement. 
(b)Timing of notification 
(1)Requests or requirements before date of enactmentIn the case of nondisclosure agreements described in subsection (a) that members or employees were first requested or required to enter into on or before the date of the enactment of this Act, the notice required by subsection (a) shall be submitted not later than 60 days after the date of enactment.  
(2)Requests or requirements after date of enactmentIn the case of nondisclosure agreements described in subsection (a) that members or employees were first requested or required to enter into after the date of the enactment of this Act, the notice required by subsection (a) shall be submitted not later than 30 days after the date on which the Secretary first requests or requires that the members or employees enter into the agreements.  
1055.Extension of authority to provide assured business guarantees to carriers participating in Civil Reserve Air Fleet 
(a)ExtensionSubsection (k) of section 9515 of title 10, United States Code, is amended by striking December 31, 2015 and inserting December 31, 2020. 
(b)Application to all segments of CRAFSuch section is further amended— 
(1)in subsection (a)(3), by striking passenger; and 
(2)in subsection (j), by striking , except that it only means such transportation for which the Secretary of Defense has entered into a contract for the purpose of passenger travel. 
1056.Authority for short-term extension of lease for aircraft supporting the Blue Devil intelligence, surveillance, and reconnaissance program 
(a)In generalNotwithstanding section 2401 of title 10, United States Code, the Secretary of the Air Force may extend or renew the lease of aircraft supporting the Blue Devil intelligence, surveillance, and reconnaissance program after the date of the expiration of the current lease of such aircraft for a term that is the shorter of— 
(1)the period beginning on the date of the expiration of the current lease and ending on the date on which the Commander of the United States Central Command notifies the Secretary that a substitute is available for the capabilities provided by the lease, or that the capabilities provided by such aircraft are no longer required; or 
(2)six months. 
(b)FundingAmounts authorized to be appropriated for fiscal year 2013 by title XV and available for Overseas Contingency Operations for operation and maintenance as specified in the funding tables in section 4302 may be available for the extension or renewal of the lease authorized by subsection (a). 
1057.Rule of construction relating to prohibition on infringing on the individual right to lawfully acquire, possess, own, carry, and otherwise use privately owned firearms, ammunition, and other weaponsSection 1062(c) of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4363) is amended— 
(1)in paragraph (1)(B), by striking ; or and inserting a semicolon; 
(2)in paragraph (2), by striking others. and inserting others; or; and 
(3)by adding at the end the following new paragraph: 
 
(3)authorize a health professional that is a member of the Armed Forces or a civilian employee of the Department of Defense or a commanding officer to inquire if a member of the Armed Forces plans to acquire, or already possesses or owns, a privately-owned firearm, ammunition, or other weapon, if such health professional or such commanding officer has reasonable grounds to believe such member is at risk for suicide or causing harm to others.. 
1058.Sense of Congress on the Joint Warfighting Analysis CenterIt is the sense of Congress that the Joint Warfighting Analysis Center (JWAC) should have adequate resources to meet the continuing requirements of the combatant commands. 
1059.Limitations on retirement of fixed-wing intra-theater airlift aircraft for general support and time sensitive/mission critical direct support airlift missions of the Department of Defense 
(a)Limitation on retirementsDuring fiscal year 2013, the Secretary of the Air Force shall retain an additional 32 fixed-wing, intra-theater airlift aircraft beyond the number of such aircraft proposed to be retained in the Secretary’s total force structure proposal provided to the congressional defense committees on November 2, 2012. 
(b)Incorporation of concept of employmentNot later than June 1, 2013, the Secretary of the Air Force shall ensure that the concept of employment for the Department of the Air Force direct support of Department of the Army time sensitive or mission critical intra-theater airlift mission, as agreed to by the Vice Chiefs of Staff of the Air Force and the Army by memorandum of agreement dated September 13, 2009, and agreed to by the Chiefs of Staff of the Air Force and the Army and the Vice Chairman of the Joint Chiefs of Staff, by memorandum of understanding dated January 27, 2012, is wholly incorporated into Department of the Air Force doctrine, strategy, tactics, and modeling and the Air Force core capabilities of agile combat support and rapid global mobility operations. 
GStudies and Reports 
1061.Electronic warfare strategy of the Department of Defense 
(a)Guidance requiredNot later than January 1, 2013, the Secretary of Defense shall review and update Department of Defense guidance related to electronic warfare to ensure that oversight roles and responsibilities within the Department related to electronic warfare policy and programs are clearly defined. Such guidance shall clarify, as appropriate, the roles and responsibilities related to the integration of electronic warfare matters and cyberspace operations. 
(b)Plan requiredNot later than October 1, 2013, the Commander of the United States Strategic Command shall update and issue guidance regarding the responsibilities of the Command with regard to joint electronic warfare capabilities. Such guidance shall— 
(1)define the role and objectives of the Joint Electromagnetic Spectrum Control Center or any other center established in the Command to provide governance and oversight of electronic warfare matters; and 
(2)include an implementation plan outlining tasks, metrics, and timelines to establish such a center. 
(c)Additional reporting requirementsSection 1053(b)(1) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2459) is amended— 
(1)in subparagraph (B), by striking ; and and inserting a semicolon; 
(2)in subparagraph (C), by striking the period and inserting a semicolon; and 
(3)by adding at the end the following new subparagraphs: 
 
(D)performance measures to guide the implementation of such strategy; 
(E)an identification of resources and investments necessary to implement such strategy; and 
(F)an identification of the roles and responsibilities within the Department to implement such strategy.. 
1062.Report on counterproliferation capabilities and limitations 
(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall provide to the congressional defense committees a report outlining operational capabilities, limitations, and shortfalls within the Department of Defense with respect to counterproliferation and combating weapons of mass destruction involving special operations forces and key enabling forces.  
(b)ElementsThe report required under subsection (a) shall include each of the following elements:  
(1)An overview and assessment of current counterproliferation and combating weapons of mass destruction capabilities, capacity, and limitations of special operations forces and key enabling capabilities provided by other supporting elements of the Department of Defense and other Government agencies. 
(2)An assessment of the unique capabilities of special operations forces to counter a proliferant’s ability to develop weapons of mass destruction, including all phases of weaponization. 
(3)An overview and assessment of current and future training requirements and gaps, including the adequacy and availability of training facilities relative to paragraphs (1) and (2). 
(4)An assessment of technical capability gaps relative to paragraphs (1) and (2), including an identification of any gaps that are unique to special operations forces. 
(5)An assessment of interagency coordination capabilities and gaps, including intelligence support to countering weapons of mass destruction. 
(6)An assessment of current international bilateral and multilateral partnerships and the limitations of such partnerships, including an assessment of existing authorities to build partnership capacity in countering weapons of mass destruction unique to special operations forces. 
(7)A description of efforts to address the limitations and gaps referred to in paragraphs (1) through (6), including timelines and requirements to address such limitations and such gaps. 
(8)Any other matters the Secretary considers appropriate. 
1063.Report on strategic airlift aircraftNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on Commerce, Science, and Transportation of the Senate a report that sets forth the following: 
(1)An assessment of the feasibility and advisability of obtaining a Federal Aviation Administration certification for commercial use of each of the following: 
(A)A commercial variant of the C–17 aircraft. 
(B)A retired C–17A aircraft. 
(C)A retired C–5A aircraft. 
(2)An assessment of the current limitations of the aircraft of the Civil Reserve Air Fleet. 
(3)An assessment of the potential for using the aircraft referred to in paragraph (1) in the Civil Reserve Air Fleet. 
(4)An assessment of the advantages of adding the aircraft referred to in paragraph (1) to the Civil Reserve Air Fleet. 
(5)An update on the status of any cooperation between the Federal Aviation Administration and the Department of Defense on the certification of the aircraft referred to in paragraph (1). 
(6)A description of all actions required, including any impediments to such actions, to offering retired C–5A aircraft or retired C–17A aircraft as excess defense articles to United States allies or for sale to Civil Reserve Air Fleet carriers. 
(7)A description of the actions required for interested allies or Civil Reserve Air Fleet carriers to take delivery of excess C–5A aircraft or excess C–17A aircraft, including the actions, modifications, or demilitarization necessary for such recipients to take delivery of such aircraft, and provisions for permitting such recipients to undertake responsibility for such actions, to the maximum extent practicable. 
1064.Repeal of biennial report on the Global Positioning SystemSection 2281 of title 10, United States Code, is amended— 
(1)by striking subsection (d); and 
(2)by redesignating subsection (e) as subsection (d). 
1065.Improvements to reports required on acquisition of technology relating to weapons of mass destruction and the threat posed by weapons of mass destruction, ballistic missiles, and cruise missiles 
(a)In generalSection 234 of the National Defense Authorization Act for Fiscal Year 1998 (50 U.S.C. 2367) is amended to read as follows: 
 
234.Reports on acquisition of technology relating to weapons of mass destruction and the threat posed by weapons of mass destruction, ballistic missiles, and cruise missiles 
(a)Annual reportNot later than January 30 of each year, the Secretary of Defense, in consultation with the Director of National Intelligence, shall submit to the appropriate congressional committees a report on the following: 
(1)The threats posed to the United States and allies of the United States— 
(A)by weapons of mass destruction, ballistic missiles, and cruise missiles; and 
(B)by the proliferation of weapons of mass destruction, ballistic missiles, and cruise missiles. 
(2)The acquisition by foreign countries during the preceding 12 months of dual-use and other technology useful for the development or production of weapons of mass destruction (including nuclear weapons, chemical weapons, and biological weapons) and advanced conventional munitions. 
(3)Any trends with respect to the acquisition described in paragraph (2). 
(b)Matters includedEach report submitted under subsection (a) shall include the following: 
(1)Identification of each foreign country and non-State organization that possesses weapons of mass destruction, ballistic missiles, or cruise missiles, and a description of such weapons and missiles with respect to each such foreign country and non-State organization. 
(2)A description of the means by which any foreign country and non-State organization that has achieved, or is making progress toward achieving, capability with respect to weapons of mass destruction, ballistic missiles, or cruise missiles has achieved, or is making progress toward achieving, that capability, including a description of the international network of foreign countries and private entities that provide assistance to foreign countries and non-State organizations in achieving that capability. 
(3)An examination of the doctrines that guide the use of weapons of mass destruction in each foreign country that possesses such weapons. 
(4)An examination of the existence and implementation of the control mechanisms that exist with respect to nuclear weapons in each foreign country that possesses such weapons. 
(5)Identification of each foreign country and non-State organization that seeks to acquire or develop (indigenously or with foreign assistance) weapons of mass destruction, ballistic missiles, or cruise missiles, and a description of such weapons and missiles with respect to each such foreign country and non-State organization. 
(6)An assessment of various possible timelines for the achievement by foreign countries and non-State organizations of capability with respect to weapons of mass destruction, ballistic missiles, and cruise missiles, taking into account the probability of whether foreign countries that are a party to the Missile Technology Control Regime will comply with and enforce the regime, the potential availability of assistance from foreign technical specialists, and the potential for independent sales by foreign private entities without authorization from their national governments. 
(7)For each foreign country or non-State organization that has not achieved the capability to target the United States or its territories with weapons of mass destruction, ballistic missiles, or cruise missiles as of the date of the enactment of the National Defense Authorization Act for Fiscal Year 2013, an estimate of how far in advance the United States is likely to be warned before such foreign country or non-State organization achieves that capability. 
(8)For each foreign country or non-State organization that has not achieved the capability to target members of the Armed Forces of the United States deployed abroad with weapons of mass destruction, ballistic missiles, or cruise missiles as of the date of the enactment of the National Defense Authorization Act for Fiscal Year 2013, an estimate of how far in advance the United States is likely to be warned before such foreign country or non-State organization achieves that capability. 
(c)ClassificationEach report submitted under subsection (a) shall be submitted in unclassified form, but may include a classified annex. 
(d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the following: 
(1)The congressional defense committees. 
(2)The congressional intelligence committees (as defined in section 3 of the National Security Act of 1947 (50 U.S.C. 401a)). 
(3)The Speaker and the minority leader of the House of Representatives and the majority leader and the minority leader of the Senate.. 
(b)Clerical amendmentThe table of sections at the beginning of the National Defense Authorization Act for Fiscal Year 1998 (Public Law 105–85) is amended by striking the item relating to section 234 and inserting the following new item: 
 
 
Sec. 234. Reports on acquisition of technology relating to weapons of mass destruction and the threat posed by weapons of mass destruction, ballistic missiles, and cruise missiles.. 
(c)Conforming repealSection 721 of the Intelligence Authorization Act for Fiscal Year 1997 (50 U.S.C. 2366) is repealed. 
1066.Report on force structure of the United States Army 
(a)Report requiredNot later than 90 days after the date of the enactment of this Act, the Secretary of the Army shall submit to Congress a report on the force structure of the Army. 
(b)Elements of reportThe report required under subsection (a) shall include each of the following: 
(1)A description of the planning assumptions and scenarios used to determine the size and force structure of the United States Army, including the reserve component, for the Future Years Defense Program for fiscal years 2014 through 2018. 
(2)An evaluation of the adequacy of the proposed force structure for meeting the goals of the national military strategy of the United States. 
(3)A description of any alternative force structures considered, including the assessed advantages and disadvantages of each and a brief explanation of why those not selected were rejected. 
(4)The estimated resource requirements of each of the alternative force structures referred to in paragraph (3). 
(5)An independent risk assessment of the proposed Army force structure, to be conducted by the Chief of Staff of the Army. 
(6)Such other information as the Secretary of the Army determines is appropriate. 
(c)Classified annexThe report required by subsection (a) shall be in unclassified form but may include a classified annex. 
1067.Report on planned efficiency initiatives at Space and Naval Warfare Systems CommandNot later than 90 days after the date of the enactment of this Act, the Secretary of the Navy shall submit to the congressional defense committees a report on plans to implement efficiency initiatives to reduce overhead costs at all echelons of the Space and Naval Warfare Systems Command (SPAWAR), including a detailed description of the long-term impacts on current and planned future mission requirements. 
1068.Report on military resources necessary to execute United States Force Posture Strategy in the Asia Pacific Region 
(a)Review required 
(1)In generalThe Secretary of Defense shall, in consultation with the Chairman of the Joint Chiefs of Staff, conduct a comprehensive review of the national defense strategy, force structure, force modernization plans, infrastructure, budget plan, and other elements of the defense program and policies of the United States with regard to the Asia Pacific region to determine the resources, equipment, and transportation required to meet the strategic and operational plans of the United States. 
(2)ElementsThe review required under paragraph (1) shall include the following elements: 
(A)The force structure, force modernization plans, infrastructure, budget plan, and other elements of the defense program of the United States associated with the Asia Pacific region that would be required to execute successfully the full range of missions called for in the national defense strategy. 
(B)An estimate of the timing for initial and final operational capability for each unit based in, realigned within, or identified for support to the Asia Pacific region. 
(C)An assessment of the strategic and tactical sea, ground, and air transportation required for the forces assigned to the Asia Pacific region to meet strategic and operational plans. 
(D)The specific capabilities, including the general number and type of specific military platforms, their permanent station, and planned forward operating locations needed to achieve the strategic and warfighting objectives identified in the review. 
(E)The forward presence, phased deployments, pre-positioning, and other anticipatory deployments of manpower or military equipment necessary for conflict deterrence and adequate military response to anticipated conflicts. 
(F)The budget plan that would be required to provide sufficient resources to execute successfully the full range of missions and phased operations in the Asia Pacific region at a low-to-moderate level of risk and any additional resources (beyond those programmed in the current future-years defense program) required to achieve such a level of risk. 
(G)Budgetary recommendations that are not constrained to comply with and are fully independent of the budget submitted to Congress by the President pursuant to section 1105 of title 31, United States Code. 
(b)CJCS reviewUpon the completion of the review under subsection (a), the Chairman of the Joint Chiefs of Staff shall prepare and submit to the Secretary of Defense the Chairman's assessment of the review, including the Chairman's assessment of risk and a description of the capabilities needed to address such risk. 
(c)Report 
(1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the results of the review required under subsection (a). 
(2)ContentThe report required under paragraph (1) shall include the following elements: 
(A)A description of the elements set forth under subsection (a)(1). 
(B)A description of the assumptions used in the examination, including assumptions relating to— 
(i)the status of readiness of the Armed Forces; 
(ii)the cooperation of allies and partners, mission-sharing, and additional benefits to and burdens on the Armed Forces resulting from coalition operations; 
(iii)warning times; 
(iv)levels of engagement in operations other than war and smaller-scale contingencies and withdrawal from such operations and contingencies; 
(v)the intensity, duration, and military and political end-states of conflicts and smaller-scale contingencies; and 
(vi)the roles and responsibilities that would be discharged by contractors. 
(C)Any other matters the Secretary of Defense considers appropriate. 
(D)The full and complete assessment of the Chairman of the Joint Chiefs of Staff under subsection (b), including related comments of the Secretary of Defense. 
(3)FormThe report required under paragraph (1) may be submitted in classified or unclassified form. 
1069.Rialto-Colton Basin, California, water resources study 
(a)In GeneralNot later than two years after the date of the enactment of this Act, the Secretary of the Interior, acting through the Director of the United States Geological Survey, shall complete a study of water resources in the Rialto-Colton Basin in the State of California (in this section referred to as the Basin), including— 
(1)a survey of ground water resources in the Basin, including an analysis of— 
(A)the delineation, either horizontally or vertically, of the aquifers in the Basin, including the quantity of water in the aquifers; 
(B)the availability of ground water resources for human use; 
(C)the salinity of ground water resources; 
(D)the identification of a recent surge in perchlorate concentrations in ground water, whether significant sources are being flushed through the vadose zone, or if perchlorate is being remobilized; 
(E)the identification of impacts and extents of all source areas that contribute to the regional plume to be fully characterized; 
(F)the potential of the ground water resources to recharge; 
(G)the interaction between ground water and surface water; 
(H)the susceptibility of the aquifers to contamination, including identifying the extent of commingling of plume emanating within surrounding areas in San Bernardino County, California; and 
(I)any other relevant criteria; and 
(2)a characterization of surface and bedrock geology of the Basin, including the effect of the geology on ground water yield and quality. 
(b)CoordinationThe Secretary shall carry out the study in coordination with the State of California and any other entities that the Secretary determines to be appropriate, including other Federal agencies and institutions of higher education. 
(c)ReportUpon completion of the study, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report that describes the results of the study. 
1070.Reports on the potential security threat posed by Boko Haram 
(a)Director of National Intelligence reportNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to Congress a classified intelligence assessment of the Nigerian organization known as Boko Haram. Such assessment shall address the following: 
(1)The organizational structure, operational goals, and funding sources of Boko Haram. 
(2)The extent to which Boko Haram threatens the stability of Nigeria and surrounding countries. 
(3)The extent to which Boko Haram threatens the security of citizens of the United States or the national security or interests of the United States. 
(4)Any interaction between Boko Haram and al-Qaeda in the Islamic Maghreb or other al-Qaeda affiliates with respect to operational planning and execution, training, and funding. 
(5)The capacity of Nigerian security forces to counter the threat posed by Boko Haram and an assessment of the effectiveness of the strategy of the Nigerian government to date. 
(6)Any intelligence gaps with respect to the leadership, operational goals, and capabilities of Boko Haram. 
(b)Secretary of State and Secretary of Defense joint reportNot later than 90 days after the date on which the report required by subsection (a) is submitted to Congress, the Secretary of State and the Secretary of Defense shall jointly submit to Congress a classified report describing the strategy of the United States to counter the threat posed by Boko Haram. 
1071.Study on the ability of national test and evaluation capabilities to support the maturation of hypersonic technologies for future defense systems development 
(a)Study requiredThe Director of the Office of Science and Technology Policy, working with the Secretary of Defense and the Administrator of the National Aeronautics and Space Administration (NASA), shall conduct a study on the ability of the national test and evaluation infrastructure, including ground test facilities and open air ranges of the Department of Defense, and leveraging NASA and private facilities, when appropriate, to effectively and efficiently mature hypersonic technologies for defense systems development in the short and long term. 
(b)Report and plan 
(1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the appropriate congressional committees a report containing the results of the study required under subsection (a) together with a plan for requirements and proposed investments to meet Department of Defense needs through 2030. 
(2)ContentThe report required under paragraph (1) shall include the following elements: 
(A)An assessment of the current condition and adequacy of the hypersonics test and evaluation infrastructure within the Department of Defense, NASA, and the private sector to support hypersonic research and development within the Department of Defense. 
(B)An identification of test and evaluation infrastructure outside the Department of Defense that could be used to support Department of Defense hypersonic research and development and assess means to ensure the availability of such capabilities to the Department in the present and future. 
(C)A time-phased plan to acquire required hypersonics research, development, test and evaluation capabilities, including identification of the resources necessary to acquire any needed capabilities that are currently not available. 
(D)Other matters the Secretary determines are appropriate. 
(3)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means— 
(A)the Committee on Armed Services and the Committee on Commerce, Science, and Transportation of the Senate; and 
(B)the Committee on Armed Services and the Committee on Science, Space, and Technology of the House of Representatives. 
HOther Matters 
1076.Technical and clerical amendments 
(a)Amendments to national defense authorization act for fiscal year 2012Effective as of December 31, 2011, and as if included therein as enacted, the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81) is amended as follows: 
(1)Section 243(d) (125 Stat. 1344) is amended by striking paragraph and inserting subsection. 
(2)Section 323(b) (125 Stat. 1362) is amended by striking Section 328(b)(A) and inserting Section 328(b)(2)(A). 
(3)Section 541(b) (125 Stat. 1407) is amended by striking , as amended by subsection (a),. 
(4)Section 589(b) (125 Stat. 1438) is amended by striking section 717 and inserting section 2564. 
(5)Section 602(a)(2) (125 Stat. 1447) is amended by striking repairs, and inserting repairs. 
(6)Section 631(e)(28)(A) (125 Stat. 1464) is amended by striking before In addition and inserting before Under regulations. 
(7)Section 631(f)(2) (125 Stat. 1464) is amended by striking table of chapter and inserting table of chapters. 
(8)Section 631(f)(3)(B) (125 Stat. 1465) is amended by striking chapter 9 and inserting chapter 10. 
(9)Section 631(f)(4) (125 Stat. 1465) is amended by striking subsection (c) both places it appears and inserting subsection (d). 
(10)Section 801 (125 Stat. 1482) is amended— 
(A)in subsection (a)(1)(B), by striking paragraphs (6) and (7) and inserting paragraphs (5) and (6); 
(B)in subsection (a)(2), in the matter proposed to be inserted as a new paragraph, by striking the double closing quotation marks after capabilities and inserting a single closing quotation mark; and 
(C)in subsection (e)(1)(A), by striking Point in the matter proposed to be struck and inserting Point A. 
(11)Section 806(d) (125 Stat. 1487) is amended by striking paragraph (2) and inserting subsection (c)(2).  
(12)Section 832(b)(1) (125 Stat. 1504) is amended by striking Defenese and inserting Defense.  
(13)Section 855 (125 Stat. 1521) is amended by striking Section 139e(b)(12) and inserting Section 139c(b)(12). 
(14)Section 864(a)(2) (125 Stat. 1522) is amended by striking for Acquisition Workforce Programs in the matter proposed to be struck. 
(15)Section 864(d)(2) (125 Stat. 1525) is amended to read as follows:  
 
(2)in paragraph (6), by striking ensure that amounts collected and all that follows through the end of the paragraph (as amended by section 526 of division C of Public Law 112–74 (125 Stat. 914)) and inserting ensure that amounts collected under this section are not used for a purpose other than the activities set forth in section 1201(a) of this title.. . 
(16)Section 866(a) (125 Stat. 1526) is amended by striking September 30 in the matter proposed to be struck and inserting December 31. 
(17)Section 867 (125 Stat. 1526) is amended— 
(A)in paragraph (1), by striking 2010 in the matter proposed to be struck and inserting 2011; and 
(B)in paragraph (2), by striking 2013 in the matter proposed to be struck and inserting 2014.  
(18)Section 933(c) (125 Stat. 1544; 10 U.S.C. 2330 note) is amended by striking of this title in the matter proposed to be inserted and inserting of title 10, United States Code. 
(19)Section 1045(c)(1) (125 Stat. 1577) is amended by striking described in subsection (b) and inserting described in paragraph (2). 
(20)Section 1067 (125 Stat. 1589) is amended— 
(A)by striking subsection (a); and 
(B)by striking the subsection designation and the subsection heading of subsection (b). 
(21)Section 2702 (125 Stat. 1681) is amended— 
(A)in the section heading, by striking Authorized and inserting Authorization of appropriations for; and 
(B)by striking Using amounts and all that follows through may carry out and inserting Funds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2011, for. 
(22)Section 2815(c) (125 Stat. 1689) is amended by inserting subchapter III of before chapter 169.  
(b)Amendments to ike skelton national defense authorization act for fiscal year 2011Effective as of January 7, 2011, and as if included therein as enacted, the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383) is amended as follows: 
(1)Section 358(c)(3) (124 Stat. 4199) is amended by striking fulfil and inserting fulfill.  
(2)Section 533(b) (124 Stat. 4216) is amended by inserting Section before 1559(a). 
(3)Section 896(a) (124 Stat. 4314) is amended by striking Chapter 7 and inserting Chapter 4. 
(4)Section 1075(b)(50)(C) (124 Stat. 4371) is amended by striking subsection (j)(1) and inserting subsection (j). 
(5)Section 1203(a) (124 Stat. 4386) is amended in the matter preceding paragraph (1) by striking Fiscal Year 2009 and inserting Fiscal Year 2008.  
(c)Amendments to reflect redesignation of certain positions in office of secretary of defense 
(1)Assistant secretary of defense for nuclear, chemical, and biological defense programsSection 1605(a)(5) of the National Defense Authorization Act for Fiscal Year 1994 (Public Law 103–160; 22 U.S.C. 2751 note) is amended by striking The Assistant to the Secretary of Defense for Nuclear and Chemical and Biological Defense Programs and inserting The Assistant Secretary of Defense for Nuclear, Chemical, and Biological Defense Programs. 
(2) Assistant secretary of defense for research and engineering 
(A)The following provisions are amended by striking Director of Defense Research and Engineering and inserting Assistant Secretary of Defense for Research and Engineering: 
(i)Sections 2362(a)(1) and 2521(e)(5) of title 10, United States Code. 
(ii)Section 241(c) of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 10 U.S.C. 2521 note). 
(iii)Section 212(b) of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 10 U.S.C. 2358 note). 
(iv)Section 246(d)(1) of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (Public Law 107–314; 10 U.S.C. 2358 note). 
(v)Section 257(a) of the National Defense Authorization Act for Fiscal Year 1995 (Public Law 103–337; 10 U.S.C. 2358 note). 
(vi)Section 1101(b)(1)(D) of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (Public Law 105–261; 5 U.S.C. 3104 note). 
(vii)Section 802(g)(1)(B)(ii) of the Higher Education Opportunity Act (20 U.S.C. 9631(g)(1)(B)(ii)). 
(B)Section 2365 of title 10, United States Code, is amended— 
(i)in subsection (a), by inserting of Defense for Research and Engineering after Assistant Secretary; and 
(ii)in subsection (d)(3)(A), by striking Director and inserting Assistant Secretary. 
(C)Section 256 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 10 U.S.C. 1071 note) is amended in subsections (b)(4) and (d) by striking Director, Defense and inserting Assistant Secretary of Defense for. 
(D)Section 1504 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 10 U.S.C. 2358 note) is amended— 
(i)in subsection (a), by striking Director of Defense and inserting Assistant Secretary of Defense for; and 
(ii)in subsection (b)(9), by striking the Director of the and all that follows through Engineering and inserting the Director and the Assistant Secretary. 
(E)Section 802 of the National Defense Authorization Act for Fiscal Year 1994 (Public Law 103–160; 10 U.S.C. 2358 note) is amended— 
(i)in subsection (a), by striking Director of Defense and inserting Assistant Secretary of Defense for; 
(ii)in subsections (b), (d), and (e), by striking Director and inserting Assistant Secretary; and 
(iii)in subsection (f), by striking Not later than and all that follows through the Director and inserting The Assistant Secretary. 
(F)Section 214 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 10 U.S.C. 2521 note) is amended by striking unless the and all that follows through ensures and inserting unless the Assistant Secretary of Defense for Research and Engineering ensures. 
(3)Assistant secretary of defense for operational energy plans and programsSection 2925(b) of title 10, United States Code, is amended— 
(A)in paragraph (1), by striking Director of and inserting Assistant Secretary of Defense for; and 
(B)in paragraph (2)(G), by striking Director both places it appears and inserting Assistant Secretary. 
(d)Cross-reference amendments in title 10Title 10, United States Code, is amended as follows: 
(1)Section 1722b(c) is amended— 
(A)in paragraph (3), by striking subsections (b)(2)(A) and (b)(2)(B) and inserting subsections (b)(1)(A) and (b)(1)(B); and 
(B)in paragraph (4), by striking 1734(d), or 1736(c) and inserting or 1734(d). 
(2)Section 1787(b) is amended— 
(A)by striking section 3(1) and inserting section 3; and 
(B)by striking 42 U.S.C. 5102 and inserting Public Law 93–247; 42 U.S.C. 5101 note. 
(3)Section 2382(b)(1) is amended by inserting of the Small Business Act (15 U.S.C. 657q(c)(4)) after section 44(c)(4). 
(4)Section 2474(d) is amended by striking section 2667(d) and inserting section 2667(e).  
(5) Section 2548(e)(2) is amended by striking section 103(f) of the Weapon Systems Acquisition Reform Act of 2009 (10 U.S.C. 2430 note), and inserting section 2438(f) of this title. 
(6) Section 2925 is amended— 
(A)in subsection (a)(1), by striking section 533 and inserting section 553; and 
(B)in subsection (b)(1), by striking section 139b and inserting section 138c. 
(e)Date of enactment referencesTitle 10, United States Code, is amended as follows: 
(1) Section 1564(a)(2)(B) is amended by striking the date of the enactment of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 in clauses (ii) and (iii) and inserting January 7, 2011. 
(2)Section 2216a(e) is amended by striking on the last day of and all that follows and inserting on September 30, 2015..  
(3) Section 2359b(k)(5) is amended by striking the date that is five years after the date of the enactment of this Act and inserting January 7, 2016. 
(4) Section 2649(c) is amended by striking During the 5-year period beginning on the date of the enactment of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 and inserting Until January 6, 2016. 
(5) Section 2790(g)(1) is amended by striking on or after the date of the enactment of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 and inserting after January 6, 2011,. 
(6) Sections 3911(b)(2), 6323(a)(2)(B), and 8911(b)(2) are amended by striking the date of the enactment of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 and inserting January 7, 2011,. 
(7) Section 10217(d)(3) is amended by striking after the end of the 2-year period beginning on the date of the enactment of this subsection and inserting after January 6, 2013. 
(f)Other miscellaneous amendments to title 10Title 10, United States Code, is amended as follows: 
(1) Section 113(c)(2) is amended by striking on after Board on. 
(2) The table of sections at the beginning of chapter 4 is amended by striking the item relating to section 133b. 
(3) Paragraph (3) of section 138(c), as added by section 314(a) of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1357), is transferred to appear at the end of section 138c(c). 
(4) Section 139a(d)(4) is amended by adding a period at the end.  
(5) Section 139b(a)(6) is amended by striking propriety and inserting proprietary.  
(6)The item relating to section 225 at the end of the table of sections at the beginning of chapter 9 is transferred to appear after the item relating to section 224. 
(7)Section 401(d) is amended by striking Committee on International Relations and inserting Committee on Foreign Affairs. 
(8)Section 843(b)(2)(B)(v) (article 43 of the Uniform Code of Military Justice) is amended by striking Kidnaping,, and inserting Kidnaping,. 
(9)Section 920(g)(7) (article 120 of the Uniform Code of Military Justice) is amended by striking the second period at the end. 
(10)Section 983(b)(1) is amended by striking or Secretary and inserting or the Secretary. 
(11)Section 1086(b)(1) is amended by striking clause (2) and inserting paragraph (2). 
(12)Section 1142(b)(10) is amended by striking training,, and inserting training,. 
(13)Section 1143(a) is amended by inserting after Coast Guard the following: when it is not operating as a service in the Navy. 
(14)Section 1143a(h) is amended by inserting after Coast Guard the second place it appears the following: when it is not operating as a service in the Navy. 
(15)Section 1145(e) is amended by inserting before the period at the end the following: when the Coast Guard is not operating as a service in the Navy. 
(16)Section 1146(b) is amended by inserting before the period at the end the following: when the Coast Guard is not operating as a service in the Navy. 
(17)Section 1149 is amended by inserting after Coast Guard the following: when it is not operating as a service in the Navy. 
(18)Section 1150(c) is amended by inserting after Coast Guard the second place it appears the following: when it is not operating as a service in the Navy. 
(19)Section 1401(a) is amended by striking columns 1, 2, 3, and 4, in the matter preceding the table and inserting columns 1, 2, and 3,. 
(20)Section 1599a(a) is amended by striking National Security Act and inserting National Security Agency Act. 
(21) Section 1781(a) is amended— 
(A)in the first sentence, by striking Director and inserting Office; 
(B)in the first sentence, by striking hereinafter; and 
(C)in the second sentence, by striking office both places it appears and inserting Office. 
(22) Section 1790, as added by section 8070 of division A of Public 112–74 (125 Stat. 822), is amended— 
(A)by striking the section heading and inserting the following:  
 
1790.Military personnel citizenship processing; 
(B)by striking Authorization of payments.—; 
(C)by striking title 10, United States Code and inserting this title; 
(D)by striking 8 U.S.C. §§ 1439 and inserting 8 U.S.C. 1439; and 
(E)by striking sections 286(m) and (n) of such Act (8 U.S.C. § 1356(m)) and inserting subsections (m) and (n) of section 286 of such Act (8 U.S.C. 1356). 
(23) Section 2006(b)(2) is amended by redesignating the second subparagraph (E) (as added by section 109(b)(2)(B) of Public Law 111–377 (124 Stat. 4120), effective August 1, 2011) as subparagraph (F). 
(24)Section 2318(a)(2) is amended by striking section 1705(b) and (c) and inserting subsections (b) and (c) of section 1705.  
(25)Section 2350m(e) is amended by striking Not later than October 31, 2009, and annually thereafter and inserting Not later than October 31 each year. 
(26)Section 2401 is amended by striking the Committee on Armed Services and the Committee on Appropriations of the Senate and the Committee on Armed Services and the Committee on Appropriations of the House of Representatives in subsections (b)(1)(B) and (h)(1) and inserting the congressional defense committees. 
(27)Section 2438(a)(3) is amended by inserting the senior before official’s. 
(28)Section 2461(d)(2) is amended by striking that Act and inserting such section. 
(29)Section 2533a(k) is amended by striking FedBizOps.gov and inserting FedBizOpps.gov. 
(30)Section 2548 is amended— 
(A)in subsection (a)— 
(i)by striking Not later than and all that follows through the Secretary and inserting The Secretary; and 
(ii)by adding a period at the end of paragraph (3); 
(B)in subsection (d)— 
(i)in the subsection heading, by inserting and after Performance the second place it appears; and 
(ii)by striking Beginning with fiscal year 2012, the and inserting The; and 
(C)in subsection (e)(1), by striking , United States Code,. 
(31) Section 2561(f)(2) is amended by striking Committee on International Relations and inserting Committee on Foreign Affairs. 
(32)Section 2601a(a)(1) is amended by inserting after Coast Guard the first place it appears the following: when it is not operating as a service in the Navy. 
(33)Section 2687(f) is amended by striking at a result and inserting as a result. 
(34)Section 2687a is amended— 
(A)in subsection (a), by striking Foreign relations and inserting Foreign Relations; and 
(B)in subsection (b)(1)— 
(i)by striking the comma after including; and  
(ii)by striking The Treaty and inserting the Treaty. 
(35)Section 2835 is amended— 
(A)in subsection (a), by inserting after Coast Guard the following: when it is not operating as a service in the Navy; and 
(B)in subsection (g)(1), by inserting after Coast Guard the following: when it is not operating as a service in the Navy. 
(36)Section 2836 is amended— 
(A)in subsection (a), by inserting after Coast Guard the following: when it is not operating as a service in the Navy; and 
(B)in paragraphs (4)(B) and (11) of subsection (c), by inserting after Coast Guard the following: when it is not operating as a service in the Navy. 
(37)Section 3201(a) is amended by striking (beginning with fiscal year 1999). 
(38) Section 4342 is amended— 
(A)in subsection (b)— 
(i)in paragraph (1), by striking clause both places it appears and inserting paragraph; and 
(ii)in paragraph (5), by striking clauses and inserting paragraphs; 
(B)in subsection (d), by striking clauses and inserting paragraphs; and 
(C)in subsection (f), by striking clauses and inserting paragraphs. 
(39) Section 4343 is amended by striking clauses and inserting paragraphs.  
(40) Section 6954 is amended— 
(A)in subsection (b)— 
(i)in paragraph (1), by striking clause both places it appears and inserting paragraph; and 
(ii)in paragraph (5), by striking clauses and inserting paragraphs; and 
(B)in subsection (d), by striking clauses and inserting paragraphs. 
(41) Section 6956(b) is amended by striking clauses and inserting paragraphs. 
(42) Section 9342 is amended— 
(A)in subsection (b)— 
(i)in paragraph (1), by striking clause both places it appears and inserting paragraph; and 
(ii)in paragraph (5), by striking clauses and inserting paragraphs; 
(B)in subsection (d), by striking clauses and inserting paragraphs; and 
(C)in subsection (f), by striking clauses and inserting paragraphs. 
(43) Section 9343 is amended by striking clauses and inserting paragraphs. 
(44)Section 9515(b) is amended by striking required by and all the follows through 2008 and inserting required by section 356 of the National Defense Authorization Act for Fiscal Year 2008. 
(45)Section 10217(c)(3) is amended by striking consider and inserting considered. 
(g)Repeal of expired provisionsTitle 10, United States Code, is amended as follows: 
(1) Section 1108 is amended— 
(A)by striking subsections (j) and (k); and 
(B)by redesignating subsection (l) as subsection (j). 
(2) Section 2325 is amended by striking subsection (b) and redesignating subsection (c) as subsection (b). 
(3) Section 2349a is repealed, and the table of sections at the beginning of subchapter I of chapter 138 is amended by striking the item relating to that section. 
(4) Section 2374b is repealed, and the table of sections at the beginning of chapter 139 is amended by striking the item relating to that section.  
(h)Amendments to title 37Title 37, United States Code, is amended as follows: 
(1)Section 310(c)(1) is amended by striking section for for and inserting section for. 
(2)Section 431, as transferred to chapter 8 of such title by section 631(d)(2) of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1460), is redesignated as section 491. 
(3)Section 501(a)(5) is amended by striking a reserve a component and inserting a reserve component. 
(i)Amendment to title 46Section 51301(a) of title 46, United States Code, is amended in the heading by striking IN general and inserting In general.  
(j)Duplicative provision in Armed Forces Retirement Home Act of 1991Section 1511(d) of the Armed Forces Retirement Home Act of 1991 (24 U.S.C. 411(d)) is amended by striking the first paragraph (3), leaving the second paragraph (3) added by section 561 of Public Law 112–81 (125 Stat. 1420). 
(k)Cross references and date of enactment references in reinstatement of temporary early retirement authoritySection 4403 of the National Defense Authorization Act for Fiscal Year 1993 (Public Law 102–484; 10 U.S.C. 1293 note), as amended by section 504(b) of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1391), is amended— 
(1)in subsection (c)(2)— 
(A)in subparagraph (A), by striking 1995 ( and inserting 1995 (Public Law 103–337;; and 
(B)in subparagraph (B), by striking 1995 and inserting 1996; 
(2)in subsection (h), by striking the date of the enactment of the National Defense Authorization Act for Fiscal Year 2012 and inserting December 31, 2011,; and 
(3)in subsection (i)(2), by striking the date of the enactment of the National Defense Authorization Act for Fiscal Year 2012 and inserting December 31, 2011,. 
(l)Correction of erroneous amendment instructionsEffective as of August 10, 2012, and as if included therein as enacted, section 2(c)(3) of Public Law 112–166 (126 Stat. 1284) is amended by striking Selective Service Act of 1948 and inserting Military Selective Service Act. 
(m)Coordination with other amendments made by this actFor purposes of applying amendments made by provisions of this Act other than this section, the amendments made by this section shall be treated as having been enacted immediately before any amendment made by other provisions of this Act. 
1077.Sense of Congress on recognizing Air Mobility Command on its 20th anniversary 
(a)FindingsCongress finds the following: 
(1)On June 1, 1992, Air Mobility Command was established as the Air Force's functional command for cargo and passenger delivery, air refueling, and aeromedical evacuation. 
(2)As the lead Major Command for all Mobility Air Forces, Air Mobility Command ensures that the Air Force’s core functions of global vigilance, power, and reach are fulfilled. 
(3)The ability of the United States to rapidly respond to humanitarian disasters and the outbreak of hostilities anywhere in the world truly defines the United States as a global power. 
(4)Mobility Air Forces Airmen are unified by one single purpose: to answer the call of others so they may prevail. 
(5)The United States’ hand of friendship to the world many times takes the form of Mobility Air Forces aircraft delivering humanitarian relief. Since its inception, Air Mobility Command has provided forces for 43 humanitarian relief efforts at home and abroad, from New Orleans, Louisiana, to Bam, Iran. 
(6)A Mobility Air Forces aircraft departs every 2 minutes, 365 days a year. Since September 11, 2001, Mobility Air Forces aircraft have flown 18.9 million passengers, 6.8 million tons of cargo, and offloaded 2.2 billion pounds of fuel. Many of these flights have assisted combat aircraft protection United States forces from overhead. 
(7)The United States keeps its solemn promise to its men and women in uniform with Air Mobility Command, accomplishing 186,940 patient movements since the beginning of Operation Iraqi Freedom. 
(8)Mobility Air Forces Airmen reflect the best values of the Nation: delivering hope, saving lives, and fueling the fight.  
(b)Sense of CongressIt is the sense of Congress that, on the occasion of the 20th anniversary of the establishment of Air Mobility Command, the people of the United States should— 
(1)recognize the critical role that Mobility Air Forces play in the Nation’s defense; and 
(2)express appreciation for the leadership of Air Mobility Command and the more than 134,000 active-duty, Air National Guard, Air Force Reserve, and Department of Defense civilians that make up the command. 
1078.Dissemination abroad of information about the United States 
(a)United States Information and Educational Exchange Act of 1948Section 501 of the United States Information and Educational Exchange Act of 1948 (22 U.S.C. 1461) is amended to read as follows: 
 
501.General authorization 
(a)The Secretary and the Broadcasting Board of Governors are authorized to use funds appropriated or otherwise made available for public diplomacy information programs to provide for the preparation, dissemination, and use of information intended for foreign audiences abroad about the United States, its people, and its policies, through press, publications, radio, motion pictures, the Internet, and other information media, including social media, and through information centers, instructors, and other direct or indirect means of communication. 
(b) 
(1)Except as provided in paragraph (2), the Secretary and the Broadcasting Board of Governors may, upon request and reimbursement of the reasonable costs incurred in fulfilling such a request, make available, in the United States, motion pictures, films, video, audio, and other materials disseminated abroad pursuant to this Act, the United States International Broadcasting Act of 1994 (22 U.S.C. 6201 et seq.), the Radio Broadcasting to Cuba Act (22 U.S.C. 1465 et seq.), or the Television Broadcasting to Cuba Act (22 U.S.C. 1465aa et seq.). Any reimbursement pursuant to this paragraph shall be credited to the applicable appropriation account of the Department of State or the Broadcasting Board of Governors, as appropriate. The Secretary and the Broadcasting Board of Governors shall issue necessary regulations— 
(A)to establish procedures to maintain such material; 
(B)for reimbursement of the reasonable costs incurred in fulfilling requests for such material; and 
(C)to ensure that the persons seeking release of such material have secured and paid for necessary United States rights and licenses.  
(2)With respect to material disseminated abroad before the effective date of section 1078 of the National Defense Authorization Act for Fiscal Year 2013— 
(A)the Secretary and the Broadcasting Board of Governors shall make available to the Archivist of the United States, for domestic distribution, motion pictures, films, videotapes, and other material 12 years after the initial dissemination of the material abroad; and 
(B)the Archivist shall be the official custodian of the material and shall issue necessary regulations to ensure that persons seeking its release in the United States have secured and paid for necessary United States rights and licenses and that all costs associated with the provision of the material by the Archivist shall be paid by the persons seeking its release, in accordance with paragraph (4). 
(3)The Archivist may undertake the functions described in paragraph (1) on behalf of and at the request of the Secretary or the Broadcasting Board of Governors. 
(4)The Archivist may charge fees to recover the costs described in paragraphs (1) and (2), in accordance with section 2116(c) of title 44, United States Code. Such fees shall be paid into, administered, and expended as part of the National Archives Trust Fund. 
(c)Nothing in this section may be construed to require the Secretary or the Broadcasting Board of Governors to make material disseminated abroad available in any format other than in the format disseminated abroad.. 
(b)Rule of constructionNothing in this section, or in the United States Information and Educational Exchange Act of 1948 (22 U.S.C. 1431 et seq.), may be construed to affect the allocation of funds appropriated or otherwise made specifically available for public diplomacy or to authorize appropriations for Broadcasting Board of Governors programming other than for foreign audiences abroad. 
(c)Foreign Relations Authorization Act, Fiscal Years 1986 and 1987Section 208 of the Foreign Relations Authorization Act, Fiscal Years 1986 and 1987 (22 U.S.C. 1461–1a) is amended to read as follows: 
 
208.Clarification on domestic distribution of program material 
(a)In generalNo funds authorized to be appropriated to the Department of State or the Broadcasting Board of Governors shall be used to influence public opinion in the United States. This section shall apply only to programs carried out pursuant to the United States Information and Educational Exchange Act of 1948 (22 U.S.C. 1431 et seq.), the United States International Broadcasting Act of 1994 (22 U.S.C. 6201 et seq.), the Radio Broadcasting to Cuba Act (22 U.S.C. 1465 et seq.), and the Television Broadcasting to Cuba Act (22 U.S.C. 1465aa et seq.). This section shall not prohibit or delay the Department of State or the Broadcasting Board of Governors from providing information about its operations, policies, programs, or program material, or making such available, to the media, public, or Congress, in accordance with other applicable law. 
(b)Rule of constructionNothing in this section shall be construed to prohibit the Department of State or the Broadcasting Board of Governors from engaging in any medium or form of communication, either directly or indirectly, because a United States domestic audience is or may be thereby exposed to program material, or based on a presumption of such exposure. Such material may be made available within the United States and disseminated, when appropriate, pursuant to sections 502 and 1005 of the United States Information and Educational Exchange Act of 1948 (22 U.S.C. 1462 and 1437), except that nothing in this section may be construed to authorize the Department of State or the Broadcasting Board of Governors to disseminate within the United States any program material prepared for dissemination abroad on or before the effective date of section 1078 of the National Defense Authorization Act for Fiscal Year 2013. 
(c)ApplicationThe provisions of this section shall apply only to the Department of State and the Broadcasting Board of Governors and to no other department or agency of the Federal Government.. 
(d)Conforming amendmentsThe United States Information and Educational Exchange Act of 1948 is amended— 
(1)in section 502 (22 U.S.C. 1462)— 
(A)by inserting and the Broadcasting Board of Governors after Secretary; and 
(B)by inserting or the Broadcasting Board of Governors after Department; and 
(2)in section 1005 (22 U.S.C. 1437), by inserting and the Broadcasting Board of Governors after Secretary each place it appears. 
(e)Effective dateThis section shall take effect and apply on the date that is 180 days after the date of the enactment of this section. 
1079.Coordination for computer network operations 
(a)BriefingNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall provide to the Committees on Armed Services of the Senate and House of Representatives a briefing on the interagency process for coordinating and de-conflicting full-spectrum military cyber operations for the Federal Government. 
(b)Elements The briefing required under subsection (a) shall include a description of each of the following: 
(1)The business processes and rules governing the interagency process for coordinating and de-conflicting full-spectrum military cyber operations. 
(2)The membership and responsibilities of such interagency process. 
(3)The current status of interagency guidance clarifying roles and responsibilities for full-spectrum military cyber operations. 
(4)Plans for implementing the planning and guidance from such interagency process. 
(c)Budget justification documentsThe Secretary of Defense shall submit to the congressional defense committees dedicated budget documentation materials to accompany the budget submissions for fiscal year 2015 and each subsequent fiscal year, including a single Department of Defense-wide budget estimate and detailed budget planning data for full-spectrum military cyberspace operations. Such materials shall be submitted in unclassified form but may include a classified annex. 
1080.Sense of Congress regarding unauthorized disclosures of classified informationIt is the sense of Congress that— 
(1)unauthorized disclosures of classified information can threaten the national security and foreign relations of the United States; 
(2)the Department of Defense has taken positive steps toward improving its policies, procedures, and enforcement mechanisms regarding unauthorized disclosures of classified information and should continue to improve upon such policies, procedures, and enforcement mechanisms; 
(3)other departments and agencies of the Federal Government should undertake similar efforts, if such departments and agencies have not already done so; and 
(4)the Department of Justice should investigate possible violations of Federal law related to unauthorized disclosures of classified information, including disclosures related to military, intelligence, and operational capabilities of the United States and allies of the United States and, in appropriate cases, individuals responsible for such unauthorized disclosures should be prosecuted to the full extent of the law. 
1081.Technical amendments to repeal statutory references to United States Joint Forces CommandTitle 10, United States Code, is amended as follows: 
(1) 
(A)Section 232 is repealed. 
(B)The table of sections at the beginning of chapter 9 is amended by striking the item relating to section 232. 
(2)Section 2859(d) is amended— 
(A)by striking paragraph (2); and 
(B)by redesignating paragraph (3) as paragraph (2). 
(3)Section 10503(13)(B) is amended— 
(A)by striking clause (iii); and 
(B)redesignating clause (iv) as clause (iii). 
1082.Sense of Congress on non-United States citizens who are graduates of United States educational institutions with advanced degrees in science, technology, engineering, and mathematicsIt is the sense of Congress— 
(1)that the Department of Defense should make every reasonable and practical effort to increase the number of United States citizens who pursue advanced degrees in science, technology, engineering, and mathematics; and 
(2)to strongly urge the Department of Defense to investigate innovative mechanisms (subject to all appropriate security requirements) to access the pool of talent of non-United States citizens with advanced scientific and technical degrees from United States institutions of higher education, especially in those scientific and technical areas that are most vital to the national defense (such as those identified by the Assistant Secretary of Defense for Research and Engineering and the Armed Forces). 
1083.Scientific framework for recalcitrant cancersSubpart 1 of part C of title IV of the Public Health Service Act (42 U.S.C. 285 et seq.) is amended by adding at the end the following: 
 
417G.Scientific framework for recalcitrant cancers 
(a)Development of scientific framework 
(1)In generalFor each recalcitrant cancer identified under subsection (b), the Director of the Institute shall develop (in accordance with subsection (c)) a scientific framework for the conduct or support of research on such cancer. 
(2)ContentsThe scientific framework with respect to a recalcitrant cancer shall include the following: 
(A)Current status 
(i)Review of literatureA summary of findings from the current literature in the areas of— 
(I)the prevention, diagnosis, and treatment of such cancer; 
(II)the fundamental biologic processes that regulate such cancer (including similarities and differences of such processes from the biological processes that regulate other cancers); and 
(III)the epidemiology of such cancer. 
(ii)Scientific advancesThe identification of relevant emerging scientific areas and promising scientific advances in basic, translational, and clinical science relating to the areas described in subclauses (I) and (II) of clause (i). 
(iii)ResearchersA description of the availability of qualified individuals to conduct scientific research in the areas described in clause (i). 
(iv)Coordinated research initiativesThe identification of the types of initiatives and partnerships for the coordination of intramural and extramural research of the Institute in the areas described in clause (i) with research of the relevant national research institutes, Federal agencies, and non-Federal public and private entities in such areas. 
(v)Research resourcesThe identification of public and private resources, such as patient registries and tissue banks, that are available to facilitate research relating to each of the areas described in clause (i). 
(B)Identification of research questionsThe identification of research questions relating to basic, translational, and clinical science in the areas described in subclauses (I) and (II) of subparagraph (A)(i) that have not been adequately addressed with respect to such recalcitrant cancer. 
(C)RecommendationsRecommendations for appropriate actions that should be taken to advance research in the areas described in subparagraph (A)(i) and to address the research questions identified in subparagraph (B), as well as for appropriate benchmarks to measure progress on achieving such actions, including the following: 
(i)ResearchersEnsuring adequate availability of qualified individuals described in subparagraph (A)(iii). 
(ii)Coordinated research initiativesPromoting and developing initiatives and partnerships described in subparagraph (A)(iv). 
(iii)Research resourcesDeveloping additional public and private resources described in subparagraph (A)(v) and strengthening existing resources. 
(3)Timing 
(A)Initial development and subsequent updateFor each recalcitrant cancer identified under subsection (b)(1), the Director of the Institute shall— 
(i)develop a scientific framework under this subsection not later than 18 months after the date of the enactment of this section; and 
(ii)review and update the scientific framework not later than 5 years after its initial development. 
(B)Other updatesThe Director of the Institute may review and update each scientific framework developed under this subsection as necessary. 
(4)Public noticeWith respect to each scientific framework developed under subsection (a), not later than 30 days after the date of completion of the framework, the Director of the Institute shall— 
(A)submit such framework to the Committee on Energy and Commerce and Committee on Appropriations of the House of Representatives, and the Committee on Health, Education, Labor, and Pensions and Committee on Appropriations of the Senate; and 
(B)make such framework publically available on the Internet website of the Department of Health and Human Services. 
(b)Identification of recalcitrant cancer 
(1)In generalNot later than 6 months after the date of the enactment of this section, the Director of the Institute shall identify two or more recalcitrant cancers that each— 
(A)have a 5-year relative survival rate of less than 20 percent; and 
(B)are estimated to cause the death of at least 30,000 individuals in the United States per year. 
(2)Additional cancersThe Director of the Institute may, at any time, identify other recalcitrant cancers for purposes of this section. In identifying a recalcitrant cancer pursuant to the previous sentence, the Director may consider additional metrics of progress (such as incidence and mortality rates) against such type of cancer. 
(c)Working groupsFor each recalcitrant cancer identified under subsection (b), the Director of the Institute shall convene a working group comprised of representatives of appropriate Federal agencies and other non-Federal entities to provide expertise on, and assist in developing, a scientific framework under subsection (a). The Director of the Institute (or the Director’s designee) shall participate in the meetings of each such working group. 
(d)Reporting 
(1)Biennial reportsThe Director of NIH shall ensure that each biennial report under section 403 includes information on actions undertaken to carry out each scientific framework developed under subsection (a) with respect to a recalcitrant cancer, including the following: 
(A)Information on research grants awarded by the National Institutes of Health for research relating to such cancer. 
(B)An assessment of the progress made in improving outcomes (including relative survival rates) for individuals diagnosed with such cancer. 
(C)An update on activities pertaining to such cancer under the authority of section 413(b)(7). 
(2)Additional one-time report for certain frameworksFor each recalcitrant cancer identified under subsection (b)(1), the Director of the Institute shall, not later than 6 years after the initial development of a scientific framework under subsection (a), submit a report to the Congress on the effectiveness of the framework (including the update required by subsection (a)(3)(A)(ii)) in improving the prevention, detection, diagnosis, and treatment of such cancer. 
(e)Recommendations for exception fundingThe Director of the Institute shall consider each relevant scientific framework developed under subsection (a) when making recommendations for exception funding for grant applications. 
(f)DefinitionIn this section, the term recalcitrant cancer means a cancer for which the five-year relative survival rate is below 50 percent.. 
1084.Protection of veterans’ memorials 
(a)Transportation of Stolen MaterialsSection 2314 of title 18, United States Code, is amended— 
(1)by striking or any part thereof— and inserting the following: or any part thereof; or;  
(2)by inserting before Shall be fined under this title the following:  
 
Whoever transports, transmits, or transfers in interstate or foreign commerce any veterans’ memorial object, knowing the same to have been stolen, converted or taken by fraud—;  
(3)by inserting after under this section is greater. the following: If the offense involves the transportation, transmission, or transfer in interstate or foreign commerce of veterans’ memorial objects with a value, in the aggregate, of less than $1,000, the defendant shall be fined under this title or imprisoned not more than one year, or both.; and 
(4)by adding at the end the following:  
 
For purposes of this section the term veterans’ memorial object means a grave marker, headstone, monument, or other object, intended to permanently honor a veteran or mark a veteran’s grave, or any monument that signifies an event of national military historical significance.. 
(b)Sale or Receipt of Stolen MemorialsSection 2315 of title 18, United States Code, is amended— 
(1)by striking or any part thereof— and inserting the following: or any part thereof; or; and 
(2)by inserting before Shall be fined under this title the following:  
 
Whoever receives, possesses, conceals, stores, barters, sells, or disposes of any veterans’ memorial object which has crossed a State or United States boundary after being stolen, unlawfully converted, or taken, knowing the same to have been stolen, unlawfully converted, or taken—;  
(3)by inserting after under this section is greater. the following: If the offense involves the receipt, possession, concealment, storage, barter, sale, or disposal of veterans’ memorial objects with a value, in the aggregate, of less than $1,000, the defendant shall be fined under this title or imprisoned not more than one year, or both.; and 
(4)by adding at the end the following: For purposes of this section the term veterans’ memorial object means a grave marker, headstone, monument, or other object, intended to permanently honor a veteran or mark a veteran’s grave, or any monument that signifies an event of national military historical significance.. 
1085.Sense of Congress regarding spectrumIt is the sense of Congress that— 
(1)the United States mobile communications industry is a significant economic engine; 
(2)while wireless carriers are continually implementing new and more efficient technologies and techniques to maximize their existing spectrum capacity, there is a pressing need for additional spectrum for mobile broadband services; 
(3)as the United States faces the growing demand for spectrum, consideration should be given to both the supply of spectrum for licensed networks and for unlicensed devices; 
(4)while such growing demand can be met in part by reallocating spectrum from existing non-governmental uses, the long-term solution must include reallocation and sharing of Federal Government spectrum for private sector use; 
(5)recognizing the important uses of spectrum by the Federal Government, including for national security, law enforcement, and other critical Federal uses, existing law ensures that Federal operations are not harmed as a result of a reallocation of spectrum for commercial use, including through the establishment of the Spectrum Relocation Fund to reimburse Federal users for the costs of planning and implementing relocation and sharing arrangements and, with respect to spectrum vacated by the Department of Defense, certification under section 1062(b) of the National Defense Authorization Act for Fiscal Year 2000 (Public Law 106–65; 113 Stat. 768) by the Secretary of Defense, the Secretary of Commerce, and the Chairman of the Joint Chiefs of Staff that replacement spectrum provides comparable technical characteristics to restore essential military capability; and 
(6)given the need to determine equitable outcomes for the United States in relation to spectrum use that balance the demand of the private sector for spectrum with national security and other critical Federal missions, all interested parties should be encouraged to continue the collaborative efforts between industry and government stakeholders that have been launched by the National Telecommunications and Information Administration to assess and recommend practical frameworks for the development of relocation, transition, and sharing arrangement and plans for 110 megahertz of Federal spectrum in the 1695–1710 MHz and the 1755–1850 MHz bands. 
1086.Public Safety Officers’ Benefits Program 
(a)Short titleThis section may be cited as the Dale Long Public Safety Officers’ Benefits Improvements Act of 2012. 
(b)Benefits for certain nonprofit emergency medical service providers; miscellaneous amendments 
(1)In generalTitle I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3711 et seq.) is amended— 
(A)in section 901(a) (42 U.S.C. 3791(a))— 
(i)in paragraph (26), by striking and at the end; 
(ii)in paragraph (27), by striking the period at the end and inserting ; and; and 
(iii)by adding at the end the following: 
 
(28)the term hearing examiner includes any medical or claims examiner.; 
(B)in section 1201 (42 U.S.C. 3796)— 
(i)in subsection (a), by striking follows: and all that follows and inserting the following: 
follows (if the payee indicated is living on the date on which the determination is made)— 
(1)if there is no child who survived the public safety officer, to the surviving spouse of the public safety officer; 
(2)if there is at least 1 child who survived the public safety officer and a surviving spouse of the public safety officer, 50 percent to the surviving child (or children, in equal shares) and 50 percent to the surviving spouse; 
(3)if there is no surviving spouse of the public safety officer, to the surviving child (or children, in equal shares); 
(4)if there is no surviving spouse of the public safety officer and no surviving child— 
(A)to the surviving individual (or individuals, in shares per the designation, or, otherwise, in equal shares) designated by the public safety officer to receive benefits under this subsection in the most recently executed designation of beneficiary of the public safety officer on file at the time of death with the public safety agency, organization, or unit; or 
(B)if there is no individual qualifying under subparagraph (A), to the surviving individual (or individuals, in equal shares) designated by the public safety officer to receive benefits under the most recently executed life insurance policy of the public safety officer on file at the time of death with the public safety agency, organization, or unit; 
(5)if there is no individual qualifying under paragraph (1), (2), (3), or (4), to the surviving parent (or parents, in equal shares) of the public safety officer; or 
(6)if there is no individual qualifying under paragraph (1), (2), (3), (4), or (5), to the surviving individual (or individuals, in equal shares) who would qualify under the definition of the term child under section 1204 but for age.; 
(ii)in subsection (b)— 
(I)by striking direct result of a catastrophic and inserting direct and proximate result of a personal; 
(II)by striking pay, and all that follows through the same and inserting pay the same; 
(III)by striking in any year and inserting to the public safety officer (if living on the date on which the determination is made); 
(IV)by striking in such year, adjusted and inserting with respect to the date on which the catastrophic injury occurred, as adjusted; 
(V)by striking , to such officer; 
(VI)by striking the total and all that follows through For and inserting for; and 
(VII)by striking That these and all that follows through the period, and inserting That the amount payable under this subsection shall be the amount payable as of the date of catastrophic injury of such public safety officer.; 
(iii)in subsection (f)— 
(I)in paragraph (1), by striking , as amended (D.C. Code, sec. 4–622); or and inserting a semicolon; 
(II)in paragraph (2)— 
(aa)by striking . Such beneficiaries shall only receive benefits under such section 8191 that and inserting , such that beneficiaries shall receive only such benefits under such section 8191 as; and 
(bb)by striking the period at the end and inserting ; or; and 
(III)by adding at the end the following: 
 
(3)payments under the September 11th Victim Compensation Fund of 2001 (49 U.S.C. 40101 note; Public Law 107–42).;  
(iv)by amending subsection (k) to read as follows: 
 
(k)As determined by the Bureau, a heart attack, stroke, or vascular rupture suffered by a public safety officer shall be presumed to constitute a personal injury within the meaning of subsection (a), sustained in the line of duty by the officer and directly and proximately resulting in death, if— 
(1)the public safety officer, while on duty— 
(A)engages in a situation involving nonroutine stressful or strenuous physical law enforcement, fire suppression, rescue, hazardous material response, emergency medical services, prison security, disaster relief, or other emergency response activity; or 
(B)participates in a training exercise involving nonroutine stressful or strenuous physical activity; 
(2)the heart attack, stroke, or vascular rupture commences— 
(A)while the officer is engaged or participating as described in paragraph (1); 
(B)while the officer remains on that duty after being engaged or participating as described in paragraph (1); or 
(C)not later than 24 hours after the officer is engaged or participating as described in paragraph (1); and 
(3)the heart attack, stroke, or vascular rupture directly and proximately results in the death of the public safety officer,unless competent medical evidence establishes that the heart attack, stroke, or vascular rupture was unrelated to the engagement or participation or was directly and proximately caused by something other than the mere presence of cardiovascular-disease risk factors.; and 
(v)by adding at the end the following: 
 
(n)The public safety agency, organization, or unit responsible for maintaining on file an executed designation of beneficiary or executed life insurance policy for purposes of subsection (a)(4) shall maintain the confidentiality of the designation or policy in the same manner as the agency, organization, or unit maintains personnel or other similar records of the public safety officer.; 
(C)in section 1202 (42 U.S.C. 3796a)— 
(i)by striking death, each place it appears except the second place it appears, and inserting fatal; and 
(ii)in paragraph (1), by striking or catastrophic injury the second place it appears and inserting , disability, or injury; 
(D)in section 1203 (42 U.S.C. 3796a–1)— 
(i)in the section heading, by striking who have died in the line of duty and inserting who have sustained fatal or catastrophic injury in the line of duty; and 
(ii)by striking who have died in the line of duty and inserting who have sustained fatal or catastrophic injury in the line of duty; 
(E)in section 1204 (42 U.S.C. 3796b)— 
(i)in paragraph (1), by striking consequences of an injury that and inserting an injury, the direct and proximate consequences of which; 
(ii)in paragraph (3)— 
(I)in the matter preceding clause (i)— 
(aa)by inserting or permanently and totally disabled after deceased; and 
(bb)by striking death and inserting fatal or catastrophic injury; and 
(II)by redesignating clauses (i), (ii), and (iii) as subparagraphs (A), (B), and (C), respectively; 
(iii)in paragraph (5)— 
(I)by striking post-mortem each place it appears and inserting post-injury; 
(II)by redesignating clauses (i) and (ii) as subparagraphs (A) and (B), respectively; and 
(III)in subparagraph (B), as so redesignated, by striking death and inserting fatal or catastrophic injury; 
(iv)in paragraph (7), by striking public employee member of a rescue squad or ambulance crew; and inserting 
employee or volunteer member of a rescue squad or ambulance crew (including a ground or air ambulance service) that— 
(A)is a public agency; or 
(B)is (or is a part of) a nonprofit entity serving the public that— 
(i)is officially authorized or licensed to engage in rescue activity or to provide emergency medical services; and 
(ii)engages in rescue activities or provides emergency medical services as part of an official emergency response system;; and 
(v)in paragraph (9)— 
(I)in subparagraph (A), by striking as a chaplain, or as a member of a rescue squad or ambulance crew; and inserting or as a chaplain;; 
(II)in subparagraph (B)(ii), by striking or after the semicolon; 
(III)in subparagraph (C)(ii), by striking the period and inserting ; or; and 
(IV)by adding at the end the following: 
 
(D)a member of a rescue squad or ambulance crew who, as authorized or licensed by law and by the applicable agency or entity, is engaging in rescue activity or in the provision of emergency medical services.;  
(F)in section 1205 (42 U.S.C. 3796c), by adding at the end the following: 
 
(d)Unless expressly provided otherwise, any reference in this part to any provision of law not in this part shall be understood to constitute a general reference under the doctrine of incorporation by reference, and thus to include any subsequent amendments to the provision.; 
(G)in each of subsections (a) and (b) of section 1212 (42 U.S.C. 3796d–1), sections 1213 and 1214 (42 U.S.C. 3796d–2 and 3796d–3), and subsections (b) and (c) of section 1216 (42 U.S.C. 3796d–5), by striking dependent each place it appears and inserting person; 
(H)in section 1212 (42 U.S.C. 3796d–1)— 
(i)in subsection (a)— 
(I)in paragraph (1), in the matter preceding subparagraph (A), by striking Subject and all that follows through , the and inserting The; and 
(II)in paragraph (3), by striking reduced by and all that follows through (B) the amount and inserting reduced by the amount; 
(ii)in subsection (c)— 
(I)in the subsection heading, by striking Dependent; and 
(II)by striking dependent; 
(I)in paragraphs (2) and (3) of section 1213(b) (42 U.S.C. 3796d–2(b)), by striking dependent’s each place it appears and inserting person’s; 
(J)in section 1216 (42 U.S.C. 3796d–5)— 
(i)in subsection (a), by striking each dependent each place it appears and inserting a spouse or child; and 
(ii)by striking dependents each place it appears and inserting a person; and 
(K)in section 1217(3)(A) (42 U.S.C. 3796d–6(3)(A)), by striking described in and all that follows and inserting an institution of higher education, as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002); and. 
(2)Amendment related to expedited payment for public safety officers involved in the prevention, investigation, rescue, or recovery efforts related to a terrorist attackSection 611(a) of the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (42 U.S.C. 3796c–1(a)) is amended by inserting or an entity described in section 1204(7)(B) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796b(7)(B)) after employed by such agency. 
(3)Conforming amendmentsThe Internal Revenue Code of 1986 is amended— 
(A)in section 402(l)(4)(C), by inserting before the period at the end the following: , as in effect immediately before the enactment of the National Defense Authorization Act for Fiscal Year 2013; and 
(B)in section 101(h)(1), by inserting after 1968 the following: , as in effect immediately before the enactment of the National Defense Authorization Act for Fiscal Year 2013.  
(c)Authorization of appropriations; determinations; appealsThe matter under the heading public safety officers benefits under the heading Office of Justice Programs under title II of division B of the Consolidated Appropriations Act, 2008 (Public Law 110–161; 121 Stat. 1912; 42 U.S.C. 3796c–2) is amended— 
(1)by striking decisions and inserting determinations; 
(2)by striking (including those, and any related matters, pending); and 
(3)by striking the period at the end and inserting the following: “: 
Provided further, That, on and after the date of enactment of the Dale Long Public Safety Officers’ Benefits Improvements Act of 2012, as to each such statute— 
 
(1)the provisions of section 1001(a)(4) of such title I (42 U.S.C. 3793(a)(4)) shall apply; 
(2)payment (consistent with section 611 of the Uniting and Strengthening America By Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (42 U.S.C. 3796c-1)) shall be made only upon a determination by the Bureau that the facts legally warrant the payment; and 
(3)any reference to section 1202 of such title I shall be deemed to be a reference to paragraphs (2) and (3) of such section 1202: 
 
Provided further, That, on and after the date of enactment of the Dale Long Public Safety Officers’ Benefits Improvements Act of 2012, no appeal shall bring any final determination of the Bureau before any court for review unless notice of appeal is filed (within the time specified herein and in the manner prescribed for appeal to United States courts of appeals from United States district courts) not later than 90 days after the date on which the Bureau serves notice of the final determination: 
Provided further,  That any regulations promulgated by the Bureau under such part (or any such statute) before, on, or after the date of enactment of the Dale Long Public Safety Officers’ Benefits Improvements Act of 2012 shall apply to any matter pending on, or filed or accruing after, the effective date specified in the regulations.. 
(d)Effective date 
(1)In generalExcept as provided in paragraph (1), the amendments made by this section shall— 
(A)take effect on the date of enactment of this Act; and 
(B)apply to any matter pending, before the Bureau of Justice Assistance or otherwise, on the date of enactment of this Act, or filed or accruing after that date. 
(2)Exceptions 
(A)Rescue squads and ambulance crewsFor a member of a rescue squad or ambulance crew (as defined in section 1204(7) of title I of the Omnibus Crime Control and Safe Streets Act of 1968, as amended by this section), the amendments made by this Act shall apply to injuries sustained on or after June 1, 2009. 
(B)Heart attacks, strokes, and vascular rupturesSection 1201(k) of title I of the Omnibus Crime Control and Safe Streets Act of 1968, as amended by this section, shall apply to heart attacks, strokes, and vascular ruptures sustained on or after December 15, 2003. 
1087.Removal of actionSection 1442 of title 28, United States Code, is amended by striking subsection (c) and inserting the following: 
 
(c)Solely for purposes of determining the propriety of removal under subsection (a), a law enforcement officer, who is the defendant in a criminal prosecution, shall be deemed to have been acting under the color of his office if the officer— 
(1)protected an individual in the presence of the officer from a crime of violence; 
(2)provided immediate assistance to an individual who suffered, or who was threatened with, bodily harm; or 
(3)prevented the escape of any individual who the officer reasonably believed to have committed, or was about to commit, in the presence of the officer, a crime of violence that resulted in, or was likely to result in, death or serious bodily injury. 
(d)In this section, the following definitions apply: 
(1)The terms civil action and criminal prosecution include any proceeding (whether or not ancillary to another proceeding) to the extent that in such proceeding a judicial order, including a subpoena for testimony or documents, is sought or issued. If removal is sought for a proceeding described in the previous sentence, and there is no other basis for removal, only that proceeding may be removed to the district court. 
(2)The term crime of violence has the meaning given that term in section 16 of title 18. 
(3)The term law enforcement officer means any employee described in subparagraph (A), (B), or (C) of section 8401(17) of title 5 and any special agent in the Diplomatic Security Service of the Department of State. 
(4)The term serious bodily injury has the meaning given that term in section 1365 of title 18. 
(5)The term State includes the District of Columbia, United States territories and insular possessions, and Indian country (as defined in section 1151 of title 18). 
(6)The term State court includes the Superior Court of the District of Columbia, a court of a United States territory or insular possession, and a tribal court.. 
1088.Transport for female genital mutilationSection 116 of title 18, United States Code, is amended by adding at the end the following: 
 
(d)Whoever knowingly transports from the United States and its territories a person in foreign commerce for the purpose of conduct with regard to that person that would be a violation of subsection (a) if the conduct occurred within the United States, or attempts to do so, shall be fined under this title or imprisoned not more than 5 years, or both.. 
1089.Amendments to law enforcement officer safety provisions of title 18Chapter 44 of title 18, United States Code, is amended— 
(1)in section 926B— 
(A)in subsection (c)(1), by inserting or apprehension under section 807(b) of title 10, United States Code (article 7(b) of the Uniform Code of Military Justice) after arrest; 
(B)in subsection (d), by striking as a law enforcement officer and inserting that identifies the employee as a police officer or law enforcement officer of the agency; and 
(C)in subsection (f), by inserting or apprehension under section 807(b) of title 10, United States Code (article 7(b) of the Uniform Code of Military Justice) after arrest; and 
(2)in section 926C— 
(A)in subsection (c)(2), by inserting or apprehension under section 807(b) of title 10, United States Code (article 7(b) of the Uniform Code of Military Justice) after arrest; and 
(B)in subsection (d)— 
(i)in paragraph (1), by striking that indicates and inserting that identifies the person as having been employed as a police officer or law enforcement officer and indicates; and 
(ii)in paragraph (2)(A), by inserting that identifies the person as having been employed as a police officer or law enforcement officer after officer. 
1090.Reauthorization of sale of aircraft and parts for wildfire suppression purposesSection 2 of the Wildfire Suppression Aircraft Transfer Act of 1996 (10 U.S.C. 2576 note) is amended— 
(1)in subsection (a), by striking during the period beginning on October 1, 1996, and ending on September 30, 2005 and inserting during a period specified in subsection (g); 
(2)by redesignating subsection (g) as subsection (h); and 
(3)by inserting after subsection (f) the following new subsection (g): 
 
(g)Periods for exercise of authorityThe periods specified in this subsection are the following: 
(1)The period beginning on October 1, 1996, and ending on September 30, 2005. 
(2)The period beginning on October 1, 2012, and ending on September 30, 2017.. 
1091.Transfer of excess aircraft to other departments of the Federal Government 
(a)TransferThe Secretary of Defense may transfer excess aircraft specified in subsection (b) to the Secretary of Agriculture and the Secretary of Homeland Security for use by the Forest Service and the United States Coast Guard. The transfer of any excess aircraft under this subsection shall be without reimbursement. 
(b)AircraftThe aircraft transferred under subsection (a) are aircraft of the Department of Defense that are— 
(1)identified by the Forest Service or the United States Coast Guard as a suitable platform to carry out their respective missions; 
(2)excess to the needs of the Department of Defense, as determined by the Secretary of Defense; 
(3)in the case of aircraft to be transferred to the Secretary of Agriculture, acceptable for use by the Forest Service, as determined by the Secretary of Agriculture; and 
(4)in the case of aircraft to be transferred to the Secretary of Homeland Security, acceptable for use by the United States Coast Guard, as determined by the Secretary of Homeland Security. 
(c)Limitation on number 
(1)LimitationExcept as provided in paragraph (2), the number of aircraft that may be transferred under subsection (a) to each of the Secretary of Agriculture and the Secretary of Homeland Security may not exceed seven aircraft for each agency. 
(2)Termination of limitation after official notice of intent to accept or decline seven aircraftThe limitation in paragraph (1) on the number of aircraft transferrable under subsection (a) shall cease upon official notice to the Secretary of Defense, from the Secretary of Agriculture, and the Secretary of Homeland Security that the Secretary’s respective department will decline or accept seven aircraft. 
(d)Order of transfers 
(1)Rights of refusalIn implementing the transfers authorized by subsection (a), the Secretary of Defense shall afford the Secretary of Agriculture the right of first refusal and the Secretary of Homeland Security the second right of refusal in the transfer to each department by the Secretary of Defense of up to seven excess aircraft specified in subsection (b) before the transfer of such excess aircraft is offered to any other department or agency of the Federal Government. 
(2)Expiration of right of first refusalThe right of first refusal afforded the Secretary of Agriculture by paragraph (1) shall expire upon official notice of the Secretary to the Secretary of Defense under subsection (c)(2). 
(e)Conditions of certain transfersExcess aircraft transferred to the Secretary of Agriculture under subsection (a)— 
(1)may be used only for wildfire suppression purposes; and 
(2)may not be flown or otherwise removed from the United States unless dispatched by the National Interagency Fire Center in support of an international agreement to assist in wildfire suppression efforts or for other purposes approved by the Secretary of Agriculture in writing in advance. 
(f)Additional limitationExcess aircraft transferred under subsection (a) may not be sold by the Secretary of Agriculture or the Secretary of Homeland Security after transfer. 
(g)Costs after transferAny costs of operation, maintenance, sustainment, and disposal of excess aircraft transferred under subsection (a) after the date of transfer shall be borne by the Secretary of Agriculture and the Secretary of Homeland Security, as applicable. 
XICIVILIAN PERSONNEL MATTERS

Sec. 1101. One-year extension of authority to waive annual limitation on premium pay and aggregate limitation on pay for Federal civilian employees working overseas. 
Sec. 1102. Expansion of experimental personnel program for scientific and technical personnel at the Defense Advanced Research Projects Agency. 
Sec. 1103. Extension of authority to fill shortage category positions for certain Federal acquisition positions for civilian agencies. 
Sec. 1104. One-year extension of discretionary authority to grant allowances, benefits, and gratuities to personnel on official duty in a combat zone. 
Sec. 1105. Policy on senior mentors. 
Sec. 1106. Authority to pay for the transport of family household pets for Federal employees during certain evacuation operations. 
Sec. 1107. Interagency personnel rotations.  
1101.One-year extension of authority to waive annual limitation on premium pay and aggregate limitation on pay for Federal civilian employees working overseasEffective January 1, 2013, section 1101(a) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4615), as most recently amended by section 1104 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1612), is further amended by striking through 2012 and inserting through 2013. 
1102.Expansion of experimental personnel program for scientific and technical personnel at the Defense Advanced Research Projects Agency 
(a)ExpansionSection 1101(b)(1)(A) of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (5 U.S.C. 3104 note) is amended by striking 40 and inserting 60. 
(b)ConstructionThe amendment made by subsection (a) shall not be construed as affecting any applicable authorization or delimitation of the numbers of personnel that may be employed at the Defense Advanced Research Projects Agency. 
1103.Extension of authority to fill shortage category positions for certain Federal acquisition positions for civilian agencies Section 1703(j)(2) of title 41, United States Code, is amended by striking September 30, 2012 and inserting September 30, 2017. 
1104.One-year extension of discretionary authority to grant allowances, benefits, and gratuities to personnel on official duty in a combat zoneParagraph (2) of section 1603(a) of the Emergency Supplemental Appropriations Act for Defense, the Global War on Terror, and Hurricane Recovery, 2006 (Public Law 109–234; 120 Stat. 443), as added by section 1102 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4616) and amended by section 1112 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1616), is further amended by striking 2013 and inserting 2014. 
1105.Policy on senior mentors 
(a)In generalThe Secretary of Defense shall provide written notice to the congressional defense committees at least 60 days before implementing any change in the policy regarding senior mentors issued on or about April 1, 2010. 
(b)ApplicabilityChanges implemented before the date of the enactment of this Act shall not be affected by this section. 
1106.Authority to pay for the transport of family household pets for Federal employees during certain evacuation operationsSection 5725 of title 5, United States Code, is amended— 
(1)in subsection (a), in the matter following paragraph (2), by striking and personal effects, and inserting , personal effects, and family household pets,; and 
(2)by adding at the end the following: 
 
(c) 
(1)The expenses authorized under subsection (a) shall, with respect to the transport of family household pets, include the expenses for the shipment of and the payment of any quarantine costs for such pets. 
(2)Any payment or reimbursement under this section in connection with the transport of family household pets shall be subject to terms and conditions which— 
(A)the head of the agency shall by regulation prescribe; and 
(B)shall, to the extent practicable, be the same as would apply under regulations prescribed under section 476(b)(1)(H)(iii) of title 37 in connection with the transport of family household pets of members of the uniformed services, including regulations relating to the types, size, and number of pets for which such payment or reimbursement may be provided.. 
1107.Interagency personnel rotations 
(a)Finding and purpose 
(1)FindingCongress finds that the national security and homeland security challenges of the 21st century require that executive branch personnel use a whole-of-Government approach in order for the United States Government to operate in the most effective and efficient manner. 
(2)PurposeThe purpose of this section is to increase the efficiency and effectiveness of the Government by fostering greater interagency experience among executive branch personnel on national security and homeland security matters involving more than 1 agency. 
(b)Committee on National Security Personnel 
(1)EstablishmentThere is established a Committee on National Security Personnel within the Executive Office of the President. 
(2)MembershipThe members of the Committee shall include— 
(A)designees of the Director of the Office of Management and Budget, the Director of the Office of Personnel Management, the Assistant to the President for National Security Affairs, the Secretary of Defense, the Secretary of State, and the Secretary of Homeland Security (1 member to be designated by each); and 
(B)such other members as the President shall designate. 
(c)Program established 
(1)Not later than 270 days after the date of the enactment of this Act, the Committee on National Security Personnel, in consultation with representatives of such other agencies as the Committee determines to be appropriate, shall develop and issue a National Security Human Capital Strategy providing policies, processes, and procedures for a program for the interagency rotation of personnel among positions within National Security Interagency Communities of Interest. 
(2)The strategy required by paragraph (1) shall, at a minimum— 
(A)identify specific Interagency Communities of Interest for the purpose of carrying out the program; 
(B)designate agencies to be included or excluded from the program; 
(C)define categories of positions to be covered by the program; 
(D)establish processes by which the heads of relevant agencies may identify— 
(i)positions in Interagency Communities of Interest that are available for rotation under the program; and 
(ii)individual employees who are available to participate in rotational assignments under the program; and 
(E)promulgate procedures for the program, including— 
(i)any minimum or maximum periods of service for participation in the program; 
(ii)any training and education requirements associated with participation in the program; 
(iii)any prerequisites or requirements for participation in the program; and 
(iv)appropriate performance measures, reporting requirements, and other accountability devices for the evaluation of the program. 
(d)Program requirementsThe policies, processes, and procedures established pursuant to subsection (c) shall, at a minimum, provide that— 
(1)during each of the first 4 fiscal years after the fiscal year in which this Act is enacted— 
(A)the interagency rotation program shall be carried out in at least 2 Interagency Communities of Interest, of which 1 shall be an Interagency Community of Interest for emergency management and 1 shall be an Interagency Community of Interest for stabilization and reconstruction; and 
(B)not fewer than 20 employees in the executive branch of the Government shall be assigned to participate in the interagency personnel rotation program; 
(2)an employee’s participation in the interagency rotation program shall require the consent of the head of the agency and shall be voluntary on the part of the employee; 
(3)employees selected to perform interagency rotational service are selected in a fully open and competitive manner that is consistent with the merit system principles set forth in paragraphs (1) and (2) of section 2301(b) of title 5, United States Code, unless the Interagency Community of Interest position is otherwise exempt under another provision of law; 
(4)an employee performing service in a position in another agency pursuant to the program established under this section shall be entitled to return, within a reasonable period of time after the end of the period of service, to the position held by the employee, or a corresponding or higher position, in his or her employing agency; 
(5)an employee performing interagency rotational service shall have all the rights that would be available to the employee if the employee were detailed or assigned under a provision of law other than this section from the agency employing the employee to the agency in which the position in which the employee is serving is located; and 
(6)an employee participating in the program shall receive performance evaluations from officials in his or her employing agency that are based on input from the supervisors of the employee during his or her service in the program that are based primarily on the contribution of the employee to the work of the agency in which the employee performed such service, and these performance evaluations shall be provided the same weight in the receipt of promotions and other rewards by the employee from the employing agency as performance evaluations for service in the employing agency. 
(e)Selection of individuals to fill senior positionsThe head of each agency participating in the program established pursuant to subsection (c) shall ensure that, in selecting individuals to fill senior positions within an Interagency Community of Interest, the agency gives a strong preference to individuals who have performed interagency rotational service within the Interagency Community of Interest pursuant to such program. 
(f)Interagency Community of Interest definedAs used in this section, the term National Security Interagency Community of Interest or Interagency Community of Interest means the positions in the executive branch of the Government that, as determined by the Committee on National Security Personnel— 
(1)as a group are positions within multiple agencies of the executive branch of the Government; and 
(2)have significant responsibility for the same substantive, functional, or regional subject area related to national security or homeland security that requires integration of the positions and activities in that area across multiple agencies to ensure that the executive branch of the Government operates as a single, cohesive enterprise to maximize mission success and minimize cost. 
(g)Report on performance measuresNot later than the end of the 2nd fiscal year after the fiscal year in which this Act is enacted, the Committee on National Security Personnel shall assess the performance measures described in subsection (c)(2)(E)(iv) and issue a report to Congress on the assessment of those performance measures. 
(h)GAO reviewNot later than the end of the 2nd fiscal year after the fiscal year in which this Act is enacted, the Comptroller General of the United States shall submit to Congress a report assessing the implementation and effectiveness of the interagency rotation program established pursuant to this section. The report required by this section shall address, at a minimum— 
(1)the extent to which the requirements of this section have been implemented by the Committee on National Security Personnel and by national security agencies; 
(2)the extent to which national security agencies have participated in the program established pursuant to this section, including whether the heads of such agencies have— 
(A)identified positions within the agencies that are National Security Interagency Communities of Interest and had employees from other agencies serve in rotational assignments in such positions; and 
(B)identified employees who are eligible for rotational assignments in National Security Interagency Communities of Interest and had such employees serve in rotational assignments in other agencies; 
(3)the extent to which employees serving in rotational assignments under the program established pursuant to this section have benefitted from such assignments, including an assessment of— 
(A)the period of service;  
(B)the duties performed by the employees during such service; 
(C)the value of the training and experience gained by participating employees through such service; and 
(D)the positions (including grade level) held by employees before and after completing interagency rotational service under this section; and 
(4)the extent to which interagency rotational service under this section has improved or is expected to improve interagency integration and coordination within National Security Interagency Communities of Interest. 
(i)ExclusionThis section shall not apply to any element of the intelligence community, as defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 401a(4)). 
XIIMatters relating to foreign nations 
 
Subtitle A—Assistance and training 
Sec. 1201. Modification and extension of authorities relating to program to build the capacity of foreign military forces. 
Sec. 1202. Extension of authority for non-reciprocal exchanges of defense personnel between the United States and foreign countries. 
Sec. 1203. Authority to build the capacity of certain counterterrorism forces in Yemen and East Africa. 
Sec. 1204. Limitation on activities under State Partnership Program pending compliance with certain program-related requirements. 
Subtitle B—Matters relating to Iraq, Afghanistan, and Pakistan  
Sec. 1211. Authority to support operations and activities of the Office of Security Cooperation in Iraq. 
Sec. 1212. Report on insider attacks in Afghanistan and their effect on the United States transition strategy for Afghanistan. 
Sec. 1213. United States military support in Afghanistan. 
Sec. 1214. Modification of report on progress toward security and stability in Afghanistan. 
Sec. 1215. Independent assessment of the Afghan National Security Forces. 
Sec. 1216. Extension and modification of logistical support for coalition forces supporting certain United States military operations. 
Sec. 1217. Report on Afghanistan Peace and Reintegration Program. 
Sec. 1218. One-year extension of authority to use funds for reintegration activities in Afghanistan. 
Sec. 1219. One-year extension and modification of authority for program to develop and carry out infrastructure projects in Afghanistan. 
Sec. 1220. Report on updates and modifications to campaign plan for Afghanistan. 
Sec. 1221. Commanders’ Emergency Response Program in Afghanistan. 
Sec. 1222. Authority to transfer defense articles and provide defense services to the military and security forces of Afghanistan. 
Sec. 1223. Report on efforts to promote the security of Afghan women and girls during the security transition process. 
Sec. 1224. Sense of Congress commending the Enduring Strategic Partnership Agreement between the United States and Afghanistan. 
Sec. 1225. Consultations with Congress on a bilateral security agreement with Afghanistan. 
Sec. 1226. Completion of transition of United States combat and military and security operations to the Government of Afghanistan. 
Sec. 1227. Extension and modification of authority for reimbursement of certain coalition nations for support provided to United States military operations. 
Sec. 1228. Extension and modification of Pakistan Counterinsurgency Fund. 
Subtitle C—Matters relating to Iran 
Sec. 1231. Report on United States capabilities in relation to China, North Korea, and Iran. 
Sec. 1232. Report on military capabilities of Gulf Cooperation Council members. 
Sec. 1233. Sense of Congress with respect to Iran. 
Sec. 1234. Rule of construction. 
Subtitle D—Iran sanctions 
Sec. 1241. Short title. 
Sec. 1242. Definitions. 
Sec. 1243. Sense of Congress relating to violations of human rights by Iran. 
Sec. 1244. Imposition of sanctions with respect to the energy, shipping, and shipbuilding sectors of Iran. 
Sec. 1245. Imposition of sanctions with respect to the sale, supply, or transfer of certain materials to or from Iran. 
Sec. 1246. Imposition of sanctions with respect to the provision of underwriting services or insurance or reinsurance for activities or persons with respect to which sanctions have been imposed. 
Sec. 1247. Imposition of sanctions with respect to foreign financial institutions that facilitate financial transactions on behalf of specially designated nationals. 
Sec. 1248. Impositions of sanctions with respect to the Islamic Republic of Iran Broadcasting. 
Sec. 1249. Imposition of sanctions with respect to persons engaged in the diversion of goods intended for the people of Iran. 
Sec. 1250. Waiver requirement related to exceptional circumstances preventing significant reductions in crude oil purchases. 
Sec. 1251. Statute of limitations for civil actions regarding terrorist acts. 
Sec. 1252. Report on use of certain Iranian seaports by foreign vessels and use of foreign airports by sanctioned Iranian air carriers. 
Sec. 1253. Implementation; penalties. 
Sec. 1254. Applicability to certain natural gas projects. 
Sec. 1255. Rule of construction. 
Subtitle E—Satellites and related items 
Sec. 1261. Removal of satellites and related items from the United States Munitions List. 
Sec. 1262. Report on licenses and other authorizations to export certain satellites and related items. 
Sec. 1263. Report on country exemptions for licensing of exports of certain satellites and related items. 
Sec. 1264. End-use monitoring of certain satellites and related items. 
Sec. 1265. Interagency review of modifications to Category XV of the United States Munitions List. 
Sec. 1266. Rules of construction. 
Sec. 1267. Definitions. 
Subtitle F—Other matters 
Sec. 1271. Additional elements in annual report on military and security developments involving the People’s Republic of China. 
Sec. 1272. NATO Special Operations Headquarters. 
Sec. 1273. Sustainability requirements for certain capital projects in connection with overseas contingency operations. 
Sec. 1274. Administration of the American, British, Canadian, and Australian Armies’ Program. 
Sec. 1275. United States participation in Headquarters Eurocorps. 
Sec. 1276. Department of Defense participation in European program on multilateral exchange of air transportation and air refueling services. 
Sec. 1277. Prohibition on use of funds to enter into contracts or agreements with Rosoboronexport. 
Sec. 1278. Sense of Congress on Iron Dome short-range rocket defense system. 
Sec. 1279. Bilateral defense trade relationship with India. 
Sec. 1280. United States Advisory Commission on Public Diplomacy. 
Sec. 1281. Sense of Congress on sale of aircraft to Taiwan. 
Sec. 1282. Briefings on dialogue between the United States and the Russian Federation on nuclear arms, missile defense systems, and long-range conventional strike systems. 
Sec. 1283. Sense of Congress on efforts to remove or apprehend Joseph Kony from the battlefield and end the atrocities of the Lord's Resistance Army. 
Sec. 1284. Imposition of sanctions with respect to support for the rebel group known as M23. 
Sec. 1285. Pilot program on repair, overhaul, and refurbishment of defense articles for sale or transfer to eligible foreign countries and entities. 
Sec. 1286. Sense of Congress on the situation in the Senkaku Islands. 
Subtitle G—Reports 
Sec. 1291. Review and reports on Department of Defense efforts to build the capacity of and partner with foreign security forces. 
Sec. 1292. Additional report on military and security developments involving the Democratic People’s Republic of Korea. 
Sec. 1293. Report on host nation support for overseas United States military installations and United States Armed Forces deployed in country. 
Sec. 1294. Report on military activities to deny or significantly degrade the use of air power against civilian and opposition groups in Syria. 
Sec. 1295. Report on military assistance provided by Russia to Syria. 
AAssistance and training 
1201.Modification and extension of authorities relating to program to build the capacity of foreign military forces 
(a)Inclusion of small-scale military construction activities among authorized elements 
(1)In generalSubsection (b)(1) of section 1206 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3457), as amended by section 1206(a) of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2418), is further amended by striking equipment, supplies, and training and inserting equipment, supplies, training, and small-scale military construction activities. 
(2)Limitation on availability of fundsSubsection (c) of section 1206 of the National Defense Authorization Act for Fiscal Year 2006, as most recently amended by section 1204(a) of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1621), is further amended by adding at the end the following new paragraph: 
 
(6)Limitation on availability of funds for small-scale military construction activitiesOf amounts available under this subsection for the authority in subsection (a) for a fiscal year— 
(A)not more than $750,000 may be obligated or expended for small-scale military construction activities under a program authorized under subsection (a); and 
(B)not more than $25,000,000 may be obligated or expended for small-scale military construction activities under all programs authorized under subsection (a).. 
(b)Modification of noticeSubsection (e)(2) of section 1206 of the National Defense Authorization Act for Fiscal Year 2006, as amended by section 1206(a) of the John Warner National Defense Authorization Act for Fiscal Year 2007, is further amended by adding at the end the following new subparagraph: 
 
(D)Detailed information (including the amount and purpose) on the assistance provided the country during the three preceding fiscal years under each of the following programs, accounts, or activities: 
(i)A program under this section. 
(ii)The Foreign Military Financing program under the Arms Export Control Act. 
(iii)Peacekeeping Operations. 
(iv)The International Narcotics Control and Law Enforcement (INCLE) program under section 481 of the Foreign Assistance Act of 1961 (22 U.S.C. 2291). 
(v)Nonproliferation, Anti-Terrorism, Demining, and Related Programs (NADR). 
(vi)Counterdrug activities authorized by section 1004 of the National Defense Authorization Act for Fiscal Year 1991 (10 U.S.C. 374 note) and section 1033 of the National Defense Authorization Act for Fiscal Year 1998.. 
(c)Extension 
(1)In generalSubsection (g) of section 1206 of the National Defense Authorization Act for Fiscal Year 2006, as most recently amended by section 1204(c) of the National Defense Authorization Act for Fiscal Year 2012 (125 Stat. 1622), is further amended— 
(A)by striking September 30, 2013 and inserting September 30, 2014; and 
(B)by striking fiscal years 2006 through 2013 and inserting fiscal years 2006 through 2014. 
(2)Temporary limitation on amount for capacity for participation in or support of military and stability operationsSubsection (c)(5) of section 1206 of the National Defense Authorization Act for Fiscal Year 2006, as most recently amended by section 1204(a) of the National Defense Authorization Act for Fiscal Year 2012, is further amended by striking fiscal years 2102 and 2013 and inserting fiscal years 2012, 2013, and 2014. 
(d)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act, and shall apply with respect to any country in which activities are initiated under section 1206 of the National Defense Authorization Act for Fiscal Year 2006 on or after that date. 
1202.Extension of authority for non-reciprocal exchanges of defense personnel between the United States and foreign countriesSection 1207(f) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2514; 10 U.S.C. 168 note) is amended by striking September 30, 2012 and inserting September 30, 2016. 
1203.Authority to build the capacity of certain counterterrorism forces in Yemen and East Africa 
(a)AuthorityThe Secretary of Defense may, with the concurrence of the Secretary of State, provide assistance as follows: 
(1)To enhance the ability of the Yemen Ministry of Interior Counter Terrorism Forces to conduct counterterrorism operations against al Qaeda in the Arabian Peninsula and its affiliates. 
(2)To enhance the capacity of the national military forces, security agencies serving a similar defense function, other counterterrorism forces, and border security forces of Djibouti, Ethiopia, and Kenya to conduct counterterrorism operations against al Qaeda, al Qaeda affiliates, and al Shabaab. 
(3)To enhance the capacity of national military forces participating in the African Union Mission in Somalia to conduct counterterrorism operations against al Qaeda, al Qaeda affiliates, and al Shabaab. 
(b)Types of assistance 
(1)Authorized elementsAssistance under subsection (a) may include the provision of equipment, supplies, training, and minor military construction. 
(2)Required elementsAssistance under subsection (a) shall be provided in a manner that promotes— 
(A)observance of and respect for human rights and fundamental freedoms; and 
(B)respect for legitimate civilian authority in the country receiving such assistance. 
(3)Assistance otherwise prohibited by lawThe Secretary of Defense may not use the authority in subsection (a) to provide any type of assistance described in this subsection that is otherwise prohibited by any other provision of law. 
(4)Limitations on minor military constructionThe total amount that may be obligated and expended on minor military construction under subsection (a) in any fiscal year may not exceed amounts as follows: 
(A)In the case of minor military construction under paragraph (1) of subsection (a), $10,000,000. 
(B)In the case of minor military construction under paragraphs (2) and (3) of subsection (a), $10,000,000. 
(c)Funding 
(1)In generalOf the amount authorized to be appropriated for a fiscal year for the Department of Defense for operation and maintenance— 
(A)not more than $75,000,000 may be used to provide assistance under paragraph (1) of subsection (a); and 
(B)not more than $75,000,000 may used to provide assistance under paragraphs (2) and (3) of subsection (a). 
(2)Availability of funds for assistance across fiscal yearsAmounts available under this subsection for the authority in subsection (a) for a fiscal year may be used for assistance under that authority that begins in such fiscal year but ends in the next fiscal year. 
(d)Notice to Congress 
(1)In generalNot later than 30 days before providing assistance under subsection (a), the Secretary of Defense shall submit to the committees of Congress specified in paragraph (2) a notice setting forth the assistance to be provided, including the types of such assistance, the budget for such assistance, and the completion date for the provision of such assistance. 
(2)Committees of congressThe committees of Congress specified in this paragraph are— 
(A)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate; and 
(B)the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives. 
(e)ExpirationExcept as provided in subsection (c)(2), the authority provided under subsection (a) may not be exercised after the earlier of— 
(1)the date on which the Global Security Contingency Fund achieves full operational capability; or 
(2)September 30, 2014. 
1204.Limitation on activities under State Partnership Program pending compliance with certain program-related requirements 
(a)LimitationIf both requirements specified in subsection (b) are not met as of February 28, 2013, no activities may be carried out under the State Partnership Program after that date until both requirements are met. 
(b)RequirementsThe requirements specified in this subsection are the following: 
(1)The requirement for the Secretary of Defense to submit to the appropriate congressional committees the final regulations required by subsection (a) of section 1210 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2517; 32 U.S.C. 107 note). 
(2)A requirement for the Secretary of Defense to certify to the appropriate congressional committees that appropriate modifications have been made, and appropriate controls have been instituted, to ensure the compliance of the Program with section 1341 of title 31, United States Code (commonly referred to as the Anti-Deficiency Act), in the future. 
(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees has the meaning given that term in subsection (d) of section 1210 of the National Defense Authorization Act for Fiscal Year 2010. 
BMatters relating to Iraq, Afghanistan, and Pakistan  
1211.Authority to support operations and activities of the Office of Security Cooperation in Iraq 
(a)Limitation on amountSubsection (c) of section 1215 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1631) is amended by inserting at the end before the period the following: and in fiscal year 2013 may not exceed $508,000,000. 
(b)Source of fundsSubsection (d) of such section is amended— 
(1)by inserting or fiscal year 2013 after fiscal year 2012; and 
(2)by striking that fiscal year and inserting fiscal year 2012 or 2013, as the case may be,. 
(c)Additional Authority for the Activities of the Office of Security Cooperation in IraqSuch section is further amended— 
(1)by redesignating subsection (f) as subsection (g); and 
(2)by inserting after subsection (e) the following new subsection (f): 
 
(f)Additional authority for activities of OSCIDuring fiscal year 2013, the Secretary of Defense, with the concurrence of the Secretary of State, may authorize the Office of Security Cooperation in Iraq to conduct non-operational training activities in support of Iraqi Ministry of Defense and Counter Terrorism Service personnel in an institutional environment to address capability gaps, integrate processes relating to intelligence, air sovereignty, combined arms, logistics and maintenance, and to manage and integrate defense-related institutions. . 
(d)Report 
(1)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Secretary of State, shall submit to the appropriate congressional committees a report on the activities of the Office of Security Cooperation in Iraq. 
(2)Matters to be includedThe report shall include the following:  
(A)A description, in unclassified form (but with a classified annex if appropriate), of any capability gaps in the security forces of Iraq, including capability gaps relating to intelligence matters, protection of Iraq airspace, and logistics and maintenance.  
(B)A description of the extent, if any, to which the programs of the Office of Security Cooperation in Iraq, in conjunction with other United States programs such as the Foreign Military Financing program, the Foreign Military Sales program, and joint training exercises, will address the capability gaps described in subparagraph (A) if the Government of Iraq requests assistance in addressing such capability gaps.  
(C)A detailed discussion of the current manpower, budget, and authorities of the Office of Security Cooperation in Iraq.  
(D)A detailed plan for the transition of the costs of the activities of the Office of Security Cooperation in Iraq to Foreign Military Sales case funding by September 30, 2014, and a detailed description of the planned manpower, budget, and authorities of the Office to implement such a plan.  
(E)A description of existing authorities available to be used to cover the costs of training the Iraqi Security Forces, including a list of specific training activities and number of associated personnel that the Secretary of Defense determines cannot be conducted under any existing authority not provided by this section.  
(F)A description of those measures of effectiveness that will be used to evaluate the activities of the Office of Security Cooperation in Iraq and a discussion of the process that will use those measures of effectiveness to make determinations if specific activities of the Office should be expanded, altered, or terminated. 
(3)Update requiredNot later than September 30, 2013, the Secretary of Defense, in consultation with the Secretary of State, shall submit to the appropriate congressional committees an update of the report required by paragraph (1), including a description of any changes to any specific element or process described in subparagraphs (A) through (F) of paragraph (2).  
(4)DefinitionIn this subsection, the term appropriate congressional committees means— 
(A)the congressional defense committees; and 
(B)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives. 
1212.Report on insider attacks in Afghanistan and their effect on the United States transition strategy for Afghanistan 
(a)Sense of CongressIt is the sense of Congress that— 
(1)to the maximum extent possible and consistent with the commander’s professional judgment and the requirements of the mission, the United States military should conduct local force protection for its troops on bases where such troops are garrisoned or housed in Afghanistan; 
(2)the increase in attacks and associated threats by Afghanistan National Security Forces personnel, Afghanistan National Security Forces impersonators, and private security contractors against United States, Afghanistan, and coalition military and civilian personnel raises concerns about the force protection for United States troops in Afghanistan and the procedures for screening, vetting, and monitoring Afghanistan National Security Forces personnel and Afghan Public Protection Force personnel; 
(3)the Department of Defense and the Government of Afghanistan are making efforts to address the threat of such attacks and associated threats, but continued leadership will be required; and 
(4)the North Atlantic Treaty Organization/International Security Assistance Force and the Government of Afghanistan should establish a program to continue to enhance vetting of Afghanistan National Security Forces and Afghan Public Protection Force recruits, to monitor the Afghanistan National Security Forces and the Afghan Public Protection Force personnel, and to re-assess Afghanistan National Security Forces and Afghan Public Protection Force personnel as required. 
(b)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall, in consultation with the Secretary of State and the Commander of North Atlantic Treaty Organization/International Security Assistance Force forces in Afghanistan, submit to Congress a report on the attacks and associated threats by Afghanistan National Security Forces personnel, Afghanistan National Security Forces impersonators, Afghan Public Protection Force personnel, Afghan Public Protection Force impersonators, and private security contractors against United States, Afghanistan, and coalition military and civilian personnel (insider attacks) in Afghanistan, and the effect of these attacks on the overall transition strategy in Afghanistan. 
(c)ElementsThe report required by subsection (b) shall include the following: 
(1)A description of the nature and proximate causes of the attacks described in subsection (b), including the following: 
(A)An estimate of the number of such attacks on United States, Afghanistan, and coalition military personnel since January 1, 2007. 
(B)An estimate of the number of United States, Afghanistan, and coalition personnel killed or wounded in such attacks. 
(C)The circumstances or conditions that may have influenced such attacks. 
(D)An assessment of the threat posed by infiltration, and a best assessment of the extent of infiltration by insurgents into the Afghanistan National Security Forces and the Afghan Public Protection Force. 
(E)A description of trends in the prevalence of such attacks, including where such attacks occur, the political and ethnic affiliation of attackers, and the targets of attackers. 
(2)A description of the restrictions and other actions taken by the United States and North Atlantic Treaty Organization/International Security Assistance Force forces to protect military and civilian personnel from future insider attacks, including measures in predeployment training. 
(3)A description of the actions taken by the Government of Afghanistan to prevent and respond to insider attacks, including improved vetting practices. 
(4)A description of the insider threat-related factors that will influence the size and scope of the post-2014 training mission for the Afghanistan National Security Forces. 
(5)An assessment of the impact of the insider attacks in Afghanistan in 2012 on the overall transition strategy in Afghanistan and its prospects for success, including an assessment how such insider attacks impact— 
(A)partner operations between North Atlantic Treaty Organization/International Security Assistance Force forces and Afghanistan National Security Forces; 
(B)training programs for the Afghanistan National Security Forces, including proposed training plans to be executed during the post-2014 training mission for the Afghanistan National Security Forces; 
(C)United States Special Forces training of the Afghan Local Police and its integration into the Afghanistan National Security Forces; and 
(D)the willingness of North Atlantic Treaty Organization/International Security Assistance Force allies to maintain forces in Afghanistan or commit to the post-2014 training mission for the Afghanistan National Security Forces. 
(6)An assessment of the impact that a reduction in training and partnering would have on the independent capabilities of the Afghanistan National Security Forces, and whether the training of the Afghanistan National Security Forces should remain a key component of the United States and North Atlantic Treaty Organization strategy in Afghanistan. 
(d)Additional reportsThe Secretary of Defense shall submit to the congressional defense committees a semi-annual update to the report required under subsection (b) through December 31, 2014. The additional reports required by this subsection may be submitted in the report required by section 1230 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 385), as most recently amended by section 1218(a) of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1632). 
(e)Unclassified executive summaryThe report submitted under subsection (b) and the semi-annual update to the report submitted under subsection (d) shall include an executive summary of the contents of the report in unclassified form. 
1213.United States military support in Afghanistan 
(a)NotificationThe Secretary of Defense shall notify the congressional defense committees of any decision of the President to change force levels of United States Armed Forces deployed in Afghanistan. 
(b)Submittal requiredNot later than 30 days after a decision by the President to change the force levels of United States Armed Forces deployed in Afghanistan, the Chairman of the Joint Chiefs of Staff shall, through the Secretary of Defense, submit to the congressional defense committees a detailed assessment of the risk to the United States mission and interests in Afghanistan as the change in levels is implemented. 
(c)ElementsThe risk assessment under subsection (b) on a change in force levels of United States Armed Forces in Afghanistan shall include the following: 
(1)A description of the current security situation in Afghanistan. 
(2)A description of any anticipated changes to United States military operations and objectives in Afghanistan associated with such change in force levels. 
(3)An identification and assessment of any changes in United States military capabilities, including manpower, logistics, intelligence, and mobility support, in Afghanistan associated with such change in force levels. 
(4)An identification and assessment of the risk associated with any changes in United States mission, military capabilities, operations, and objectives in Afghanistan associated with such change in force levels. 
(5)An identification and assessment of any capability gaps within the Afghanistan security forces that will impact their ability to conduct operations following such change in force levels. 
(6)An identification and assessment of the risk associated with the transition of combat responsibilities to the Afghanistan security forces following such change in force levels. 
(7)An assessment of the impact of such change in force levels on coalition military contributions to the mission in Afghanistan. 
(8)A description of the assumptions to be in force regarding the security situation in Afghanistan following such change in force levels. 
(9)Such other matters regarding such change in force levels as the Chairman considers appropriate. 
(d)TerminationThe requirement to notify the congressional defense committees under subsection (a) shall terminate on December 31, 2014. 
1214.Modification of report on progress toward security and stability in Afghanistan 
(a)In generalSection 1230 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 385), as most recently amended by section 1218(a) of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1632), is further amended— 
(1)by redesignating subsections (e), (f), and (g) as subsections (f), (g), and (h), respectively; and 
(2)by inserting after subsection (d) the following: 
 
(e)Additional matters to be included on Afghanistan National Security ForcesIn reporting on performance indicators and measures of progress required under subsection (d)(2)(D), the report required under subsection (a) shall assess the following: 
(1)For overall Afghanistan National Security Forces (ANSF): 
(A)A description of the professionalization of the Afghan National Army (ANA) and Afghan National Police (ANP), including literacy, training benchmarks, and vetting outcomes.  
(B)An assessment of the ANA and the ANP interaction with the Afghan civilian population and respect for human rights. 
(C)An outline of United States contributions for the current fiscal year and one-year projected fiscal year and pledges for contributions by other countries. 
(D)The percentage of officer corps and noncommissioned officer corps personnel as compared to end-strength requirements. 
(2)For logistics: 
(A)An assessment of the ANA and ANP logistics system, including a discussion of critical supply shortfalls and challenges associated with filling supply requests.  
(B)A description of the logistical capacity of the ANA and ANP and how operations are sustained in the areas in which the ANA and ANP are transitioned and in areas in which the ANA and the ANP are in pre-transition stages. 
(3)For transition: 
(A)An assessment, by province, of the security situation and capability of ANSF in those areas that have been transitioned to an Afghan security lead, to include a description of the transition stages for each such province and readiness ratings for the ANSF in each such province.  
(B)An assessment, by province, of the security situation and capability of ANSF in pre-transition areas, to include readiness ratings.  
(C)A description of how security force assistance teams and security force assistance brigades will be integrated into ANSF units. 
(4)For preparation for the 2014 elections: The steps taken by the United States, ISAF, and the Government of Afghanistan to carry out the following: 
(A)Identify and train a sufficient number of the ANSF, to include female members of the ANSF. 
(B)Provide for the security of the elections, including security of polling places, election workers, election materials, and such other locations and personnel as may be necessary to safely carry out the elections, including participation of women. 
(C)Assist with ensuring that election workers and materials can be safely and securely transported in Afghanistan as may be required. 
(5)For partnership and assistance activities: 
(A)A discussion of ongoing partnership activities in Afghanistan, including partnership activities as part of major operations and efforts, and including metrics used to measure the quantity of ongoing partnership activities and changes to how partnership activities are conducted that affect significant numbers of United States Armed Forces, ISAF, or Afghan units and the reasons for any such change. 
(B)A discussion of any transition from partnership activities conducted by United States Armed Forces or other international units with Afghan forces to the use of security force assistance teams or security force assistance brigades, including the reasons for such transition, advantages or drawbacks of such transition, and other information which may be pertinent. 
(C)The number of security force assistance teams and security force assistance brigades in Afghanistan, including the number of such teams and brigades provided by other members of ISAF, the number of such teams and brigades that are assisting each component of ANSF, and any unmet requirements for such teams and brigades.. 
(b)Effective dateThe amendments made this section apply with respect to any report required to be submitted under section 1230 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 385) on or after the date of the enactment of this Act. 
1215.Independent assessment of the Afghan National Security Forces 
(a)Independent assessment requiredThe Secretary of Defense shall provide for the conduct of an independent assessment of the strength, force structure, force posture, and capabilities required to make the Afghan National Security Forces (ANSF) capable of providing security for their own country so as to prevent Afghanistan from ever again becoming a safe haven for terrorists that threaten Afghanistan, the region, and the world. 
(b)Conduct of assessmentThe assessment required by subsection (a) may, at the election of the Secretary, be conducted by— 
(1)a Federally-funded research and development center (FFRDC); or 
(2)an independent, non-governmental institute described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code that has recognized credentials and expertise in national security and military affairs appropriate for the assessment. 
(c)ElementsThe assessment required by subsection (a) shall include, but not be limited to, the following: 
(1)An assessment of the likely internal and regional security environment for Afghanistan over the next decade, including challenges and threats to the security and sovereignty of Afghanistan from state and non-state actors. 
(2)An assessment of the strength, force structure, force posture, and capabilities required to make the Afghan National Security Forces capable of providing security for their own country so as to prevent Afghanistan from ever again becoming a safe haven for terrorists that threaten Afghanistan, the region, and the world. 
(3)An assessment of any capability gaps in the Afghan National Security Forces that are likely to persist after 2014 and that will require continued support from the United States and its allies. 
(4)An assessment whether current proposals for the resourcing of the Afghan National Security Forces after 2014 are adequate to establish and maintain long-term security for the Afghanistan people, and implications of the under-resourcing of the Afghan National Security Forces for United States national security interests. 
(d)ReportNot later than one year after the date of the enactment of this Act, the entity selected for the conduct of the assessment required by subsection (a) shall provide to the Secretary and the congressional defense committees a report containing its findings as a result of the assessment. The report shall be submitted in unclassified form, but may include a classified annex. 
(e)FundingOf the amounts authorized to be appropriated for fiscal year 2013 by section 301 and available for operation and maintenance for Defense-wide activities as specified in the funding table in section 4301, up to $1,000,000 shall be made available for the assessment required by subsection (a). 
(f)Afghan National Security ForcesFor purposes of this section, the Afghan National Security Forces shall include all forces under the authority of the Afghan Ministry of Defense and Afghan Ministry of Interior, including the Afghan National Army, the Afghan National Police, the Afghan Border Police, the Afghan National Civil Order Police, and the Afghan Local Police. 
1216.Extension and modification of logistical support for coalition forces supporting certain United States military operations 
(a)ExtensionSection 1234 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 394), as most recently amended by section 1211 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1629)), is further amended by striking fiscal year 2012 each place it appears and inserting fiscal year 2013. 
(b)Repeal of authority for use of funds in connection with Iraq 
(1)In generalSubsection (a) of such section 1234, as so amended, is further amended by striking Iraq and. 
(2)Conforming amendmentThe heading of such section 1234 is amended by striking Iraq and. 
1217.Report on Afghanistan Peace and Reintegration Program 
(a)Report requiredNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall, in consultation with the Secretary of State, submit to the appropriate committees of Congress a report on the Afghanistan Peace and Reintegration Program (APRP). 
(b)ElementsThe report required by subsection (a) shall include the following: 
(1)A description of the goals and objectives of the Afghanistan Peace and Reintegration Program. 
(2)A description of the structure of the Program at the national and sub-national levels in Afghanistan, including the number and types of vocational training and other education programs. 
(3)A description of the activities of the Program as of the date of the report. 
(4)A description and assessment of the procedures for vetting individuals seeking to participate in the Program, including an assessment of the extent to which biometric identification systems are used and the role of provincial peace councils in such procedures. 
(5)The amount of funding provided by the United States, and by the international community, to support the Program, and the amount of funds so provided that have been distributed as of the date of the report. 
(6)An assessment of the individuals who have been reintegrated into the Program, set forth in terms as follows: 
(A)By geographic distribution by province. 
(B)By number of each of low-level insurgent fighters, mid-level commanders, and senior commanders. 
(C)By number confirmed to have been part of the insurgency. 
(D)By number who are currently members of the Afghan Local Police. 
(E)By number who are participating in or have completed vocational training or other educational programs as part of the Program. 
(7)A description and assessment of the procedures for monitoring the individuals participating in the Program. 
(8)A description and assessment of the role of women and minority populations in the implementation of the Program. 
(9)An assessment of the effectiveness of the activities of the Program described under paragraph (3) in achieving the goals and objectives of the Program. 
(10)Such recommendations as the Secretary of Defense considers appropriate for improving the implementation, oversight, and effectiveness of the Program. 
(c)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— 
(1)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate; and 
(2)the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives. 
1218.One-year extension of authority to use funds for reintegration activities in AfghanistanSection 1216 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4392), as amended by section 1216 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1632), is further amended— 
(1)in subsection (a)— 
(A)by striking $50,000,000 and inserting $35,000,000; and  
(B)by striking in each of fiscal years 2011 and 2012 and inserting for fiscal year 2013; and 
(2)in subsection (e)— 
(A)by striking utilize funds and inserting obligate funds; and  
(B)by striking December 31, 2012 and inserting December 31, 2013. 
1219.One-year extension and modification of authority for program to develop and carry out infrastructure projects in AfghanistanSection 1217(f) of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4393), as amended by section 1217(a) of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1632), is further amended— 
(1)by striking paragraph (1) and inserting the following new paragraph (1): 
 
(1)In generalSubject to paragraph (2), to carry out the program authorized under subsection (a), the Secretary of Defense may use amounts as follows: 
(A)Up to $400,000,000 made available to the Department of Defense for operation and maintenance for fiscal year 2012. 
(B)Up to $350,000,000 made available to the Department of Defense for operation and maintenance for fiscal year 2013.; 
(2)in paragraph (2)— 
(A)by striking 85 percent and inserting 50 percent; 
(B)by inserting for a fiscal year after fiscal year 2011 after in paragraph (1); and 
(C)by striking fiscal year 2012. and inserting “such fiscal year, including for each project to be initiated during such fiscal year the following: 
 
(A)An estimate of the financial and other requirements necessary to sustain such project on an annual basis after the completion of such project. 
(B)An assessment whether the Government of Afghanistan is committed to and has the capacity to maintain and use such project after its completion. 
(C)A description of any arrangements for the sustainment of such project following its completion if the Government of Afghanistan lacks the capacity (in either financial or human resources) to maintain such project.; and 
(3)in paragraph (3), by adding at the end the following new subparagraph: 
 
(C)In the case of funds for fiscal year 2013, until September 30, 2014.. 
1220.Report on updates and modifications to campaign plan for Afghanistan 
(a)Report requiredNot later than 180 days after the date on which any substantial update or modification is made to the campaign plan for Afghanistan (including the supporting and implementing documents for such plan), the Comptroller General of the United States shall submit to the congressional defense committees a report on the updated or modified plan, including an assessment of the updated or modified plan. 
(b)ExceptionThe requirement to submit a report under subsection (a) on any substantial update or modification to the campaign plan for Afghanistan shall not apply if the Comptroller General— 
(1)determines that a report submitted to Congress by the Comptroller General before the date of the enactment of this Act substantially meets the requirement to submit the report under subsection (a); and 
(2)notifies the congressional defense committees in writing of the determination under paragraph (1).  
(c)TerminationThe requirement to submit a report under subsection (a) on any substantial update or modification to the campaign plan for Afghanistan shall terminate on September 30, 2014. 
(d)Repeal of superseded requirementsSection 1226 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2525) is repealed. 
1221.Commanders’ Emergency Response Program in Afghanistan 
(a)One-year extension 
(1)In generalSection 1201 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1619) is amended by striking fiscal year 2012 each place it appears and inserting fiscal year 2013. 
(2)Conforming amendmentThe heading of subsection (a) of such section is amended by striking fiscal year 2012 and inserting fiscal year 2013. 
(b)Amount of funds available during fiscal year 2013Subsection (a) of such section is further amended by striking $400,000,000 and inserting $200,000,000. 
1222.Authority to transfer defense articles and provide defense services to the military and security forces of Afghanistan 
(a)Nonexcess articles and related servicesThe Secretary of Defense may, with the concurrence of the Secretary of State, transfer nonexcess defense articles from the stocks of the Department of Defense, without reimbursement from the Government of Afghanistan, and provide defense services in connection with the transfer of such defense articles, to the military and security forces of Afghanistan to support the efforts of those forces to restore and maintain peace and security in that country. 
(b)Limitations 
(1)ValueThe aggregate replacement value of all defense articles transferred and defense services provided in connection with such defense articles under subsection (a) in any fiscal year may not exceed $250,000,000. 
(2)Source of transferred articlesThe authority under subsection (a) may only be used for defense articles that— 
(A)were present in Afghanistan as of the date of the enactment of this Act; 
(B)immediately before transfer were in use to support operations in Afghanistan; and 
(C)are no longer required by United States forces in Afghanistan. 
(c)Applicable lawAny defense articles transferred or defense services provided under the authority of subsection (a) shall be subject to the authorities and limitations applicable to excess defense articles under section 516 of the Foreign Assistance Act of 1961 (22 U.S.C. 2321j), other than the authorities and limitations in subsections (b)(1)(B), (e), (f), and (g) of such section. 
(d)Report required before exercise of authority 
(1)In generalThe Secretary of Defense may not exercise the authority under subsection (a) until 15 days after the Secretary submits to the appropriate committees of Congress a report on the equipment and other property of the Department of Defense in Afghanistan. 
(2)ElementsThe report required under paragraph (1) shall include the following: 
(A)A description of the process for inventorying equipment and property, including defense articles, in Afghanistan owned by the Department of Defense, including equipment and property owned by the Department and under the control of contractors in Afghanistan. 
(B)An estimate of the types and quantities of equipment and property of the Department of Defense, including defense articles, anticipated to be withdrawn from Afghanistan in connection with the drawdown of United States military forces from Afghanistan between the date of the enactment of this Act and December 31, 2014, including equipment and property owned by the Department and under the control of contractors in Afghanistan. 
(e)Notice on exercise of authority 
(1)In generalThe Secretary of Defense may not transfer defense articles or provide defense services under subsection (a) until 15 days after the date on which the Secretary of Defense, with the concurrence of the Secretary of State, submits to the appropriate committees of Congress notice of the proposed transfer of defense articles and provision of defense services. 
(2)ElementsA notice under paragraph (1) shall include the following: 
(A)A description of the amount and types of defense articles to be transferred and defense services to be provided. 
(B)A statement describing the current value of the defense articles to be transferred and the estimated replacement value of such articles. 
(C)An identification of the element of the military or security force that is the proposed recipient of the defense articles to be transferred and defense service to be provided. 
(D)An identification of the military department from which the defense articles to be transferred are to be drawn. 
(E)An assessment of the impact, if any, of the transfer of defense articles on the readiness of units from which the defense articles are to be transferred, and the plan, if any, for mitigating such impact or reimbursing the military department of such units for such defense articles. 
(F)An assessment of the ability of the Government of Afghanistan to sustain the costs associated with receiving, possessing, and using the defense articles to be transferred. 
(G)A determination and certification by the Secretary of Defense, with the concurrence of the Secretary of State, that— 
(i)the proposed transfer of the defense articles to be transferred and the provision of defense services to be provided in connection with such transfer is in the national interest of the United States; and 
(ii)such defense articles are required by the military and security forces of Afghanistan to build their capacity to restore and maintain peace and security in that country. 
(f)Quarterly reports 
(1)In generalNot later than 90 days after the date of the first transfer of defense articles and provision of defense services under the authority in subsection (a), and at the end of each calendar quarter, if any, thereafter through March 31, 2015, in which the authority in subsection (a) is exercised, the Secretary of Defense shall submit to the appropriate committees of Congress a report on the implementation of the authority in subsection (a). Each report shall include the replacement value of the defense articles transferred pursuant to subsection (a), both in the aggregate and by military department, and defense services provided to the Government of Afghanistan, during the 90-day period ending on the date of such report. 
(2)Inclusion in other reportA report required under paragraph (1) may be included in the report required under section 9204 of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 122 Stat. 2410) or any follow on report to such other report. 
(g)DefinitionsIn this section: 
(1)Appropriate committees of CongressThe term appropriate committees of Congress means— 
(A)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate; and 
(B)the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives. 
(2)Defense articlesThe term defense articles has the meaning given the term in section 644(d) of the Foreign Assistance Act of 1961 (22 U.S.C. 2403(d)). 
(3)Defense servicesThe term defense services has the meaning given the term in section 644(f) of the Foreign Assistance Act of 1961 (22 U.S.C. 2403(f)). 
(4)Military and security forcesThe term military and security forces means national armies, national air forces, national navies, national guard forces, police forces, and border security forces, but does not include nongovernmental or irregular forces (such as private militias). 
(h)ExpirationThe authority provided in subsection (a) may not be exercised after December 31, 2014. 
(i)Excess defense articles 
(1)Additional authorityThe authority provided by subsection (a) is in addition to the authority provided by section 516 of the Foreign Assistance Act of 1961. 
(2)Exemptions 
(A)During fiscal years 2013 and 2014, the value of excess defense articles transferred from the stocks of the Department of Defense in Afghanistan pursuant to section 516 of the Foreign Assistance Act of 1961 shall not be counted against the limitation on the aggregate value of excess defense articles transferred contained in subsection (g) of such section. 
(B)During fiscal years 2013 and 2014, any excess defense articles specified in subparagraph (A) shall not be subject to the authorities and limitations applicable to excess defense articles under section 516 of the Foreign Assistance Act of 1961 contained in subsections (b)(1)(B) and (e) of such section. 
1223.Report on efforts to promote the security of Afghan women and girls during the security transition process 
(a)Report 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense and the Secretary of State shall jointly submit to the appropriate congressional committees a report on efforts by the United States Government to promote the security of Afghan women and girls during the security transition process. 
(2)ElementsThe report required under paragraph (1) shall include the following elements: 
(A)A discussion of efforts to monitor changes in women’s security conditions in areas undergoing transition, including the following: 
(i)A description of the roles and responsibilities of the offices within the International Security Assistance Force, the United States Embassy, and the NATO Training Mission–Afghanistan that have lead responsibility for gender issues. 
(ii)A description of the indicators against which sex-disaggregated data is collected and what, if any, additional indicators may enhance efforts to measure the security of women and girls during the transition process. 
(iii)A discussion of how these indicators are or may be incorporated into ongoing efforts to assess overall security conditions during the transition period. 
(iv)Recommendations, if any, on how assessments of women’s security can be more fully integrated into current procedures used to determine an area’s readiness to proceed through the transition process. 
(B)A discussion of efforts that may increase gender awareness and responsiveness among Afghan National Army (ANA) and Afghan National Police (ANP) personnel, including the following: 
(i)A description of the efforts, if any, to work with Afghan and coalition partners to promote training curricula and programming that address the human rights and treatment of women and girls and that assess the quality and impact of such training. 
(ii)A description of the efforts, if any, to work with ANA and ANP leaders to develop enforcement and accountability mechanisms for ANA and ANP personnel who violate codes of conduct related to the human rights of women and girls. 
(iii)A description of the efforts, if any, to work with Afghan and coalition partners to promote the implementation of the above tools and develop uniform methods and standards for training and enforcement. 
(iv)Recommendations, if any, for enhancing efforts to promote the objectives described in clauses (i) through (iii). 
(C)A discussion of efforts to increase the number of female members of the ANA and ANP, including the following: 
(i)A description of the efforts, if any, to assist ANA and ANP leaders in developing realistic and achievable objectives for the recruitment and retention of women to the ANA and ANP by the end of the security transition period in 2014. 
(ii)A description of the efforts, if any, to assist ANA and ANP leaders and coalition partners in addressing physical and cultural challenges to the recruitment and retention of female ANA and ANP personnel. 
(iii)A description of the efforts, if any, to assist ANA and ANP leaders in increasing awareness of how women members of the security forces may improve the overall effectiveness of the ANA and ANP. 
(iv)A description of the efforts, if any, to assist ANA and ANP leaders in developing a plan for maintaining and increasing the recruitment and retention of women in the ANA and ANP following the completion of the security transition. 
(v)Recommendations, if any, for enhancing efforts to promote the objectives described in clauses (i) through (iv). 
(3)UpdatesThe Secretary of Defense shall include in each report on progress toward security and stability in Afghanistan that is submitted to Congress under sections 1230 and 1231 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 385, 390) updated information on efforts by the United States Government to promote the security of Afghan women and girls consistent with the requirements of this section. 
(b)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and 
(2)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives. 
1224.Sense of Congress commending the Enduring Strategic Partnership Agreement between the United States and Afghanistan 
(a)FindingsCongress makes the following findings: 
(1)The United States and Afghanistan have been allies in the conflict against al Qaeda and its affiliates for over a decade, with the shared goal of ensuring that Afghanistan is never again a sanctuary for al Qaeda. 
(2)The United States and Afghanistan are committed to the framework agreed to at the North Atlantic Treaty Organization (NATO) Summit in Lisbon in 2010, and reaffirmed at the NATO Summit in Chicago in 2012, for the transition from coalition forces to the Afghan National Security Forces of lead responsibility for security throughout Afghanistan by the end of 2014. 
(3)In June 2011, President Barack Obama said, What we can do, and will do, is build a partnership with the Afghan people that endures—one that ensures that we will be able to continue targeting terrorists and supporting a sovereign Afghan government. 
(4)In November 2011, a traditional loya jirga in Kabul declared that strategic cooperation with the United States of America, which is a strategic ally of the people and government of Afghanistan, is considered important in order to ensure political, economic, and military security and also stated, Signing a strategic cooperation document with the United States conforms with the national interest of Afghanistan and is of significant importance. 
(5)On May 2, 2012, President Obama and President Hamid Karzai signed the Enduring Strategic Partnership Agreement Between the United States of America and the Islamic Republic of Afghanistan. 
(6)At the signing of the Enduring Strategic Partnership Agreement, President Obama said, Today we’re agreeing to be long-term partners in combating terrorism, and training Afghan security forces, strengthening democratic institutions and supporting development, and protecting human rights of all Afghans. With this agreement, the Afghan people, and the world, should know that Afghanistan has a friend and a partner in the United States. 
(7)At a May 20, 2012, bilateral meeting with President Karzai at the NATO Summit in Chicago, President Obama said that the Enduring Strategic Partnership Agreement reflects a future in which two sovereign nations—the United States and Afghanistan—are operating as partners, to the benefit of our countries’ citizens, but also for the benefit of peace and security and stability in the region and around the world. 
(8)President Karzai said at the May 20, 2012, bilateral meeting with President Obama, Mr. President, the partnership that we signed a few weeks ago in Kabul has turned a new page in our relations. And the new page is a page of two sovereign countries working together for the mutual interests—peace and security and in all other areas. 
(9)On May 26, 2012, the Wolesi Jirga, the lower house of the Afghan parliament, approved the Agreement by a vote of 191–7 with 2 abstentions. 
(10)On June 3, 2012, the Meshrano Jirga, the upper house of the Afghan parliament, approved the Agreement by a vote of 67–13. 
(11)On July 8, 2012, at the Tokyo Conference on Afghanistan, the international community and the Government of Afghanistan reaffirmed their partnership in the economic growth and development of Afghanistan through a process of mutual commitments and accountability. 
(12)On July 4, 2012, the Enduring Strategic Partnership Agreement entered into force. 
(b)Sense of CongressIt is the sense of Congress that— 
(1)the members of the United States Armed Forces, intelligence community, and diplomatic and development community of the United States are to be commended for their dedicated efforts and sacrifices in support of military and stability operations in Afghanistan that have helped strengthen security in Afghanistan, laid the foundation for transition to a long-term partnership between the United States and a sovereign Afghanistan, and supported the Government and people of Afghanistan as they continue to build their capacity to effectively and justly govern; 
(2)the United States negotiating team for the Enduring Strategic Partnership Agreement, including the United States Embassy personnel in Kabul under the leadership of Ambassador Ryan Crocker, is to be commended for its committed diplomatic efforts; 
(3)the Governments of the United States and Afghanistan are to be commended for concluding the Enduring Strategic Partnership Agreement; 
(4)Congress supports the objectives and principles of the Enduring Strategic Partnership Agreement, including protecting and promoting shared democratic values, advancing long-term security, reinforcing regional security and cooperation, fostering social and economic development, upholding the rights of women and minorities, and strengthening institutions and governance in Afghanistan; 
(5)it is essential that the Government and people of Afghanistan fulfill Afghanistan's international commitments as agreed at the Tokyo Conference of July 2012, the Bonn Conference of December 2011, the Kabul Conference of July 2011, and other venues to combat corruption, protect the equal rights of all citizens of Afghanistan and enforce the rule of law, hold free and fair elections in 2014, and build inclusive and effective institutions of democratic governance; 
(6)a key national security interest of the United States is to maintain a long-term political, economic, and military relationship with Afghanistan, including a limited presence of United States Armed Forces for the purpose of training, advising, and supporting Afghan National Security Forces and cooperating on shared counterterrorism objectives; 
(7)the negotiation and conclusion of a Bilateral Security Agreement, as called for in the Enduring Strategic Partnership Agreement, will provide a fundamental framework for the long-term security relationship between the United States and Afghanistan; and 
(8)Congress has a critical role in continuing to provide the support and assistance necessary to achieve the goals of the Enduring Strategic Partnership Agreement. 
1225.Consultations with Congress on a bilateral security agreement with Afghanistan 
(a)Consultations requiredCommencing not later than 30 days after the date of the enactment of this Act, the President shall consult periodically with the appropriate committees of Congress on the status of the negotiations on a bilateral security agreement between the United States of America and the Islamic Republic of Afghanistan. Such consultations shall include a briefing summarizing the purpose, objectives, and key issues relating to the agreement. 
(b)Availability of agreement textBefore entering into any bilateral security agreement with Afghanistan, the President shall make available to the appropriate committees of Congress the text of such agreement. 
(c)Termination of consultationsThe requirements of this section shall terminate on the date on which the United States and Afghanistan enter into a bilateral security agreement or the President notifies Congress that negotiations on such an agreement have been terminated. 
(d)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— 
(1)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and 
(2)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives. 
1226.Completion of transition of United States combat and military and security operations to the Government of Afghanistan 
(a)Sense of CongressIt is the sense of Congress that— 
(1)the President should, in coordination with the Government of Afghanistan, North Atlantic Treaty Organization (NATO) member countries, and other allies in Afghanistan, seek to— 
(A)undertake all appropriate activities to accomplish the President's stated goal of transitioning the lead responsibility for security to the Government of Afghanistan by mid-summer 2013; 
(B)as part of accomplishing this transition of the lead responsibility for security to the Government of Afghanistan, draw down United States troops to a level sufficient to meet this goal; 
(C)continue to draw down United States troop levels through the end of 2014; and 
(D)end all regular combat operations by United States troops by not later than December 31, 2014, and take all possible steps to end such operations at the earliest date consistent with a safe and orderly draw down of United States troops in Afghanistan; and 
(2)the recommendations of the commanders of the International Security Assistance Force on the overall strategy for Afghanistan, including the pace of the draw down, should be given serious consideration. 
(b)Rule of constructionNothing in this section shall be construed to recommend or support any limitation or prohibition on any authority of the President— 
(1)to modify the military strategy, tactics, and operations of United States Armed Forces as such Armed Forces redeploy from Afghanistan; 
(2)to authorize United States forces in Afghanistan to defend themselves whenever they may be threatened; 
(3)to attack al-Qaeda forces wherever such forces are located; 
(4)to provide financial support and equipment to the Government of Afghanistan for the training and supply of Afghanistan military and security forces; or 
(5)to gather, provide, and share intelligence with United States allies operating in Afghanistan and Pakistan. 
1227.Extension and modification of authority for reimbursement of certain coalition nations for support provided to United States military operations 
(a)Extension of authoritySubsection (a) of section 1233 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 393), as most recently amended by section 1213 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1630), is further amended by striking for fiscal year 2012 and inserting for fiscal year 2013. 
(b)Limitation on amounts availableSubsection (d) of such section 1233, as so amended, is further amended— 
(1)in paragraph (1)— 
(A)by striking during fiscal year 2012 may not exceed $1,690,000,000 and inserting during fiscal year 2013 may not exceed $1,650,000,000; and 
(B)by adding at the end the following new sentence: Of the aggregate amount specified in the preceding sentence, the total amount of reimbursements made under subsection (a) and support provided under subsection (b) to Pakistan during fiscal year 2013 may not exceed $1,200,000,000.; and 
(2)by adding at the end the following new paragraph: 
 
(3)Prohibition on reimbursement of Pakistan for support during periods closed to transshipmentEffective as of the date of the enactment of the National Defense Authorization Act for Fiscal Year 2013, funds (including funds from a prior fiscal year that remain available for obligation) may not be used for reimbursements under the authority in subsection (a) for Pakistan for claims of support provided during any period when the ground lines of supply through Pakistan to Afghanistan were closed to the transshipment of equipment and supplies in support of United States military operations in Afghanistan.. 
(c)Supported operationsSuch section 1233 is further amended in subsections (a)(1) and (b) by striking Operation Iraqi Freedom or. 
(d)Limitation on reimbursement of Pakistan in fiscal year 2013 pending certification on Pakistan 
(1)In generalEffective as of the date of the enactment of this Act, no amounts authorized to be appropriated by this Act, and no amounts authorized to be appropriated for fiscal years before fiscal year 2013 that remain available for obligation, may be used for reimbursements of Pakistan under the authority in subsection (a) of section 1233 of the National Defense Authorization Act for Fiscal Year 2008, as amended by this section, until the Secretary of Defense certifies to the congressional defense committees each of the following: 
(A)That Pakistan is maintaining security along the Ground Lines of Communications (GLOCs) through Pakistan to Afghanistan for the transshipment of equipment and supplies in support of United States military operations in Afghanistan and the retrograde of United States equipment out of Afghanistan. 
(B)That Pakistan is taking demonstrable steps to— 
(i)support counterterrorism operations against al Qaeda, Tehrik-i-Taliban Pakistan, and other militant extremists groups such as the Haqqani Network and the Quetta Shura Taliban located in Pakistan; 
(ii)disrupt the conduct of cross-border attacks against United States, coalition, and Afghanistan security forces located in Afghanistan by such groups (including the Haqqani Network and the Quetta Shura Taliban) from bases in Pakistan; and 
(iii)counter the threat of improvised explosive devices, including efforts to attack improvised explosive device networks, monitor known precursors used in improvised explosive devices, and systematically address the misuse of explosive materials (including calcium ammonium nitrate) and accessories and their supply to legitimate end-users in a manner that impedes the flow of improvised explosive devices and improvised explosive device components into Afghanistan. 
(2)Waiver authorityThe Secretary may waive the limitation in paragraph (1) if the Secretary certifies to the congressional defense committees in writing that the waiver is in the national security interests of the United States and includes with such certification a justification for the waiver. 
(3)ReportNot later than 90 days after the date of enactment of this Act, the Secretary of Defense shall, in consultation with the Secretary of State, submit to the congressional defense committees a report on the provision of reimbursements and support to Pakistan under this section and the amendments made by this section. The report shall include the following: 
(A)A description of the process for reimbursing or providing support to Pakistan under section 1233 of the National Defense Authorization Act for Fiscal Year 2008, as so amended, including the process by which claims are proposed and adjudicated. 
(B)Any conditions or caveats that the Government of Pakistan has placed on the use of the ground lines of supply through Pakistan in support of United States forces in Afghanistan or for the retrograde of United States equipment out of Afghanistan. 
(C)An estimate of the costs for fiscal years 2011 through 2013 associated with the transshipment of equipment and supplies in support of United States forces in Afghanistan through— 
(i)supply routes in Pakistan; and 
(ii)supply routes along the Northern Distribution Network. 
1228.Extension and modification of Pakistan Counterinsurgency Fund 
(a)ExtensionSection 1224(h) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2521), as most recently amended by section 1220(a) of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1633), is further amended by striking September 30, 2012 each place it appears and inserting September 30, 2013. 
(b)Extension of limitation on funds pending reportSection 1220(b)(1)(A) of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1633) is amended by striking fiscal year 2012 and inserting fiscal year 2013. 
(c)Limitation on use of funds 
(1)LimitationNone of the funds authorized to be appropriated by this Act or otherwise made available for the Pakistan Counterinsurgency Fund may be used to provide assistance to the Government of Pakistan until the Secretary of Defense, in consultation with the Secretary of State, certifies to the appropriate congressional committees that— 
(A)the Government of Pakistan is demonstrating a continuing commitment to and is making significant efforts toward the implementation of a strategy to counter improvised explosive devices (IEDs), including— 
(i)attacking IED networks; 
(ii)monitoring known precursors used in IEDs; and 
(iii)developing a strict protocol for the manufacture of explosive materials, including calcium ammonium nitrate, and accessories and their supply to legitimate end users; and 
(B)the Government of Pakistan is cooperating with United States counterterrorism efforts, including by not detaining, prosecuting, or imprisoning citizens of Pakistan as a result of their cooperation with such efforts, including Dr. Shakil Afridi. 
(2)WaiverThe Secretary of Defense, in consultation with the Secretary of State, may waive the requirements of paragraph (1) if the Secretary of Defense determines it is in the national security interest of the United States to do so. 
(3)DefinitionIn this subsection, the term appropriate congressional committees means— 
(A)the congressional defense committees; and 
(B)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives. 
CMatters relating to Iran 
1231.Report on United States capabilities in relation to China, North Korea, and Iran 
(a)ReportNot later than 90 days after the date of the enactment of this Act, and not later than March 31, 2014, the Chairman of the Joint Chiefs of Staff, in consultation with the commanders of the relevant geographical and functional combatant commands, shall submit to the congressional defense committees a report on United States capabilities in relation to the People’s Republic of China, the Democratic People’s Republic of Korea, and the Republic of Iran.  
(b)ElementsThe report required by subsection (a) shall include the following elements: 
(1)Any critical gaps in intelligence that limit the ability of the United States Armed Forces to counter challenges or threats emanating from each of the foreign countries described in subsection (a).  
(2)Any gaps in the capabilities, capacity, and authorities of the United States Armed Forces to counter challenges or threats to United States personnel and United States interests in the respective regions of the foreign countries described in subsection (a).  
(3)Any other matters the Chairman of the Joint Chiefs of Staff considers to be relevant. 
(c)Information to be consideredIn preparing the report required by subsection (a), the Chairman of the Joint Chiefs of Staff should consider the information contained in the most recent reports required by the following: 
(1)Section 1236 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1641). 
(2)Section 1245 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2542). 
(3)Section 1202 of the National Defense Authorization Act for Fiscal Year 2000 (Public Law 106–65; 113 Stat. 781; 10 U.S.C. 113 note). 
1232.Report on military capabilities of Gulf Cooperation Council members 
(a)ReportThe Secretary of Defense, in consultation with the Secretary of State, shall evaluate the military capabilities of members of the Cooperation Council for the Arab States of the Gulf (in this section referred to as the Gulf Cooperation Council) and submit to the appropriate congressional committees a report on the findings of such evaluation.  
(b)Matters To Be IncludedThe report required under subsection (a) shall include the following: 
(1)An assessment of the military capabilities of Gulf Cooperation Council members to defend collectively against Iran and contribute to international counter-terrorism and counter-piracy efforts. 
(2)An assessment of gaps in the military capabilities of Gulf Cooperation Council members to defend collectively against Iran and a detailed description of military capabilities necessary to address those gaps. 
(3)An evaluation of United States military capabilities and posture in the region and an analysis of the capacity of the United States Armed Forces to augment the military capabilities of Gulf Cooperation Council members. 
(4)A description of the United States Government’s ongoing efforts to foster regional cooperation through ongoing bilateral and multilateral strategic security dialogues. 
(5)A summary of Gulf Cooperation Council operational and training requests to the United States Government and the associated actions taken by the United States Government. 
(c)Submission to CongressThe report required under subsection (a) shall be submitted to the appropriate congressional committees not later than 180 days after the date of the enactment of this Act. 
(d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the Committee on Appropriations, the Committee on Armed Services, and the Committee on Foreign Relations of the Senate; and 
(2)the Committee on Appropriations, the Committee on Armed Services, and the Committee on Foreign Affairs of the House of Representatives. 
1233.Sense of Congress with respect to IranIt is the sense of Congress that the United States should be prepared to take all necessary measures, including military action if required, to prevent Iran from threatening the United States, its allies, or Iran’s neighbors with a nuclear weapon. 
1234.Rule of constructionNothing in this Act shall be construed as authorizing the use of force against Iran. 
DIran sanctions 
1241.Short titleThis subtitle may be cited as the Iran Freedom and Counter-Proliferation Act of 2012. 
1242.Definitions 
(a)In generalIn this subtitle: 
(1)Agricultural commodityThe term agricultural commodity has the meaning given that term in section 102 of the Agricultural Trade Act of 1978 (7 U.S.C. 5602). 
(2)Appropriate congressional committeesThe term appropriate congressional committees means— 
(A)the committees specified in section 14(2) of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note); and 
(B)the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives. 
(3)CoalThe term coal means metallurgical coal, coking coal, or fuel coke. 
(4)Correspondent account; payable-through accountThe terms correspondent account and payable-through account have the meanings given those terms in section 5318A of title 31, United States Code. 
(5)Foreign financial institutionThe term foreign financial institution has the meaning of that term as determined by the Secretary of the Treasury pursuant to section 104(i) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8513(i)). 
(6)GoodThe term good has the meaning given that term in section 16 of the Export Administration Act of 1979 (50 U.S.C. App. 2415) (as continued in effect pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.)). 
(7)Iranian financial institutionThe term Iranian financial institution has the meaning given that term in section 104A(d) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8513b(d)). 
(8)Iranian personThe term Iranian person means— 
(A)an individual who is a citizen or national of Iran; and 
(B)an entity organized under the laws of Iran or otherwise subject to the jurisdiction of the Government of Iran. 
(9)KnowinglyThe term knowingly, with respect to conduct, a circumstance, or a result, means that a person has actual knowledge, or should have known, of the conduct, the circumstance, or the result. 
(10)Medical deviceThe term medical device has the meaning given the term device in section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321). 
(11)MedicineThe term medicine has the meaning given the term drug in section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321). 
(12)ShippingThe term shipping refers to the transportation of goods by a vessel and related activities. 
(13)United States personThe term United States person has the meaning given that term in section 101 of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8511). 
(14)VesselThe term vessel has the meaning given that term in section 3 of title 1, United States Code. 
(b)Determinations of significanceFor purposes of this subtitle, in determining if financial transactions or financial services are significant, the President may consider the totality of the facts and circumstances, including factors similar to the factors set forth in section 561.404 of title 31, Code of Federal Regulations (or any corresponding similar regulation or ruling). 
1243.Sense of Congress relating to violations of human rights by Iran 
(a)FindingCongress finds that the interests of the United States and international peace are threatened by the ongoing and destabilizing actions of the Government of Iran, including its massive, systematic, and extraordinary violations of the human rights of its own citizens. 
(b)Sense of CongressIt is the sense of Congress that the United States should— 
(1)deny the Government of Iran the ability to continue to oppress the people of Iran and to use violence and executions against pro-democracy protestors and regime opponents; 
(2)fully and publicly support efforts made by the people of Iran to promote the establishment of basic freedoms that build the foundation for the emergence of a freely elected, open, and democratic political system; 
(3)help the people of Iran produce, access, and share information freely and safely via the Internet and through other media; and 
(4)defeat all attempts by the Government of Iran to jam or otherwise obstruct international satellite broadcast signals. 
1244.Imposition of sanctions with respect to the energy, shipping, and shipbuilding sectors of Iran 
(a)FindingsCongress makes the following findings: 
(1)Iran’s energy, shipping, and shipbuilding sectors and Iran's ports are facilitating the Government of Iran's nuclear proliferation activities by providing revenue to support proliferation activities. 
(2)The United Nations Security Council and the United States Government have expressed concern about the proliferation risks presented by the Iranian nuclear program. 
(3)The Director General of the International Atomic Energy Agency (in this section referred to as the IAEA) has in successive reports (GOV/2012/37 and GOV/2011/65) identified possible military dimensions of Iran’s nuclear program. 
(4)The Government of Iran continues to defy the requirements and obligations contained in relevant IAEA Board of Governors and United Nations Security Council resolutions, including by continuing and expanding uranium enrichment activities in Iran, as reported in IAEA Report GOV/2012/37. 
(5)United Nations Security Council Resolution 1929 (2010) recognizes the potential connection between Iran’s revenues derived from its energy sector and the funding of Iran’s proliferation sensitive nuclear activities. 
(6)The National Iranian Tanker Company is the main carrier for the Iranian Revolutionary Guard Corps-designated National Iranian Oil Company and a key element in the petroleum supply chain responsible for generating energy revenues that support the illicit nuclear proliferation activities of the Government of Iran. 
(b)Designation of ports and entities in the energy, shipping, and shipbuilding sectors of Iran as entities of proliferation concernEntities that operate ports in Iran and entities in the energy, shipping, and shipbuilding sectors of Iran, including the National Iranian Oil Company, the National Iranian Tanker Company, the Islamic Republic of Iran Shipping Lines, and their affiliates, play an important role in Iran's nuclear proliferation efforts and all such entities are hereby designated as entities of proliferation concern. 
(c)Blocking of property of entities in energy, shipping, and shipbuilding sectors 
(1)Blocking of property 
(A)In generalOn and after the date that is 180 days after the date of the enactment of this Act, the President shall block and prohibit all transactions in all property and interests in property of any person described in paragraph (2) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person. 
(B)ExceptionThe requirement to block and prohibit all transactions in all property and interests in property under subparagraph (A) shall not include the authority to impose sanctions on the importation of goods. 
(2)Persons describedA person is described in this paragraph if the President determines that the person, on or after the date that is 180 days after the date of the enactment of this Act— 
(A)is part of the energy, shipping, or shipbuilding sectors of Iran; 
(B)operates a port in Iran; or 
(C)knowingly provides significant financial, material, technological, or other support to, or goods or services in support of any activity or transaction on behalf of or for the benefit of— 
(i)a person determined under subparagraph (A) to be a part of the energy, shipping, or shipbuilding sectors of Iran; 
(ii)a person determined under subparagraph (B) to operate a port in Iran; or 
(iii)an Iranian person included on the list of specially designated nationals and blocked persons maintained by the Office of Foreign Assets Control of the Department of the Treasury (other than an Iranian financial institution described in paragraph (3)). 
(3)Iranian financial institutions describedAn Iranian financial institution described in this paragraph is an Iranian financial institution that has not been designated for the imposition of sanctions in connection with— 
(A)Iran’s proliferation of weapons of mass destruction or delivery systems for weapons of mass destruction; 
(B)Iran’s support for international terrorism; or 
(C)Iran’s abuses of human rights. 
(d)Additional sanctions with respect to the energy, shipping, and shipbuilding sectors of Iran 
(1)Sale, supply, or transfer of certain goods and services 
(A)In generalExcept as provided in this section, the President shall impose 5 or more of the sanctions described in section 6(a) of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note) with respect to a person if the President determines that the person knowingly, on or after the date that is 180 days after the date of the enactment of this Act, sells, supplies, or transfers to or from Iran goods or services described in paragraph (3). 
(B)ExceptionThe requirement to impose sanctions under subparagraph (A) shall not include the authority to impose sanctions relating to the importation of goods under paragraph (8)(A) or (12) of section 6(a) of the Iran Sanctions Act of 1996, and any sanction relating to the importation of goods shall not count for purposes of the requirement to impose sanctions under subparagraph (A). 
(2)Facilitation of certain transactionsExcept as provided in this section, the President shall prohibit the opening, and prohibit or impose strict conditions on the maintaining, in the United States of a correspondent account or a payable-through account by a foreign financial institution that the President determines knowingly, on or after the date that is 180 days after the date of the enactment of this Act, conducts or facilitates a significant financial transaction for the sale, supply, or transfer to or from Iran of goods or services described in paragraph (3). 
(3)Goods and services describedGoods or services described in this paragraph are significant goods or services used in connection with the energy, shipping, or shipbuilding sectors of Iran, including the National Iranian Oil Company, the National Iranian Tanker Company, and the Islamic Republic of Iran Shipping Lines. 
(e)Humanitarian exceptionThe President may not impose sanctions under this section with respect to any person for conducting or facilitating a transaction for the sale of agricultural commodities, food, medicine, or medical devices to Iran or for the provision of humanitarian assistance to the people of Iran. 
(f)Exception for Afghanistan reconstructionThe President may provide for an exception from the imposition of sanctions under this section for reconstruction assistance or economic development for Afghanistan— 
(1)to the extent that the President determines that such an exception is in the national interest of the United States; and 
(2)if the President submits to the appropriate congressional committees a notification of and justification for the exception not later than 15 days before issuing the exception. 
(g)Applicability of sanctions to petroleum and petroleum products 
(1)In generalExcept as provided in paragraph (2), this section shall apply with respect to the purchase of petroleum or petroleum products from Iran only if, at the time of the purchase, a determination of the President under section 1245(d)(4)(B) of the National Defense Authorization Act for Fiscal Year 2012 (22 U.S.C. 8513a(d)(4)(B)) that the price and supply of petroleum and petroleum products produced in countries other than Iran is sufficient to permit purchasers of petroleum and petroleum products from Iran to reduce significantly their purchases from Iran is in effect. 
(2)Exception for certain countries 
(A)ExportationThis section shall not apply with respect to the exportation of petroleum or petroleum products from Iran to a country to which the exception under section 1245(d)(4)(D)(i) of the National Defense Authorization Act for Fiscal Year 2012 (22 U.S.C. 8513a(d)(4)(D)(i)) applies at the time of the exportation of the petroleum or petroleum products. 
(B)Financial transactions 
(i)In generalThis section shall not apply with respect to a financial transaction described in clause (ii) conducted or facilitated by a foreign financial institution if, at the time of the transaction, the exception under section 1245(d)(4)(D)(i) of the National Defense Authorization Act for Fiscal Year 2012 (22 U.S.C. 8513a(d)(4)(D)(i)) applies to the country with primary jurisdiction over the foreign financial institution. 
(ii)Financial transactions describedA financial transaction conducted or facilitated by a foreign financial institution is described in this clause if— 
(I)the financial transaction is only for trade in goods or services— 
(aa)not otherwise subject to sanctions under the law of the United States; and 
(bb)between the country with primary jurisdiction over the foreign financial institution and Iran; and 
(II)any funds owed to Iran as a result of such trade are credited to an account located in the country with primary jurisdiction over the foreign financial institution. 
(h)Applicability of sanctions to natural gas 
(1)Sale, supply, or transferExcept as provided in paragraph (2), this section shall not apply to the sale, supply, or transfer to or from Iran of natural gas. 
(2)Financial transactionsThis section shall apply to a foreign financial institution that conducts or facilitates a financial transaction for the sale, supply, or transfer to or from Iran of natural gas unless— 
(A)the financial transaction is only for trade in goods or services— 
(i)not otherwise subject to sanctions under the law of the United States; and 
(ii)between the country with primary jurisdiction over the foreign financial institution and Iran; and 
(B)any funds owed to Iran as a result of such trade are credited to an account located in the country with primary jurisdiction over the foreign financial institution. 
(i)Waiver 
(1)In generalThe President may waive the imposition of sanctions under this section for a period of not more than 180 days, and may renew that waiver for additional periods of not more than 180 days, if the President— 
(A)determines that such a waiver is vital to the national security of the United States; and 
(B)submits to the appropriate congressional committees a report providing a justification for the waiver. 
(2)Form of reportEach report submitted under paragraph (1)(B) shall be submitted in unclassified form, but may include a classified annex. 
1245.Imposition of sanctions with respect to the sale, supply, or transfer of certain materials to or from Iran 
(a)Sale, supply, or transfer of certain materials 
(1)In generalThe President shall impose 5 or more of the sanctions described in section 6(a) of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note) with respect to a person if the President determines that the person knowingly, on or after the date that is 180 days after the date of the enactment of this Act, sells, supplies, or transfers, directly or indirectly, to or from Iran— 
(A)a precious metal; 
(B)a material described in subsection (d) determined pursuant to subsection (e)(1) to be used by Iran as described in that subsection; 
(C)any other material described in subsection (d) if— 
(i)the material is— 
(I)to be used in connection with the energy, shipping, or shipbuilding sectors of Iran or any sector of the economy of Iran determined pursuant to subsection (e)(2) to be controlled directly or indirectly by Iran's Revolutionary Guard Corps; 
(II)sold, supplied, or transferred to or from an Iranian person included on the list of specially designated nationals and blocked persons maintained by the Office of Foreign Assets Control of the Department of the Treasury (other than an Iranian financial institution described in subsection (b)); or 
(III)determined pursuant to subsection (e)(3) to be used in connection with the nuclear, military, or ballistic missile programs of Iran; or 
(ii)the material is resold, retransferred, or otherwise supplied— 
(I)to an end-user in a sector described in subclause (I) of clause (i); 
(II)to a person described in subclause (II) of that clause; or 
(III)for a program described in subclause (III) of that clause. 
(2)ExceptionThe requirement to impose sanctions under paragraph (1) shall not include the authority to impose sanctions relating to the importation of goods under paragraph (8)(A) or (12) of section 6(a) of the Iran Sanctions Act of 1996, and any sanction relating to the importation of goods shall not count for purposes of the requirement to impose sanctions under paragraph (1). 
(b)Iranian financial institutions describedAn Iranian financial institution described in this subsection is an Iranian financial institution that has not been designated for the imposition of sanctions in connection with— 
(1)Iran’s proliferation of weapons of mass destruction or delivery systems for weapons of mass destruction; 
(2)Iran’s support for international terrorism; or 
(3)Iran’s abuses of human rights. 
(c)Facilitation of certain transactionsThe President shall prohibit the opening, and prohibit or impose strict conditions on the maintaining, in the United States of a correspondent account or a payable-through account by a foreign financial institution that the President determines knowingly, on or after the date that is 180 days after the date of the enactment of this Act, conducts or facilitates a significant financial transaction for the sale, supply, or transfer to or from Iran of materials the sale, supply, or transfer of which would subject a person to sanctions under subsection (a). 
(d)Materials describedMaterials described in this subsection are graphite, raw or semi-finished metals such as aluminum and steel, coal, and software for integrating industrial processes. 
(e)Determination with respect to use of materialsNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter, the President shall submit to the appropriate congressional committees and publish in the Federal Register a report that contains the determination of the President with respect to— 
(1)whether Iran is— 
(A)using any of the materials described in subsection (d) as a medium for barter, swap, or any other exchange or transaction; or 
(B)listing any of such materials as assets of the Government of Iran for purposes of the national balance sheet of Iran; 
(2)which sectors of the economy of Iran are controlled directly or indirectly by Iran's Revolutionary Guard Corps; and 
(3)which of the materials described in subsection (d) are used in connection with the nuclear, military, or ballistic missile programs of Iran. 
(f)Exception for persons exercising due diligenceThe President may not impose sanctions under subsection (a) or (c) with respect to a person if the President determines that the person has exercised due diligence in establishing and enforcing official policies, procedures, and controls to ensure that the person does not sell, supply, or transfer to or from Iran materials the sale, supply, or transfer of which would subject a person to sanctions under subsection (a) or conduct or facilitate a financial transaction for such a sale, supply, or transfer. 
(g)Waiver 
(1)In generalThe President may waive the imposition of sanctions under this section for a period of not more than 180 days, and may renew that waiver for additional periods of not more than 180 days, if the President— 
(A)determines that such a waiver is vital to the national security of the United States; and 
(B)submits to the appropriate congressional committees a report providing a justification for the waiver. 
(2)Form of reportEach report submitted under paragraph (1)(B) shall be submitted in unclassified form, but may include a classified annex. 
(h)National balance sheet of Iran definedFor purposes of this section, the term national balance sheet of Iran refers to the ratio of the assets of the Government of Iran to the liabilities of that Government. 
1246.Imposition of sanctions with respect to the provision of underwriting services or insurance or reinsurance for activities or persons with respect to which sanctions have been imposed 
(a)Imposition of sanctions 
(1)In generalExcept as provided in this section, the President shall impose 5 or more of the sanctions described in section 6(a) of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note) with respect to a person if the President determines that the person knowingly, on or after the date that is 180 days after the date of the enactment of this Act, provides underwriting services or insurance or reinsurance— 
(A)for any activity with respect to Iran for which sanctions have been imposed under this subtitle, the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), the Iran Sanctions Act of 1996, the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8501 et seq.), the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8701 et seq.), the Iran, North Korea, and Syria Nonproliferation Act (Public Law 106–178; 50 U.S.C. 1701 note), or any other provision of law relating to the imposition of sanctions with respect to Iran; 
(B)to or for any person— 
(i)with respect to, or for the benefit of any activity in the energy, shipping, or shipbuilding sectors of Iran for which sanctions are imposed under this subtitle; 
(ii)for the sale, supply, or transfer to or from Iran of materials described in section 1245(d) for which sanctions are imposed under this subtitle; or 
(iii)designated for the imposition of sanctions pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) in connection with— 
(I)Iran’s proliferation of weapons of mass destruction or delivery systems for weapons of mass destruction; or 
(II)Iran’s support for international terrorism; or 
(C)to or for any Iranian person included on the list of specially designated nationals and blocked persons maintained by the Office of Foreign Assets Control of the Department of the Treasury (other than an Iranian financial institution described in subsection (b)). 
(2)ExceptionThe requirement to impose sanctions under paragraph (1) shall not include the authority to impose sanctions relating to the importation of goods under paragraph (8)(A) or (12) of section 6(a) of the Iran Sanctions Act of 1996, and any sanction relating to the importation of goods shall not count for purposes of the requirement to impose sanctions under paragraph (1). 
(b)Iranian financial institutions describedAn Iranian financial institution described in this subsection is an Iranian financial institution that has not been designated for the imposition of sanctions in connection with— 
(1)Iran’s proliferation of weapons of mass destruction or delivery systems for weapons of mass destruction; 
(2)Iran’s support for international terrorism; or 
(3)Iran’s abuses of human rights. 
(c)Humanitarian exceptionThe President may not impose sanctions under subsection (a) for the provision of underwriting services or insurance or reinsurance for a transaction for the sale of agricultural commodities, food, medicine, or medical devices to Iran or for the provision of humanitarian assistance to the people of Iran. 
(d)Exception for underwriters and insurance providers exercising due diligenceThe President may not impose sanctions under subparagraph (A) or (C) or clause (i) or (ii) of subparagraph (B) of subsection (a)(1) with respect to a person that provides underwriting services or insurance or reinsurance if the President determines that the person has exercised due diligence in establishing and enforcing official policies, procedures, and controls to ensure that the person does not underwrite or enter into a contract to provide insurance or reinsurance for an activity described in subparagraph (A) of that subsection or to or for any person described in subparagraph (C) or clause (i) or (ii) of subparagraph (B) of that subsection. 
(e)Waiver 
(1)In generalThe President may waive the imposition of sanctions under subsection (a) for a period of not more than 180 days, and may renew that waiver for additional periods of not more than 180 days, if the President— 
(A)determines that such a waiver is vital to the national security of the United States; and 
(B)submits to the appropriate congressional committees a report providing a justification for the waiver. 
(2)Form of reportEach report submitted under paragraph (1)(B) shall be submitted in unclassified form, but may include a classified annex. 
1247.Imposition of sanctions with respect to foreign financial institutions that facilitate financial transactions on behalf of specially designated nationals 
(a)In generalExcept as provided in this section, the President shall prohibit the opening, and prohibit or impose strict conditions on the maintaining, in the United States of a correspondent account or a payable-through account by a foreign financial institution that the President determines has, on or after the date that is 180 days after the date of the enactment of this Act, knowingly facilitated a significant financial transaction on behalf of any Iranian person included on the list of specially designated nationals and blocked persons maintained by the Office of Foreign Assets Control of the Department of the Treasury (other than an Iranian financial institution described in subsection (b)). 
(b)Iranian financial institutions describedAn Iranian financial institution described in this subsection is an Iranian financial institution that has not been designated for the imposition of sanctions in connection with— 
(1)Iran’s proliferation of weapons of mass destruction or delivery systems for weapons of mass destruction; 
(2)Iran’s support for international terrorism; or 
(3)Iran’s abuses of human rights. 
(c)Humanitarian exceptionThe President may not impose sanctions under subsection (a) with respect to any person for conducting or facilitating a transaction for the sale of agricultural commodities, food, medicine, or medical devices to Iran or for the provision of humanitarian assistance to the people of Iran. 
(d)Applicability of sanctions to petroleum and petroleum products 
(1)In generalExcept as provided in paragraph (2), subsection (a) shall apply with respect to a financial transaction for the purchase of petroleum or petroleum products from Iran only if, at the time of the transaction, a determination of the President under section 1245(d)(4)(B) of the National Defense Authorization Act for Fiscal Year 2012 (22 U.S.C. 8513a(d)(4)(B)) that the price and supply of petroleum and petroleum products produced in countries other than Iran is sufficient to permit purchasers of petroleum and petroleum products from Iran to reduce significantly their purchases from Iran is in effect. 
(2)Exception for certain countries 
(A)In generalSubsection (a) shall not apply with respect to a financial transaction described in subparagraph (B) conducted or facilitated by a foreign financial institution if, at the time of the transaction, the exception under section 1245(d)(4)(D)(i) of the National Defense Authorization Act for Fiscal Year 2012 (22 U.S.C. 8513a(d)(4)(D)(i)) applies to the country with primary jurisdiction over the foreign financial institution. 
(B)Financial transactions describedA financial transaction conducted or facilitated by a foreign financial institution is described in this subparagraph if— 
(i)the financial transaction is only for trade in goods or services— 
(I)not otherwise subject to sanctions under the law of the United States; and 
(II)between the country with primary jurisdiction over the foreign financial institution and Iran; and 
(ii)any funds owed to Iran as a result of such trade are credited to an account located in the country with primary jurisdiction over the foreign financial institution. 
(e)Applicability of sanctions to natural gasSubsection (a) shall apply to a foreign financial institution that conducts or facilitates a financial transaction for the sale, supply, or transfer to or from Iran of natural gas unless— 
(1)the financial transaction is only for trade in goods or services— 
(A)not otherwise subject to sanctions under the law of the United States; and 
(B)between the country with primary jurisdiction over the foreign financial institution and Iran; and 
(2)any funds owed to Iran as a result of such trade are credited to an account located in the country with primary jurisdiction over the foreign financial institution. 
(f)Waiver 
(1)In generalThe President may waive the imposition of sanctions under subsection (a) for a period of not more than 180 days, and may renew that waiver for additional periods of not more than 180 days, if the President— 
(A)determines that such a waiver is vital to the national security of the United States; and 
(B)submits to the appropriate congressional committees a report providing a justification for the waiver. 
(2)Form of reportEach report submitted under paragraph (1)(B) shall be submitted in unclassified form, but may include a classified annex. 
1248.Impositions of sanctions with respect to the Islamic Republic of Iran Broadcasting 
(a)FindingsCongress makes the following findings: 
(1)The Islamic Republic of Iran Broadcasting has contributed to the infringement of individuals' human rights by broadcasting forced televised confession and show trials. 
(2)In March 2012, the European Council imposed sanctions on the President of the Islamic Republic of Iran Broadcasting, Ezzatollah Zargami, for broadcasting forced confessions of detainees and a series of show trials in August 2009 and December 2011 that constituted a clear violation of international law with respect to the right to a fair trial and due process. 
(b)Imposition of sanctions 
(1)In generalThe President shall, after the date of the enactment of this Act— 
(A)impose sanctions described in section 105(c) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8514(c)) with respect to the Islamic Republic of Iran Broadcasting and the President of the Islamic Republic of Iran Broadcasting, Ezzatollah Zargami; and 
(B)include the Islamic Republic of Iran Broadcasting and the President of the Islamic Republic of Iran Broadcasting, Ezzatollah Zargami, on the list of specially designated nationals and blocked persons maintained by the Office of Foreign Assets Control of the Department of the Treasury. 
(2)ExceptionThe requirement to impose sanctions under paragraph (1)(A) shall not include the authority to impose sanctions on the importation of goods. 
(3)Application of certain provisionsSections 105(d) and 401(b) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8514(d) and 8551(b)) shall apply with respect to sanctions imposed under paragraph (1)(A) to the same extent that such sections apply with respect to the imposition of sanctions under section 105(a) of that Act (22 U.S.C. 8514(a)). 
1249.Imposition of sanctions with respect to persons engaged in the diversion of goods intended for the people of Iran 
(a)In generalTitle I of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8511 et seq.) is amended by inserting after section 105B the following: 
 
105C.Imposition of sanctions with respect to persons engaged in the diversion of goods intended for the people of Iran 
(a)Imposition of sanctions 
(1)In generalThe President shall impose sanctions described in section 105(c) with respect to each person on the list required by subsection (b). 
(2)ExceptionThe requirement to impose sanctions under paragraph (1) shall not include the authority to impose sanctions on the importation of goods. 
(b)List of persons who engage in diversion 
(1)In generalAs relevant information becomes available, the President shall submit to the appropriate congressional committees a list of persons that the President determines have, on or after the date of the enactment of the Iran Freedom and Counter-Proliferation Act of 2012, engaged in corruption or other activities relating to— 
(A)the diversion of goods, including agricultural commodities, food, medicine, and medical devices, intended for the people of Iran; or 
(B)the misappropriation of proceeds from the sale or resale of such goods. 
(2)Form of report; public availability 
(A)FormThe list required by paragraph (1) shall be submitted in unclassified form but may contain a classified annex. 
(B)Public availabilityThe unclassified portion of the list required by paragraph (1) shall be made available to the public and posted on the websites of the Department of the Treasury and the Department of State. 
(c)Good definedIn this section, the term good has the meaning given that term in section 1242(a) of the Iran Freedom and Counter-Proliferation Act of 2012.. 
(b)WaiverSection 401(b)(1) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8551(b)(1)) is amended— 
(1)by striking or 105B(a) and inserting 105B(a), or 105C(a); and 
(2)by striking or 105B(b) and inserting 105B(b), or 105C(b). 
(c)Clerical amendmentThe table of contents for the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 is amended by inserting after the item relating to section 105B the following: 
 
 
Sec. 105C. Imposition of sanctions with respect to persons engaged in the diversion of goods intended for the people of Iran.. 
1250.Waiver requirement related to exceptional circumstances preventing significant reductions in crude oil purchasesSection 1245(d)(5)(B) of the National Defense Authorization Act for Fiscal Year 2012 (22 U.S.C. 8513a(d)(5)(B)) is amended— 
(1)in clause (i), by striking ; and and inserting a semicolon; 
(2)by redesignating clause (ii) as clause (iii); and 
(3)by inserting after clause (i) the following new clause: 
 
(ii)certifying that the country with primary jurisdiction over the foreign financial institution otherwise subject to the sanctions faced exceptional circumstances that prevented the country from being able to reduce significantly its purchases of petroleum and petroleum products from Iran; and. 
1251.Statute of limitations for civil actions regarding terrorist acts 
(a)In generalSection 2335 of title 18, United States Code, is amended— 
(1)in subsection (a), by striking 4 years and inserting 10 years; and 
(2)in subsection (b), by striking 4-year period and inserting 10-year period. 
(b)Effective dateThe amendments made by this section shall apply to any civil action arising under section 2333 of title 18, United States Code, that is pending on, or commenced on or after, the date of the enactment of this Act. 
(c)Special rule relating to certain acts of international terrorismNotwithstanding section 2335 of title 18, United States Code, as amended by subsection (a), a civil action under section 2333 of such title resulting from an act of international terrorism that occurred on or after September 11, 2001, and before the date that is 4 years before the date of the enactment of this Act, may be maintained if the civil action is commenced during the 6-year period beginning on such date of enactment. 
1252.Report on use of certain Iranian seaports by foreign vessels and use of foreign airports by sanctioned Iranian air carriers 
(a)In generalNot later than 180 days after the date of the enactment of this Act, and annually thereafter through 2016, the President shall submit to the appropriate congressional committees a report that contains— 
(1)a list of large or otherwise significant vessels that have entered seaports in Iran controlled by the Tidewater Middle East Company during the period specified in subsection (b) and the owners and operators of those vessels; and 
(2)a list of all airports at which aircraft owned or controlled by an Iranian air carrier on which sanctions have been imposed by the United States have landed during the period specified in subsection (b). 
(b)Period specifiedThe period specified in this subsection is— 
(1)in the case of the first report submitted under subsection (a), the 180-day period preceding the submission of the report; and 
(2)in the case of any subsequent report submitted under that subsection, the year preceding the submission of the report. 
(c)Form of reportEach report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex. 
1253.Implementation; penalties 
(a)ImplementationThe President may exercise all authorities provided under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out this subtitle. 
(b)PenaltiesThe penalties provided for in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S. C. 1705) shall apply to a person that violates, attempts to violate, conspires to violate, or causes a violation of this subtitle or regulations prescribed under this subtitle to the same extent that such penalties apply to a person that commits an unlawful act described in section 206(a) of that Act. 
(c)Application of certain provisions of Iran Sanctions Act of 1996The following provisions of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note) shall apply with respect to the imposition of sanctions under sections 1244(d), 1245(a), and 1246(a) to the same extent that such provisions apply with respect to the imposition of sanctions under section 5(a) of the Iran Sanctions Act of 1996, and, as appropriate, instead of sections 1244(i), 1245(g), and 1246(e) of this Act: 
(1)Paragraphs (1)(A), (2)(A), and (2)(B)(i) of section 4(c). 
(2)Subsections (c), (d), and (f) of section 5. 
(3)Section 8. 
(4)Section 11. 
(5)Section 12. 
(6)Section 13(b). 
1254.Applicability to certain natural gas projectsNothing in this subtitle or the amendments made by this subtitle shall apply with respect to any activity relating to a project described in subsection (a) of section 603 of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8783) to which the exception under that section applies at the time of the activity. 
1255.Rule of constructionNothing in this subtitle or the amendments made by this subtitle shall be construed to limit sanctions imposed with respect to Iran under any other provision of law or to limit the authority of the President to impose additional sanctions with respect to Iran. 
ESatellites and related items 
1261.Removal of satellites and related items from the United States Munitions List 
(a)Repeal 
(1)In generalSection 1513 of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (Public Law 105–261; 112 Stat. 2174; 22 U.S.C. 2778 note) is amended by striking subsection (a). 
(2)Conforming amendmentSubsection (c) of such section is amended by striking (1) Subsection (a) and all that follows through (2) The amendments and inserting The amendments. 
(b)Additional determination and reportAccompanying but separate from the submission to Congress of the first notification after the date of the enactment of this Act under section 38(f) of the Arms Export Control Act (22 U.S.C. 2778(f)) relating to the removal of satellites and related items from the United States Munitions List, the President shall also submit to Congress— 
(1)a determination by the President that the removal of such satellites and items from the United States Munitions List is in the national security interests of the United States; and  
(2)a report identifying and analyzing any differences between— 
(A)the recommendations and draft regulations for controlling the export, re-export, and transfer of such satellites and related items that were submitted in the report to Congress required by section 1248 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2546); and 
(B)the final regulations under which the export, re-export, and transfer of such satellites and related items would continue to be controlled. 
(c)Prohibition 
(1)In generalSubject to paragraph (3), no satellites or related items that are made subject to the Export Administration Regulations (15 CFR part 730 et seq.) as a result of the enactment of subsection (a) of this section, whether or not enumerated on the Commerce Control List— 
(A)may be exported, re-exported, or transferred, directly or indirectly, to— 
(i)any government of a country described in paragraph (2); or 
(ii)any entity or person in or acting for or on behalf of such government, entity, or person; or 
(B)may be launched in a country described in paragraph (2) or as part of a launch vehicle owned, operated, or manufactured by the government of such country or any entity or person in or acting for or on behalf of such government, entity, or person. 
(2)Countries describedThe countries referred to in paragraph (1) are the following: 
(A)The People’s Republic of China. 
(B)North Korea. 
(C)Any country that is a state sponsor of terrorism. 
(3)WaiverThe President may waive the prohibition in paragraph (1) on a case-by-case basis if not later than 30 days before doing so the President— 
(A)determines that it is in the national interest of the United States to do so; and 
(B)notifies the appropriate congressional committees of such determination. 
(d)Presumption of denialAny license or other authorization to export satellites and related items to a country with respect to which the United States maintains a comprehensive arms embargo shall be subject to a presumption of denial.  
(e)Report 
(1)In generalNot later than one year after the date of the enactment of this Act, and annually thereafter, the Director of National Intelligence, in consultation with the Secretary of State, shall submit to the appropriate congressional committees a report on efforts of state sponsors of terrorism, other foreign countries, or entities to illicitly acquire satellites and related items.  
(2)FormThe report required by paragraph (1) shall be submitted in unclassified form, but may contain a classified annex. 
1262.Report on licenses and other authorizations to export certain satellites and related items 
(a)In generalNot later than 60 days after the end of each calendar year through 2020, the President shall submit to the committees of Congress specified in subsection (b) a report summarizing all licenses and other authorizations to export satellites and related items that are subject to the Export Administration Regulations (15 CFR part 730 et seq.) as a result of the enactment of section 1261(a). 
(b)Committees of Congress specifiedThe committees of Congress specified in this subsection are— 
(1)the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, and the Select Committee on Intelligence of the Senate; and 
(2)the Committee on Foreign Affairs and the Permanent Select Committee on Intelligence of the House of Representatives. 
1263.Report on country exemptions for licensing of exports of certain satellites and related items 
(a)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary of Commerce, in consultation with the Attorney General, the Secretary of Homeland Security, and the heads of other Federal departments and agencies as appropriate, shall submit to the appropriate congressional committees a report that contains an assessment of the extent to which the terms and conditions of exemptions for foreign countries to the licensing requirements and other authorizations to export satellites and related items that are subject to the Export Administration Regulations (15 CFR part 730 et seq.) as a result of the enactment of section 1261(a) contain strong safeguards.  
(b)Matters to be includedThe report required by subsection (a) shall include a description of the extent to which the terms and conditions of exemptions described in subsection (a), including other relevant laws, regulations, and practices, support law enforcement efforts to detect, prevent, and prosecute criminal, administrative, and other violations of any provision of the Export Administration Regulations (15 CFR part 730 et seq.), including efforts on the part of state sponsors of terrorism, organizations determined by the Secretary of State to have provided support for international terrorism, or other foreign countries, to acquire illicitly satellites and related items from the United States. 
1264.End-use monitoring of certain satellites and related items 
(a)In generalIn order to ensure accountability with respect to the export of satellites and related items that become subject to the Export Administration Regulations (15 CFR part 730 et seq.) as a result of the enactment of section 1261(a), the President shall provide for the end-use monitoring of such satellites and related items. 
(b)ReportNot later than 120 days after the date of the enactment of this Act, the Secretary of Commerce, in consultation with the heads of other Federal departments and agencies as appropriate, shall submit to Congress a report describing the actions taken to implement this section, including identification of resource shortfalls or other constraints on effective end-use monitoring of satellites and related items described in subsection (a). 
1265.Interagency review of modifications to Category XV of the United States Munitions List 
(a)In generalSubject to section 38(f) of the Arms Export Control Act (22 U.S.C. 2778(f)), the President shall ensure that the Secretary of State, the Secretary of Defense, the Secretary of Commerce and, as appropriate, the Director of National Intelligence and the heads of other appropriate Federal departments and agencies, will review any removal or addition of an item to Category XV of the United States Munitions List (relating to spacecraft systems and associated equipment). 
(b)Effective dateThe requirement of subsection (a) shall apply with respect to any item described in subsection (a) that is proposed to be removed or added to Category XV of the United States Munitions List on or after the date of the enactment of this Act. 
1266.Rules of construction 
(a)In generalSubtitle B of title XV of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (Public Law 105–261; 112 Stat. 2173; 22 U.S.C. 2778 note) shall continue to apply to satellites and related items that are subject to the Export Administration Regulations (15 CFR part 730 et seq.) as a result of the enactment of section 1261(a). 
(b)Additional ruleNothing in this subtitle or any amendment made by this subtitle shall be construed as removing or limiting the authorities of the President under subsection (a) or (b) of section 1514 of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (Public Law 105–261; 112 Stat. 2175; 22 U.S.C. 2778 note) with respect to defense articles and defense services that remain subject to the jurisdiction of the International Traffic in Arms Regulations. 
1267.DefinitionsIn this subtitle: 
(1)Appropriate congressional committeesThe term appropriate congressional committees means— 
(A)the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, the Committee on Armed Services, and the Select Committee on Intelligence of the Senate; and  
(B)the Committee on Foreign Affairs, the Committee on Armed Services, and the Permanent Select Committee on Intelligence of the House of Representatives.  
(2)State sponsor of terrorismThe term state sponsor of terrorism means any country the government of which the Secretary of State has determined has repeatedly provided support for international terrorism pursuant to— 
(A)section 6(j) of the Export Administration Act of 1979 (50 U.S.C. App. 2405) (as continued in effect under the International Emergency Economic Powers Act); 
(B)section 620A of the Foreign Assistance Act of 1961 (22 U.S.C. 2371); 
(C)section 40 of the Arms Export Control Act (22 U.S.C. 2780); or 
(D)any other provision of law. 
(3)United States Munitions ListThe term United States Munitions List means the list referred to in section 38(a)(1) of the Arms Export Control Act (22 U.S.C. 2778(a)(1)).  
FOther matters 
1271.Additional elements in annual report on military and security developments involving the People’s Republic of ChinaSection 1202(b) of the National Defense Authorization Act for Fiscal Year 2000 (Public Law 106–65; 10 U.S.C. 113 note) is amended— 
(1)by amending paragraph (9) to read as follows: 
 
(9)Developments in China’s asymmetric capabilities, including its strategy and efforts to develop and deploy cyberwarfare and electronic warfare capabilities, details on the number of malicious cyber incidents originating from China against Department of Defense infrastructure, and associated activities originating or suspected of originating from China.; 
(2)by redesignating paragraphs (10), (11),and (12) as paragraphs (15), (16), and (17) respectively; 
(3)by inserting after paragraph (9) the following new paragraphs: 
 
(10)The strategy and capabilities of Chinese space and counterspace programs, including trends, global and regional activities, the involvement of military and civilian organizations, including state-owned enterprises, academic institutions, and commercial entities, and efforts to develop, acquire, or gain access to advanced technologies that would enhance Chinese military capabilities. 
(11)Developments in China’s nuclear program, including the size and state of China’s stockpile, its nuclear strategy and associated doctrines, its civil and military production capacities, and projections of its future arsenals. 
(12)A description of China’s anti-access and area denial capabilities. 
(13)A description of China's command, control, communications, computers, intelligence, surveillance, and reconnaissance modernization program and its applications for China's precision guided weapons. 
(14)A description of the roles and activities of the People’s Liberation Army Navy and those of China’s paramilitary and maritime law enforcement vessels, including their response to United States naval activities.; and 
(4)by adding after paragraph (17), as redesignated by paragraph (2) of this section, the following new paragraphs: 
 
(18)A description of Chinese military-to-military relationships with other countries, including the size and activity of military attache offices around the world and military education programs conducted in China for other countries or in other countries for the Chinese. 
(19)A description of any significant sale or transfer of military hardware, expertise, and technology to or from the People’s Republic of China, including a forecast of possible future sales and transfers, a description of the implications of those sales and transfers for the security of the United States and its partners and allies in Asia, and a description of any significant assistance to and from any selling state with military-related research and development programs in China.. 
1272.NATO Special Operations Headquarters 
(a)In generalSubsection (a) of section 1244 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2541), as amended by section 1242 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4405), is further amended— 
(1)by striking fiscal year 2011 and inserting each of fiscal years 2013, 2014, and 2015; 
(2)by striking section 301(1) and inserting section 301; and  
(3)by inserting for such fiscal year after $50,000,000. 
(b)Annual reportSuch section, as so amended, is further amended by adding at the end the following: 
 
(d)Annual reportNot later than March 1 of each year, the Secretary of Defense shall submit to the congressional defense committees a report regarding support for the NSHQ. Each report shall include the following: 
(1)The total amount of funding provided by the United States and other NATO nations to the NSHQ for operating costs of the NSHQ. 
(2)A description of the activities carried out with such funding, including— 
(A)the amount of funding allocated for each such activity; 
(B)the extent to which other NATO nations participate in each such activity; 
(C)the extent to which each such activity is designed to meet the purposes set forth in paragraphs (1) through (5) of subsection (b); and 
(D)an assessment of the extent to which each such activity will promote the mission of the NSHQ. 
(3)Other contributions, financial or in kind, provided by the United States and other NATO nations in support of the NSHQ. 
(4)Any other matters that the Secretary of Defense considers appropriate.. 
1273.Sustainability requirements for certain capital projects in connection with overseas contingency operations 
(a)Limitation 
(1)In generalCommencing 60 days after the date of the enactment of this Act— 
(A)amounts authorized to be appropriated for the Department of Defense may not be obligated or expended for a capital project described in subsection (b) unless the Secretary of Defense, in consultation with the United States commander of military operations in the country in which the project will be carried out, completes an assessment on the necessity and sustainability of the project; 
(B)amounts authorized to be appropriated for the Department of State may not be obligated or expended for a capital project described in subsection (b) unless the Secretary of State, in consultation with the Chief of Mission in the country in which the project will be carried out, completes an assessment on the necessity and sustainability of the project; and 
(C)amounts authorized to be appropriated for the United States Agency for International Development may not be obligated or expended for a capital project described in subsection (b) unless the Administrator of the United States Agency for International Development, in consultation with the Mission Director and the Chief of Mission in the country in which the project will be carried out, completes an assessment on the necessity and sustainability of the project. 
(2)ElementsEach assessment on a capital project under this subsection shall include, but not be limited to, the following: 
(A)An estimate of the total cost of the completed project to the United States. 
(B)An estimate of the financial and other requirements necessary for the host government to sustain the project on an annual basis after completion of the project. 
(C)An assessment whether the host government has the capacity (in both financial and human resources) to maintain and use the project after completion. 
(D)A description of any arrangements for the sustainment of the project following its completion if the host government lacks the capacity (in financial or human resources) to maintain the project. 
(E)An assessment whether the host government has requested or expressed its need for the project, and an explanation of the decision to proceed with the project absent such request or need. 
(F)An assessment by the Secretary of Defense, where applicable, of the effect of the project on the military mission of the United States in the country concerned. 
(b)Covered capital projects 
(1)In generalExcept as provided in paragraph (2), a capital project described in this subsection is any capital project overseas for an overseas contingency operation for the benefit of a host country and funded by the Department of Defense, the Department of State, or the United States Agency for International Development, as applicable, if the capital project— 
(A)in the case of a project that directly supports building the capacity of indigenous security forces in the host country, has an estimated value in excess of $10,000,000; 
(B)in the case of any project not covered by subparagraph (A) that is to be funded by the Department of State or the United States Agency for International Development, has an estimated value in excess of $5,000,000; or 
(C)in the case of any other project, has an estimated value in excess of $2,000,000. 
(2)ExclusionA capital project described in this subsection does not include any project for military construction (as that term is defined in section 114(b) of title 10, United States Code) or a military family housing project under section 2821 of such title. 
(c)WaiverThe Secretary of Defense, the Secretary of State, or the Administrator of the United States Agency for International Development, as applicable, may waive the limitation in subsection (a) in order to initiate a capital project if such Secretary or the Administrator, as the case may be, determines that the project is in the national security, diplomatic, or humanitarian interests of the United States. In the first report submitted under subsection (d) after any waiver under this subsection, such Secretary or the Administrator shall include a detailed justification of such waiver. Not later than 90 days after issuing a waiver under this subsection, such Secretary or the Administrator shall submit to the appropriate committees of Congress the assessment described in subsection (a) with respect to the capital project concerned. 
(d)Semi-annual reports 
(1)In generalNot later than 30 days after the end of any fiscal-year half-year in which the Secretary of Defense, the Secretary of State, or the Administrator of the United States Agency for International Development conducts an assessment under subsection (a), such Secretary or the Administrator, as the case may be, shall submit to the appropriate committees of Congress a report setting forth each assessment so conducted during such fiscal-year half-year, including the elements of each capital project so assessed specified in subsection (a)(2). 
(2)Additional elementsIn addition to the matters provided for in paragraph (1), each report under that paragraph shall include the following: 
(A)For each capital project covered by such report, an evaluation (other than by amount of funds expended) of the effectiveness of such project, including, at a minimum, the following: 
(i)The stated goals of the project. 
(ii)The actions taken to assess and verify whether the project has met the stated goals of the project or is on track to meet such goals when completed. 
(iii)The current and anticipated levels of involvement of local governments, communities, and individuals in the project. 
(B)For each country or region in which a capital project covered by such report is being carried out, an assessment of the current and anticipated risks of corruption or fraud in connection with such project. 
(3)FormEach report shall be submitted in unclassified form, but may include a classified annex. 
(e)DefinitionsIn this section: 
(1)The term appropriate committees of Congress means— 
(A)the Committee on Armed Services, the Committee on Foreign Relations, the Committee on Homeland Security and Governmental Affairs, and the Committee on Appropriations of the Senate; and 
(B)the Committee on Armed Services, the Committee on Foreign Affairs, the Committee on Oversight and Government Reform, and the Committee on Appropriations of the House of Representatives. 
(2)The term capital project has the meaning given that term in section 308 of the Aid, Trade, and Competitiveness Act of 1992 (22 U.S.C. 2421e). 
(3)The term overseas contingency operation means a military operation outside the United States and its territories and possessions that is a contingency operation (as that term is defined in section 101(a)(13) of title 10, United States Code). 
1274.Administration of the American, British, Canadian, and Australian Armies’ Program 
(a)AuthorityAs part of the participation by the United States in the land-force program known as the American, British, Canadian, and Australian Armies’ Program (in this section referred to as the Program), the Secretary of Defense may, with the concurrence of the Secretary of State, enter into agreements with the other participating countries in accordance with this section, and the Program shall be managed pursuant to a joint agreement among the participating countries. 
(b)Participating countriesIn addition to the United States, the countries participating in the Program are the following: 
(1)Australia. 
(2)Canada. 
(3)New Zealand. 
(4)The United Kingdom. 
(c)Contributions by participants 
(1)In generalAn agreement under subsection (a) shall provide that each participating country shall contribute to the Program— 
(A)its equitable share of the full cost for the Program, including the full cost of overhead and administrative costs related to the Program; and 
(B)any amount allocated to it in accordance with the agreement for the cost for monetary claims asserted against any participating country as a result of participation in the Program. 
(2)Additional authorized contributionSuch an agreement shall also provide that each participating country (including the United States) may provide its contribution for its equitable share under the agreement in funds, in personal property, or in services required for the Program (or in any combination thereof). 
(3)Funding for United States contributionAny contribution by the United States to the Program that is provided in funds shall be made from funds available to the Department of Defense for operation and maintenance. 
(4)Treatment of contributions received from other countriesAny contribution received by the United States from another participating country to meet that country’s share of the costs of the Program shall be credited to appropriations available to the Department of Defense, as determined by the Secretary of Defense. The amount of a contribution credited to an appropriation account in connection with the Program shall be available only for payment of the share of the Program expenses allocated to the participating country making the contribution. Amounts so credited shall be available for the following purposes: 
(A)Payments to contractors and other suppliers (including the Department of Defense and participating countries acting as suppliers) for necessary goods and services of the Program. 
(B)Payments for any damages and costs resulting from the performance or cancellation of any contract or other obligation in support of the Program. 
(C)Payments for any monetary claim against a participating country as a result of the participation of that country in the Program. 
(D)Payments or reimbursements of other Program expenses, including overhead and administrative costs for any administrative office for the Program. 
(E)Refunds to other participating countries. 
(5)Costs of operation of offices established for programCosts for the operation of any office established to carry out the Program shall be borne jointly by the participating countries as provided for in an agreement referred to in subsection (a). 
(d)Authority To contract for program activitiesAs part of the participation by the United States in the Program, the Secretary of Defense may enter into contracts or incur other obligations on behalf of the other participating countries for activities under the Program. Any payment for such a contract or other obligation under this subsection may be paid only from contributions credited to an appropriation under subsection (c)(4). 
(e)Disposal of propertyAs part of the participation by the United States in the Program, the Secretary of Defense may, with respect to any property that is jointly acquired by the countries participating in the Program, agree to the disposal of the property without regard to any law of the United States that is otherwise applicable to the disposal of property owned by the United States. Such disposal may include the transfer of the interest of the United States in the property to one or more of the other participating countries or the sale of the property. Reimbursement for the value of the property disposed of (including the value of the interest of the United States in the property) shall be made in accordance with an agreement under subsection (a). 
(f)ReportsNot later than 60 days before the expiration date of any agreement under subsection (a), the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the activities, costs, and accomplishments of the Program during the five-year period ending on the date of such report. 
(g)SunsetAny agreement entered into by the United States with another country under subsection (a), and United States participation in the joint agreement described in that subsection, shall expire not later than five years after the date of the enactment of this Act. 
1275.United States participation in Headquarters Eurocorps 
(a)Participation authorizedThe Secretary of Defense may, with the concurrence of the Secretary of State, authorize the participation of members of the Armed Forces as members of the staff of Headquarters Eurocorps for the purpose of supporting the North Atlantic Treaty Organization (NATO) activities of the NATO Rapid Deployable Corps Eurocorps. 
(b)Memorandum of understanding 
(1)RequirementThe participation of members of the Armed Forces as members of the staff of Headquarters Eurocorps shall be in accordance with the terms of one or more memoranda of understanding entered into by the Secretary of Defense, with the concurrence of the Secretary of State, and Headquarters Eurocorps. 
(2)Cost-sharing arrangementsIf Department of Defense facilities, equipment, or funds are used to support Headquarters Eurocorps, the memoranda of understanding under paragraph (1) shall provide details of any cost-sharing arrangement or other funding arrangement. 
(c)Limitation on number of members participating as staffNot more than two members of the Armed Forces may participate as members of the staff of Headquarters Eurocorps, until the Secretary of Defense submits to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth the following: 
(1)A certification by the Secretary of Defense that the participation of more than two members of the Armed Forces in Headquarters Eurocorps is in the national interests of the United States. 
(2)A description of the benefits of the participation of the additional members proposed by the Secretary. 
(3)A description of the plans for the participation of the additional members proposed by the Secretary, including the grades and posts to be filled. 
(4)A description of the costs associated with the participation of the additional members proposed by the Secretary. 
(d)Notice on participation of number of members above certain ceilingNot more than 10 members of the Armed Forces may participate as members of the staff of Headquarters Eurocorps unless the Secretary of Defense submits to the Committees on Armed Services of the Senate and the House of Representatives a notice that the number of members so participating will exceed 10 members. 
(e)Availability of appropriated funds 
(1)AvailabilityFunds appropriated to the Department of Defense for operation and maintenance are available as follows: 
(A)To pay the United States’ share of the operating expenses of Headquarters Eurocorps. 
(B)To pay the costs of the participation of members of the Armed Forces participating as members of the staff of Headquarters Eurocorps, including the costs of expenses of such participants. 
(2)LimitationNo funds may be used under this section to fund the pay or salaries of members of the Armed Forces who participate as members of the staff of the Headquarters, North Atlantic Treaty Organization (NATO) Rapid Deployable Corps under this section. 
(f)Headquarters Eurocorps definedIn this section, the term Headquarters Eurocorps refers to the multinational military headquarters, established on October 1, 1993, which is one of the High Readiness Forces (Land) associated with the Allied Rapid Reaction Corps of NATO. 
1276.Department of Defense participation in European program on multilateral exchange of air transportation and air refueling services 
(a)Participation authorized 
(1)In generalThe Secretary of Defense may, with the concurrence of the Secretary of State, authorize the participation of the United States in the Air Transport, Air-to-Air Refueling and other Exchanges of Services program (in this section referred to as the ATARES program) of the Movement Coordination Centre Europe. 
(2)Scope of participationParticipation in the ATARES program under paragraph (1) shall be limited to the reciprocal exchange or transfer of air transportation and air refueling services on a reimbursable basis or by replacement-in-kind or the exchange of air transportation or air refueling services of an equal value. 
(3)LimitationsThe United States’ balance of executed flight hours, whether as credits or debits, in participation in the ATARES program under paragraph (1) may not exceed 500 hours. The United States' balance of executed flight hours for air refueling in the ATARES program under paragraph (1) may not exceed 200 hours. 
(b)Written arrangement or agreement 
(1)Arrangement or agreement requiredThe participation of the United States in the ATARES program under subsection (a) shall be in accordance with a written arrangement or agreement entered into by the Secretary of Defense, with the concurrence of the Secretary of State, and the Movement Coordination Centre Europe. 
(2)Funding arrangementsIf Department of Defense facilities, equipment, or funds are used to support the ATARES program, the written arrangement or agreement under paragraph (1) shall specify the details of any equitable cost sharing or other funding arrangement. 
(3)Other elementsAny written arrangement or agreement entered into under paragraph (1) shall require that any accrued credits and liabilities resulting from an unequal exchange or transfer of air transportation or air refueling services shall be liquidated, not less than once every five years, through the ATARES program. 
(c)ImplementationIn carrying out any written arrangement or agreement entered into under subsection (b), the Secretary of Defense may— 
(1)pay the United States’ equitable share of the operating expenses of the Movement Coordination Centre Europe and the ATARES consortium from funds available to the Department of Defense for operation and maintenance; and 
(2)assign members of the Armed Forces or Department of Defense civilian personnel, from among members and personnel within billets authorized for the United States European Command, to duty at the Movement Coordination Centre Europe as necessary to fulfill the United States’ obligations under that arrangement or agreement. 
(d)Crediting of receiptsAny amount received by the United States in carrying out a written arrangement or agreement entered into under subsection (b) shall be credited, as elected by the Secretary of Defense, to the following: 
(1)The appropriation, fund, or account used in incurring the obligation for which such amount is received. 
(2)An appropriation, fund, or account currently available for the purposes for which such obligation was made. 
(e)Annual Secretary of Defense reportsNot later than 30 days after the end of each fiscal year in which the authority provided by this section is in effect, the Secretary of Defense shall submit to the congressional defense committees a report on United States participation in the ATARES program during such fiscal year. Each report shall include the following: 
(1)The United States balance of executed flight hours at the end of the fiscal year covered by such report. 
(2)The types of services exchanged or transferred during the fiscal year covered by such report. 
(3)A description of any United States costs under the written arrangement or agreement under subsection (b)(1) in connection with the use of Department of Defense facilities, equipment, or funds to support the ATARES program under that subsection as provided by subsection (b)(2). 
(4)A description of the United States’ equitable share of the operating expenses of the Movement Coordination Centre Europe and the ATARES consortium paid under subsection (c)(1). 
(5)A description of any amounts received by the United States in carrying out a written arrangement or agreement entered into under subsection (b). 
(f)Comptroller General of United States reportNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the congressional defense committees a report on the ATARES program. The report shall set forth the assessment of the Comptroller General of the program, including the types of services available under the program, whether the program is achieving its intended purposes, and, on the basis of actual cost data from the performance of the program, the cost-effectiveness of the program. 
(g)ExpirationThe authority provided by this section to participate in the ATARES program shall expire five years after the date on which the Secretary of Defense first enters into a written arrangement or agreement under subsection (b). The Secretary shall publish notice of such date on a public website of the Department of Defense. 
1277.Prohibition on use of funds to enter into contracts or agreements with Rosoboronexport 
(a)ProhibitionNone of the funds authorized to be appropriated by this Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, to make a grant to, or to provide a loan or loan guarantee to Rosoboronexport. 
(b)National security waiver authorityThe Secretary of Defense may waive the applicability of subsection (a) if the Secretary determines that such a waiver is in the national security interests of the United States. 
1278.Sense of Congress on Iron Dome short-range rocket defense systemCongress— 
(1)reaffirms its commitment to the security of our ally and strategic partner, Israel; 
(2)fully supports Israel’s right to defend itself against acts of terrorism; 
(3)sympathizes with the families of Israelis who have come under the indiscriminate rocket fire from Hamas-controlled Gaza; 
(4)recognizes the exceptional success of the Iron Dome short-range rocket defense system in defending the population of Israel; 
(5)desires to help ensure that Israel has the means to defend itself against terrorist attacks, including through the procurement of additional Iron Dome batteries and interceptors; and 
(6)urges the Department of Defense and the Department of State to explore with their Israeli counterparts and alert Congress of any requirements the Israeli Defense Force may have for additional Iron Dome batteries, interceptors, or other equipment depleted during the recent conflict with Hamas-controlled Gaza. 
1279.Bilateral defense trade relationship with India 
(a)Report 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall, in coordination with the Secretary of State, submit to the appropriate committees of Congress a report on the prospects for expanding defense trade between the United States and India within the context of their bilateral defense relationship. 
(2)ElementsThe report required by paragraph (1) shall include the following: 
(A)An assessment of the policies of the United States for enhancing cooperation and coordination between the Government of the United States and the Government of India on matters of shared security interests. 
(B)A description of the policies of the United States for expanding defense trade with India. 
(C)An assessment of the opportunities and challenges for expanding security ties between the United States and India, including those opportunities and challenges associated with defense trade relations. 
(D)The findings and conclusions of the comprehensive policy review required by subsection (b). 
(b)Comprehensive policy reviewThe Secretary of Defense shall, in coordination with the Secretary of State, conduct a comprehensive policy review— 
(1)to examine the feasibility of engaging in co-production and co-development defense projects with India; and 
(2)to consider potential areas of cooperation to engage in co-production and co-development defense projects with India that are aligned with United States national security objectives. 
(c)Appropriate committees of Congress definedIn this section, the term the term appropriate committees of Congress means— 
(1)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and 
(2)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives. 
1280.United States Advisory Commission on Public Diplomacy 
(a)Technical amendmentSection 604(a)(1) of the United States Information and Educational Exchange Act of 1948 (22 U.S.C. 1469(a)(1)) is amended by inserting (referred to in this section as the Commission) before the period at the end. 
(b)Duties and responsibilitiesSection 604(c) of such Act is amended to read as follows: 
 
(c)Duties and responsibilitiesThe Commission shall appraise United States Government activities intended to understand, inform, and influence foreign publics. The activities described in this subsection shall be referred to in this section as public diplomacy activities.. 
(c)ReportsSection 604(d) of such Act is amended to read as follows: 
 
(d)Reports 
(1)Comprehensive annual report 
(A)In generalNot less frequently than annually, the Commission shall submit a comprehensive report on public diplomacy and international broadcasting activities to Congress, the President, and the Secretary of State. This report shall include— 
(i)a detailed list of all public diplomacy activities funded by the United States Government; 
(ii)a description of— 
(I)the purpose, means, and geographic scope of each activity; 
(II)when each activity was started; 
(III)the amount of Federal funding expended on each activity; 
(IV)any significant outside sources of funding; and 
(V)the Federal department or agency to which the activity belongs; 
(iii)the international broadcasting activities under the direction of the Broadcasting Board of Governors; 
(iv)an assessment of potentially duplicative public diplomacy and international broadcasting activities; and 
(v)for any activities determined to be ineffective or results not demonstrated under subparagraph (B), recommendations on existing effective or moderately effective public diplomacy activities that could be augmented to carry out the objectives of the ineffective activities. 
(B)Effectiveness assessmentIn evaluating the public diplomacy and international broadcasting activities described in subparagraph (A), the Commission shall conduct an assessment that considers the public diplomacy target impact, the achieved impact, and the cost of public diplomacy activities and international broadcasting. The assessment shall include, if practicable, an appropriate metric such as cost-per-audience or cost-per-student for each activity. Upon the completion of the assessment, the Commission shall assign a rating of— 
(i)effective for activities that— 
(I)set appropriate goals and achieve all or most of the desired results; 
(II)are well-managed; and 
(III)are cost efficient; 
(ii)moderately effective for activities that— 
(I)set appropriate goals and achieve some desired results; 
(II)are generally well-managed; and 
(III)need to improve their cost efficiency, including reducing overhead; 
(iii)ineffective for activities that— 
(I)lack appropriate goals or fail to achieve stated goals or desired results; 
(II)are not well-managed; or 
(III)are not cost efficient, such as through insufficient use of available resources to achieve stated goals or desired results, or have excessive overhead; and 
(iv)results not demonstrated for activities that— 
(I)do not have acceptable performance public diplomacy metrics for measuring results; or 
(II)are unable or failed to collect data to determine if they are effective. 
(2)Other reports 
(A)In generalThe Commission shall submit other reports, including working papers, to Congress, the President, and the Secretary of State at least semi-annually on other activities and policies related to United States public diplomacy. 
(B)AvailabilityThe Commission shall make the reports submitted pursuant to subparagraph (A) publicly available on the website of the Commission to develop a better understanding of, and support for, public diplomacy activities. 
(3)Access to informationThe Secretary of State shall ensure that the Commission has access to all appropriate information to carry out its duties and responsibilities under this subsection.. 
(d)Reauthorization 
(1)In generalSection 1334 of the Foreign Affairs Reform and Restructuring Act of 1998 (22 U.S.C. 6553) is amended by striking October 1, 2010 and inserting October 1, 2015. 
(2)Retroactivity of effective dateThe amendment made by paragraph (1) shall take effect on October 1, 2010. 
(e)FundingThere is authorized to be appropriated such sums as may be necessary for the United States Advisory Commission on Public Diplomacy to carry out section 604 of the United States Information and Educational Exchange Act of 1948 (22 U.S.C. 1469), as amended by this section. 
1281.Sense of Congress on sale of aircraft to TaiwanIt is the sense of Congress that— 
(1)the Taiwan Relations Act (Public Law 96–8) codified the basis for commercial, cultural, and other relations between the people of the United States and the people of Taiwan; 
(2)the Taiwan Relations Act states that the United States will make available to Taiwan such defense articles and defense services in such quantity as may be necessary to enable Taiwan to maintain a sufficient self-defense capability, and that both the President and the Congress shall determine the nature and quantity of such defense articles and services based solely upon their judgment on the needs of Taiwan, in accordance with procedures established by law; 
(3)the United States, in accordance with the Taiwan Relations Act, should continue to make available to Taiwan such defense articles and services as may be necessary for Taiwan to maintain a sufficient self-defense capability; 
(4)notwithstanding the upgrade of Taiwan's F–16 A/B aircraft, Taiwan will experience a growing shortfall in fighter aircraft, particularly as its F–5 aircraft are retired from service; and 
(5)the President should take steps to address Taiwan's shortfall in fighter aircraft, whether through the sale of F–16 C/D aircraft or other aircraft of similar capability, as may be necessary to enable Taiwan to maintain a sufficient self-defense capability. 
1282.Briefings on dialogue between the United States and the Russian Federation on nuclear arms, missile defense systems, and long-range conventional strike systems 
(a)BriefingsNot later than 60 days after the date of the enactment of this Act, and not less than twice each year thereafter, the President, or the President’s designee, shall brief the Committee on Foreign Relations and the Committee on Armed Services of the Senate on the dialogue between the United States and the Russian Federation on issues related to limits or controls on nuclear arms, missile defense systems, or long-range conventional strike systems. 
(b)Sense of Congress on certain agreementsIt is the sense of Congress that any agreement between the United States and the Russian Federation related to nuclear arms, missile defense systems, or long-range conventional strike systems obligating the United States to reduce or limit the Armed Forces or armaments of the United States in any militarily significant manner may be made only pursuant to the treaty-making power of the President as set forth in Article II, section 2, clause 2 of the Constitution of the United States. 
(c)Rule of constructionNothing in this section shall be construed to be inconsistent with or to interfere with the practices, precedents, or oversight of the House of Representatives.  
1283.Sense of Congress on efforts to remove or apprehend Joseph Kony from the battlefield and end the atrocities of the Lord's Resistance ArmyConsistent with the Lord's Resistance Army Disarmament and Northern Uganda Recovery Act of 2009 (Public Law 111–172), it is the sense of the Congress that— 
(1)the ongoing United States advise and assist operation to support the regional governments in Africa in their ongoing efforts to remove or apprehend Joseph Kony and his top commanders from the battlefield and end atrocities perpetuated by his Lord’s Resistance Army should continue as appropriate to achieve the goals of the operation; 
(2)the Secretary of Defense should provide intelligence, surveillance, and reconnaissance assets, as authorized to be appropriated by other provisions of this Act, to support the ongoing efforts of United States Special Operations Forces to advise and assist regional partners as they conduct operations against the Lord's Resistance Army in Central Africa; 
(3)United States and regional African forces should increase their operational coordination on efforts to remove or apprehend Joseph Kony from the battlefield and end the atrocities of the Lord's Resistance Army; and 
(4)the regional governments should recommit themselves to the Regional Cooperation Initiative for the Elimination of the Lord's Resistance Army authorized by the African Union. 
1284.Imposition of sanctions with respect to support for the rebel group known as M23 
(a)Blocking of assets 
(1)In generalThe Secretary of the Treasury shall, pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) or Executive Order 13413 (74 Fed. Reg. 64105; relating to blocking property of certain persons contributing to the conflict in the Democratic Republic of the Congo), block and prohibit all transactions in all property and interests in property of a person described in subsection (c) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person. 
(2)Exception 
(A)In generalThe requirement to block and prohibit all transactions in all property and interests in property under paragraph (1) shall not include the authority to impose sanctions on the importation of goods. 
(B)Good definedIn this paragraph, the term good has the meaning given that term in section 16 of the Export Administration Act of 1979 (50 U.S.C. App. 2415) (as continued in effect pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.)). 
(b)Visa banThe Secretary of State shall deny a visa to, and the Secretary of Homeland Security shall exclude from the United States, any alien who is a person described in subsection (c). 
(c)Persons describedA person described in this subsection is a person that the President determines provides, on or after the date of the enactment of this Act, significant financial, material, or technological support to M23. 
(d)WaiverThe President may waive the application of this section with respect to a person if the President determines and reports to the appropriate congressional committees that the waiver is in the national interest of the United States. 
(e)Termination of sanctionsSanctions imposed under this section may terminate 15 days after the date on which the President determines and reports to the appropriate congressional committees that the person covered by such determination has terminated the provision of significant financial, material, and technological support to M23. 
(f)Termination of sectionThis section shall terminate on the date that is 15 days after the date on which the President determines and reports to the appropriate congressional committees that M23 is no longer a significant threat to peace and security in the Democratic Republic of the Congo. 
(g)DefinitionsIn this section: 
(1)Appropriate congressional committeesThe term appropriate congressional committees means— 
(A)the Committee on Banking, Housing, and Urban Affairs, the Committee on Armed Services, and the Committee on Foreign Relations of the Senate; and 
(B)the Committee on Financial Services, the Committee on Armed Services, and the Committee on Foreign Affairs of the House of Representatives. 
(2)M23The term M23 refers to the rebel group known as M23 operating in the Democratic Republic of the Congo that derives its name from the March 23, 2009, agreement between the Government of the Democratic Republic of the Congo and the National Congress for the Defense of the People (or any successor group). 
(3)United States personThe term United States person means— 
(A)an individual who is a United States citizen or an alien lawfully admitted for permanent residence to the United States; or 
(B)an entity organized under the laws of the United States or of any jurisdiction within the United States. 
1285.Pilot program on repair, overhaul, and refurbishment of defense articles for sale or transfer to eligible foreign countries and entities 
(a)Pilot program authorizedThe Secretary of Defense may carry out a pilot program to repair, overhaul, or refurbish in-stock defense articles in anticipation of the sale or transfer of such defense articles to eligible foreign countries or international organizations under law. 
(b)Fund for support of program authorizedThe Secretary of Defense may establish and administer a fund to be known as the Special Defense Repair Fund (in this section referred to as the Fund) to support the program authorized by subsection (a). 
(c)Credits to Fund 
(1)In generalSubject to paragraphs (2) and (3), the following shall be credited to the Fund: 
(A)Such amounts, not to exceed $50,000,000, from amounts authorized to be appropriated for overseas contingency operations for fiscal year 2013 as the Secretary of Defense considers appropriate, and reprogrammed under a reprogramming authority provided by another provision of this Act or by other law. 
(B)Notwithstanding section 114(c) of title 10, United States Code, any collection from the sale or transfer of defense articles from Department of Defense stocks repaired, overhauled, or refurbished with amounts from the Fund that are not intended to be replaced which sale or transfer is made pursuant to section 21(a)(1)(A) of the Arms Export Control Act (22 U.S.C. 2761(a)(1)(A)), the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.), or another provision of law. 
(C)Notwithstanding section 37(a) of the Arms Export Control Act (22 U.S.C. 2777(a)), any cash payment from the sale or transfer of defense articles from Department of Defense stocks repaired, overhauled, or refurbished with amounts from the Fund that are intended to be replaced. 
(2)Limitation on amounts creditable from sale or transfer of articles 
(A)Credits in connection with articles not to be replacedThe amount credited to the Fund under paragraph (1)(B) in connection with a collection from the sale or transfer of defense articles may not exceed the cost incurred by the Department of Defense in repairing, overhauling, or refurbishing such defense articles under the program authorized by subsection (a). 
(B)Credits in connection with articles to be replacedThe amount credited to the Fund under paragraph (1)(C) in connection with a sale or transfer of defense articles may not exceed the amounts from the Fund used to repair, overhaul, or refurbish such defense articles. 
(3)Limitation on size of FundThe total amount in the Fund at any time may not exceed $50,000,000. 
(4)Treatment of amounts creditedAmounts credited to the Fund under this subsection shall be merged with amounts in the Fund, and shall remain available until expended. 
(5)Authorization to purchase services from dod working capital fund activitiesThe Fund shall be considered an authorized customer of Department of Defense Working Capital Fund activities. Prices of goods and services sold by Working Capital Fund activities to the Fund shall reflect Foreign Military Sales pricing guidelines, as promulgated by the Department of Defense Financial Management Regulation, and other applicable guidelines. 
(d)Nonavailability of amounts in Fund for storage, maintenance, and related costsFollowing the repair, overhaul, or refurbishment of defense articles under the program authorized by subsection (a), amounts in the Fund may not be used to pay costs of storage and maintenance of such defense articles or any other costs associated with the preservation or preparation for sale or transfer of such defense articles. 
(e)Sales or transfers of defense articles 
(1)In generalAny sale or transfer of defense articles repaired, overhauled, or refurbished under the program authorized by subsection (a) shall be in accordance with— 
(A)the Arms Export Control Act (22 U.S.C. 2751 et seq.); 
(B)the Foreign Assistance Act of 1961; or 
(C)another provision of law authorizing such sale or transfer. 
(2)Secretary of State concurrence required for certain sales or transfers to foreign countriesIf the sale or transfer of defense articles occurs in accordance with a provision of law referred to in paragraph (1)(C) that does not otherwise require the concurrence of the Secretary of State for the sale or transfer, the sale or transfer may be made only with the concurrence of the Secretary of State. 
(f)Transfers of amounts 
(1)Transfer to other Department of Defense accountsAmounts in the Fund may be transferred to any Department of Defense account for use in carrying out the program authorized by subsection (a). Any amount so transferred shall be merged with amounts in the account to which transferred, and shall be available for the same purposes and the same time period as amounts in the account to which transferred. 
(2)Transfer from other Department of Defense accountsUpon a determination by the Secretary of Defense with respect to an amount transferred under paragraph (1) that all or part of such transfer is not necessary for the purposes transferred, such amount may be transferred back to the Fund. Any amount so transferred shall be merged with amounts in the Fund, and shall remain available until expended. 
(g)Certain excess proceeds To be credited to Special Defense Acquisition FundAny collection from the sale or transfer of defense articles that are not intended to be replaced in excess of the amount creditable to the Fund under subsection (c)(2)(A) shall be credited to the Special Defense Acquisition Fund established pursuant to chapter 5 of the Arms Export Control Act (22 U.S.C. 2795 et seq.). 
(h)Materiel efficiencies and duplicationIn administering the program authorized by subsection (a), the Secretary of Defense shall ensure to the maximum extent possible that purchases made utilizing the Fund utilize existing Defense Logistics Agency contracts. The Secretary shall also ensure that none of the activities carried out under the program authorized by subsection (a) are duplicative in nature to those performed by other military departments or Defense Agencies. 
(i)Conduct by public or private sector facilities or entitiesThe repair, overhaul, and refurbishment of defense articles under the program authorized by subsection (a) may be conducted by a facility or entity in the public sector or the private sector, consistent with the requirements of chapter 146 of title 10, United States Code. 
(j)Reports 
(1)Annual reportNot later than 45 days after the end of each fiscal year through the date of expiration specified in subsection (l), the Secretary of Defense shall submit to the appropriate congressional committees a report on the authorities under this section during such fiscal year. Each report shall include, for the fiscal year covered by such report, the following: 
(A)The types and quantities of defense articles repaired, overhauled, or refurbished under the program authorized by subsection (a). 
(B)The value of the repair, overhaul, or refurbishment performed under the program. 
(C)The amount of operation and maintenance funds credited to the Fund under subsection (c)(1)(A). 
(D)The amount of any collections from the sale or transfer of defense articles repaired, overhauled, or refurbished under the program that was credited to the Fund under subsection (c)(1)(B). 
(E)The amount of any cash payments from the sale or transfer of defense articles repaired, overhauled, or refurbished under the program that was credited to the Fund under subsection (c)(1)(C). 
(2)Assessment reportNot later than February 1, 2015, the Secretary of Defense shall submit to the appropriate congressional committees a report on the operation of the authorities in this section. The report shall include an assessment of the effectiveness of the authorities in meeting the objectives of the program authorized by subsection (a). At a minimum, the assessment shall address the following: 
(A)Cost efficiencies generated by utilization of the Fund. 
(B)Time efficiencies gained in the delivery of defense articles under the program. 
(C)An explanation of all amounts transferred to and from the Fund pursuant to subsection (f). 
(D)A detailed account of excess proceeds credited to the Special Defense Acquisition Fund pursuant to section (g). 
(E)A list of defense articles, by quantity and type, repaired under the program and an identification of the foreign countries or international organizations to which the repaired defense articles were sold or transferred. 
(3)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means— 
(A)the congressional defense committees; and 
(B)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives. 
(k)Defense article definedIn this section, the term defense article has the meaning given that term in section 47(3) of the Arms Export Control Act (22 U.S.C. 2794(3)). 
(l)Expiration of authorityThe authority to carry out the program authorized by subsection (a), and to use amounts in the Fund in support of the program, shall expire on September 30, 2015. 
1286.Sense of Congress on the situation in the Senkaku IslandsIt is the sense of Congress that— 
(1)the East China Sea is a vital part of the maritime commons of Asia, including critical sea lanes of communication and commerce that benefit all nations of the Asia-Pacific region; 
(2)the peaceful settlement of territorial and jurisdictional disputes in the East China Sea requires the exercise of self-restraint by all parties in the conduct of activities that would complicate or escalate disputes and destabilize the region, and differences should be handled in a constructive manner consistent with universally recognized principles of customary international law; 
(3)while the United States takes no position on the ultimate sovereignty of the Senkaku Islands, the United States acknowledges the administration of Japan over the Senkaku Islands; 
(4)the unilateral action of a third party will not affect the United States' acknowledgment of the administration of Japan over the Senkaku Islands; 
(5)the United States has national interests in freedom of navigation, the maintenance of peace and stability, respect for international law, and unimpeded lawful commerce; 
(6)the United States supports a collaborative diplomatic process by claimants to resolve territorial disputes without coercion, and opposes efforts at coercion, the threat of use of force, or use of force by any claimant in seeking to resolve sovereignty and territorial issues in the East China Sea; and 
(7)the United States reaffirms its commitment to the Government of Japan under Article V of the Treaty of Mutual Cooperation and Security that [e]ach Party recognizes that an armed attack against either Party in the territories under the administration of Japan would be dangerous to its own peace and safety and declares that it would act to meet the common danger in accordance with its constitutional provisions and processes. 
GReports 
1291.Review and reports on Department of Defense efforts to build the capacity of and partner with foreign security forces 
(a)Review 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Defense Policy Board shall conduct a review of the efforts of the Department of Defense to build the capacity of, or partner with, foreign security forces in support of United States national defense and security strategies. 
(2)ElementsThe review required by this subsection shall include the following: 
(A)An examination of the ways in which the efforts of the Department to build the capacity of, or partner with, foreign security forces directly support implementation of current national defense and security strategies. 
(B)An assessment of the range of effects that efforts of the Department to build the capacity of, or partner with, foreign security forces are designed to achieve in support of current national defense and security strategies. 
(C)An assessment of the criteria used for prioritizing such efforts in support of national defense and security strategies. 
(D)An identification of the authorities the Department currently uses to implement such efforts, together with an assessment of the adequacy of such authorities. 
(E)An assessment of the capabilities and resources required by the Department to implement such efforts. 
(F)An assessment of the most effective distribution of the roles and responsibilities for such efforts within the Department, together with an assessment whether the Department military and civilian workforce is appropriately sized and shaped to meet the requirements of such efforts. 
(G)An evaluation of current measures of the Department for assessing activities of the Department designed to build the capacity of, or partner with, foreign security forces, including an assessment whether such measures address the extent to which such activities directly support the priorities of national defense and security strategies. 
(H)An identification of recommendations for clarifying or improving the guidance and assessment measures of the Department relating to its efforts to build the capacity of, or partner with, foreign security forces in support of national defense and security strategies. 
(3)ReportNot later than 90 days after the completion of the review required by this subsection, the Secretary of Defense shall submit to the congressional defense committees a report containing the result of the review. 
(b)Strategic guidance on Department of Defense efforts To build partner capacity and other partnership initiativesNot later than 120 days after the completion of the review required by subsection (a), the Secretary of Defense shall, with the advice and assistance of the Chairman of the Joint Chiefs of Staff, submit to the congressional defense committees a report setting forth the following: 
(1)An assessment, taking into account the recommendations of the Defense Policy Board in the review required by subsection (a), of the efforts of the Department of Defense to build the capacity of, and partner with, foreign military forces in support of national defense and security strategies. 
(2)Strategic guidance for the Department for its efforts to build the capacity of, and partner with, foreign military forces in support of national defense and security strategies, which guidance shall address— 
(A)the ways such efforts directly support the goals and objectives of national defense and security strategies; 
(B)the criteria to be used for prioritizing activities to implement such efforts in support of national defense and security strategies; 
(C)the measures to be used to assess the effects achieved by such efforts and the extent to which such effects support the objectives of national defense and security strategies; 
(D)the appropriate roles and responsibilities of the Armed Forces, the combatant commands, the Defense Agencies, and other components of the Department in conducting such efforts; and 
(E)the relationship of Department workforce planning with the requirements for such efforts. 
1292.Additional report on military and security developments involving the Democratic People’s Republic of KoreaSection 1236(a) of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1641) is amended by inserting after November 1, 2012, the following: and November 1, 2013,. 
1293.Report on host nation support for overseas United States military installations and United States Armed Forces deployed in country 
(a)Report required 
(1)In generalNot later than March 1 of each year from 2013 through 2015, the Secretary of Defense, in consultation with the Secretary of State, shall submit to the appropriate congressional committees a report on the direct, indirect, and burden-sharing contributions made by host nations to support overseas United States military installations and United States Armed Forces deployed in country. 
(2)ElementsThe report required by paragraph (1) shall include at least the following:  
(A)A description of all costs associated with stationing United States Armed Forces in the host nation, including military personnel costs, operation and maintenance costs, and military construction costs. 
(B)A description of direct, indirect, and burden-sharing contributions made by the host nation, including the following: 
(i)Contributions accepted for the following costs: 
(I)Compensation for local national employees of the Department of Defense. 
(II)Military construction projects of the Department of Defense, including design, procurement, construction management costs, rents on privately-owned land, facilities, labor, utilities, and vicinity improvements. 
(III)Other costs such as loan guarantees on public-private venture housing and payment-in-kind for facilities returned to the host nation. 
(ii)Contributions accepted for any other purpose. 
(C)The methodology and accounting procedures used to measure and track direct, indirect, and burden-sharing contributions made by host nations. 
(3)Description of contributions in United States dollarsThe report required by paragraph (1) shall describe the direct, indirect, and burden-sharing contributions made by host nations in United States dollars and shall specify the exchange rates used to determine the United States dollar value of such host nation contributions. 
(b)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex if necessary. 
(c)DefinitionsIn this section: 
(1)Appropriate congressional committeesThe term appropriate congressional committees means— 
(A)the congressional defense committees; and 
(B)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives. 
(2)Host nationThe term host nation means any country that hosts a permanent or temporary United States military installation or a permanent or rotational deployment of United States Armed Forces located outside of the borders of the United States. 
(3)ContributionsThe term contributions means cash and in-kind contributions made by a host nation that replace expenditures that would otherwise be made by the Secretary of Defense using funds appropriated or otherwise made available in defense appropriations Acts. 
1294.Report on military activities to deny or significantly degrade the use of air power against civilian and opposition groups in Syria 
(a)Report requiredNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall, in consultation with the Chairman of the Joint Chiefs of Staff, submit to the congressional defense committees a report identifying the limited military activities that could deny or significantly degrade the ability of President Bashar al-Assad of Syria, and forces loyal to him, to use air power against civilians and opposition groups in Syria. 
(b)Nature of military activities 
(1)Principal purposeThe principal purpose of the military activities identified for purposes of the report required by subsection (a) shall be to advance the goals of President Obama of stopping the killing of civilians in Syria and creating conditions for a transition to a democratic, pluralistic political system in Syria. 
(2)Additional goalsThe military activities identified for purposes of the report shall also meet the goals as follows: 
(A)That the United States Armed Forces conduct such activities with foreign allies or partners. 
(B)That United States ground troops not be deployed onto Syrian territory. 
(C)That the risk to civilians on the ground in Syria be limited. 
(D)That the risks to United States military personnel be limited. 
(E)That the financial costs to the United States be limited. 
(c)Elements on potential military activitiesThe report required by subsection (a) shall include a comprehensive description, evaluation, and assessment of the potential effectiveness of the following military activities, as required by subsection (a): 
(1)The deployment of air defense systems, such as Patriot missile batteries, to neighboring countries for the purpose of denying or significantly degrading the operational capability of Syria aircraft. 
(2)The establishment of one or more no-fly zones over key population centers in Syria. 
(3)Limited air strikes to destroy or significantly degrade Syria aircraft. 
(4)Such other military activities as the Secretary considers appropriate to achieve the goals stated in subsection (b). 
(d)Elements in description of potential military activitiesFor each military activity that the Secretary identifies in subsection (c), the comprehensive description of such activities under that subsection shall include, but not be limited to, the type and the number of United States military personnel and assets to be involved in such activities, the anticipated duration of such activities, and the anticipated cost of such activities. The report shall also identify what elements would be required to maximize the effectiveness of such military activities. 
(e)No authorization for use of military forceNothing in this section shall be construed as a declaration of war or an authorization for the use of force. 
(f)FormThe report required by subsection (a) shall be submitted in classified form. 
1295.Report on military assistance provided by Russia to Syria 
(a)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Secretary of State, shall provide to the appropriate congressional committees a report on military assistance provided by the Russian Federation to Syria. 
(b)Matters to be includedThe report required by subsection (a) shall include the following: 
(1)An analysis of whether Russia is providing direct or indirect military support for the Government of Syria’s actions to forcefully act against groups opposing the Government of Syria, including a description of the types of support.  
(2)A description and analysis of Russia’s military interests in Syria. 
(3)A description and analysis of Russia’s military presence in Syria. 
(c)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex.  
(d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and 
(2)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives. 
XIIICooperative Threat Reduction 
 
Sec. 1301. Specification of cooperative threat reduction programs and funds. 
Sec. 1302. Funding allocations. 
Sec. 1303. Report on Cooperative Threat Reduction Programs in Russia. 
1301.Specification of cooperative threat reduction programs and funds 
(a)Specification of cooperative threat reduction programsFor purposes of section 301 and other provisions of this Act, Cooperative Threat Reduction programs are the programs specified in section 1501 of the National Defense Authorization Act for Fiscal Year 1997 (50 U.S.C. 2362 note). 
(b)Fiscal year 2013 cooperative threat reduction funds definedAs used in this title, the term fiscal year 2013 Cooperative Threat Reduction funds means the funds appropriated pursuant to the authorization of appropriations in section 301 and made available by the funding table in section 4301 for Cooperative Threat Reduction programs. 
(c)Availability of fundsFunds appropriated pursuant to the authorization of appropriations in section 301 and made available by the funding table in section 4301 for Cooperative Threat Reduction programs shall be available for obligation for fiscal years 2013, 2014, and 2015. 
1302.Funding allocations 
(a)Funding for specific purposesOf the $519,111,000 authorized to be appropriated to the Department of Defense for fiscal year 2013 in section 301 and made available by the funding table in section 4301 for Cooperative Threat Reduction programs, the following amounts may be obligated for the purposes specified: 
(1)For strategic offensive arms elimination, $68,271,000. 
(2)For chemical weapons destruction, $14,630,000. 
(3)For global nuclear security, $99,789,000. 
(4)For cooperative biological engagement, $276,399,000. 
(5)For proliferation prevention, $32,402,000. 
(6)For threat reduction engagement, $2,375,000. 
(7)For activities designated as Other Assessments/Administrative Costs, $25,245,000. 
(b)Report on obligation or expenditure of funds for other purposesNo fiscal year 2013 Cooperative Threat Reduction funds may be obligated or expended for a purpose other than a purpose listed in paragraphs (1) through (7) of subsection (a) until 15 days after the date that the Secretary of Defense submits to Congress a report on the purpose for which the funds will be obligated or expended and the amount of funds to be obligated or expended. Nothing in the preceding sentence shall be construed as authorizing the obligation or expenditure of fiscal year 2013 Cooperative Threat Reduction funds for a purpose for which the obligation or expenditure of such funds is specifically prohibited under this title or any other provision of law. 
(c)Limited authority to vary individual amounts 
(1)In generalSubject to paragraph (2), in any case in which the Secretary of Defense determines that it is necessary to do so in the national interest, the Secretary may obligate amounts appropriated for fiscal year 2013 for a purpose listed in paragraphs (1) through (7) of subsection (a) in excess of the specific amount authorized for that purpose. 
(2)Notice-and-wait requiredAn obligation of funds for a purpose stated in paragraphs (1) through (7) of subsection (a) in excess of the specific amount authorized for such purpose may be made using the authority provided in paragraph (1) only after— 
(A)the Secretary submits to Congress notification of the intent to do so together with a complete discussion of the justification for doing so; and 
(B)15 days have elapsed following the date of the notification. 
1303.Report on Cooperative Threat Reduction Programs in Russia 
(a)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Secretary of State, the Secretary of Energy, and the Director of National Intelligence, shall submit to the appropriate congressional committees a report on Cooperative Threat Reduction Programs in the Russian Federation. 
(b)Matters includedThe report under subsection (a) shall include the following: 
(1)Identification of nonproliferation programs in Russia that— 
(A)have accomplished their long-term objectives in reducing the threat of proliferation of weapons of mass destruction; and 
(B)will be phased out during the five-year period beginning on the date of the enactment of this Act. 
(2)Identification of— 
(A)nonproliferation programs in Russia that— 
(i)reduce the threat of the proliferation of weapons of mass destruction; and 
(ii)will not be phased out during such five-year period; and 
(B)the metrics to evaluate the success of such programs. 
(3)Identification of— 
(A)the nature of the threat of the proliferation of weapons of mass destruction that underpin the programs described in paragraphs (1) and (2); and 
(B)the current and foreseeable threats that are addressed by such programs. 
(4)The impact on nonproliferation programs in Russia and the risks and benefits to national security if the current agreement regarding such programs (commonly referred to as the umbrella agreement) is amended or not renewed. 
(5)What steps, if any, will be taken to continue or terminate ongoing nonproliferation programs if the umbrella agreement is not renewed. 
(c)FormThe report under subsection (a) shall be in unclassified form, but may contain a classified annex. 
(d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives; and 
(2)the Committee on Armed Services and the Committee on Foreign Relations of the Senate. 
XIVOTHER AUTHORIZATIONS 
 
Subtitle A—Military Programs 
Sec. 1401. Working capital funds. 
Sec. 1402. National Defense Sealift Fund. 
Sec. 1403. Chemical Agents and Munitions Destruction, Defense. 
Sec. 1404. Drug Interdiction and Counter-Drug Activities, Defense-wide. 
Sec. 1405. Defense Inspector General. 
Sec. 1406. Defense Health Program. 
Subtitle B—National Defense Stockpile 
Sec. 1411. Authorized uses of National Defense Stockpile funds. 
Sec. 1412. Additional security of strategic materials supply chains. 
Sec. 1413. Release of materials needed for national defense purposes from the Strategic and Critical Materials Stockpile. 
Subtitle C—Chemical Demilitarization Matters 
Sec. 1421. Supplemental chemical agent and munitions destruction technologies at Pueblo Chemical Depot, Colorado, and Blue Grass Army Depot, Kentucky. 
Subtitle D—Other Matters 
Sec. 1431. Reduction of unobligated balances within the Pentagon Reservation Maintenance Revolving Fund. 
Sec. 1432. Authority for transfer of funds to Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund for Captain James A. Lovell Health Care Center, Illinois. 
Sec. 1433. Authorization of appropriations for Armed Forces Retirement Home. 
Sec. 1434. Cemeterial expenses. 
Sec. 1435. Additional Weapons of Mass Destruction Civil Support Teams. 
AMilitary Programs 
1401.Working capital fundsFunds are hereby authorized to be appropriated for fiscal year 2013 for the use of the Armed Forces and other activities and agencies of the Department of Defense for providing capital for working capital and revolving funds, as specified in the funding table in section 4501. 
1402.National Defense Sealift FundFunds are hereby authorized to be appropriated for fiscal year 2013 for the National Defense Sealift Fund, as specified in the funding table in section 4501. 
1403.Chemical Agents and Munitions Destruction, Defense 
(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2013 for expenses, not otherwise provided for, for Chemical Agents and Munitions Destruction, Defense, as specified in the funding table in section 4501. 
(b)UseAmounts authorized to be appropriated under subsection (a) are authorized for— 
(1)the destruction of lethal chemical agents and munitions in accordance with section 1412 of the Department of Defense Authorization Act, 1986 (50 U.S.C. 1521); and 
(2)the destruction of chemical warfare materiel of the United States that is not covered by section 1412 of such Act. 
1404.Drug Interdiction and Counter-Drug Activities, Defense-wideFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2013 for expenses, not otherwise provided for, for Drug Interdiction and Counter-Drug Activities, Defense-wide, as specified in the funding table in section 4501. 
1405.Defense Inspector GeneralFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2013 for expenses, not otherwise provided for, for the Office of the Inspector General of the Department of Defense, as specified in the funding table in section 4501. 
1406.Defense Health ProgramFunds are hereby authorized to be appropriated for fiscal year 2013 for the Defense Health Program, as specified in the funding table in section 4501, for use of the Armed Forces and other activities and agencies of the Department of Defense in providing for the health of eligible beneficiaries. 
BNational Defense Stockpile 
1411.Authorized uses of National Defense Stockpile funds 
(a)Obligation of Stockpile FundsDuring fiscal year 2013, the National Defense Stockpile Manager may obligate up to $44,899,227 of the funds in the National Defense Stockpile Transaction Fund established under subsection (a) of section 9 of the Strategic and Critical Materials Stock Piling Act (50 U.S.C. 98h) for the authorized uses of such funds under subsection (b)(2) of such section, including the disposal of hazardous materials that are environmentally sensitive. 
(b)Additional ObligationsThe National Defense Stockpile Manager may obligate amounts in excess of the amount specified in subsection (a) if the National Defense Stockpile Manager notifies Congress that extraordinary or emergency conditions necessitate the additional obligations. The National Defense Stockpile Manager may make the additional obligations described in the notification after the end of the 45-day period beginning on the date on which Congress receives the notification. 
(c)LimitationsThe authorities provided by this section shall be subject to such limitations as may be provided in appropriations Acts. 
1412.Additional security of strategic materials supply chainsSection 2(b) of the Strategic and Critical Materials Stock Piling Act (50 U.S.C. 98a(b)) is amended by inserting or a single point of failure after foreign sources. 
1413.Release of materials needed for national defense purposes from the Strategic and Critical Materials Stockpile 
(a)Authority for President to delegate special disposal authority of President for release for national defense purposesSection 7(a) of the Strategic and Critical Materials Stock Piling Act (50 U.S.C. 98f(a)) is amended— 
(1)in paragraph (1), by striking and at the end; 
(2)in paragraph (2), by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following new paragraph: 
 
(3)on the order of the Under Secretary of Defense for Acquisition, Technology, and Logistics, if the President has designated the Under Secretary to have authority to issue release orders under this subsection and, in the case of any such order, if the Under Secretary determines that the release of such materials is required for use, manufacture, or production for purposes of national defense.. 
(b)Exclusion from delegation limitationSection 16 of such Act (50 U.S.C. 98h-7) is amended by striking sections 7 and 13 each place it appears and inserting sections 7(a)(1) and 13. 
CChemical Demilitarization Matters 
1421.Supplemental chemical agent and munitions destruction technologies at Pueblo Chemical Depot, Colorado, and Blue Grass Army Depot, Kentucky 
(a)Supplemental destruction technologiesSection 1412 of the Department of Defense Authorization Act, 1986 (50 U.S.C. 1521) is amended— 
(1)in subsection (i)(2), by adding at the end the following new subparagraph: 
 
(E)A description of any supplemental chemical agent and munitions destruction technologies used at Pueblo Chemical Depot, Colorado, and Blue Grass Army Depot, Kentucky, during the period covered by the report, including explosive destruction technologies and any technologies developed for the treatment and disposal of energetic or agent hydrolystates. ; 
(2)in subsection (j)(2), by adding at the end the following new subparagraph: 
 
(E)A description and justification for the use of any supplemental chemical agent and munitions destruction technologies used at Pueblo Chemical Depot, Colorado, and Blue Grass Army Depot, Kentucky, during the period covered by the report, including explosive destruction technologies and any technologies developed for the treatment and disposal of energetic or agent hydrolysates. Such description and justification shall outline— 
(i)the need for the use of supplemental destruction technologies and technologies developed for the treatment and disposal of energetic or agent hydrolystates; 
(ii)site-by-site descriptions of the problematic aspects of the stockpile requiring the use of supplemental technologies; 
(iii)the type of supplemental destruction technologies used at each site; and 
(iv)any planned future use of other supplemental destruction technologies for each site.; 
(3)by redesignating subsection (o) as subsection (p); and 
(4)by inserting after subsection (n) the following new subsection (o): 
 
(o)Supplemental destruction technologiesIn determining the technologies to supplement the neutralization destruction of the stockpile of lethal chemical agents and munitions at Pueblo Chemical Depot, Colorado, and Blue Grass Army Depot, Kentucky, the Secretary of Defense may consider the following: 
(1)Explosive Destruction Technologies. 
(2)Any technologies developed for the treatment and disposal of energetic or agent hydrolysates, if problems with the current on-site treatment of hydrolysates are encountered.. 
(b)Repeal of superseded provisionSection 151 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (as enacted into law by Public Law 106–398; 114 Stat. 1645A–30) is repealed. 
DOther Matters 
1431.Reduction of unobligated balances within the Pentagon Reservation Maintenance Revolving FundNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall transfer $5,000,000 from the unobligated balances of the Pentagon Reservation Maintenance Revolving Fund established under section 2674(e) of title 10, United States Code, to the Miscellaneous Receipts Fund of the United States Treasury. 
1432.Authority for transfer of funds to Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund for Captain James A. Lovell Health Care Center, Illinois 
(a)Authority for transfer of fundsOf the funds authorized to be appropriated for section 1406 and available for the Defense Health Program for operation and maintenance, $139,204,000 may be transferred by the Secretary of Defense to the Joint Department of Defense–Department of Veterans Affairs Medical Facility Demonstration Fund established by subsection (a)(1) of section 1704 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2571). For purposes of subsection (a)(2) of such section 1704, any funds so transferred shall be treated as amounts authorized and appropriated specifically for the purpose of such a transfer. 
(b)Use of transferred fundsFor the purposes of subsection (b) of such section 1704, facility operations for which funds transferred under subsection (a) may be used are operations of the Captain James A. Lovell Federal Health Care Center, consisting of the North Chicago Veterans Affairs Medical Center, the Navy Ambulatory Care Center, and supporting facilities designated as a combined Federal medical facility under an operational agreement covered by section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4500). 
1433.Authorization of appropriations for Armed Forces Retirement HomeThere is hereby authorized to be appropriated for fiscal year 2013 from the Armed Forces Retirement Home Trust Fund the sum of $67,590,000 for the operation of the Armed Forces Retirement Home. 
1434.Cemeterial expensesFunds are hereby authorized to be appropriated for the Department of the Army for fiscal year 2013 for cemeterial expenses, not otherwise provided for, in the amount of $173,800,000. 
1435.Additional Weapons of Mass Destruction Civil Support Teams 
(a)In generalSection 1403 of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (Public Law 107–314; 116 Stat. 2676; 10 U.S.C. 12310 note) is amended— 
(1)by striking subsection (b); 
(2)by redesignating subsection (c) as subsection (e); and 
(3)by inserting after subsection (a) the following new subsections (b), (c), and (d): 
 
(b)Establishment of further additional teamsThe Secretary of Defense is authorized to have established two additional teams designated as Weapons of Mass Destruction Civil Support Teams, beyond the 55 teams required in subsection (a), if— 
(1)the Secretary of Defense has made the certification provided for in section 12310(c)(5) of title 10, United States Code, with respect to each of such additional teams before December 31, 2011; and 
(2)the establishment of such additional teams does not require an increase in authorized personnel levels above the numbers authorized as of the date of the enactment of the National Defense Authorization Act for Fiscal Year 2013. 
(c)Limitation of establishment of further teamsNo Weapons of Mass Destruction Civil Support Team may be established beyond the number authorized by subsections (a) and (b) unless— 
(1)the Secretary submits to Congress a request for authority to establish such team, including a detailed justification for its establishment; and 
(2)the establishment of such team is specifically authorized by a law enacted after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2013. 
(d)Notification of disestablishment of teamsNo Weapons of Mass Destruction Civil Support Team established pursuant to this section may be disestablished unless, by not later than 90 days before the date on which such team is disestablished, the Secretary submits to the congressional defense committees notice of the proposed disestablishment of the team and the date on which the disestablishment is proposed to take place.. 
(b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the Weapons of Mass Destruction Civil Support Teams. The report shall include the following: 
(1)A detailed description of risk management criteria and considerations to be used in determining the optimal number and location of Weapons of Mass Destruction Civil Support Teams. 
(2)A description of the operational and training activities conducted by the Weapons of Mass Destruction Civil Support Teams during each of fiscal years 2010, 2011, and 2012, and of such activities planned for fiscal year 2013. 
(3)An assessment of the optimal number and location of Weapons of Mass Destruction Civil Support Teams in light of the information under paragraphs (1) and (2). 
(4)A comparative analysis of the cost of establishing Weapons of Mass Destruction Civil Support Teams in the reserve components of the Armed Forces (other than the National Guard) with the cost of establishing Weapons of Mass Destruction Civil Support Teams in the National Guard. 
(5)A description of the portion of the costs of Weapons of Mass Destruction Civil Support Teams that is currently borne by the States. 
(6)Any other matter that the Secretary determines is appropriate. 
XVAuthorization of Additional Appropriations for Overseas Contingency Operations 
 
Subtitle A—Authorization of Additional Appropriations 
Sec. 1501. Purpose. 
Sec. 1502. Procurement. 
Sec. 1503. Research, development, test, and evaluation. 
Sec. 1504. Operation and maintenance. 
Sec. 1505. Military personnel. 
Sec. 1506. Working capital funds. 
Sec. 1507. Defense Health Program. 
Sec. 1508. Drug Interdiction and Counter-Drug Activities, Defense-wide. 
Sec. 1509. Defense Inspector General. 
Subtitle B—Financial Matters 
Sec. 1521. Treatment as additional authorizations. 
Sec. 1522. Special transfer authority. 
Subtitle C—Limitations and Other Matters 
Sec. 1531. Afghanistan Security Forces Fund. 
Sec. 1532. Joint Improvised Explosive Device Defeat Fund. 
Sec. 1533. One-year extension of project authority and related requirements of Task Force for Business and Stability Operations in Afghanistan. 
Sec. 1534. Plan for transition in funding of United States Special Operations Command from supplemental funding for overseas contingency operations to recurring funding under the future-years defense program. 
Sec. 1535. Assessment of counter-improvised explosive device training and intelligence activities of the Joint Improvised Explosive Device Defeat Organization and national and military intelligence Organizations. 
AAuthorization of Additional Appropriations 
1501.PurposeThe purpose of this subtitle is to authorize appropriations for the Department of Defense for fiscal year 2013 to provide additional funds for overseas contingency operations being carried out by the Armed Forces. 
1502.ProcurementFunds are hereby authorized to be appropriated for fiscal year 2013 for procurement accounts for the Army, the Navy and the Marine Corps, the Air Force, and Defense-wide activities, as specified in the funding table in section 4102. 
1503.Research, development, test, and evaluationFunds are hereby authorized to be appropriated for fiscal year 2013 for the use of the Department of Defense for research, development, test, and evaluation, as specified in the funding table in section 4202. 
1504.Operation and maintenanceFunds are hereby authorized to be appropriated for fiscal year 2013 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, for operation and maintenance, as specified in the funding table in section 4302. 
1505.Military personnelFunds are hereby authorized to be appropriated for fiscal year 2013 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, for military personnel, as specified in the funding table in section 4402. 
1506.Working capital fundsFunds are hereby authorized to be appropriated for fiscal year 2013 for the use of the Armed Forces and other activities and agencies of the Department of Defense for providing capital for working capital and revolving funds, as specified in the funding table in section 4502. 
1507.Defense Health ProgramFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2013 for expenses, not otherwise provided for, for the Defense Health Program, as specified in the funding table in section 4502. 
1508.Drug Interdiction and Counter-Drug Activities, Defense-wideFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2013 for expenses, not otherwise provided for, for Drug Interdiction and Counter-Drug Activities, Defense-wide, as specified in the funding table in section 4502. 
1509.Defense Inspector GeneralFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2013 for expenses, not otherwise provided for, for the Office of the Inspector General of the Department of Defense, as specified in the funding table in section 4502. 
BFinancial Matters 
1521.Treatment as additional authorizationsThe amounts authorized to be appropriated by this title are in addition to amounts otherwise authorized to be appropriated by this Act. 
1522.Special transfer authority 
(a)Authority To Transfer Authorizations 
(1)AuthorityUpon determination by the Secretary of Defense that such action is necessary in the national interest, the Secretary may transfer amounts of authorizations made available to the Department of Defense in this title for fiscal year 2013 between any such authorizations for that fiscal year (or any subdivisions thereof). Amounts of authorizations so transferred shall be merged with and be available for the same purposes as the authorization to which transferred. 
(2)LimitationThe total amount of authorizations that the Secretary may transfer under the authority of this subsection may not exceed $3,000,000,000. 
(b)Terms and ConditionsTransfers under this section shall be subject to the same terms and conditions as transfers under section 1001. 
(c)Additional AuthorityThe transfer authority provided by this section is in addition to the transfer authority provided under section 1001. 
CLimitations and Other Matters 
1531.Afghanistan Security Forces Fund 
(a)Sense of congressIt is the sense of Congress that— 
(1)it is the responsibility of the Commander, International Security Assistance Force/Commander, United States Forces—Afghanistan to ensure the security of members of the Armed Forces deployed to Afghanistan and to mitigate internal threats to such forces to the greatest extent possible, while continuing to meet the objectives of the International Security Assistance Force mission in Afghanistan, including the training and equipping of the Afghan National Security Forces so that they may provide for their own security; 
(2)the Afghan Public Protection Force must meet and maintain key standards to provide force protection for members of the Armed Forces; and 
(3)if the Secretary of Defense determines that the Afghan Public Protection Force is not meeting such standards, the Secretary should take all appropriate actions to provide force protection for members of the Armed Forces, including, if necessary, having the Armed Forces provide for their own force protection. 
(b)Continuation of existing limitations on use of funds in FundFunds available to the Department of Defense for the Afghanistan Security Forces Fund for fiscal year 2013 shall be subject to the conditions contained in subsections (b) through (g) of section 1513 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 428), as amended by section 1531(b) of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4424). 
(c)Afghan Public Protection Force 
(1)Semi-annual certificationsNot later than 90 days after the date of the enactment of this Act, and semiannually thereafter through December 31, 2014, the Secretary of Defense shall certify in writing to the congressional defense committees the elements specified in paragraph (3). 
(2)Report following inability to certify any elementIf the Secretary determines that an element specified in paragraph (3) cannot be certified in a report required by paragraph (1), the Secretary shall submit to the congressional defense committees a report setting forth the following: 
(A)An explanation why such element cannot be certified. 
(B)A description of the actions, if any, that are being taken to mitigate the risk associated with such element. 
(C)A description of the specific actions being taken to achieve the certification of such element, to the extent practicable. 
(3)Certification elementsThe elements of each certification specified in this paragraph are the following: 
(A)That each agreement between the United States and the Government of Afghanistan, or any contract between the Department of Defense and a contractor that subcontracts to the Afghan Public Protection Force, contains— 
(i)uniform standards that ensure a consistent level of security; 
(ii)standard procedures and institutional mechanisms for dispute resolution; 
(iii)requirements for the Afghan Public Protection Force to adhere to the Afghan Public Protection Force Code of Conduct and applicable international standards, such as the Montreux Document, and the International Code of Conduct for private security service providers; and 
(iv)provisions for the United States, or the contractor, to take actions to address the failure of the Afghan Public Protection Force to perform in a manner consistent with the Afghan Public Protection Force Code of Conduct and applicable international standards. 
(B)That all Afghan Public Protection Force recruits and personnel are vetted under procedures consistent with the vetting standards of the United States for the Afghan National Security Forces as of the date of the enactment of this Act. 
(C)That all Afghan Public Protection Force recruits and personnel are biometrically screened in an independent fashion by the United States or contractors. 
(D)In the case of contracts to provide force protection at installations in Afghanistan where the Armed Forces are garrisoned or housed, that the Commander, International Security and Assistance Force/Commander, United States Forces—Afghanistan, or designees, are provided the ability to— 
(i)approve or disapprove arming authorization for Afghan Public Protection Force personnel performing activities at such installations; and 
(ii)account for and maintain records of Afghan Public Protection Force personnel authorized to perform activities at such installations. 
(E)That the International Security and Assistance Force Command has designated a centralized entity within that Command authorized to provide oversight of coalition activities relating to the Afghan Public Protection Force, including consultations with the Afghanistan Ministry of Interior regarding rules on the use of force, violations of contract, and other performance issues. 
(F)That there is a mechanism in place sufficient to— 
(i)account for the transfer of any United States Government-owned, contractor-acquired defense articles to the Afghan Public Protection Force; and 
(ii)conduct end-use monitoring, of such defense articles, including an inventory of the existence and completeness of any such defense articles. 
(d)Reports 
(1)Initial assessmentNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report setting forth an assessment of the Afghan Public Protection Force. 
(2)Subsequent assessmentsOn a semiannual basis following the submittal of the report required by paragraph (1) through September 30, 2014, the Secretary shall submit to the congressional defense committees an assessment of the progress in the development of the Afghan Public Protection Force during the preceding six months. 
(3)ElementsEach report under this subsection shall include the following: 
(A)A description of the size and composition of the Afghan Public Protection Force. 
(B)An assessment of the recruiting and training for the Afghan Public Protection Force. 
(C)An assessment of the ability of the Afghan Public Protection Force to perform its tasks and missions. 
(D)A description of measures of effectiveness for evaluating the Afghan Public Protection Force. 
(E)Any recommendations provided by the United States to the Afghanistan Ministry of Interior to improve the performance of the Afghan Public Protection Force. 
(F)A description of any instances of termination of contracts with the Afghan Public Protection Force. 
(G)An assessment of the ability of the United States, or contractors, to hold the Afghan Public Protection Force accountable for gross or repeated violations. 
(H)A description of the status of United States Government-owned, contractor-acquired defense articles provided to the Afghan Public Protection Force. 
(4)Additional elements during fiscal year 2014 reportsEach report under paragraph (2) submitted during fiscal year 2014 shall include a plan, and any updates, on the post-2014 disposition of the Afghan Public Protection Force. 
(5)Submittal with other reportsEach report under paragraph (2) may be submitted as part of the report on progress toward security and stability in Afghanistan that is submitted under sections 1230 and 1231 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 385, 390). 
(e)Plan for use of Afghanistan Security Forces Fund through fiscal year 2017Not later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a plan for using funds available to the Department of Defense to provide assistance to the security forces of Afghanistan through the Afghanistan Security Forces Fund through September 30, 2017. 
(f)AgreementsThe Secretary of Defense shall submit to the congressional committees a copy of each agreement entered into by the United States and Afghanistan for services of the Afghan Public Protection Force for the Department of Defense not later than 30 days after entry into such agreement. 
1532.Joint Improvised Explosive Device Defeat Fund 
(a)Use and Transfer of FundsSubsections (b) and (c) of section 1514 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2439), as in effect before the amendments made by section 1503 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4649), shall apply to the funds made available to the Department of Defense for the Joint Improvised Explosive Device Defeat Fund for fiscal year 2013. In providing prior notice to the congressional defense committees of the obligation of funds from the Joint Improvised Explosive Device Defeat Fund for such fiscal year, as required by paragraph (4) of such subsection (c), the Secretary of Defense shall include the associated analysis of alternatives conducted in the process of taking action to initiate any project for which the total obligation of funds from the Fund will exceed $10,000,000. 
(b)Monthly Obligations and Expenditure ReportsNot later than 15 days after the end of each month of fiscal year 2013, the Secretary of Defense shall provide to the congressional defense committees a report on the Joint Improvised Explosive Device Defeat Fund explaining monthly commitments, obligations, and expenditures by line of operation. 
(c)Interdiction of improvised explosive device precursor chemicals 
(1)Availability of Certain Fiscal Year 2013 FundsOf the funds made available to the Department of Defense for the Joint Improvised Explosive Device Defeat Fund for fiscal year 2013, $15,000,000 may be available to the Secretary of Defense to provide training, equipment, supplies, and services to ministries and other entities of the Government of Pakistan that the Secretary has identified as critical for countering the flow of improvised explosive device precursor chemicals from Pakistan to locations in Afghanistan. 
(2)Provision through other us agenciesIf jointly agreed upon by the Secretary of Defense and the head of another department or agency of the United States Government, the Secretary of Defense may transfer funds available under paragraph (1) to such department or agency for the provision by such department or agency of training, equipment, supplies, and services to ministries and other entities of the Government of Pakistan as described in that paragraph. 
(3)Notice to congressFunds may not be used under the authority in paragraph (1) until 15 days after the date on which the Secretary of Defense submits to the congressional defense committees a notice— 
(A)describing the training, equipment, supplies, and services to be provided using such funds; and 
(B)evaluating the effectiveness of the efforts by the Government of Pakistan to counter the flow of improvised explosive device precursor chemicals from Pakistan to locations in Afghanistan. 
(4)ExpirationThe authority provided by this subsection expires on December 31, 2013. 
1533.One-year extension of project authority and related requirements of Task Force for Business and Stability Operations in Afghanistan 
(a)ExtensionSubsection (a) of section 1535 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4426), as amended by section 1534 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1658), is further amended— 
(1)in paragraph (6), by striking October 31, 2011, and October 31, 2012 and inserting October 31, 2011, October 31, 2012, and October 31, 2013; and 
(2)in paragraph (7)— 
(A)by striking provided in and inserting to obligate funds for projects under; and  
(B)by striking September 30, 2012 and inserting September 30, 2013. 
(b)Scope of projectsParagraph (3) of such subsection, as so amended, is further amended by striking focus on improving the commercial viability of and inserting complement. 
(c)FundingParagraph (4) of such subsection, as so amended, is further amended— 
(1)by striking The Secretary and inserting the following: 
 
(A)In generalThe Secretary; 
(2)by striking The amount and all that follows through appropriate congressional committees. and inserting the following:  
 
(B)LimitationThe amount of funds obligated under the authority of subparagraph (A)— 
(i)may not exceed $150,000,000 for fiscal year 2012, except that not more than 50 percent of such amount of funds may be obligated until the Secretary of Defense submits to the appropriate congressional committees the plan required by subsection (b); and 
(ii)may not exceed $93,000,000 for fiscal year 2013, except that not more than $50,000,000 of such amount of funds may be obligated until the Secretary of Defense submits to the appropriate congressional committees the report required by paragraph (7) of this subsection.; and 
(3)by striking The funds and inserting the following:  
 
(C)AvailabilityThe funds. 
(d)Report on implementation of Transition Action PlanSubsection (a) of section 1535 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011, as amended by section 1534 of the National Defense Authorization Act for Fiscal Year 2012 and as amended by this section, is further amended— 
(1)by redesignating paragraph (7) as paragraph (8); and 
(2)by inserting after paragraph (6) the following new paragraph (7): 
 
(7)Report on implementation of Transition Action Plan 
(A)In generalThe Secretary of Defense, in consultation with the Secretary of State, shall submit to the appropriate congressional committees a report on the progress in implementing the Transition Action Plan of the Task Force for Business and Stability Operations in Afghanistan. 
(B)UpdatesThe Secretary of Defense, in consultation with the Secretary of State, shall submit to the appropriate congressional committees an update of the report required by subparagraph (A) every 90 days after the submission of such report. . 
1534.Plan for transition in funding of United States Special Operations Command from supplemental funding for overseas contingency operations to recurring funding under the future-years defense programNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a plan for the transition of funding of the United States Special Operations Command from funds authorized to be appropriated for overseas contingency operations (commonly referred to as the overseas contingency operations budget) to funds authorized to be appropriated for recurring operations of the Department of Defense in accordance with applicable future-years defense programs under section 221 of title 10, United States Code (commonly referred to as the base budget). 
1535.Assessment of counter-improvised explosive device training and intelligence activities of the Joint Improvised Explosive Device Defeat Organization and national and military intelligence Organizations 
(a)Assessment of training activities 
(1)Assessment requiredThe Secretary of Defense shall prepare an assessment of the training-related activities of the Joint Improvised Explosive Device Defeat Organization (JIEDDO). 
(2)ElementsThe assessment required by paragraph (1) shall— 
(A)include all training programs and functions, both enduring and non-enduring, executed by the Joint Improvised Explosive Device Defeat Organization in support of the United States Armed Forces; 
(B)identify any program or function that is similar to or duplicates other training activities conducted elsewhere within the Department of Defense; and 
(C)assess the value of maintaining such similarity or duplication. 
(3)ConsultationThe Secretary of Defense shall prepare the assessment required by paragraph (1) in consultation with the Chairman of the Joint Chiefs of Staff and the other chiefs of staff of the Armed Forces. 
(4)Submission and formNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit a report containing the results of the assessment required by paragraph (1) to the congressional defense committees. The report shall be submitted in unclassified form, but may include a classified annex. 
(b)Assessment of intelligence activities 
(1)Assessment requiredThe Secretary of Defense shall prepare an assessment of the intelligence activities carried out in support of the counter-improvised explosive device mission of the Department of Defense. 
(2)ElementsThe assessment required by paragraph (1) shall— 
(A)consider the activities of the Counter-Improved Explosive Devise Operations Integration Center of the Joint Improvised Explosive Device Defeat Organization, including— 
(i)identification of all intelligence analysis programs and functions executed by the Counter-Improvised Explosive Device Operations Integration Center in support of United States combatant commands and United States military activities in Afghanistan; 
(ii)identification of any program or function which is duplicated elsewhere in the intelligence components of the Department of Defense or the intelligence community of the United States; 
(iii)an assessment of the value of maintaining such duplication; and 
(iv)identification of any opportunities to eliminate unnecessary duplication;  
(B)consider the activities of the national and military intelligence communities to counter improvised explosive devices, including an assessment of— 
(i)the sufficiency, adequacy, and effectiveness of these efforts in support of the commanders of combatant commands; 
(ii)the prioritization of collection efforts and resource allocation within the intelligence components of the Department of Defense toward countering improvised explosive devices; and 
(iii)opportunities for improvement of these efforts, including how these components would support a broader counter improvised explosive device effort beyond operations in Afghanistan; and 
(C)consider the enduring need for a Counter-Improvised Explosive Device Operations Integration Center and, if determined to be necessary, how this center could be most efficiently and effectively integrated into the broader Department of Defense intelligence community. 
(3)ConsultationThe Secretary of Defense shall prepare the assessment required by paragraph (1) in consultation with the Director of National Intelligence and the Chairman of the Joint Chiefs of Staff. 
(4)Submission and formNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit a report containing the results of the assessment required by paragraph (1) to the congressional defense committees, the Permanent Select Committee on Intelligence of the House of Representatives, and the Select Committee on Intelligence of the Senate. The report shall be submitted in unclassified form, but may include a classified annex. 
XVIIndustrial Base Matters 
 
Subtitle A—Defense Industrial Base Matters 
Sec. 1601. Disestablishment of Defense Materiel Readiness Board. 
Sec. 1602. Assessment of effects of foreign boycotts. 
Sec. 1603. National security strategy for national technology and industrial base. 
Subtitle B—Department of Defense Activities Related to Small Business Matters 
Sec. 1611. Role of the directors of small business programs in acquisition processes of the Department of Defense. 
Sec. 1612. Small Business Ombudsman for defense audit agencies. 
Sec. 1613. Independent assessment of Federal procurement contracting performance of the Department of Defense. 
Sec. 1614. Additional responsibilities of Inspector General of the Department of Defense. 
Sec. 1615. Restoration of 1 percent funding for administrative expenses of Commercialization Readiness Program of Department of Defense. 
Subtitle C—Matters Relating to Small Business Concerns 
Part I—Procurement Center Representatives 
Sec. 1621. Procurement center representatives. 
Sec. 1622. Small Business Act contracting requirements training. 
Sec. 1623. Acquisition planning. 
Part II—Goals for Procurement Contracts Awarded to Small Business Concerns 
Sec. 1631. Goals for procurement contracts awarded to small business concerns. 
Sec. 1632. Reporting on goals for procurement contracts awarded to small business concerns. 
Sec. 1633. Senior executives. 
Part III—Mentor-Protege Programs 
Sec. 1641. Mentor-Protege programs. 
Part IV—Transparency in Subcontracting 
Sec. 1651. Limitations on subcontracting. 
Sec. 1652. Penalties. 
Sec. 1653. Subcontracting plans. 
Sec. 1654. Notices of subcontracting opportunities. 
Sec. 1655. Publication of certain documents. 
Part V—Small Business Concern Size Standards 
Sec. 1661. Small business concern size standards. 
Part VI—Contract Bundling 
Sec. 1671. Contract bundling. 
Part VII—Increased Penalties for Fraud 
Sec. 1681. Safe harbor for good faith compliance efforts. 
Sec. 1682. Requirement that fraudulent businesses be suspended or debarred. 
Sec. 1683. Annual report on suspensions and debarments proposed by Small Business Administration. 
Part VIII—Offices of Small and Disadvantaged Business Units 
Sec. 1691. Offices of Small and Disadvantaged Business Utilization. 
Sec. 1692. Small Business Procurement Advisory Council. 
Part IX—Other matters 
Sec. 1695. Surety bonds. 
Sec. 1696. Conforming Amendments; Repeal of redundant provisions; Regulations. 
Sec. 1697. Contracting with small business concerns owned and controlled by women. 
Sec. 1698. Small business HUBZones. 
Sec. 1699. National Veterans Business Development Corporation. 
Sec. 1699a. State Trade and Export Promotion Grant Program. 
ADefense Industrial Base Matters 
1601.Disestablishment of Defense Materiel Readiness Board 
(a)Disestablishment of boardThe Defense Materiel Readiness Board established pursuant to section 871 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 10 U.S.C. 117 note) is hereby disestablished. 
(b)Termination of defense strategic readiness fundThe Department of Defense Strategic Readiness Fund established by section 872(d) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 10 U.S.C. 117 note) is hereby closed. 
(c)RepealSubtitle G of title VIII of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 10 U.S.C. 117 note) is repealed. 
1602.Assessment of effects of foreign boycottsSection 2505 of title 10, United States Code, is amended— 
(1)by redesignating subsection (d) as subsection (e); and 
(2)by inserting after subsection (c) the following new subsection (d): 
 
(d)Assessment of Extent of Effects of Foreign BoycottsEach assessment under subsection (a) shall include an examination of the extent to which the national technology and industrial base is affected by foreign boycotts. If it is determined that a foreign boycott (other than a boycott addressed in a previous assessment) is subjecting the national technology and industrial base to significant harm, the assessment shall include a separate discussion and presentation regarding that foreign boycott that shall, at a minimum— 
(1)identify the sectors that are subject to such harm; 
(2)describe the harm resulting from such boycott; and 
(3)identify actions necessary to minimize the effects of such boycott on the national technology and industrial base.. 
1603.National security strategy for national technology and industrial base 
(a)Requirement for strategy 
(1)In generalSection 2501 of title 10, United States Code, is amended as follows: 
(A)The section heading is amended by striking objectives concerning and inserting strategy for. 
(B)Subsection (a) is amended— 
(i)in the subsection heading, by striking objectives and inserting strategy; 
(ii)by striking It is the policy of and all that follows through objectives: and inserting the following: The Secretary of Defense shall develop a national security strategy for the national technology and industrial base. Such strategy shall be based on a prioritized assessment of risks and challenges to the defense supply chain and shall ensure that the national technology and industrial base is capable of achieving the following national security objectives:; and 
(iii)by adding at the end the following new paragraphs: 
 
(9)Ensuring reliable sources of materials that are critical to national security, such as specialty metals, essential minerals, armor plate, and rare earth elements. 
(10)Reducing, to the maximum extent practicable, the presence of counterfeit parts in the supply chain and the risk associated with such parts.. 
(2)Clerical amendmentThe item relating to section 2501 in the table of sections at the beginning of subchapter II of chapter 148 of such title is amended to read as follows:  
 
 
2501. National security strategy for national technology and industrial base. . 
(b)Amendment to annual report relating to defense industrial baseSection 2504 of such title is amended— 
(1)by striking paragraph (2); 
(2)by redesignating paragraph (3) as paragraph (2); and 
(3)by inserting after paragraph (2) (as so redesignated) the following new paragraph (3): 
 
(3)Based on the strategy required by section 2501 of this title and on the assessments prepared pursuant to section 2505 of this title— 
(A)a description of any mitigation strategies necessary to address any gaps or vulnerabilities in the national technology and industrial base; and 
(B)any other steps necessary to foster and safeguard the national technology and industrial base.. 
(c)Requirement for consideration of strategy in acquisition plansSection 2440 of such title is amended by inserting after base the following: , in accordance with the strategy required by section 2501 of this title,. 
(d)Conforming amendmentsSection 852 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1517; 10 U.S.C. 2504 note) is amended— 
(1)by striking subsection (c); and 
(2)by redesignating subsection (d) as subsection (c), and in that subsection by striking subsection (c). in the first sentence and inserting section 2501 of title 10, United States Code.. 
BDepartment of Defense Activities Related to Small Business Matters 
1611.Role of the directors of small business programs in acquisition processes of the Department of Defense 
(a)Guidance requiredThe Secretary of Defense shall develop and issue guidance to ensure that the head of each Office of Small Business Programs of the Department of Defense is a participant as early as practicable in the acquisition processes— 
(1)of the Department, in the case of the Director of Small Business Programs in the Department of Defense; and 
(2)of the military department concerned, in the case of the Director of Small Business Programs in the Department of the Army, in the Department of the Navy, and in the Department of the Air Force. 
(b)Matters To Be IncludedSuch guidance shall, at a minimum— 
(1)require the Director of Small Business Programs in the Department of Defense— 
(A)to provide advice to the Defense Acquisition Board; and 
(B)to provide advice to the Information Technology Acquisition Board; and 
(2)require coordination between the chiefs of staff of the Armed Forces and the service acquisition executives, as appropriate (or their designees), and the Director of Small Business Programs in each military department as early as practical in the relevant acquisition processes. 
1612.Small Business Ombudsman for defense audit agencies 
(a)Small business OmbudsmanSubchapter II of chapter 8 of title 10, United States Code, is amended by adding at the end the following new section:  
 
204.Small Business Ombudsman for defense audit agencies 
(a)Small business OmbudsmanThe Secretary of Defense shall designate within each defense audit agency an official as the Small Business Ombudsman to have the duties described in subsection (b) and such other responsibilities as may be determined by the Secretary. 
(b)DutiesThe Small Business Ombudsman of a defense audit agency shall— 
(1)advise the Director of the defense audit agency on policy issues related to small business concerns; 
(2)serve as the defense audit agency’s primary point of contact and source of information for small business concerns; 
(3)collect and monitor relevant data regarding the defense audit agency’s conduct of audits of small business concerns, including— 
(A)data regarding the timeliness of audit closeouts for small business concerns; and 
(B)data regarding the responsiveness of the defense audit agency to issues or other matters raised by small business concerns; and 
(4)make recommendations to the Director regarding policies, processes, and procedures related to the timeliness of audits of small business concerns and the responsiveness of the defense audit agency to issues or other matters raised by small business concerns. 
(c)Audit IndependenceThe Small Business Ombudsman of a defense audit agency shall be segregated from ongoing audits in the field and shall not engage in activities with regard to particular audits that could compromise the independence of the defense audit agency or undermine compliance with applicable audit standards. 
(d)Defense audit agency definedIn this section, the term defense audit agency means the Defense Contract Audit Agency and the Defense Contract Management Agency. . 
(b)Clerical amendmentThe table of sections at the beginning of subchapter II of chapter 8 of such title is amended by inserting after the item relating to section 203 the following new item: 
 
 
204. Small Business Ombudsman for defense audit agencies.. 
1613.Independent assessment of Federal procurement contracting performance of the Department of Defense 
(a)Assessment requiredNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall select an appropriate entity to conduct an independent assessment of the procurement performance of the Department of Defense related to small business concerns. 
(b)Matters coveredThe assessment under subsection (a) shall, at a minimum, include an examination of— 
(1)the industrial composition of companies receiving subcontracts pursuant to the test program for the negotiation of comprehensive small business subcontracting plans pursuant to section 834 of the National Defense Authorization Act for Fiscal Years 1990 and 1991 (Public Law 101–189; 15 U.S.C. 637 note), compared to the industrial composition of other contractors in the defense industrial base; 
(2)the quality and reliability of data on small business prime contracting and subcontracting by the Department, and the reliability of the information technology systems that the Department uses to track such data; 
(3)the negotiation and execution of small business subcontracting plans, and the degree to which proposed teaming agreements are or are not maintained through the performance of contracts; 
(4)the extent to which the Department adheres to current policies and guidelines relating to small business prime contracting and subcontracting goals; 
(5)the extent to which the Department bundles, consolidates, or otherwise groups requirements into contracts that are unsuitable for award to small business concerns, the extent to which such bundling, consolidation, or grouping of requirements is justified, and the effects that such practices have on small business participation in contracting opportunities with the Department; 
(6)the degree to which abuses of small business contracting and subcontracting programs result in contracts and subcontracts intended for small business concerns not being awarded to small business concerns; and 
(7)an examination of the transition challenges faced by businesses that graduate from small business programs or grow to exceed the size standards for participation in such programs, along with specific recommendations on steps that should be taken to help ensure the continued health and growth of such businesses. 
(c)ReportNot later than January 1, 2014, the Secretary of Defense shall submit to the congressional defense committees a report on the independent assessment conducted under this section. The report shall include the findings and recommendations of the assessment, together with any recommendations that the Secretary may have for improving the Department’s small business contracting practices and addressing any shortcomings identified by the assessment. 
1614.Additional responsibilities of Inspector General of the Department of Defense 
(a)Requirement for external peer reviewsSection 8(c) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended— 
(1)by striking and at the end of paragraph (8); 
(2)by striking the period and inserting ; and at the end of paragraph (9); and 
(3)by adding at the end the following new paragraph: 
 
(10)conduct, or approve arrangements for the conduct of, external peer reviews of Department of Defense audit agencies in accordance with and in such frequency as provided by Government auditing standards as established by the Comptroller General of the United States.. 
(b)Requirement for additional information in semiannual reportsSection 8(f) of such Act is amended by striking paragraph (1) and inserting the following:  
 
(1)Each semiannual report prepared by the Inspector General of the Department of Defense under section 5(a) shall be transmitted by the Secretary of Defense to the Committees on Armed Services and on Homeland Security and Governmental Affairs of the Senate and the Committees on Armed Services and on Oversight and Government Reform of the House of Representatives and to other appropriate committees or subcommittees of Congress. Each such report shall include— 
(A)information concerning the numbers and types of contract audits conducted by the Department during the reporting period; and 
(B)information concerning any Department of Defense audit agency that, during the reporting period, has either received a failed opinion from an external peer review or is overdue for an external peer review required to be conducted in accordance with subsection (c)(10).. 
1615.Restoration of 1 percent funding for administrative expenses of Commercialization Readiness Program of Department of Defense 
(a)RestorationSection 9(y) of the Small Business Act (15 U.S.C. 638(y)), as amended by section 5141(b)(1)(B) of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1853) is amended— 
(1)by redesignating paragraphs (4) and (5) as paragraphs (5) and (6), respectively; and 
(2)by inserting after paragraph (3) the following new paragraph (4):  
 
(4)FundingFor payment of expenses incurred to administer the Commercialization Readiness Program under this subsection, the Secretary of Defense and each Secretary of a military department is authorized to use not more than an amount equal to 1 percent of the funds available to the Department of Defense or the military department pursuant to the Small Business Innovation Research Program. Such funds shall not be used to make Phase III awards.. 
(b)Technical amendmentSection 5141(b)(3)(B) of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1854) is amended by striking subsection (y)— and all that follows through the following: and inserting subsection (y), by amending paragraph (4) to read as follows:. 
(c)Effective dateThe amendments made by this section shall take effect as of January 1, 2012. 
CMatters Relating to Small Business Concerns 
IProcurement Center Representatives 
1621.Procurement center representatives 
(a)In generalSection 15(l) of the Small Business Act (15 U.S.C. 644(l)) is amended by striking the subsection enumerator and inserting the following: 
 
(l)Procurement center representatives. 
(b)Assignment and roleParagraph (1) of section 15(l) of such Act (15 U.S.C. 644(l)) is amended to read as follows: 
 
(1)Assignment and roleThe Administrator shall assign to each major procurement center a procurement center representative with such assistance as may be appropriate.. 
(c)ActivitiesSection 15(l)(2) of such Act (15 U.S.C. 644(l)(2)) is amended— 
(1)in the matter preceding subparagraph (A), by striking (2) In addition to carrying out the responsibilities assigned by the Administration, a breakout and inserting the following: 
 
(2)ActivitiesA; 
(2)in subparagraph (B)— 
(A)by striking (B) review, at any time, restrictions on competition and inserting the following: 
 
(B)review, at any time, barriers to small business participation in Federal contracting; 
(B)by striking items and inserting goods and services; and 
(C)by striking limitations and inserting barriers; 
(3)in subparagraph (C), by striking (C) review restrictions on competition and inserting the following: 
 
(C)review barriers to small business participation in Federal contracting; 
(4)by striking subparagraph (D) and inserting the following: 
 
(D)review any bundled or consolidated solicitation or contract in accordance with this Act;; 
(5)by striking subparagraph (E) and inserting the following: 
 
(E)have access to procurement records and other data of the procurement center commensurate with the level of such representative’s approved security clearance classification, with such data provided upon request in electronic format, when available; ; and 
(6)by striking subparagraphs (F) and (G) and inserting the following: 
 
(F)receive unsolicited proposals from small business concerns and transmit such proposals to personnel of the activity responsible for reviewing such proposals, who shall furnish the procurement center representative with information regarding the disposition of any such proposal;  
(G)consult with the Director the Office of Small and Disadvantaged Business Utilization of that agency and the agency personnel described in paragraph (7) and (8) of subsection (k) with regard to agency insourcing decisions covered by subsection (k)(11); 
(H)be an advocate for the maximum practicable utilization of small business concerns in Federal contracting, including by advocating against the consolidation or bundling of contract requirements when not justified; and 
(I)carry out any other responsibility assigned by the Administrator.. 
(d)AppealsSection 15(l)(3) of such Act (15 U.S.C. 644(l)(3)) is amended by striking (3) A breakout procurement center representative and inserting the following: 
 
(3)AppealsA procurement center representative. 
(e)Assignment to major procurement centersParagraph (4) of section 15(l) of such Act (15 U.S.C. 644(l)) is amended by striking breakout procurement center representative and inserting procurement center representative. 
(f)Position requirementsSection 15(l)(5) of such Act (15 U.S.C. 644(l)(5)) is amended— 
(1)by striking the paragraph enumerator and inserting the following: 
 
(5)Position requirements; 
(2)by striking subparagraphs (A) and (B) and inserting the following: 
 
(A)In generalA procurement center representative assigned under this subsection shall— 
(i)be a full-time employee of the Administration; 
(ii)be fully qualified, technically trained, and familiar with the goods and services procured by the major procurement center to which that representative is assigned; and 
(iii)have a Level III Federal Acquisition Certification in Contracting (or any successor certification) or the equivalent Department of Defense certification, except that any person serving in such a position on the date of enactment of this clause may continue to serve in that position for a period of 5 years without the required certification.; and 
(3)in subparagraph (C) by striking (C) The Administration shall establish personnel positions for breakout procurement representatives and advisers assigned pursuant to and inserting the following: 
 
(B)CompensationThe Administrator shall establish personnel positions for procurement center representatives assigned under. 
(g)Major procurement center definedSection 15(l)(6) of such Act (15 U.S.C. 644(l)(6)) is amended— 
(1)by striking (6) For purposes and inserting the following: 
 
(6)Major procurement center definedFor purposes; and 
(2)by striking other than commercial items and which has the potential to incur significant savings as the result of the placement of a breakout procurement center representative and inserting goods or services, including goods or services that are commercially available. 
(h)TrainingSection 15(l)(7) of such Act (15 U.S.C. 644(l)(7)) is amended— 
(1)by striking the paragraph enumerator and inserting the following: 
 
(7)Training; 
(2)in subparagraph (A) by striking (A) At such times and inserting the following: 
 
(A)AuthorizationAt such times. 
(3)in subparagraph (B)— 
(A)by striking (B) The breakout procurement center representative and inserting the following: 
 
(8)Annual briefing and reportA procurement center representative; and 
(B)by striking sixty and inserting 60; and 
(4)by inserting after subparagraph (A) the following: 
 
(B)LimitationA procurement center representative may provide training under subparagraph (A) only to the extent that the training does not interfere with the representative carrying out other activities under this subsection.. 
1622.Small Business Act contracting requirements training 
(a)EstablishmentNot later than 1 year after the date of enactment of this part, the Defense Acquisition University and the Federal Acquisition Institute shall each provide a course on contracting requirements under the Small Business Act, including the requirements for small business concerns owned and controlled by service-disabled veterans, qualified HUBZone small business concerns, small business concerns owned and controlled by socially and economically disadvantaged individuals, and small business concerns owned and controlled by women. 
(b)Course requiredTo have a Federal Acquisition Certification in Contracting (or any successor certification) or the equivalent Department of Defense certification an individual shall be required to complete the course established under subsection (a). 
(c)Requirement that Business Opportunity Specialists be certifiedSection 7(j)(10)(D)(i) of the Small Business Act (15 U.S.C. 636(j)(10)(D)(i)) is amended by inserting after to assist such Program Participant. the following: The Business Opportunity Specialist shall have a Level I Federal Acquisition Certification in Contracting (or any successor certification) or the equivalent Department of Defense certification, except that a Business Opportunity Specialist serving at the time of the date of enactment of the National Defense Authorization Act for Fiscal Year 2013 may continue to serve as a Business Opportunity Specialist for a period of 5 years beginning on that date of enactment without such a certification.. 
1623.Acquisition planningSection 15(e)(1) of the Small Business Act (15 U.S.C. 644(e)(1)) is amended— 
(1)by striking the various agencies and inserting a Federal department or agency; and 
(2)by striking the period and inserting 
, and each such Federal department or agency shall— 
(A)provide opportunities for the participation of small business concerns during acquisition planning processes and in acquisition plans; and 
(B)invite the participation of the appropriate Director of Small and Disadvantaged Business Utilization in acquisition planning processes and provide that Director access to acquisition plans.. 
IIGoals for Procurement Contracts Awarded to Small Business Concerns 
1631.Goals for procurement contracts awarded to small business concerns 
(a)Governmentwide goalsParagraph (1) of section 15(g) of the Small Business Act (15 U.S.C. 644(g)) is amended to read as follows: 
 
(1)Governmentwide goals 
(A)EstablishmentThe President shall annually establish Governmentwide goals for procurement contracts awarded to small business concerns, small business concerns owned and controlled by service-disabled veterans, qualified HUBZone small business concerns, small business concerns owned and controlled by socially and economically disadvantaged individuals, and small business concerns owned and controlled by women in accordance with the following: 
(i)The Governmentwide goal for participation by small business concerns shall be established at not less than 23 percent of the total value of all prime contract awards for each fiscal year. 
(ii)The Governmentwide goal for participation by small business concerns owned and controlled by service-disabled veterans shall be established at not less than 3 percent of the total value of all prime contract and subcontract awards for each fiscal year. 
(iii)The Governmentwide goal for participation by qualified HUBZone small business concerns shall be established at not less than 3 percent of the total value of all prime contract and subcontract awards for each fiscal year. 
(iv)The Governmentwide goal for participation by small business concerns owned and controlled by socially and economically disadvantaged individuals shall be established at not less than 5 percent of the total value of all prime contract and subcontract awards for each fiscal year. 
(v)The Governmentwide goal for participation by small business concerns owned and controlled by women shall be established at not less than 5 percent of the total value of all prime contract and subcontract awards for each fiscal year.  
(B)Achievement of Governmentwide goalsEach agency shall have an annual goal that presents, for that agency, the maximum practicable opportunity for small business concerns, small business concerns owned and controlled by service-disabled veterans, qualified HUBZone small business concerns, small business concerns owned and controlled by socially and economically disadvantaged individuals, and small business concerns owned and controlled by women to participate in the performance of contracts let by such agency. The Small Business Administration and the Administrator for Federal Procurement Policy shall, when exercising their authority pursuant to paragraph (2), insure that the cumulative annual prime contract goals for all agencies meet or exceed the annual Governmentwide prime contract goal established by the President pursuant to this paragraph. . 
(b)Amendments to the Small Business ActParagraph (2) of section 15(g) of the Small Business Act (15 U.S.C. 644(g)) is amended— 
(1)in subparagraph (A), by adding at the end the following: Such goals shall separately address prime contract awards and subcontract awards for each category of small business covered.; 
(2)in subparagraph (D), by striking For the purpose of establishing goals under this subsection and all that follows through the end of that subparagraph, and inserting the following: After establishing goals under this paragraph for a fiscal year, the head of each Federal agency shall develop a plan for achieving such goals at both the prime contract and the subcontract level, which shall apportion responsibilities among the agency’s acquisition executives and officials. In establishing goals under this paragraph, the head of each Federal agency shall make a consistent effort to annually expand participation by small business concerns from each industry category in procurement contracts and subcontracts of such agency, including participation by small business concerns owned and controlled by service-disabled veterans, qualified HUBZone small business concerns, small business concerns owned and controlled by socially and economically disadvantaged individuals, and small business concerns owned and controlled by women.; and 
(3)by striking subparagraphs (E) and (F) and inserting the following:  
 
(E)The head of each Federal agency, in attempting to attain expanded participation under subparagraph (D), shall consider— 
(i)contracts awarded as the result of unrestricted competition; and 
(ii)contracts awarded after competition restricted to eligible small business concerns under this section and under the program established under section 8(a).  
(F) 
(i)Each procurement employee or program manager described in clause (ii) shall communicate to the subordinates of the procurement employee or program manager the importance of achieving goals established under subparagraph (A). 
(ii)A procurement employee or program manager described in this clause is a senior procurement executive, senior program manager, or Director of Small and Disadvantaged Business Utilization of a Federal agency having contracting authority.. 
(c)Additional requirementsNot later than 180 days after the date of the enactment of this part, the Administrator of the Small Business Administration shall review and revise the Goaling Guidelines for the Small Business Preference Programs for Prime and Subcontract Federal Procurement Goals and Achievements to the extent necessary to ensure that— 
(1)agency subcontracting goals are established on the basis of realistically achievable improvements to levels of subcontracting rather than on the basis of an average of previous years’ subcontracting performance; 
(2)agency contracting and subcontracting goals are established in a manner that does not exclude categories of contracts on the basis of— 
(A)the type of goods or services for which the agency contracts; 
(B)in the case of contracts subject to competitive procedures under chapter 33 of title 41, United States Code— 
(i)whether or not funding for the contracts is made directly available to the agency by an Appropriations Act or is made available by reimbursement from another agency or account; or 
(ii)whether or not the contract is subject to the Federal Acquisition Regulation; and 
(3)whenever an agency contracting or subcontracting goal is established at a level lower than the Governmentwide goal for small business concerns or the relevant category of small business concerns, the Administration is required to document the basis for the decision to establish such lower goal. 
(d)Assessment requiredNot later than 60 days after the date of the enactment of this part, the Chief Counsel for Advocacy of the Small Business Administration shall enter into a contract with an appropriate entity to conduct an independent assessment of the small business procurement goals established in section 15(g) of the Small Business Act. 
(1)Coordination with Department of DefenseTo the extent practicable, the Administrator shall coordinate this assessment with the Secretary of Defense, to avoid unnecessary duplication with the assessment required by section 1613 of this title. 
(2)Matters coveredThe assessment under this subsection shall, at a minimum, include— 
(A)a description of the industrial composition of companies receiving prime contracts and subcontracts with the Federal Government; 
(B)a description of the industrial composition of domestic small business concerns, small business concerns owned and controlled by service-disabled veterans, qualified HUBZone small business concerns, small business concerns owned and controlled by socially and economically disadvantaged individuals, and small business concerns owned and controlled by women; 
(C)a comparison of the industrial composition of prime contractors and subcontractors participating in Federal contracting and the industrial composition of domestic small business concerns, small business concerns owned and controlled by service-disabled veterans, qualified HUBZone small business concerns, small business concerns owned and controlled by socially and economically disadvantaged individuals, and small business concerns owned and controlled by women; 
(D)a determination of barriers to accurately capturing data on small business prime contracting and subcontracting, including an examination of the reliability of information technology systems used by more than one Federal agency to track such data; 
(E)recommendations for improving the quality and availability of data regarding small business prime contracting and subcontracting performance; 
(F)recommendations to improve and inform the establishment of the goals in section 15(g) of the Small Business Act, including: 
(i)alternate methodologies for establishing the goals; 
(ii)determining which contracts should be subject to the goals; 
(iii)methods for improving the correlation of current goaling practices with the health of the industrial base; and 
(iv)methods of allocating goals between Federal agencies; and 
(G)barriers within Federal procurement practices that inhibit the maximum practicable utilization of domestic small business concerns, small business concerns owned and controlled by service-disabled veterans, qualified HUBZone small business concerns, small business concerns owned and controlled by socially and economically disadvantaged individuals, and small business concerns owned and controlled by women. 
1632.Reporting on goals for procurement contracts awarded to small business concernsSubsection (h) of section 15 of the Small Business Act (15 U.S.C. 644) is amended to read as follows: 
 
(h)Reporting on goals for procurement contracts awarded to small business concerns 
(1)Agency reportsAt the conclusion of each fiscal year, the head of each Federal agency shall submit to the Administrator a report describing— 
(A)the extent of the participation by small business concerns, small business concerns owned and controlled by veterans (including service-disabled veterans), qualified HUBZone small business concerns, small business concerns owned and controlled by socially and economically disadvantaged individuals, and small business concerns owned and controlled by women in the procurement contracts of such agency during such fiscal year; 
(B)whether the agency achieved the goals established for the agency under subsection (g)(2) with respect to such fiscal year; and 
(C)any justifications for a failure to achieve such goals. 
(2)Reports by AdministratorNot later than 60 days after receiving a report from each Federal agency under paragraph (1) with respect to a fiscal year, the Administrator shall submit to the President and Congress, and to make available on a public Web site, a report that includes— 
(A)a copy of each report submitted to the Administrator under paragraph (1); 
(B)a determination of whether each goal established by the President under subsection (g)(1) for such fiscal year was achieved; 
(C)a determination of whether each goal established by the head of a Federal agency under subsection (g)(2) for such fiscal year was achieved; 
(D)the reasons for any failure to achieve a goal established under paragraph (1) or (2) of subsection (g) for such fiscal year and a description of actions planned by the applicable agency to address such failure, including the Administrator’s comments and recommendations on the proposed remediation plan; and 
(E)for the Federal Government and each Federal agency, an analysis of the number and dollar amount of prime contracts awarded during such fiscal year to— 
(i)small business concerns— 
(I)in the aggregate; 
(II)through sole source contracts; 
(III)through competitions restricted to small business concerns; and 
(IV)through unrestricted competition; 
(ii)small business concerns owned and controlled by service-disabled veterans— 
(I)in the aggregate; 
(II)through sole source contracts; 
(III)through competitions restricted to small business concerns; 
(IV)through competitions restricted to small business concerns owned and controlled by service-disabled veterans; and 
(V)through unrestricted competition; 
(iii)qualified HUBZone small business concerns— 
(I)in the aggregate; 
(II)through sole source contracts; 
(III)through competitions restricted to small business concerns; 
(IV)through competitions restricted to qualified HUBZone small business concerns; 
(V)through unrestricted competition where a price evaluation preference was used; and 
(VI)through unrestricted competition where a price evaluation preference was not used; 
(iv)small business concerns owned and controlled by socially and economically disadvantaged individuals— 
(I)in the aggregate; 
(II)through sole source contracts; 
(III)through competitions restricted to small business concerns; 
(IV)through competitions restricted to small business concerns owned and controlled by socially and economically disadvantaged individuals;  
(V)through unrestricted competition; and 
(VI)by reason of that concern’s certification as a small business owned and controlled by socially and economically disadvantaged individuals; 
(v)small business concerns owned by an Indian tribe (as such term is defined in section 8(a)(13)) other than an Alaska Native Corporation— 
(I)in the aggregate; 
(II)through sole source contracts; 
(III)through competitions restricted to small business concerns; 
(IV)through competitions restricted to small business concerns owned and controlled by socially and economically disadvantaged individuals; and 
(V)through unrestricted competition;  
(vi)small business concerns owned by a Native Hawaiian Organization— 
(I)in the aggregate; 
(II)through sole source contracts; 
(III)through competitions restricted to small business concerns; 
(IV)through competitions restricted to small business concerns owned and controlled by socially and economically disadvantaged individuals; and 
(V)through unrestricted competition; 
(vii)small business concerns owned by an Alaska Native Corporation— 
(I)in the aggregate; 
(II)through sole source contracts; 
(III)through competitions restricted to small business concerns; 
(IV)through competitions restricted to small business concerns owned and controlled by socially and economically disadvantaged individuals; and 
(V)through unrestricted competition; and 
(viii)small business concerns owned and controlled by women— 
(I)in the aggregate; 
(II)through competitions restricted to small business concerns; 
(III)through competitions restricted using the authority under section 8(m)(2); 
(IV)through competitions restricted using the authority under section 8(m)(2) and in which the waiver authority under section 8(m)(3) was used; and 
(V)through unrestricted competition; and 
(F)for the Federal Government, the number, dollar amount, and distribution with respect to the North American Industry Classification System of subcontracts awarded during such fiscal year to small business concerns, small business concerns owned and controlled by service-disabled veterans, qualified HUBZone small business concerns, small business concerns owned and controlled by socially and economically disadvantaged individuals, and small business concerns owned and controlled by women, provided that such information is publicly available through data systems developed pursuant to the Federal Funding Accountability and Transparency Act of 2006 (Public Law 109–282), or otherwise available as provided in paragraph (3). 
(3)Access to data 
(A)Federal procurement data systemTo assist in the implementation of this section, the Administration shall have access to information collected through the Federal Procurement Data System, Federal Subcontracting Reporting System, or any new or successor system. 
(B)Agency procurement data sourcesTo assist in the implementation of this section, the head of each contracting agency shall provide, upon request of the Administration, procurement information collected through agency data collection sources in existence at the time of the request. Contracting agencies shall not be required to establish new data collection systems to provide such data.. 
1633.Senior executives 
(a)TrainingPrograms established for the development of senior executives under section 3396(a) of title 5, United States Code, shall include training with respect to Federal procurement requirements, including contracting requirements under the Small Business Act (15 U.S.C. 631 et seq.). 
(b)Responsibility for achieving small business goalsThe head of an agency shall take steps to ensure that members of the senior executive service, as defined under section 3396(a) of title 5, United States Code, responsible for acquisition, other senior officials responsible for acquisition, and other members of the senior executive service, as appropriate, assume responsibility for of the agency’s success in achieving small business contracting goals and percentages by— 
(1)promoting a climate or environment that is responsive to small business concerns; 
(2)communicating the importance of achieving the agency’s small business contracting goals; and  
(3)encouraging small business awareness, outreach, and support. 
(c)DefinitionsIn this section the term responsible for acquisition, with respect to a member of the senior executive service or other senior official, means such a member or official who acquires services or supplies, directs agency organizations to acquire services or supplies, oversees acquisition officials, including program managers, contracting officers, and other acquisition workforce personnel responsible for formulating and approving acquisition strategies and plans.  
IIIMentor-Protege Programs 
1641.Mentor-Protege programsThe Small Business Act (15 U.S.C. 631 et seq.) is amended— 
(1)by redesignating section 45 as section 47; and 
(2)by inserting after section 44 the following: 
 
45.Mentor-Protege programs 
(a)Administration program 
(1)AuthorityThe Administrator is authorized to establish a mentor-protege program for all small business concerns. 
(2)Model for programThe mentor-protege program established under paragraph (1) shall be identical to the mentor-protege program of the Administration for small business concerns that participate in the program under section 8(a) (as in effect on the date of enactment of this section), except that the Administrator may modify the program to the extent necessary given the types of small business concerns included as proteges. 
(b)Programs of other agencies 
(1)Approval requiredExcept as provided in paragraph (4), a Federal department or agency may not carry out a mentor-protege program for small business concerns unless— 
(A)the head of the department or agency submits a plan to the Administrator for the program; and 
(B)the Administrator approves such plan. 
(2)Basis for approvalThe Administrator shall approve or disapprove a plan submitted under paragraph (1) based on whether the program proposed— 
(A)will assist proteges to compete for Federal prime contracts and subcontracts; and 
(B)complies with the regulations issued under paragraph (3). 
(3)RegulationsNot later than 270 days after the date of enactment of this section, the Administrator shall issue, subject to notice and comment, regulations with respect to mentor-protege programs, which shall ensure that such programs improve the ability of proteges to compete for Federal prime contracts and subcontracts and which shall address, at a minimum, the following: 
(A)Eligibility criteria for program participants, including any restrictions on the number of mentor-protege relationships permitted for each participant. 
(B)The types of developmental assistance to be provided by mentors, including how the assistance provided shall improve the competitive viability of the proteges. 
(C)Whether any developmental assistance provided by a mentor may affect the status of a program participant as a small business concern due to affiliation. 
(D)The length of mentor-protege relationships. 
(E)The effect of mentor-protege relationships on contracting. 
(F)Benefits that may accrue to a mentor as a result of program participation. 
(G)Reporting requirements during program participation. 
(H)Postparticipation reporting requirements. 
(I)The need for a mentor-protege pair, if accepted to participate as a pair in a mentor-protege program of any Federal department or agency, to be accepted to participate as a pair in all Federal mentor-protege programs. 
(J)Actions to be taken to ensure benefits for proteges and to protect a protege against actions by a mentor that— 
(i)may adversely affect the protege’s status as a small business concern; or 
(ii)provide disproportionate economic benefits to the mentor relative to those provided the protege. 
(4)Limitation on applicabilityParagraph (1) does not apply to the following: 
(A)Any mentor-protege program of the Department of Defense. 
(B)Any mentoring assistance provided under a Small Business Innovation Research Program or a Small Business Technology Transfer Program. 
(C)Until the date that is 1 year after the date on which the Administrator issues regulations under paragraph (3), any Federal department or agency operating a mentor-protege program in effect on the date of enactment of this section. 
(c)Reporting 
(1)In generalNot later than 2 years after the date of enactment of this section, and annually thereafter, the Administrator shall submit to the Committee on Small Business of the House of Representatives and the Committee on Small Business and Entrepreneurship of the Senate a report that— 
(A)identifies each Federal mentor-protege program; 
(B)specifies the number of participants in each such program, including the number of participants that are— 
(i)small business concerns; 
(ii)small business concerns owned and controlled by service-disabled veterans; 
(iii)qualified HUBZone small business concerns; 
(iv)small business concerns owned and controlled by socially and economically disadvantaged individuals; or 
(v)small business concerns owned and controlled by women; 
(C)describes the type of assistance provided to proteges under each such program; 
(D)describes the benefits provided to mentors under each such program; and 
(E)describes the progress of proteges under each such program with respect to competing for Federal prime contracts and subcontracts. 
(2)Provision of informationThe head of each Federal department or agency carrying out a mentor-protege program shall provide to the Administrator, on an annual basis, the information necessary for the Administrator to submit a report required under paragraph (1). 
(d)DefinitionsIn this section, the following definitions apply: 
(1)MentorThe term mentor means a for-profit business concern, of any size, that— 
(A)has the ability to assist and commits to assisting a protege to compete for Federal prime contracts and subcontracts; and 
(B)satisfies any other requirements imposed by the Administrator. 
(2)Mentor-protege programThe term mentor-protege program means a program that pairs a mentor with a protege for the purpose of assisting the protege to compete for Federal prime contracts and subcontracts. 
(3)ProtegeThe term protege means a small business concern that— 
(A)is eligible to enter into Federal prime contracts and subcontracts; and 
(B)satisfies any other requirements imposed by the Administrator. 
(e)Current Mentor Protege AgreementsMentors and proteges with approved agreement in a program operating pursuant to subsection (b)(4)(C) shall be permitted to continue their relationship according to the terms specified in their agreement until the expiration date specified in the agreement. 
(f)Submission of Agency PlansAgencies operating mentor protege programs pursuant to subsection (b)(4)(C) shall submit the plans specified in subsection (b)(1)(A) to the Administrator within 6 months of the promulgation of rules required by subsection (b)(3). The Administrator shall provide initial comments on each plan within 60 days of receipt, and final approval or denial of each plan within 180 days after receipt.. 
IVTransparency in Subcontracting 
1651.Limitations on subcontractingThe Small Business Act (15 U.S.C. 631 et seq.) is amended by inserting before section 47 (as redesignated by section 1641 of this subtitle) the following:  
 
46.Limitations on subcontracting 
(a)In generalIf awarded a contract under section 8(a), 8(m), 15(a), 31, or 36, a covered small business concern— 
(1)in the case of a contract for services, may not expend on subcontractors more than 50 percent of the amount paid to the concern under the contract; 
(2)in the case of a contract for supplies (other than from a regular dealer in such supplies), may not expend on subcontractors more than 50 percent of the amount, less the cost of materials, paid to the concern under the contract; 
(3)in the case of a contract described in paragraphs (1) and (2)— 
(A)shall determine for which category, services (as described in paragraph (1)) or supplies (as described in paragraph (2)), the greatest percentage of the contract is awarded; 
(B)shall determine the amount awarded under the contract for that category of services or supplies; and 
(C)may not expend on subcontractors, with respect to the amount determined under subparagraph (B), more than 50 percent of that amount; and 
(4)in the case of a contract for supplies from a regular dealer in such supplies, shall supply the product of a domestic small business manufacturer or processor, unless a waiver of such requirement is granted— 
(A)by the Administrator, after reviewing a determination by the applicable contracting officer that no small business manufacturer or processor can reasonably be expected to offer a product meeting the specifications (including period for performance) required by the contract; or 
(B)by the Administrator for a product (or class of products), after determining that no small business manufacturer or processor is available to participate in the Federal procurement market. 
(b)Similarly situated entitiesContract amounts expended by a covered small business concern on a subcontractor that is a similarly situated entity shall not be considered subcontracted for purposes of determining whether the covered small business concern has violated a requirement established under subsection (a) or (d). 
(c)Modifications of percentagesThe Administrator may change, by rule (after providing notice and an opportunity for public comment), a percentage specified in paragraphs (1) through (4) of subsection (a) if the Administrator determines that such change is necessary to reflect conventional industry practices among business concerns that are below the numerical size standard for businesses in that industry category. 
(d)Other contracts 
(1)In generalWith respect to a category of contracts to which a requirement under subsection (a) does not apply, the Administrator is authorized to establish, by rule (after providing notice and an opportunity for public comment), a requirement that a covered small business concern may not expend on subcontractors more than a specified percentage of the amount paid to the concern under a contract in that category. 
(2)UniformityA requirement established under paragraph (1) shall apply to all covered small business concerns. 
(3)Construction projectsThe Administrator shall establish, through public rulemaking, requirements similar to those specified in paragraph (1) to be applicable to contracts for general and specialty construction and to contracts for any other industry category not otherwise subject to the requirements of such paragraph. The percentage applicable to any such requirement shall be determined in accordance with paragraph (1).  
(e)DefinitionsIn this section, the following definitions apply: 
(1)Covered small business concernThe term covered small business concern means a business concern that— 
(A)with respect to a contract awarded under section 8(a), is a small business concern eligible to receive contracts under that section; 
(B)with respect to a contract awarded under section 8(m)— 
(i)is a small business concern owned and controlled by women (as defined in that section); or 
(ii)is a small business concern owned and controlled by women (as defined in that section) that is not less than 51 percent owned by 1 or more women who are economically disadvantaged (and such ownership is determined without regard to any community property law); 
(C)with respect to a contract awarded under section 15(a), is a small business concern; 
(D)with respect to a contract awarded under section 31, is a qualified HUBZone small business concern; or 
(E)with respect to a contract awarded under section 36, is a small business concern owned and controlled by service-disabled veterans. 
(2)Similarly situated entityThe term similarly situated entity means a subcontractor that— 
(A)if a subcontractor for a small business concern, is a small business concern; 
(B)if a subcontractor for a small business concern eligible to receive contracts under section 8(a), is such a concern; 
(C)if a subcontractor for a small business concern owned and controlled by women (as defined in section 8(m)), is such a concern; 
(D)if a subcontractor for a small business concern owned and controlled by women (as defined in section 8(m)) that is not less than 51 percent owned by 1 or more women who are economically disadvantaged (and such ownership is determined without regard to any community property law), is such a concern; 
(E)if a subcontractor for a qualified HUBZone small business concern, is such a concern; or 
(F)if a subcontractor for a small business concern owned and controlled by service-disabled veterans, is such a concern.. 
1652.PenaltiesSection 16 of the Small Business Act (15 U.S.C. 645) is amended by adding at the end the following: 
 
(g)Subcontracting limitations 
(1)In generalWhoever violates a requirement established under section 46 shall be subject to the penalties prescribed in subsection (d), except that, for an entity that exceeded a limitation on subcontracting under such section, the fine described in subsection (d)(2)(A) shall be treated as the greater of— 
(A)$500,000; or 
(B)the dollar amount expended, in excess of permitted levels, by the entity on subcontractors. 
(2)MonitoringNot later than 1 year after the date of enactment of this subsection, the Administrator shall take such actions as are necessary to ensure that an existing Federal subcontracting reporting system is modified to notify the Administrator, the appropriate Director of the Office of Small and Disadvantaged Business Utilization, and the appropriate contracting officer if a requirement established under section 46 is violated.. 
1653.Subcontracting plans 
(a)Amendments to small business act requirementsSection 8(d) of the Small Business Act (15 U.S.C. 637(d)) is amended by— 
(1)redesignating paragraphs (7), (8), (9), (10), (11), and (12) as paragraphs (8), (9), (10), (11), (12), and (13) respectively; 
(2)inserting after paragraph (6) the following: 
 
(7)The head of the contracting agency shall ensure that— 
(A)the agency collects and reports data on the extent to which contractors of the agency meet the goals and objectives set forth in subcontracting plans submitted pursuant to this subsection; and 
(B)the agency periodically reviews data collected and reported pursuant to subparagraph (A) for the purpose of ensuring that such contractors comply in good faith with the requirements of this subsection and subcontracting plans submitted by the contractors pursuant to this subsection.; 
(3)in paragraph (9), as redesignated by paragraph (1) of this subsection, striking shall be a material breach of such contract or subcontract and inserting shall be a material breach of such contract or subcontract and may be considered in any past performance evaluation of the contractor; 
(4)in subparagraph (C) of paragraph (11), as redesignated by paragraph (1) of this subsection, by striking , either on a contract-by-contract basis, or in the case contractors and inserting as a supplement to evaluations performed by the contracting agency, either on a contract-by-contract basis or, in the case of contractors; and 
(5)by adding at the end the following: 
 
(14)An offeror for a covered contract that intends to identify a small business concern as a potential subcontractor in a bid or proposal for the contract, or in a plan submitted pursuant to this subsection in connection with the contract, shall notify the small business concern prior to making such identification. 
(15)The Administrator shall establish a reporting mechanism that allows a subcontractor or potential subcontractor to report fraudulent activity or bad faith by a contractor with respect to a subcontracting plan submitted pursuant to this subsection.. 
(b)Additional requirements 
(1)Reporting requirementsNot later than 1 year after the date of the enactment of this part, the Administrator of the Small Business Administration shall take such actions as are necessary to ensure that the electronic subcontracting reporting system established by the Administration to carry out the requirement of section 8(d)(6)(E) of the Small Business Act is modified to ensure that it can identify entities that fail to submit required reports. 
(2)Annual reportNot later than March 31 of each year, the Administrator of the Small Business Administration shall provide the Committee on Small Business of the House of Representatives and the Committee on Small Business and Entrepreneurship of the Senate a report, based on data available through existing systems, that sets forth, by agency (and to the extent practicable, by type of goal or plan), the following information: 
(A)the percentage of entities required to submit reports pursuant to section 8(d)(6) of the Small Business Act that filed such reports and that failed to file such reports during the prior fiscal year; 
(B)the percentage of entities filing such reports that met, exceeded, or failed to meet goals set forth in their subcontracting plans during the prior fiscal year; and 
(C)the aggregate value by which such entities exceeded, or failed to meet, their subcontracting goals during the prior fiscal year. 
1654.Notices of subcontracting opportunitiesSection 8(k)(1) of the Small Business Act (15 U.S.C. 637(k)(1)) is amended by striking in the Commerce Business Daily and inserting on the appropriate Federal Web site (as determined by the Administrator).  
1655.Publication of certain documentsNot later than 270 days after the date of the enactment of this part, the Director of the Office of Management and Budget shall publish procedures and methodologies to be used by Federal agencies with respect to decisions to convert a function being performed by a small business concern to performance by a Federal employee, including procedures and methodologies for determining which contracts will be studied for potential conversion; procedures and methodologies by which a contract is evaluated as inherently governmental or as a critical agency function; and procedures and methodologies for estimating and comparing costs. Should a Federal agency develop any agency-specific methodologies for identifying critical agency functions or supplemental implementation guidance, such methodologies and guidance shall be published upon implementation. 
VSmall Business Concern Size Standards 
1661.Small business concern size standardsSection 3 of the Small Business Act (15 U.S.C. 632) is amended— 
(1)by striking Sec. 3. and inserting the following: 
 
3.Definitions; and 
(2)in subsection (a)— 
(A)by striking the subsection enumerator and inserting the following: 
 
(a)Small business concerns; 
(B)in paragraph (1), by striking (1) For the purposes and inserting the following: 
 
(1)In generalFor the purposes;  
(C)in paragraph (3), by striking (3) When establishing and inserting the following: 
 
(3)Variation by industry and consideration of other factorsWhen establishing; 
(D)by moving paragraph (5), including each subparagraph and clause therein, 2 ems to the right; and 
(E)by adding at the end the following: 
 
(6)Proposed rulemakingIn conducting rulemaking to revise, modify or establish size standards pursuant to this section, the Administrator shall consider, and address, and make publicly available as part of the notice of proposed rulemaking and notice of final rule each of the following: 
(A)a detailed description of the industry for which the new size standard is proposed; 
(B)an analysis of the competitive environment for that industry; 
(C)the approach the Administrator used to develop the proposed standard including the source of all data used to develop the proposed rule making; and 
(D)the anticipated effect of the proposed rulemaking on the industry, including the number of concerns not currently considered small that would be considered small under the proposed rule making and the number of concerns currently considered small that would be deemed other than small under the proposed rulemaking. 
(7)Common size standardsIn carrying out this subsection, the Administrator may establish or approve a single size standard for a grouping of 4-digit North American Industry Classification System codes only if the Administrator makes publicly available, not later than the date on which such size standard is established or approved, a justification demonstrating that such size standard is appropriate for each individual industry classification included in the grouping. 
(8)Number of size standardsThe Administrator shall not limit the number of size standards established pursuant to paragraph (2), and shall assign the appropriate size standard to each North American Industry Classification System Code.. 
VIContract Bundling 
1671.Contract bundling 
(a)Construction contractsSection 44 of the Small Business Act (15 U.S.C. 657q) is amended in subsection (a)(2) by striking or a multiple award contract to satisfy 2 or more requirements of the Federal agency for goods or services that have been provided to or performed for the Federal agency under 2 or more separate contracts lower in cost than the total cost of the contract for which the offers are solicited; and and inserting the following:  
or a multiple award contract— 
(A)to satisfy 2 or more requirements of the Federal agency for goods or services that have been provided to or performed for the Federal agency under 2 or more separate contracts lower in cost than the total cost of the contract for which the offers are solicited; or 
(B)to satisfy requirements of the Federal agency for construction projects to be performed at 2 or more discrete sites; and. 
(b)Clarification of certain requirementsSection 44 of such Act is further amended in subsection (c)(1)(E), by striking certifies to the head of the Federal agency and inserting ensures. 
(c)Repeal of superseded law and conforming change 
(1)Consolidation of contract requirements: policy and restrictionsSection 2382 of title 10, United States Code is repealed. The table of sections for chapter 141 of such title is amended by striking the item relating to section 2382. 
(2)Consolidation of contract requirements; Department of DefenseSection 44 of the Small Business Act, as amended by subsections (a) and (b) of this section, is further amended in subsection (c) by striking paragraph (4). 
(d)Comptroller general reviewNot later than 270 days after the date of the enactment of this subsection, the Comptroller General of the United States shall review data and information regarding consolidated contracts awarded by Federal agencies. The review shall include an assessment of— 
(1)the extent to which written determinations that the consolidation of contract requirements was necessary and justified meet the requirements of applicable provisions of law and regulation; 
(2)the amount of savings and benefits realized pursuant to such contracts, in comparison with— 
(A)the performance of similar requirements under previous contracts; and 
(B)the savings and benefits anticipated by the analysis required prior to the contract award pursuant to applicable provisions of law and regulation; 
(3)the extent to which the consolidation of contract requirements was consistent with the contracting agency’s small business subcontracting plans; and 
(4)the adequacy of data collected pursuant to section 15 of the Small Business Act relating to contract bundling. 
VIIIncreased Penalties for Fraud 
1681.Safe harbor for good faith compliance efforts 
(a)Small business fraudSection 16(d) of the Small Business Act (15 U.S.C. 645(d)) is amended by inserting after paragraph (2) the following: 
 
(3)Limitation on liabilityThis subsection shall not apply to any conduct in violation of subsection (a) if the defendant acted in good faith reliance on a written advisory opinion from a Small Business Development Center (as defined in this Act), or an entity participating in the Procurement Technical Assistance Cooperative Agreement Program defined in chapter 142 of title 10, United States Code; however nothing in this Act shall obligate either entity to provide such a letter nor shall the provision of such a letter in any way render the providing entity liable to the business concern should the Administrator later determine that the concern is not a small business concern. Upon issuance of an advisory opinion under this paragraph, the entity issuing the advisory opinion shall remit a copy of the opinion to the General Counsel of the Administration, who may reject the advisory opinion. If the General Counsel of the Administration rejects the advisory opinion, the Administration shall notify the entity issuing the advisory opinion and the recipient of the opinion, after which time the business concern may not rely upon the opinion.. 
(b)RegulationsNot later than 270 days after the date of enactment of this part, the Administrator of the Small Business Administration shall issue rules defining what constitutes an adequate advisory opinion for purposes of section 16(d)(3) of the Small Business Act. 
(c)Small business compliance guideNot later than 270 days after the date of enactment of this part, the Administrator of the Small Business Administration shall issue (pursuant to section 212 of the Small Business Regulatory Enforcement Fairness Act of 1996) a compliance guide to assist business concerns in accurately determining their status as a small business concern. 
1682.Requirement that fraudulent businesses be suspended or debarred 
(a)In generalSection 16(d)(2)(C) of the Small Business Act (15 U.S.C. 645(d)(2)(C)) is amended by striking on the basis that such misrepresentation indicates a lack of business integrity that seriously and directly affects the present responsibility to perform any contract awarded by the Federal Government or a subcontract under such a contract. 
(b)Development and promulgation of guidanceNot later than 270 days after the date of enactment of this part, the Administrator of the Small Business Administration shall develop and promulgate guidance implementing this section. 
(c)Publication of procedures regarding suspension and debarmentNot later than 270 days after the date of enactment of this part, the Administrator shall publish and maintain on the Administration's Web site the current standard operating procedures of the Administration for suspension and debarment, and the name and contact information for the individual designated by the Administrator as the senior individual responsible for suspension and debarment proceedings. 
1683.Annual report on suspensions and debarments proposed by Small Business Administration 
(a)Report requirementThe Administrator of the Small Business Administration shall submit each year to the Committee on Small Business and Entrepreneurship of the Senate, and the Committee on Small Business of the House of Representatives a report on the suspension and debarment actions taken by the Administrator during the year preceding the year of submission of the report. 
(b)Matters coveredThe report required by subsection (a) shall include the following information for the year covered by the report: 
(1)NumberThe number of contractors proposed for suspension or debarment. 
(2)SourceThe office within a Federal agency that originated each proposal for suspension or debarment. 
(3)ReasonsThe reason for each proposal for suspension or debarment. 
(4)ResultsThe result of each proposal for suspension or debarment, and the reason for such result. 
(5)ReferralsThe number of suspensions or debarments referred to the Inspector General of the Small Business Administration or another agency, or to the Attorney General (for purposes of this paragraph, the Administrator may redact identifying information on names of companies or other information in order to protect the integrity of any ongoing criminal or civil investigation). 
VIIIOffices of Small and Disadvantaged Business Units 
1691.Offices of Small and Disadvantaged Business Utilization 
(a)Appointment and position of DirectorSection 15(k)(2) of the Small Business Act (15 U.S.C. 644(k)(2)) is amended by striking such agency, and inserting such agency to a position that is a Senior Executive Service position (as such term is defined under section 3132(a) of title 5, United States Code), except that, for any agency in which the positions of Chief Acquisition Officer and senior procurement executive (as such terms are defined under section 44(a) of this Act) are not Senior Executive Service positions, the Director of Small and Disadvantaged Business Utilization may be appointed to a position compensated at not less than the minimum rate of basic pay payable for grade GS–15 of the General Schedule under section 5332 of such title (including comparability payments under section 5304 of such title);. 
(b)Performance appraisalsSection 15(k)(3) of such Act (15 U.S.C. 644(k)(3)) is amended— 
(1)by striking be responsible only to, and report directly to, the head and inserting shall be responsible only to (including with respect to performance appraisals), and report directly and exclusively to, the head; and 
(2)by striking be responsible only to, and report directly to, such Secretary and inserting be responsible only to (including with respect to performance appraisals), and report directly and exclusively to, such Secretary. 
(c)Additional requirementsSection 15(k) of such Act (15 U.S.C. 644(k)) is amended by inserting after paragraph (10) the following: 
 
(11)shall review and advise such agency on any decision to convert an activity performed by a small business concern to an activity performed by a Federal employee; 
(12)shall provide to the Chief Acquisition Officer and senior procurement executive of such agency advice and comments on acquisition strategies, market research, and justifications related to section 44 of this Act; 
(13)may provide training to small business concerns and contract specialists, except that such training may only be provided to the extent that the training does not interfere with the Director carrying out other responsibilities under this subsection; 
(14)shall receive unsolicited proposals and, when appropriate, forward such proposals to personnel of the activity responsible for reviewing such proposals; 
(15)shall carry out exclusively the duties enumerated in this Act, and shall, while the Director, not hold any other title, position, or responsibility, except as necessary to carry out responsibilities under this subsection; and 
(16)shall submit, each fiscal year, to the Committee on Small Business of the House of Representatives and the Committee on Small Business and Entrepreneurship of the Senate a report describing— 
(A)the training provided by the Director under paragraph (13) in the most recently completed fiscal year; 
(B)the percentage of the budget of the Director used for such training in the most recently completed fiscal year; and 
(C)the percentage of the budget of the Director used for travel in the most recently completed fiscal year.. 
(d)Requirement of acquisition experience for OSDBU DirectorSection 15(k) of the Small Business Act (15 U.S.C. 644(k)), as amended by this part, is further amended, in the matter preceding paragraph (1), by striking who shall and inserting the following: , with experience serving in any combination of the following roles: program manager, deputy program manager, or assistant program manager for Federal acquisition program; chief engineer, systems engineer, assistant engineer, or product support manager for Federal acquisition program; Federal contracting officer; small business technical advisor; contracts administrator for Federal Government contracts; attorney specializing in Federal procurement law; small business liaison officer; officer or employee who managed Federal Government contracts for a small business; or individual whose primary responsibilities were for the functions and duties of section 8, 15 or 44 of this Act. Such officer or employee.  
(e)Technical amendmentsSection 15(k) of such Act (15 U.S.C. 644(k)), as amended, is further amended— 
(1)in paragraph (1)— 
(A)by striking be known and inserting shall be known; and 
(B)by striking such agency, and inserting such agency;; 
(2)in paragraph (2) by striking be appointed by and inserting shall be appointed by; 
(3)in paragraph (3)— 
(A)by striking director and inserting Director; and 
(B)by striking Secretary's designee, and inserting Secretary's designee;; 
(4)in paragraph (4)— 
(A)by striking be responsible and inserting shall be responsible; and 
(B)by striking such agency, and inserting such agency;; 
(5)in paragraph (5) by striking identify proposed and inserting shall identify proposed; 
(6)in paragraph (6) by striking assist small and inserting shall assist small; 
(7)in paragraph (7)— 
(A)by striking have supervisory and inserting shall have supervisory; and 
(B)by striking this Act, and inserting this Act;; 
(8)in paragraph (8)— 
(A)in the matter preceding subparagraph (A), by striking assign a and inserting shall assign a; and 
(B)in subparagraph (A), by striking the activity, and and inserting the activity; and; 
(9)in paragraph (9)— 
(A)by striking cooperate, and and inserting shall cooperate, and; and 
(B)by striking subsection, and and inserting subsection;; and 
(10)in paragraph (10)— 
(A)by striking make recommendations and inserting shall make recommendations; 
(B)by striking subsection (a), or section and inserting subsection (a), section; 
(C)by striking Act or section 2323 and inserting Act, or section 2323; 
(D)by striking Code. Such recommendations shall and inserting Code, which shall; and 
(E)by striking contract file. and inserting contract file;. 
1692.Small Business Procurement Advisory Council 
(a)DutiesSection 7104(b) of the Federal Acquisition Streamlining Act of 1994 (15 U.S.C. 644 note) is amended— 
(1)in paragraph (1) by striking and at the end; 
(2)in paragraph (2) by striking authorities. and inserting authorities;; and 
(3)by adding at the end the following: 
 
(3)to conduct reviews of each Office of Small and Disadvantaged Business Utilization established under section 15(k) of the Small Business Act (15 U.S.C. 644(k)) to determine the compliance of each Office with requirements under such section; 
(4)to identify best practices for maximizing small business utilization in Federal contracting that may be implemented by Federal agencies having procurement powers; and 
(5)to submit, annually, to the Committee on Small Business of the House of Representatives and the Committee on Small Business and Entrepreneurship of the Senate a report describing— 
(A)the comments submitted under paragraph (2) during the 1-year period ending on the date on which the report is submitted, including any outcomes related to the comments; 
(B)the results of reviews conducted under paragraph (3) during such 1-year period; and 
(C)best practices identified under paragraph (4) during such 1-year period.. 
(b)MembershipSection 7104(c)(3) of such Act (15 U.S.C. 644 note) is amended by striking (established under section 15(k) of the Small Business Act (15 U.S.C. 644(k)). 
(c)ChairmanSection 7104(d) of such Act (15 U.S.C. 644 note) is amended by inserting after Small Business Administration the following: (or the designee of the Administrator). 
IXOther matters 
1695.Surety bonds 
(a)Maximum bond amountSection 411(a)(1) of the Small Business Investment Act of 1958 (15 U.S.C. 694b(a)(1)) is amended— 
(1)by inserting (A) after (1); 
(2)by striking does not exceed and all that follows through the period at the end, and inserting does not exceed $6,500,000, as adjusted for inflation in accordance with section 1908 of title 41, United States Code.; and 
(3)by adding at the end the following: 
 
(B)The Administrator may guarantee a surety under subparagraph (A) for a total work order or contract amount that does not exceed $10,000,000, if a contracting officer of a Federal agency certifies that such a guarantee is necessary.. 
(b)Denial of liabilitySection 411 of the Small Business Investment Act of 1958 (15 U.S.C. 694b) is amended— 
(1)by striking subsection (e) and inserting the following: 
 
(e)Reimbursement of Surety; ConditionsPursuant to any such guarantee or agreement, the Administration shall reimburse the surety, as provided in subsection (c) of this section, except that the Administration shall be relieved of liability (in whole or in part within the discretion of the Administration) if— 
(1)the surety obtained such guarantee or agreement, or applied for such reimbursement, by fraud or material misrepresentation,  
(2)the total contract amount at the time of execution of the bond or bonds exceeds $6,500,000,  
(3)the surety has breached a material term or condition of such guarantee agreement, or  
(4)the surety has substantially violated the regulations promulgated by the Administration pursuant to subsection (d). ; and 
(2)by inserting after subsection (i) the following: 
 
(j) For bonds made or executed with the prior approval of the Administration, the Administration shall not deny liability to a surety based upon material information that was provided as part of the guarantee application. . 
(c)Size standardsSection 410 of the Small Business Investment Act of 1958 (15 U.S.C. 694a) is amended by inserting after paragraph (8) the following:  
 
(9)Notwithstanding any other provision of law or any rule, regulation, or order of the Administration, for purpose of sections 410, 411, and 412 the term small business concern means a business concern that meets the size standard for the primary industry in which such business concern, and the affiliates of such business concern, is engaged, as determined by the Administrator in accordance with the North American Industry Classification System. . 
1696.Conforming Amendments; Repeal of redundant provisions; Regulations 
(a)Technical amendmentsSection 15 of the Small Business Act (15 U.S.C. 644) is amended— 
(1)in the heading of subsection (p), to read as follows: Access to data.—; and 
(2)in the heading of subsection (q), to read as follows: Reports related to procurement center representatives.—. 
(b)Conforming amendments pertaining to limitations on subcontracting 
(1)HUBZonesSection 3(p)(5) of the Small Business Act (15 U.S.C. 632(p)(5)) is amended— 
(A)in subparagraph (A)(i) by striking subclause (III) and inserting the following: 
 
(III)with respect to any subcontract entered into by the small business concern pursuant to a contract awarded to the small business concern under section 31, the small business concern will ensure that the requirements of section 46 are satisfied; and; 
(B)by striking subparagraphs (B) and (C); and 
(C)by redesignating subparagraph (D) as subparagraph (B). 
(2)Entities eligible for contracts under section 8(a)Section 8(a) of such Act (15 U.S.C. 637(a)) is amended by striking paragraph (14) and inserting the following: 
 
(14)Limitations on subcontractingA concern may not be awarded a contract under this subsection as a small business concern unless the concern agrees to satisfy the requirements of section 46. . 
(3)Small business concernsSection 15 of such Act (15 U.S.C. 644) is amended by striking subsection (o) and inserting the following: 
 
(o)Limitations on subcontractingA concern may not be awarded a contract under subsection (a) as a small business concern unless the concern agrees to satisfy the requirements of section 46.. 
(c)RegulationsNot later than 180 days after the date of enactment of this part, the Administrator of the Small Business Administration shall issue guidance with respect to the changes made to the Small Business Act by the amendments in this subtitle, with opportunities for notice and comment. 
1697.Contracting with small business concerns owned and controlled by women 
(a)Procurement program for women-owned small business concernsSection 8(m)(2) of the Small Business Act (15 U.S.C. 637(m)(2)) is amended— 
(1)by striking subparagraph (D); and 
(2)by redesignating subparagraphs (E) and (F) as subparagraphs (D) and (E), respectively. 
(b)Study and report on representation of womenSection 29 of the Small Business Act (15 U.S.C. 656) is amended by adding at the end the following: 
 
(o)Study and report on representation of women 
(1)StudyThe Administrator shall periodically conduct a study to identify industries, as defined under the North American Industry Classification System, underrepresented by small business concerns owned and controlled by women. 
(2)ReportNot later than 5 years after the date of enactment of this subsection, and every 5 years thereafter, the Administrator shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a report on the results of each study under paragraph (1) conducted during the 5-year period ending on the date of the report.. 
1698.Small business HUBZones 
(a)DefinitionIn this section, the term covered base closure area means a base closure area that, on or before the date of enactment of this Act, was treated as a HUBZone for purposes of the Small Business Act (15 U.S.C. 631 et seq.) pursuant to section 152(a)(2) of the Small Business Reauthorization and Manufacturing Assistance Act of 2004 (15 U.S.C. 632 note). 
(b)Treatment as HUBZone 
(1)In generalSubject to paragraph (2), a covered base closure area shall be treated as a HUBZone for purposes of the Small Business Act (15 U.S.C. 631 et seq.) during the 5-year period beginning on the date of enactment of this Act. 
(2)LimitationThe total period of time that a covered base closure area is treated as a HUBZone for purposes of the Small Business Act (15 U.S.C. 631 et seq.) pursuant to this section and section 152(a)(2) of the Small Business Reauthorization and Manufacturing Assistance Act of 2004 (15 U.S.C. 632 note) may not exceed 5 years. 
1699.National Veterans Business Development Corporation 
(a)In generalThe Small Business Act (15 U.S.C. 631 et seq.) is amended by striking section 33 (15 U.S.C. 657c). 
(b)CorporationOn and after the date of enactment of this Act, the National Veterans Business Development Corporation and any successor thereto may not represent that the corporation is federally chartered or in any other manner authorized by the Federal Government. 
(c)Technical and conforming amendments 
(1)Title 10Section 1142(b)(13) of title 10, United States Code, is amended by striking and the National Veterans Business Development Corporation. 
(2)Title 38Section 3452(h) of title 38, United States Code, is amended by striking any of the and all that follows and inserting any small business development center described in section 21 of the Small Business Act (15 U.S.C. 648), insofar as such center offers, sponsors, or cosponsors an entrepreneurship course, as that term is defined in section 3675(c)(2).. 
(3)Veterans Entrepreneurship and Small Business Development Act of 1999Section 203(c)(5) of the Veterans Entrepreneurship and Small Business Development Act of 1999 (15 U.S.C. 657b note) is amended by striking In cooperation with the National Veterans Business Development Corporation, develop and inserting Develop. 
1699a.State Trade and Export Promotion Grant ProgramSection 1207(a)(5) of the Small Business Jobs Act of 2010 (15 U.S.C. 649b note) is amended by inserting after Guam, the following: the Commonwealth of the Northern Mariana Islands,. 
XVIIEnding Trafficking in Government Contracting 
 
Sec. 1701. Definitions. 
Sec. 1702. Contracting requirements. 
Sec. 1703. Compliance plan and certification requirement. 
Sec. 1704. Monitoring and investigation of trafficking in persons. 
Sec. 1705. Notification to inspectors general and cooperation with Government. 
Sec. 1706. Expansion of penalties for fraud in foreign labor contracting to include attempted fraud and work outside the United States. 
Sec. 1707. Improving Department of Defense accountability for reporting trafficking in persons claims and violations. 
Sec. 1708. Rules of construction; effective date. 
1701.DefinitionsIn this title: 
(1)Executive agencyThe term executive agency has the meaning given the term in section 133 of title 41, United States Code. 
(2)SubcontractorThe term subcontractor means a recipient of a contract at any tier under a grant, contract, or cooperative agreement. 
(3)SubgranteeThe term subgrantee means a recipient of a grant at any tier under a grant or cooperative agreement. 
(4)United StatesThe term United States has the meaning provided in section 103(12) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102(12)). 
1702.Contracting requirementsSection 106(g) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7104(g)) is amended by striking without penalty and all that follows through the period at the end and inserting the following: “or take any of the other remedial actions authorized under section 1704(c) of the National Defense Authorization Act for Fiscal Year 2013, without penalty, if the grantee or any subgrantee, or the contractor or any subcontractor, engages in, or uses labor recruiters, brokers, or other agents who engage in— 
 
(i)severe forms of trafficking in persons; 
(ii)the procurement of a commercial sex act during the period of time that the grant, contract, or cooperative agreement is in effect; 
(iii)the use of forced labor in the performance of the grant, contract, or cooperative agreement; or 
(iv)acts that directly support or advance trafficking in persons, including the following acts: 
(I)Destroying, concealing, removing, confiscating, or otherwise denying an employee access to that employee’s identity or immigration documents. 
(II)Failing to provide return transportation or pay for return transportation costs to an employee from a country outside the United States to the country from which the employee was recruited upon the end of employment if requested by the employee, unless— 
(aa)exempted from the requirement to provide or pay for such return transportation by the Federal department or agency providing or entering into the grant, contract, or cooperative agreement; or 
(bb)the employee is a victim of human trafficking seeking victim services or legal redress in the country of employment or a witness in a human trafficking enforcement action. 
(III)Soliciting a person for the purpose of employment, or offering employment, by means of materially false or fraudulent pretenses, representations, or promises regarding that employment. 
(IV)Charging recruited employees unreasonable placement or recruitment fees, such as fees equal to or greater than the employee’s monthly salary, or recruitment fees that violate the laws of the country from which an employee is recruited. 
(V)Providing or arranging housing that fails to meet the host country housing and safety standards.. 
1703.Compliance plan and certification requirement 
(a)RequirementThe head of an executive agency may not provide or enter into a grant, contract, or cooperative agreement if the estimated value of the services required to be performed under the grant, contract, or cooperative agreement outside the United States exceeds $500,000, unless a duly designated representative of the recipient of such grant, contract, or cooperative agreement certifies to the contracting or grant officer prior to receiving an award and on an annual basis thereafter, after having conducted due diligence, that— 
(1)the recipient has implemented a plan to prevent the activities described in section 106(g) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7104(g)), as amended by section 1702, and is in compliance with that plan; 
(2)the recipient has implemented procedures to prevent any activities described in such section 106(g) and to monitor, detect, and terminate any subcontractor, subgrantee, or employee of the recipient engaging in any activities described in such section; and 
(3)to the best of the representative’s knowledge, neither the recipient, nor any subcontractor or subgrantee of the recipient or any agent of the recipient or of such a subcontractor or subgrantee, is engaged in any of the activities described in such section. 
(b)LimitationAny plan or procedures implemented pursuant to subsection (a) shall be appropriate to the size and complexity of the grant, contract, or cooperative agreement and to the nature and scope of its activities, including the number of non-United States citizens expected to be employed. 
(c)DisclosureThe recipient shall provide a copy of the plan to the contracting or grant officer upon request, and as appropriate, shall post the useful and relevant contents of the plan or related materials on its website and at the workplace. 
(d)GuidanceThe President, in consultation with the Secretary of State, the Attorney General, the Secretary of Defense, the Secretary of Labor, the Secretary of Homeland Security, the Administrator for the United States Agency for International Development, and the heads of such other executive agencies as the President deems appropriate, shall establish minimum requirements for contractor plans and procedures to be implemented pursuant to this section. 
1704.Monitoring and investigation of trafficking in persons 
(a)Referral and investigation 
(1)ReferralIf the contracting or grant officer of an executive agency for a grant, contract, or cooperative agreement receives credible information that a recipient of the grant, contract, or cooperative agreement; any subgrantee or subcontractor of the recipient; or any agent of the recipient or of such a subgrantee or subcontractor, has engaged in an activity described in section 106(g) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7104(g)), as amended by section 1702, including a report from a contracting officer representative, an auditor, an alleged victim or victim's representative, or any other credible source, the contracting or grant officer shall promptly refer the matter to the agency's Office of Inspector General for investigation. The contracting officer may also direct the contractor to take specific steps to abate an alleged violation or enforce the requirements of a compliance plan implemented pursuant to section 1703. 
(2)InvestigationAn Inspector General who receives a referral under paragraph (1) or otherwise receives credible information that a recipient of the grant, contract, or cooperative agreement; any subgrantee or subcontractor of the recipient; or any agent of the recipient or of such a subgrantee or subcontractor, has engaged in an activity described in section 106(g) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7104(g)), as amended by section 1702, shall promptly review the referral or information and determine whether to initiate an investigation of the matter. In the event that an Inspector General does not initiate an investigation, the Inspector General shall document the rationale for the decision not to investigate. 
(3)Criminal investigationIf the matter is referred to the Department of Justice for criminal prosecution, the Inspector General may suspend any investigation under this subsection pending the outcome of the criminal prosecution. The Inspector General shall notify the head of the executive agency that awarded the contract, grant, or cooperative agreement of an indictment, information, or criminal complaint against the recipient of a contract, grant, or cooperative agreement; any subgrantee or subcontractor of the recipient; or any agent of the recipient or of a subgrantee or subcontractor. If the criminal investigation results in a decision not to prosecute, the Inspector General shall promptly determine whether to resume any investigation that was suspended pursuant to this paragraph. In the event that an Inspector General does not resume an investigation, the Inspector General shall document the rationale for the decision. 
(b)ReportUpon completion of an investigation under subsection (a), the Inspector General shall submit a report on the investigation to the head of the executive agency that awarded the contract, grant, or cooperative agreement. The report shall include the Inspector General’s conclusions regarding whether or not any allegations that the recipient of a grant, contract, or cooperative agreement; any subcontractor or subgrantee of the recipient; or any agent of the recipient or of such a subcontractor or subgrantee, engaged in any of the activities described in section 106(g) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7104(g)), as amended by section 1702, are substantiated. 
(c)Remedial actions 
(1)In generalUpon receipt of an Inspector General’s report substantiating an allegation that the recipient of a contract, grant, or cooperative agreement; any subgrantee or subcontractor of the recipient; or any agent of the recipient or of a subgrantee or subcontractor, engaged in any of the activities described in section 106(g) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7104(g)), as amended by section 1702, or notification of an indictment, information, or criminal complaint for an offense under subsection (a)(3), the head of agency shall consider taking one or more of the following remedial actions: 
(A)Requiring the recipient to remove an employee from the performance of work under the grant, contract, or cooperative agreement. 
(B)Requiring the recipient to terminate a subcontract or subgrant. 
(C)Suspending payments under the grant, contract, or cooperative agreement until such time as the recipient of the grant, contract, or cooperative agreement has taken appropriate remedial action. 
(D)Withholding award fees, consistent with the award fee plan, for the performance period in which the agency determined the contractor or subcontractor engaged in any of the activities described in such section 106(g). 
(E)Declining to exercise available options under the contract. 
(F)Terminating the contract for default or cause, in accordance with the termination clause for the contract. 
(G)Referring the matter to the agency suspension and debarment official. 
(2)Savings clauseNothing in this subsection shall be construed as limiting the scope of applicable remedies available to the Federal Government. 
(3)Mitigating factorWhere applicable, the head of an executive agency may consider whether the contractor or grantee had a plan in place under section 1703, and was in compliance with that plan at the time of the violation, as a mitigating factor in determining which remedies, if any, should apply. 
(4)Aggravating factorWhere applicable, the head of an executive agency may consider the failure of a contractor or grantee to abate an alleged violation or enforce the requirements of a compliance plan when directed by a contracting officer pursuant to subsection (a)(1) as an aggravating factor in determining which remedies, if any, should apply. 
(d)Inclusion of report conclusions in FAPIIS 
(1)In generalThe head of an executive agency shall ensure that any substantiated allegation in the report under subsection (b) is included in the Federal Awardee Performance and Integrity Information System (FAPIIS) and that the contractor has an opportunity to respond to any such report in accordance with applicable statutes and regulations. 
(2)Amendment to title 41, United States CodeSection 2313(c)(1)(E) of title 41, United States Code, is amended to read as follows: 
 
(E)In an administrative proceeding— 
(i)a final determination of contractor fault by the Secretary of Defense pursuant to section 823(d) of the National Defense Authorization Act for Fiscal Year 2010 (10 U.S.C. 2302 note; Public Law 111–84); or 
(ii)a substantiated allegation, pursuant to section 1704(b) of the National Defense Authorization Act for Fiscal Year 2013, that the contractor, a subcontractor, or an agent of the contractor or subcontractor engaged in any of the activities described in section 106(g) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7104(g)).. 
1705.Notification to inspectors general and cooperation with GovernmentThe head of an executive agency making or awarding a grant, contract, or cooperative agreement shall require that the recipient of the grant, contract, or cooperative agreement— 
(1)immediately inform the Inspector General of the executive agency of any information it receives from any source that alleges credible information that the recipient; any subcontractor or subgrantee of the recipient; or any agent of the recipient or of such a subcontractor or subgrantee, has engaged in conduct described in section 106(g) of the Trafficking in Victims Protection Act of 2000 (22 U.S.C. 7104(g)), as amended by section 1702 of this Act; and 
(2)fully cooperate with any Federal agencies responsible for audits, investigations, or corrective actions relating to trafficking in persons. 
1706.Expansion of penalties for fraud in foreign labor contracting to include attempted fraud and work outside the United States 
(a)In generalSection 1351 of title 18, United States Code, is amended— 
(1)by striking Whoever knowingly and with the intent to defraud recruits, solicits or hires a person outside the United States and inserting (a) Work Inside the United States.—Whoever knowingly and with intent to defraud recruits, solicits, or hires a person outside the United States or causes another person to recruit, solicit, or hire a person outside the United States, or attempts to do so,; and 
(2)by adding at the end the following new subsection: 
 
(b)Work outside the United StatesWhoever knowingly and with intent to defraud recruits, solicits, or hires a person outside the United States or causes another person to recruit, solicit, or hire a person outside the United States, or attempts to do so, for purposes of employment performed on a United States Government contract performed outside the United States, or on a United States military installation or mission outside the United States or other property or premises outside the United States owned or controlled by the United States Government, by means of materially false or fraudulent pretenses, representations, or promises regarding that employment, shall be fined under this title or imprisoned for not more than 5 years, or both.. 
(b)Special rule for alien victimsNo alien may be admitted to the United States pursuant to subparagraph (U) of section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)) as a result of the alien being a victim of a crime described in subsection (b) of section 1351 of title 18, United States Code, as added by subsection (a). 
1707.Improving Department of Defense accountability for reporting trafficking in persons claims and violationsSection 105(d)(7)(H) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7103(d)(7)(H)) is amended— 
(1)in clause (ii), by striking and at the end; 
(2)by redesignating clause (iii) as clause (iv); 
(3)by inserting after clause (ii) the following new clause: 
 
(iii)all known trafficking in persons cases reported to the Under Secretary of Defense for Personnel and Readiness;; 
(4)in clause (iv), as redesignated by paragraph (2), by inserting and at the end after the semicolon; and 
(5)by adding at the end the following new clause: 
 
(v)all trafficking in persons activities of contractors reported to the Under Secretary of Defense for Acquisition, Technology, and Logistics;. 
1708.Rules of construction; effective date 
(a)LiabilityExcluding section 1706, nothing in this title shall be construed to supersede, enlarge, or diminish the common law or statutory liabilities of any grantee, subgrantee, contractor, subcontractor, or other party covered by section 106(g) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7104(g)), as amended by section 1702. 
(b)Authority of Department of JusticeNothing in this title shall be construed as diminishing or otherwise modifying the authority of the Attorney General to investigate activities covered by this title. 
(c)Implementation and effective dates 
(1)Contracting requirements 
(A)Not later than 270 days after the date of the enactment of this Act, the Federal Acquisition Regulation shall be amended to carry out the requirements of sections 1702, 1703, and 1704(c), and the second sentence of section 1704(a)(1), of this title. 
(B)The requirements of sections 1702, 1703, and 1704(c), and the second sentence of section 1704(a)(1), of this title, shall apply to grants, contracts, and cooperative agreements entered into on or after the date that is 270 days after the date of the enactment of this Act, and to task and delivery orders awarded on or after such date pursuant to contracts entered before, on, or after such date. 
(2)Investigative and procedural requirementsFederal agencies shall implement the requirements of sections 1704, 1705, and 1707 (other than subsection (c) of section 1704) not later than 90 days after the date of the enactment of this Act. 
(3)Criminal law changesThe amendments made by section 1706 shall take effect upon the date of enactment and shall apply to conduct taking place on or after such date. 
XVIIIFederal Assistance to Fire Departments 
 
Subtitle A—Fire Grants Reauthorization 
Sec. 1801. Short title. 
Sec. 1802. Amendments to definitions. 
Sec. 1803. Assistance to firefighters grants. 
Sec. 1804. Staffing for adequate fire and emergency response. 
Sec. 1805. Sense of Congress on value and funding of Assistance to Firefighters and Staffing for Adequate Fire and Emergency Response programs. 
Sec. 1806. Report on amendments to Assistance to Firefighters and Staffing for Adequate Fire and Emergency Response programs. 
Sec. 1807. Studies and reports on the state of fire services. 
Subtitle B—Reauthorization of United States Fire Administration 
Sec. 1811. Short title. 
Sec. 1812. Clarification of relationship between United States Fire Administration and Federal Emergency Management Agency. 
Sec. 1813. Modification of authority of Administrator to educate public about fire and fire prevention. 
Sec. 1814. Authorization of appropriations. 
Sec. 1815. Removal of limitation. 
AFire Grants Reauthorization 
1801.Short titleThis subtitle may be cited as the Fire Grants Reauthorization Act of 2012. 
1802.Amendments to definitions 
(a)In generalSection 4 of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2203) is amended— 
(1)in paragraph (3), by inserting , except as otherwise provided, after means; 
(2)in paragraph (4), by striking Director means and all that follows through Agency; and inserting Administrator of FEMA means the Administrator of the Federal Emergency Management Agency;; 
(3)in paragraph (5)— 
(A)by inserting Indian tribe, after county,; and 
(B)by striking and firecontrol and inserting and fire control; 
(4)by redesignating paragraphs (6) through (9) as paragraphs (7) through (10), respectively; 
(5)by inserting after paragraph (5), the following: 
 
(6)Indian tribe has the meaning given that term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b) and tribal means of or pertaining to an Indian tribe;; 
(6)by redesignating paragraphs (9) and (10), as redesignated by paragraph (4), as paragraphs (10) and (11); 
(7)by inserting after paragraph (8), as redesignated by paragraph (4), the following: 
 
(9)Secretary means, except as otherwise provided, the Secretary of Homeland Security;; and 
(8)by amending paragraph (10), as redesignated by paragraph (6), to read as follows: 
 
(10)State has the meaning given the term in section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101).. 
(b)Conforming amendments 
(1)Administrator of FEMAThe Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2201 et seq.) is amended by striking Director each place it appears and inserting Administrator of FEMA. 
(2)Administrator of FEMA's AwardSection 15 of such Act (15 U.S.C. 2214) is amended by striking Director's Award each place it appears and inserting Administrator's Award. 
1803.Assistance to firefighters grantsSection 33 of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2229) is amended to read as follows: 
 
33.Firefighter assistance 
(a)DefinitionsIn this section: 
(1)Administrator of FEMAThe term Administrator of FEMA means the Administrator of FEMA, acting through the Administrator. 
(2)Available grant fundsThe term available grant funds, with respect to a fiscal year, means those funds appropriated pursuant to the authorization of appropriations in subsection (q)(1) for such fiscal year less any funds used for administrative costs pursuant to subsection (q)(2) in such fiscal year. 
(3)Career fire departmentThe term career fire department means a fire department that has an all-paid force of firefighting personnel other than paid-on-call firefighters. 
(4)Combination fire departmentThe term combination fire department means a fire department that has— 
(A)paid firefighting personnel; and 
(B)volunteer firefighting personnel. 
(5)Firefighting personnelThe term firefighting personnel means individuals, including volunteers, who are firefighters, officers of fire departments, or emergency medical service personnel of fire departments. 
(6)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001). 
(7)Nonaffiliated EMS organizationThe term nonaffiliated EMS organization means a public or private nonprofit emergency medical services organization that is not affiliated with a hospital and does not serve a geographic area in which the Administrator of FEMA finds that emergency medical services are adequately provided by a fire department. 
(8)Paid-on-callThe term paid-on-call with respect to firefighting personnel means firefighting personnel who are paid a stipend for each event to which they respond. 
(9)Volunteer fire departmentThe term volunteer fire department means a fire department that has an all-volunteer force of firefighting personnel. 
(b)Assistance program 
(1)AuthorityIn accordance with this section, the Administrator of FEMA may award— 
(A)assistance to firefighters grants under subsection (c); and 
(B)fire prevention and safety grants and other assistance under subsection (d). 
(2)Administrative assistanceThe Administrator of FEMA shall— 
(A)establish specific criteria for the selection of grant recipients under this section; and 
(B)provide assistance with application preparation to applicants for such grants. 
(c)Assistance to firefighters grants 
(1)In generalThe Administrator of FEMA may, in consultation with the chief executives of the States in which the recipients are located, award grants on a competitive basis directly to— 
(A)fire departments, for the purpose of protecting the health and safety of the public and firefighting personnel throughout the United States against fire, fire-related, and other hazards; 
(B)nonaffiliated EMS organizations to support the provision of emergency medical services; and 
(C)State fire training academies for the purposes described in subparagraphs (G), (H), and (I) of paragraph (3). 
(2)Maximum grant amounts 
(A)PopulationThe Administrator of FEMA may not award a grant under this subsection in excess of amounts as follows: 
(i)In the case of a recipient that serves a jurisdiction with 100,000 people or fewer, the amount of the grant awarded to such recipient shall not exceed $1,000,000 in any fiscal year. 
(ii)In the case of a recipient that serves a jurisdiction with more than 100,000 people but not more than 500,000 people, the amount of the grant awarded to such recipient shall not exceed $2,000,000 in any fiscal year. 
(iii)In the case of a recipient that serves a jurisdiction with more than 500,000 but not more than 1,000,000 people, the amount of the grant awarded to such recipient shall not exceed $3,000,000 in any fiscal year. 
(iv)In the case of a recipient that serves a jurisdiction with more than 1,000,000 people but not more than 2,500,000 people, the amount of the grant awarded to such recipient shall not exceed $6,000,000 for any fiscal year. 
(v)In the case of a recipient that serves a jurisdiction with more than 2,500,000 people, the amount of the grant awarded to such recipient shall not exceed $9,000,000 in any fiscal year. 
(B)Aggregate 
(i)In generalNotwithstanding subparagraphs (A) and (B) and except as provided under clause (ii), the Administrator of FEMA may not award a grant under this subsection in a fiscal year in an amount that exceeds the amount that is one percent of the available grant funds in such fiscal year. 
(ii)ExceptionThe Administrator of FEMA may waive the limitation in clause (i) with respect to a grant recipient if the Administrator of FEMA determines that such recipient has an extraordinary need for a grant in an amount that exceeds the limit under clause (i). 
(3)Use of grant fundsEach entity receiving a grant under this subsection shall use the grant for one or more of the following purposes: 
(A)To train firefighting personnel in— 
(i)firefighting; 
(ii)emergency medical services and other emergency response (including response to natural disasters, acts of terrorism, and other man-made disasters); 
(iii)arson prevention and detection; 
(iv)maritime firefighting; or 
(v)the handling of hazardous materials. 
(B)To train firefighting personnel to provide any of the training described under subparagraph (A). 
(C)To fund the creation of rapid intervention teams to protect firefighting personnel at the scenes of fires and other emergencies. 
(D)To certify— 
(i)fire inspectors; and 
(ii)building inspectors— 
(I)whose responsibilities include fire safety inspections; and 
(II)who are employed by or serving as volunteers with a fire department. 
(E)To establish wellness and fitness programs for firefighting personnel to ensure that the firefighting personnel are able to carry out their duties as firefighters, including programs dedicated to raising awareness of, and prevention of, job-related mental health issues. 
(F)To fund emergency medical services provided by fire departments and nonaffiliated EMS organizations. 
(G)To acquire additional firefighting vehicles, including fire trucks and other apparatus. 
(H)To acquire additional firefighting equipment, including equipment for— 
(i)fighting fires with foam in remote areas without access to water; and 
(ii)communications, monitoring, and response to a natural disaster, act of terrorism, or other man-made disaster, including the use of a weapon of mass destruction. 
(I)To acquire personal protective equipment, including personal protective equipment— 
(i)prescribed for firefighting personnel by the Occupational Safety and Health Administration of the Department of Labor; or 
(ii)for responding to a natural disaster or act of terrorism or other man-made disaster, including the use of a weapon of mass destruction. 
(J)To modify fire stations, fire training facilities, and other facilities to protect the health and safety of firefighting personnel. 
(K)To educate the public about arson prevention and detection. 
(L)To provide incentives for the recruitment and retention of volunteer firefighting personnel for volunteer firefighting departments and other firefighting departments that utilize volunteers. 
(M)To support such other activities, consistent with the purposes of this subsection, as the Administrator of FEMA determines appropriate. 
(d)Fire prevention and safety grants 
(1)In generalFor the purpose of assisting fire prevention programs and supporting firefighter health and safety research and development, the Administrator of FEMA may, on a competitive basis— 
(A)award grants to fire departments; 
(B)award grants to, or enter into contracts or cooperative agreements with, national, State, local, tribal, or nonprofit organizations that are not fire departments and that are recognized for their experience and expertise with respect to fire prevention or fire safety programs and activities and firefighter research and development programs, for the purpose of carrying out— 
(i)fire prevention programs; and 
(ii)research to improve firefighter health and life safety; and 
(C)award grants to institutions of higher education, national fire service organizations, or national fire safety organizations to establish and operate fire safety research centers. 
(2)Maximum grant amountA grant awarded under this subsection may not exceed $1,500,000 for a fiscal year. 
(3)Use of grant fundsEach entity receiving a grant under this subsection shall use the grant for one or more of the following purposes: 
(A)To enforce fire codes and promote compliance with fire safety standards. 
(B)To fund fire prevention programs, including programs that educate the public about arson prevention and detection. 
(C)To fund wildland fire prevention programs, including education, awareness, and mitigation programs that protect lives, property, and natural resources from fire in the wildland-urban interface. 
(D)In the case of a grant awarded under paragraph (1)(C), to fund the establishment or operation of a fire safety research center for the purpose of significantly reducing the number of fire-related deaths and injuries among firefighters and the general public through research, development, and technology transfer activities. 
(E)To support such other activities, consistent with the purposes of this subsection, as the Administrator of FEMA determines appropriate. 
(4)LimitationNone of the funds made available under this subsection may be provided to the Association of Community Organizations for Reform Now (ACORN) or any of its affiliates, subsidiaries, or allied organizations. 
(e)Applications for grants 
(1)In generalAn entity seeking a grant under this section shall submit to the Administrator of FEMA an application therefor in such form and in such manner as the Administrator of FEMA determines appropriate. 
(2)ElementsEach application submitted under paragraph (1) shall include the following: 
(A)A description of the financial need of the applicant for the grant. 
(B)An analysis of the costs and benefits, with respect to public safety, of the use for which a grant is requested. 
(C)An agreement to provide information to the national fire incident reporting system for the period covered by the grant. 
(D)A list of other sources of funding received by the applicant— 
(i)for the same purpose for which the application for a grant under this section was submitted; or 
(ii)from the Federal Government for other fire-related purposes. 
(E)Such other information as the Administrator of FEMA determines appropriate. 
(3)Joint or regional applications 
(A)In generalTwo or more entities may submit an application under paragraph (1) for a grant under this section to fund a joint program or initiative, including acquisition of shared equipment or vehicles. 
(B)NonexclusivityApplications under this paragraph may be submitted instead of or in addition to any other application submitted under paragraph (1). 
(C)GuidanceThe Administrator of FEMA shall— 
(i)publish guidance on applying for and administering grants awarded for joint programs and initiatives described in subparagraph (A); and 
(ii)encourage applicants to apply for grants for joint programs and initiatives described in subparagraph (A) as the Administrator of FEMA determines appropriate to achieve greater cost effectiveness and regional efficiency. 
(f)Peer review of grant applications 
(1)In generalThe Administrator of FEMA shall, after consultation with national fire service and emergency medical services organizations, appoint fire service personnel to conduct peer reviews of applications received under subsection (e)(1). 
(2)Applicability of Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to activities carried out pursuant to this subsection. 
(g)Prioritization of grant awardsIn awarding grants under this section, the Administrator of FEMA shall consider the following: 
(1)The findings and recommendations of the peer reviews carried out under subsection (f). 
(2)The degree to which an award will reduce deaths, injuries, and property damage by reducing the risks associated with fire-related and other hazards. 
(3)The extent of the need of an applicant for a grant under this section and the need to protect the United States as a whole. 
(4)The number of calls requesting or requiring a fire fighting or emergency medical response received by an applicant. 
(h)Allocation of grant awardsIn awarding grants under this section, the Administrator of FEMA shall ensure that of the available grant funds in each fiscal year— 
(1)not less than 25 percent are awarded under subsection (c) to career fire departments; 
(2)not less than 25 percent are awarded under subsection (c) to volunteer fire departments; 
(3)not less than 25 percent are awarded under subsection (c) to combination fire departments and fire departments using paid-on-call firefighting personnel; 
(4)not less than 10 percent are available for open competition among career fire departments, volunteer fire departments, combination fire departments, and fire departments using paid-on-call firefighting personnel for grants awarded under subsection (c); 
(5)not less than 10 percent are awarded under subsection (d); and 
(6)not more than 2 percent are awarded under this section to nonaffiliated EMS organizations described in subsection (c)(1)(B). 
(i)Additional requirements and limitations 
(1)Funding for emergency medical servicesNot less than 3.5 percent of the available grant funds for a fiscal year shall be awarded under this section for purposes described in subsection (c)(3)(F). 
(2)State fire training academies 
(A)Maximum shareNot more than 3 percent of the available grant funds for a fiscal year may be awarded under subsection (c)(1)(C). 
(B)Maximum grant amountThe Administrator of FEMA may not award a grant under subsection (c)(1)(C) to a State fire training academy in an amount that exceeds $1,000,000 in any fiscal year. 
(3)Amounts for purchasing firefighting vehiclesNot more than 25 percent of the available grant funds for a fiscal year may be used to assist grant recipients to purchase vehicles pursuant to subsection (c)(3)(G). 
(j)Further considerations 
(1)Assistance to firefighters grants to fire departmentsIn considering applications for grants under subsection (c)(1)(A), the Administrator of FEMA shall consider— 
(A)the extent to which the grant would enhance the daily operations of the applicant and the impact of such a grant on the protection of lives and property; and 
(B)a broad range of factors important to the applicant’s ability to respond to fires and related hazards, such as the following: 
(i)Population served. 
(ii)Geographic response area. 
(iii)Hazards vulnerability. 
(iv)Call volume. 
(v)Financial situation, including unemployment rate of the area being served. 
(vi)Need for training or equipment. 
(2)Applications from nonaffiliated EMS organizationsIn the case of an application submitted under subsection (e)(1) by a nonaffiliated EMS organization, the Administrator of FEMA shall consider the extent to which other sources of Federal funding are available to the applicant to provide the assistance requested in such application. 
(3)Awarding fire prevention and safety grants to certain organizations that are not fire departmentsIn the case of applicants for grants under this section who are described in subsection (d)(1)(B), the Administrator of FEMA shall give priority to applicants who focus on— 
(A)prevention of injuries to high risk groups from fire; and 
(B)research programs that demonstrate a potential to improve firefighter safety. 
(4)Awarding grants for fire safety research centers 
(A)ConsiderationsIn awarding grants under subsection (d)(1)(C), the Administrator of FEMA shall— 
(i)select each grant recipient on— 
(I)the demonstrated research and extension resources available to the recipient to carry out the research, development, and technology transfer activities; 
(II)the capability of the recipient to provide leadership in making national contributions to fire safety; 
(III)the recipient's ability to disseminate the results of fire safety research; and 
(IV)the strategic plan the recipient proposes to carry out under the grant; 
(ii)give special consideration in selecting recipients under subparagraph (A) to an applicant for a grant that consists of a partnership between— 
(I)a national fire service organization or a national fire safety organization; and 
(II)an institution of higher education, including a minority-serving institution (as described in section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a))); and 
(iii)consider the research needs identified and prioritized through the workshop required by subparagraph (B)(i). 
(B)Research needs 
(i)In generalNot later than 90 days after the date of the enactment of the Fire Grants Reauthorization Act of 2012, the Administrator of FEMA shall convene a workshop of the fire safety research community, fire service organizations, and other appropriate stakeholders to identify and prioritize fire safety research needs. 
(ii)PublicationThe Administrator of FEMA shall ensure that the results of the workshop are made available to the public. 
(C)Limitations on grants for fire safety research centers 
(i)In generalThe Administrator of FEMA may award grants under subsection (d) to establish not more than 3 fire safety research centers. 
(ii)RecipientsAn institution of higher education, a national fire service organization, and a national fire safety organization may not directly receive a grant under subsection (d) for a fiscal year for more than 1 fire safety research center. 
(5)Avoiding duplicationThe Administrator of FEMA shall review lists submitted by applicants pursuant to subsection (e)(2)(D) and take such actions as the Administrator of FEMA considers necessary to prevent unnecessary duplication of grant awards. 
(k)Matching and maintenance of expenditure requirements 
(1)Matching requirement for assistance to firefighters grants 
(A)In generalExcept as provided in subparagraph (B), an applicant seeking a grant to carry out an activity under subsection (c) shall agree to make available non-Federal funds to carry out such activity in an amount equal to not less than 15 percent of the grant awarded to such applicant under such subsection. 
(B)Exception for entities serving small communitiesIn the case that an applicant seeking a grant to carry out an activity under subsection (c) serves a jurisdiction of— 
(i)more than 20,000 residents but not more than 1,000,000 residents, the application shall agree to make available non-Federal funds in an amount equal to not less than 10 percent of the grant awarded to such applicant under such subsection; and 
(ii)20,000 residents or fewer, the applicant shall agree to make available non-Federal funds in an amount equal to not less than 5 percent of the grant awarded to such applicant under such subsection. 
(2)Matching requirement for fire prevention and safety grants 
(A)In generalAn applicant seeking a grant to carry out an activity under subsection (d) shall agree to make available non-Federal funds to carry out such activity in an amount equal to not less than 5 percent of the grant awarded to such applicant under such subsection. 
(B)Means of matchingAn applicant for a grant under subsection (d) may meet the matching requirement under subparagraph (A) through direct funding, funding of complementary activities, or the provision of staff, facilities, services, material, or equipment. 
(3)Maintenance of expendituresAn applicant seeking a grant under subsection (c) or (d) shall agree to maintain during the term of the grant the applicant's aggregate expenditures relating to the uses described in subsections (c)(3) and (d)(3) at not less than 80 percent of the average amount of such expenditures in the 2 fiscal years preceding the fiscal year in which the grant amounts are received. 
(4)Waiver 
(A)In generalExcept as provided in subparagraph (C)(ii), the Administrator of FEMA may waive or reduce the requirements of paragraphs (1), (2), and (3) in cases of demonstrated economic hardship. 
(B)Guidelines 
(i)In generalThe Administrator of FEMA shall establish and publish guidelines for determining what constitutes economic hardship for purposes of this paragraph. 
(ii)ConsultationIn developing guidelines under clause (i), the Administrator of FEMA shall consult with individuals who are— 
(I)recognized for expertise in firefighting, emergency medical services provided by fire services, or the economic affairs of State and local governments; and 
(II)members of national fire service organizations or national organizations representing the interests of State and local governments. 
(iii)ConsiderationsIn developing guidelines under clause (i), the Administrator of FEMA shall consider, with respect to relevant communities, the following: 
(I)Changes in rates of unemployment from previous years. 
(II)Whether the rates of unemployment of the relevant communities are currently and have consistently exceeded the annual national average rates of unemployment. 
(III)Changes in percentages of individuals eligible to receive food stamps from previous years. 
(IV)Such other factors as the Administrator of FEMA considers appropriate. 
(C)Certain applicants for fire prevention and safety grantsThe authority under subparagraph (A) shall not apply with respect to a nonprofit organization that— 
(i)is described in subsection (d)(1)(B); and 
(ii)is not a fire department or emergency medical services organization. 
(l)Grant guidelines 
(1)GuidelinesFor each fiscal year, prior to awarding any grants under this section, the Administrator of FEMA shall publish in the Federal Register— 
(A)guidelines that describe— 
(i)the process for applying for grants under this section; and 
(ii)the criteria that will be used for selecting grant recipients; and 
(B)an explanation of any differences between such guidelines and the recommendations obtained under paragraph (2). 
(2)Annual meeting to obtain recommendations 
(A)In generalFor each fiscal year, the Administrator of FEMA shall convene a meeting of qualified members of national fire service organizations and, at the discretion of the Administrator of FEMA, qualified members of emergency medical service organizations to obtain recommendations regarding the following: 
(i)Criteria for the awarding of grants under this section. 
(ii)Administrative changes to the assistance program established under subsection (b). 
(B)Qualified membersFor purposes of this paragraph, a qualified member of an organization is a member who— 
(i)is recognized for expertise in firefighting or emergency medical services; 
(ii)is not an employee of the Federal Government; and 
(iii)in the case of a member of an emergency medical service organization, is a member of an organization that represents— 
(I)providers of emergency medical services that are affiliated with fire departments; or 
(II)nonaffiliated EMS providers. 
(3)Applicability of Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to activities carried out under this subsection. 
(m)Accounting determinationNotwithstanding any other provision of law, for purposes of this section, equipment costs shall include all costs attributable to any design, purchase of components, assembly, manufacture, and transportation of equipment not otherwise commercially available. 
(n)Eligible grantee on behalf of Alaska native villagesThe Alaska Village Initiatives, a non-profit organization incorporated in the State of Alaska, shall be eligible to apply for and receive a grant or other assistance under this section on behalf of Alaska Native villages. 
(o)Training standardsIf an applicant for a grant under this section is applying for such grant to purchase training that does not meet or exceed any applicable national voluntary consensus standards, including those developed under section 647 of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 747), the applicant shall submit to the Administrator of FEMA an explanation of the reasons that the training proposed to be purchased will serve the needs of the applicant better than training that meets or exceeds such standards. 
(p)Ensuring effective use of grants 
(1)AuditsThe Administrator of FEMA may audit a recipient of a grant awarded under this section to ensure that— 
(A)the grant amounts are expended for the intended purposes; and 
(B)the grant recipient complies with the requirements of subsection (k). 
(2)Performance assessment 
(A)In generalThe Administrator of FEMA shall develop and implement a performance assessment system, including quantifiable performance metrics, to evaluate the extent to which grants awarded under this section are furthering the purposes of this section, including protecting the health and safety of the public and firefighting personnel against fire and fire-related hazards. 
(B)ConsultationThe Administrator of FEMA shall consult with fire service representatives and with the Comptroller General of the United States in developing the assessment system required by subparagraph (A). 
(3)Annual reports to Administrator of FEMANot less frequently than once each year during the term of a grant awarded under this section, the recipient of the grant shall submit to the Administrator of FEMA an annual report describing how the recipient used the grant amounts. 
(4)Annual reports to Congress 
(A)In generalNot later than September 30, 2013, and each year thereafter through 2017, the Administrator of FEMA shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Science and Technology and the Committee on Transportation and Infrastructure of the House of Representatives a report that provides— 
(i)information on the performance assessment system developed under paragraph (2); and 
(ii)using the performance metrics developed under such paragraph, an evaluation of the effectiveness of the grants awarded under this section. 
(B)Additional informationThe report due under subparagraph (A) on September 30, 2016, shall also include recommendations for legislative changes to improve grants under this section. 
(q)Authorization of appropriations 
(1)In generalThere is authorized to be appropriated to carry out this section— 
(A)$750,000,000 for fiscal year 2013; and 
(B)for each of fiscal years 2014 through 2017, an amount equal to the amount authorized for the previous fiscal year increased by the percentage by which— 
(i)the Consumer Price Index (all items, United States city average) for the previous fiscal year, exceeds 
(ii)the Consumer Price Index for the fiscal year preceding the fiscal year described in clause (i). 
(2)Administrative expensesOf the amounts appropriated pursuant to paragraph (1) for a fiscal year, the Administrator of FEMA may use not more than 5 percent of such amounts for salaries and expenses and other administrative costs incurred by the Administrator of FEMA in the course of awarding grants and providing assistance under this section. 
(3)Congressionally directed spendingConsistent with the requirements in subsections (c)(1) and (d)(1) that grants under those subsections be awarded on a competitive basis, none of the funds appropriated pursuant to this subsection may be used for any congressionally directed spending item (as defined under the rules of the Senate and the House of Representatives). 
(r)Sunset of authoritiesThe authority to award assistance and grants under this section shall expire on the date that is 5 years after the date of the enactment of the Fire Grants Reauthorization Act of 2012.. 
1804.Staffing for adequate fire and emergency response 
(a)Improvements to hiring grants 
(1)Term of grantsSubparagraph (B) of section 34(a)(1) of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2229a(a)(1)) is amended to read as follows: 
 
(B)Grants made under this paragraph shall be for 3 years and be used for programs to hire new, additional firefighters.. 
(2)Limitation of portion of costs of hiring firefightersSubparagraph (E) of such section is amended to read as follows: 
 
(E)The portion of the costs of hiring firefighters provided by a grant under this paragraph may not exceed— 
(i)75 percent in the first year of the grant; 
(ii)75 percent in the second year of the grant; and 
(iii)35 percent in the third year of the grant.. 
(b)Clarification regarding eligible entities for recruitment and retention grantsThe second sentence of section 34(a)(2) of such Act (15 U.S.C. 2229a(a)(2)) is amended by striking organizations on a local or statewide basis and inserting national, State, local, or tribal organizations. 
(c)Maximum amount for hiring a firefighterParagraph (4) of section 34(c) of such Act (15 U.S.C. 2229a(c)) is amended to read as follows: 
 
(4)The amount of funding provided under this section to a recipient fire department for hiring a firefighter in any fiscal year may not exceed— 
(A)in the first year of the grant, 75 percent of the usual annual cost of a first-year firefighter in that department at the time the grant application was submitted; 
(B)in the second year of the grant, 75 percent of the usual annual cost of a first-year firefighter in that department at the time the grant application was submitted; and 
(C)in the third year of the grant, 35 percent of the usual annual cost of a first-year firefighter in that department at the time the grant application was submitted.. 
(d)WaiversSection 34 of such Act (15 U.S.C. 2229a) is amended— 
(1)by redesignating subsections (d) through (i) as subsections (e) through (j), respectively; and 
(2)by inserting after subsection (c) the following: 
 
(d)Waivers 
(1)In generalIn a case of demonstrated economic hardship, the Administrator of FEMA may— 
(A)waive the requirements of subsection (c)(1); or 
(B)waive or reduce the requirements in subsection (a)(1)(E) or subsection (c)(2). 
(2)Guidelines 
(A)In generalThe Administrator of FEMA shall establish and publish guidelines for determining what constitutes economic hardship for purposes of paragraph (1). 
(B)ConsultationIn developing guidelines under subparagraph (A), the Administrator of FEMA shall consult with individuals who are— 
(i)recognized for expertise in firefighting, emergency medical services provided by fire services, or the economic affairs of State and local governments; and 
(ii)members of national fire service organizations or national organizations representing the interests of State and local governments. 
(C)ConsiderationsIn developing guidelines under subparagraph (A), the Administrator of FEMA shall consider, with respect to relevant communities, the following: 
(i)Changes in rates of unemployment from previous years. 
(ii)Whether the rates of unemployment of the relevant communities are currently and have consistently exceeded the annual national average rates of unemployment. 
(iii)Changes in percentages of individuals eligible to receive food stamps from previous years. 
(iv)Such other factors as the Administrator of FEMA considers appropriate.. 
(e)Improvements to performance evaluation requirementsSubsection (e) of section 34 of such Act (15 U.S.C. 2229a), as redesignated by subsection (d)(1) of this section, is amended by inserting before the first sentence the following: 
 
(1)In generalThe Administrator of FEMA shall establish a performance assessment system, including quantifiable performance metrics, to evaluate the extent to which grants awarded under this section are furthering the purposes of this section. 
(2)Submittal of information. 
(f)Report 
(1)In generalSubsection (f) of section 34 of such Act (15 U.S.C. 2229a), as redesignated by subsection (d)(1) of this section, is amended by striking The authority and all that follows through Congress concerning and inserting the following: Not later than September 30, 2014, the Administrator of FEMA shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Science and Technology and the Committee on Transportation and Infrastructure of the House of Representatives a report on. 
(2)Conforming amendmentThe heading for subsection (f) of section 34 of such Act (15 U.S.C. 2229a), as redesignated by subsection (d)(1) of this section, is amended by striking Sunset and reports and inserting Report. 
(g)Additional definitions 
(1)In generalSubsection (i) of section 34 of such Act (15 U.S.C. 2229a), as redesignated by subsection (d)(1) of this section, is amended— 
(A)in the matter before paragraph (1), by striking In this section, the term— and inserting In this section:; 
(B)in paragraph (1)— 
(i)by inserting The term before firefighter has; and 
(ii)by striking ; and and inserting a period; 
(C)by striking paragraph (2); and 
(D)by inserting at the end the following: 
 
(2)The terms Administrator of FEMA, career fire department, combination fire department, and volunteer fire department have the meanings given such terms in section 33(a).. 
(2)Conforming amendmentSection 34(a)(1)(A) of such Act (15 U.S.C. 2229a(a)(1)(A)) is amended by striking career, volunteer, and combination fire departments and inserting career fire departments, combination fire departments, and volunteer fire departments. 
(h)Authorization of appropriations 
(1)In generalSubsection (j) of section 34 of such Act (15 U.S.C. 2229a), as redesignated by subsection (d)(1) of this section, is amended— 
(A)in paragraph (6), by striking and at the end; 
(B)in paragraph (7), by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following: 
 
(8)$750,000,000 for fiscal year 2013; and 
(9)for each of fiscal years 2014 through 2017, an amount equal to the amount authorized for the previous fiscal year increased by the percentage by which— 
(A)the Consumer Price Index (all items, United States city average) for the previous fiscal year, exceeds 
(B)the Consumer Price Index for the fiscal year preceding the fiscal year described in subparagraph (A).. 
(2)Administrative expensesSuch subsection (j) is further amended— 
(A)in paragraph (9), as added by paragraph (1) of this subsection, by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and moving the left margin of such clauses, as so redesignated, 2 ems to the right; 
(B)by redesignating paragraphs (1) through (9) as subparagraphs (A) through (I), respectively, and moving the left margin of such subparagraphs, as so redesignated, 2 ems to the right; 
(C)by striking There are and inserting the following: 
 
(1)In generalThere are; and 
(D)by adding at the end the following: 
 
(2)Administrative expensesOf the amounts appropriated pursuant to paragraph (1) for a fiscal year, the Administrator of FEMA may use not more than 5 percent of such amounts to cover salaries and expenses and other administrative costs incurred by the Administrator of FEMA to make grants and provide assistance under this section.. 
(3)Congressionally directed spendingSuch subsection (j) is further amended by adding at the end the following: 
 
(3)Congressionally directed spendingConsistent with the requirement in subsection (a) that grants under this section be awarded on a competitive basis, none of the funds appropriated pursuant to this subsection may be used for any congressionally direct spending item (as defined under the rules of the Senate and the House of Representatives).. 
(i)Technical amendmentSection 34 of such Act (15 U.S.C. 2229a) is amended by striking Administrator each place it appears and inserting Administrator of FEMA. 
(j)Clerical amendmentSuch section is further amended in the heading by striking Expansion of pre-September 11, 2001, fire grant program and inserting the following: Staffing for Adequate Fire and Emergency Response. 
(k)Sunset of authority to award hiring grantsSuch section is further amended by adding at the end the following: 
 
(k)Sunset of authoritiesThe authority to award assistance and grants under this section shall expire on the date that is 5 years after the date of the enactment of the Fire Grants Reauthorization Act of 2012.. 
1805.Sense of Congress on value and funding of Assistance to Firefighters and Staffing for Adequate Fire and Emergency Response programsIt is the sense of Congress that— 
(1)the grants and assistance awarded under sections 33 and 34 of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2229 and 2229a) have proven equally valuable in protecting the health and safety of the public and firefighting personnel throughout the United States against fire and fire-related hazards; and 
(2)providing parity in funding for the awarding of grants and assistance under both such sections will ensure that the grant and assistance programs under such sections can continue to serve their complementary purposes. 
1806.Report on amendments to Assistance to Firefighters and Staffing for Adequate Fire and Emergency Response programs 
(a)In generalNot later than September 30, 2016, the Comptroller General of the United States shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Science and Technology of the House of Representatives a report on the effect of the amendments made by this subtitle. 
(b)ContentsThe report required by subsection (a) shall include the following: 
(1)An assessment of the effect of the amendments made by sections 1803 and 1804 on the effectiveness, relative allocation, accountability, and administration of the grants and assistance awarded under sections 33 and 34 of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2229 and 2229a) after the date of the enactment of this Act. 
(2)An evaluation of the extent to which the amendments made by sections 1803 and 1804 have enabled recipients of grants and assistance awarded under such sections 33 and 34 after the date of the enactment of this Act to mitigate fire and fire-related and other hazards more effectively. 
1807.Studies and reports on the state of fire services 
(a)DefinitionsIn this section: 
(1)AdministratorThe term Administrator means the Administrator of the United States Fire Administration. 
(2)Career fire department, combination fire department, volunteer fire departmentThe terms career fire department, combination fire department, and volunteer fire department have the meanings given such terms in section 33(a) of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2229(a)), as amended by section 1803. 
(3)Fire serviceThe term fire service has the meaning given such term in section 4 of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2203). 
(b)Study and report on compliance with staffing standards 
(1)StudyThe Administrator shall conduct a study on the level of compliance with national voluntary consensus standards for staffing, training, safe operations, personal protective equipment, and fitness among the fire services of the United States. 
(2)Survey 
(A)In generalIn carrying out the study required by paragraph (1), the Administrator shall carry out a survey of fire services to assess the level of compliance of such fire services with the standards described in such paragraph. 
(B)ElementsThe survey required by subparagraph (A) shall— 
(i)include career fire departments, volunteer fire departments, combination fire departments, and fire departments serving communities of different sizes, and such other distinguishing factors as the Administrator considers relevant; 
(ii)employ methods to ensure that the survey accurately reflects the actual rate of compliance with the standards described in paragraph (1) among fire services; and 
(iii)determine the extent of barriers and challenges to achieving compliance with the standards described in paragraph (1) among fire services. 
(C)Authority to carry out survey with nonprofitIf the Administrator determines that it will reduce the costs incurred by the United States Fire Administration in carrying out the survey required by subparagraph (A), the Administrator may carry out such survey in conjunction with a nonprofit organization that has substantial expertise and experience in the following areas: 
(i)The fire services. 
(ii)National voluntary consensus standards. 
(iii)Contemporary survey methods. 
(3)Report on findings of study 
(A)In generalNot later than 2 years after the date of the enactment of this Act, the Administrator shall submit to Congress a report on the findings of the Administrator with respect to the study required by paragraph (1). 
(B)ContentsThe report required by subparagraph (A) shall include the following: 
(i)An accurate description, based on the results of the survey required by paragraph (2)(A), of the rate of compliance with the standards described in paragraph (1) among United States fire services, including a comparison of the rates of compliance among career fire departments, volunteer fire departments, combination fire departments, and fire departments serving communities of different sizes, and such other comparisons as Administrator considers relevant. 
(ii)A description of the challenges faced by different types of fire departments and different types of communities in complying with the standards described in paragraph (1). 
(c)Task Force to Enhance Firefighter Safety 
(1)EstablishmentNot later than 60 days after the date of the enactment of this Act, the Secretary of Homeland Security shall establish a task force to be known as the Task Force to Enhance Firefighter Safety (in this subsection referred to as the Task Force). 
(2)Membership 
(A)In generalMembers of the Task Force shall be appointed by the Secretary from among the general public and shall include the following: 
(i)Representatives of national organizations representing firefighters and fire chiefs. 
(ii)Individuals representing standards-setting and accrediting organizations, including representatives from the voluntary consensus codes and standards development community. 
(iii)Such other individuals as the Secretary considers appropriate. 
(B)Representatives of other departments and agenciesThe Secretary may invite representatives of other Federal departments and agencies that have an interest in fire services to participate in the meetings and other activities of the Task Force. 
(C)Number; terms of service; pay and allowancesThe Secretary shall determine the number, terms of service, and pay and allowances of members of the Task Force appointed by the Secretary, except that a term of service of any such member may not exceed 2 years. 
(3)ResponsibilitiesThe Task Force shall— 
(A)consult with the Secretary in the conduct of the study required by subsection (b)(1); and 
(B)develop a plan to enhance firefighter safety by increasing fire service compliance with the standards described in subsection (b)(1), including by— 
(i)reviewing and evaluating the report required by subsection (b)(3)(A) to determine the extent of and barriers to achieving compliance with the standards described in subsection (b)(1) among fire services; and 
(ii)considering ways in which the Federal Government, States, and local governments can promote or encourage fire services to comply with such standards. 
(4)Report 
(A)In generalNot later than 180 days after the date on which the Secretary submits the report required by subsection (b)(3)(A), the Task Force shall submit to Congress and the Secretary a report on the activities and findings of the Task Force. 
(B)ContentsThe report required by subparagraph (A) shall include the following: 
(i)The findings and recommendations of the Task Force with respect to the study carried out under subsection (b)(1). 
(ii)The plan developed under paragraph (3)(B). 
(d)Study and report on the needs of fire services 
(1)StudyThe Administrator shall conduct a study— 
(A)to define the current roles and activities associated with fire services on a national, State, regional, and local level; 
(B)to identify the equipment, staffing, and training required to fulfill the roles and activities defined under subparagraph (A); 
(C)to conduct an assessment to identify gaps between what fire services currently possess and what they require to meet the equipment, staffing, and training needs identified under subparagraph (B) on a national and State-by-State basis; and 
(D)to measure the impact of the grant and assistance program under section 33 of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2229) in meeting the needs of fire services and filling the gaps identified under subparagraph (C). 
(2)ReportNot later than 2 years after the date of the enactment of this title, the Administrator shall submit to Congress a report on the findings of the Administrator with respect to the study conducted under paragraph (1). 
(e)Authorization of appropriationsThere are authorized to be appropriated to the Administrator to carry out this section— 
(1)$600,000 for fiscal year 2013; and 
(2)$600,000 for fiscal year 2014. 
BReauthorization of United States Fire Administration 
1811.Short titleThis subtitle may be cited as the United States Fire Administration Reauthorization Act of 2012. 
1812.Clarification of relationship between United States Fire Administration and Federal Emergency Management AgencySection 5(c) of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2204) is amended to read as follows: 
 
(c)Deputy administratorThe Administrator may appoint a Deputy Administrator, who shall— 
(1)perform such functions as the Administrator shall from time to time assign or delegate; and 
(2)act as Administrator during the absence or disability of the Administrator or in the event of a vacancy in the office of Administrator.. 
1813.Modification of authority of Administrator to educate public about fire and fire preventionSection 6 of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2205) is amended by striking to take all steps and all that follows through fire and fire prevention. and inserting to take such steps as the Administrator considers appropriate to educate the public and overcome public indifference as to fire, fire prevention, and individual preparedness.. 
1814.Authorization of appropriationsSection 17(g)(1) of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2216(g)(1)) is amended— 
(1)in subparagraph (G), by striking and at the end; 
(2)in subparagraph (H), by striking the period at the end and inserting a semicolon; 
(3)by adding after subparagraph (H) the following: 
 
(I)$76,490,890 for fiscal year 2013, of which $2,753,672 shall be used to carry out section 8(f); 
(J)$76,490,890 for fiscal year 2014, of which $2,753,672 shall be used to carry out section 8(f); 
(K)$76,490,890 for fiscal year 2015, of which $2,753,672 shall be used to carry out section 8(f); 
(L)$76,490,890 for fiscal year 2016, of which $2,753,672 shall be used to carry out section 8(f); and 
(M)$76,490,890 for fiscal year 2017, of which $2,753,672 shall be used to carry out section 8(f).; and 
(4)in subparagraphs (E) through (H), by moving each margin 2 ems to the left. 
1815.Removal of limitationSection 9(d) of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2208(d)) is amended— 
(1)by striking Update.— and all that follows through The Administrator and inserting Update.—The Administrator; and 
(2)by striking paragraph (2). 
BMilitary Construction Authorizations 
2001.Short title This division may be cited as the Military Construction Authorization Act for Fiscal Year 2013. 
2002.Expiration of authorizations and amounts required to be specified by law 
(a)Expiration of authorizations after three yearsExcept as provided in subsection (b), all authorizations contained in titles XXI through XXVII and title XXIX of this division for military construction projects, land acquisition, family housing projects and facilities, and contributions to the North Atlantic Treaty Organization Security Investment Program (and authorizations of appropriations therefor) shall expire on the later of— 
(1)October 1, 2015; or 
(2)the date of the enactment of an Act authorizing funds for military construction for fiscal year 2016. 
(b)ExceptionSubsection (a) shall not apply to authorizations for military construction projects, land acquisition, family housing projects and facilities, and contributions to the North Atlantic Treaty Organization Security Investment Program (and authorizations of appropriations therefor), for which appropriated funds have been obligated before the later of— 
(1)October 1, 2015; or 
(2)the date of the enactment of an Act authorizing funds for fiscal year 2016 for military construction projects, land acquisition, family housing projects and facilities, or contributions to the North Atlantic Treaty Organization Security Investment Program. 
XXIArmy Military Construction 
 
Sec. 2101. Authorized Army construction and land acquisition projects. 
Sec. 2102. Family housing. 
Sec. 2103. Authorization of appropriations, Army. 
Sec. 2104. Modification of authority to carry out certain fiscal year 2010 project. 
Sec. 2105. Extension of authorizations of certain fiscal year 2009 projects. 
Sec. 2106. Extension of authorizations of certain fiscal year 2010 projects. 
Sec. 2107. Extension of limitation on obligation or expenditure of funds for tour normalization. 
Sec. 2108. Limitation on project authorization to carry out certain fiscal year 2013 project. 
2101.Authorized Army construction and land acquisition projects 
(a)Inside the united statesUsing amounts appropriated pursuant to the authorization of appropriations in section 2103(a) and available for military construction projects inside the United States as specified in the funding table in section 4601, the Secretary of the Army may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table:  
Army: Inside the United States 
 
StateInstallation or LocationAmount 
 
AlaskaFort Wainwright$10,400,000 
Joint Base Elmendorf-Richardson$7,900,000 
CaliforniaConcord$8,900,000 
ColoradoFort Carson$18,000,000 
District of ColumbiaFort McNair$7,200,000 
GeorgiaFort Benning$16,000,000 
Fort Gordon$23,300,000 
Fort Stewart$49,650,000 
HawaiiPohakuloa Training Area$29,000,000 
 Schofield Barracks$96,000,000 
 Wheeler Army Air Field$85,000,000 
KansasFort Riley$12,200,000 
KentuckyFort Campbell$81,800,000 
 Fort Knox$6,000,000 
MissouriFort Leonard Wood$123,000,000 
New JerseyJoint Base McGuire-Dix-Lakehurst$47,000,000 
Picatinny Arsenal$10,200,000 
New YorkFort Drum$95,000,000 
U.S. Military Academy$192,000,000 
North CarolinaFort Bragg$68,000,000 
OklahomaFort Sill$4,900,000 
South CarolinaFort Jackson$24,000,000 
TexasCorpus Christi$37,200,000 
Fort Bliss$7,200,000 
 Fort Hood$51,200,000 
Joint Base San Antonio$21,000,000 
VirginiaFort Belvoir$94,000,000 
Fort Lee$81,000,000 
WashingtonJoint Base Lewis-McChord$164,000,000 
 Yakima $5,100,000 
(b)Outside the united statesUsing amounts appropriated pursuant to the authorization of appropriations in section 2103(a) and available for military construction projects outside the United States as specified in the funding table in section 4601, the Secretary of the Army may acquire real property and carry out military construction projects for the installations or locations outside the United States, and in the amounts, set forth in the following table:  
Army: Outside the United States 
 
CountryInstallation or LocationAmount 
 
ItalyCamp Ederle$36,000,000 
Vicenza$32,000,000 
JapanOkinawa$78,000,000 
Sagami$18,000,000 
KoreaCamp Humphreys$45,000,000 
2102.Family housing Using amounts appropriated pursuant to the authorization of appropriations in section 2103(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Army may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $4,641,000. 
2103.Authorization of appropriations, Army 
(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2012, for military construction, land acquisition, and military family housing functions of the Department of the Army as specified in the funding table in section 4601. 
(b)Limitation on Total Cost of Construction ProjectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2101 of this Act may not exceed the sum of the following: 
(1)The total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 4601. 
(2)$106,000,000 (the balance of the amount authorized under section 2101(a) for cadet barracks increment 1 at the United States Military Academy, New York). 
2104.Modification of authority to carry out certain fiscal year 2010 project In the case of the authorization contained in the table in section 2101(a) of the Military Construction Authorization Act for Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2628) for Fort Belvoir, Virginia, for construction of a Road and Access Control Point at the installation, the Secretary of the Army may construct a standard design Access Control Point consistent with the Army’s construction guidelines for Access Control Points. 
2105.Extension of authorizations of certain fiscal year 2009 projects 
(a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2009 (division B of Public Law 110–417; 122 Stat. 4658), authorizations set forth in the table in subsection (b), as provided in section 2101 of that Act (122 Stat. 4659), shall remain in effect until October 1, 2013, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2014, whichever is later. 
(b)TableThe table referred to in subsection (a) is as follows: 
Army: Extension of 2009 Project Authorizations 
 
StateInstallation or LocationProjectAmount 
 
AlabamaAnniston Army DepotLake Yard Interchange$1,400,000 
New JerseyPicatinny Arsenal Ballistic evaluation Facility Phase I$9,900,000  
2106.Extension of authorizations of certain fiscal year 2010 projects 
(a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2627), authorizations set forth in the table in subsection (b), as provided in section 2101 of that Act (123 Stat. 2628), shall remain in effect until October 1, 2013, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2014, whichever is later. 
(b)TableThe table referred to in subsection (a) is as follows:  
Army: Extension of 2010 Project Authorizations 
 
StateInstallation or LocationProjectAmount 
 
LouisianaFort PolkLand Purchases and Condemnation $17,000,000 
New JerseyPicatinny ArsenalBallistic Evaluation Facility Phase 2$10,200,000 
VirginiaFort BelvoirRoad and Access Control Point$9,500,000 
WashingtonFort LewisFort Lewis-McChord AFB Joint Access$9,000,000 
KuwaitKuwaitAPS Warehouses$82,000,000 
2107.Extension of limitation on obligation or expenditure of funds for tour normalizationSection 2111 of the Military Construction Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81; 125 Stat. 1665) is amended in the matter preceding paragraph (1) by inserting after under this Act the following: or an Act authorizing funds for military construction for fiscal year 2013.  
2108.Limitation on project authorization to carry out certain fiscal year 2013 projectThe Secretary of the Army may not obligate or expend any funds authorized in this title for the construction of a cadet barracks at the United States Military Academy, West Point, New York, until the Secretary of the Army— 
(1)submits to the congressional defense committees, as part of the future-years defense program submitted to Congress during 2013 under section 221 of title 10, United States Code, a plan showing programmed investments to renovate existing cadet barracks at the United States Military Academy; and 
(2)certifies to the congressional defense committees that the Secretary has entered into a contract for the renovation of Scott Barracks at the United States Military Academy.  
XXIINavy Military Construction 
 
Sec. 2201. Authorized Navy construction and land acquisition projects. 
Sec. 2202. Family housing. 
Sec. 2203. Improvements to military family housing units. 
Sec. 2204. Authorization of appropriations, Navy. 
Sec. 2205. Modification of authority to carry out certain fiscal year 2012 project. 
Sec. 2206. Extension of authorizations of certain fiscal year 2009 projects. 
Sec. 2207. Extension of authorizations of certain fiscal year 2010 projects. 
2201.Authorized Navy construction and land acquisition projects 
(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military construction projects inside the United States as specified in the funding table in section 4601, the Secretary of the Navy may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table:  
Navy: Inside the United States 
 
StateInstallation or LocationAmount 
 
 Arizona  Yuma  $29,285,000  
 California  Camp Pendleton  $88,110,000  
 Coronado  $78,541,000  
 Miramar  $27,897,000  
Point Mugu$12,790,000 
 San Diego  $71,188,000  
Seal Beach$30,594,000 
 Twentynine Palms  $47,270,000  
 Florida  Jacksonville  $21.980,000  
 Hawaii  Kaneohe Bay  $97,310,000  
MississippiMeridian$10,926,000 
New JerseyEarle$33,498,000 
 North Carolina  Camp Lejeune  $69,890,000  
 Cherry Point Marine Corps Air Station  $45,891,000  
 New River  $8,525,000  
 South Carolina  Beaufort  $81,780,000  
Parris Island$10,135,000 
 Virginia  Dahlgren  $28,228,000  
Oceana Naval Air Station$39,086,000 
 Portsmouth  $32,706,000  
 Quantico  $58,714,000  
Yorktown$48,823,000 
 Washington  Whidbey Island  $6,272,000  
(b)Outside the united statesUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military construction projects outside the United States as specified in the funding table in section 4601, the Secretary of the Navy may acquire real property and carry out military construction projects for the installation or location outside the United States, and in the amounts, set forth in the following table:  
Navy: Outside the United States 
 
CountryInstallation or LocationAmount 
 
BahrainSW Asia$51,348,000 
 Diego Garcia  Diego Garcia  $1,691,000  
GreeceSouda Bay$25,123,000 
JapanIwakuni$13,138,000 
Okinawa$8,206,000 
RomaniaDeveselu$45,205,000 
SpainRota$17,215,000 
Worldwide (Unspecified)Unspecified Worldwide Locations$34,048,000 
2202.Family housing Using amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Navy may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $4,527,000. 
2203.Improvements to military family housing units Subject to section 2825 of title 10, United States Code, and using amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military family housing functions, the Secretary of the Navy may improve existing military family housing units in an amount not to exceed $97,655,000. 
2204.Authorization of appropriations, Navy 
(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2012, for military construction, land acquisition, and military family housing functions of the Department of the Navy, as specified in the funding table in section 4601. 
(b)Limitation on Total Cost of Construction ProjectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2201 of this Act and the projects described in paragraphs (2) and (3) of this subsection may not exceed the sum of the following: 
(1)The total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 4601. 
(2)$382,757,000 (the balance of the amount authorized under section 2201(a) of the Military Construction Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81; 125 Stat. 1666) for an explosive handling wharf at Kitsap, Washington). 
(3)$68,196,000 (the balance of the amount authorized under section 2201(b) of the Military Construction Authorization Act for Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2633) for ramp parking at Joint Region Marianas, Guam). 
2205.Modification of authority to carry out certain fiscal year 2012 project In the case of the authorization contained in the table in section 2201(a) of the Military Construction Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81; 125 Stat. 1666), for Kitsap (Bangor) Washington, for construction of Explosives Handling Wharf No. 2 at that location, the Secretary of the Navy may acquire fee or lesser real property interests to accomplish required environmental mitigation for the project using appropriations authorized for the project. 
2206.Extension of authorizations of certain fiscal year 2009 projects 
(a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2009 (division B of Public Law 110–417; 122 Stat. 4658), the authorization set forth in the table in subsection (b), as provided in section 2201 of that Act (122 Stat. 4670) and extended by section 2206 of the Military Construction Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81; 125 Stat. 1668), shall remain in effect until October 1, 2013, or the date of an Act authorizing funds for military construction for fiscal year 2014, whichever is later. 
(b)TableThe table referred to in subsection (a) is as follows:  
Navy: Extension of 2009 Project Authorization 
 
State/CountryInstallation or LocationProjectAmount 
 
CaliforniaMarine Corps Base, Camp PendletonOperations Access Points, Red Beach $11,970,000 
Marine Corps Air Station, MiramarEmergency Response Station$6,530,000 
District of ColumbiaWashington Navy YardChild Development Center$9,340,000 
2207.Extension of authorizations of certain fiscal year 2010 projects 
(a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2627), the authorization set forth in the table in subsection (b), as provided in section 2201 of that Act (123 Stat. 2632), shall remain in effect until October 1, 2013, or the date of an Act authorizing funds for military construction for fiscal year 2014, whichever is later. 
(b)TableThe table referred to in subsection (a) is as follows: 
Navy: Extension of 2010 Project Authorization 
 
State/CountryInstallation or LocationProjectAmount 
 
CaliforniaMountain Warfare Training Center, BridgeportMountain Warfare Training, Commissary $6,830,000 
MainePortsmouth Naval ShipyardGate 2 Security Improvements$7,090,000 
DjiboutiCamp LemonierSecurity Fencing$8,109,000 
Ammo Supply Point$21,689,000 
Interior Paved Roads$7,275,000 
XXIIIAir Force Military Construction 
 
Sec. 2301. Authorized Air Force construction and land acquisition projects. 
Sec. 2302. Family housing. 
Sec. 2303. Improvements to military family housing units. 
Sec. 2304. Authorization of appropriations, Air Force. 
Sec. 2305. Extension of authorizations of certain fiscal year 2010 projects. 
2301.Authorized Air Force construction and land acquisition projects 
(a)Inside the united statesUsing amounts appropriated pursuant to the authorization of appropriations in section 2304(a) and available for military construction projects inside the United States as specified in the funding table in section 4601, the Secretary of the Air Force may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table:  
Air Force: Inside the United States 
 
StateInstallation or LocationAmount 
 
 Arkansas  Little Rock Air Force Base  $30,178,000  
 Florida  Tyndall Air Force Base  $14,750,000  
 Georgia  Fort Stewart  $7,250,000  
Moody Air Force Base$8,500,000 
 New Mexico  Holloman Air Force Base  $25,000,000  
 North Dakota  Minot Air Force Base  $4,600,000  
 Texas  Joint Base San Antonio  $18,000,000  
 Utah  Hill Air Force Base  $13,530,000  
(b)Outside the united statesUsing amounts appropriated pursuant to the authorization of appropriations in section 2304(a) and available for military construction projects outside the United States as specified in the funding table in section 4601, the Secretary of the Air Force may acquire real property and carry out military construction projects for the installations or locations outside the United States, and in the amounts, set forth in the following table:  
Air Force: Outside the United States 
 
CountryInstallation or LocationAmount 
 
 Greenland  Thule Air Base  $24,500,000  
GuamAndersen Air Force Base$58,000,000 
 Italy  Aviano Air Base  $9,400,000  
 Portugal Lajes Field $2,000,000  
2302.Family housing Using amounts appropriated pursuant to the authorization of appropriations in section 2304(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Air Force may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $4,253,000. 
2303.Improvements to military family housing units Subject to section 2825 of title 10, United States Code, and using amounts appropriated pursuant to the authorization of appropriations in section 2304 and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Air Force may improve existing military family housing units in an amount not to exceed $79,571,000. 
2304.Authorization of appropriations, Air Force 
(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2012, for military construction, land acquisition, and military family housing functions of the Department of the Air Force, as specified in the funding table in section 4601. 
(b)Limitation on Total Cost of Construction ProjectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2301 of this Act and the project described in paragraph (2) of this subsection may not exceed the sum of the following: 
(1)The total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 4601. 
(2)$205,000,000 (the balance of the amount authorized under section 2301(a) of the Military Construction Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81; 125 Stat. 1670) for the United States Strategic Command Headquarters at Offutt Air Force Base, Nebraska). 
2305.Extension of authorizations of certain fiscal year 2010 projects 
(a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2627), authorizations set forth in the table in subsection (b), as provided in section 2301 of that Act (123 Stat. 2636), shall remain in effect until October 1, 2013, or the date of an Act authorizing funds for military construction for fiscal year 2014, whichever is later. 
(b)TableThe table referred to in subsection (a) is as follows: 
Air Force: Extension of 2010 Project Authorization 
 
StateInstallation or LocationProjectAmount 
 
MissouriWhiteman Air Force BaseLand Acquisition North & South Boundary$5,500,000 
MontanaMalmstrom Air Force BaseWeapons Storage Area (WSA), Phase 2$10,600,000 
XXIVDefense Agencies Military Construction 
 
Subtitle A—Defense Agency Authorizations 
Sec. 2401. Authorized Defense Agencies construction and land acquisition projects. 
Sec. 2402. Authorized energy conservation projects. 
Sec. 2403. Authorization of appropriations, Defense Agencies. 
Sec. 2404. Modification of authority to carry out certain fiscal year 2012 projects. 
Sec. 2405. Extension of authorization of certain fiscal year 2010 project. 
Subtitle B—Chemical Demilitarization Authorizations 
Sec. 2411. Authorization of appropriations, chemical demilitarization construction, defense-wide. 
Sec. 2412. Modification of authority to carry out certain fiscal year 1997 project. 
ADefense Agency Authorizations 
2401.Authorized Defense Agencies construction and land acquisition projects 
(a)Inside the united statesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(a) and available for military construction projects inside the United States as specified in the funding table in section 4601, the Secretary of Defense may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table: 
Defense Agencies: Inside the United States 
 
StateInstallation or LocationAmount 
 
ArizonaMarana$6,477,000 
Yuma  $1,300,000  
 California  Coronado  $55,259,000  
 DEF Fuel Support Point-San Diego  $91,563,000  
 Edwards Air Force Base  $27,500,000  
Twentynine Palms$27,400,000 
 Colorado  Buckley Air Force Base  $30,000,000  
Fort Carson$56,673,000 
Pikes Peak$3,600,000 
DelawareDover Air Force Base$2,000,000 
 Florida  Eglin Air Force Base  $41,695,000  
 Hurlburt Field  $16,000,000  
 MacDill Air Force Base  $34,409,000  
 Hawaii  Joint Base Pearl Harbor-Hickam  $24,289,000  
 Illinois  Great Lakes  $28,700,000  
Scott Air Force Base$86,711,000 
IndianaGrissom Army Reserve Base$26,800,000 
 Kentucky  Fort Campbell  $71,639,000  
 Louisiana  Barksdale Air Force Base  $11,700,000  
Maryland Annapolis $66,500,000  
 Bethesda Naval Hospital $69,200,000  
 Fort Meade $128,600,000  
 Missouri  Fort Leonard Wood  $18,100,000  
New MexicoCannon Air Force Base$93,085,000 
New YorkFort Drum$43,200,000 
 North Carolina  Camp Lejeune  $80,064,000  
 Fort Bragg  $130,422,000  
 Seymour Johnson Air Force Base  $55,450,000  
 Pennsylvania  DEF Distribution Depot New Cumberland  $17,400,000  
 South Carolina  Shaw Air Force Base  $57,200,000  
Texas Red River Army Depot  $16,715,000  
 Virginia  Joint Expeditionary Base Little Creek-Fort Story  $11,132,000  
 Norfolk $8,500,000 
 Washington  Fort Lewis  $50,520,000  
(b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(a) and available for military construction projects outside the United States as specified in the funding table in section 4601, the Secretary of Defense may acquire real property and carry out military construction projects for the installations or locations outside the United States, and in the amounts, set forth in the following table:  
Defense Agencies: Outside the United States 
 
CountryInstallation or LocationAmount 
 
BelgiumBrussels$26,969,000 
 Germany Stuttgart-Patch Barracks  $2,413,000  
 Vogelweh  $61,415,000  
 Weisbaden  $52,178,000  
 Guam  Andersen Air Force Base  $67,500,000  
Guantanamo Bay, CubaGuantanamo Bay$40,200,000 
 Japan  Camp Zama  $13,273,000  
Kadena Air Base$143,545,000 
Sasebo$35,733,000 
Zukeran$79,036,000 
KoreaKunsan Air Base$13,000,000 
Osan Air Base$77,292,000 
RomaniaDeveselu$220,800,000 
 United Kingdom  Menwith Hill Station  $50,283,000  
 Royal Air Force Feltwell  $30,811,000  
Royal Air Force Mildenhall$6,490,000 
2402.Authorized energy conservation projects 
(a)Inside the united statesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(a) and available for energy conservation projects inside the United States as specified in the funding table in section 4601, the Secretary of Defense may carry out energy conservation projects under chapter 173 of title 10, United States Code, for the installations or locations inside the United States, and in the amounts, set forth in the following table: 
Energy Conservation Projects: Inside the United States 
 
StateInstallation or LocationAmount 
 
AlaskaClear$15,337,000 
CaliforniaFort Hunter Liggett$9,600,000 
Parks RFTA$9,256,000 
ColoradoAerospace Data Facility$3,310,000 
Fort Carson$4,000,000 
HawaiiJoint Base Pearl Harbor Hickam$6,610,000 
MissouriWhiteman$6,000,000 
North CarolinaFort Bragg$2,700,000 
MCB Camp Lejeune$5,701,000 
New JerseySea Girt$3,000,000 
PennsylvaniaNSA Mechanicsburg$19,926,000 
Susquehanna$2,550,000 
Tobyhanna Army Depot$3,950,000 
TennesseeArnold$3,606,000 
TexasFort Bliss$5,700,000 
Fort Bliss$2,600,000 
Laughlin$4,800,000 
VirginiaMCB Quantico$7,943,000 
Pentagon Reservation$2,360,000 
Pentagon Reservation$2,120,000 
Various LocationsVarious Locations$12,886,000 
(b)Outside the united statesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(a) and available for energy conservation projects outside the United States as specified in the funding table in section 4601, the Secretary of Defense may carry out energy conservation projects under chapter 173 of title 10, United States Code, for the installations or locations outside the United States, and in the amounts, set forth in the following table: 
Energy Conservation Projects: Outside the United States 
 
CountryInstallation or LocationAmount 
 
ItalyNaval Air Station Sigonella$6,121,000 
SpainNaval Station Rota$2,671,000 
Various LocationsVarious Locations$7,253,000 
2403.Authorization of appropriations, Defense Agencies 
(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2012, for military construction, land acquisition, and military family housing functions of the Department of Defense (other than the military departments), as specified in the funding table in section 4601. 
(b)Limitation on Total Cost of Construction ProjectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2401 of this Act and the projects described in paragraphs (2) through (9) of this subsection may not exceed the sum of the following: 
(1)The total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 4601. 
(2)$13,965,000 (the balance of the amount authorized under section 2401(a) of the Military Construction Authorization Act for Fiscal Year 2007(division B of Public Law 119–364; 120 Stat. 2457) for the Army Medical Research Institute of Infectious Diseases Stage I at Fort Detrick, Maryland). 
(3)$103,600,000 (the balance of the amount authorized under section 2401(a) for NSAW Recapitalize Building #1 at Fort Meade, Maryland).  
(4)$556,639,000 (the balance of the amount authorized under section 2401(a) of the Military Construction Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81; 125 Stat. 1672), as amended by section 2404(a) of this Act, for a data center at Fort Meade, Maryland). 
(5)$512,969,000 (the balance of the amount authorized under section 2401(a) of the Military Construction Authorization Act for Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2640) for a hospital at Fort Bliss, Texas). 
(6)$134,900,000 (the balance of the amount authorized under section 2401(a) of the Military Construction Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81; 125 Stat. 1672) for an Ambulatory Care Center Phase III at Joint Base San Antonio, Texas). 
(7)$41,913,000 (the balance of the amount authorized as a Military Construction, Defense-Wide project by title X of the Supplemental Appropriations Act, 2009 (Public Law 111–32; 123 Stat. 1888) for a data center at Camp Williams, Utah). 
(8)$792,408,000 (the balance of the amount authorized under section 2401(b) of the Military Construction Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81; 125 Stat. 1673), as amended by section 2404(b) of this Act, for a hospital at the Rhine Ordnance Barracks, Germany). 
(9)$100,800,000 (the balance of the amount authorized under section 2401(b) for the Aegis Ashore Missile Defense System Complex at Deveselu, Romania). 
2404.Modification of authority to carry out certain fiscal year 2012 projects 
(a)MarylandThe table in section 2401(a) of the Military Construction Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81; 125 Stat. 1672), is amended in the item relating to Fort Meade, Maryland, by striking $29,640,000 in the amount column and inserting $792,200,000. 
(b)Germany 
(1)Project authorizationThe table in section 2401(b) of the Military Construction Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81; 125 Stat. 1673), is amended in the item relating to Rhine Ordnance Barracks, Germany, by striking $750,000,000 in the amount column and inserting $990,000,000. 
(2)Certification requiredThe Secretary of Defense may not obligate additional funds made available pursuant to the amendment made by paragraph (1) until the Secretary certifies to the congressional defense committees that both of the following directly support the proposed scope for the hospital at the Rhine Ordnance Barracks, Germany: 
(A)A sufficient enduring beneficiary population. 
(B)The fiscal year 2014 force structure assessment, incorporated in the budget submitted by the President to Congress for fiscal year 2014. 
2405.Extension of authorization of certain fiscal year 2010 project 
(a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2627), the authorization set forth in the table in subsection (b), as provided in section 2401(a) of that Act (123 Stat. 2640), shall remain in effect until October 1, 2013, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2014, whichever is later. 
(b)TableThe table referred to in subsection (a) is as follows: 
Extension of 2010 Project Authorization 
 
StateInstallation or LocationProjectAmount 
 
VirginiaPentagon ReservationPentagon electrical upgrade$19,272,000 
BChemical Demilitarization Authorizations 
2411.Authorization of appropriations, chemical demilitarization construction, defense-wide 
(a)Authorization of appropriations Funds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2012, for military construction and land acquisition for chemical demilitarization, as specified in the funding table in section 4601. 
(b)Limitation on Total Cost of Construction ProjectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under subsection (a) and the project described in paragraph (2) of this subsection may not exceed the sum of the following: 
(1)The total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 4601. 
(2)$158,969,000 (the balance of the amount authorized for ammunition demilitarization at Blue Grass, Kentucky, by section 2401(a) of the Military Construction Authorization Act for Fiscal Year 2000 (division B of Public Law 106–65; 113 Stat. 835), as most recently amended by section 2412 of the Military Construction Authorization Act for Fiscal Year 2011 (division B Public Law 111–383; 124 Stat. 4450). 
2412.Modification of authority to carry out certain fiscal year 1997 project 
(a)ModificationsThe table in section 2401(a) of the Military Construction Authorization Act for Fiscal Year 1997 (division B of Public Law 104–201; 110 Stat. 2775), as amended by section 2406 of the Military Construction Authorization Act for Fiscal Year 2000 (division B of Public Law 106–65; 113 Stat. 839), section 2407 of the Military Construction Authorization Act for Fiscal Year 2003 (division B of Public Law 107–314; 116 Stat. 2699), and section 2413 of the Military Construction Authorization Act for Fiscal Year 2009 (division B of Public Law 110–417; 122 Stat. 4697), is further amended— 
(1)under the agency heading relating to Chemical Demilitarization Program, in the item relating to Pueblo Army Depot, Colorado, by striking $484,000,000 in the amount column and inserting $520,000,000; and 
(2)by striking the amount identified as the total in the amount column and inserting $866,454,000. 
(b)Conforming amendmentSection 2406(b)(2) of the Military Construction Authorization Act for Fiscal Year 1997 (110 Stat. 2779), as so amended, is further amended by striking $484,000,000 and inserting $520,000,000. 
XXVNorth Atlantic Treaty Organization Security Investment Program 
 
Sec. 2501. Authorized NATO construction and land acquisition projects. 
Sec. 2502. Authorization of appropriations, NATO. 
2501.Authorized NATO construction and land acquisition projects The Secretary of Defense may make contributions for the North Atlantic Treaty Organization Security Investment Program as provided in section 2806 of title 10, United States Code, in an amount not to exceed the sum of the amount authorized to be appropriated for this purpose in section 2502 and the amount collected from the North Atlantic Treaty Organization as a result of construction previously financed by the United States. 
2502.Authorization of appropriations, NATO Funds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2012, for contributions by the Secretary of Defense under section 2806 of title 10, United States Code, for the share of the United States of the cost of projects for the North Atlantic Treaty Organization Security Investment Program authorized by section 2501 as specified in the funding table in section 4601. 
XXVIGuard and Reserve Forces Facilities 
 
Subtitle A—Project Authorizations and Authorization of Appropriations 
Sec. 2601. Authorized Army National Guard construction and land acquisition projects. 
Sec. 2602. Authorized Army Reserve construction and land acquisition projects. 
Sec. 2603. Authorized Navy Reserve and Marine Corps Reserve construction and land acquisition projects. 
Sec. 2604. Authorized Air National Guard construction and land acquisition projects. 
Sec. 2605. Authorized Air Force Reserve construction and land acquisition project. 
Sec. 2606. Authorization of appropriations, National Guard and Reserve. 
Subtitle B—Other Matters 
Sec. 2611. Modification of authority to carry out certain fiscal year 2010 projects. 
Sec. 2612. Modification of authority to carry out certain fiscal year 2011 projects. 
Sec. 2613. Extension of authorization of certain fiscal year 2009 project. 
Sec. 2614. Extension of authorization of certain fiscal year 2010 projects. 
AProject Authorizations and Authorization of Appropriations 
2601.Authorized Army National Guard construction and land acquisition projects 
(a)Inside the united statesUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Army may acquire real property and carry out military construction projects for the Army National Guard locations inside the United States, and in the amounts, set forth in the following table:  
Army National Guard: Inside the United States 
 
StateLocationAmount 
 
 Alabama  Fort McClellan  $5,400,000  
 Arkansas  Searcy  $6,800,000  
 California  Fort Irwin  $25,000,000  
 Connecticut  Camp Hartell  $32,000,000  
DelawareBethany Beach$5,500,000 
 Florida  Camp Blanding  $9,000,000  
Miramar$20,000,000 
 Hawaii  Kapolei  $28,000,000  
IdahoOrchard Training Area$40,000,000 
 Indiana  South Bend  $21,000,000  
 Terra Haute  $9,000,000  
IowaCamp Dodge$3,000,000 
KansasTopeka$9,500,000 
KentuckyFrankfort$32,000,000 
 Massachusetts  Camp Edwards  $22,000,000  
 Minnesota Camp Ripley  $17,000,000  
Arden Hills$17,000,000 
Missouri Fort Leonard Wood  $18,000,000  
Kansas City$1,900,000 
Monett$820,000 
Perryville$700,000 
MontanaMiles City$11,000,000 
 New Jersey  Sea Girt  $34,000,000  
New YorkStormville$24,000,000 
OhioChillicothe$3,100,000 
Delaware$12,000,000 
 Oklahoma  Camp Gruber  $25,000,000  
 Utah  Camp Williams  $36,000,000  
 Washington  Fort Lewis  $35,000,000  
 West Virginia  Logan  $14,200,000  
 Wisconsin  Wausau  $10,000,000  
(b)Outside the united statesUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Army may acquire real property and carry out military construction projects for the Army National Guard locations outside the United States, and in the amounts, set forth in the following table:  
Army National Guard: Outside the United States 
 
CountryLocationAmount 
 
GuamBarrigada$8,500,000 
 Puerto Rico  Camp Santiago  $3,800,000  
Ceiba$2,200,000 
Guaynabo$15,000,000 
Gurabo$14,700,000 
2602.Authorized Army Reserve construction and land acquisition projects 
Using amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Army may acquire real property and carry out military construction projects for the Army Reserve locations inside the United States, and in the amounts, set forth in the following table:  
Army Reserve 
 
StateLocationAmount 
 
 California  Fort Hunter Liggett  $68,300,000  
Tustin$27,000,000 
 Illinois Fort Sheridan $28,000,000  
MarylandAberdeen Proving Ground$21,000,000 
Baltimore$10,000,000 
 Massachusetts  Devens Reserve Forces Training Area  $8,500,000  
 Nevada  Las Vegas  $21,000,000  
 New Jersey  Joint Base McGuire-Dix-Lakehurst $7,400,000  
 Washington  Joint Base Lewis-McChord  $40,000,000  
 Wisconsin  Fort McCoy  $47,800,000  
2603.Authorized Navy Reserve and Marine Corps Reserve construction and land acquisition projects 
Using amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Navy may acquire real property and carry out military construction projects for the Navy Reserve and Marine Corps Reserve locations inside the United States, and in the amounts, set forth in the following table:  
Navy Reserve and Marine Corps Reserve 
 
StateLocationAmount 
 
ArizonaYuma$5,379,000 
IowaFort Des Moines$19,162,000 
LouisianaNew Orleans$7,187,000 
 New York  Brooklyn  $4,430,000  
 Texas  Fort Worth  $11,256,000  
2604.Authorized Air National Guard construction and land acquisition projects 
 Using amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Air Force may acquire real property and carry out military construction projects for the Air National Guard locations inside the United States, and in the amounts, set forth in the following table:  
Air National Guard 
 
StateLocationAmount 
 
 California  Fresno Yosemite International Airport Air National Guard $11,000,000  
 Hawaii  Joint Base Pearl Harbor-Hickam  $6,500,000  
 New Mexico  Kirtland Air Force Base $8,500,000  
 Wyoming  Cheyenne Municipal Airport $6,486,000  
2605.Authorized Air Force Reserve construction and land acquisition project 
 Using amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Air Force may acquire real property and carry out a military construction project for the Air Force Reserve location inside the United States, and in the amount, set forth in the following table:  
Air Force Reserve 
 
StateLocationAmount 
 
 New York  Niagara Falls International Airport $6,100,000  
2606.Authorization of appropriations, National Guard and ReserveFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2012, for the costs of acquisition, architectural and engineering services, and construction of facilities for the Guard and Reserve Forces, and for contributions therefor, under chapter 1803 of title 10, United States Code (including the cost of acquisition of land for those facilities), as specified in the funding table in section 4601. 
BOther Matters 
2611.Modification of authority to carry out certain fiscal year 2010 projects 
(a)Authority to carry out army national guard readiness center project, north Las Vegas, NevadaIn the case of the authorization contained in the table in section 2601 of the Military Construction Authorization Act for Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2648) for North Las Vegas, Nevada, for construction of a Readiness Center, the Secretary of the Army may construct up to 68,593 square feet of readiness center, 10,000 square feet of unheated equipment storage area, and 25,000 square feet of unheated vehicle storage, consistent with the Army’s construction guidelines for readiness centers. 
(b)Authority to carry out army reserve center project, miramar, californiaIn the case of the authorization contained in the table in section 2602 of the Military Construction Authorization Act for Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2649) for Camp Pendleton, California, for construction of an Army Reserve Center, the Secretary of the Army may construct an Army Reserve Center in the vicinity of the Marine Corps Air Station, Miramar, California. 
(c)Authority to carry out army reserve center project, bridgeport, connecticutIn the case of the authorization contained in the table in section 2602 of the Military Construction Authorization Act for Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2649) for Bridgeport, Connecticut, for construction of an Army Reserve Center/Land, the Secretary of the Army may construct an Army Reserve Center and acquire land in the vicinity of Bridgeport, Connecticut. 
2612.Modification of authority to carry out certain fiscal year 2011 projects 
(a)Authority to carry out army reserve center project, fort story, virginiaIn the case of the authorization contained in the table in section 2602 of the Military Construction Authorization Act for Fiscal Year 2011 (division B of Public Law 111–383; 124 Stat. 4453) for Fort Story, Virginia, for construction of an Army Reserve Center, the Secretary of the Army may construct an Army Reserve Center in the vicinity of Fort Story, Virginia. 
(b)Authority to carry out army national guard project, fort chaffee, arkansasIn the case of the authorization contained in the table in section 2601 of the Military Construction Authorization Act for Fiscal Year 2011 (division B of Public Law 111–383; 124 Stat. 4451) for Fort Chaffee, Arkansas, for construction of a Live Fire Shoot House, the Secretary of the Army may construct up to 5,869 square feet of Live Fire Shoot House. 
(c)Authority to carry out army national guard project, windsor locks, connecticutIn the case of the authorization contained in the table in section 2601 of the Military Construction Authorization Act for Fiscal Year 2011 (division B of Public Law 111–383; 124 Stat. 4451) for Windsor Locks, Connecticut, for construction of a Readiness Center, the Secretary of the Army may construct up to 119,510 square feet of a Readiness Center. 
(d)Authority to carry out army national guard project, kalaeloa, hawaiiIn the case of the authorization contained in the table in section 2601 of the Military Construction Authorization Act for Fiscal Year 2011 (division B of Public Law 111–383; 124 Stat. 4451) for Kalaeloa, Hawaii, for construction of a Combined Support Maintenance Shop, the Secretary of the Army may construct up to 137,548 square feet of a Combined Support Maintenance Shop. 
(e)Authority to carry out army national guard project, wichita, kansasIn the case of the authorization contained in the table in section 2601 of the Military Construction Authorization Act for Fiscal Year 2011 (division B of Public Law 111–383; 124 Stat. 4451) for Wichita, Kansas, for construction of a Field Maintenance Shop, the Secretary of the Army may construct up to 62,102 square feet of a Field Maintenance Shop. 
(f)Authority to carry out army national guard project, minden, louisianaIn the case of the authorization contained in the table in section 2601 of the Military Construction Authorization Act for Fiscal Year 2011 (division B of Public Law 111–383; 124 Stat. 4451) for Minden, Louisiana, for construction of a Readiness Center, the Secretary of the Army may construct up to 90,944 square feet of a Readiness Center. 
(g)Authority to carry out army national guard project, saint inigoes, marylandIn the case of the authorization contained in the table in section 2601 of the Military Construction Authorization Act for Fiscal Year 2011 (division B of Public Law 111–383; 124 Stat. 4451) for Saint Inigoes, Maryland, for construction of a Tactical Unmanned Aircraft System Facility, the Secretary of the Army may construct up to 10,298 square feet of a Tactical Unmanned Aircraft System Facility. 
(h)Authority to carry out army national guard project, camp grafton, north dakotaIn the case of the authorization contained in the table in section 2601 of the Military Construction Authorization Act for Fiscal Year 2011 (division B of Public Law 111–383; 124 Stat. 4451) for Camp Grafton, North Dakota, for construction of a Readiness Center, the Secretary of the Army may construct up to 68,671 square feet of a Readiness Center. 
(i)Authority to carry out army national guard project, watertown, south dakotaIn the case of the authorization contained in the table in section 2601 of the Military Construction Authorization Act for Fiscal Year 2011 (division B of Public Law 111–383; 124 Stat. 4451) for Watertown, South Dakota, for construction of a Readiness Center, the Secretary of the Army may construct up to 97,865 square feet of a Readiness Center. 
(j)Authority to carry out air national guard project, Nashville, TennesseeIn the case of the authorization contained in the table in section 2604 of the Military Construction Authorization Act for Fiscal Year 2011 (division B of Public Law 111–383; 124 Stat. 4453) for Nashville International Airport, Tennessee, for renovation of an Intelligence Squadron Facility, the Secretary of the Air Force may convert up to 4,023 square meters of existing facilities to bed down Intelligence Group and Remotely Piloted Aircraft Remote Split Operations Group missions, consistent with the Air National Guard's construction guidelines for these missions. 
2613.Extension of authorization of certain fiscal year 2009 project 
(a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2009 (division B of Public Law 110–417; 122 Stat. 4658), the authorization set forth in the table in subsection (b), as provided in section 2604 of that Act (122 Stat. 4706), shall remain in effect until October 1, 2013, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2014, whichever is later. 
(b)TableThe table referred to in subsection (a) is as follows:  
Air National Guard: Extension of 2009 Project Authorizations 
 
StateInstallation or LocationProjectAmount 
 
MississippiGulfport-Biloxi International AirportRelocate Munitions Complex$3,400,000 
2614.Extension of authorization of certain fiscal year 2010 projects 
(a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2627), the authorizations set forth in the tables in subsection (b), as provided in sections 2602 and 2604 of that Act (123 Stat. 2649, 2651), shall remain in effect until October 1, 2013, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2014, whichever is later. 
(b)TableThe tables referred to in subsection (a) are as follows:  
Army Reserve: Extension of 2010 Project Authorizations 
 
StateInstallation or LocationProjectAmount 
 
CaliforniaCamp PendletonArmy Reserve Center$19,500,000 
ConnecticutBridgeportArmy Reserve Center/Land$18,500,000 
Air National Guard: Extension of 2010 Project Authorization 
 
StateInstallation or LocationProjectAmount 
 
MississippiGulfport-Biloxi AirportRelocate Base Entrance$6,500,000 
XXVIIBase Realignment and Closure Activities 
 
Subtitle A—Authorization of Appropriations  
Sec. 2701. Authorization of appropriations for base realignment and closure activities funded through Department of Defense Base Closure Account 1990. 
Sec. 2702. Authorization of appropriations for base realignment and closure activities funded through Department of Defense Base Closure Account 2005. 
Subtitle B—Other Matters 
Sec. 2711. Consolidation of Department of Defense base closure accounts and authorized uses of base closure account funds. 
Sec. 2712. Revised base closure and realignment restrictions and Comptroller General assessment of Department of Defense compliance with codified base closure and realignment restrictions. 
AAuthorization of Appropriations  
2701.Authorization of appropriations for base realignment and closure activities funded through Department of Defense Base Closure Account 1990 Funds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2012, for base realignment and closure activities, including real property acquisition and military construction projects, as authorized by the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) and funded through the Department of Defense Base Closure Account 1990 established by section 2906 of such Act as specified in the funding table in section 4601. 
2702.Authorization of appropriations for base realignment and closure activities funded through Department of Defense Base Closure Account 2005 Funds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2012, for base realignment and closure activities, including real property acquisition and military construction projects, as authorized by the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) and funded through the Department of Defense Base Closure Account 2005 established by section 2906A of such Act as specified in the funding table in section 4601. 
BOther Matters 
2711.Consolidation of Department of Defense base closure accounts and authorized uses of base closure account funds 
(a)Establishment of single Department of Defense base closure account; use of fundsThe Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) is amended by striking sections 2906 and 2906A and inserting the following new section 2906: 
 
2906.Department of Defense Base Closure Account 
(a)EstablishmentThere is hereby established on the books of the Treasury an account to be known as the Department of Defense Base Closure Account which shall be administered by the Secretary as a single account. 
(b)Credits to accountThere shall be credited to the Account the following: 
(1)Funds authorized for and appropriated to the Account. 
(2)Funds transferred to the Account pursuant to section 2711(b) of the Military Construction Authorization Act for Fiscal Year 2013. 
(3)Funds that the Secretary may, subject to approval in an appropriation Act, transfer to the Account from funds appropriated to the Department of Defense for any purpose, except that funds may be transferred under the authority of this paragraph only after the date on which the Secretary transmits written notice of, and justification for, such transfer to the congressional defense committees. 
(4)Proceeds received from the lease, transfer, or disposal of any property at a military installation closed or realigned under this part or the 1988 BRAC law. 
(c)Use of Account 
(1)Authorized purposesThe Secretary may use the funds in the Account only for the following purposes: 
(A)To carry out the Defense Environmental Restoration Program under section 2701 of title 10, United States Code, and other environmental restoration and mitigation activities at military installations closed or realigned under this part or the 1988 BRAC law. 
(B)To cover property management, disposal, and caretaker costs incurred at military installations closed or realigned under this part or the 1988 BRAC law. 
(C)To cover costs associated with supervision, inspection, overhead, engineering, and design of military construction projects undertaken under this part or the 1988 BRAC law before September 30, 2013, and subsequent claims, if any, related to such activities. 
(D)To record, adjust, and liquidate obligations properly chargeable to the following accounts: 
(i)The Department of Defense Base Closure Account 2005 established by section 2906A of this part, as in effect on September 30, 2013. 
(ii)The Department of Defense Base Closure Account 1990 established by this section, as in effect on September 30, 2013. 
(iii)The Department of Defense Base Closure Account established by section 207 of the 1988 BRAC law, as in effect on September 30, 2013. 
(2)Sole source of fundsThe Account shall be the sole source of Federal funds for the activities specified in paragraph (1) at a military installation closed or realigned under this part or the 1988 BRAC law. 
(3)Prohibition on use of account for new military constructionExcept as provided in paragraph (1), funds in the Account may not be used, directly or by transfer to another appropriations account, to carry out a military construction project, including a minor military construction project, under section 2905(a) or any other provision of law at a military installation closed or realigned under this part or the 1988 BRAC law.  
(d)Disposal or Transfer of Commissary Stores and Property Purchased With Nonappropriated Funds 
(1)Deposit of proceeds in reserve accountIf any real property or facility acquired, constructed, or improved (in whole or in part) with commissary store funds or nonappropriated funds is transferred or disposed of in connection with the closure or realignment of a military installation under this part, a portion of the proceeds of the transfer or other disposal of property on that installation shall be deposited in the reserve account established under section 204(b)(7)(C) of the 1988 BRAC law. 
(2)The amount so deposited under paragraph (1) shall be equal to the depreciated value of the investment made with such funds in the acquisition, construction, or improvement of that particular real property or facility. The depreciated value of the investment shall be computed in accordance with regulations prescribed by the Secretary. 
(3)Use of reserve fundsSubject to the limitation contained in section 204(b)(7)(C)(iii) of the 1988 BRAC law, amounts in the reserve account are hereby made available to the Secretary, without appropriation and until expended, for the purpose of acquiring, constructing, and improving— 
(A)commissary stores; and 
(B)real property and facilities for nonappropriated fund instrumentalities. 
(e)Consolidated budget justification display for Account 
(1)Consolidated budget information requiredThe Secretary shall establish a consolidated budget justification display in support of the Account that for each fiscal year— 
(A)details the amount and nature of credits to, and expenditures from, the Account during the preceding fiscal year; 
(B)separately details the caretaker and environmental remediation costs associated with each military installation for which a budget request is made; 
(C)specifies the transfers into the Account and the purposes for which these transferred funds will be further obligated, to include caretaker and environment remediation costs associated with each military installation; 
(D)specifies the closure or realignment recommendation, and the base closure round in which the recommendation was made, that precipitated the inclusion of the military installation; and 
(E)details any intra-budget activity transfers within the Account that exceeded $1,000,000 during the preceding fiscal year or that are proposed for the next fiscal year and will exceed $1,000,000.  
(2)SubmissionThe Secretary shall include the information required by paragraph (1) in the materials that the Secretary submits to Congress in support of the budget for a fiscal year submitted by the President pursuant to section 1105 of title 31, United States Code. 
(f)Closure of account; treatment of remaining funds 
(1)ClosureThe Account shall be closed at the time and in the manner provided for appropriation accounts under section 1555 of title 31, United States Code, except that unobligated funds which remain in the Account upon closure shall be held by the Secretary of the Treasury until transferred by law after the congressional defense committees receive the final report transmitted under paragraph (2). 
(2)Final reportNo later than 60 days after the closure of the Account under paragraph (1), the Secretary shall transmit to the congressional defense committees a report containing an accounting of— 
(A)all the funds credited to and expended from the Account or otherwise expended under this part or the 1988 BRAC law; and 
(B)any funds remaining in the Account. 
(g)DefinitionsIn this section: 
(1)The term commissary store funds means funds received from the adjustment of, or surcharge on, selling prices at commissary stores fixed under section 2685 of title 10, United States Code. 
(2)The term nonappropriated funds means funds received from a nonappropriated fund instrumentality. 
(3)The term nonappropriated fund instrumentality means an instrumentality of the United States under the jurisdiction of the Armed Forces (including the Army and Air Force Exchange Service, the Navy Resale and Services Support Office, and the Marine Corps exchanges) which is conducted for the comfort, pleasure, contentment, or physical or mental improvement of members of the Armed Forces. 
(4)The term 1988 BRAC law means title II of the Defense Authorization Amendments and Base Closure and Realignment Act (Public Law 100–526; 10 U.S.C. 2687 note).. 
(b)Closure of existing current accounts; transfer of funds 
(1)ClosureSubject to paragraph (2), the Secretary of the Treasury shall close, pursuant to section 1555 of title 31, United States Code, the following accounts on the books of the Treasury: 
(A)The Department of Defense Base Closure Account 2005 established by section 2906A of the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note), as in effect on the effective date of this section. 
(B)The Department of Defense Base Closure Account 1990 established by section 2906 of the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note), as in effect on the effective date of this section. 
(C)The Department of Defense Base Closure Account established by section 207 of the Defense Authorization Amendments and Base Closure and Realignment Act (Public Law 100–526; 10 U.S.C. 2687 note), as in effect on the effective date of this section. 
(2)Transfer of fundsAll amounts remaining in the three accounts specified in paragraph (1) as of the effective date of this section, shall be transferred, effective on that date, to the Department of Defense Base Closure Account established by section 2906 of the Defense Base Closure and Realignment Act of 1990, as added by subsection (a). 
(3)Cross referencesExcept as provided in this subsection or the context requires otherwise, any reference in a law, regulation, document, paper, or other record of the United States to an account specified in paragraph (1) shall be deemed to be a reference to the Department of Defense Base Closure Account established by section 2906 of the Defense Base Closure and Realignment Act of 1990, as added by subsection (a). 
(c)Conforming amendments 
(1)Repeal of former accountSection 207 of the Defense Authorization Amendments and Base Closure and Realignment Act (Public Law 100–526; 10 U.S.C. 2687 note) is repealed. 
(2)Repeal of obsolete reporting requirementSection 2907 of the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) is repealed. 
(3)Definition 
(A)1990 lawSection 2910(1) of the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) is amended by striking 1990 established by section 2906(a)(1) and inserting established by section 2906(a). 
(B)1988 lawThe Defense Authorization Amendments and Base Closure and Realignment Act (Public Law 100–526; 10 U.S.C. 2687 note) is amended— 
(i)in section 204(b)(7)(A), by striking established by section 207(a)(1); and 
(ii)in section 209(1), by striking established by section 207(a)(1) and inserting established by section 2906(a) of the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note). 
(4)Environmental restorationChapter 160 of title 10, United States Code, is amended— 
(A)in section 2701(d)(2), by striking Department of Defense Base Closure Account 1990 or the Department of Defense Base Closure Account 2005 established under sections 2906 and 2906A and inserting Department of Defense Base Closure Account established by section 2906; 
(B)in section 2703(h)— 
(i)by striking the applicable Department of Defense base closure account and inserting the Department of Defense Base Closure Account established under section 2906 of the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note); and 
(ii)by striking the applicable base closure account and inserting such base closure account; and 
(C)in section 2705(g)(2), by striking Closure Account 1990 and inserting Closure Account. 
(5)Department of Defense Housing FundsSection 2883 of such title is amended— 
(A)in subsection (c)— 
(i)by striking subparagraph (G) of paragraph (1); and 
(ii)by striking subparagraph (G) of paragraph (2); and 
(B)in subsection (f)— 
(i)in the first sentence, by striking or (G) both places it appears; and 
(ii)by striking the second sentence. 
(d)Effective DateThis section and the amendments made by this section shall take effect on the later of— 
(1)October 1, 2013; and 
(2)the date of the enactment of an Act authorizing funds for military construction for fiscal year 2014. 
2712.Revised base closure and realignment restrictions and Comptroller General assessment of Department of Defense compliance with codified base closure and realignment restrictions 
(a)Civilian personnel reductions below prescribed thresholdsSection 2687 of title 10, United States Code, is amended— 
(1)by redesignating subsection (e) as subsection (g) and moving such subsection to the end of the section;  
(2)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively; and 
(3)by inserting after subsection (b) the following new subsection (c): 
 
(c)No action described in subsection (a) with respect to the closure of, or realignment with respect to, any military installation referred to in such subsection may be taken within five years after the date on which a decision is made to reduce the civilian personnel thresholds below the levels prescribed in such subsection.. 
(b)Comptroller General assessmentNot later than 180 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the congressional defense committees a report reviewing the process and criteria used by the Department of Defense to make decisions relating to closures and realignments at military installations, including closures and realignments occurring both above and below the threshold levels specified in section 2687 of title 10, United States Code. 
(c)Conforming amendments relating to redesignation of definitions subsectionTitle 10, United States Code, is amended as follows: 
(1)Section 2391(d)(1) is amended by striking section 2687(e) and inserting section 2687. 
(2)Section 2667(i)(3) is amended by striking section 2687(e)(1) and inserting section 2687. 
XXVIIIMilitary Construction General Provisions 
 
Subtitle A—Military Construction Program and Military Family Housing Changes 
Sec. 2801. Authorized cost and scope variations. 
Sec. 2802. Preparation of master plans for major military installations. 
Sec. 2803. Oversight and accountability for military housing privatization projects and related annual reporting requirements. 
Sec. 2804. Extension of temporary, limited authority to use operation and maintenance funds for construction projects in certain areas outside the United States. 
Sec. 2805. Comptroller General report on in-kind payments. 
Subtitle B—Real Property and Facilities Administration 
Sec. 2811. Clarification of parties with whom Department of Defense may conduct exchanges of real property at certain military installations. 
Sec. 2812. Identification requirements for access to military installations. 
Sec. 2813. Report on property disposals at certain closed military installations and additional authorities to assist local communities in the vicinity of such installations. 
Sec. 2814. Report on reorganization of Air Force Materiel Command organizations. 
Subtitle C—Energy Security 
Sec. 2821. Congressional notification for contracts for the provision and operation of energy production facilities authorized to be located on real property under the jurisdiction of a military department. 
Sec. 2822. Availability and use of Department of Defense energy cost savings to promote energy security. 
Sec. 2823. Continuation of limitation on use of funds for Leadership in Energy and Environmental Design (LEED) gold or platinum certification. 
Sec. 2824. Guidance on financing for renewable energy projects. 
Sec. 2825. Energy savings performance contract report. 
Subtitle D—Provisions Related to Asia-Pacific Military Realignment 
Sec. 2831. Certification of military readiness need for a Live Fire Training Range Complex on Guam as condition on establishment of range complex. 
Sec. 2832. Realignment of Marine Corps forces in Asia-Pacific region. 
Subtitle E—Land Conveyances 
Sec. 2841. Modification of authorized consideration, Broadway Complex of the Department of the Navy, San Diego, California. 
Sec. 2842. Use of proceeds, land conveyance, Tyndall Air Force Base, Florida. 
Sec. 2843. Land conveyance, John Kunkel Army Reserve Center, Warren, Ohio. 
Sec. 2844. Land conveyance, Castner Range, Fort Bliss, Texas. 
Sec. 2845. Modification of land conveyance, Fort Hood, Texas. 
Sec. 2846. Land conveyance, Local Training Area for Browning Army Reserve Center, Utah. 
Subtitle F—Other Matters 
Sec. 2851. Modification of notice requirements in advance of permanent reduction of sizable numbers of members of the Armed Forces at military installations. 
Sec. 2852. Acceptance of gifts and services to support military museum programs and use of cooperative agreements with nonprofit entities for military museum and military educational institution programs. 
Sec. 2853. Additional exemptions from certain requirements applicable to funding for data servers and centers. 
Sec. 2854. Redesignation of the Center for Hemispheric Defense Studies as the William J. Perry Center for Hemispheric Defense Studies. 
Sec. 2855. Sense of Congress regarding establishment of military divers memorial at Washington Navy Yard. 
Sec. 2856. Limitation on availability of funds pending report regarding acquisition of land and development of a training range facility adjacent to the Marine Corps Air Ground Combat Center Twentynine Palms, California. 
Sec. 2857. Oversight and maintenance of closed base cemeteries overseas containing the remains of members of the Armed Forces or citizens of the United States. 
Sec. 2858. Report on establishment of joint Armed Forces historical storage and preservation facility. 
Sec. 2859. Establishment of commemorative work to Gold Star Mothers. 
Sec. 2860. Establishment of commemorative work to slaves and free Black persons who served in American Revolution. 
AMilitary Construction Program and Military Family Housing Changes 
2801.Authorized cost and scope variationsSection 2853 of title 10, United States Code, is amended— 
(1)in subsection (a), by striking was approved originally and inserting was authorized; 
(2)in subsection (b)— 
(A)in paragraph (1), by adding at the end the following: Any reduction in scope of work for a military construction project shall not result in a facility or item of infrastructure that is not complete and useable or does not fully meet the mission requirement contained in the justification data provided to Congress as part of the request for authorization of the project, construction, improvement, or acquisition.; and 
(B)by adding at the end the following new paragraph: 
 
(3)In this subsection, the term scope of work refers to the function, size, or quantity of a facility or item of complete and useable infrastructure contained in the justification data provided to Congress as part of the request for authorization of the project, construction, improvement, or acquisition.; 
(3)in subsection (c)(1)(A), by striking and the reasons therefor, including a description and inserting , the reasons therefor, a certification that the mission requirement identified in the justification data provided to Congress can be still be met with the reduced scope, and a description; and 
(4)by adding at the end the following new subsection: 
 
(e)Notwithstanding the authority under subsections (a) through (d), the Secretary concerned shall ensure compliance of contracts for military construction projects and for the construction, improvement, and acquisition of military family housing projects with section 1341 of title 31 (commonly referred to as the Anti-Deficiency Act).. 
2802.Preparation of master plans for major military installations 
(a)Military installation master plansSubchapter III of chapter 169 of title 10, United States Code, is amended by inserting after section 2863 the following new section: 
 
2864.Master plans for major military installations 
(a)Plans requiredAt a time interval prescribed by the Secretary concerned (but not less frequently than once every 10 years), the commander of each major military installation under the jurisdiction of the Secretary shall ensure that an installation master plan is developed to address environmental planning, sustainable design and development, sustainable range planning, real property master planning, and transportation planning. 
(b)Transportation componentThe transportation component of the master plan for a major military installation shall be developed and updated in consultation with the metropolitan planning organization designated for the metropolitan planning area in which the military installation is located.  
(c)DefinitionsIn this section: 
(1)The term major military installation has the meaning given to the term large site in the most recent version of the Department of Defense Base Structure Report issued before the time interval prescribed for development of installation master plans arises under subsection (a). 
(2)The terms metropolitan planning area and metropolitan planning organization have the meanings given those terms in section 134(b) of title 23 and section 5303(b) of title 49.. 
(b)Clerical amendmentThe table of sections at the beginning of subchapter III of chapter 169 of such title is amended by inserting after the item relating to section 2863 the following new item: 
 
 
2864. Master plans for major military installations.. 
2803.Oversight and accountability for military housing privatization projects and related annual reporting requirements 
(a)Financial integrity and accountability measures for sustainment of privatization projects 
(1)Financial integrity and accountability measures requiredSection 2885 of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(f)Financial integrity and accountability measures 
(1)The regulations required by subsection (a) shall address the following requirements for each military housing privatization project upon the completion of the construction or renovation of the housing units: 
(A)The financial health and performance of the privatization project, including the debt-coverage ratio of the project and occupancy rates for the housing units. 
(B)An assessment of the backlog of maintenance and repair of the housing units. 
(2)If the debt service coverage for a military housing privatization project falls below 1.0 or the occupancy rates for the housing units of the project are below 75 percent for more than one year, the Secretary concerned shall require the development of a plan to address the financial risk of the project.. 
(2)Conforming amendmentSubsection (a) of such section is amended in the matter preceding paragraph (1) by inserting before the period at the end of the first sentence the following: during the course of the construction or renovation of the housing units.  
(b)Annual reporting requirementsSection 2884 of such title is amended by striking subsection (b) and inserting the following new subsections: 
 
(b)Annual reports to accompany budget materialsThe Secretary of Defense shall include each year in the materials that the Secretary submits to Congress in support of the budget submitted by the President pursuant to section 1105 of title 31 the following: 
(1)A separate report on the expenditures and receipts during the preceding fiscal year covering each of the Funds established under section 2883 of this title, including a description of the specific construction, acquisition, or improvement projects from which funds were transferred and the privatization projects or contracts to which those funds were transferred. Each report shall also include, for each military department or defense agency, a description of all funds to be transferred to such Funds for the current fiscal year and the next fiscal year. 
(2)A report setting forth, by armed force, the following: 
(A)An estimate of the amounts of basic allowance for housing under section 403 of title 37 that will be paid, during the current fiscal year and the fiscal year for which the budget is submitted, to members of the armed forces living in housing provided under the authorities in this subchapter. 
(B)The number of units of military family housing and military unaccompanied housing upon which the estimate under subparagraph (A) for the current fiscal year and the next fiscal year is based. 
(3)A description of the plans for housing privatization activities to be carried out under this subchapter— 
(A)during the fiscal year for which the budget is submitted; and 
(B)during the period covered by the then-current future-years defense plan under section 221 of this title. 
(4)A report identifying each family housing unit acquired or constructed under this subchapter that is used, or intended to be used, as quarters for a general officer or flag officer and for which the total operation, maintenance, and repair costs for the unit exceeded $50,000. For each housing unit so identified, the report shall also include the total of such operation, maintenance, and repair costs. 
(c)Annual report on privatization projectsThe Secretary of Defense shall submit to the congressional defense committees a semi-annual report containing on evaluation of the status of oversight and accountability measures under section 2885 of this title for military housing privatization projects. To the extent each Secretary concerned has the right to attain the information described in this subsection, each report shall include, at a minimum, the following: 
(1)An assessment of the backlog of maintenance and repair at each military housing privatization project where a significant backlog exists, including an estimation of the cost of eliminating the maintenance and repair backlog. 
(2)If the debt associated with a privatization project exceeds net operating income or the occupancy rates for the housing units are below 75 percent for more than one year, the plan developed to mitigate the financial risk of the project. 
(3)An assessment of any significant project variances between the actual and pro forma deposits in the recapitalization account. 
(4)The details of any significant withdrawals from a recapitalization account, including the purpose and rationale of the withdrawal and, if the withdrawal occurs before the normal recapitalization period, the impact of the early withdrawal on the financial health of the project. 
(5)An assessment of the extent to which the information required to comply with paragraphs (1) through (4) has been requested by the Secretaries, but has not been made available. 
(6)An assessment of cost assessed to members of the armed forces for utilities compared to utility rates in the local area.. 
2804.Extension of temporary, limited authority to use operation and maintenance funds for construction projects in certain areas outside the United StatesSection 2808 of the Military Construction Authorization Act for Fiscal Year 2004 (division B of Public Law 108–136; 117 Stat. 1723), as most recently amended by section 2804 of the Military Construction Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81; 125 Stat. 1685), is further amended— 
(1)in subsection (c)— 
(A)by striking paragraph (2); 
(B)by redesignating paragraph (3) as paragraph (2); and 
(C)in paragraph (2), as so redesignated, by striking the second sentence; and 
(2)in subsection (h)— 
(A)in paragraph (1), by striking September 30, 2012 and inserting September 30, 2013; and 
(B)in paragraph (2), by striking fiscal year 2013 and inserting fiscal year 2014. 
2805.Comptroller General report on in-kind payments 
(a)Reports required 
(1)Initial reportNot later than 270 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the congressional defense committees a report on the construction or renovation of Department of Defense facilities with in-kind payments. The report shall cover construction or renovation projects begun during the preceding two years. 
(2)UpdatesNot later than one year after submitting the report required under paragraph (1), and annually thereafter for three years, the Comptroller General shall submit to the congressional defense committees a report covering projects begun since the most recent report. 
(b)ContentEach report required under subsection (a) shall include the following elements: 
(1)A listing of each facility constructed or renovated for the Department of Defense as payment in kind. 
(2)The value in United States dollars of that construction or renovation. 
(3)The source of the in-kind payment. 
(4)The agreement pursuant to which the in-kind payment was made. 
(5)A description of the purpose and need for the construction or renovation. 
BReal Property and Facilities Administration 
2811.Clarification of parties with whom Department of Defense may conduct exchanges of real property at certain military installationsSection 2869(a)(1) of title 10, United States Code, is amended— 
(1)by striking any eligible entity and inserting any person; 
(2)by striking the entity and inserting the person; and 
(3)by striking their control and inserting the person’s control. 
2812.Identification requirements for access to military installations 
(a)Procedural requirements for identification verificationNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall publish procedural requirements regarding access to military installations in the United States by individuals, including individuals performing work under a contract awarded by the Department of Defense. The procedural requirements may vary between military installations, or parts of installations, depending on the nature of the installation, the nature of the access granted, and the level of security required. 
(b)Issues addressedThe procedures required by subsection (a) shall address, at a minimum, the following: 
(1)The forms of identification to be required to permit entry. 
(2)The measures to be used to verify the authenticity of such identification and identify individuals who seek unauthorized access to a military installation through the use of fraudulent identification or other means. 
(3)The measures to be used to notify Department of Defense security personnel of any attempt to gain unauthorized access to a military installation. 
2813.Report on property disposals at certain closed military installations and additional authorities to assist local communities in the vicinity of such installations 
(a)Report requiredNot later than 270 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the disposition of any closure of an active-duty military installation since 1988 in the United States that— 
(1)was not subject to the property disposal provisions contained in the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note); and 
(2)for which property disposals have not been completed as of the date of the enactment of this Act. 
(b)ElementsThe report required by subsection (a) shall include the following: 
(1)A description of the status of property described in subsection (a). 
(2)An assessment of the environmental conditions of, and plans and costs for environmental remediation for, each such property; 
(3)The plan and schedule, if currently available, for the disposal of each such property. 
(4)A description of additional future financial liability or other policy impacts to the Department of Defense that are likely to be incurred in the event that statutory authorities provided by Congress in connection with the disposition of military installations closed under a base closure law are extended to military installations closed apart from a base closure law and for which property disposals have not been completed as of the date of the enactment of this Act. 
(5)Such recommendations, if any, as the Secretary of Defense considers appropriate for additional authorities to assist the Department in expediting the disposal of property at closed military installations in order to facilitate economic redevelopment for local communities. 
(c)DefinitionsIn this section: 
(1)The term base closure law has the meaning given that term in section 101(a)(17) of title 10, United States Code. 
(2)The term military installation means a base, camp, post, station, yard, center, homeport facility for any ship, or other activity under the jurisdiction of the Department of Defense in the United States. 
(3)The term United States means the several States, the District of Columbia, the Commonwealth of Puerto Rico, American Samoa, the Virgin Islands, the Commonwealth of the Northern Mariana Islands, and Guam. 
2814.Report on reorganization of Air Force Materiel Command organizations 
(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the reorganization of Air Force Materiel Command organizations. 
(b)ElementsThe report required under subsection (a) shall include the following elements: 
(1)An assessment of the efficiencies and effectiveness associated with the reorganization of Air Force Materiel Command organizations. 
(2)An assessment of the organizational construct to determine how institutional synergies that were previously available in a collocated center can be replicated in the new Air Force Materiel Command Center reorganization, including an assessment of the following Air Force Materiel Command capabilities: 
(A)Science and Technology, Acquisition. 
(B)Developmental Test and Evaluation. 
(3)An assessment of synergistic efficiencies associated with capabilities of collocated organizations of other commands, including an assessment of the impact of the reorganization of the Air Force Materiel Command on the responsibilities of other commands regarding the following: 
(A)Operational Test and Evaluation. 
(B)Follow-on Operational Test and Evaluation. 
(4)An assessment of how the Air Force reorganization of Air Force Materiel Command is in adherence with section 2687 of title 10, United States Code. 
(5)An analysis of the extent to which the proposed changes in the Air Force management structure were coordinated with the Office of the Secretary of Defense and the degree to which any concerns raised by such Office were addressed in the approach selected by the Air Force. 
CEnergy Security 
2821.Congressional notification for contracts for the provision and operation of energy production facilities authorized to be located on real property under the jurisdiction of a military departmentSection 2662(a)(1) of title 10, United States Code, is amended by adding at the end the following new subparagraph: 
 
(H)Any transaction or contract action for the provision and operation of energy production facilities on real property under the jurisdiction of the Secretary of a military department, as authorized by section 2922a(a)(2) of this title, if the term of the transaction or contract exceeds 20 years.. 
2822.Availability and use of Department of Defense energy cost savings to promote energy securitySection 2912(b)(1) of title 10, United States Code, is amended by inserting after additional energy conservation the following: and energy security. 
2823.Continuation of limitation on use of funds for Leadership in Energy and Environmental Design (LEED) gold or platinum certification 
(a)Additional requirements for report on energy-efficiency standardsSubsection (a) of section 2830 of the Military Construction Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81; 125 Stat. 1695) is amended— 
(1)in paragraph (1), by striking Not later than June 30, 2012, the and inserting The; and 
(2)by striking paragraph (3) and inserting the following new paragraph (3): 
 
(3)Department of Defense Unified Facilities Criteria and related policiesThe report shall also include the Department of Defense Unified Facilities Criteria and related Department of Defense policies, which shall be updated— 
(A)to reflect comprehensive guidance for the pursuit of design and building standards throughout the Department of Defense that specifically address energy- and water-efficient standards and sustainable design attributes for military construction based on the cost-benefit analysis, return on investment, total ownership costs, and demonstrated payback of the design standards specified in subparagraphs (A), (B), (C), and (D) of paragraph (2); and 
(B)to ensure that the building design and certification standards are applied to each military construction project based on geographic location and local circumstances to ensure maximum savings.. 
(b)Prohibition on Use of Funds for LEED Gold or Platinum Certification pending reportSubsection (b)(1) of such section is amended— 
(1)by striking for fiscal year 2012 and inserting for fiscal year 2012 or 2013; and 
(2)by inserting before the period at the end the following: until the report required by subsection (a) is submitted to the congressional defense committees. 
2824.Guidance on financing for renewable energy projects 
(a)Guidance on use of available financing approaches 
(1)IssuanceNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall— 
(A)issue guidance about the use of available financing approaches for financing renewable energy projects; and 
(B)direct the Secretaries of the military departments to update their military department-wide guidance accordingly. 
(2)ElementsThe guidance issued pursuant to paragraph (1) should describe the requirements and restrictions applicable to the underlying authorities and any Department of Defense-specific guidelines for using appropriated funds and alternative-financing approaches for renewable energy projects to maximize cost savings and energy efficiency for the Department of Defense. 
(b)Guidance on use of business case analysesNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall issue guidance that establishes and clearly describes the processes used by the military departments to select financing approaches for renewable energy projects to ensure that business case analyses are completed to maximize cost savings and energy efficiency and mitigate drawbacks and risks associated with different financing approaches. 
(c)Information sharingNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall develop a formalized communications process, such as a shared Internet website, that will enable officials at military installations to have timely access on an ongoing basis to information related to financing renewable energy projects on other installations, including best practices and lessons that officials at other installations have learned from their experiences in financing renewable energy projects. 
(d)ConsultationThe Secretary of Defense shall issue the guidance under subsections (a) and (b) and develop the communications process under subsection (c) in consultation with the Under Secretary of Defense for Acquisition, Technology, and Logistics and the Deputy Under Secretary of Defense for Installations and Environment. The Secretary of Defense shall also issue the guidance under subsection (b) in consultation with the Secretaries of the military departments. 
2825.Energy savings performance contract report 
(a)Report requiredNot later than June 30, 2013, the Secretary of Defense shall submit to the congressional defense committees a report on the use of energy savings performance contracts awarded by the Department of Defense during calendar years 2010, 2011, and 2012. 
(b)Elements of reportThe report shall include the following (identified for each military department separately): 
(1)The amount of appropriated funds that were obligated or expended during calendar years 2010, 2011, and 2012 for energy savings performance contracts and any funds remaining to be obligated or expended for such energy savings performance contracts. 
(2)The amount of such funds that have been used for comprehensive retrofits. 
(3)The amount of such funds that have been used to leverage private sector capital, including the amount of such capital. 
(4)The amount of savings that have been achieved, or that are expected to be achieved, as a result of such energy savings performance contracts.  
DProvisions Related to Asia-Pacific Military Realignment 
2831.Certification of military readiness need for a Live Fire Training Range Complex on Guam as condition on establishment of range complexA Live Fire Training Range Complex on Guam may not be established (including any construction or lease of lands related to such establishment) in coordination with the realignment of United States Armed Forces in the Pacific until the Secretary of Defense certifies to the congressional defense committees that there is a military training and readiness requirement for the Live Fire Training Range Complex. 
2832.Realignment of Marine Corps forces in Asia-Pacific region 
(a)Restriction on use of funds for realignmentExcept as provided in subsection (c), none of the funds authorized to be appropriated under this Act, and none of the amounts provided by the Government of Japan for construction activities on land under the jurisdiction of the Department of Defense, may be obligated to implement the realignment of Marine Corps forces from Okinawa to Guam or Hawaii until each of the following occurs: 
(1)The Commander of the United States Pacific Command provides to the congressional defense committees an assessment of the strategic and logistical resources needed to ensure the distributed lay-down of members of the Marine Corps in the United States Pacific Command Area of Responsibility meets the contingency operations plans. 
(2)The Secretary of Defense submits to the congressional defense committees master plans for the construction of facilities and infrastructure to execute the Marine Corps distributed lay-down on Guam and Hawaii, including a detailed description of costs and the schedule for such construction. 
(3)The Secretary of the Navy submits a plan to the congressional defense committees detailing the proposed investments and schedules required to restore facilities and infrastructure at Marine Corps Air Station Futenma. 
(4)A plan coordinated by all pertinent Federal agencies is provided to the congressional defense committees detailing descriptions of work, costs, and a schedule for completion of construction, improvements, and repairs to the non-military utilities, facilities, and infrastructure, if any, on Guam affected by the realignment of forces. 
(b)Restriction on development of public infrastructureIf the Secretary of Defense determines that any grant, cooperative agreement, transfer of funds to another Federal agency, or supplement of funds available in fiscal year 2012 or 2013 under Federal programs administered by agencies other than the Department of Defense will result in the development (including repair, replacement, renovation, conversion, improvement, expansion, acquisition, or construction) of public infrastructure on Guam, the Secretary of Defense may not carry out such grant, transfer, cooperative agreement, or supplemental funding unless such grant, transfer, cooperative agreement, or supplemental funding is specifically authorized by law. 
(c)Exceptions to funding restrictionThe Secretary of Defense may use funds described in subsection (a)— 
(1)to complete additional analysis or studies required under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) for proposed actions on Guam or Hawaii; 
(2)to initiate planning and design of construction projects at Andersen Air Force Base and Andersen South; and 
(3)to carry out any military construction project for which an authorization of appropriations is provided in section 2204, as specified in the funding table in section 4601. 
(d)DefinitionsIn this section: 
(1)Distributed lay-downThe term distributed lay-down refers to the planned distribution of members of the Marine Corps in Okinawa, Guam, Hawaii, Australia, and possibly elsewhere that is contemplated in support of the joint statement of the United States–Japan Security Consultative Committee issued April 26, 2012, in the District of Columbia (April 27, 2012, in Tokyo). 
(2)Public infrastructureThe term public infrastructure means any utility, method of transportation, item of equipment, or facility under the control of a public entity or State or local government that is used by, or constructed for the benefit of, the general public. 
(e)Repeal of superseded lawSection 2207 of the Military Construction Authorization Act for Fiscal Year 2012 (division B of Public Law 112-81; 125 Stat. 1668) is repealed. 
ELand Conveyances 
2841.Modification of authorized consideration, Broadway Complex of the Department of the Navy, San Diego, CaliforniaSection 2732(b)(1)(A) of the Military Construction Authorization Act, 1987 (division B of Public 99–661; 100 Stat. 4046) is amended by striking constructed on such real property by the lessees. and inserting the following:  
constructed by the lessees— 
(i)on such real property; or 
(ii)on other real property within the boundaries of the metropolitan San Diego, California, area.. 
2842.Use of proceeds, land conveyance, Tyndall Air Force Base, FloridaSection 2862(c) of the Military Construction Authorization Act for Fiscal Year 2000 (division B of Public Law 106–65; 113 Stat. 869) is amended by striking construct or improve military family housing units and all that follows through the period at the end and inserting improve or repair facilities at Tyndall Air Force Base.. 
2843.Land conveyance, John Kunkel Army Reserve Center, Warren, Ohio 
(a)Conveyance authorizedThe Secretary of the Army may convey, without consideration, to the Village of Lordstown, Ohio (in this section referred to as the Village), all right, title, and interest of the United States in and to a parcel of real property, including any improvements thereon, consisting of approximately 6.95 acres and containing the John Kunkel Army Reserve Center located at 4967 Tod Avenue in Warren, Ohio, for the purpose of permitting the Village to use the parcel for public purposes. 
(b)Interim leaseUntil such time as the real property described in subsection (a) is conveyed to the Village, the Secretary may lease the property to the Village. 
(c)Reversionary interestIf the Secretary determines at any time that the real property conveyed under subsection (a) is not being used in accordance with the purpose of the conveyance specified in subsection (a) or that the Village has violated a condition imposed by subsection (e), all right, title, and interest in and to such real property, including any improvements thereto, shall, at the option of the Secretary, revert to and become the property of the United States, and the United States shall have the right of immediate entry onto such real property. A determination by the Secretary under this subsection shall be made on the record after an opportunity for a hearing. 
(d)Payment of costs of conveyance 
(1)Payment requiredThe Secretary shall require the Village to cover costs (except costs for environmental remediation of the property) to be incurred by the Secretary, or to reimburse the Secretary for such costs incurred by the Secretary, to carry out the conveyance under subsection (a), including survey costs, costs for environmental documentation, and any other administrative costs related to the conveyance. If amounts are collected from the Village in advance of the Secretary incurring the actual costs, and the amount collected exceeds the costs actually incurred by the Secretary to carry out the conveyance, the Secretary shall refund the excess amount to the Village. 
(2)Treatment of amounts receivedAmounts received as reimbursement under paragraph (1) shall be credited to the fund or account that was used to cover those costs incurred by the Secretary in carrying out the conveyance. Amounts so credited shall be merged with amounts in such fund or account, and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account. 
(e)Conditions of conveyanceThe conveyance of the real property under subsection (a) shall be subject to the following conditions: 
(1)That the Village not use any Federal funds to cover any portion of the conveyance costs required by subsection (d) to be paid by the Village or to cover the costs for the design or construction of any facility on the property. 
(2)That the Village begin using the property for public purposes before the end of the five-year period beginning on the date of conveyance.  
(f)Description of propertyThe exact acreage and legal description of the property to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary. 
(g)Additional termsThe Secretary may require such additional terms and conditions in connection with the conveyance as the Secretary considers appropriate to protect the interests of the United States. 
2844.Land conveyance, Castner Range, Fort Bliss, Texas 
(a)Conveyance authorized 
(1)Conveyance authorityThe Secretary of the Army may convey, without consideration, to the Parks and Wildlife Department of the State of Texas (in this section referred to as the Department) all right, title, and interest of the United States in and to a parcel of real property, including any improvements thereon, consisting of approximately 7,081 acres at Fort Bliss, Texas, for the purpose of permitting the Department to establish and operate a park as an element of the Franklin Mountains State Park. 
(2)Piecemeal conveyancesIn anticipation of the conveyance of the entire parcel of real property described in paragraph (1), the Secretary may subdivide the parcel and convey to the Department portions of the real property as the Secretary determines that the condition of the real property is compatible with the Department’s intended use of the property. 
(b)Reversionary interestIf the Secretary determines at any time that the real property conveyed under subsection (a) is not being used in accordance with the purpose of the conveyance, all right, title, and interest in and to such real property, including any improvements thereto, shall, at the option of the Secretary, revert to and become the property of the United States, and the United States shall have the right of immediate entry onto such real property. A determination by the Secretary under this subsection shall be made on the record after an opportunity for a hearing. 
(c)Payment of Costs of Conveyances 
(1)Payment requiredThe Secretary shall require the Department to cover costs to be incurred by the Secretary, or to reimburse the Secretary for costs incurred by the Secretary, to carry out the land conveyance under this section, including survey costs, costs related to environmental documentation, and other administrative costs related to the conveyance. If amounts are collected from the Department in advance of the Secretary incurring the actual costs, and the amount collected exceeds the costs actually incurred by the Secretary to carry out the land exchange, the Secretary shall refund the excess amount to Department. This paragraph does not apply to costs associated with the environmental remediation of the property to be conveyed. 
(2)Treatment of amounts receivedAmounts received as reimbursements under paragraph (1) shall be credited to the fund or account that was used to cover the costs incurred by the Secretary in carrying out the land exchange. Amounts so credited shall be merged with amounts in such fund or account and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account. 
(c)Description of propertyThe exact acreage and legal descriptions of the parcels of real property to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary. 
(d)Additional terms and conditionsThe Secretary may require such additional terms and conditions in connection with the conveyances under subsection (a) as the Secretary considers appropriate to protect the interests of the United States. 
2845.Modification of land conveyance, Fort Hood, TexasSection 2848(a) of the Military Construction Authorization Act for Fiscal Year 2005 (division B of Public Law 108–375; 118 Stat. 2140) is amended by striking for the sole purpose and all that follows through Central Texas. and inserting the following:  
for the purpose of permitting the University System to use the property—  
(1)for the establishment of a State-supported university, separate from other universities of the University System, designated as Texas A&M University, Central Texas; and  
(2)for such other educational purposes as the University System considers to be appropriate and the Secretary of the Army determines to be compatible with military activities in the vicinity of the property.. 
2846.Land conveyance, Local Training Area for Browning Army Reserve Center, Utah 
(a)Conveyance authorizedThe Secretary of the Army may convey, without consideration, to the State of Utah Department of Veterans Affairs (in this section referred to as the Department) all right, title, and interest of the United States in and to a parcel of unimproved real property consisting of approximately five acres of the Local Training Area for the Browning Army Reserve Center, Utah, for the purpose of constructing and operating a Community Based Outpatient Clinic adjacent to the George E. Wahlen Veterans Home in Ogden, Utah. 
(b)Payment of costs of conveyance 
(1)Payment requiredThe Secretary may require the Department to cover costs to be incurred by the Secretary, or to reimburse the Secretary for costs incurred by the Secretary, to carry out the conveyance under subsection (a), including survey costs, costs related to environmental documentation, and other administrative costs related to the conveyance. If amounts paid to the Secretary in advance exceed the costs actually incurred by the Secretary to carry out the conveyance, the Secretary shall refund the excess amount to the Department. 
(2)Treatment of amounts receivedAmounts received as reimbursement under paragraph (1) shall be credited to the fund or account that was used to cover the costs incurred by the Department. Amounts so credited shall be merged with amounts in such fund or account, and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account. 
(c)Description of propertyThe exact acreage and legal description of the real property to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary. 
(d)Additional terms and conditionsThe Secretary may require such additional terms and conditions in connection with the conveyance under subsection (a) as the Secretary considers appropriate to protect the interests of the United States. 
FOther Matters 
2851.Modification of notice requirements in advance of permanent reduction of sizable numbers of members of the Armed Forces at military installations 
(a)Calculation of number of affected membersSubsection (a) of section 993 of title 10, United States Code, is amended by adding at the end the following new sentence: In calculating the number of members to be reduced, the Secretary shall take into consideration both direct reductions and indirect reductions.. 
(b)Notice requirementsSubsection (b) of such section is amended by striking paragraphs (1) through (3) and inserting the following new paragraphs: 
 
(1)the Secretary of Defense or the Secretary of the military department concerned— 
(A)submits to Congress a notice of the proposed reduction and the number of military and civilian personnel assignments affected, including reductions in base operations support services and personnel to occur because of the proposed reduction; and 
(B)includes in the notice a justification for the reduction and an evaluation of the costs and benefits of the reduction and of the local economic, strategic, and operational consequences of the reduction; and 
(2)a period of 90 days expires following the day on which the notice is submitted to Congress.. 
(c)DefinitionsSuch section is further amended by adding at the end the following new subsection: 
 
(d)DefinitionsIn this section: 
(1)The term indirect reduction means subsequent planned reductions or relocations in base operations support services and personnel able to occur due to the direct reductions. 
(2)The term military installation means a base, camp, post, station, yard, center, homeport facility for any ship, or other activity under the jurisdiction of the Department of Defense, including any leased facility, which is located within any of the several States, the District of Columbia, the Commonwealth of Puerto Rico, American Samoa, the Virgin Islands, the Commonwealth of the Northern Mariana Islands, or Guam. Such term does not include any facility used primarily for civil works, rivers and harbors projects, or flood control projects.. 
2852.Acceptance of gifts and services to support military museum programs and use of cooperative agreements with nonprofit entities for military museum and military educational institution programs 
(a)Acceptance of gifts and services 
(1)In generalSubsection (a) of section 2601 of title 10, United States Code, is amended— 
(A)by striking Subject to subsection (d)(2), the and inserting (1) The; and 
(B)by adding at the end the following new paragraph: 
 
(2) 
(A)Notwithstanding section 1342 of title 31, the Secretary concerned may accept a gift of services for a military museum program from a nonprofit entity established for the purpose of supporting a military museum program. Employees or personnel of a nonprofit entity who provide a gift of services under this subparagraph may not be considered to be employees of the United States. 
(B)For the use and benefit of a military museum program, the Secretary concerned may solicit from a bona fide collector a gift of books, manuscripts, works of art, historical artifacts, drawings, plans, models, or condemned or obsolete combat materiel.. 
(2)Conforming amendmentsSuch section is further amended— 
(A)in subsection (b)(1), by striking Subject to subsection (d)(2), the and inserting The;  
(B)in subsection (d)— 
(i)in paragraph (1), by striking subsection (b) and inserting such subsections; and 
(ii)in paragraph (2), by striking and money may not be accepted under subsection (a) and property, money, and services may not be accepted under subsection and inserting , money, and services may not be accepted under subsection (a) or; and 
(C)in subsection (f), by striking or money accepted under subsection (a) and any property, money, or services accepted under subsection and inserting , money, or services accepted under subsection (a) or. 
(b)Authority for cooperative agreements 
(1)In generalChapter 155 of such title is amended by adding at the end the following new section: 
 
2615.Military museums and military education programs: cooperative agreement authority 
(a)Use authorizedThe Secretary concerned may enter into a cooperative agreement with a nonprofit entity for purposes related to— 
(1)a military museum program; or 
(2)the support of a military educational institution program. 
(b)Cooperative agreement describedFor purposes of subsection (a), an authorized cooperative agreement is described in section 6305 of title 31, except that the use of a cooperative agreement by the Secretary concerned is limited to nonprofit entities.. 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
2615. Military museums and military education programs: cooperative agreement authority.. 
2853.Additional exemptions from certain requirements applicable to funding for data servers and centersSection 2867(c) of the Military Construction Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81; 125 Stat. 1706; 10 U.S.C. 2223a note) is amended— 
(1)by striking Exception.—The Chief and inserting the following:  
Exceptions.— 
(1)Intelligence componentsThe Chief; and 
(2)by inserting at the end the following new paragraph: 
 
(2)Research, development, test, and evaluation programsThe Chief Information Officer of the Department may exempt from the applicability of this section research, development, test, and evaluation programs that use authorization of appropriations for the High Performance Computing Modernization Program (Program Element 0603461A) if the Chief Information Officer determines that the exemption is in the best interest of national security.. 
2854.Redesignation of the Center for Hemispheric Defense Studies as the William J. Perry Center for Hemispheric Defense Studies 
(a)RedesignationThe Department of Defense regional center for security studies known as the Center for Hemispheric Defense Studies is hereby renamed the William J. Perry Center for Hemispheric Defense Studies. 
(b)Conforming amendments 
(1)Reference to regional centers for strategic studiesSection 184 of title 10, United States Code, is amended— 
(A)in subsection (b)(2)(C), by striking The Center for Hemispheric Defense Studies and inserting The William J. Perry Center for Hemispheric Defense Studies; and 
(B)in subsection (f)(5), by striking the Center for Hemispheric Defense Studies and inserting the William J. Perry Center for Hemispheric Defense Studies. 
(2)Acceptance of gifts and donationsSection 2611(a)(2)(C) of such title is amended by striking Center for Hemispheric Defense Studies. and inserting William J. Perry Center for Hemispheric Defense Studies.. 
(c)ReferencesAny reference to the Department of Defense Center for Hemispheric Defense Studies in any law, regulation, map, document, record, or other paper of the United States shall be deemed to be a reference to the William J. Perry Center for Hemispheric Defense Studies. 
2855.Sense of Congress regarding establishment of military divers memorial at Washington Navy YardIt is the sense of Congress that the Secretary of the Navy should provide an appropriate site at the former Navy Dive School at the Washington Navy Yard for a memorial to honor the members of the Armed Forces who have served as divers and whose service in defense of the United States has been carried out beneath the waters of the world, subject to the conditions that— 
(1)the memorial be paid for with private funds; and 
(2)the Secretary of the Navy retain exclusive authority to approve the design and site of the memorial. 
2856.Limitation on availability of funds pending report regarding acquisition of land and development of a training range facility adjacent to the Marine Corps Air Ground Combat Center Twentynine Palms, California 
(a)FindingsCongress makes the following findings: 
(1)The Marine Corps has studied the feasibility of acquiring land and developing a training range facility to conduct Marine Expeditionary Brigade level live-fire training on or near the West Coast. 
(2)The Bureau of Land Management estimates on national economic impact show $261,500,000 in commerce at risk. 
(3)Economic impact on the local community is estimated to be $71,100,000. 
(b)Limitation of funds pending report 
(1)In generalThe Secretary of the Navy may not obligate or expend funds for the transfer of land or development of a new training range on land adjacent to the Marine Corps Air Ground Combat Center Twentynine Palms, California, until the Secretary of the Navy has provided the congressional defense committees a report on the Marine Corps’ efforts with respect to the proposed training range. 
(2)Elements of reportThe report required under paragraph (1) shall be submitted not later than 90 days after the date of the enactment of this Act and shall include the following: 
(A)A description of the actual training requirements for the proposed range and where those training requirements are currently being met to support combat deployments. 
(B)Identification of the impact on off-road vehicle recreational users of the land, the economic impact on the local economy, the recreation industry, and any other stakeholders. 
(C)Identification of any concerns discussed with the Bureau of Land Management regarding their assessments of the impact on other users. 
(D)Identification of the impact on the State of California’s 1980 Desert Conservation Plan regarding allocation of the Off Highway Vehicle Recreation Areas. 
(E)An evaluation of the potential to use the same land without transfer, but under specific permits for use provided by the Bureau of Land Management (as such permits are used at other locations from the Forest Service and Bureau of Land Management). 
(F)An evaluation of any potential impacts on other Bureau of Land Management lands proximate to Marine Corps Air Ground Combat Center Twentynine Palms or other locations in the geographic region. 
(3)Secretary of Defense WaiverIn the event of urgent national need, the Secretary of Defense may notify the congressional defense committees and waive the requirement for the report required under paragraph (1). 
2857.Oversight and maintenance of closed base cemeteries overseas containing the remains of members of the Armed Forces or citizens of the United States 
(a)Oversight and maintenance plan requiredNot later than 30 days after the closure of a United States military installation located outside of the United States that includes a cemetery containing the remains of members of the Armed Forces or citizens of the United States, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report containing a plan to ensure the oversight and continued operation and maintenance of the cemetery. 
(b)Plan elementsThe plan for a military installation cemetery outside of the United States required by subsection (a) shall— 
(1)specify the Federal agency or private entity that will assume responsibility for the operation and maintenance of the cemetery following the closure of the installation; and 
(2)describe the information with regard to the cemetery that has been provided to the responsible agency or private entity. 
2858.Report on establishment of joint Armed Forces historical storage and preservation facilityNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report setting forth an assessment of the feasability and advisability of establishing a joint Armed Forces historical storage and preservation facility. The report shall include a description and assessment of the current capacities and qualities of the historical storage and preservation installations of each of the Armed Forces, including the following: 
(1)An identification of any excess capacity at any such installation. 
(2)An identification of any shortfalls in the capacity or quality of such installations of any Armed Force, and a description of possible actions to address such shortfalls. 
2859.Establishment of commemorative work to Gold Star Mothers 
(a)Eligible federal landIn this section, the term eligible Federal land means Federal land depicted as Area I or Area II on the map numbered 869/86501 B and dated June 24, 2003. The term does not include the Reserve (as defined in section 8902(a) of title 40, United States Code). 
(b)Commemorative work authorizedThe Gold Star Mothers National Monument Foundation may establish a commemorative work on eligible Federal land to commemorate the sacrifices made by mothers, and made by their sons and daughters who as members of the Armed Forces make the ultimate sacrifice, in defense of the United States. 
(c)Compliance With Standards for Commemorative WorksChapter 89 of title 40, United States Code, and other applicable Federal laws and regulations shall apply to the establishment of the commemorative work authorized by this section. 
(d)Prohibition on Use of Federal FundsThe Gold Star Mothers National Monument Foundation may not use Federal funds to establish the commemorative work authorized by this section. 
(e)Deposit of excess funds 
(1)Upon Establishment of Commemorative workIf, upon payment of all expenses for the establishment of the commemorative work authorized by this section (including the maintenance and preservation amounts required by section 8906(b)(1) of title 40, United States Code), there remains a balance of funds received for the establishment of the commemorative work, the Gold Star Mothers National Monument Foundation shall transmit the amount of the balance to the account provided for in section 8906(b)(3) of such title. 
(2)Upon Expiration of Authority to Establish Commemorative WorkIf, upon expiration of the authority for the commemorative work under section 8903(e) of title 40, United Sates Code, there remains a balance of funds received for the establishment of the commemorative work, the Gold Star Mothers National Monument Foundation shall transmit the amount of the balance to a separate account with the National Park Foundation for memorials, to be available to the Secretary of the Interior or Administrator of General Services (as appropriate) following the process provided in section 8906(b)(4) of such title for accounts established under section 8906(b)(3) of such title. 
2860.Establishment of commemorative work to slaves and free Black persons who served in American Revolution 
(a)Eligible federal landIn this section, the term eligible Federal land means Federal land depicted as Area I or Area II on the map numbered 869/86501 B and dated June 24, 2003. The term does not include the Reserve (as defined in section 8902(a) of title 40, United States Code). 
(b)Commemorative work authorizedThe National Mall Liberty Fund D.C. may establish a memorial on eligible Federal land to honor the more than 5,000 courageous slaves and free Black persons who served as soldiers and sailors or provided civilian assistance during the American Revolution. 
(c)Compliance With Standards for Commemorative WorksChapter 89 of title 40, United States Code, and other applicable Federal laws and regulations shall apply to the establishment of the commemorative work authorized by this section. 
(d)Prohibition on Use of Federal FundsThe National Mall Liberty Fund D.C. may not use Federal funds to establish the commemorative work authorized by this section. 
(e)Deposit of excess funds 
(1)Upon Establishment of Commemorative workIf, upon payment of all expenses for the establishment of the commemorative work authorized by this section (including the maintenance and preservation amounts required by section 8906(b)(1) of title 40, United States Code), there remains a balance of funds received for the establishment of the commemorative work, the National Mall Liberty Fund D.C. shall transmit the amount of the balance to the account provided for in section 8906(b)(3) of such title. 
(2)Upon Expiration of Authority to Establish Commemorative WorkIf, upon expiration of the authority for the commemorative work under section 8903(e) of title 40, United Sates Code, there remains a balance of funds received for the establishment of the commemorative work, the National Mall Liberty Fund D.C. shall transmit the amount of the balance to a separate account with the National Park Foundation for memorials, to be available to the Secretary of the Interior or Administrator of General Services (as appropriate) following the process provided in section 8906(b)(4) of such title for accounts established under section 8906(b)(3) of such title.  
(f)Repeal of joint resolutionsPublic Law 99–558 (110 Stat. 3144; 40 U.S.C. 8903 note) and Public Law 100–265 (102 Stat. 39; 40 U.S.C. 8903 note) are repealed. 
XXIXOverseas Contingency Operations Military Construction  
 
Sec. 2901. Authorized Navy construction and land acquisition project. 
2901.Authorized Navy construction and land acquisition project 
(a)Outside the united statesThe Secretary of the Navy may acquire real property and carry out the military construction project for the installation outside the United States, and in the amount, set forth in the following table: 
Navy: Outside the United States 
 
CountryInstallationAmount 
 
DjiboutiCamp Lemonier $99,420,000 
(b)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2012, for the military construction project outside the United States authorized by subsection (a) as specified in the funding table in section 4602. 
CDEPARTMENT OF ENERGY NATIONAL SECURITY AUTHORIZATIONS AND OTHER AUTHORIZATIONS 
XXXIDEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS 
 
Subtitle A—National Security Programs Authorizations 
Sec. 3101. National Nuclear Security Administration. 
Sec. 3102. Defense environmental cleanup. 
Sec. 3103. Other defense activities. 
Subtitle B—Program Authorizations, Restrictions, and Limitations 
Sec. 3111. Authorized personnel levels of the Office of the Administrator. 
Sec. 3112. Budget justification materials. 
Sec. 3113. National Nuclear Security Administration Council. 
Sec. 3114. Replacement project for Chemistry and Metallurgy Research Building, Los Alamos National Laboratory, New Mexico. 
Sec. 3115. Design and use of prototypes of nuclear weapons. 
Sec. 3116. Two-year extension of schedule for disposition of weapons-usable plutonium at Savannah River Site, Aiken, South Carolina. 
Sec. 3117. Transparency in contractor performance evaluations by the National Nuclear Security Administration leading to award fees. 
Sec. 3118. Modification and extension of authority on acceptance of contributions for acceleration of removal or security of fissile materials, radiological materials, and related equipment at vulnerable sites worldwide. 
Sec. 3119. Limitation on availability of funds for Center of Excellence on Nuclear Security. 
Sec. 3120. Improvement and streamlining of the missions and operations of the Department of Energy and National Nuclear Security Administration. 
Sec. 3121. Cost-benefit analyses for competition of management and operating contracts. 
Sec. 3122. Program on scientific engagement for nonproliferation. 
Sec. 3123. Cost containment for Uranium Capabilities Replacement Project. 
Subtitle C—Improvements to national security energy laws 
Sec. 3131. Improvements to the Atomic Energy Defense Act. 
Sec. 3132. Improvements to the National Nuclear Security Administration Act. 
Sec. 3133. Consolidated reporting requirements relating to nuclear stockpile stewardship, management, and infrastructure. 
Sec. 3134. Repeal of certain reporting requirements. 
Subtitle D—Reports 
Sec. 3141. Reports on lifetime extension programs. 
Sec. 3142. Notification of nuclear criticality and non-nuclear incidents. 
Sec. 3143. Quarterly reports to Congress on financial balances for atomic energy defense activities. 
Sec. 3144. National Academy of Sciences study on peer review and design competition related to nuclear weapons. 
Sec. 3145. Report on defense nuclear nonproliferation programs. 
Sec. 3146. Study on reuse of plutonium pits. 
Sec. 3147. Assessment of nuclear weapon pit production requirement. 
Sec. 3148. Study on a multiagency governance model for national security laboratories. 
Sec. 3149. Report on efficiencies in facilities and functions of the National Nuclear Security Administration. 
Sec. 3150. Study on regional radiological security zones. 
Sec. 3151. Report on abandoned uranium mines. 
Subtitle E—Other matters 
Sec. 3161. Use of probabilistic risk assessment to ensure nuclear safety. 
Sec. 3162. Submittal to Congress of selected acquisition reports and independent cost estimates on life extension programs and new nuclear facilities. 
Sec. 3163. Classification of certain restricted data. 
Sec. 3164. Advice to President and Congress regarding safety, security, and reliability of United States nuclear weapons stockpile and nuclear forces. 
Sec. 3165. Pilot program on technology commercialization. 
Sec. 3166. Congressional advisory panel on the governance of the nuclear security enterprise. 
Subtitle F—American Medical Isotopes Production 
Sec. 3171. Short title. 
Sec. 3172. Definitions. 
Sec. 3173. Improving the reliability of domestic medical isotope supply. 
Sec. 3174. Exports. 
Sec. 3175. Report on disposition of exports. 
Sec. 3176. Domestic medical isotope production. 
Sec. 3177. Annual Department reports. 
Sec. 3178. National Academy of Sciences report. 
ANational Security Programs Authorizations 
3101.National Nuclear Security Administration 
(a)Authorization of AppropriationsFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2013 for the activities of the National Nuclear Security Administration in carrying out programs as specified in the funding table in section 4701. 
(b)Authorization of New Plant ProjectsFrom funds referred to in subsection (a) that are available for carrying out plant projects, the Secretary of Energy may carry out new plant projects for the National Nuclear Security Administration as follows:Project 13–D–301, Electrical Infrastructure Upgrades, Lawrence Livermore National Laboratory, Livermore, California, and Los Alamos National Laboratory, Los Alamos, New Mexico, $23,000,000.Project 13–D–903, Kesselring Site Prototype Staff Building, Kesselring Site, West Milton, New York, $14,000,000.Project 13–D–904, Kesselring Site Radiological Work and Storage Building, Kesselring Site, West Milton, New York, $2,000,000.Project 13–D–905, Remote-Handled Low-Level Waste Disposal Project, Idaho National Laboratory, $8,890,000. 
3102.Defense environmental cleanupFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2013 for defense environmental cleanup activities in carrying out programs as specified in the funding table in section 4701. 
3103.Other defense activitiesFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2013 for other defense activities in carrying out programs as specified in the funding table in section 4701. 
BProgram Authorizations, Restrictions, and Limitations 
3111.Authorized personnel levels of the Office of the Administrator 
(a)Cap on full-time equivalent positions 
(1)In generalSubtitle C of the National Nuclear Security Administration Act (50 U.S.C. 2441 et seq.) is amended by inserting after section 3241 the following new section: 
 
3241A.Authorized personnel levels of the Office of the Administrator 
(a)Full-time equivalent personnel levels 
(1)Total numberBy October 1, 2014, the total number of employees of the Office of the Administrator may not exceed 1,825. 
(2)ExcessFor fiscal year 2015 and each fiscal year thereafter, the Administrator may not exceed the total number of employees authorized under paragraph (1) unless, during each fiscal year in which such total number exceeds 1,825, the Administrator submits to the congressional defense committees a report justifying such excess. 
(b)Counting rule 
(1)A determination of the number of employees in the Office of the Administrator under subsection (a) shall be expressed on a full-time equivalent basis. 
(2)Except as provided by paragraph (3), in determining the total number of employees in the Office of the Administrator under subsection (a), the Administrator shall count each employee of the Office without regard to whether the employee is located at the headquarters of the Administration, a site office of the Administration, a service or support center of the Administration, or any other location. 
(3)The following employees may not be counted for purposes of determining the total number of employees in the Office of the Administrator under subsection (a): 
(A)Employees of the Office of Naval Reactors. 
(B)Employees of the Office of Secure Transportation. 
(C)Members of the Armed Forces detailed to the Administration. 
(D)Personnel supporting the Office of the Administrator pursuant to the mobility program under subchapter VI of chapter 33 of title 5, United States Code (commonly referred to as the Intergovernmental Personnel Act Mobility Program). 
(c)Voluntary early retirementIn accordance with section 3523 of title 5, United States Code, the Administrator may offer voluntary separation or retirement incentives to meet the total number of employees authorized under subsection (a). 
(d)Use of IPAThe Administrator shall ensure that the expertise of the national security laboratories and the nuclear weapons production facilities is made available to the Administration, the Department of Energy, the Department of Defense, other Federal agencies, and Congress through the temporary assignment of personnel from such laboratories and facilities pursuant to the Intergovernmental Personnel Act Mobility Program and other similar programs.. 
(2)Clerical amendmentThe table of contents at the beginning of such Act is amended by inserting after the item relating to section 3241 the following new item: 
 
 
Sec. 3241A. Authorized personnel levels of the Office of the Administrator.. 
(b)Increase in excepted positions 
(1)In generalSection 3241 of the National Nuclear Security Administration Act (50 U.S.C. 2441) is amended— 
(A)by striking 300 and inserting 600; 
(B)by inserting contracting, program management, before scientific; and 
(C)by adding at the end the following new sentence: To ensure that the excepted positions established under this section are used, the Administrator, to the extent practicable, shall appoint an individual to such an excepted position to replace the vacancy of a nonexcepted position.. 
(2)Conforming amendmentThe heading of such section is amended by inserting contracting, program management, before scientific. 
(3)Clerical amendmentThe table of contents at the beginning of such Act is amended by striking the item relating to section 3241 and inserting the following new item: 
 
 
Sec. 3241. Authority to establish certain contracting, program management, scientific, engineering, and technical positions.. 
3112.Budget justification materialsSection 3251(b) of the National Nuclear Security Administration Act (50 U.S.C. 2451(b)) is amended— 
(1)by striking In the and inserting (1) In the; and 
(2)by adding at the end the following new paragraph: 
 
(2)In the budget justification materials submitted to Congress in support of each such budget, the Administrator shall include an assessment of how the budget maintains the core nuclear weapons skills of the Administration, including nuclear weapons design, engineering, production, testing, and prediction of stockpile aging.. 
3113.National Nuclear Security Administration Council 
(a)NNSA CouncilSection 4102 of the Atomic Energy Defense Act (50 U.S.C. 2512) is amended to read as follows: 
 
4102.Management structure for nuclear security enterprise 
(a)In generalThe Administrator shall establish a management structure for the nuclear security enterprise in accordance with the National Nuclear Security Administration Act (50 U.S.C. 2401 et seq.). 
(b)National Nuclear Security Administration Council 
(1)The Administrator shall establish a council to be known as the National Nuclear Security Administration Council. The Council may advise the Administrator on— 
(A)scientific and technical issues relating to policy matters; 
(B)operational concerns; 
(C)strategic planning; 
(D)the development of priorities relating to the mission and operations of the Administration and the nuclear security enterprise; and 
(E)such other matters as the Administrator determines appropriate. 
(2)The Council shall be composed of the directors of the national security laboratories and the nuclear weapons production facilities. 
(3)The Council may provide the Administrator or the Secretary of Energy recommendations for improving the— 
(A)governance, management, effectiveness, and efficiency of the Administration; and 
(B)any other matter in accordance with paragraph (1). 
(4)Not later than 60 days after the date on which any recommendation under paragraph (3) is received, the Administrator or the Secretary, as the case may be, shall respond to the Council with respect to whether such recommendation will be implemented and the reasoning for implementing or not implementing such recommendation.. 
(b)Clerical amendmentThe table of contents at the beginning of such Act is amended by striking the item relating to section 4102 and inserting the following new item: 
 
 
Sec. 4102. Management structure for nuclear security enterprise.. 
3114.Replacement project for Chemistry and Metallurgy Research Building, Los Alamos National Laboratory, New Mexico 
(a)Project required 
(1)In generalSubtitle A of title XLII of the Atomic Energy Defense Act (50 U.S.C. 2521 et seq.) is amended by adding at the end the following new section: 
 
4215.Replacement project for Chemistry and Metallurgy Research Building, Los Alamos National Laboratory, New Mexico 
(a)Replacement building requiredThe Secretary of Energy shall construct at Los Alamos National Laboratory, New Mexico, a building to replace the functions of the existing Chemistry and Metallurgy Research Building at Los Alamos National Laboratory associated with Department of Energy Hazard Category 2 special nuclear material operations. 
(b)Limitation on costThe cost of the building constructed under subsection (a) may not exceed $3,700,000,000. If the Secretary determines the cost will exceed such amount, the Secretary shall submit a detailed justification for such increase to the congressional defense committees.  
(c)Project basisThe construction authorized by subsection (a) shall use as its basis the facility project in the Department of Energy Readiness and Technical Base designated 04–D–125 (chemistry and metallurgy facility replacement project at Los Alamos National Laboratory). 
(d)Assistance 
(1)In carrying out this section, the Secretary shall procure the services of the Commander of the Naval Facilities Engineering Command to assist the Secretary with respect to the program management, oversight, and design activities of the project authorized by subsection (a). 
(2)The Secretary shall carry out this subsection using funds made available for the National Nuclear Security Administration. 
(e)Deadline for commencement of operationsThe building constructed under subsection (a) shall commence operations by not later than December 31, 2026.. 
(2)Clerical and technical amendmentThe table of contents at the beginning of such Act is amended by inserting after the item relating to section 4214, as added by section 3131(g)(2), the following new item: 
 
 
Sec. 4215. Replacement project for Chemistry and Metallurgy Research Building, Los Alamos National Laboratory, New Mexico.. 
(b)Funding 
(1)Fiscal year 2013 funds 
(A)In generalExcept as provided in subparagraph (B), of the amounts authorized to be appropriated by this Act for fiscal year 2013 for the National Nuclear Security Administration, $70,000,000 shall be available for the construction of the building authorized by section 4215 of the Atomic Energy Defense Act, as added by subsection (a). 
(B)ExceptionThe following amounts authorized to be appropriated by this Act for fiscal year 2013 for the National Nuclear Security Administration shall not be available for the construction of the building: 
(i)Amounts available for Directed Stockpile Work. 
(ii)Amounts available for Naval Reactors. 
(iii)Amounts available for the facility project in the Department of Energy Readiness and Technical Base designated 06–D–141. 
(2)Prior fiscal year fundsAmounts authorized to be appropriated for the Department of Energy for a fiscal year before fiscal year 2013 and available for the facility project in the Department of Energy Readiness and Technical Base designated 04–D–125 (chemistry and metallurgy facility replacement project at Los Alamos National Laboratory, New Mexico) shall be available for the construction of the building authorized by section 4215 of the Atomic Energy Defense Act, as added by subsection (a). 
(c)Limitation on alternative plutonium strategyNo funds authorized to be appropriated by this Act or any other Act may be obligated or expended on any activities associated with a plutonium strategy for the National Nuclear Security Administration that does not include achieving full operational capability of the replacement project by December 31, 2026, as required by section 4215(e) of the Atomic Energy Defense Act, as added by subsection (a). 
(d)Naval Reactor study 
(1)In generalThe Deputy Administrator for Naval Reactors shall conduct a study of the replacement project, including an analysis of the cost, benefits, and risks with respect to nuclear safety. 
(2)SubmissionNot later than 18 months after the date of the enactment of this Act, the Deputy Administrator shall submit to the congressional defense committees a report on the study under paragraph (1), including recommendations of the Deputy Administrator with respect to the project structure, oversight model, and potential cost savings of the replacement project. 
(3)Consideration of recommendationsIn carrying out the replacement project, the Secretary of Energy shall consider the recommendations made by the Deputy Administrator in the report under paragraph (2) and incorporate such recommendations into the project as the Secretary considers appropriate. 
(4)FundingThe Secretary of Energy and the Deputy Administrator shall carry out this subsection using funds authorized to be appropriated by this Act or otherwise made available for the National Nuclear Security Administration that are not made available for the Naval Nuclear Propulsion Program. 
(e)Replacement project definedIn this section, the term replacement project means the replacement project for the Chemistry and Metallurgy Research Building authorized by section 4215 of the Atomic Energy Defense Act, as added by subsection (a). 
3115.Design and use of prototypes of nuclear weapons 
(a)PrototypesSubtitle A of title XLV of the Atomic Energy Defense Act (50 U.S.C. 2651 et seq.) is amended by adding at the end the following new section: 
 
4509.Design and use of prototypes of nuclear weapons for intelligence purposes 
(a)PrototypesThe Administrator shall develop and carry out a plan for the national security laboratories and nuclear weapons production facilities to design and build prototypes of nuclear weapons to further intelligence estimates with respect to foreign nuclear weapons activities. 
(b)Prohibition on production of nuclear yieldsIn carrying out subsection (a), the Administrator may not conduct any experiments that produce a nuclear yield.. 
(b)Clerical amendmentThe table of contents at the beginning of such Act is amended by inserting after the item relating to section 4508 the following new item: 
 
 
Sec. 4509. Design and use of prototypes of nuclear weapons for intelligence purposes.. 
3116.Two-year extension of schedule for disposition of weapons-usable plutonium at Savannah River Site, Aiken, South CarolinaSection 4306 of the Atomic Energy Defense Act (50 U.S.C. 2566) is amended— 
(1)in subsection (a)(3)— 
(A)in subparagraph (C), by striking 2012 and inserting 2014; and 
(B)in subparagraph (D), by striking 2017 and inserting 2019; 
(2)in subsection (b)— 
(A)in paragraph (1), by striking by January 1, 2012; and 
(B)in paragraph (5), by striking 2012 and inserting 2014; 
(3)in subsection (c)— 
(A)in the matter preceding paragraph (1), by striking 2012 and inserting 2014; 
(B)in paragraph (1), by striking 2014 and inserting 2016; and 
(C)in paragraph (2), by striking 2020 each place it appears and inserting 2022; 
(4)in subsection (d)— 
(A)in paragraph (1)— 
(i)by striking 2014 and inserting 2016; and 
(ii)by striking 2019 and inserting 2021; and 
(B)in paragraph (2)(A), by striking 2020 each place it appears and inserting 2022; and 
(5)in subsection (e), by striking 2023 and inserting 2025. 
3117.Transparency in contractor performance evaluations by the National Nuclear Security Administration leading to award fees 
(a)Publication required 
(1)In generalSubtitle A of title XLVIII of the Atomic Energy Defense Act (50 U.S.C. 2781 et seq.) is amended by adding at the end the following new section: 
 
4805.Publication of contractor performance evaluations leading to award fees 
(a)In generalThe Administrator shall take appropriate actions to make available to the public, to the maximum extent practicable, contractor performance evaluations conducted by the Administration of management and operating contractors of the nuclear security enterprise that results in the award of an award fee to the contractor concerned. 
(b)FormatPerformance evaluations shall be made public under this section in a common format that facilitates comparisons of performance evaluations between and among similar management and operating contracts.. 
(2)Clerical amendmentThe table of contents at the beginning of such Act is amended by inserting after the item relating to section 4803 the following new items: 
 
 
Sec. 4804. Notice-and-wait requirement applicable to certain third-party financing arrangements. 
Sec. 4805. Publication of contractor performance evaluations leading to award fees.. 
(b)Effective dateThe amendments made by subsection (a) shall take effect on the date of the enactment of this Act, and shall apply with respect to contractor performance evaluations conducted by the National Nuclear Security Administration on or after that date. 
3118.Modification and extension of authority on acceptance of contributions for acceleration of removal or security of fissile materials, radiological materials, and related equipment at vulnerable sites worldwide 
(a)Programs for which funds may be acceptedParagraph (2) of section 3132(f) of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (50 U.S.C. 2569(f)) is amended to read as follows: 
 
(2)Programs coveredThe programs described in this paragraph are any programs within the Office of Defense Nuclear Nonproliferation of the National Nuclear Security Administration.. 
(b)ExtensionParagraph (7) of such section is amended by striking December 31, 2013 and inserting December 31, 2018. 
3119.Limitation on availability of funds for Center of Excellence on Nuclear Security 
(a)LimitationOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2013 for the National Nuclear Security Administration, not more than $7,000,000 may be obligated or expended for the United States-China Center of Excellence on Nuclear Security until the date on which the Secretary of Energy submits to the appropriate congressional committees the report under subsection (b)(2).  
(b)Nuclear security 
(1)ReviewThe Secretary of Energy, in coordination with the Secretary of Defense, shall conduct a review of the existing and planned nonproliferation activities with the People's Republic of China as of the date of the enactment of this Act to determine if the engagement is directly or indirectly supporting the proliferation of nuclear weapons development and technology to other nations. 
(2)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of Energy shall submit to the appropriate congressional committees a report certifying that the activities reviewed under paragraph (1) are not contributing to the proliferation of nuclear weapons development and technology to other nations. 
(c)FormThe report under subsection (b)(2) may be submitted in unclassified form and may include a classified annex. 
(d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives; and 
(2)the Committee on Armed Services and the Committee on Foreign Relations of the Senate. 
3120.Improvement and streamlining of the missions and operations of the Department of Energy and National Nuclear Security Administration 
(a)In generalThe Secretary of Energy and the Administrator for Nuclear Security shall review and, to the extent practicable, revise the Department of Energy Acquisition Regulation and other regulations, rules, directives, orders, and policies that apply to the administration, execution, and oversight of the missions and operations of the Department of Energy and the National Nuclear Security Administration to improve and streamline such administration, execution, and oversight. 
(b)Improvement and streamliningIn carrying out subsection (a), the Secretary and the Administrator shall review and, to the extent practicable, carry out the following actions: 
(1)Streamline business processes and structures to reduce unnecessary, burdensome, or duplicative approvals. 
(2)Delegate approval for work for others agreements and cooperative research and development agreements (except those that the Secretary or Administrator determine are high value or unique) to the lowest appropriate officials and streamline the approval processes. 
(3)Establish processes for ensuring routine or low-risk procurement and subcontracting decisions are made at the discretion of the management and operating contractors while ensuring that the Secretary or Administrator apply appropriate oversight. 
(4)Assess procurement thresholds as of the date of the enactment of this Act and take steps as appropriate to adjust such thresholds. 
(5)Eliminate duplicative or low-value reports and data calls and ensure consistency in management and cost-accounting data. 
(6)Actions to otherwise streamline, clarify, and eliminate redundancy in the regulations, rules, directives, orders, and policies described by subsection (a). 
(c)Briefing 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary and the Administrator shall provide to the appropriate congressional committees a briefing on the review conducted under subsection (a), including the status of such review and any actions taken or planned to be taken to improve and streamline the regulations, rules, directives, orders, and policies described in such subsection. 
(2)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means— 
(A)the congressional defense committees; and 
(B)the Committee on Energy and Natural Resources of the Senate and the Committee on Energy and Commerce of the House of Representatives. 
3121.Cost-benefit analyses for competition of management and operating contracts 
(a)Reports requiredThe Administrator for Nuclear Security shall submit to the congressional defense committees a report described in subsection (b) by not later than 30 days after the date on which the Administrator awards a contract to manage and operate a facility of the National Nuclear Security Administration. 
(b)Report describedA report described in this subsection is a report on a contract described by subsection (a) that includes— 
(1)the expected cost savings resulting from the competition for the contract over the life of the contract; 
(2)the costs of the competition for the contract, including the immediate costs of conducting the competition and any increased costs over the life of the contract; 
(3)a description of— 
(A)any disruption or delay in mission activities or deliverables resulting from the competition for the contract; and 
(B)any benefits of the competition to mission performance or operations; 
(4)how the competition for the contract complied with the Federal Acquisition Regulation regarding federally funded research and development centers, if applicable; and 
(5)any other matters the Administrator considers appropriate. 
(c)GAO ReviewNot later than 90 days after each report is submitted to the congressional defense committees under subsection (a) or (d)(2), the Comptroller General of the United States shall submit to such committees a review of such report. 
(d)Applicability 
(1)In generalThe requirement for reports under subsection (a) shall apply with respect to a contract described by such subsection that is awarded by the Administrator during fiscal years 2013 through 2017. 
(2)Fiscal years 2012 and 2013 contractsFor each contract described by subsection (a) that is awarded by the Administrator during fiscal years 2012 or 2013 before the date of the enactment of this Act, the Administrator shall submit to the congressional defense committees a report described in subsection (b) by not later than 90 days after the date of such enactment. 
3122.Program on scientific engagement for nonproliferation 
(a)Program required 
(1)Scientific engagementThe Secretary of Energy, acting through the Administrator for Nuclear Security, shall carry out a program on scientific engagement in countries selected by the Secretary for purposes of the program to advance global nonproliferation and nuclear security efforts. 
(2)ElementsThe program under paragraph (1) shall include the following elements: 
(A)Training and capacity-building to strengthen nonproliferation and security best practices. 
(B)Engagement of scientists of the United States with foreign counterparts to advance nonproliferation goals. 
(3)Distinct programThe program required by this subsection shall be a distinct program from the Global Initiatives for Proliferation Prevention program. 
(b)Limitation 
(1)Report on Commencement of ProgramOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2013 or any fiscal year thereafter for the National Nuclear Security Administration, not more than 50 percent may be obligated or expended under the program under subsection (a) until the date on which the Administrator submits to the appropriate congressional committees a report setting forth the following: 
(A)For each country selected for the program as of the date of such report— 
(i)a proliferation threat assessment prepared by the Director of National Intelligence; and 
(ii)metrics for evaluating the effectiveness of the program. 
(B)Accounting standards for the conduct of the program approved by the Comptroller General of the United States. 
(2)FormThe report under paragraph (1) may be submitted in unclassified form and may include a classified annex. 
(c)Reports on modification of program 
(1)In generalNot later than 15 days before making any modification in the program under subsection (a) (including selecting a new country for the program, ceasing the selection of a country for the program, or modifying an element of the program), the Administrator shall submit to the appropriate congressional committees a report on the modification. 
(2)New countryIf the modification covered by a report under paragraph (1) consists of the selection for the program of a country not previously selected for the program, the report shall include, for each such country, the matters described in subsection (b)(1)(A). 
(3)FormThe report under paragraph (1) may be submitted in unclassified form and may include a classified annex. 
(d)Report on coordination with other U.S. nonproliferation programsNot later than 180 days after the date of the enactment of this Act, the Administrator shall submit to the appropriate congressional committees a report describing the manner in which the program under subsection (a) coordinates with and complements, but does not duplicate, other nonproliferation programs of the Federal Government. 
(e)Comptroller General report 
(1)In generalNot later than two years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the appropriate congressional committees a report on the program under subsection (a). 
(2)Matters includedThe report under paragraph (1) shall include the following: 
(A)An assessment by the Comptroller General of the effectiveness of the program, as determined in accordance with the metrics described in subsection (b)(1)(A)(ii). 
(B)An assessment of how the program coordinates with, complements, or duplicates other nonproliferation programs of the Federal Government. 
(C)Such other matters on the program as the Comptroller General considers appropriate. 
(f)TerminationThe authority to carry out the program under subsection (a) shall expire on September 30, 2016. 
(g)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the following: 
(1)The congressional defense committees. 
(2)The Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate. 
3123.Cost containment for Uranium Capabilities Replacement Project 
(a)Execution phases for projectProject 06–D–141 for the Y–12 Uranium Processing Facility, Y–12 National Security Complex, Oak Ridge, Tennessee, shall be hereafter known as the Uranium Capabilities Replacement Project. The project shall be broken into separate execution phases as follows: 
(1)Phase I, which shall consist of— 
(A)processes and capabilities associated with building 9212, including uranium casting and uranium chemical processing; and 
(B)the support, administration, and logistics facilities and the building structure and building-level utilities needed to carry out Phases II and III. 
(2)Phase II, which shall consist of processes and capabilities associated with buildings 9215 and 9998, including uranium metal-working, machining, and inspection. 
(3)Phase III, which shall consist of processes and capabilities associated with building 9204–2E, including radiography, assembly, disassembly, quality evaluation, and production certification operations of nuclear weapon secondaries. 
(b)Budgeting and authorization for each Phase 
(1)Budgeting for each Phase requiredThe Secretary of Energy shall budget separately for each Phase under subsection (a) of the project referred to in that subsection. 
(2)Funding pursuant to separate authorizations of appropriationsExcept as provided by paragraph (3), the Secretary may not proceed with a Phase under subsection (a) of the project referred to in that subsection except with funds expressly authorized to be appropriated for that Phase by law. 
(3)Unused funding from Phase IAfter Phase I under subsection (a) is completed, the Secretary may use any unobligated funds made available for such Phase for Phase II or Phase III if the Secretary notifies the congressional defense committees before using such funds for Phase II or Phase III. 
(c)Compliance of Phases with DOE order on program and project managementEach Phase under subsection (a) of the project referred to in that subsection shall comply with Department of Energy Order 413.3, relating to Program Management and Project Management for the Acquisition of Capital Assets. 
(d)Limitation on cost of Phase IThe total cost of Phase I under subsection (a) of the project referred to in that subsection may not exceed $4,200,000,000. If the Administrator determines the total cost of Phase I will exceed $4,200,000,000, the Administrator shall submit to the congressional defense committees a detailed justification for such increase. 
(e)Assistance 
(1)NAVFACIn carrying out this section, the Secretary shall procure the services of the Commander of the Naval Facilities Engineering Command to assist the Secretary with respect to the program management, oversight, and design activities of the project referred to in subsection (a). 
(2)Source of fundingThe Secretary shall carry out paragraph (1) using funds made available for the National Nuclear Security Administration. 
(f)GAO quarterly reports 
(1)In generalNot later than 90 days after the date of the enactment of this Act, and quarterly thereafter until the date on which the project referred to in subsection (a) is completed, the Comptroller General of the United States shall submit to the congressional defense committees a report on all Phases under such subsection. 
(2)Matters includedThe reports under paragraph (1) shall include— 
(A)the progress on adhering to cost projections for the project referred to in subsection (a) and the progress on meeting the requirements of section 4713 of the Atomic Energy Defense Act (50 U.S.C. 2753); 
(B)the status of the technology readiness levels for equipment and processes that will accompany each Phase under subsection (a); 
(C)independent cost estimates of such Phases; 
(D)the programmatic structure of the relationship between the prime contractor and subcontractors; and 
(E)any other issue that the Comptroller General determines appropriate with respect to the requirements, cost, schedule, or technology readiness levels of such project. 
(g)Naval Reactor study 
(1)In generalThe Deputy Administrator for Naval Reactors shall conduct a study of the project referred to in subsection (a), including an analysis of the cost, benefits, and risks with respect to nuclear safety. 
(2)SubmissionNot later than one year after the date of the enactment of this Act, the Deputy Administrator shall submit to the congressional defense committees a report on the study under paragraph (1), including recommendations of the Deputy Administrator with respect to the project structure, oversight model, and potential cost savings of the project referred to in subsection (a). 
(3)Consideration of recommendationsIn carrying out the project referred to in subsection (a), the Secretary of Energy shall consider the recommendations made by the Deputy Administrator in the report under paragraph (2) and incorporate such recommendations into the project as the Secretary considers appropriate. 
(4)FundingThe Secretary and the Deputy Administrator shall carry out this subsection using funds authorized to be appropriated by this Act or otherwise made available for the National Nuclear Security Administration that are not made available for the Naval Nuclear Propulsion Program. 
(h)CAPE reviewNot later than 180 days after the date of the enactment of this Act, the Director of Cost Assessment and Program Evaluation of the Department of Defense shall submit to the congressional defense committees a review of the cost and schedule of the project referred to in subsection (a). 
CImprovements to national security energy laws 
3131.Improvements to the Atomic Energy Defense Act 
(a)Definitions 
(1)In generalSection 4002 of the Atomic Energy Defense Act (50 U.S.C. 2501) is amended to read as follows: 
 
4002.DefinitionsIn this division: 
(1)The term Administration means the National Nuclear Security Administration.  
(2)The term Administrator means the Administrator for Nuclear Security. 
(3)The term classified information means any information that has been determined pursuant to Executive Order No. 12333 of December 4, 1981 (50 U.S.C. 401 note), Executive Order No. 12958 of April 17, 1995 (50 U.S.C. 435 note), or successor orders, to require protection against unauthorized disclosure and that is so designated. 
(4)The term congressional defense committees means— 
(A)the Committee on Armed Services and the Committee on Appropriations of the Senate; and 
(B)the Committee on Armed Services and the Committee on Appropriations of the House of Representatives. 
(5)The term nuclear security enterprise means the physical facilities, technology, and human capital of the national security laboratories and the nuclear weapons production facilities. 
(6)The term national security laboratory means any of the following: 
(A)Los Alamos National Laboratory, Los Alamos, New Mexico. 
(B)Sandia National Laboratories, Albuquerque, New Mexico, and Livermore, California. 
(C)Lawrence Livermore National Laboratory, Livermore, California. 
(7)The term nuclear weapons production facility means any of the following: 
(A)The Kansas City Plant, Kansas City, Missouri. 
(B)The Pantex Plant, Amarillo, Texas. 
(C)The Y–12 National Security Complex, Oak Ridge, Tennessee. 
(D)The Savannah River Site, Aiken, South Carolina. 
(E)The Nevada National Security Site, Nevada. 
(F)Any facility of the Department of Energy that the Secretary of Energy, in consultation with the Administrator and Congress, determines to be consistent with the mission of the Administration. 
(8)The term restricted data has the meaning given such term in section 11 y. of the Atomic Energy Act of 1954 (42 U.S.C. 2014(y)).. 
(2)Clerical amendmentThe table of contents at the beginning of the Atomic Energy Defense Act is amended by striking the item relating to section 4002 and inserting the following new item: 
 
 
Sec. 4002. Definitions.. 
(b)Stockpile StewardshipSection 4201(b)(5)(E) of the Atomic Energy Defense Act (50 U.S.C. 2521(b)(5)(E)) is amended by striking (as defined in section 3281 of the National Nuclear Security Administration Act (50 U.S.C. 2471)).  
(c)Annual assessmentsSection 4205 of the Atomic Energy Defense Act (50 U.S.C. 2525) is amended by striking subsection (i). 
(d)Testing of nuclear weapons 
(1)In generalSection 4210 of the Atomic Energy Defense Act (50 U.S.C. 2530) is amended to read as follows: 
 
4210.Testing of nuclear weapons 
(a)Underground testingNo underground test of nuclear weapons may be conducted by the United States after September 30, 1996, unless a foreign state conducts a nuclear test after this date, at which time the prohibition on United States nuclear testing is lifted. 
(b)Atmospheric testingNone of the funds appropriated pursuant to the National Defense Authorization Act for Fiscal Year 1994 (Public Law 103–160; 107 Stat. 1547) or any other Act for any fiscal year may be available to maintain the capability of the United States to conduct atmospheric testing of a nuclear weapon.. 
(2)Clerical amendmentThe table of contents at the beginning of the Atomic Energy Defense Act is amended by striking the items relating to sections 4210 and 4211 and inserting the following new item: 
 
 
Sec. 4210. Testing of nuclear weapons.. 
(3)Conforming amendmentSection 4211 of the Atomic Energy Defense Act (50 U.S.C. 2531) is repealed. 
(e)Manufacturing infrastructureSection 4212 of the Atomic Energy Defense Act (50 U.S.C. 2532) is amended by striking subsections (d) and (e). 
(f)Critical difficulties report 
(1)In generalSection 4213 of the Atomic Energy Defense Act (50 U.S.C. 2533) is amended— 
(A)in the heading, by striking nuclear weapons laboratories and nuclear weapons production plants and inserting national security laboratories and nuclear weapons production facilities; 
(B)in subsection (a)— 
(i)by striking Assistant Secretary of Energy for Defense Programs and inserting Administrator; 
(ii)by striking nuclear weapons laboratory and inserting national security laboratory; and 
(iii)by striking production plant and inserting production facility; 
(C)in subsection (b)— 
(i)in the heading, by striking Assistant Secretary and inserting Administrator; and 
(ii)by striking Assistant Secretary each place it appears and inserting Administrator; and 
(D)by striking subsection (e). 
(2)Clerical amendmentThe table of contents at the beginning of the Atomic Energy Defense Act is amended by striking the item relating to section 4213 and inserting the following new item: 
 
 
Sec. 4213. Reports on critical difficulties at national security laboratories and nuclear weapons production facilities.. 
(g)Plan for transformation 
(1)In generalSection 4214 of the Atomic Energy Defense Act (50 U.S.C. 2534) is amended— 
(A)by striking nuclear weapons complex each place it appears (including the section heading) and inserting nuclear security enterprise;  
(B)by striking subsections (b) and (d); and 
(C)by redesignating subsection (c) as subsection (b). 
(2)Clerical amendmentThe table of contents at the beginning of the Atomic Energy Defense Act is amended by inserting after the item relating to section 4213, as inserted by subsection (f)(2), the following new item: 
 
 
Sec. 4214. Plan for transformation of National Nuclear Security Administration nuclear security enterprise.. 
(h)Tritium production programSection 4231 of the Atomic Energy Defense Act (50 U.S.C. 2541) is amended to read as follows: 
 
4231.Tritium production program 
(a)Establishment of ProgramThe Secretary of Energy shall establish a tritium production program that is capable of meeting the tritium requirements of the United States for nuclear weapons. 
(b)Location of Tritium Production FacilityThe Secretary shall locate any new tritium production facility of the Department of Energy at the Savannah River Site, South Carolina.. 
(i)Tritium recycling facilitiesSection 4234 of the Atomic Energy Defense Act (50 U.S.C. 2544) is amended— 
(1)by striking (a) In General.—The Secretary of Energy and inserting The Secretary of Energy; and 
(2)by striking subsection (b). 
(j)Restricted dataSection 4501 of the Atomic Energy Defense Act (50 U.S.C. 2651) is amended by striking subsection (c). 
(k)Foreign visitors 
(1)In generalSection 4502 of the Atomic Energy Defense Act (50 U.S.C. 2652) is amended— 
(A)in the heading, by striking National Laboratories and inserting National Security Laboratories;  
(B)by striking national laboratory each place it appears and inserting national security laboratory; and 
(C)in subsection (g), by striking paragraphs (3) and (4). 
(2)Clerical amendmentThe table of contents at the beginning of the Atomic Energy Defense Act is amended by striking the item relating to section 4502 and inserting the following new item: 
 
 
Sec. 4502. Restrictions on access to national security laboratories by foreign visitors from sensitive countries.. 
(l)Background investigationsSection 4503 of the Atomic Energy Defense Act (50 U.S.C. 2653) is amended— 
(1)by striking (a) In General.—; 
(2)by striking subsections (b) and (c); and 
(3)by striking national laboratory and inserting national security laboratory. 
(m)Nuclear defense intelligence losses 
(1)In generalSection 4505 of the Atomic Energy Defense Act (50 U.S.C. 2656) is amended— 
(A)in the heading, by striking nuclear and inserting atomic; 
(B)in the heading of subsection (b), by striking nuclear and inserting atomic energy; and 
(C)by striking nuclear defense each place it appears and inserting atomic energy defense. 
(2)Clerical amendmentThe table of contents at the beginning of the Atomic Energy Defense Act is amended by striking the item relating to section 4505 and inserting the following new item: 
 
 
Sec. 4505. Notice to congressional committees of certain security and counterintelligence failures within atomic energy defense programs.. 
(n)Counterintelligence report 
(1)In generalSection 4507 of the Atomic Energy Defense Act (50 U.S.C. 2658) is amended— 
(A)in the heading, by striking national laboratories and inserting national security laboratories; 
(B)in subsection (a), by striking national laboratories and inserting national security laboratories; 
(C)in subsection (b), by striking national laboratory and inserting national security laboratory; and  
(D)by striking subsection (c). 
(2)Clerical amendmentThe table of contents at the beginning of the Atomic Energy Defense Act is amended by striking the item relating to section 4507 and inserting the following new item: 
 
 
Sec. 4507. Report on counterintelligence and security practices at national security laboratories.. 
(o)Computer security report 
(1)In generalSection 4508 of the Atomic Energy Defense Act (50 U.S.C. 2659)— 
(A)in the heading, by striking national laboratory and inserting national security laboratory; 
(B)in subsection (a) and (b), by striking national laboratories each place it appears and inserting national security laboratories; and 
(C)by striking subsections (e) and (f). 
(2)Clerical amendmentThe table of contents at the beginning of the Atomic Energy Defense Act is amended by striking the item relating to section 4508 and inserting the following new item: 
 
 
Sec. 4508. Report on security vulnerabilities of national security laboratory computers.. 
(p)Document reviewSection 4521 of the Atomic Energy Defense Act (50 U.S.C. 2671) is amended by striking subsection (c). 
(q)Reports on local impact assistance 
(1)In generalSection 4604(f) of the Atomic Energy Defense Act (50 U.S.C. 2704(f)) is amended by adding at the end the following new paragraph: 
 
(3)In addition to the plans submitted under paragraph (1), the Secretary shall submit to Congress every six months a report setting forth a description of, and the amount or value of, all local impact assistance provided during the preceding six months under subsection (c)(6).. 
(2)Conforming amendmentSection 4851 of the Atomic Energy Defense Act (50 U.S.C. 2821) is repealed. 
(3)Clerical amendmentThe table of contents at the beginning of the Atomic Energy Defense Act is amended by striking the item relating to section 4851. 
(r)Recruitment and trainingSection 4622 of the Atomic Energy Defense Act (50 U.S.C. 2722) is amended— 
(1)in subsection (b)— 
(A)by striking (1) As part of and inserting As part of; and 
(B)by striking paragraph (2); and 
(2)by striking subsection (d). 
(s)Fellowship program 
(1)In generalSection 4623 of the Atomic Energy Defense Act (50 U.S.C. 2723) is amended— 
(A)in the heading, by striking Department of Energy nuclear weapons complex and inserting nuclear security enterprise; 
(B)in subsection (a), by striking Department of Energy nuclear weapons complex each place it appears and inserting nuclear security enterprise; 
(C)in subsection (c), by striking following and all that follows through the period at the end and inserting national security laboratories and nuclear weapons production facilities.; and 
(D)in subsection (f)(2), by striking the Department of Energy for and inserting the nuclear security enterprise for.  
(2)Clerical amendmentThe table of contents at the beginning of the Atomic Energy Defense Act is amended by striking the item relating to section 4623 and inserting the following new item: 
 
 
Sec. 4623. Fellowship program for development of skills critical to the nuclear security enterprise.. 
(t)Cost overrunsSection 4713(a)(1)(A) of the Atomic Energy Defense Act (50 U.S.C. 2753(a)(1)(A)) is amended— 
(1)by striking for Nuclear Security; and 
(2)by striking National Nuclear Security. 
(u)Budget request 
(1)In generalSection 4731 of the Atomic Energy Defense Act (50 U.S.C. 2771) is repealed. 
(2)Clerical amendmentThe table of contents at the beginning of the Atomic Energy Defense Act is amended by striking the item relating to section 4731. 
(v)Contractor bonusesSection 4802 of the Atomic Energy Defense Act (50 U.S.C. 2782) is amended— 
(2)by striking subsection (b); and 
(3)by redesignating subsections (c) and (d) as subsections (b) and (c), respectively. 
(w)Funds for research and developmentSection 4812 of the Atomic Energy Defense Act (50 U.S.C. 2792) is amended— 
(1)by striking subsections (b) through (d); and 
(2)by redesignating subsection (e) as subsection (b). 
(x)Technology partnershipsSection 4813(c) of the Atomic Energy Defense Act (50 U.S.C. 2794(c)) is amended by striking paragraph (5). 
(y)University collaborationSection 4814 of the Atomic Energy Defense Act (50 U.S.C. 2795) is amended by striking subsection (c). 
(z)Engineering and manufacturing researchSection 4832 of the Atomic Energy Defense Act (50 U.S.C. 2812) is amended— 
(1)in subsection (b), by striking nuclear weapons complex and inserting nuclear security enterprise; and  
(2)by striking subsections (c) through (e). 
(aa)Pilot program reportSection 4833 of the Atomic Energy Defense Act (50 U.S.C. 2813) is amended by striking subsection (e). 
(bb)Technical amendments 
(1)In generalThe Atomic Energy Defense Act (50 U.S.C. 2501 et seq.) is amended as follows: 
(A)In section 4604(g)(3) (50 U.S.C. 2704(g)(3)), by striking ; the Pinnellas Plant, Florida;. 
(B)In the heading of section 4852 (50 U.S.C. 2822), by striking Nevada Test Site and inserting Nevada National Security Site. 
(C)By striking Nevada Test Site each place it appears and inserting Nevada National Security Site. 
(D)By striking Director of Central Intelligence each place it appears and inserting Director of National Intelligence. 
(2)Clerical amendmentThe table of contents at the beginning of the Atomic Energy Defense Act is further amended by striking the item relating to section 4852 and inserting the following new item: 
 
 
Sec. 4852. Payment of costs of operation and maintenance of infrastructure at Nevada National Security Site.. 
3132.Improvements to the National Nuclear Security Administration Act 
(a)Nuclear security enterprise reference 
(1)Future-years Nuclear Security ProgramSection 3253(b) of the National Nuclear Security Administration Act (50 U.S.C. 2453(b)) is amended by striking nuclear weapons complex each place it appears and inserting nuclear security enterprise. 
(2)GAO reportsSection 3255 of the National Nuclear Security Administration Act (50 U.S.C. 2455) is amended— 
(A)in subsection (a), by striking nuclear security complex each place it appears and inserting nuclear security enterprise; and 
(B)in subsection (b), by striking paragraph (3). 
(3)DefinitionSection 3281 of the National Nuclear Security Administration Act (50 U.S.C. 2471) is amended by adding at the end the following new paragraph: 
 
(6)The term nuclear security enterprise means the physical facilities, technology, and human capital of the national security laboratories and the nuclear weapons production facilities.. 
(b)Transfer of functions 
(1)Funds and personnelSection 3291 of the National Nuclear Security Administration Act (50 U.S.C. 2481) is amended— 
(A)in subsection (c), by striking specified in subsection (a) and inserting of the Administration; and  
(B)by adding at the end the following new subsections: 
 
(d)Transfer of Funds 
(1)Any balance of appropriations that the Secretary of Energy determines is available and needed to finance or discharge a function, power, or duty or an activity that is transferred to the Administration shall be transferred to the Administration and used for any purpose for which those appropriations were originally available. Balances of appropriations so transferred shall— 
(A)be credited to any applicable appropriation account of the Administration; or 
(B)be credited to a new account that may be established on the books of the Department of the Treasury;and shall be merged with the funds already credited to that account and accounted for as one fund. 
(2)Balances of appropriations credited to an account under paragraph (1)(A) are subject only to such limitations as are specifically applicable to that account. Balances of appropriations credited to an account under paragraph (1)(B) are subject only to such limitations as are applicable to the appropriations from which they are transferred. 
(e)Personnel 
(1)With respect to any function, power, or duty or activity of the Department of Energy that is transferred to the Administration, those employees of the element of the Department of Energy from which the transfer is made that the Secretary of Energy determines are needed to perform that function, power, or duty, or for that activity, as the case may be, shall be transferred to the Administration. 
(2)The authorized strength in civilian employees of any element of the Department of Energy from which employees are transferred under this section is reduced by the number of employees so transferred.. 
(2)Applicability of existing laws and regulationsSection 3296 of the National Nuclear Security Administration Act (50 U.S.C. 2484) is amended to read as follows: 
 
3296. Applicability of preexisting laws and regulationsWith respect to any facility, mission, or function of the Department of Energy that the Secretary of Energy transfers to the Administrator under section 3291, unless otherwise provided in this title, all provisions of law and regulations in effect immediately before the date of the transfer that are applicable to such facility, mission, or function shall continue to apply to the corresponding functions of the Administration..  
(3)Rule of constructionNothing in section 3291 of the National Nuclear Security Administration Act (50 U.S.C. 2481), as amended by paragraph (1), may be construed to affect any function or activity transferred by the Secretary of Energy to the Administrator for Nuclear Security before the date of the enactment of this Act. 
(c)Repeal of expired provisions 
(1)In generalThe following sections of the National Nuclear Security Administration Act (50 U.S.C. 2401 et seq.) are repealed: 
(A)Section 3242 (50 U.S.C. 2442). 
(B)Section 3292 (50 U.S.C. 2482). 
(C)Section 3295 (50 U.S.C. 2483). 
(D)Section 3297 (50 U.S.C. 2401 note). 
(2)Clerical amendmentsThe table of contents at the beginning of the National Nuclear Security Administration Act is amended by striking the items relating to sections 3242, 3292, 3295, and 3297. 
(d)Technical amendments to the NNSA ActThe National Nuclear Security Administration Act (50 U.S.C. 2401 et seq.) is amended as follows: 
(1)In section 3212(a)(2) (50 U.S.C. 2402(a)(2)), by striking as added by section 3202 of this Act,.  
(2)In section 3253(b)(3) (50 U.S.C. 2453(b)(3)), by striking section 3158 of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (42 U.S.C. 2121 note) and inserting section 4202(a) of the Atomic Energy Defense Act (50 U.S.C. 2522(a)). 
(3)In section 3281(2) (50 U.S.C. 2471(2))— 
(A)in subparagraph (C), by striking Y–12 Plant and inserting Y–12 National Security Complex; and 
(B)in subparagraph (D), by striking tritium operations facilities at the.  
(4)By striking Nevada Test Site each place it appears and inserting Nevada National Security Site. 
(e)Technical amendment to the DOE Organization ActSection 643 of the Department of Energy Organization Act (42 U.S.C. 7253) is amended by redesignating the second subsection (b) as subsection (c). 
3133.Consolidated reporting requirements relating to nuclear stockpile stewardship, management, and infrastructure 
(a)Consolidated plan for stewardship, management, and certification of warheads in the nuclear weapons stockpile 
(1)In generalSection 4203 of the Atomic Energy Defense Act (50 U.S.C. 2523) is amended to read as follows: 
 
4203.Nuclear weapons stockpile stewardship, management, and infrastructure plan 
(a)Plan requirementThe Administrator, in consultation with the Secretary of Defense and other appropriate officials of the departments and agencies of the Federal Government, shall develop and annually update a plan for sustaining the nuclear weapons stockpile. The plan shall cover, at a minimum, stockpile stewardship, stockpile management, stockpile surveillance, program direction, infrastructure modernization, human capital, and nuclear test readiness. The plan shall be consistent with the programmatic and technical requirements of the most recent annual Nuclear Weapons Stockpile Memorandum. 
(b)Submissions to Congress 
(1)In accordance with subsection (c), not later than March 15 of each even-numbered year, the Administrator shall submit to the congressional defense committees a summary of the plan developed under subsection (a). 
(2)In accordance with subsection (d), not later than March 15 of each odd-numbered year, the Administrator shall submit to the congressional defense committees a detailed report on the plan developed under subsection (a). 
(3)The summaries and reports required by this subsection shall be submitted in unclassified form, but may include a classified annex. 
(c)Elements of biennial plan summaryEach summary of the plan submitted under subsection (b)(1) shall include, at a minimum, the following: 
(1)A summary of the status of the nuclear weapons stockpile, including the number and age of warheads (including both active and inactive) for each warhead type. 
(2)A summary of the status, plans, budgets, and schedules for warhead life extension programs and any other programs to modify, update, or replace warhead types. 
(3)A summary of the methods and information used to determine that the nuclear weapons stockpile is safe and reliable, as well as the relationship of science-based tools to the collection and interpretation of such information. 
(4)A summary of the status of the nuclear security enterprise, including programs and plans for infrastructure modernization and retention of human capital, as well as associated budgets and schedules. 
(5)Identification of any modifications or updates to the plan since the previous summary or detailed report was submitted under subsection (b). 
(6)Such other information as the Administrator considers appropriate. 
(d)Elements of biennial detailed reportEach detailed report on the plan submitted under subsection (b)(2) shall include, at a minimum, the following: 
(1)With respect to stockpile stewardship and management— 
(A)the status of the nuclear weapons stockpile, including the number and age of warheads (including both active and inactive) for each warhead type; 
(B)for each five-year period occurring during the period beginning on the date of the report and ending on the date that is 20 years after the date of the report— 
(i)the planned number of nuclear warheads (including active and inactive) for each warhead type in the nuclear weapons stockpile; and 
(ii)the past and projected future total lifecycle cost of each type of nuclear weapon; 
(C)the status, plans, budgets, and schedules for warhead life extension programs and any other programs to modify, update, or replace warhead types; 
(D)a description of the process by which the Administrator assesses the lifetimes, and requirements for life extension or replacement, of the nuclear and non-nuclear components of the warheads (including active and inactive warheads) in the nuclear weapons stockpile; 
(E)a description of the process used in recertifying the safety, security, and reliability of each warhead type in the nuclear weapons stockpile; 
(F)any concerns of the Administrator that would affect the ability of the Administrator to recertify the safety, security, or reliability of warheads in the nuclear weapons stockpile (including active and inactive warheads); 
(G)mechanisms to provide for the manufacture, maintenance, and modernization of each warhead type in the nuclear weapons stockpile, as needed; 
(H)mechanisms to expedite the collection of information necessary for carrying out the stockpile management program required by section 4204, including information relating to the aging of materials and components, new manufacturing techniques, and the replacement or substitution of materials; 
(I)mechanisms to ensure the appropriate assignment of roles and missions for each national security laboratory and nuclear weapons production facility, including mechanisms for allocation of workload, mechanisms to ensure the carrying out of appropriate modernization activities, and mechanisms to ensure the retention of skilled personnel; 
(J)mechanisms to ensure that each national security laboratory has full and complete access to all weapons data to enable a rigorous peer-review process to support the annual assessment of the condition of the nuclear weapons stockpile required under section 4205; 
(K)mechanisms for allocating funds for activities under the stockpile management program required by section 4204, including allocations of funds by weapon type and facility; and 
(L)for each of the five fiscal years following the fiscal year in which the report is submitted, an identification of the funds needed to carry out the program required under section 4204. 
(2)With respect to science-based tools— 
(A)a description of the information needed to determine that the nuclear weapons stockpile is safe and reliable; 
(B)for each science-based tool used to collect information described in subparagraph (A), the relationship between such tool and such information and the effectiveness of such tool in providing such information based on the criteria developed pursuant to section 4202(a); and 
(C)the criteria developed under section 4202(a) (including any updates to such criteria). 
(3)An assessment of the stockpile stewardship program under section 4201 by the Administrator, in consultation with the directors of the national security laboratories, which shall set forth— 
(A)an identification and description of— 
(i)any key technical challenges to the stockpile stewardship program; and 
(ii)the strategies to address such challenges without the use of nuclear testing; 
(B)a strategy for using the science-based tools (including advanced simulation and computing capabilities) of each national security laboratory to ensure that the nuclear weapons stockpile is safe, secure, and reliable without the use of nuclear testing; 
(C)an assessment of the science-based tools (including advanced simulation and computing capabilities) of each national security laboratory that exist at the time of the assessment compared with the science-based tools expected to exist during the period covered by the future-years nuclear security program; and 
(D)an assessment of the core scientific and technical competencies required to achieve the objectives of the stockpile stewardship program and other weapons activities and weapons-related activities of the Administration, including— 
(i)the number of scientists, engineers, and technicians, by discipline, required to maintain such competencies; and 
(ii)a description of any shortage of such individuals that exists at the time of the assessment compared with any shortage expected to exist during the period covered by the future-years nuclear security program. 
(4)With respect to the nuclear security infrastructure— 
(A)a description of the modernization and refurbishment measures the Administrator determines necessary to meet the requirements prescribed in— 
(i)the national security strategy of the United States as set forth in the most recent national security strategy report of the President under section 108 of the National Security Act of 1947 (50 U.S.C. 404a) if such strategy has been submitted as of the date of the plan; 
(ii)the most recent quadrennial defense review if such strategy has not been submitted as of the date of the plan; and 
(iii)the most recent Nuclear Posture Review as of the date of the plan; 
(B)a schedule for implementing the measures described under subparagraph (A) during the 10-year period following the date of the plan; and 
(C)the estimated levels of annual funds the Administrator determines necessary to carry out the measures described under subparagraph (A), including a discussion of the criteria, evidence, and strategies on which such estimated levels of annual funds are based. 
(5)With respect to the nuclear test readiness of the United States— 
(A)an estimate of the period of time that would be necessary for the Administrator to conduct an underground test of a nuclear weapon once directed by the President to conduct such a test; 
(B)a description of the level of test readiness that the Administrator, in consultation with the Secretary of Defense, determines to be appropriate; 
(C)a list and description of the workforce skills and capabilities that are essential to carrying out an underground nuclear test at the Nevada National Security Site; 
(D)a list and description of the infrastructure and physical plants that are essential to carrying out an underground nuclear test at the Nevada National Security Site; and 
(E)an assessment of the readiness status of the skills and capabilities described in subparagraph (C) and the infrastructure and physical plants described in subparagraph (D). 
(6)Identification of any modifications or updates to the plan since the previous summary or detailed report was submitted under subsection (b). 
(e)Nuclear Weapons Council Assessment 
(1)For each detailed report on the plan submitted under subsection (b)(2), the Nuclear Weapons Council established by section 179 of title 10, United States Code, shall conduct an assessment that includes the following: 
(A)An analysis of the plan, including— 
(i)whether the plan supports the requirements of the national security strategy of the United States or the most recent quadrennial defense review, as applicable under subsection (d)(4)(A), and the Nuclear Posture Review; and 
(ii)whether the modernization and refurbishment measures described under subparagraph (A) of subsection (d)(4) and the schedule described under subparagraph (B) of such subsection are adequate to support such requirements. 
(B)An analysis of whether the plan adequately addresses the requirements for infrastructure recapitalization of the facilities of the nuclear security enterprise. 
(C)If the Nuclear Weapons Council determines that the plan does not adequately support modernization and refurbishment requirements under subparagraph (A) or the nuclear security enterprise facilities infrastructure recapitalization requirements under subparagraph (B), a risk assessment with respect to— 
(i)supporting the annual certification of the nuclear weapons stockpile; and 
(ii)maintaining the long-term safety, security, and reliability of the nuclear weapons stockpile. 
(2)Not later than 180 days after the date on which the Administrator submits the plan under subsection (b)(2), the Nuclear Weapons Council shall submit to the congressional defense committees a report detailing the assessment required under paragraph (1). 
(f)DefinitionsIn this section: 
(1)The term budget, with respect to a fiscal year, means the budget for that fiscal year that is submitted to Congress by the President under section 1105(a) of title 31, United States Code. 
(2)The term future-years nuclear security program means the program required by section 3253 of the National Nuclear Security Administration Act (50 U.S.C. 2453). 
(3)The term nuclear security budget materials, with respect to a fiscal year, means the materials submitted to Congress by the Administrator in support of the budget for that fiscal year. 
(4)The term quadrennial defense review means the review of the defense programs and policies of the United States that is carried out every four years under section 118 of title 10, United States Code. 
(5)The term weapons activities means each activity within the budget category of weapons activities in the budget of the Administration. 
(6)The term weapons-related activities means each activity under the Department of Energy that involves nuclear weapons, nuclear weapons technology, or fissile or radioactive materials, including activities related to— 
(A)nuclear nonproliferation; 
(B)nuclear forensics; 
(C)nuclear intelligence; 
(D)nuclear safety; and 
(E)nuclear incident response.. 
(2)Clerical amendmentThe table of contents at the beginning of the Atomic Energy Defense Act is amended by striking the item relating to section 4203 and inserting the following new item: 
 
 
Sec. 4203. Nuclear weapons stockpile stewardship, management, and infrastructure plan.. 
(b)Repeal of requirement for biennial report on stockpile stewardship criteria 
(1)In generalSection 4202 of the Atomic Energy Defense Act (50 U.S.C. 2522) is amended by striking subsections (c) and (d). 
(2)Technical amendmentThe heading of such section is amended to read as follows: Stockpile stewardship criteria. 
(3)Clerical amendmentThe table of contents at the beginning of the Atomic Energy Defense Act is amended by striking the item relating to section 4202 and inserting the following new item: 
 
 
Sec. 4202. Stockpile stewardship criteria.. 
(c)Repeal of requirement for biennial plan on modernization and refurbishment of the nuclear security complex 
(1)In generalSection 4203A of the Atomic Energy Defense Act (50 U.S.C. 2523A) is repealed. 
(2)Clerical amendmentThe table of contents for the Atomic Energy Defense Act is amended by striking the item relating to section 4203A. 
(d)Repeal of requirement for annual update to stockpile management program planSection 4204 of the Atomic Energy Defense Act (50 U.S.C. 2524) is amended— 
(1)in subsection (b)(2)(B), by striking nuclear complex and inserting nuclear security enterprise;  
(2)by striking subsections (c) and (d); and 
(3)by redesignating subsection (e) as subsection (c). 
(e)Repeal of requirement for reports on nuclear test readiness 
(1)AEDA 
(A)In generalSection 4208 of the Atomic Energy Defense Act (50 U.S.C. 2528) is repealed. 
(B)Clerical amendmentThe table of contents for the Atomic Energy Defense Act is amended by striking the item relating to section 4208. 
(2)NDAA Fiscal Year 1996Section 3152 of the National Defense Authorization Act for Fiscal Year 1996 (Public Law 104–106; 110 Stat. 623) is repealed. 
3134.Repeal of certain reporting requirements 
(a)GAO environmental management reportsSection 3134 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2713) is amended— 
(1)in subsection (c)— 
(A)in paragraph (1), by striking The Comptroller and all that follows through (2), and inserting Beginning on the date on which the report under subsection (b)(2) is submitted, the Comptroller General shall conduct a review; 
(B)by striking paragraph (2); 
(C)by redesignating paragraph (3) as paragraph (2); and 
(D)in paragraph (2), as so redesignated, by striking the end of the period described in paragraph (2) and inserting August 30, 2012; and 
(2)in subsection (d)— 
(A)in paragraph (1), by striking subsection (c)(3) and inserting subsection (c)(2); and 
(B)in paragraph (2), by striking 90 days and all that follows through (c)(3) and inserting April 30, 2016, or the date that is 210 days after the date on which the Secretary of Energy notifies the Comptroller General that all American Recovery and Reinvestment Act funds have been expended, whichever is earlier. 
(b)Workforce restructuring plan updates 
(1)In generalSection 4604 of the Atomic Energy Defense Act (50 U.S.C. 2704), as amended by section 3131(q), is amended— 
(A)in subsection (b)(1), by striking and any updates of the plan under subsection (e); 
(B)by striking subsection (e); 
(C)in subsection (f)— 
(i)by striking paragraph (2); and 
(ii)by redesignating paragraph (3), as added by such section 3131(q), as paragraph (2); and 
(D)by redesignating subsections (f) and (g) as subsections (e) and (f), respectively. 
(2)Conforming amendmentSection 4643(d)(1) of the Atomic Energy Defense Act (50 U.S.C. 2733(d)(1)) is amended by striking section 4604(g) and inserting section 4604(f). 
(c)Unclassified controlled nuclear information quarterly reportSection 148 of the Atomic Energy Act of 1954 (42 U.S.C. 2168) is amended by striking subsection e. 
DReports 
3141.Reports on lifetime extension programs 
(a)PrototypesSubtitle A of title XLII of the Atomic Energy Defense Act (50 U.S.C. 2521 et seq.) is amended by inserting after section 4215, as added by section 3114(a)(1), the following new section: 
 
4216.Reports on lifetime extension programs 
(a)Reports requiredBefore proceeding beyond phase 6.2 activities with respect to any lifetime extension program, the Nuclear Weapons Council established by section 179 of title 10, United States Code, shall submit to the congressional defense committees a report on such phase 6.2 activities, including— 
(1)an assessment of the lifetime extension options considered for the phase 6.2 activities, including whether the subsystems and components in each option are considered to be a refurbishment, reuse, or replacement of such subsystem or component; and 
(2)an assessment of the option selected for the phase 6.2 activities, including— 
(A)whether the subsystems and components will be refurbished, reused, or replaced; and 
(B)the advantages and disadvantages of refurbishment, reuse, and replacement for each such subsystem and component. 
(b)Phase 6.2 activities definedIn this section, the term phase 6.2 activities means, with respect to a lifetime extension program, the phase 6.2 feasibility study and option down-select.. 
(b)Clerical amendmentThe table of contents at the beginning of such Act is amended by inserting after the item relating to section 4215, as added by section 3114(a)(2), the following new item: 
 
 
Sec. 4216. Reports on lifetime extension programs.. 
3142.Notification of nuclear criticality and non-nuclear incidents 
(a)Notification 
(1)In generalSubtitle C of title XLVI of the Atomic Energy Defense Act (50 U.S.C. 2731 et seq.), as amended by section 3161(a), is amended by adding at the end the following new section: 
 
4646.Notification of nuclear criticality and non-nuclear incidents 
(a)NotificationThe Secretary of Energy and the Administrator, as the case may be, shall submit to the appropriate congressional committees a notification of a nuclear criticality incident resulting from a covered program that results in an injury or fatality or results in the shutdown, or partial shutdown, of a covered facility by not later than 15 days after the date of such incident. 
(b)Elements of notificationEach notification submitted under subsection (a) shall include the following: 
(1)A description of the incident, including the cause of the incident. 
(2)In the case of a criticality incident, whether the incident caused a facility, or part of a facility, to be shut down. 
(3)The effect, if any, on the mission of the Administration or the Office of Environmental Management of the Department of Energy. 
(4)Any corrective action taken in response to the incident. 
(c)Database 
(1)The Secretary shall maintain a record of incidents described in paragraph (2). 
(2)An incident described in this paragraph is any of the following incidents resulting from a covered program: 
(A)A nuclear criticality incident that results in an injury or fatality or results in the shutdown, or partial shutdown, of a covered facility. 
(B)A non-nuclear incident that results in serious bodily injury or fatality at a covered facility. 
(d)CooperationIn carrying out this section, the Secretary and the Administrator shall ensure that each management and operating contractor of a covered facility cooperates in a timely manner. 
(e)DefinitionsIn this section: 
(1)The term appropriate congressional committees means— 
(A)the congressional defense committees; and 
(B)the Committee on Energy and Commerce of the House of Representatives and the Committee on Energy and Natural Resources of the Senate.  
(2)The term covered facility means— 
(A)a facility of the nuclear security enterprise; and 
(B)a facility conducting activities for the defense environmental cleanup program of the Office of Environmental Management of the Department of Energy. 
(3)The term covered program means— 
(A)programs of the Administration; and 
(B)defense environmental cleanup programs of the Office of Environmental Management of the Department of Energy.. 
(2)Clerical amendmentThe table of contents at the beginning of such Act is amended by inserting after the item relating to section 4645, as added by section 3161(b), the following new item: 
 
 
Sec. 4646. Notification of nuclear criticality and non-nuclear incidents.. 
(b)Report 
(1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Energy and the Administrator for Nuclear Security shall each submit to the appropriate congressional committees a report detailing any incidents described in paragraph (2) that occurred during the 10-year period before the date of the report. 
(2)Incidents describedAn incident described in this paragraph is any of the following incidents that occurred as a result of programs of the National Nuclear Security Administration or defense environmental cleanup programs of the Office of Environmental Management of the Department of Energy:  
(A)A nuclear criticality incident that resulted in an injury or fatality or resulted in the shutdown, or partial shutdown, of a facility of the nuclear security enterprise or a facility conducting activities for such defense environmental cleanup programs. 
(B)A non-nuclear incident that results in serious bodily injury or fatality at such a facility. 
(3)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means— 
(A)the congressional defense committees; and 
(B)the Committee on Energy and Commerce of the House of Representatives and the Committee on Energy and Natural Resources of the Senate. 
3143.Quarterly reports to Congress on financial balances for atomic energy defense activities 
(a)Reports requiredSubtitle C of title XLVII of the Atomic Energy Defense Act (50 U.S.C. 2771 et seq.) is amended by adding at the end the following new section: 
 
4732.Quarterly reports on financial balances for atomic energy defense activities 
(a)Reports requiredNot later than 15 days after the end of each fiscal year quarter, the Secretary of Energy shall submit to the congressional defense committees a report on the financial balances for each atomic energy defense program at the budget control levels used in the report accompanying the most current Act appropriating funds for energy and water development. 
(b)ElementsEach report under subsection (a) shall set forth, for each program covered by such report, the following as of the end of the fiscal year quarter covered by such report: 
(1)The total amount authorized to be appropriated, including amounts authorized to be appropriated in the current fiscal year and amounts authorized to be appropriated for prior fiscal years. 
(2)The amount unobligated. 
(3)The amount unobligated but committed. 
(4)The amount obligated but uncosted. 
(c)PresentationEach report under subsection (a) shall present information as follows: 
(1)For each program, in summary form and by fiscal year. 
(2)With financial balances in connection with funding under recurring DOE national security authorizations (as that term is defined in section 4701(1)) presented separately from balances in connection with funding under any other provisions of law.. 
(b)Clerical amendmentThe table of contents at the beginning of such Act is amended by inserting after the item relating to section 4731, as in effect before the amendment made by section 3131(u)(2) takes effect, the following new item: 
 
 
Sec. 4732. Quarterly reports on financial balances for atomic energy defense activities.. 
3144.National Academy of Sciences study on peer review and design competition related to nuclear weapons 
(a)StudyNot later than 60 days after the date of the enactment of this Act, the Administrator for Nuclear Security shall enter into an agreement with the National Academy of Sciences to conduct a study of peer review and design competition related to nuclear weapons. 
(b)ElementsThe study required by subsection (a) shall include an assessment of— 
(1)the quality and effectiveness of peer review of designs, development plans, engineering and scientific activities, and priorities related to both nuclear and non-nuclear aspects of nuclear weapons; 
(2)incentives for effective peer review; 
(3)the potential effectiveness, efficiency, and cost of alternative methods of conducting peer review and design competition related to both nuclear and non-nuclear aspects of nuclear weapons, as compared to current methods; 
(4)the known instances where current peer review practices and design competition succeeded or failed to find problems or potential problems; and 
(5)such other matters related to peer review and design competition related to nuclear weapons as the Administrator considers appropriate.  
(c)Cooperation and Access to Information and PersonnelThe Administrator shall ensure that the National Academy of Sciences receives full and timely cooperation, including full access to information and personnel, from the National Nuclear Security Administration and the management and operating contractors of the Administration for the purposes of conducting the study under subsection (a).  
(d)Report 
(1)In generalThe National Academy of Sciences shall submit to the Administrator a report containing the results of the study conducted under subsection (a) and any recommendations resulting from the study. 
(2)Submittal to CongressNot later than September 30, 2014, the Administrator shall submit to the Committees on Armed Services of the House of Representatives and the Senate the report submitted under paragraph (1) and any comments or recommendations of the Administrator with respect to the report. 
(3)FormThe report submitted under paragraph (1) shall be in unclassified form, but may include a classified annex. 
3145.Report on defense nuclear nonproliferation programs 
(a)Report required 
(1)In generalNot later than March 1 of each year from 2013 through 2015, the Administrator for Nuclear Security shall submit to the appropriate congressional committees a report on the budget, objectives, and metrics of the defense nuclear nonproliferation programs of the National Nuclear Security Administration. 
(2)ElementsThe report required by paragraph (1) shall include the following: 
(A)An identification and explanation of uncommitted balances that are more than the acceptable carryover thresholds, as determined by the Secretary of Energy, on a program-by-program basis. 
(B)An identification of foreign countries that are sharing the cost of implementing defense nuclear nonproliferation programs, including an explanation of such cost sharing. 
(C)A description of objectives and measurements for each defense nuclear nonproliferation program. 
(D)A description of the proliferation of nuclear weapons threat and how each defense nuclear nonproliferation program activity counters the threat. 
(E)A description and assessment of nonproliferation activities coordinated with the Department of Defense to maximize efficiency and avoid redundancies. 
(F)A description of how the defense nuclear nonproliferation programs are prioritized to meet the most urgent nonproliferation requirements. 
(b)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives; and 
(2)the Committee on Armed Services and the Committee on Foreign Relations of the Senate. 
(c)FormThe report required by subsection (a)(1) shall be submitted in unclassified form, but may include a classified annex. 
3146.Study on reuse of plutonium pits 
(a)StudyNot later than 270 days after the date of the enactment of this Act, the Administrator for Nuclear Security, in coordination with the Nuclear Weapons Council established by section 179 of title 10, United States Code, shall submit to the congressional defense committees a study of plutonium pits, including— 
(1)the availability of plutonium pits— 
(A)as of the date of the report; and 
(B)after such date as a result of the dismantlement of nuclear weapons; and 
(2)an assessment of the potential for reusing plutonium pits in future life extension programs. 
(b)Matters includedThe study submitted under subsection (a) shall include the following: 
(1)The feasibility and practicability of potential full or partial reuse options with respect to plutonium pits. 
(2)The benefits and risks of reusing plutonium pits.  
(3)A list of technical challenges that must be resolved to certify aged plutonium under dynamic loading conditions and the full stockpile-to-target sequence of weapons, including a program plan and timeline for resolving such technical challenges and an assessment of the importance of resolving outstanding materials issues on certifying aged plutonium pits. 
(4)A list of the facilities that will perform the testing and experiments required to resolve the technical challenges identified under paragraph (3). 
(5)The potential costs and cost savings of such reuse. 
(6)The effects of such reuse on the requirements for plutonium pit manufacturing. 
(7)An assessment of how such reuse affects plans to build a responsive nuclear weapons infrastructure. 
3147.Assessment of nuclear weapon pit production requirement 
(a)AssessmentThe Secretary of Defense, in coordination with the Secretary of Energy and the Commander of the United States Strategic Command, shall assess the annual plutonium pit production requirement needed to sustain a safe, secure, and reliable nuclear weapon arsenal.  
(b)Reports 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Secretary of Energy and the Commander of the United States Strategic Command, shall submit to the congressional defense committees a report regarding the assessment conducted under subsection (a), including— 
(A)an explanation of the rationale and assumptions that led to the current 50 to 80 plutonium pit production requirement, including the factors considered in determining such requirement; 
(B)an analysis of whether there are any changes to the current 50 to 80 plutonium pit production requirement, including the reasons for any such changes; 
(C)the cost and implications for national security of various smaller and larger pit production capacities, including with respect to— 
(i)the ability to respond to geopolitical and technical risks; 
(ii)the sustainment of the nuclear weapons stockpile, including options available for life extension programs; and 
(iii)impacts on the requirements for the inactive and reserve nuclear weapons stockpile. 
(2)UpdateIf the report under paragraph (1) does not incorporate the results of the Nuclear Posture Review Implementation Study, the Secretary of Defense, in coordination with the Secretary of Energy and the Commander of the United States Strategic Command, shall submit to the congressional defense committees an update to the report under paragraph (1) that incorporates the results of such study by not later than 90 days after the date on which such committees receive such study. 
(c)FormThe reports under paragraphs (1) and (2) of subsection (b) shall be submitted in unclassified form, but may include a classified annex. 
3148.Study on a multiagency governance model for national security laboratories 
(a)Independent assessment 
(1)In generalThe Administrator for Nuclear Security shall commission an independent assessment regarding the transition of the national security laboratories to multiagency federally funded research and development centers with direct sustainment and sponsorship by multiple national security agencies. The organization selected to conduct the independent assessment shall have recognized credentials and expertise in national security science and engineering laboratories. 
(2)Background materialThe assessment shall leverage previous studies, including— 
(A)the report published in 2009 by the Stimson Center titled Leveraging Science for Security: A Strategy for the Nuclear Weapons Laboratories in the 21st Century; and 
(B)the Phase 1 report published in 2012 by the National Academy of Sciences titled Managing for High-Quality Science and Engineering at the NNSA National Security laboratories. 
(3)ElementsThe assessment conducted pursuant to paragraph (1) shall include the following elements: 
(A)An assessment of a new governance structure that— 
(i)gives multiple national security agencies, including the Department of Defense, the Department of Homeland Security, the Department of Energy, and the intelligence community, direct sponsorship of the national security laboratories as federally funded research and development centers so that such agencies have more direct and rapid access to the assets available at the laboratories and the responsibility to provide sustainable support for the science and technology needs of the agencies at the laboratories; 
(ii)reduces costs to the Federal Government for the use of the resources of the laboratories, while enhancing the stewardship of these national resources and maximizing their service to the Nation; 
(iii)enhances the overall quality of the scientific research and engineering capability of the laboratories, including their ability to recruit and retain top scientists and engineers; and 
(iv)maintains as paramount the capabilities required to support the nuclear stockpile stewardship and related nuclear missions. 
(B)A recommendation as to which, if any, other laboratories associated with any national security agency should be included in the new governance structure.  
(C)Options for implementing the new governance structure that minimize disruption of performance and costs to the government while rapidly achieving anticipated gains.  
(D)Legislative changes and executive actions that would need to be made in order to implement the new governance structure. 
(b)Report 
(1)In generalNot later than January 1, 2014, the organization selected to conduct the independent assessment under subsection (a)(1) shall submit to the Administrator and the congressional defense committees a report that contains the findings of the assessment. 
(2)FormThe report under paragraph (1) shall be submitted in unclassified form, but may include a classified annex. 
(c)DefinitionIn this section, the term national security laboratory has the meaning given that term in section 3281 of the National Nuclear Security Administration Act (50 U.S.C. 2471). 
3149.Report on efficiencies in facilities and functions of the National Nuclear Security Administration 
(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Nuclear Weapons Council established by section 179 of title 10, United States Code, shall submit to the congressional defense committees a report setting forth the assessment of the Council as to the feasibility of finding further efficiencies in the facilities and functions of the National Nuclear Security Administration in order to reduce costs. 
(b)ProcessIf the assessment of the Council in the report under subsection (a) is that excess facilities or duplicative functions exist and seeking efficiencies in the facilities and functions of the Administration is feasible and would reduce cost, the report shall include recommendations for a process to determine the manner in which such efficiencies should be accomplished, including an estimate of the time required to complete the process. 
(c)Limitation on availability of certain funds pending reportAmounts authorized to be appropriated by this title and available for the facility projects in the Department of Energy Readiness and Technical Base designated 04–D–125 and 06–D–141 may not be obligated or expended for CD–3, Start of Construction (as found in Department of Energy Order 413.3 B Program and Project Management for the Acquisition of Capital Assets), until the submittal under subsection (a) of the report required by that subsection. 
3150.Study on regional radiological security zones 
(a)Study 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the appropriate congressional committees a study in accordance with paragraph (3). 
(2)ConsultationThe Comptroller General may, in conducting the study required under paragraph (1), consult with the Secretary of Energy, the Secretary of Homeland Security, the Secretary of State, the Nuclear Regulatory Commission, and such other departments and agencies of the United States Government as the Comptroller General considers appropriate. 
(3)Matters includedThe study under paragraph (1) shall include the following: 
(A)An assessment of the radioactive isotopes and associated activity levels that present the greatest risk to national and international security. 
(B)A review of current efforts by the Federal Government to secure radiological materials abroad, including coordination with foreign governments, the European Union, the International Atomic Energy Agency, other international programs, and nongovernmental organizations that identify, register, secure, remove, and provide for the disposition of high-risk radiological materials worldwide. 
(C)A review of current efforts of the Federal Government to secure radiological materials domestically at civilian sites, including hospitals, industrial sites, and other locations. 
(D)A definition of regional radiological security zones, including the subset of the materials of concern to be the immediate focus and the security best practices required to achieve that goal. 
(E)An assessment of the feasibility, cost, desirability, and added benefit of establishing regional radiological security zones in high priority areas worldwide in order to facilitate regional collaboration in— 
(i)identifying and inventorying high-activity radiological sources at high-risk sites; 
(ii)reviewing national level regulations, inspections, transportation security, and security upgrade options; and 
(iii)assessing opportunities for the harmonization of regulations and security practices among the nations of the region. 
(F)An assessment of the feasibility, cost, desirability, and added benefit of establishing remote regional monitoring centers that would receive real-time data from radiological security sites, would be staffed by trained personnel from the countries in the region, and would alert local law enforcement in the event of a potential or actual terrorist incident or other emergency. 
(G)An assessment of the feasibility and cost of securing radiological materials in the United States and through regional monitoring centers, taking into account the threat and consequences of a terrorist attack using fissile materials as compared to the threat and consequences of a terrorist attack using radiological materials. 
(H)A list and assessment of the best practices used in the United States that are most critical in enhancing domestic radiological material security and could be used to enhance radiological security worldwide. 
(I)An assessment of the United States entity or entities that would be best suited to lead efforts to establish a radiological security zone program. 
(J)An estimate of the costs associated with the implementation of a radiological security zone program. 
(K)An assessment of the known locations outside the United States housing high-risk radiological materials in excess of 1,000 curies. 
(L)An assessment of how efforts to secure radiological materials might impact the available resources, capabilities, and capacity of the United States that would be used to secure fissile materials. 
(4)FormThe study required under paragraph (1) shall be submitted in unclassified form, but may include a classified annex. 
(b)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the Committee on Armed Services, the Committee on Homeland Security and Governmental Affairs, and the Committee on Foreign Relations of the Senate; and 
(2)the Committee on Armed Services, the Committee on Homeland Security, and the Committee on Foreign Affairs of the House of Representatives. 
3151.Report on abandoned uranium mines 
(a)Report 
(1)In generalThe Secretary of Energy, in consultation with the Secretary of the Interior and the Administrator of the Environmental Protection Agency, shall undertake a review of, and prepare a report on, abandoned uranium mines in the United States that provided uranium ore for atomic energy defense activities of the United States. 
(2)Matters to be addressedThe report shall describe and analyze— 
(A)the location of the abandoned uranium mines described in paragraph (1) on Federal, State, tribal, and private land, taking into account any existing inventories undertaken by Federal agencies, States, and Indian tribes, and any additional information available to the Secretary; 
(B)the extent to which the abandoned uranium mines— 
(i)pose, or may pose, a significant radiation hazard or other significant threat to public health and safety; and 
(ii)have caused, or may cause, significant water quality degradation or other environmental degradation; 
(C)a ranking of priority by category for the remediation and reclamation of the abandoned uranium mines; 
(D)the potential cost and feasibility of remediating and reclaiming, in accordance with applicable Federal law, each category of abandoned uranium mines; and 
(E)the status of any efforts to remediate and reclaim abandoned uranium mines. 
(b)ConsultationIn preparing the report under subsection (a), the Secretary shall consult with any other relevant Federal agencies, affected States and Indian tribes, and interested members of the public. 
(c)Report to congress 
(1)In generalNot later than 18 months after the date of the enactment of this Act, the Secretary shall submit to the appropriate congressional committees the report under subsection (a)(1). 
(2)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means— 
(A)the Committees on Armed Services of the Senate and the House of Representatives; and 
(B)the Committee on Energy and Natural Resources of the Senate, the Committee on Energy and Commerce of the House of Representatives, and the Committee on Natural Resources of the House of Representatives. 
(d)ConstructionNothing in this section may be construed to affect any responsibility or liability of the Federal Government, a State, an Indian tribe, or a person with respect to the remediation of an abandoned uranium mine. 
EOther matters 
3161.Use of probabilistic risk assessment to ensure nuclear safety 
(a)In generalSubtitle C of title XLVI of the Atomic Energy Defense Act (50 U.S.C. 2731 et seq.) is amended by adding at the end the following new section: 
 
4645.Use of probabilistic risk assessment to ensure nuclear safety of facilities of the Administration and the Office of Environmental Management 
(a)Nuclear safety at NNSA and DOE facilitiesThe Administrator and the Secretary of Energy shall ensure that the methods for assessing, certifying, and overseeing nuclear safety at the facilities specified in subsection (c) use national and international standards and nuclear industry best practices, including probabilistic or quantitative risk assessment if sufficient data exist. 
(b)Adequate protectionThe use of probabilistic or quantitative risk assessment under subsection (a) shall be to support, rather than replace, the requirement under section 182 of the Atomic Energy Act of 1954 (42 U.S.C. 2232) that the utilization or production of special nuclear material will be in accordance with the common defense and security and will provide adequate protection to the health and safety of the public. 
(c)Facilities specifiedSubsection (a) shall apply— 
(1)to the Administrator with respect to the national security laboratories and the nuclear weapons production facilities; and 
(2)to the Secretary of Energy with respect to defense nuclear facilities of the Office of Environmental Management of the Department of Energy.. 
(b)Clerical amendmentThe table of contents at the beginning of such Act is amended by inserting after the item relating to section 4644 the following new item: 
 
 
Sec. 4645. Use of probabilistic risk assessment to ensure nuclear safety of facilities of the Administration and the Office of Environmental Management.. 
3162.Submittal to Congress of selected acquisition reports and independent cost estimates on life extension programs and new nuclear facilities 
(a)Submittal requiredSubtitle A of title XLII of the Atomic Energy Defense Act (50 U.S.C. 2521 et seq.) is amended by inserting after section 4216, as added by section 3141(a), the following new section: 
 
4217.Selected Acquisition Reports and independent cost estimates on life extension programs and new nuclear facilities 
(a)Selected Acquisition Reports 
(1)At the end of each fiscal-year quarter, the Secretary of Energy, acting through the Administrator, shall submit to the congressional defense committees a report on each nuclear weapon system undergoing life extension. The reports shall be known as Selected Acquisition Reports for the weapon system concerned. 
(2)The information contained in the Selected Acquisition Report for a fiscal-year quarter for a nuclear weapon system shall be the information contained in the Selected Acquisition Report for such fiscal-year quarter for a major defense acquisition program under section 2432 of title 10, United States Code, expressed in terms of the nuclear weapon system. 
(b)Independent cost estimates 
(1)The Secretary, acting through the Administrator, shall submit to the congressional defense committees and the Nuclear Weapons Council established under section 179 of title 10, United States Code, an independent cost estimate of the following: 
(A)Each nuclear weapon system undergoing life extension at the completion of phase 6.2A, relating to design definition and cost study. 
(B)Each nuclear weapon system undergoing life extension before initiation of phase 6.5, relating to first production. 
(C)Each new nuclear facility within the nuclear security enterprise that is estimated to cost more than $500,000,000 before such facility achieves critical decision 2 in the acquisition process. 
(2)A cost estimate for purposes of this subsection may not be prepared by the Department of Energy or the Administration. 
(c)Authority for further assessmentsUpon the request of the Administrator, the Secretary of Defense, acting through the Director of Cost Assessment and Program Evaluation and in consultation with the Administrator, may conduct an independent cost assessment of any initiative or program of the Administration that is estimated to cost more than $500,000,000.. 
(b)Clerical amendmentThe table of contents at the beginning of such Act is amended by inserting after the item relating to 4216, as added by section 3141(b), the following new item: 
 
 
Sec. 4217. Selected Acquisition Reports and independent cost estimates on life extension programs and new nuclear facilities.. 
3163.Classification of certain restricted dataSection 142 of the Atomic Energy Act of 1954 (42 U.S.C. 2162) is amended— 
(1)in subsection d.— 
(A)by inserting (1) before The Commission; and 
(B)by adding at the end the following: 
 
(2)The Commission may restore to the Restricted Data category any information related to the design of nuclear weapons removed under paragraph (1) if the Commission and the Department of Defense jointly determine that— 
(A)the programmatic requirements that caused the information to be removed from the Restricted Data category are no longer applicable or have diminished; 
(B)the information would be more appropriately protected as Restricted Data; and 
(C)restoring the information to the Restricted Data category is in the interest of national security. 
(3)In carrying out paragraph (2), information related to the design of nuclear weapons shall be restored to the Restricted Data category in accordance with regulations prescribed for purposes of such paragraph.; and 
(2)in subsection e.— 
(A)by inserting (1) before The Commission; 
(B)by striking Central and inserting National; and 
(C)by adding at the end the following: 
 
(2)The Commission may restore to the Restricted Data category any information concerning atomic energy programs of other nations removed under paragraph (1) if the Commission and the Director of National Intelligence jointly determine that— 
(A)the programmatic requirements that caused the information to be removed from the Restricted Data category are no longer applicable or have diminished; 
(B)the information would be more appropriately protected as Restricted Data; and 
(C)restoring the information to the Restricted Data category is in the interest of national security. 
(3)In carrying out paragraph (2), information concerning atomic energy programs of other nations shall be restored to the Restricted Data category in accordance with regulations prescribed for purposes of such paragraph.. 
3164.Advice to President and Congress regarding safety, security, and reliability of United States nuclear weapons stockpile and nuclear forces 
(a)In generalSection 1305 of the National Defense Authorization Act for Fiscal Year 1998 (42 U.S.C. 7274p) is— 
(1)transferred to the Atomic Energy Defense Act (50 U.S.C. 2501 et seq.); 
(2)inserted after section 4217 of such Act, as added by section 3162(a); 
(3)redesignated as section 4218; and 
(4)amended by amending subsection (f) to read as follows:  
 
(f)Expression of individual views 
(1)In generalNo individual, including representatives of the President, may take any action against, or otherwise constrain, a director of a national security laboratory or a nuclear weapons production facility, a member of the Nuclear Weapons Council established under section 179 of title 10, United States Code, or the Commander of the United States Strategic Command from presenting the professional views of the director, member, or Commander, as the case may be, to the President, the National Security Council, or Congress regarding— 
(A)the safety, security, reliability, or credibility of the nuclear weapons stockpile and nuclear forces; or 
(B)the status of, and plans for, the capabilities and infrastructure that support and sustain the nuclear weapons stockpile and nuclear forces. 
(2)ConstructionNothing in paragraph (1)(B) may be construed to affect the interagency budget process.. 
(b)Conforming amendmentsSection 4218 of the Atomic Energy Defense Act, as added by subsection (a), is amended— 
(1)by striking nuclear weapons laboratories each place it appears and inserting national security laboratories; 
(2)by striking nuclear weapons laboratory each place it appears and inserting national security laboratory; 
(3)by striking nuclear weapons production plants each place it appears and inserting nuclear weapons production facilities;  
(4)by striking nuclear weapons production plant each place it appears and inserting nuclear weapons production facility; and 
(5)by amending subsection (g) to read as follows: 
 
(g)Representative of the President definedIn this section, the term representative of the President means the following: 
(1)Any official of the Department of Defense or the Department of Energy who is appointed by the President and confirmed by the Senate. 
(2)Any member or official of the National Security Council. 
(3)Any member or official of the Joint Chiefs of Staff. 
(4)Any official of the Office of Management and Budget.. 
(c)Clerical amendmentThe table of contents at the beginning of the Atomic Energy Defense Act is amended by inserting after the item relating to section 4217, as added by section 3162(b), the following new item: 
 
 
Sec. 4218. Advice to President and Congress regarding safety, security, and reliability of United States nuclear weapons stockpile.. 
3165.Pilot program on technology commercialization 
(a)Pilot programThe Secretary of Energy, in consultation with the Technology Transfer Coordinator appointed under section 1001(a) of the Energy Policy Act of 2005 (42 U.S.C. 16391(a)), may carry out a pilot program at a national security laboratory for the purpose of accelerating technology transfer from such laboratories to the marketplace with respect to technologies that directly advance the mission of the National Nuclear Security Administration. 
(b)TerminationThe authority to carry out the pilot program under subsection (a) shall terminate on the date that is two years after the date of the enactment of this Act. 
(c)Reports 
(1)In generalNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the appropriate congressional committees a report on the pilot program under subsection (a). 
(2)ElementsThe report under paragraph (1) shall include the following: 
(A)An identification of opportunities for accelerating technology transfer from national security laboratories to the marketplace. 
(B)If the Secretary chooses to carry out the pilot program under subsection (a), a description of the plan to carry out such program. 
(C)If the Secretary chooses not to carry out the pilot program under subsection (a), a description of why the program will not be carried out. 
(d)DefinitionsIn this section: 
(1)The term appropriate congressional committees means the following: 
(A)The Committees on Armed Services of the Senate and House of Representatives. 
(B)The Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science, Space, and Technology of the House of Representatives. 
(C)The Committee on Energy and Natural Resources of the Senate and the Committee on Energy and Commerce of the House of Representatives. 
(2)The term national security laboratory has the meaning given that term in section 3281 of the National Nuclear Security Administration Act (50 U.S.C. 2471). 
3166.Congressional advisory panel on the governance of the nuclear security enterprise 
(a)EstablishmentThere is established a congressional advisory panel to be known as the Congressional Advisory Panel on the Governance of the Nuclear Security Enterprise (in this section referred to as the advisory panel). The purpose of the advisory panel is to examine options and make recommendations for revising the governance structure, mission, and management of the nuclear security enterprise. 
(b)Composition and meetings 
(1)MembershipThe advisory panel shall be composed of 12 members appointed as follows: 
(A)Two by the chairman of the Committee on Armed Services of the House of Representatives. 
(B)Two by the ranking minority member of the Committee on Armed Services of the House of Representatives. 
(C)Two by the chairman of the Committee on Armed Services of the Senate. 
(D)Two by the ranking minority member of the Committee on Armed Services of the Senate. 
(E)One by the Speaker of the House of Representatives. 
(F)One by the minority leader of the House of Representatives. 
(G)One by the majority leader of the Senate. 
(H)One by the minority leader of the Senate. 
(2)Co-chairmenTwo members of the advisory panel shall serve as co-chairmen of the advisory panel. The co-chairmen shall be designated as follows: 
(A)The chairman of the Committee on Armed Services of the House of Representatives and the ranking minority member of the Committee on Armed Services of the Senate, in consultation with the Speaker of the House of Representatives and the minority leader of the Senate, shall jointly designate one member of the advisory panel to serve as co-chairman of the advisory panel. 
(B)The chairman of the Committee on Armed Services of the Senate and the ranking minority member of the Committee on Armed Services of the House of Representatives, in consultation with the majority leader of the Senate and the minority leader of the House of Representatives, shall jointly designate one member of the advisory panel to serve as co-chairman of the advisory panel. 
(3)Security clearance requiredEach individual appointed as a member of the advisory panel shall possess (or have recently possessed before the date of such appointment) the appropriate security clearance necessary to carry out the duties of the advisory panel. 
(4)Period of appointment; vacanciesEach member of the advisory panel shall be appointed for the life of the advisory panel. Any vacancy in the advisory panel shall be filled in the same manner as the original appointment. 
(5)MeetingsThe advisory panel shall commence its first meeting by not later than March 1, 2013, so long as at least two members have been appointed under paragraph (1) by such date. 
(c)Cooperation from Government 
(1)CooperationThe advisory panel shall receive the full and timely cooperation of the Secretary of Defense, the Secretary of Energy, and any other Federal official in providing the advisory panel with analyses, briefings, and other information, including access to classified information, necessary for the advisory panel to carry out its duties under this section. With respect to access to classified information, the Director of National Intelligence may determine which information is necessary under this paragraph. 
(2)LiaisonThe following heads of Federal agencies shall each designate at least one officer or employee of the respective agency to serve as a liaison officer between the agency and the advisory panel: 
(A)The Secretary of State. 
(B)The Secretary of Defense. 
(C)The Secretary of Energy. 
(D)The Secretary of Homeland Security. 
(E)The Director of National Intelligence. 
(d)Reports required 
(1)Interim reportNot later than 180 days after the date of the enactment of this Act, the advisory panel shall submit to the President, the Secretary of Defense, the Secretary of Energy, the Committees on Armed Services and Energy and Natural Resources of the Senate, and the Committees on Armed Services and Energy and Commerce of the House of Representatives an interim report on the initial findings, conclusions, and recommendations of the advisory panel. To the extent practicable, the interim report shall address the matters described in paragraph (2) and focus on the immediate, near-term actions the advisory panel recommends be taken. 
(2)ReportNot later than February 1, 2014, the advisory panel shall submit to the President, the Secretary of Defense, the Secretary of Energy, the Committees on Armed Services and Energy and Natural Resources of the Senate, and the Committees on Armed Services and Energy and Commerce of the House of Representatives a report on the findings, conclusions, and recommendations of the advisory panel. The report shall include the following: 
(A)An assessment of each option considered by the advisory panel for revising the governance structure, mission, and management of the nuclear security enterprise, including the advantages, disadvantages, costs, risks, and benefits of each such option. 
(B)The recommendation of the advisory panel with respect to the most appropriate governance structure, mission, and management of the nuclear security enterprise. 
(C)Recommendations of the advisory panel with respect to— 
(i)the appropriate missions of the nuclear security enterprise, including how complementary missions should be managed while ensuring focus on core missions; 
(ii)the organization and structure of the nuclear security enterprise and the Federal agency responsible for such enterprise; 
(iii)the roles, responsibilities, and authorities of Federal agencies, Federal officials, the national security laboratories and nuclear weapons production facilities, and the directors of such laboratories and facilities, including mechanisms for holding such officials and directors accountable; 
(iv)the allocation of roles and responsibilities with respect to the mission, operations, safety, and security of the nuclear security enterprise; 
(v)the relationships among the Federal agency responsible for the nuclear security enterprise and the National Security Council, the Nuclear Weapons Council, the Department of Energy, the Department of Defense, and other Federal agencies; 
(vi)the interagency planning, programming, and budgeting process for the nuclear security enterprise; 
(vii)the appropriate means for managing and overseeing the nuclear security enterprise, including the role of federally funded research and development centers, the role and impact of various contracting and fee structures, the appropriate role of contract competition and nonprofit and for-profit contractors, and the use of performance-based and transactional oversight; 
(viii)the appropriate means for ensuring the health of the intellectual capital of the nuclear security enterprise, including recruitment and retention of personnel and enhancement of a robust professional culture of excellence; 
(ix)the appropriate means for ensuring the health and sustainment of the critical capabilities and physical infrastructure of the nuclear security enterprise; 
(x)infrastructure, rules, regulations, best practices, standards, and appropriate oversight mechanisms to ensure robust protection of the health and safety of workers and the public while also providing such workers the ability to effectively and efficiently carry out their mission; 
(xi)the appropriate congressional committee structure for oversight of the nuclear security enterprise; 
(xii)the length of the terms and suggested qualifications for senior officials of the Federal agency responsible for the nuclear security enterprise; 
(xiii)contracting, budget planning, program management, and regulatory changes to reduce the cost of programs and administration without eroding mission effectiveness or requirements and ensuring robust protection of the health and safety of workers and the public; and 
(xiv)statutory, regulatory, and policy changes necessary for implementing the recommendations of the advisory panel. 
(D)An assessment of if and how the recommendations of the advisory panel will lead to greater mission focus and more effective and efficient program management for the nuclear security enterprise. 
(E)Any other information or recommendations relating to the future of the nuclear security enterprise that the advisory panel considers appropriate. 
(e)FundingOf the amounts authorized to be appropriated by this Act or otherwise made available for fiscal year 2013 for the Department of Defense, not more than $3,000,000 shall be made available to the advisory panel to carry out this section. 
(f)TerminationThe advisory panel shall terminate not later than June 1, 2014. 
(g)DefinitionsIn this section: 
(1)The term national security laboratory has the meaning given that term in section 4002(6) of the Atomic Energy Defense Act, as amended by section 3131(a). 
(2)The term nuclear security enterprise has the meaning given that term in section 4002(5) of the Atomic Energy Defense Act, as amended by section 3131(a). 
(3)The term nuclear weapons production facility has the meaning given that term in section 4002(7) of the Atomic Energy Defense Act, as amended by section 3131(a). 
FAmerican Medical Isotopes Production 
3171.Short titleThis subtitle may be cited as the American Medical Isotopes Production Act of 2012. 
3172.DefinitionsIn this subtitle: 
(1)DepartmentThe term Department means the Department of Energy. 
(2)Highly enriched uraniumThe term highly enriched uranium means uranium enriched to 20 percent or greater in the isotope U–235. 
(3)Low enriched uraniumThe term low enriched uranium means uranium enriched to less than 20 percent in the isotope U–235. 
(4)SecretaryThe term Secretary means the Secretary of Energy. 
3173.Improving the reliability of domestic medical isotope supply 
(a)Medical isotope development projects 
(1)In generalThe Secretary shall carry out a technology-neutral program— 
(A)to evaluate and support projects for the production in the United States, without the use of highly enriched uranium, of significant quantities of molybdenum-99 for medical uses; 
(B)to be carried out in cooperation with non-Federal entities; and 
(C)the costs of which shall be shared in accordance with section 988 of the Energy Policy Act of 2005 (42 U.S.C. 16352). 
(2)CriteriaProjects shall be evaluated against the following primary criteria: 
(A)The length of time necessary for the proposed project to begin production of molybdenum-99 for medical uses within the United States. 
(B)The capability of the proposed project to produce a significant percentage of United States demand for molybdenum-99 for medical uses. 
(C)The capability of the proposed project to produce molybdenum-99 in a cost-effective manner. 
(D)The cost of the proposed project. 
(3)ExemptionAn existing reactor in the United States fueled with highly enriched uranium shall not be disqualified from the program if the Secretary determines that— 
(A)there is no alternative nuclear reactor fuel, enriched in the isotope U–235 to less than 20 percent, that can be used in that reactor; 
(B)the reactor operator has provided assurances that, whenever an alternative nuclear reactor fuel, enriched in the isotope U–235 to less than 20 percent, can be used in that reactor, it will use that alternative in lieu of highly enriched uranium; and 
(C)the reactor operator has provided a current report on the status of its efforts to convert the reactor to an alternative nuclear reactor fuel enriched in the isotope U–235 to less than 20 percent, and an anticipated schedule for completion of conversion. 
(4)Public participation and reviewThe Secretary shall— 
(A)develop a program plan and annually update the program plan through public workshops; and 
(B)use the Nuclear Science Advisory Committee to conduct annual reviews of the progress made in achieving the program goals and make recommendations to improve program effectiveness. 
(b)Development assistanceThe Secretary shall carry out a program to provide assistance for— 
(1)the development of fuels, targets, and processes for domestic molybdenum-99 production that do not use highly enriched uranium; and 
(2)commercial operations using the fuels, targets, and processes described in paragraph (1). 
(c)Uranium lease and take-back 
(1)In generalThe Secretary shall establish a program to make low enriched uranium available, through lease contracts, for irradiation for the production of molybdenum-99 for medical uses. 
(2)TitleThe lease contracts shall provide for the producers of the molybdenum-99 to take title to and be responsible for the molybdenum-99 created by the irradiation, processing, or purification of uranium leased under this section. 
(3)Duties 
(A)SecretaryThe lease contracts shall require the Secretary— 
(i)to retain responsibility for the final disposition of spent nuclear fuel created by the irradiation, processing, or purification of uranium leased under this section for the production of medical isotopes; and 
(ii)to take title to and be responsible for the final disposition of radioactive waste created by the irradiation, processing, or purification of uranium leased under this section for which the Secretary determines the producer does not have access to a disposal path. 
(B)ProducerThe producer of the spent nuclear fuel and radioactive waste shall accurately characterize, appropriately package, and transport the spent nuclear fuel and radioactive waste prior to acceptance by the Department. 
(4)Compensation 
(A)In generalSubject to subparagraph (B), the lease contracts shall provide for compensation in cash amounts equivalent to prevailing market rates for the sale of comparable uranium products and for compensation in cash amounts equivalent to the net present value of the cost to the Federal Government for— 
(i)the final disposition of spent nuclear fuel and radioactive waste for which the Department is responsible under paragraph (3); and 
(ii)other costs associated with carrying out the uranium lease and take-back program authorized by this subsection. 
(B)Discount rateThe discount rate used to determine the net present value of costs described in subparagraph (A)(ii) shall be not greater than the average interest rate on marketable Treasury securities. 
(5)Authorized use of fundsSubject to the availability of appropriations, the Secretary may obligate and expend funds received under leases entered into under this subsection, which shall remain available until expended, for the purpose of carrying out the activities authorized by this subtitle, including activities related to the final disposition of spent nuclear fuel and radioactive waste for which the Department is responsible under paragraph (3). 
(6)Exchange of uranium for servicesThe Secretary shall not barter or otherwise sell or transfer uranium in any form in exchange for— 
(A)services related to the final disposition of the spent nuclear fuel and radioactive waste for which the Department is responsible under paragraph (3); or 
(B)any other services associated with carrying out the uranium lease and take-back program authorized by this subsection. 
(d)Coordination of environmental reviewsThe Department and the Nuclear Regulatory Commission shall ensure to the maximum extent practicable that environmental reviews for the production of the medical isotopes shall complement and not duplicate each review. 
(e)Operational dateThe Secretary shall establish a program as described in subsection (c)(3) not later than 3 years after the date of enactment of this Act. 
(f)Radioactive wasteNotwithstanding section 2 of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101), radioactive material resulting from the production of medical isotopes that has been permanently removed from a reactor or subcritical assembly and for which there is no further use shall be considered low-level radioactive waste if the material is acceptable under Federal requirements for disposal as low-level radioactive waste. 
3174.ExportsSection 134 of the Atomic Energy Act of 1954 (42 U.S.C. 2160d) is amended by striking subsection c. and inserting the following: 
 
c.Medical production license sunsetEffective 7 years after the date of enactment of the American Medical Isotopes Production Act of 2012, the Commission may not issue a license for the export of highly enriched uranium from the United States for the purposes of medical isotope production. 
d.Medical production license extensionThe period referred to in subsection c. may be extended for no more than 6 years if, no earlier than 6 years after the date of enactment of the American Medical Isotopes Production Act of 2012, the Secretary of Energy certifies to the Committee on Energy and Commerce of the House of Representatives and the Committee on Energy and Natural Resources of the Senate that— 
(1)there is insufficient global supply of molybdenum-99 produced without the use of highly enriched uranium available to satisfy the domestic United States market; and 
(2)the export of United States-origin highly enriched uranium for the purposes of medical isotope production is the most effective temporary means to increase the supply of molybdenum-99 to the domestic United States market. 
e.Public noticeTo ensure public review and comment, the development of the certification described in subsection d. shall be carried out through announcement in the Federal Register. 
f.Joint certification 
(1)In generalIn accordance with paragraph (2), the ban on the export of highly enriched uranium for purposes of medical isotope production referred to in subsections c. and d. shall not go into effect unless the Secretary of Energy and the Secretary of Health and Human Services have jointly certified that— 
(A)there is a sufficient supply of molybdenum-99 produced without the use of highly enriched uranium available to meet the needs of patients in the United States; and 
(B)it is not necessary to export United States-origin highly enriched uranium for the purposes of medical isotope production in order to meet United States patient needs. 
(2)Time of certificationThe joint certification under paragraph (1) shall be made not later than 7 years after the date of enactment of the American Medical Isotopes Production Act of 2012, except that, if the period referred to in subsection c. is extended under subsection d., the 7-year deadline under this paragraph shall be extended by a period equal to the period of such extension under subsection d. 
g.Suspension of medical production licenseAt any time after the restriction of export licenses provided for in subsection c. becomes effective, if there is a critical shortage in the supply of molybdenum-99 available to satisfy the domestic United States medical isotope needs, the restriction of export licenses may be suspended for a period of no more than 12 months, if— 
(1)the Secretary of Energy certifies to the Congress that the export of United States-origin highly enriched uranium for the purposes of medical isotope production is the only effective temporary means to increase the supply of molybdenum-99 necessary to meet United States medical isotope needs during that period; and 
(2)the Congress enacts a Joint Resolution approving the temporary suspension of the restriction of export licenses. 
h.DefinitionsAs used in this section— 
(1)the term alternative nuclear reactor fuel or target means a nuclear reactor fuel or target which is enriched to less than 20 percent in the isotope U–235; 
(2)the term highly enriched uranium means uranium enriched to 20 percent or more in the isotope U–235; 
(3)a fuel or target can be used in a nuclear research or test reactor if— 
(A)the fuel or target has been qualified by the Reduced Enrichment Research and Test Reactor Program of the Department of Energy; and 
(B)use of the fuel or target will permit the large majority of ongoing and planned experiments and medical isotope production to be conducted in the reactor without a large percentage increase in the total cost of operating the reactor; and 
(4)the term medical isotope includes molybdenum-99, iodine-131, xenon-133, and other radioactive materials used to produce a radiopharmaceutical for diagnostic or therapeutic procedures or for research and development.. 
3175.Report on disposition of exportsNot later than 1 year after the date of the enactment of this Act, the Chairman of the Nuclear Regulatory Commission, after consulting with other relevant agencies, shall submit to the Congress a report detailing the current disposition of previous United States exports of highly enriched uranium used as fuel or targets in a nuclear research or test reactor, including— 
(1)their location; 
(2)whether they are irradiated; 
(3)whether they have been used for the purpose stated in their export license; 
(4)whether they have been used for an alternative purpose and, if so, whether such alternative purpose has been explicitly approved by the Commission; 
(5)the year of export, and reimportation, if applicable; 
(6)their current physical and chemical forms; and 
(7)whether they are being stored in a manner which adequately protects against theft and unauthorized access. 
3176.Domestic medical isotope production 
(a)In generalChapter 10 of the Atomic Energy Act of 1954 (42 U.S.C. 2131 et seq.) is amended by adding at the end the following: 
 
112.Domestic medical isotope production 
a.The Commission may issue a license, or grant an amendment to an existing license, for the use in the United States of highly enriched uranium as a target for medical isotope production in a nuclear reactor, only if, in addition to any other requirement of this Act— 
(1)the Commission determines that— 
(A)there is no alternative medical isotope production target that can be used in that reactor; and 
(B)the proposed recipient of the medical isotope production target has provided assurances that, whenever an alternative medical isotope production target can be used in that reactor, it will use that alternative in lieu of highly enriched uranium; and 
(2)the Secretary of Energy has certified that the United States Government is actively supporting the development of an alternative medical isotope production target that can be used in that reactor. 
b.As used in this section— 
(1)the term alternative medical isotope production target means a nuclear reactor target which is enriched to less than 20 percent of the isotope U–235; 
(2)a target can be used in a nuclear research or test reactor if— 
(A)the target has been qualified by the Reduced Enrichment Research and Test Reactor Program of the Department of Energy; and 
(B)use of the target will permit the large majority of ongoing and planned experiments and medical isotope production to be conducted in the reactor without a large percentage increase in the total cost of operating the reactor; 
(3)the term highly enriched uranium means uranium enriched to 20 percent or more in the isotope U–235; and 
(4)the term medical isotope includes molybdenum-99, iodine-131, xenon-133, and other radioactive materials used to produce a radiopharmaceutical for diagnostic or therapeutic procedures or for research and development.. 
(b)Table of contentsThe table of contents for the Atomic Energy Act of 1954 is amended by inserting the following new item at the end of the items relating to chapter 10 of title I: 
 
 
Sec. 112. Domestic medical isotope production.. 
3177.Annual Department reports 
(a)In generalNot later than 1 year after the date of enactment of this Act, and annually thereafter for 5 years, the Secretary shall report to Congress on Department actions to support the production in the United States, without the use of highly enriched uranium, of molybdenum-99 for medical uses. 
(b)ContentsThe reports shall include the following: 
(1)For medical isotope development projects— 
(A)the names of any recipients of Department support under section 3173; 
(B)the amount of Department funding committed to each project; 
(C)the milestones expected to be reached for each project during the year for which support is provided; 
(D)how each project is expected to support the increased production of molybdenum-99 for medical uses; 
(E)the findings of the evaluation of projects under section 3173(a)(2); and 
(F)the ultimate use of any Department funds used to support projects under section 3173. 
(2)A description of actions taken in the previous year by the Secretary to ensure the safe disposition of spent nuclear fuel and radioactive waste for which the Department is responsible under section 3173(c). 
3178.National Academy of Sciences report 
(a)In generalThe Secretary shall enter into an arrangement with the National Academy of Sciences to conduct a study of the state of molybdenum-99 production and utilization, to be provided to Congress not later than 5 years after the date of enactment of this Act. 
(b)ContentsThe report shall include the following: 
(1)For molybdenum-99 production— 
(A)a list of all facilities in the world producing molybdenum-99 for medical uses, including an indication of whether these facilities use highly enriched uranium in any way; 
(B)a review of international production of molybdenum-99 over the previous 5 years, including— 
(i)whether any new production was brought online; 
(ii)whether any facilities halted production unexpectedly; and 
(iii)whether any facilities used for production were decommissioned or otherwise permanently removed from service; and 
(C)an assessment of progress made in the previous 5 years toward establishing domestic production of molybdenum-99 for medical uses, including the extent to which other medical isotopes that have been produced with molybdenum-99, such as iodine-131 and xenon-133, are being used for medical purposes. 
(2)An assessment of the progress made by the Department and others to eliminate all worldwide use of highly enriched uranium in reactor fuel, reactor targets, and medical isotope production facilities. 
XXXIIDefense Nuclear Facilities Safety Board 
 
Sec. 3201. Authorization. 
Sec. 3202. Improvements to the Defense Nuclear Facilities Safety Board. 
3201.AuthorizationThere are authorized to be appropriated for fiscal year 2013, $29,415,000 for the operation of the Defense Nuclear Facilities Safety Board under chapter 21 of the Atomic Energy Act of 1954 (42 U.S.C. 2286 et seq.). 
3202.Improvements to the Defense Nuclear Facilities Safety Board 
(a)EstablishmentSection 311 of the Atomic Energy Act of 1954 (42 U.S.C. 2286) is amended— 
(1)in subsection (b), by striking paragraph (4); 
(2)in subsection (c)— 
(A)in the heading, by striking and Vice Chairman and inserting , Vice Chairman, and Members; 
(B)in paragraph (2), by striking The Chairman and inserting In accordance with paragraph (5), the Chairman; and 
(C)by adding at the end the following new paragraph: 
 
(5)Each member of the Board, including the Chairman and Vice Chairman, shall— 
(A)have equal responsibility and authority in establishing decisions and determining actions of the Board; 
(B)have full access to all information relating to the performance of the Board’s functions, powers, and mission; and 
(C)have one vote.. 
(b)Mission and functions 
(1)In generalSection 312 of the Atomic Energy Act of 1954 (42 U.S.C. 2286a) is amended— 
(A)in the heading, by inserting Mission and before Functions; 
(B)by redesignating subsections (a) and (b) as subsections (b) and (c), respectively; 
(C)by inserting before subsection (b), as redesignated by subparagraph (B), the following new subsection (a): 
 
(a)MissionThe mission of the Board shall be to provide independent analysis, advice, and recommendations to the Secretary of Energy to inform the Secretary, in the role of the Secretary as operator and regulator of the defense nuclear facilities of the Department of Energy, in providing adequate protection of public health and safety at such defense nuclear facilities.; and 
(D)in subsection (b), as so redesignated— 
(i)in the heading, by striking In general and inserting Functions; and 
(ii)in paragraph (5), by inserting , and specifically assess risk (whenever sufficient data exists), after shall consider. 
(2)Clerical amendmentThe table of contents for the Atomic Energy Act of 1954 is amended by striking the item relating to section 312 and inserting the following new item: 
 
 
Sec. 312. Mission and functions of the Board.. 
(c)Board recommendations 
(1)In generalSection 315 of the Atomic Energy Act of 1954 (42 U.S.C. 2286d) is amended— 
(A)by redesignating subsections (a) through (h) as subsections (b) through (i), respectively; 
(B)by inserting before subsection (b), as redesignated by subparagraph (A), the following new subsection: 
 
(a)Submission of Recommendations 
(1)Subject to subsections (h) and (i), not later than 30 days before the date on which the Board transmits a recommendation to the Secretary of Energy under section 312, the Board shall transmit to the Secretary in writing a draft of such recommendation and any related findings, supporting data, and analyses to ensure the Secretary is adequately informed of a formal recommendation and to provide the Secretary an opportunity to provide input to the Board before such recommendation is finalized.  
(2)The Secretary may provide to the Board comments on a draft recommendation transmitted by the Board under paragraph (1) by not later than 30 days after the date on which the Secretary receives the draft recommendation. The Board may grant, upon request by the Secretary, additional time for the Secretary to transmit comments to the Board.  
(3)After the period of time in which the Secretary may provide comments under paragraph (2) elapses, the Board may transmit a final recommendation to the Secretary.; and 
(C)by amending subsection (b), as so redesignated, to read as follows: 
 
(b)Public availability and commentSubject to subsections (h) and (i), after the Secretary of Energy receives a recommendation from the Board under subsection (a)(3), the Board shall promptly make available to the public such recommendation and any related correspondence from the Secretary by— 
(1)providing such recommendation and correspondence to the public in the regional public reading rooms of the Department of Energy; and 
(2)publishing in the Federal Register— 
(A)such recommendation and correspondence; and 
(B)a request for the submission to the Board of public comments on such recommendation that provides interested persons with 30 days after the date of the publication in which to submit comments, data, views, or arguments to the Board concerning the recommendation.. 
(2)Technical and conforming amendmentsSuch section 315 is further amended— 
(A)in subsection (c), as redesignated by paragraph (1)(A)— 
(i)in paragraph (1), by striking subsection (a) and inserting subsection (b); and  
(ii)in paragraph (2), by striking subsection (h) and inserting subsection (i); 
(B)in subsection (d), as so redesignated, by striking subsection (a) or (b) and inserting subsection (b) or (c); 
(C)in subsection (e), as so redesignated— 
(i)by striking subsection (b)(1) and inserting subsection (c)(1); and 
(ii)by striking subsection (h) and inserting subsection (i);  
(D)in subsection (g), as so redesignated— 
(i)in paragraph (1), as so redesignated, by striking subsection (e) and inserting subsection (f); and 
(ii)in paragraph (2), by striking , to the Committees on Armed Services and on Appropriations of the Senate, and to the Speaker of the House of Representatives and inserting and to such committees;  
(E)in subsection (h), as so redesignated— 
(i)in paragraph (1), as so redesignated, by striking through (d) and inserting through (e); and 
(ii)in paragraph (3), by striking and the Speaker; and  
(F)by striking Committees on Armed Services and on Appropriations of the Senate and to the Speaker of the House of Representatives each place it appears and inserting Committees on Armed Services, Appropriations, and Energy and Commerce of the House of Representatives and the Committees on Armed Services, Appropriations, and Energy and Natural Resources of the Senate.  
(d)ReportsSection 316 of the Atomic Energy Act of 1954 (42 U.S.C. 2286e) is amended by striking Committees on Armed Services and on Appropriations of the Senate and to the Speaker of the House of Representatives each place it appears and inserting Committees on Armed Services, Appropriations, and Energy and Commerce of the House of Representatives and the Committees on Armed Services, Appropriations, and Energy and Natural Resources of the Senate. 
(e)Information to CongressSection 320 of the Atomic Energy Act of 1954 (42 U.S.C. 2286h–1) is amended— 
(1)by striking submitted to the Congress and inserting submitted to the Committees on Armed Services, Appropriations, and Energy and Commerce of the House of Representatives and the Committees on Armed Services, Appropriations, and Energy and Natural Resources of the Senate; and 
(2)by striking the Congress. and inserting such committees.. 
(f)Inspector General 
(1)In generalChapter 21 of the Atomic Energy Act of 1954 (42 U.S.C. 2286 et seq.) is amended by adding at the end the following new section: 
 
322.Inspector General 
(a)In generalNot later than October 1, 2013, the Board shall enter into an agreement with an agency of the Federal Government to procure the services of the Inspector General of such agency for the Board, in accordance with the Inspector General Act of 1978 (5 U.S.C. App.). Such Inspector General shall have expertise relating to the mission of the Board. 
(b)BudgetIn the budget materials submitted to the President by the Board in connection with the submission to Congress, pursuant to section 1105 of title 31, United States Code, of the budget for each fiscal year, the Board shall ensure that a separate, dedicated procurement line item is designated for the services of an Inspector General under subsection (a).. 
(2)Clerical amendmentThe table of contents for the Atomic Energy Act of 1954 is amended by inserting after the item relating to section 321 the following new item: 
 
 
Sec. 322. Inspector General.. 
(g)Technical amendmentSection 313(j)(2) of the Atomic Energy Act of 1954 (42 U.S.C. 2286b) is amended by striking section and all that follows through implementation and inserting section 312(b)(1), the implementation. 
(h)Safety standardsNothing in this section or in the amendments made by this section shall be construed to cause a reduction in nuclear safety standards. 
XXXIVNaval Petroleum Reserves 
 
Sec. 3401. Authorization of appropriations. 
3401.Authorization of appropriations 
(a)AmountThere are hereby authorized to be appropriated to the Secretary of Energy $14,909,000 for fiscal year 2013 for the purpose of carrying out activities under chapter 641 of title 10, United States Code, relating to the naval petroleum reserves. 
(b)Period of availabilityFunds appropriated pursuant to the authorization of appropriations in subsection (a) shall remain available until expended. 
XXXVMaritime Administration 
 
Sec. 3501. Authorization of appropriations for national security aspects of the merchant marine for fiscal year 2013. 
Sec. 3502. Application of the Federal Acquisition Regulation. 
Sec. 3503. Limitation of National Defense Reserve Fleet vessels to those over 1,500 gross tons. 
Sec. 3504. Donation of excess fuel to maritime academies. 
Sec. 3505. Clarification of heading. 
Sec. 3506. Transfer of vessels to the National Defense Reserve Fleet. 
Sec. 3507. Amendments relating to the National Defense Reserve Fleet. 
Sec. 3508. Extension of Maritime Security Fleet program. 
Sec. 3509. Container-on-barge transportation. 
Sec. 3510. Short sea transportation. 
Sec. 3511. Maritime environmental and technical assistance. 
Sec. 3512. Identification of actions to enable qualified United States flag capacity to meet national defense requirements. 
Sec. 3513. Maritime workforce study. 
Sec. 3514. Maritime administration vessel recycling contract award practices. 
Sec. 3515. Requirement for barge design. 
Sec. 3516. Eligibility to receive surplus training equipment. 
Sec. 3517. Coordination with other laws. 
3501.Authorization of appropriations for national security aspects of the merchant marine for fiscal year 2013Funds are hereby authorized to be appropriated for fiscal year 2013, to be available without fiscal year limitation if so provided in appropriations Acts, for the use of the Department of Transportation for Maritime Administration programs associated with maintaining national security aspects of the merchant marine, as follows: 
(1)For expenses necessary for operations of the United States Merchant Marine Academy, $77,253,000, of which— 
(A)$67,253,000 shall remain available until expended for Academy operations; and 
(B)$10,000,000 shall remain available until expended for capital asset management at the Academy. 
(2)For expenses necessary to support the State maritime academies, $16,045,000, of which— 
(A)$2,400,000 shall remain available until expended for student incentive payments; 
(B)$2,545,000 shall remain available until expended for direct payments to such academies; and 
(C)$11,100,000 shall remain available until expended for maintenance and repair of State maritime academy training vessels. 
(3)For expenses necessary to dispose of vessels in the National Defense Reserve Fleet, $12,717,000, to remain available until expended. 
(4)For expenses to maintain and preserve a United States-flag merchant marine to serve the national security needs of the United States under chapter 531 of title 46, United States Code, $186,000,000. 
(5)For the cost (as defined in section 502(5) of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a(5)) of loan guarantees under the program authorized by chapter 537 of title 46, United States Code, $3,750,000, all of which shall remain available until expended for administrative expenses of the program. 
3502.Application of the Federal Acquisition RegulationSection 3502(b) of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001, as enacted into law by Public Law 106–398 (114 Stat. 1654A–490), is amended by striking the enactment of this Act and inserting contract award. 
3503.Limitation of National Defense Reserve Fleet vessels to those over 1,500 gross tonsSection 57101(a) of title 46, United States Code, is amended by inserting of 1,500 gross tons or more or such other vessels as the Secretary of Transportation shall determine are appropriate after Administration. 
3504.Donation of excess fuel to maritime academiesSection 51103(b) of title 46, United States Code, is amended by striking so much as precedes paragraph (2) and inserting the following: 
 
(b)Property for instructional purposes 
(1)In generalThe Secretary of Transportation may cooperate with and assist the institutions named in paragraph (2) by making vessels, fuel, shipboard equipment, and other marine equipment, owned by the United States Government and determined by the entity having custody and control of such property to be excess or surplus, available to those institutions for instructional purposes, by gift, loan, sale, lease, or charter on terms and conditions the Secretary considers appropriate. The consent of the Secretary of the Navy shall be obtained with respect to any property from National Defense Reserve Fleet vessels (50 U.S.C. App. 1744) where such vessels are either Ready Reserve Force vessels or other National Defense Reserve Fleet vessels determined to be of sufficient value to the Navy to warrant their further preservation and retention.. 
3505.Clarification of heading 
(a)In generalThe section designation and heading for section 57103 of title 46, United States Code, is amended to read as follows: 
 
57103.Donation of nonretention vessels in the National Defense Reserve Fleet. 
(b)Clerical amendmentThe analysis for chapter 571 of title 46, United States Code, is amended by striking the item relating to section 57103 and inserting the following:  
 
 
57103. Donation of nonretention vessels in the National Defense Reserve Fleet.. 
3506.Transfer of vessels to the National Defense Reserve FleetSection 57101 of title 46, United States Code, is amended by adding at the end the following: 
 
(c)Authority of Federal entities To transfer vesselsAll Federal entities are authorized to transfer vessels to the National Defense Reserve Fleet without reimbursement subject to the approval of the Secretary of Transportation and the Secretary of the Navy with respect to Ready Reserve Force vessels and the Secretary of Transportation with respect to all other vessels.. 
3507.Amendments relating to the National Defense Reserve FleetSubparagraphs (B), (C), and (D) of section 11(c)(1) of the Merchant Ship Sales Act of 1946 (50 U.S.C. App. 1744(c)(1)) are amended to read as follows: 
 
(B)activate and conduct sea trials on each vessel at a frequency that is deemed necessary; 
(C)maintain and adequately crew, as necessary, in an enhanced readiness status those vessels that are scheduled to be activated in 5 or less days; 
(D)locate those vessels that are scheduled to be activated near embarkation ports specified for those vessels; and. 
3508.Extension of Maritime Security Fleet program 
(a)DefinitionsSection 53101 of title 46, United States Code, is amended— 
(1)by amending paragraph (4) to read as follows: 
 
(4)Foreign commerceThe term foreign commerce means— 
(A)commerce or trade between the United States, its territories or possessions, or the District of Columbia, and a foreign country; and 
(B)commerce or trade between foreign countries.; 
(2)by striking paragraph (5); 
(3)by redesignating paragraphs (6) through (13) as paragraphs (5) through (12), respectively; and 
(4)by amending paragraph (5), as so redesignated, to read as follows: 
 
(5)Participating fleet vesselThe term participating fleet vessel means any vessel that— 
(A)on October 1, 2015— 
(i)meets the requirements of paragraph (1), (2), (3), or (4) of section 53102(c); and 
(ii)is less than 20 years of age if the vessel is a tank vessel, or is less than 25 years of age for all other vessel types; and 
(B)on December 31, 2014, is covered by an operating agreement under this chapter.. 
(b)Vessel eligibilitySection 53102(b) of such title is amended to read as follows: 
 
(b)Vessel eligibilityA vessel is eligible to be included in the Fleet if— 
(1)the vessel meets the requirements of paragraph (1), (2), (3), or (4) of subsection (c); 
(2)the vessel is operated (or in the case of a vessel to be constructed, will be operated) in providing transportation in foreign commerce; 
(3)the vessel is self-propelled and— 
(A)is a tank vessel that is 10 years of age or less on the date the vessel is included in the Fleet; or 
(B)is any other type of vessel that is 15 years of age or less on the date the vessel is included in the Fleet; 
(4)the vessel— 
(A)is suitable for use by the United States for national defense or military purposes in time of war or national emergency, as determined by the Secretary of Defense; and 
(B)is commercially viable, as determined by the Secretary; and 
(5)the vessel— 
(A)is a United States-documented vessel; or 
(B)is not a United States-documented vessel, but— 
(i)the owner of the vessel has demonstrated an intent to have the vessel documented under chapter 121 of this title if it is included in the Fleet; and 
(ii)at the time an operating agreement for the vessel is entered into under this chapter, the vessel is eligible for documentation under chapter 121 of this title.. 
(c)Operating agreementsSection 53103 of such title is amended— 
(1)by amending subsection (b) to read as follows: 
 
(b)Extension of existing operating agreements 
(1)Offer to extendNot later than 60 days after the date of enactment of this paragraph, the Secretary shall offer, to an existing contractor, to extend, through September 30, 2025, an operating agreement that is in existence on the date of enactment of this paragraph. The terms and conditions of the extended operating agreement shall include terms and conditions authorized under this chapter, as amended from time to time. 
(2)Time limitAn existing contractor shall have not later than 120 days after the date the Secretary offers to extend an operating agreement to agree to the extended operating agreement. 
(3)Subsequent awardThe Secretary may award an operating agreement to an applicant that is eligible to enter into an operating agreement for fiscal years 2016 through 2025 if the existing contractor does not agree to the extended operating agreement under paragraph (2).; and 
(2)by amending subsection (c) to read as follows: 
 
(c)Procedure for awarding new operating agreementsThe Secretary may enter into a new operating agreement with an applicant that meets the requirements of section 53102(c) (for vessels that meet the qualifications of section 53102(b)) on the basis of priority for vessel type established by military requirements of the Secretary of Defense. The Secretary shall allow an applicant at least 30 days to submit an application for a new operating agreement. After consideration of military requirements, priority shall be given to an applicant that is a United States citizen under section 50501 of this title. The Secretary may not approve an application without the consent of the Secretary of Defense. The Secretary shall enter into an operating agreement with the applicant or provide a written reason for denying the application.. 
(d)Repeal of early termination by contractorSection 53104 of such title is amended— 
(1)in subsection (c), by striking paragraph (3); and 
(2)in subsection (e), by striking an operating agreement under this chapter is terminated under subsection (c)(3), or if. 
(e)Transfer of operating agreementsSection 53105 of such title is amended— 
(1)by amending subsection (e) to read as follows: 
 
(e)Transfer of operating agreementsA contractor under an operating agreement may transfer the agreement (including all rights and obligations under the operating agreement) to any person that is eligible to enter into the operating agreement under this chapter if the Secretary and the Secretary of Defense determine that the transfer is in the best interests of the United States. A transaction shall not be considered a transfer of an operating agreement if the same legal entity with the same vessels remains the contracting party under the operating agreement.; and 
(2)by amending subsection (f) to read as follows: 
 
(f)Replacement vesselsA contractor may replace a vessel under an operating agreement with another vessel that is eligible to be included in the Fleet under section 53102(b), if the Secretary, in conjunction with the Secretary of Defense, approves the replacement of the vessel.. 
(f)PaymentsSection 53106 of such title is amended— 
(1)in subsection (a)(1), by striking and after the semicolon at the end of subparagraph (B), and by striking subparagraph (C) and inserting the following: 
 
(C)$3,100,000 for each of fiscal years 2012, 2013, 2014, 2015, 2016, 2017, and 2018; 
(D)$3,500,000 for each of fiscal years 2019, 2020, and 2021; and 
(E)$3,700,000 for each of fiscal years 2022, 2023, 2024, and 2025.; 
(2)in subsection (c)(3)(C), by striking a LASH vessel. and inserting a lighter aboard ship vessel.; and 
(3)by striking subsection (f). 
(g)Emergency Preparedness AgreementsSection 53107(b)(1) of such title is amended to read as follows: 
 
(1)In generalAn Emergency Preparedness Agreement under this section shall require that a contractor for a vessel covered by an operating agreement under this chapter shall make commercial transportation resources (including services) available, upon request by the Secretary of Defense during a time of war or national emergency, or whenever the Secretary of Defense determines that it is necessary for national security or contingency operation (as that term is defined in section 101 of title 10, United States Code).. 
(h)Repeal of waiver of age restrictionSection 53109 of such title is repealed. 
(i)Authorization of appropriationsSection 53111 of such title is amended— 
(1)by striking and at the end of paragraph (2); and 
(2)by amending paragraph (3) to read as follows: 
 
(3)$186,000,000 for each of fiscal years 2012, 2013, 2014, 2015, 2016, 2017, and 2018; 
(4)$210,000,000 for each of fiscal years 2019, 2020, and 2021; and 
(5)$222,000,000 for each fiscal year thereafter through fiscal year 2025.. 
(j)Effective date of amendmentsThe amendments made by— 
(1)paragraphs (2), (3), and (4) of subsection (a) take effect on December 31, 2014; and 
(2)subsection (f)(2) take effect on December 31, 2014. 
3509.Container-on-barge transportation 
(a)AssessmentThe Maritime Administrator shall assess the potential for using container-on-barge transportation in short sea transportation (as such term is defined in section 55605 of title 46, United States Code). 
(b)FactorsIn conducting the assessment under subsection (a), the Administrator shall consider— 
(1)the environmental benefits of increasing container-on-barge movements in short sea transportation; 
(2)the regional differences in the use of short sea transportation; 
(3)the existing programs established at coastal and Great Lakes ports for establishing awareness of deep sea shipping operations; 
(4)the mechanisms necessary to ensure that implementation of a plan under subsection (c) will not be inconsistent with antitrust laws; and 
(5)the potential frequency of container-on-barge service at short sea transportation ports. 
(c)RecommendationsThe assessment under subsection (a) may include recommendations for a plan to increase awareness of the potential for use of container-on-barge transportation. 
(d)DeadlineNot later than 180 days after the date of enactment of this title, the Administrator shall submit the assessment required under this section to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives. 
3510.Short sea transportation 
(a)PurposeSection 55601 of title 46, United States Code, is amended— 
(1)in subsection (a), by striking landside congestion. and inserting landside congestion or to promote short sea transportation.; 
(2)in subsection (c), by striking coastal corridors and inserting coastal corridors or to promote short sea transportation; 
(3)in subsection (d), by striking that the project may and all that follows through the end of the subsection and inserting 
that the project uses documented vessels and— 
(1)mitigates landside congestion; or 
(2)promotes short sea transportation.; and 
(4)in subsection (f), by striking shall each place it appears and inserting may. 
(b)DocumentationSection 55605 of title 46, United States Code, is amended in the matter preceding paragraph (1) by striking by vessel and inserting by a documented vessel. 
3511.Maritime environmental and technical assistance 
(a)In generalChapter 503 of title 46, United States Code, is amended by adding at the end the following: 
 
50307.Maritime environmental and technical assistance 
(a)In generalThe Secretary of Transportation may engage in the environmental study, research, development, assessment, and deployment of emerging marine technologies and practices related to the marine transportation system through the use of public vessels under the control of the Maritime Administration or private vessels under United States registry, and through partnerships and cooperative efforts with academic, public, private, and non-governmental entities and facilities. 
(b)RequirementsThe Secretary of Transportation may— 
(1)identify, study, evaluate, test, demonstrate, or improve emerging marine technologies and practices that are likely to achieve environmental improvements by— 
(A)reducing air emissions, water emissions, or other ship discharges; 
(B)increasing fuel economy or the use of alternative fuels and alternative energy (including the use of shore power); or 
(C)controlling aquatic invasive species; and 
(2)coordinate with the Environmental Protection Agency, the United States Coast Guard, and other Federal, State, local, or tribal agencies, as appropriate. 
(c)CoordinationCoordination under subsection (b)(2) may include— 
(1)activities that are associated with the development or approval of validation and testing regimes; and 
(2)certification or validation of emerging technologies or practices that demonstrate significant environmental benefits. 
(d)AssistanceThe Secretary of Transportation may accept gifts, or enter into cooperative agreements, contracts, or other agreements with academic, public, private, and non-governmental entities to carry out the activities authorized under subsection (a).. 
(b)Conforming amendmentThe table of contents for chapter 503 of title 46, United States Code, is amended by inserting after the item relating to section 50306 the following: 
 
 
50307. Maritime environmental and technical assistance.. 
3512.Identification of actions to enable qualified United States flag capacity to meet national defense requirementsSection 501(b) of title 46, United States Code, is amended— 
(1)by striking When the head and inserting the following: 
 
(1)In generalWhen the head; and 
(2)by adding at the end the following: 
 
(2)DeterminationsThe Maritime Administrator shall— 
(A)for each determination referred to in paragraph (1), identify any actions that could be taken to enable qualified United States flag capacity to meet national defense requirements; 
(B)provide notice of each such determination to the Secretary of Transportation and the head of the agency referred to in paragraph (1) for which the determination is made; and 
(C)publish each such determination on the Internet Web site of the Department of Transportation not later than 48 hours after notice of the determination is provided to the Secretary of Transportation. 
(3)Notice to Congress 
(A)In generalThe head of an agency referred to in paragraph (1) shall notify the Committee on Transportation and Infrastructure and the Committee on Armed Services of the House of Representatives and the Committee on Commerce, Science, and Transportation and the Committee on Armed Services of the Senate— 
(i)of any request for a waiver of the navigation or vessel-inspection laws under this section not later than 48 hours after receiving such a request; and 
(ii)of the issuance of any such waiver not later than 48 hours after such issuance. 
(B)ContentsSuch head of an agency shall include in each notification under subparagraph (A)(ii) an explanation of— 
(i)the reasons the waiver is necessary; and 
(ii)the reasons actions referred to in paragraph (2)(A) are not feasible.. 
3513.Maritime workforce study 
(a)Training studyThe Comptroller General of the United States shall conduct a study on the training needs of the maritime workforce. 
(b)Study componentsThe study shall— 
(1)analyze the impact of maritime training requirements imposed by domestic and international regulations and conventions, companies, and government agencies that charter or operate vessels; 
(2)evaluate the ability of the United States maritime training infrastructure to meet the needs of the maritime industry; 
(3)identify trends in maritime training; 
(4)compare the training needs of United States mariners with the vocational training and educational assistance programs available from Federal agencies to evaluate the ability of Federal programs to meet the training needs of United States mariners; 
(5)include recommendations to enhance the capabilities of the United States maritime training infrastructure; and 
(6)include recommendations to assist United States mariners and those entering the maritime profession to achieve the required training. 
(c)Final reportNot later than 1 year after the date of enactment of this title, the Comptroller General shall submit a report on the results of the study to the Committee on Commerce, Science, and Transportation and the Committee on Armed Services of the Senate and the Committee on Transportation and Infrastructure and the Committee on Armed Services of the House of Representatives. 
3514.Maritime administration vessel recycling contract award practices 
(a)In generalNot later than 12 months after the date of enactment of this title, the Comptroller General of the United States shall conduct an assessment of the source selection procedures and practices used to award the Maritime Administration's National Defense Reserve Fleet vessel recycling contracts. The Comptroller General shall assess the process, procedures, and practices used for the Maritime Administration's qualification of vessel recycling facilities. The Comptroller General shall report the findings to the Committee on Commerce, Science, and Transportation and the Committee on Armed Services of the Senate, and the Committee on Transportation and Infrastructure and the Committee on Armed Services of the House of Representatives. 
(b)AssessmentThe assessment under subsection (a) shall include a review of whether the Maritime Administration's contract source selection procedures and practices are consistent with law, the Federal Acquisition Regulation (FAR), and Federal best practices associated with making source selection decisions. 
(c)ConsiderationsIn making the assessment under subsection (a), the Comptroller General may consider any other aspect of the Maritime Administration's vessel recycling process that the Comptroller General deems appropriate to review. 
3515.Requirement for barge designNot later than 270 days after the date of enactment of this title, the Maritime Administrator shall complete the design for a containerized, articulated barge, as identified in the dual-use vessel study carried out by the Administrator and the Secretary of Defense, that is able to utilize roll-on/roll-off or load-on/load-off technology in marine highway maritime commerce. 
3516.Eligibility to receive surplus training equipmentSection 51103(b)(2)(C) of title 46, United States Code, is amended by inserting or a training institution that is an instrumentality of a State, Territory, or Commonwealth of the United States or District of Columbia or a unit of local government thereof after a nonprofit training institution. 
3517.Coordination with other laws 
(a)Earlier enactment of Coast Guard and Maritime Transportation Act of 2012If the date of the enactment of the Coast Guard and Maritime Transportation Act of 2012 (H.R. 2838, 112th Congress) is before the date of the enactment of this Act: 
(1)Sections 3501, 3503 through 3507, and 3509 through 3516 of this Act, and any amendments made by those sections, shall not go into effect. 
(2)Section 501(b)(3)(A) of title 46, United States Code (as added by section 301(2) of the Coast Guard and Maritime Transportation Act of 2012), is amended by striking the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate and inserting the Committee on Transportation and Infrastructure and the Committee on Armed Services of the House of Representatives and the Committee on Commerce, Science, and Transportation and the Committee on Armed Services of the Senate. 
(3)Section 414(c) of the Coast Guard and Maritime Transportation Act of 2012 is amended by striking the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives and inserting the Committee on Commerce, Science, and Transportation and the Committee on Armed Services of the Senate and the Committee on Transportation and Infrastructure and the Committee on Armed Services of the House of Representatives. 
(b)Later enactment of Coast Guard and Maritime Transportation Act of 2012If the date of the enactment of the Coast Guard and Maritime Transportation Act of 2012 (H.R. 2838, 112th Congress) is after the date of the enactment of this Act, sections 301, 402 through 408, 410 through 412, 414, and 415 of such Act, and any amendments made by those sections, shall not go into effect. 
DFunding Tables 
 
Sec. 4001. Authorization of amounts in funding tables. 
Title XLI—PROCUREMENT 
Sec. 4101. Procurement. 
Sec. 4102. Procurement for overseas contingency operations. 
Title XLII—RESEARCH, DEVELOPMENT, TEST, AND EVALUATION 
Sec. 4201. Research, development, test, and evaluation. 
Sec. 4202. Research, development, test, and evaluation for overseas contingency operations. 
Title XLIII—OPERATION AND MAINTENANCE 
Sec. 4301. Operation and maintenance. 
Sec. 4302. Operation and maintenance for overseas contingency operations. 
Title XLIV—MILITARY PERSONNEL 
Sec. 4401. Military personnel. 
Sec. 4402. Military personnel for overseas contingency operations. 
Title XLV—OTHER AUTHORIZATIONS 
Sec. 4501. Other authorizations. 
Sec. 4502. Other authorizations for overseas contingency operations. 
Title XLVI—MILITARY CONSTRUCTION 
Sec. 4601. Military construction. 
Sec. 4602. Military construction for overseas contingency operations. 
Title XLVII—DEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS 
Sec. 4701. Department of Energy National Security programs. 
4001.Authorization of amounts in funding tables 
(a)In generalWhenever a funding table in this division specifies a dollar amount authorized for a project, program, or activity, the obligation and expenditure of the specified dollar amount for the project, program, or activity is hereby authorized, subject to the availability of appropriations. 
(b)Merit-based decisionsA decision to commit, obligate, or expend funds with or to a specific entity on the basis of a dollar amount authorized pursuant to subsection (a) shall— 
(1)be based on merit-based selection procedures in accordance with the requirements of sections 2304(k) and 2374 of title 10, United States Code, or on competitive procedures; and 
(2)comply with other applicable provisions of law. 
(c)Relationship to transfer and programming authorityAn amount specified in the funding tables in this division may be transferred or reprogrammed under a transfer or reprogramming authority provided by another provision of this Act or by other law. The transfer or reprogramming of an amount specified in such funding tables shall not count against a ceiling on such transfers or reprogrammings under section 1001 or section 1522 of this Act or any other provision of law, unless such transfer or reprogramming would move funds between appropriation accounts. 
(d)Applicability to classified annexThis section applies to any classified annex that accompanies this Act. 
(e)Oral and written communicationsNo oral or written communication concerning any amount specified in the funding tables in this division shall supersede the requirements of this section. 
 XLIPROCUREMENT 
4101.Procurement 
 
 
SEC. 4101. PROCUREMENT(In Thousands of Dollars) 
LineItemFY 2013 RequestConference Authorized 
 
AIRCRAFT PROCUREMENT, ARMY 
FIXED WING 
001UTILITY F/W AIRCRAFT18,63918,639 
003MQ–1 UAV518,088518,088 
004RQ–11 (RAVEN)25,79825,798 
ROTARY 
006HELICOPTER, LIGHT UTILITY (LUH)271,983271,983 
007AH–64 APACHE BLOCK IIIA REMAN577,115577,115 
008 ADVANCE PROCUREMENT (CY)107,707107,707 
009AH–64 APACHE BLOCK IIIB NEW BUILD153,993153,993 
010 ADVANCE PROCUREMENT (CY)146,121146,121 
013UH–60 BLACKHAWK M MODEL (MYP)1,107,0871,107,087 
014 ADVANCE PROCUREMENT (CY)115,113115,113 
015CH–47 HELICOPTER1,076,0361,076,036 
016 ADVANCE PROCUREMENT (CY)83,34683,346 
MODIFICATION OF AIRCRAFT 
018MQ–1 PAYLOAD—UAS231,508231,508 
020GUARDRAIL MODS (MIP)16,27216,272 
021MULTI SENSOR ABN RECON (MIP)4,2944,294 
022AH–64 MODS178,805178,805 
023CH–47 CARGO HELICOPTER MODS (MYP)39,13539,135 
024UTILITY/CARGO AIRPLANE MODS24,84224,842 
026UTILITY HELICOPTER MODS73,80473,804 
027KIOWA WARRIOR MODS192,484192,484 
029NETWORK AND MISSION PLAN190,789190,789 
030COMMS, NAV SURVEILLANCE133,191133,191 
031GATM ROLLUP87,28087,280 
032RQ–7 UAV MODS104,339104,339 
GROUND SUPPORT AVIONICS 
034AIRCRAFT SURVIVABILITY EQUIPMENT34,03734,037 
036CMWS127,751127,751 
OTHER SUPPORT 
037AVIONICS SUPPORT EQUIPMENT4,8864,886 
038COMMON GROUND EQUIPMENT82,51182,511 
039AIRCREW INTEGRATED SYSTEMS77,38177,381 
040AIR TRAFFIC CONTROL47,23547,235 
041INDUSTRIAL FACILITIES1,6431,643 
042LAUNCHER, 2.75 ROCKET516516 
 TOTAL AIRCRAFT PROCUREMENT, ARMY5,853,7295,853,729 
 
MISSILE PROCUREMENT, ARMY 
SURFACE-TO-AIR MISSILE SYSTEM 
001PATRIOT SYSTEM SUMMARY646,590696,590 
 Additional PAC–3 missiles[50,000] 
002MSE MISSILE12,85012,850 
AIR-TO-SURFACE MISSILE SYSTEM 
004HELLFIRE SYS SUMMARY1,4011,401 
ANTI-TANK/ASSAULT MISSILE SYS 
005JAVELIN (AAWS-M) SYSTEM SUMMARY81,12181,121 
006TOW 2 SYSTEM SUMMARY64,71264,712 
007 ADVANCE PROCUREMENT (CY)19,93119,931 
008GUIDED MLRS ROCKET (GMLRS)218,679218,679 
009MLRS REDUCED RANGE PRACTICE ROCKETS (RRPR)18,76718,767 
010HIGH MOBILITY ARTILLERY ROCKET SYSTEM12,05112,051 
MODIFICATIONS 
011PATRIOT MODS199,565199,565 
013MLRS MODS2,4662,466 
014HIMARS MODIFICATIONS6,0686,068 
SPARES AND REPAIR PARTS 
016SPARES AND REPAIR PARTS7,8647,864 
SUPPORT EQUIPMENT & FACILITIES 
017AIR DEFENSE TARGETS3,8643,864 
018ITEMS LESS THAN $5 MILLION (MISSILES)1,5601,560 
019PRODUCTION BASE SUPPORT5,2005,200 
 TOTAL MISSILE PROCUREMENT, ARMY1,302,6891,352,689 
 
PROCUREMENT OF W&TCV, ARMY 
TRACKED COMBAT VEHICLES 
001STRYKER VEHICLE286,818286,818 
MODIFICATION OF TRACKED COMBAT VEHICLES 
003STRYKER (MOD)60,88160,881 
004FIST VEHICLE (MOD)57,25757,257 
005BRADLEY PROGRAM (MOD)148,193288,193 
 Program increase[140,000] 
006HOWITZER, MED SP FT 155MM M109A6 (MOD)10,34110,341 
007PALADIN PIM MOD IN SERVICE206,101206,101 
008IMPROVED RECOVERY VEHICLE (M88A2 HERCULES)107,909169,909 
 Program increase[62,000] 
009ASSAULT BREACHER VEHICLE50,03950,039 
010M88 FOV MODS29,93029,930 
011M1 ABRAMS TANK (MOD)129,090129,090 
012ABRAMS UPGRADE PROGRAM74,433210,433 
 Program increase[136,000] 
SUPPORT EQUIPMENT & FACILITIES 
013PRODUCTION BASE SUPPORT (TCV-WTCV)1,1451,145 
WEAPONS & OTHER COMBAT VEHICLES 
014INTEGRATED AIR BURST WEAPON SYSTEM FAMILY506506 
017LIGHTWEIGHT .50 CALIBER MACHINE GUN25,1830 
 Program termination[–25,183] 
019MORTAR SYSTEMS8,1048,104 
021XM320 GRENADE LAUNCHER MODULE (GLM)14,09614,096 
024CARBINE21,27221,272 
025SHOTGUN, MODULAR ACCESSORY SYSTEM (MASS)6,5986,598 
026COMMON REMOTELY OPERATED WEAPONS STATION56,72556,725 
027HOWITZER LT WT 155MM (T)13,82713,827 
MOD OF WEAPONS AND OTHER COMBAT VEH 
029M777 MODS26,84326,843 
030M4 CARBINE MODS27,24327,243 
031M2 50 CAL MACHINE GUN MODS39,97439,974 
032M249 SAW MACHINE GUN MODS4,9964,996 
033M240 MEDIUM MACHINE GUN MODS6,8066,806 
034SNIPER RIFLES MODIFICATIONS14,11314,113 
035M119 MODIFICATIONS20,72720,727 
036M16 RIFLE MODS3,3063,306 
037MODIFICATIONS LESS THAN $5.0M (WOCV-WTCV)3,0723,072 
SUPPORT EQUIPMENT & FACILITIES 
038ITEMS LESS THAN $5 MILLION (WOCV-WTCV)2,0262,026 
039PRODUCTION BASE SUPPORT (WOCV-WTCV)10,11510,115 
040INDUSTRIAL PREPAREDNESS442442 
041SMALL ARMS EQUIPMENT (SOLDIER ENH PROG)2,3782,378 
SPARES 
042SPARES AND REPAIR PARTS (WTCV)31,21731,217 
 TOTAL PROCUREMENT OF W&TCV, ARMY1,501,7061,814,523 
 
PROCUREMENT OF AMMUNITION, ARMY 
SMALL/MEDIUM CAL AMMUNITION 
001CTG, 5.56MM, ALL TYPES158,313123,513 
 Unit cost savings[–34,800] 
002CTG, 7.62MM, ALL TYPES91,43891,438 
003CTG, HANDGUN, ALL TYPES8,9548,954 
004CTG, .50 CAL, ALL TYPES109,604109,604 
005CTG, 20MM, ALL TYPES4,0414,041 
006CTG, 25MM, ALL TYPES12,65412,654 
007CTG, 30MM, ALL TYPES72,15454,154 
 Pricing adjustments for target practice round and light-weight dual-purpose round[–18,000] 
008CTG, 40MM, ALL TYPES60,1380 
 Decrease for excess[–60,138] 
MORTAR AMMUNITION 
00960MM MORTAR, ALL TYPES44,37544,375 
01081MM MORTAR, ALL TYPES27,47127,471 
011120MM MORTAR, ALL TYPES87,81187,811 
TANK AMMUNITION 
012CARTRIDGES, TANK, 105MM AND 120MM, ALL TYPES112,380112,380 
ARTILLERY AMMUNITION 
013ARTILLERY CARTRIDGES, 75MM AND 105MM, ALL TYP50,86150,861 
014ARTILLERY PROJECTILE, 155MM, ALL TYPES26,22726,227 
015PROJ 155MM EXTENDED RANGE XM982110,32955,329 
 Excalibur I-b round schedule delay[–55,000] 
016ARTILLERY PROPELLANTS, FUZES AND PRIMERS, ALL43,92443,924 
MINES 
017MINES & CLEARING CHARGES, ALL TYPES3,7753,775 
NETWORKED MUNITIONS 
018SPIDER NETWORK MUNITIONS, ALL TYPES17,40817,408 
ROCKETS 
019SHOULDER LAUNCHED MUNITIONS, ALL TYPES1,0051,005 
020ROCKET, HYDRA 70, ALL TYPES123,433123,433 
OTHER AMMUNITION 
021DEMOLITION MUNITIONS, ALL TYPES35,18935,189 
022GRENADES, ALL TYPES33,47733,477 
023SIGNALS, ALL TYPES9,9919,991 
024SIMULATORS, ALL TYPES10,38810,388 
MISCELLANEOUS 
025AMMO COMPONENTS, ALL TYPES19,38319,383 
026NON-LETHAL AMMUNITION, ALL TYPES7,3367,336 
027CAD/PAD ALL TYPES6,6416,641 
028ITEMS LESS THAN $5 MILLION15,09215,092 
029AMMUNITION PECULIAR EQUIPMENT15,69215,692 
030FIRST DESTINATION TRANSPORTATION (AMMO)14,10714,107 
031CLOSEOUT LIABILITIES106106 
PRODUCTION BASE SUPPORT 
032PROVISION OF INDUSTRIAL FACILITIES220,171220,171 
033CONVENTIONAL MUNITIONS DEMILITARIZATION, ALL182,461182,461 
034ARMS INITIATIVE3,3773,377 
 TOTAL PROCUREMENT OF AMMUNITION, ARMY1,739,7061,571,768 
 
OTHER PROCUREMENT, ARMY 
TACTICAL VEHICLES 
001SEMITRAILERS, FLATBED:7,0977,097 
002FAMILY OF MEDIUM TACTICAL VEH (FMTV)346,115346,115 
003FIRETRUCKS & ASSOCIATED FIREFIGHTING EQUIP19,29219,292 
004FAMILY OF HEAVY TACTICAL VEHICLES (FHTV)52,93352,933 
005PLS ESP18,03518,035 
009TRUCK, TRACTOR, LINE HAUL, M915/M9163,6193,619 
010HVY EXPANDED MOBILE TACTICAL TRUCK EXT SERV26,85926,859 
012TACTICAL WHEELED VEHICLE PROTECTION KITS69,16369,163 
013MODIFICATION OF IN SVC EQUIP91,75491,754 
NON-TACTICAL VEHICLES 
018PASSENGER CARRYING VEHICLES2,5482,548 
019NONTACTICAL VEHICLES, OTHER16,79116,791 
COMM—JOINT COMMUNICATIONS 
020JOINT COMBAT IDENTIFICATION MARKING SYSTEM10,06110,061 
021WIN-T—GROUND FORCES TACTICAL NETWORK892,635872,635 
 Program adjustment[–20,000] 
022SIGNAL MODERNIZATION PROGRAM45,62645,626 
023JCSE EQUIPMENT (USREDCOM)5,1435,143 
COMM—SATELLITE COMMUNICATIONS 
024DEFENSE ENTERPRISE WIDEBAND SATCOM SYSTEMS151,636151,636 
025TRANSPORTABLE TACTICAL COMMAND COMMUNICATIONS6,8226,822 
026SHF TERM9,1089,108 
028NAVSTAR GLOBAL POSITIONING SYSTEM (SPACE)27,35327,353 
029SMART-T (SPACE)98,65698,656 
031GLOBAL BRDCST SVC—GBS47,13147,131 
032MOD OF IN-SVC EQUIP (TAC SAT)23,28123,281 
COMM—C3 SYSTEM 
034ARMY GLOBAL CMD & CONTROL SYS (AGCCS)10,84810,848 
COMM—COMBAT COMMUNICATIONS 
035ARMY DATA DISTRIBUTION SYSTEM (DATA RADIO)979979 
036JOINT TACTICAL RADIO SYSTEM556,250366,250 
 Funding ahead of need[–190,000] 
037MID-TIER NETWORKING VEHICULAR RADIO (MNVR)86,21986,219 
038RADIO TERMINAL SET, MIDS LVT(2)7,7987,798 
039SINCGARS FAMILY9,0019,001 
040AMC CRITICAL ITEMS—OPA224,60124,601 
041TRACTOR DESK7,7797,779 
043SPIDER APLA REMOTE CONTROL UNIT34,36524,365 
 Funding ahead of need[–10,000] 
044SOLDIER ENHANCEMENT PROGRAM COMM/ELECTRONICS1,8331,833 
045TACTICAL COMMUNICATIONS AND PROTECTIVE SYSTEM12,98412,984 
047GUNSHOT DETECTION SYSTEM (GDS)2,3322,332 
048RADIO, IMPROVED HF (COTS) FAMILY1,1321,132 
049MEDICAL COMM FOR CBT CASUALTY CARE (MC4)22,89922,899 
COMM—INTELLIGENCE COMM 
051CI AUTOMATION ARCHITECTURE1,5641,564 
052RESERVE CA/MISO GPF EQUIPMENT28,78128,781 
INFORMATION SECURITY 
053TSEC—ARMY KEY MGT SYS (AKMS)23,43223,432 
054INFORMATION SYSTEM SECURITY PROGRAM-ISSP43,89743,897 
COMM—LONG HAUL COMMUNICATIONS 
056TERRESTRIAL TRANSMISSION2,8912,891 
057BASE SUPPORT COMMUNICATIONS13,87213,872 
058WW TECH CON IMP PROG (WWTCIP)9,5959,595 
COMM—BASE COMMUNICATIONS 
059INFORMATION SYSTEMS142,133142,133 
061INSTALLATION INFO INFRASTRUCTURE MOD PROGRAM(57,72757,727 
062PENTAGON INFORMATION MGT AND TELECOM5,0005,000 
ELECT EQUIP—TACT INT REL ACT (TIARA) 
065JTT/CIBS-M1,6411,641 
066PROPHET GROUND48,79748,797 
069DCGS-A (MIP)184,007184,007 
070JOINT TACTICAL GROUND STATION (JTAGS)2,6802,680 
071TROJAN (MIP)21,48321,483 
072MOD OF IN-SVC EQUIP (INTEL SPT) (MIP)2,4122,412 
073CI HUMINT AUTO REPRINTING AND COLLECTION7,0777,077 
ELECT EQUIP—ELECTRONIC WARFARE (EW) 
075LIGHTWEIGHT COUNTER MORTAR RADAR72,59472,594 
076CREW15,44615,446 
078COUNTERINTELLIGENCE/SECURITY COUNTERMEASURES1,4701,470 
079CI MODERNIZATION1,3681,368 
ELECT EQUIP—TACTICAL SURV. (TAC SURV) 
080FAAD GBS7,9807,980 
081SENTINEL MODS33,44433,444 
082SENSE THROUGH THE WALL (STTW)6,2120 
 Slow execution of prior years appropriations[–6,212] 
083NIGHT VISION DEVICES166,516166,516 
085NIGHT VISION, THERMAL WPN SIGHT82,16282,162 
086SMALL TACTICAL OPTICAL RIFLE MOUNTED MLRF20,71720,717 
089GREEN LASER INTERDICTION SYSTEM (GLIS)1,0141,014 
090INDIRECT FIRE PROTECTION FAMILY OF SYSTEMS29,88129,881 
091PROFILER12,48212,482 
092MOD OF IN-SVC EQUIP (FIREFINDER RADARS)3,0753,075 
094JOINT BATTLE COMMAND—PLATFORM (JBC-P)141,385141,385 
096MOD OF IN-SVC EQUIP (LLDR)22,40322,403 
098MORTAR FIRE CONTROL SYSTEM29,50529,505 
099COUNTERFIRE RADARS244,409244,409 
100ENHANCED SENSOR & MONITORING SYSTEM (WMD) ENHANCED SENSOR & MONITORING SYSTEM (WMD)2,4262,426 
ELECT EQUIP—TACTICAL C2 SYSTEMS 
101TACTICAL OPERATIONS CENTERS30,19630,196 
102FIRE SUPPORT C2 FAMILY58,90358,903 
103BATTLE COMMAND SUSTAINMENT SUPPORT SYSTEM8,1118,111 
104FAAD C25,0315,031 
105AIR & MSL DEFENSE PLANNING & CONTROL SYS64,14464,144 
106KNIGHT FAMILY11,99911,999 
107LIFE CYCLE SOFTWARE SUPPORT (LCSS)1,8531,853 
108AUTOMATIC IDENTIFICATION TECHNOLOGY14,37714,377 
111NETWORK MANAGEMENT INITIALIZATION AND SERVICE59,82159,821 
112MANEUVER CONTROL SYSTEM (MCS)51,22851,228 
113SINGLE ARMY LOGISTICS ENTERPRISE (SALE)176,901176,901 
114RECONNAISSANCE AND SURVEYING INSTRUMENT SET15,20915,209 
ELECT EQUIP—AUTOMATION 
115ARMY TRAINING MODERNIZATION8,8668,866 
116AUTOMATED DATA PROCESSING EQUIP129,438129,438 
117GENERAL FUND ENTERPRISE BUSINESS SYS FAM9,1849,184 
118CSS COMMUNICATIONS20,63920,639 
119RESERVE COMPONENT AUTOMATION SYS (RCAS)35,49335,493 
ELECT EQUIP—AUDIO VISUAL SYS (A/V) 
120ITEMS LESS THAN $5 MILLION (A/V)8,4678,467 
121ITEMS LESS THAN $5 MILLION5,3095,309 
ELECT EQUIP—SUPPORT 
122PRODUCTION BASE SUPPORT (C-E)586586 
CLASSIFIED PROGRAMS 
124ACLASSIFIED PROGRAMS3,4353,435 
CHEMICAL DEFENSIVE EQUIPMENT 
126FAMILY OF NON-LETHAL EQUIPMENT (FNLE)3,9603,960 
127BASE DEFENSE SYSTEMS (BDS)4,3744,374 
128CBRN SOLDIER PROTECTION9,2599,259 
BRIDGING EQUIPMENT 
130TACTICAL BRIDGING35,49935,499 
131TACTICAL BRIDGE, FLOAT-RIBBON32,89332,893 
ENGINEER (NON-CONSTRUCTION) EQUIPMENT 
134ROBOTIC COMBAT SUPPORT SYSTEM (RCSS)29,10629,106 
135EXPLOSIVE ORDNANCE DISPOSAL EQPMT (EOD EQPMT)25,45925,459 
136REMOTE DEMOLITION SYSTEMS8,0448,044 
137< $5M, COUNTERMINE EQUIPMENT3,6983,698 
COMBAT SERVICE SUPPORT EQUIPMENT 
138HEATERS AND ECU'S12,21012,210 
139SOLDIER ENHANCEMENT6,5226,522 
140PERSONNEL RECOVERY SUPPORT SYSTEM (PRSS)11,22211,222 
141GROUND SOLDIER SYSTEM103,317103,317 
144FIELD FEEDING EQUIPMENT27,41727,417 
145CARGO AERIAL DEL & PERSONNEL PARACHUTE SYSTEM52,06552,065 
146MORTUARY AFFAIRS SYSTEMS2,3582,358 
147FAMILY OF ENGR COMBAT AND CONSTRUCTION SETS31,57331,573 
148ITEMS LESS THAN $5 MILLION14,09314,093 
PETROLEUM EQUIPMENT 
149DISTRIBUTION SYSTEMS, PETROLEUM & WATER36,26636,266 
MEDICAL EQUIPMENT 
150COMBAT SUPPORT MEDICAL34,10134,101 
151MEDEVAC MISSON EQUIPMENT PACKAGE (MEP)20,54020,540 
MAINTENANCE EQUIPMENT 
152MOBILE MAINTENANCE EQUIPMENT SYSTEMS2,4952,495 
CONSTRUCTION EQUIPMENT 
154GRADER, ROAD MTZD, HVY, 6X4 (CCE)2,0282,028 
156SCRAPERS, EARTHMOVING6,1466,146 
157MISSION MODULES—ENGINEERING31,20031,200 
161TRACTOR, FULL TRACKED20,86720,867 
162ALL TERRAIN CRANES4,0034,003 
163PLANT, ASPHALT MIXING3,6793,679 
164HIGH MOBILITY ENGINEER EXCAVATOR (HMEE)30,04230,042 
165ENHANCED RAPID AIRFIELD CONSTRUCTION CAPA13,72513,725 
166CONST EQUIP ESP13,35113,351 
167ITEMS LESS THAN $5 MILLION (CONST EQUIP)9,1349,134 
RAIL FLOAT CONTAINERIZATION EQUIPMENT 
170ITEMS LESS THAN $5 MILLION (FLOAT/RAIL)10,55210,552 
GENERATORS 
171GENERATORS AND ASSOCIATED EQUIP60,30260,302 
MATERIAL HANDLING EQUIPMENT 
173FAMILY OF FORKLIFTS5,8955,895 
TRAINING EQUIPMENT 
175COMBAT TRAINING CENTERS SUPPORT104,649104,649 
176TRAINING DEVICES, NONSYSTEM125,251125,251 
177CLOSE COMBAT TACTICAL TRAINER19,98419,984 
178AVIATION COMBINED ARMS TACTICAL TRAINER10,97710,977 
179GAMING TECHNOLOGY IN SUPPORT OF ARMY TRAINING4,0564,056 
TEST MEASURE AND DIG EQUIPMENT (TMD) 
180CALIBRATION SETS EQUIPMENT10,49410,494 
181INTEGRATED FAMILY OF TEST EQUIPMENT (IFTE)45,50845,508 
182TEST EQUIPMENT MODERNIZATION (TEMOD)24,33424,334 
OTHER SUPPORT EQUIPMENT 
183RAPID EQUIPPING SOLDIER SUPPORT EQUIPMENT5,0785,078 
184PHYSICAL SECURITY SYSTEMS (OPA3)46,30146,301 
185BASE LEVEL COMMON EQUIPMENT1,3731,373 
186MODIFICATION OF IN-SVC EQUIPMENT (OPA–3)59,14159,141 
187PRODUCTION BASE SUPPORT (OTH)2,4462,446 
188SPECIAL EQUIPMENT FOR USER TESTING12,92012,920 
189AMC CRITICAL ITEMS OPA319,18019,180 
190TRACTOR YARD7,3687,368 
191UNMANNED GROUND VEHICLE83,93783,937 
OPA2 
193INITIAL SPARES—C&E64,50764,507 
PRIOR YEAR SAVINGS 
UNDISTRIBUTED 
194EMERGENCY MANAGEMENT MODERNIZATION PROGRAM52,000 
 Army requested transfer from Operation and Maintenance, Army, line 100[52,000] 
 TOTAL OTHER PROCUREMENT, ARMY6,326,2456,152,033 
 
JOINT IMPR EXPLOSIVE DEV DEFEAT FUND 
STAFF AND INFRASTRUCTURE 
004OPERATIONS227,4140 
 Transfer of funds to title 15[–227,414] 
 TOTAL JOINT IMPR EXPLOSIVE DEV DEFEAT FUND227,414<bold>0</bold> 
 
AIRCRAFT PROCUREMENT, NAVY 
COMBAT AIRCRAFT 
001EA–18G1,027,4431,014,443 
 Engine cost growth[–13,000] 
002 ADVANCE PROCUREMENT (CY)45,000 
 Program increase[45,000] 
003F/A–18E/F (FIGHTER) HORNET2,035,1312,017,131 
 Engine cost growth[–12,000] 
 Engineering Change Order excess funding[–6,000] 
004 ADVANCE PROCUREMENT (CY)30,29630,296 
005JOINT STRIKE FIGHTER CV1,007,632988,832 
 Excessive weapon system unit cost increase[–18,800] 
006 ADVANCE PROCUREMENT (CY)65,18065,180 
007JSF STOVL1,404,7371,345,937 
 Excessive weapon system unit cost increase[–58,800] 
008 ADVANCE PROCUREMENT (CY)106,199106,199 
009V–22 (MEDIUM LIFT)1,303,1201,291,380 
 Flyaway unit cost savings[–11,740] 
010 ADVANCE PROCUREMENT (CY)154,202154,202 
011H–1 UPGRADES (UH–1Y/AH–1Z)720,933720,933 
012 ADVANCE PROCUREMENT (CY)69,65869,658 
013MH–60S (MYP)384,792384,792 
014 ADVANCE PROCUREMENT (CY)69,27769,277 
015MH–60R (MYP)656,866826,866 
 Cruiser Retention—Restore 5 helicopters[170,000] 
016 ADVANCE PROCUREMENT (CY)185,896185,896 
017P–8A POSEIDON2,420,7552,387,052 
 Excess to need[–33,703] 
018 ADVANCE PROCUREMENT (CY)325,679325,679 
019E–2D ADV HAWKEYE861,498861,498 
020 ADVANCE PROCUREMENT (CY)123,179123,179 
TRAINER AIRCRAFT 
022JPATS278,884268,784 
 Airframe cost growth[–10,100] 
OTHER AIRCRAFT 
023KC–130J3,0003,000 
024 ADVANCE PROCUREMENT (CY)22,99522,995 
025 ADVANCE PROCUREMENT (CY)—RQ–4 UAV51,12451,124 
026MQ–8 UAV124,573124,573 
027STUASL0 UAV9,5939,593 
MODIFICATION OF AIRCRAFT 
028EA–6 SERIES30,06230,062 
029AEA SYSTEMS49,99949,999 
030AV–8 SERIES38,70338,703 
031ADVERSARY4,2894,289 
032F–18 SERIES647,306639,306 
 ILS growth (OSIP 11–84)[–5,000] 
 Other support funding growth (OSIP 001–10)[–3,000] 
033H–46 SERIES2,3432,343 
034AH–1W SERIES8,7218,721 
035H–53 SERIES45,56742,367 
 Other Support cost growth[–3,200] 
036SH–60 SERIES83,52783,527 
037H–1 SERIES6,5086,508 
038EP–3 SERIES66,37466,374 
039P–3 SERIES148,405148,405 
040E–2 SERIES16,32216,322 
041TRAINER A/C SERIES34,28434,284 
042C–2A4,7434,743 
043C–130 SERIES60,30260,302 
044FEWSG670670 
045CARGO/TRANSPORT A/C SERIES26,31126,311 
046E–6 SERIES158,332155,842 
 SLEP kit installation cost growth (OSIP 003–07)[–2,490] 
047EXECUTIVE HELICOPTERS SERIES58,16358,163 
048SPECIAL PROJECT AIRCRAFT12,42112,421 
049T–45 SERIES64,48859,488 
 Avionics Obsolescence kit cost growth[–2,000] 
 Synthetic Radar kit cost growth[–3,000] 
050POWER PLANT CHANGES21,56921,569 
051JPATS SERIES1,5521,552 
052AVIATION LIFE SUPPORT MODS2,4732,473 
053COMMON ECM EQUIPMENT114,690114,690 
054COMMON AVIONICS CHANGES96,18396,183 
056ID SYSTEMS39,84639,846 
057P–8 SERIES5,3025,302 
058MAGTF EW FOR AVIATION34,12734,127 
059RQ–7 SERIES49,32449,324 
060V–22 (TILT/ROTOR ACFT) OSPREY95,85695,856 
AIRCRAFT SPARES AND REPAIR PARTS 
061SPARES AND REPAIR PARTS1,166,4301,132,430 
 Spares cost growth- F–35C, F–35B, E–2D[–34,000] 
AIRCRAFT SUPPORT EQUIP & FACILITIES 
062COMMON GROUND EQUIPMENT387,195387,195 
063AIRCRAFT INDUSTRIAL FACILITIES23,46923,469 
064WAR CONSUMABLES43,38343,383 
065OTHER PRODUCTION CHARGES3,3993,399 
066SPECIAL SUPPORT EQUIPMENT32,27432,274 
067FIRST DESTINATION TRANSPORTATION1,7421,742 
 TOTAL AIRCRAFT PROCUREMENT, NAVY17,129,29617,127,463 
 
WEAPONS PROCUREMENT, NAVY 
MODIFICATION OF MISSILES 
001TRIDENT II MODS1,224,6831,214,683 
 Tooling, test/support equipment growth[–10,000] 
SUPPORT EQUIPMENT & FACILITIES 
002MISSILE INDUSTRIAL FACILITIES5,5535,553 
STRATEGIC MISSILES 
003TOMAHAWK308,970298,970 
 Contract Savings[–10,000] 
TACTICAL MISSILES 
004AMRAAM102,68397,390 
 Captive air training missile cost growth[–5,293] 
005SIDEWINDER80,22674,267 
 All Up Round Missile Cost Growth[–3,847] 
 Captive Air Training Missile Cost Growth[–2,112] 
006JSOW127,609127,609 
007STANDARD MISSILE399,482399,482 
008RAM66,76966,769 
009HELLFIRE74,50174,501 
011AERIAL TARGETS61,51861,518 
012OTHER MISSILE SUPPORT3,5853,585 
MODIFICATION OF MISSILES 
013ESSM58,19458,194 
014HARM MODS86,72186,721 
SUPPORT EQUIPMENT & FACILITIES 
016WEAPONS INDUSTRIAL FACILITIES2,0142,014 
017FLEET SATELLITE COMM FOLLOW-ON21,45421,454 
ORDNANCE SUPPORT EQUIPMENT 
018ORDNANCE SUPPORT EQUIPMENT54,94554,945 
TORPEDOES AND RELATED EQUIP 
019SSTD2,7002,700 
020ASW TARGETS10,38510,385 
MOD OF TORPEDOES AND RELATED EQUIP 
021MK–54 TORPEDO MODS74,48774,487 
022MK–48 TORPEDO ADCAP MODS54,28154,281 
023QUICKSTRIKE MINE6,8526,852 
SUPPORT EQUIPMENT 
024TORPEDO SUPPORT EQUIPMENT46,40246,402 
025ASW RANGE SUPPORT11,92711,927 
DESTINATION TRANSPORTATION 
026FIRST DESTINATION TRANSPORTATION3,6143,614 
GUNS AND GUN MOUNTS 
027SMALL ARMS AND WEAPONS12,59412,594 
MODIFICATION OF GUNS AND GUN MOUNTS 
028CIWS MODS59,30367,003 
 Buy additional ordnance alteration kits[7,700] 
029COAST GUARD WEAPONS19,07219,072 
030GUN MOUNT MODS54,70654,706 
031CRUISER MODERNIZATION WEAPONS1,59119,622 
 Cruiser retention—5"/62 Upgrade[18,031] 
032AIRBORNE MINE NEUTRALIZATION SYSTEMS20,60720,607 
SPARES AND REPAIR PARTS 
034SPARES AND REPAIR PARTS60,15060,150 
 TOTAL WEAPONS PROCUREMENT, NAVY3,117,5783,112,057 
 
SHIPBUILDING & CONVERSION, NAVY 
OTHER WARSHIPS 
001CARRIER REPLACEMENT PROGRAM608,195605,295 
 SEWIP block 2 growth[–2,900] 
003VIRGINIA CLASS SUBMARINE3,217,6013,217,601 
004 ADVANCE PROCUREMENT (CY)874,8781,652,557 
 Advance procurement for 2nd SSN in FY 14[777,679] 
005CVN REFUELING OVERHAULS1,613,3921,517,292 
 Program decrease[–96,100] 
006 ADVANCE PROCUREMENT (CY)70,01070,010 
008DDG 1000669,222669,222 
009DDG–513,048,6583,048,658 
010 ADVANCE PROCUREMENT (CY)466,283466,283 
011LITTORAL COMBAT SHIP1,784,9591,784,959 
AMPHIBIOUS SHIPS 
015JOINT HIGH SPEED VESSEL189,196189,196 
AUXILIARIES, CRAFT AND PRIOR YR PROGRAM COST 
017 ADVANCE PROCUREMENT (CY)307,300307,300 
018OUTFITTING309,648309,648 
020LCAC SLEP47,93047,930 
021COMPLETION OF PY SHIPBUILDING PROGRAMS372,573372,573 
 TOTAL SHIPBUILDING & CONVERSION, NAVY13,579,84514,258,524 
 
PROCUREMENT OF AMMO, NAVY & MC 
NAVY AMMUNITION 
001GENERAL PURPOSE BOMBS27,02427,024 
002AIRBORNE ROCKETS, ALL TYPES56,57556,575 
003MACHINE GUN AMMUNITION21,26621,266 
004PRACTICE BOMBS34,31934,319 
005CARTRIDGES & CART ACTUATED DEVICES53,75553,755 
006AIR EXPENDABLE COUNTERMEASURES61,69360,693 
 ALE–55 cost growth[–1,000] 
007JATOS2,7762,776 
008LRLAP 6" LONG RANGE ATTACK PROJECTILE7,1027,102 
0095 INCH/54 GUN AMMUNITION48,32048,320 
010INTERMEDIATE CALIBER GUN AMMUNITION25,54425,544 
011OTHER SHIP GUN AMMUNITION41,62438,884 
 30MM x 173 linked cartridge contract delay[–2,740] 
012SMALL ARMS & LANDING PARTY AMMO65,89365,247 
 M18A1 mine cost growth[–646] 
013PYROTECHNIC AND DEMOLITION11,17611,176 
014AMMUNITION LESS THAN $5 MILLION4,1164,116 
MARINE CORPS AMMUNITION 
015SMALL ARMS AMMUNITION83,73383,733 
016LINEAR CHARGES, ALL TYPES24,64524,645 
01740 MM, ALL TYPES16,20116,201 
01981MM, ALL TYPES13,7113,711 
 Excess to need[–10,000] 
020120MM, ALL TYPES12,55712,557 
022GRENADES, ALL TYPES7,6347,134 
 Excess to need[–500] 
023ROCKETS, ALL TYPES27,52827,528 
024ARTILLERY, ALL TYPES93,06576,459 
 Prior year funds available[–16,606] 
025DEMOLITION MUNITIONS, ALL TYPES2,0470 
 Excess to need[–2,047] 
026FUZE, ALL TYPES5,2975,297 
027NON LETHALS1,3621,362 
028AMMO MODERNIZATION4,5664,566 
029ITEMS LESS THAN $5 MILLION6,0106,010 
 TOTAL PROCUREMENT OF AMMO, NAVY & MC759,539726,000 
 
OTHER PROCUREMENT, NAVY 
SHIP PROPULSION EQUIPMENT 
001LM–2500 GAS TURBINE10,65810,658 
002ALLISON 501K GAS TURBINE8,4698,469 
NAVIGATION EQUIPMENT 
003OTHER NAVIGATION EQUIPMENT23,39223,392 
PERISCOPES 
004SUB PERISCOPES & IMAGING EQUIP53,80953,809 
OTHER SHIPBOARD EQUIPMENT 
005DDG MOD452,371452,371 
006FIREFIGHTING EQUIPMENT16,95816,958 
007COMMAND AND CONTROL SWITCHBOARD2,4922,492 
008POLLUTION CONTROL EQUIPMENT20,70720,707 
009SUBMARINE SUPPORT EQUIPMENT12,04612,046 
010VIRGINIA CLASS SUPPORT EQUIPMENT79,87079,870 
011LCS CLASS SUPPORT EQUIPMENT19,86519,865 
012SUBMARINE BATTERIES41,52241,522 
013LPD CLASS SUPPORT EQUIPMENT30,54330,543 
014STRATEGIC PLATFORM SUPPORT EQUIP16,25716,257 
015DSSP EQUIPMENT3,6303,630 
016CG MODERNIZATION101,000184,972 
 Cruiser retention[83,972] 
017LCAC16,64516,645 
018UNDERWATER EOD PROGRAMS35,44635,446 
019ITEMS LESS THAN $5 MILLION65,99865,998 
020CHEMICAL WARFARE DETECTORS4,3594,359 
021SUBMARINE LIFE SUPPORT SYSTEM10,21810,218 
REACTOR PLANT EQUIPMENT 
022REACTOR POWER UNITS286,859286,859 
023REACTOR COMPONENTS278,503278,503 
OCEAN ENGINEERING 
024DIVING AND SALVAGE EQUIPMENT8,9988,998 
SMALL BOATS 
025STANDARD BOATS30,13130,131 
TRAINING EQUIPMENT 
026OTHER SHIPS TRAINING EQUIPMENT29,77229,772 
PRODUCTION FACILITIES EQUIPMENT 
027OPERATING FORCES IPE64,34664,346 
OTHER SHIP SUPPORT 
028NUCLEAR ALTERATIONS154,652154,652 
029LCS COMMON MISSION MODULES EQUIPMENT31,31931,319 
030LCS MCM MISSION MODULES38,39238,392 
031LCS SUW MISSION MODULES32,89732,897 
LOGISTIC SUPPORT 
032LSD MIDLIFE49,75849,758 
SHIP SONARS 
034SPQ–9B RADAR19,77719,777 
035AN/SQQ–89 SURF ASW COMBAT SYSTEM89,20189,201 
036SSN ACOUSTICS190,874190,874 
037UNDERSEA WARFARE SUPPORT EQUIPMENT17,03517,035 
038SONAR SWITCHES AND TRANSDUCERS13,41013,410 
ASW ELECTRONIC EQUIPMENT 
040SUBMARINE ACOUSTIC WARFARE SYSTEM21,48919,532 
 Contract award delays for launch tube and MK3[–1,957] 
041SSTD10,71610,716 
042FIXED SURVEILLANCE SYSTEM98,89698,896 
043SURTASS2,7742,774 
044MARITIME PATROL AND RECONNSAISANCE FORCE18,42818,428 
ELECTRONIC WARFARE EQUIPMENT 
045AN/SLQ–3292,27092,270 
RECONNAISSANCE EQUIPMENT 
046SHIPBOARD IW EXPLOIT107,060107,060 
047AUTOMATED IDENTIFICATION SYSTEM (AIS)914914 
SUBMARINE SURVEILLANCE EQUIPMENT 
048SUBMARINE SUPPORT EQUIPMENT PROG34,05034,050 
OTHER SHIP ELECTRONIC EQUIPMENT 
049COOPERATIVE ENGAGEMENT CAPABILITY27,88122,191 
 Excess PAAA backfit installation funding[–615] 
 Excess signal data processor backfit kit installation funding[–2,725] 
 Signal data processor backfit kit contract delay[–1,350] 
 Support funding carryover[–1,000] 
050TRUSTED INFORMATION SYSTEM (TIS)448448 
051NAVAL TACTICAL COMMAND SUPPORT SYSTEM (NTCSS)35,73235,732 
053NAVY COMMAND AND CONTROL SYSTEM (NCCS)9,5339,533 
054MINESWEEPING SYSTEM REPLACEMENT60,11160,111 
055SHALLOW WATER MCM6,9506,950 
056NAVSTAR GPS RECEIVERS (SPACE)9,0899,089 
057AMERICAN FORCES RADIO AND TV SERVICE7,7687,768 
058STRATEGIC PLATFORM SUPPORT EQUIP3,6143,614 
TRAINING EQUIPMENT 
059OTHER TRAINING EQUIPMENT42,91142,911 
AVIATION ELECTRONIC EQUIPMENT 
060MATCALS5,8615,861 
061SHIPBOARD AIR TRAFFIC CONTROL8,3628,362 
062AUTOMATIC CARRIER LANDING SYSTEM15,68515,685 
063NATIONAL AIR SPACE SYSTEM16,91916,919 
064FLEET AIR TRAFFIC CONTROL SYSTEMS6,8286,828 
065LANDING SYSTEMS7,6467,646 
066ID SYSTEMS35,47435,474 
067NAVAL MISSION PLANNING SYSTEMS9,9589,958 
OTHER SHORE ELECTRONIC EQUIPMENT 
068DEPLOYABLE JOINT COMMAND AND CONT9,0649,064 
069MARITIME INTEGRATED BROADCAST SYSTEM16,02616,026 
070TACTICAL/MOBILE C4I SYSTEMS11,88611,886 
071DCGS-N11,88711,887 
072CANES341,398320,874 
 Contract delay (DDG–51 class)[–7,734] 
 Contract delay (LHD–7)[–8,305] 
 Excess ADNS installation (afloat) funding[–2,070] 
 Excess ADNS installation (ashore) funding[–2,415] 
073RADIAC8,0838,083 
074CANES-INTELL79,42779,427 
075GPETE6,0836,083 
076INTEG COMBAT SYSTEM TEST FACILITY4,4954,495 
077EMI CONTROL INSTRUMENTATION4,7674,767 
078ITEMS LESS THAN $5 MILLION81,75581,755 
SHIPBOARD COMMUNICATIONS 
080SHIP COMMUNICATIONS AUTOMATION56,87056,870 
081MARITIME DOMAIN AWARENESS (MDA)1,0631,063 
082COMMUNICATIONS ITEMS UNDER $5M28,52228,522 
SUBMARINE COMMUNICATIONS 
083SUBMARINE BROADCAST SUPPORT4,1834,183 
084SUBMARINE COMMUNICATION EQUIPMENT69,02569,025 
SATELLITE COMMUNICATIONS 
085SATELLITE COMMUNICATIONS SYSTEMS49,29451,294 
 SPIDERNet/Spectral Warrior Hardware[2,000] 
086NAVY MULTIBAND TERMINAL (NMT)184,825184,825 
SHORE COMMUNICATIONS 
087JCS COMMUNICATIONS EQUIPMENT2,1802,180 
088ELECTRICAL POWER SYSTEMS1,3541,354 
CRYPTOGRAPHIC EQUIPMENT 
090INFO SYSTEMS SECURITY PROGRAM (ISSP)144,104144,104 
CRYPTOLOGIC EQUIPMENT 
091CRYPTOLOGIC COMMUNICATIONS EQUIP12,60412,604 
OTHER ELECTRONIC SUPPORT 
092COAST GUARD EQUIPMENT6,6806,680 
SONOBUOYS 
095SONOBUOYS—ALL TYPES104,677104,677 
AIRCRAFT SUPPORT EQUIPMENT 
096WEAPONS RANGE SUPPORT EQUIPMENT70,75370,753 
097EXPEDITIONARY AIRFIELDS8,6788,678 
098AIRCRAFT REARMING EQUIPMENT11,34911,349 
099AIRCRAFT LAUNCH & RECOVERY EQUIPMENT82,61881,980 
 ADMACS installation cost growth[–638] 
100METEOROLOGICAL EQUIPMENT18,33918,339 
101DCRS/DPL1,4141,414 
102AVIATION LIFE SUPPORT40,47540,475 
103AIRBORNE MINE COUNTERMEASURES61,55261,552 
104LAMPS MK III SHIPBOARD EQUIPMENT18,77118,771 
105PORTABLE ELECTRONIC MAINTENANCE AIDS7,9547,954 
106OTHER AVIATION SUPPORT EQUIPMENT10,02310,023 
107AUTONOMIC LOGISTICS INFORMATION SYSTEM (ALIS)3,8263,826 
SHIP GUN SYSTEM EQUIPMENT 
108NAVAL FIRES CONTROL SYSTEM3,4723,472 
109GUN FIRE CONTROL EQUIPMENT4,5284,528 
SHIP MISSILE SYSTEMS EQUIPMENT 
110NATO SEASPARROW8,9608,960 
111RAM GMLS1,1851,185 
112SHIP SELF DEFENSE SYSTEM55,37155,371 
113AEGIS SUPPORT EQUIPMENT81,61481,614 
114TOMAHAWK SUPPORT EQUIPMENT77,76772,267 
 Production support funding growth[–5,500] 
115VERTICAL LAUNCH SYSTEMS754754 
116MARITIME INTEGRATED PLANNING SYSTEM-MIPS4,9654,965 
FBM SUPPORT EQUIPMENT 
117STRATEGIC MISSILE SYSTEMS EQUIP181,049181,049 
ASW SUPPORT EQUIPMENT 
118SSN COMBAT CONTROL SYSTEMS71,31671,316 
119SUBMARINE ASW SUPPORT EQUIPMENT4,0184,018 
120SURFACE ASW SUPPORT EQUIPMENT6,4656,465 
121ASW RANGE SUPPORT EQUIPMENT47,93047,930 
OTHER ORDNANCE SUPPORT EQUIPMENT 
122EXPLOSIVE ORDNANCE DISPOSAL EQUIP3,5793,579 
123ITEMS LESS THAN $5 MILLION3,1253,125 
OTHER EXPENDABLE ORDNANCE 
124ANTI-SHIP MISSILE DECOY SYSTEM31,74329,743 
 Support funding growth[–2,000] 
125SURFACE TRAINING DEVICE MODS34,17434,174 
126SUBMARINE TRAINING DEVICE MODS23,45023,450 
CIVIL ENGINEERING SUPPORT EQUIPMENT 
127PASSENGER CARRYING VEHICLES7,1587,158 
128GENERAL PURPOSE TRUCKS3,3253,325 
129CONSTRUCTION & MAINTENANCE EQUIP8,6928,692 
130FIRE FIGHTING EQUIPMENT14,53314,533 
131TACTICAL VEHICLES15,33015,330 
132AMPHIBIOUS EQUIPMENT10,80310,803 
133POLLUTION CONTROL EQUIPMENT7,2657,265 
134ITEMS UNDER $5 MILLION15,25215,252 
135PHYSICAL SECURITY VEHICLES1,1611,161 
SUPPLY SUPPORT EQUIPMENT 
136MATERIALS HANDLING EQUIPMENT15,20415,204 
137OTHER SUPPLY SUPPORT EQUIPMENT6,3306,330 
138FIRST DESTINATION TRANSPORTATION6,5396,539 
139SPECIAL PURPOSE SUPPLY SYSTEMS34,80434,804 
TRAINING DEVICES 
140TRAINING SUPPORT EQUIPMENT25,44425,444 
COMMAND SUPPORT EQUIPMENT 
141COMMAND SUPPORT EQUIPMENT43,16543,165 
142EDUCATION SUPPORT EQUIPMENT2,2512,251 
143MEDICAL SUPPORT EQUIPMENT3,1483,148 
146NAVAL MIP SUPPORT EQUIPMENT3,5023,502 
148OPERATING FORCES SUPPORT EQUIPMENT15,69615,696 
149C4ISR EQUIPMENT4,3444,344 
150ENVIRONMENTAL SUPPORT EQUIPMENT19,49219,492 
151PHYSICAL SECURITY EQUIPMENT177,149177,149 
152ENTERPRISE INFORMATION TECHNOLOGY183,995183,995 
CLASSIFIED PROGRAMS 
152ACLASSIFIED PROGRAMS13,06313,063 
SPARES AND REPAIR PARTS 
153SPARES AND REPAIR PARTS250,718250,718 
 TOTAL OTHER PROCUREMENT, NAVY6,169,3786,219,041 
 
PROCUREMENT, MARINE CORPS 
TRACKED COMBAT VEHICLES 
001AAV7A1 PIP16,08916,089 
002LAV PIP186,21645,342 
 Budget adjustment per USMC[–140,874] 
ARTILLERY AND OTHER WEAPONS 
003EXPEDITIONARY FIRE SUPPORT SYSTEM2,5022,502 
004155MM LIGHTWEIGHT TOWED HOWITZER17,91317,913 
005HIGH MOBILITY ARTILLERY ROCKET SYSTEM47,99947,999 
006WEAPONS AND COMBAT VEHICLES UNDER $5 MILLION17,70617,706 
OTHER SUPPORT 
007MODIFICATION KITS48,04048,040 
008WEAPONS ENHANCEMENT PROGRAM4,5374,537 
GUIDED MISSILES 
009GROUND BASED AIR DEFENSE11,05411,054 
011FOLLOW ON TO SMAW19,65019,650 
012ANTI-ARMOR WEAPONS SYSTEM-HEAVY (AAWS-H)20,70820,708 
COMMAND AND CONTROL SYSTEMS 
014UNIT OPERATIONS CENTER1,4201,420 
REPAIR AND TEST EQUIPMENT 
015REPAIR AND TEST EQUIPMENT25,12725,127 
OTHER SUPPORT (TEL) 
016COMBAT SUPPORT SYSTEM25,82225,822 
017MODIFICATION KITS2,8312,831 
COMMAND AND CONTROL SYSTEM (NON-TEL) 
018ITEMS UNDER $5 MILLION (COMM & ELEC)5,4985,498 
019AIR OPERATIONS C2 SYSTEMS11,29011,290 
RADAR + EQUIPMENT (NON-TEL) 
020RADAR SYSTEMS128,079128,079 
021RQ–21 UAS27,61927,619 
INTELL/COMM EQUIPMENT (NON-TEL) 
022FIRE SUPPORT SYSTEM7,3197,319 
023INTELLIGENCE SUPPORT EQUIPMENT7,4667,466 
025RQ–11 UAV2,3182,318 
026DCGS-MC18,29118,291 
OTHER COMM/ELEC EQUIPMENT (NON-TEL) 
029NIGHT VISION EQUIPMENT48,08448,084 
OTHER SUPPORT (NON-TEL) 
030COMMON COMPUTER RESOURCES206,708206,708 
031COMMAND POST SYSTEMS35,19035,190 
032RADIO SYSTEMS89,05989,059 
033COMM SWITCHING & CONTROL SYSTEMS22,50022,500 
034COMM & ELEC INFRASTRUCTURE SUPPORT42,62542,625 
CLASSIFIED PROGRAMS 
035ACLASSIFIED PROGRAMS2,2902,290 
ADMINISTRATIVE VEHICLES 
035COMMERCIAL PASSENGER VEHICLES2,8772,877 
036COMMERCIAL CARGO VEHICLES13,96013,960 
TACTICAL VEHICLES 
0375/4T TRUCK HMMWV (MYP)8,0528,052 
038MOTOR TRANSPORT MODIFICATIONS50,26950,269 
040LOGISTICS VEHICLE SYSTEM REP37,26237,262 
041FAMILY OF TACTICAL TRAILERS48,16048,160 
OTHER SUPPORT 
043ITEMS LESS THAN $5 MILLION6,7056,705 
ENGINEER AND OTHER EQUIPMENT 
044ENVIRONMENTAL CONTROL EQUIP ASSORT13,57613,576 
045BULK LIQUID EQUIPMENT16,86916,869 
046TACTICAL FUEL SYSTEMS19,10819,108 
047POWER EQUIPMENT ASSORTED56,25356,253 
048AMPHIBIOUS SUPPORT EQUIPMENT13,08913,089 
049EOD SYSTEMS73,69973,699 
MATERIALS HANDLING EQUIPMENT 
050PHYSICAL SECURITY EQUIPMENT3,5103,510 
051GARRISON MOBILE ENGINEER EQUIPMENT (GMEE)11,49011,490 
052MATERIAL HANDLING EQUIP20,65920,659 
053FIRST DESTINATION TRANSPORTATION132132 
GENERAL PROPERTY 
054FIELD MEDICAL EQUIPMENT31,06831,068 
055TRAINING DEVICES45,89545,895 
056CONTAINER FAMILY5,8015,801 
057FAMILY OF CONSTRUCTION EQUIPMENT23,93923,939 
060RAPID DEPLOYABLE KITCHEN8,3658,365 
OTHER SUPPORT 
061ITEMS LESS THAN $5 MILLION7,0777,077 
SPARES AND REPAIR PARTS 
062SPARES AND REPAIR PARTS3,1903,190 
 TOTAL PROCUREMENT, MARINE CORPS1,622,9551,482,081 
 
AIRCRAFT PROCUREMENT, AIR FORCE 
TACTICAL FORCES 
001F–353,124,3023,124,302 
002 ADVANCE PROCUREMENT (CY)293,400293,400 
OTHER AIRLIFT 
005C–130J68,37368,373 
007HC–130J152,212152,212 
009MC–130J374,866374,866 
HELICOPTERS 
015HH–60 LOSS REPLACEMENT/RECAP60,59660,596 
017CV–22 (MYP)294,220294,220 
018 ADVANCE PROCUREMENT (CY)15,00015,000 
MISSION SUPPORT AIRCRAFT 
019CIVIL AIR PATROL A/C2,4982,498 
OTHER AIRCRAFT 
024TARGET DRONES129,866129,866 
026RQ–475,000180,200 
 Sustain current force structure[105,200] 
028AC–130J163,970163,970 
030MQ–9553,530708,530 
 Additional aircraft[155,000] 
031RQ–4 BLOCK 40 PROC11,65411,654 
STRATEGIC AIRCRAFT 
032B–2A82,29682,296 
033B–1B149,756149,756 
034B–529,7819,781 
035LARGE AIRCRAFT INFRARED COUNTERMEASURES28,80028,800 
TACTICAL AIRCRAFT 
036A–1089,919173,919 
 Retain A–10 force structure[84,000] 
037F–15148,378148,378 
038F–166,8966,896 
039F–22A283,871283,871 
040F–35 MODIFICATIONS147,995147,995 
AIRLIFT AIRCRAFT 
041C–56,9676,967 
043C–5M944,819879,819 
 Inflation adjustment and installation efficiencies[–65,000] 
044 ADVANCE PROCUREMENT (CY)175,800175,800 
046C–17A205,079205,079 
047C–21199199 
048C–32A1,7501,750 
049C–37A445445 
TRAINER AIRCRAFT 
051GLIDER MODS126126 
052T–615,49415,494 
053T–1272272 
054T–3820,45520,455 
OTHER AIRCRAFT 
056U–2 MODS44,47744,477 
057KC–10A (ATCA)46,92146,921 
058C–121,8761,876 
059MC–12W17,05417,054 
060C–20 MODS243243 
061VC–25A MOD11,18511,185 
062C–40243243 
063C–13067,85367,853 
065C–130J MODS70,55570,555 
066C–13546,70746,707 
067COMPASS CALL MODS50,02450,024 
068RC–135165,237165,237 
069E–3193,099193,099 
070E–447,61647,616 
071E–859,32059,320 
072H–15,4495,449 
073H–6026,22726,227 
074RQ–4 MODS9,2579,257 
075HC/MC–130 MODIFICATIONS22,32622,326 
076OTHER AIRCRAFT18,83218,832 
077MQ–1 MODS30,86130,861 
078MQ–9 MODS238,360238,360 
079MQ–9 UAS PAYLOADS93,46193,461 
080CV–22 MODS23,88123,881 
AIRCRAFT SPARES AND REPAIR PARTS 
081INITIAL SPARES/REPAIR PARTS729,691729,691 
COMMON SUPPORT EQUIPMENT 
082AIRCRAFT REPLACEMENT SUPPORT EQUIP56,54256,542 
POST PRODUCTION SUPPORT 
083A–105,1005,100 
084B–1965965 
086B–2A47,58047,580 
088KC–10A (ATCA)13,10013,100 
089C–17A181,703181,703 
090C–13031,83031,830 
091C–13513,43413,434 
092F–152,3632,363 
093F–168,5065,906 
 Production line shutdown—excess to need[–2,600] 
096OTHER AIRCRAFT9,5229,522 
INDUSTRIAL PREPAREDNESS 
097INDUSTRIAL RESPONSIVENESS20,73120,731 
WAR CONSUMABLES 
098WAR CONSUMABLES89,72789,727 
OTHER PRODUCTION CHARGES 
099OTHER PRODUCTION CHARGES842,392842,392 
CLASSIFIED PROGRAMS 
103ACLASSIFIED PROGRAMS20,16420,164 
 TOTAL AIRCRAFT PROCUREMENT, AIR FORCE11,002,99911,279,599 
 
PROCUREMENT OF AMMUNITION, AIR FORCE 
ROCKETS 
001ROCKETS8,9278,927 
CARTRIDGES 
002CARTRIDGES118,075118,075 
BOMBS 
003PRACTICE BOMBS32,39332,393 
004GENERAL PURPOSE BOMBS163,467163,467 
005JOINT DIRECT ATTACK MUNITION101,921101,921 
FLARE, IR MJU–7B 
006CAD/PAD43,82943,829 
007EXPLOSIVE ORDNANCE DISPOSAL (EOD)7,5157,515 
008SPARES AND REPAIR PARTS1,0031,003 
009MODIFICATIONS5,3215,321 
010ITEMS LESS THAN $5 MILLION5,0665,066 
FUZES 
011FLARES46,01046,010 
012FUZES36,44436,444 
SMALL ARMS 
013SMALL ARMS29,22329,223 
 TOTAL PROCUREMENT OF AMMUNITION, AIR FORCE599,194599,194 
 
MISSILE PROCUREMENT, AIR FORCE 
MISSILE REPLACEMENT EQUIPMENT—BALLISTIC 
001MISSILE REPLACEMENT EQ-BALLISTIC56,90656,906 
TACTICAL 
002JASSM240,399240,399 
003SIDEWINDER (AIM–9X)88,02088,020 
004AMRAAM229,637206,937 
 Missile unit cost adjustment[–22,700] 
005PREDATOR HELLFIRE MISSILE47,67547,675 
006SMALL DIAMETER BOMB42,00042,000 
INDUSTRIAL FACILITIES 
007INDUSTR'L PREPAREDNS/POL PREVENTION744744 
CLASS IV 
009MM III MODIFICATIONS54,79454,794 
010AGM–65D MAVERICK271271 
011AGM–88A HARM23,24023,240 
012AIR LAUNCH CRUISE MISSILE (ALCM)13,62013,620 
013SMALL DIAMETER BOMB5,0005,000 
MISSILE SPARES AND REPAIR PARTS 
014INITIAL SPARES/REPAIR PARTS74,37374,373 
SPACE PROGRAMS 
015ADVANCED EHF557,205547,205 
 Schedule Delay Due to Late AP Award[–10,000] 
017WIDEBAND GAPFILLER SATELLITES(SPACE)36,83536,835 
019GPS III SPACE SEGMENT410,294410,294 
020 ADVANCE PROCUREMENT (CY)82,61682,616 
021SPACEBORNE EQUIP (COMSEC)10,55410,554 
022GLOBAL POSITIONING (SPACE)58,14758,147 
023DEF METEOROLOGICAL SAT PROG(SPACE)89,02289,022 
024EVOLVED EXPENDABLE LAUNCH VEH(SPACE)1,679,8561,679,856 
025SBIR HIGH (SPACE)454,251454,251 
SPECIAL PROGRAMS 
030SPECIAL UPDATE PROGRAMS138,904138,904 
CLASSIFIED PROGRAMS 
030ACLASSIFIED PROGRAMS1,097,4831,097,483 
 TOTAL MISSILE PROCUREMENT, AIR FORCE5,491,8465,459,146 
 
OTHER PROCUREMENT, AIR FORCE 
PASSENGER CARRYING VEHICLES 
001PASSENGER CARRYING VEHICLES1,9051,905 
CARGO AND UTILITY VEHICLES 
002MEDIUM TACTICAL VEHICLE18,54718,547 
003CAP VEHICLES932932 
004ITEMS LESS THAN $5 MILLION1,6991,699 
SPECIAL PURPOSE VEHICLES 
005SECURITY AND TACTICAL VEHICLES10,85010,850 
006ITEMS LESS THAN $5 MILLION9,2469,246 
FIRE FIGHTING EQUIPMENT 
007FIRE FIGHTING/CRASH RESCUE VEHICLES23,14823,148 
MATERIALS HANDLING EQUIPMENT 
008ITEMS LESS THAN $5 MILLION18,32318,323 
BASE MAINTENANCE SUPPORT 
009RUNWAY SNOW REMOV AND CLEANING EQU1,6851,685 
010ITEMS LESS THAN $5 MILLION17,01417,014 
COMM SECURITY EQUIPMENT(COMSEC) 
012COMSEC EQUIPMENT166,559166,559 
013MODIFICATIONS (COMSEC)1,1331,133 
INTELLIGENCE PROGRAMS 
014INTELLIGENCE TRAINING EQUIPMENT2,7492,749 
015INTELLIGENCE COMM EQUIPMENT32,87632,876 
016ADVANCE TECH SENSORS877877 
017MISSION PLANNING SYSTEMS15,29515,295 
ELECTRONICS PROGRAMS 
018AIR TRAFFIC CONTROL & LANDING SYS21,98421,984 
019NATIONAL AIRSPACE SYSTEM30,69830,698 
020BATTLE CONTROL SYSTEM—FIXED17,36817,368 
021THEATER AIR CONTROL SYS IMPROVEMENTS23,48323,483 
022WEATHER OBSERVATION FORECAST17,86417,864 
023STRATEGIC COMMAND AND CONTROL53,99534,995 
 Early to need[–19,000] 
024CHEYENNE MOUNTAIN COMPLEX14,57814,578 
025TAC SIGINT SPT208208 
SPCL COMM-ELECTRONICS PROJECTS 
027GENERAL INFORMATION TECHNOLOGY69,74369,743 
028AF GLOBAL COMMAND & CONTROL SYS15,82963,029 
 Add MQ–1/9 RSO--SOC Procurement[9,900] 
 Establish ANG Targeting Unit--Workstation Procurement[37,300] 
029MOBILITY COMMAND AND CONTROL11,02311,023 
030AIR FORCE PHYSICAL SECURITY SYSTEM64,52164,521 
031COMBAT TRAINING RANGES18,21718,217 
032C3 COUNTERMEASURES11,89911,899 
033GCSS-AF FOS13,92013,920 
034THEATER BATTLE MGT C2 SYSTEM9,3659,365 
035AIR & SPACE OPERATIONS CTR-WPN SYS33,90733,907 
AIR FORCE COMMUNICATIONS 
036INFORMATION TRANSPORT SYSTEMS52,46452,464 
038AFNET125,788125,788 
039VOICE SYSTEMS16,81116,811 
040USCENTCOM32,13832,138 
DISA PROGRAMS 
041SPACE BASED IR SENSOR PGM SPACE47,13547,135 
042NAVSTAR GPS SPACE2,0312,031 
043NUDET DETECTION SYS SPACE5,5645,564 
044AF SATELLITE CONTROL NETWORK SPACE44,21944,219 
045SPACELIFT RANGE SYSTEM SPACE109,545109,545 
046MILSATCOM SPACE47,59247,592 
047SPACE MODS SPACE47,12147,121 
048COUNTERSPACE SYSTEM20,96120,961 
ORGANIZATION AND BASE 
049TACTICAL C-E EQUIPMENT126,131126,131 
050COMBAT SURVIVOR EVADER LOCATER23,70723,707 
051RADIO EQUIPMENT12,75712,757 
052CCTV/AUDIOVISUAL EQUIPMENT10,71610,716 
053BASE COMM INFRASTRUCTURE74,52874,528 
MODIFICATIONS 
054COMM ELECT MODS43,50743,507 
PERSONAL SAFETY & RESCUE EQUIP 
055NIGHT VISION GOGGLES22,69322,693 
056ITEMS LESS THAN $5 MILLION30,88730,887 
DEPOT PLANT+MTRLS HANDLING EQ 
057MECHANIZED MATERIAL HANDLING EQUIP2,8502,850 
BASE SUPPORT EQUIPMENT 
058BASE PROCURED EQUIPMENT8,3878,387 
059CONTINGENCY OPERATIONS10,35810,358 
060PRODUCTIVITY CAPITAL INVESTMENT3,4733,473 
062MOBILITY EQUIPMENT14,47114,471 
063ITEMS LESS THAN $5 MILLION1,8941,894 
SPECIAL SUPPORT PROJECTS 
065DARP RC13524,17624,176 
066DCGS-AF142,928142,928 
068SPECIAL UPDATE PROGRAM479,446479,446 
069DEFENSE SPACE RECONNAISSANCE PROG.39,15539,155 
CLASSIFIED PROGRAMS 
069ACLASSIFIED PROGRAMS14,331,31214,331,312 
SPARES AND REPAIR PARTS 
071SPARES AND REPAIR PARTS14,66314,663 
 TOTAL OTHER PROCUREMENT, AIR FORCE16,720,84816,749,048 
 
PROCUREMENT, DEFENSE-WIDE 
MAJOR EQUIPMENT, DCAA 
002ITEMS LESS THAN $5 MILLION1,4861,486 
MAJOR EQUIPMENT, DCMA 
003MAJOR EQUIPMENT2,1292,129 
MAJOR EQUIPMENT, DHRA 
005PERSONNEL ADMINISTRATION6,1476,147 
MAJOR EQUIPMENT, DISA 
012INFORMATION SYSTEMS SECURITY12,70812,708 
014GLOBAL COMBAT SUPPORT SYSTEM3,0023,002 
015TELEPORT PROGRAM46,99246,992 
016ITEMS LESS THAN $5 MILLION108,462108,462 
017NET CENTRIC ENTERPRISE SERVICES (NCES)2,8652,865 
018DEFENSE INFORMATION SYSTEM NETWORK116,906116,906 
019PUBLIC KEY INFRASTRUCTURE1,8271,827 
021CYBER SECURITY INITIATIVE10,31910,319 
MAJOR EQUIPMENT, DLA 
022MAJOR EQUIPMENT9,5759,575 
MAJOR EQUIPMENT, DMACT 
023MAJOR EQUIPMENT15,17915,179 
MAJOR EQUIPMENT, DODEA 
024AUTOMATION/EDUCATIONAL SUPPORT & LOGISTICS1,4581,458 
MAJOR EQUIPMENT, DSS 
026MAJOR EQUIPMENT2,5222,522 
MAJOR EQUIPMENT, DEFENSE THREAT REDUCTION AGENCY 
027VEHICLES5050 
028OTHER MAJOR EQUIPMENT13,09613,096 
MAJOR EQUIPMENT, MISSILE DEFENSE AGENCY 
030THAAD460,728460,728 
031AEGIS BMD389,626389,626 
032BMDS AN/TPY–2 RADARS217,244380,244 
 Procure additional AN/TPY–2 radar[163,000] 
033RADAR SPARES10,17710,177 
MAJOR EQUIPMENT, NSA 
041INFORMATION SYSTEMS SECURITY PROGRAM (ISSP)6,7706,770 
MAJOR EQUIPMENT, OSD 
042MAJOR EQUIPMENT, OSD45,93845,938 
043MAJOR EQUIPMENT, INTELLIGENCE17,58217,582 
MAJOR EQUIPMENT, TJS 
044MAJOR EQUIPMENT, TJS21,87821,878 
MAJOR EQUIPMENT, WHS 
045MAJOR EQUIPMENT, WHS26,55026,550 
CLASSIFIED PROGRAMS 
045ACLASSIFIED PROGRAMS555,787555,787 
AVIATION PROGRAMS 
046ROTARY WING UPGRADES AND SUSTAINMENT74,83274,832 
048MH–60 MODERNIZATION PROGRAM126,780126,780 
049NON-STANDARD AVIATION99,77637,000 
 Transfer to Line 051—Mission Shift[–62,776] 
051U–287,530116,906 
 Transfer from Line 049—Mission Shift[62,776] 
 USSOCOM UFR[46,600] 
052MH–47 CHINOOK134,785134,785 
053RQ–11 UNMANNED AERIAL VEHICLE2,0622,062 
054CV–22 MODIFICATION139,147139,147 
055MQ–1 UNMANNED AERIAL VEHICLE3,96326,963 
 USSOCOM UFR[23,000] 
056MQ–9 UNMANNED AERIAL VEHICLE3,95239,352 
 USSOCOM UFR[35,400] 
058STUASL012,94512,945 
059PRECISION STRIKE PACKAGE73,01373,013 
060AC/MC–130J51,48451,484 
062C–130 MODIFICATIONS25,24825,248 
063AIRCRAFT SUPPORT5,3145,314 
SHIPBUILDING 
064UNDERWATER SYSTEMS23,03715,037 
 Transfer to RDDW Line 272 at USSOCOM request[–8,000] 
AMMUNITION PROGRAMS 
066ORDNANCE REPLENISHMENT113,183113,183 
067ORDNANCE ACQUISITION36,98136,981 
OTHER PROCUREMENT PROGRAMS 
068COMMUNICATIONS EQUIPMENT AND ELECTRONICS99,838103,738 
 USSOCOM UFR[3,900] 
069INTELLIGENCE SYSTEMS71,42871,428 
070SMALL ARMS AND WEAPONS27,10827,108 
071DISTRIBUTED COMMON GROUND/SURFACE SYSTEMS12,76715,967 
 USSOCOM UFR[3,200] 
074COMBATANT CRAFT SYSTEMS42,34842,348 
075SPARES AND REPAIR PARTS600600 
077TACTICAL VEHICLES37,42137,421 
078MISSION TRAINING AND PREPARATION SYSTEMS36,94941,949 
 USSOCOM UFR[5,000] 
079COMBAT MISSION REQUIREMENTS20,25526,255 
 AC–130 electro-optical and infrared sensors[6,000] 
080MILCON COLLATERAL EQUIPMENT17,59017,590 
082AUTOMATION SYSTEMS66,57366,573 
083GLOBAL VIDEO SURVEILLANCE ACTIVITIES6,5496,549 
084OPERATIONAL ENHANCEMENTS INTELLIGENCE32,33532,335 
085SOLDIER PROTECTION AND SURVIVAL SYSTEMS15,15315,153 
086VISUAL AUGMENTATION LASERS AND SENSOR SYSTEMS33,92033,920 
087TACTICAL RADIO SYSTEMS75,13275,132 
090MISCELLANEOUS EQUIPMENT6,6676,667 
091OPERATIONAL ENHANCEMENTS217,972243,272 
 USSOCOM UFR[25,300] 
092MILITARY INFORMATION SUPPORT OPERATIONS27,41727,417 
CBDP 
093INSTALLATION FORCE PROTECTION24,02524,025 
094INDIVIDUAL PROTECTION73,72073,720 
095DECONTAMINATION506506 
096JOINT BIO DEFENSE PROGRAM (MEDICAL)32,59732,597 
097COLLECTIVE PROTECTION3,1443,144 
098CONTAMINATION AVOIDANCE164,886164,886 
 TOTAL PROCUREMENT, DEFENSE-WIDE4,187,9354,491,335 
 
JOINT URGENT OPERATIONAL NEEDS FUND 
JOINT URGENT OPERATIONAL NEEDS FUND 
001JOINT URGENT OPERATIONAL NEEDS FUND99,4770 
 Program reduction[–99,477] 
 TOTAL JOINT URGENT OPERATIONAL NEEDS FUND99,477<bold>0</bold> 
 
NATIONAL GUARD & RESERVE EQUIPMENT 
UNDISTRIBUTED 
999MISCELLANEOUS EQUIPMENT150,000 
 Program increase[150,000] 
 TOTAL NATIONAL GUARD & RESERVE EQUIPMENT150,000 
 
 TOTAL PROCUREMENT97,432,37998,398,230 
4102.Procurement for overseas contingency operations 
 
 
SEC. 4102. PROCUREMENT FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars) 
LineItemFY 2013 RequestConference Authorized 
 
AIRCRAFT PROCUREMENT, ARMY 
ROTARY 
009AH–64 APACHE BLOCK IIIB NEW BUILD71,00071,000 
012KIOWA WARRIOR (OH–58F) WRA183,900183,900 
015CH–47 HELICOPTER231,300231,300 
 TOTAL AIRCRAFT PROCUREMENT, ARMY486,200486,200 
 
MISSILE PROCUREMENT, ARMY 
AIR-TO-SURFACE MISSILE SYSTEM 
004HELLFIRE SYS SUMMARY29,10029,100 
ANTI-TANK/ASSAULT MISSILE SYS 
008GUIDED MLRS ROCKET (GMLRS)20,55320,553 
 TOTAL MISSILE PROCUREMENT, ARMY49,65349,653 
 
PROCUREMENT OF W&TCV, ARMY 
MOD OF WEAPONS AND OTHER COMBAT VEH 
036M16 RIFLE MODS15,42215,422 
 TOTAL PROCUREMENT OF W&TCV, ARMY15,42215,422 
 
PROCUREMENT OF AMMUNITION, ARMY 
SMALL/MEDIUM CAL AMMUNITION 
003CTG, HANDGUN, ALL TYPES1,5001,500 
004CTG, .50 CAL, ALL TYPES10,00010,000 
007CTG, 30MM, ALL TYPES80,00061,000 
 Pricing adjustments for target practice round and light-weight dual purpose round[–19,000] 
MORTAR AMMUNITION 
00960MM MORTAR, ALL TYPES14,00014,000 
01081MM MORTAR, ALL TYPES6,0006,000 
011120MM MORTAR, ALL TYPES56,00056,000 
ARTILLERY AMMUNITION 
013ARTILLERY CARTRIDGES, 75MM AND 105MM, ALL TYP29,95629,956 
014ARTILLERY PROJECTILE, 155MM, ALL TYPES37,04437,044 
015PROJ 155MM EXTENDED RANGE XM98212,30012,300 
016ARTILLERY PROPELLANTS, FUZES AND PRIMERS, ALL17,00017,000 
MINES 
017MINES & CLEARING CHARGES, ALL TYPES12,00012,000 
ROCKETS 
020ROCKET, HYDRA 70, ALL TYPES63,63563,635 
OTHER AMMUNITION 
023SIGNALS, ALL TYPES16,85816,858 
MISCELLANEOUS 
028ITEMS LESS THAN $5 MILLION1,2001,200 
 TOTAL PROCUREMENT OF AMMUNITION, ARMY357,493338,493 
 
OTHER PROCUREMENT, ARMY 
TACTICAL VEHICLES 
002FAMILY OF MEDIUM TACTICAL VEH (FMTV)28,24728,247 
004FAMILY OF HEAVY TACTICAL VEHICLES (FHTV)2,0502,050 
011HMMWV RECAPITALIZATION PROGRAM271,000271,000 
014MINE-RESISTANT AMBUSH-PROTECTED (MRAP) MODS927,400927,400 
COMM—INTELLIGENCE COMM 
052RESERVE CA/MISO GPF EQUIPMENT8,0008,000 
COMM—BASE COMMUNICATIONS 
061INSTALLATION INFO INFRASTRUCTURE MOD PROGRAM(25,00065,000 
 Transfer from OMA OCO at SOUTHCOM request[40,000] 
ELECT EQUIP—TACT INT REL ACT (TIARA) 
069DCGS-A (MIP)90,35590,355 
073CI HUMINT AUTO REPRINTING AND COLLECTION6,5166,516 
ELECT EQUIP—ELECTRONIC WARFARE (EW) 
075LIGHTWEIGHT COUNTER MORTAR RADAR27,64627,646 
077FMLY OF PERSISTENT SURVEILLANCE CAPABILITIES52,00052,000 
078COUNTERINTELLIGENCE/SECURITY COUNTERMEASURES205,209205,209 
ELECT EQUIP—TACTICAL SURV. (TAC SURV) 
092MOD OF IN-SVC EQUIP (FIREFINDER RADARS)14,60014,600 
099COUNTERFIRE RADARS54,58554,585 
ELECT EQUIP—TACTICAL C2 SYSTEMS 
102FIRE SUPPORT C2 FAMILY22,43022,430 
103BATTLE COMMAND SUSTAINMENT SUPPORT SYSTEM2,4002,400 
112MANEUVER CONTROL SYSTEM (MCS)6,4006,400 
113SINGLE ARMY LOGISTICS ENTERPRISE (SALE)5,1605,160 
CHEMICAL DEFENSIVE EQUIPMENT 
126FAMILY OF NON-LETHAL EQUIPMENT (FNLE)15,00015,000 
127BASE DEFENSE SYSTEMS (BDS)66,10066,100 
ENGINEER (NON-CONSTRUCTION) EQUIPMENT 
135EXPLOSIVE ORDNANCE DISPOSAL EQPMT (EOD EQPMT)3,5653,565 
COMBAT SERVICE SUPPORT EQUIPMENT 
143FORCE PROVIDER39,70039,700 
145CARGO AERIAL DEL & PERSONNEL PARACHUTE SYSTEM650650 
PETROLEUM EQUIPMENT 
149DISTRIBUTION SYSTEMS, PETROLEUM & WATER2,1192,119 
MAINTENANCE EQUIPMENT 
152MOBILE MAINTENANCE EQUIPMENT SYSTEMS428428 
153ITEMS LESS THAN $5 MILLION (MAINT EQ)3030 
TRAINING EQUIPMENT 
175COMBAT TRAINING CENTERS SUPPORT7,0007,000 
176TRAINING DEVICES, NONSYSTEM27,25027,250 
178AVIATION COMBINED ARMS TACTICAL TRAINER1,0001,000 
179GAMING TECHNOLOGY IN SUPPORT OF ARMY TRAINING5,9005,900 
OTHER SUPPORT EQUIPMENT 
183RAPID EQUIPPING SOLDIER SUPPORT EQUIPMENT98,167118,167 
 Rapid equipping force delayed execution rates[–10,000] 
 Solar power units[30,000] 
 TOTAL OTHER PROCUREMENT, ARMY2,015,9072,075,907 
 
JOINT IMPR EXPLOSIVE DEV DEFEAT FUND 
NETWORK ATTACK 
001ATTACK THE NETWORK950,500925,000 
 Program decrease—under execution[–25,500] 
JIEDDO DEVICE DEFEAT 
002DEFEAT THE DEVICE400,000375,000 
 Program decrease—under execution & program delays[–25,000] 
FORCE TRAINING 
003TRAIN THE FORCE149,500144,500 
 Program decrease—under execution & program delays[–5,000] 
STAFF AND INFRASTRUCTURE 
004OPERATIONS175,400397,814 
 Program decrease—under execution & program delays[–5,000] 
 Transfer from title 1[227,414] 
 TOTAL JOINT IMPR EXPLOSIVE DEV DEFEAT FUND1,675,4001,842,314 
 
AIRCRAFT PROCUREMENT, NAVY 
COMBAT AIRCRAFT 
011H–1 UPGRADES (UH–1Y/AH–1Z)29,80029,800 
MODIFICATION OF AIRCRAFT 
030AV–8 SERIES42,23842,238 
032F–18 SERIES41,24341,243 
035H–53 SERIES15,87015,870 
038EP–3 SERIES13,03013,030 
043C–130 SERIES16,73716,737 
048SPECIAL PROJECT AIRCRAFT2,7142,714 
054COMMON AVIONICS CHANGES570570 
AIRCRAFT SUPPORT EQUIP & FACILITIES 
062COMMON GROUND EQUIPMENT2,3802,380 
 TOTAL AIRCRAFT PROCUREMENT, NAVY164,582164,582 
 
WEAPONS PROCUREMENT, NAVY 
TACTICAL MISSILES 
009HELLFIRE17,00017,000 
010STAND OFF PRECISION GUIDED MUNITIONS (SOPGM)6,5006,500 
 TOTAL WEAPONS PROCUREMENT, NAVY23,50023,500 
 
PROCUREMENT OF AMMO, NAVY & MC 
NAVY AMMUNITION 
001GENERAL PURPOSE BOMBS18,00018,000 
002AIRBORNE ROCKETS, ALL TYPES80,20080,200 
003MACHINE GUN AMMUNITION21,50021,500 
006AIR EXPENDABLE COUNTERMEASURES20,30320,303 
011OTHER SHIP GUN AMMUNITION532532 
012SMALL ARMS & LANDING PARTY AMMO2,6432,643 
013PYROTECHNIC AND DEMOLITION2,3222,322 
014AMMUNITION LESS THAN $5 MILLION6,3086,308 
MARINE CORPS AMMUNITION 
015SMALL ARMS AMMUNITION10,94810,948 
016LINEAR CHARGES, ALL TYPES9,9409,940 
01740 MM, ALL TYPES5,9635,963 
020120MM, ALL TYPES11,60511,605 
021CTG 25MM, ALL TYPES2,8312,831 
022GRENADES, ALL TYPES2,3592,359 
023ROCKETS, ALL TYPES3,0513,051 
024ARTILLERY, ALL TYPES54,88654,886 
025DEMOLITION MUNITIONS, ALL TYPES1,3911,391 
026FUZE, ALL TYPES30,94530,945 
027NON LETHALS88 
029ITEMS LESS THAN $5 MILLION1212 
 TOTAL PROCUREMENT OF AMMO, NAVY & MC285,747285,747 
 
OTHER PROCUREMENT, NAVY 
OTHER SHORE ELECTRONIC EQUIPMENT 
070TACTICAL/MOBILE C4I SYSTEMS3,6033,603 
AIRCRAFT SUPPORT EQUIPMENT 
097EXPEDITIONARY AIRFIELDS58,20058,200 
CIVIL ENGINEERING SUPPORT EQUIPMENT 
127PASSENGER CARRYING VEHICLES3,9013,901 
128GENERAL PURPOSE TRUCKS852852 
129CONSTRUCTION & MAINTENANCE EQUIP2,4362,436 
130FIRE FIGHTING EQUIPMENT3,7983,798 
131TACTICAL VEHICLES13,39413,394 
134ITEMS UNDER $5 MILLION375375 
COMMAND SUPPORT EQUIPMENT 
149C4ISR EQUIPMENT3,0003,000 
151PHYSICAL SECURITY EQUIPMENT9,3239,323 
 TOTAL OTHER PROCUREMENT, NAVY98,88298,882 
 
PROCUREMENT, MARINE CORPS 
TRACKED COMBAT VEHICLES 
002LAV PIP10,00010,000 
ARTILLERY AND OTHER WEAPONS 
005HIGH MOBILITY ARTILLERY ROCKET SYSTEM108,860108,860 
GUIDED MISSILES 
010JAVELIN29,15829,158 
OTHER SUPPORT 
013MODIFICATION KITS41,60241,602 
REPAIR AND TEST EQUIPMENT 
015REPAIR AND TEST EQUIPMENT13,63213,632 
OTHER SUPPORT (TEL) 
017MODIFICATION KITS2,8312,831 
COMMAND AND CONTROL SYSTEM (NON-TEL) 
019AIR OPERATIONS C2 SYSTEMS15,57515,575 
RADAR + EQUIPMENT (NON-TEL) 
020RADAR SYSTEMS8,0158,015 
INTELL/COMM EQUIPMENT (NON-TEL) 
023INTELLIGENCE SUPPORT EQUIPMENT35,31035,310 
OTHER COMM/ELEC EQUIPMENT (NON-TEL) 
029NIGHT VISION EQUIPMENT652652 
OTHER SUPPORT (NON-TEL) 
030COMMON COMPUTER RESOURCES19,80719,807 
032RADIO SYSTEMS36,48236,482 
033COMM SWITCHING & CONTROL SYSTEMS41,29541,295 
TACTICAL VEHICLES 
039MEDIUM TACTICAL VEHICLE REPLACEMENT10,46610,466 
041FAMILY OF TACTICAL TRAILERS7,6427,642 
ENGINEER AND OTHER EQUIPMENT 
045BULK LIQUID EQUIPMENT18,23918,239 
046TACTICAL FUEL SYSTEMS51,35951,359 
047POWER EQUIPMENT ASSORTED20,24720,247 
049EOD SYSTEMS362,658362,658 
MATERIALS HANDLING EQUIPMENT 
050PHYSICAL SECURITY EQUIPMENT55,50055,500 
052MATERIAL HANDLING EQUIP19,10019,100 
GENERAL PROPERTY 
054FIELD MEDICAL EQUIPMENT15,75115,751 
055TRAINING DEVICES3,6023,602 
057FAMILY OF CONSTRUCTION EQUIPMENT15,90015,900 
 TOTAL PROCUREMENT, MARINE CORPS943,683943,683 
 
AIRCRAFT PROCUREMENT, AIR FORCE 
STRATEGIC AIRCRAFT 
035LARGE AIRCRAFT INFRARED COUNTERMEASURES139,800139,800 
OTHER AIRCRAFT 
055U–2 MODS46,80046,800 
063C–13011,40011,400 
067COMPASS CALL MODS14,00014,000 
068RC–1358,0008,000 
075HC/MC–130 MODIFICATIONS4,7004,700 
AIRCRAFT SPARES AND REPAIR PARTS 
081INITIAL SPARES/REPAIR PARTS21,90021,900 
OTHER PRODUCTION CHARGES 
099OTHER PRODUCTION CHARGES59,00059,000 
 TOTAL AIRCRAFT PROCUREMENT, AIR FORCE305,600305,600 
 
PROCUREMENT OF AMMUNITION, AIR FORCE 
CARTRIDGES 
002CARTRIDGES13,59213,592 
BOMBS 
004GENERAL PURPOSE BOMBS23,21123,211 
005JOINT DIRECT ATTACK MUNITION53,92353,923 
FLARE, IR MJU–7B 
006CAD/PAD2,6382,638 
010ITEMS LESS THAN $5 MILLION2,6002,600 
FUZES 
011FLARES11,72611,726 
012FUZES8,5138,513 
 TOTAL PROCUREMENT OF AMMUNITION, AIR FORCE116,203116,203 
 
MISSILE PROCUREMENT, AIR FORCE 
TACTICAL 
005PREDATOR HELLFIRE MISSILE34,35034,350 
 TOTAL MISSILE PROCUREMENT, AIR FORCE34,35034,350 
 
OTHER PROCUREMENT, AIR FORCE 
CARGO AND UTILITY VEHICLES 
002MEDIUM TACTICAL VEHICLE2,0102,010 
004ITEMS LESS THAN $5 MILLION2,6752,675 
SPECIAL PURPOSE VEHICLES 
006ITEMS LESS THAN $5 MILLION2,5572,557 
MATERIALS HANDLING EQUIPMENT 
008ITEMS LESS THAN $5 MILLION4,3294,329 
BASE MAINTENANCE SUPPORT 
009RUNWAY SNOW REMOV AND CLEANING EQU984984 
010ITEMS LESS THAN $5 MILLION9,1209,120 
ELECTRONICS PROGRAMS 
022WEATHER OBSERVATION FORECAST5,6005,600 
SPCL COMM-ELECTRONICS PROJECTS 
027GENERAL INFORMATION TECHNOLOGY11,15711,157 
ORGANIZATION AND BASE 
049TACTICAL C-E EQUIPMENT7,0007,000 
053BASE COMM INFRASTRUCTURE10,65410,654 
MODIFICATIONS 
054COMM ELECT MODS8,0008,000 
PERSONAL SAFETY & RESCUE EQUIP 
055NIGHT VISION GOGGLES902902 
BASE SUPPORT EQUIPMENT 
059CONTINGENCY OPERATIONS60,09060,090 
062MOBILITY EQUIPMENT9,4009,400 
063ITEMS LESS THAN $5 MILLION9,1759,175 
CLASSIFIED PROGRAMS 
069ACLASSIFIED PROGRAMS2,672,3172,672,317 
SPARES AND REPAIR PARTS 
071SPARES AND REPAIR PARTS2,3002,300 
 TOTAL OTHER PROCUREMENT, AIR FORCE2,818,2702,818,270 
 
PROCUREMENT, DEFENSE-WIDE 
MAJOR EQUIPMENT, DISA 
015TELEPORT PROGRAM5,2605,260 
CLASSIFIED PROGRAMS 
045ACLASSIFIED PROGRAMS126,201126,201 
AVIATION PROGRAMS 
061MQ–8 UAV16,50016,500 
OTHER PROCUREMENT PROGRAMS 
068COMMUNICATIONS EQUIPMENT AND ELECTRONICS151151 
069INTELLIGENCE SYSTEMS30,52830,528 
077TACTICAL VEHICLES1,8431,843 
082AUTOMATION SYSTEMS1,0001,000 
086VISUAL AUGMENTATION LASERS AND SENSOR SYSTEMS108108 
091OPERATIONAL ENHANCEMENTS14,75814,758 
 TOTAL PROCUREMENT, DEFENSE-WIDE196,349196,349 
 
JOINT URGENT OPERATIONAL NEEDS FUND 
JOINT URGENT OPERATIONAL NEEDS FUND 
001JOINT URGENT OPERATIONAL NEEDS FUND100,0000 
 Program reduction[–100,000] 
 TOTAL JOINT URGENT OPERATIONAL NEEDS FUND100,000<bold>0</bold> 
 
NATIONAL GUARD & RESERVE EQUIPMENT 
UNDISTRIBUTED 
999MISCELLANEOUS EQUIPMENT350,000 
 Program increase[350,000] 
 TOTAL NATIONAL GUARD & RESERVE EQUIPMENT350,000 
 
 TOTAL PROCUREMENT9,687,24110,145,155 
 XLIIRESEARCH, DEVELOPMENT, TEST, AND EVALUATION 
4201.Research, development, test, and evaluation 
 
 
SEC. 4201. RESEARCH, DEVELOPMENT, TEST, AND EVALUATION(In Thousands of Dollars) 
LineProgramElementItemFY 2013 RequestConference Authorized 
 
RESEARCH, DEVELOPMENT, TEST & EVAL, ARMY 
BASIC RESEARCH 
0010601101AIN-HOUSE LABORATORY INDEPENDENT RESEARCH20,86020,860 
0020601102ADEFENSE RESEARCH SCIENCES219,180219,180 
0030601103AUNIVERSITY RESEARCH INITIATIVES80,98680,986 
0040601104AUNIVERSITY AND INDUSTRY RESEARCH CENTERS123,045123,045 
 SUBTOTAL BASIC RESEARCH444,071444,071 
 
APPLIED RESEARCH 
0050602105AMATERIALS TECHNOLOGY29,04139,041 
 Advanced coating technologies for corrosion mitigation[10,000] 
0060602120ASENSORS AND ELECTRONIC SURVIVABILITY45,26045,260 
0070602122ATRACTOR HIP22,43922,439 
0080602211AAVIATION TECHNOLOGY51,60751,607 
0090602270AELECTRONIC WARFARE TECHNOLOGY15,06815,068 
0100602303AMISSILE TECHNOLOGY49,38349,383 
0110602307AADVANCED WEAPONS TECHNOLOGY25,99925,999 
0120602308AADVANCED CONCEPTS AND SIMULATION23,50723,507 
0130602601ACOMBAT VEHICLE AND AUTOMOTIVE TECHNOLOGY69,06269,062 
0140602618ABALLISTICS TECHNOLOGY60,82360,823 
0150602622ACHEMICAL, SMOKE AND EQUIPMENT DEFEATING TECHNOLOGY4,4654,465 
0160602623AJOINT SERVICE SMALL ARMS PROGRAM7,1697,169 
0170602624AWEAPONS AND MUNITIONS TECHNOLOGY35,21835,218 
0180602705AELECTRONICS AND ELECTRONIC DEVICES60,30060,300 
0190602709ANIGHT VISION TECHNOLOGY53,24453,244 
0200602712ACOUNTERMINE SYSTEMS18,85018,850 
0210602716AHUMAN FACTORS ENGINEERING TECHNOLOGY19,87219,872 
0220602720AENVIRONMENTAL QUALITY TECHNOLOGY20,09520,095 
0230602782ACOMMAND, CONTROL, COMMUNICATIONS TECHNOLOGY28,85228,852 
0240602783ACOMPUTER AND SOFTWARE TECHNOLOGY9,8309,830 
0250602784AMILITARY ENGINEERING TECHNOLOGY70,69370,693 
0260602785AMANPOWER/PERSONNEL/TRAINING TECHNOLOGY17,78117,781 
0270602786AWARFIGHTER TECHNOLOGY28,28128,281 
0280602787AMEDICAL TECHNOLOGY107,891107,891 
 SUBTOTAL APPLIED RESEARCH874,730884,730 
 
ADVANCED TECHNOLOGY DEVELOPMENT 
0290603001AWARFIGHTER ADVANCED TECHNOLOGY39,35939,359 
0300603002AMEDICAL ADVANCED TECHNOLOGY69,58069,580 
0310603003AAVIATION ADVANCED TECHNOLOGY64,21564,215 
0320603004AWEAPONS AND MUNITIONS ADVANCED TECHNOLOGY67,61367,613 
0330603005ACOMBAT VEHICLE AND AUTOMOTIVE ADVANCED TECHNOLOGY104,359104,359 
0340603006ACOMMAND, CONTROL, COMMUNICATIONS ADVANCED TECHNOLOGY4,1574,157 
0350603007AMANPOWER, PERSONNEL AND TRAINING ADVANCED TECHNOLOGY9,8569,856 
0360603008AELECTRONIC WARFARE ADVANCED TECHNOLOGY50,66150,661 
0370603009ATRACTOR HIKE9,1269,126 
0380603015ANEXT GENERATION TRAINING & SIMULATION SYSTEMS17,25717,257 
0390603020ATRACTOR ROSE9,9259,925 
0400603105AMILITARY HIV RESEARCH6,9846,984 
0410603125ACOMBATING TERRORISM—TECHNOLOGY DEVELOPMENT9,7169,716 
0420603130ATRACTOR NAIL3,4873,487 
0430603131ATRACTOR EGGS2,3232,323 
0440603270AELECTRONIC WARFARE TECHNOLOGY21,68321,683 
0450603313AMISSILE AND ROCKET ADVANCED TECHNOLOGY71,11171,111 
0460603322ATRACTOR CAGE10,90210,902 
0470603461AHIGH PERFORMANCE COMPUTING MODERNIZATION PROGRAM180,582180,582 
0480603606ALANDMINE WARFARE AND BARRIER ADVANCED TECHNOLOGY27,20427,204 
0490603607AJOINT SERVICE SMALL ARMS PROGRAM6,0956,095 
0500603710ANIGHT VISION ADVANCED TECHNOLOGY37,21737,217 
0510603728AENVIRONMENTAL QUALITY TECHNOLOGY DEMONSTRATIONS13,62613,626 
0520603734AMILITARY ENGINEERING ADVANCED TECHNOLOGY28,45828,458 
0530603772AADVANCED TACTICAL COMPUTER SCIENCE AND SENSOR TECHNOLOGY25,22625,226 
 SUBTOTAL ADVANCED TECHNOLOGY DEVELOPMENT890,722890,722 
 
ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES 
0540603305AARMY MISSILE DEFENSE SYSTEMS INTEGRATION14,50514,505 
0550603308AARMY SPACE SYSTEMS INTEGRATION9,8769,876 
0560603619ALANDMINE WARFARE AND BARRIER—ADV DEV5,0545,054 
0570603627ASMOKE, OBSCURANT AND TARGET DEFEATING SYS-ADV DEV2,7252,725 
0580603639ATANK AND MEDIUM CALIBER AMMUNITION30,56030,560 
0590603653AADVANCED TANK ARMAMENT SYSTEM (ATAS)14,34714,347 
0600603747ASOLDIER SUPPORT AND SURVIVABILITY10,07310,073 
0610603766ATACTICAL ELECTRONIC SURVEILLANCE SYSTEM—ADV DEV8,6608,660 
0620603774ANIGHT VISION SYSTEMS ADVANCED DEVELOPMENT10,71510,715 
0630603779AENVIRONMENTAL QUALITY TECHNOLOGY—DEM/VAL4,6314,631 
0640603782AWARFIGHTER INFORMATION NETWORK-TACTICAL—DEM/VAL278,018278,018 
0650603790ANATO RESEARCH AND DEVELOPMENT4,9614,961 
0660603801AAVIATION—ADV DEV8,6028,602 
0670603804ALOGISTICS AND ENGINEER EQUIPMENT—ADV DEV14,60514,605 
0680603805ACOMBAT SERVICE SUPPORT CONTROL SYSTEM EVALUATION AND ANALYSIS5,0545,054 
0690603807AMEDICAL SYSTEMS—ADV DEV24,38424,384 
0700603827ASOLDIER SYSTEMS—ADVANCED DEVELOPMENT32,05032,050 
0710603850AINTEGRATED BROADCAST SERVICE9696 
0720604115ATECHNOLOGY MATURATION INITIATIVES24,86824,868 
0730604131ATRACTOR JUTE5959 
0750604319AINDIRECT FIRE PROTECTION CAPABILITY INCREMENT 2–INTERCEPT (IFPC2)76,03976,039 
0770604785AINTEGRATED BASE DEFENSE (BUDGET ACTIVITY 4)4,0434,043 
0780305205AENDURANCE UAVS26,19620,197 
 Program decrease[–5,999] 
 SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES610,121604,122 
 
SYSTEM DEVELOPMENT & DEMONSTRATION 
0790604201AAIRCRAFT AVIONICS78,53878,538 
0800604220AARMED, DEPLOYABLE HELOS90,49490,494 
0810604270AELECTRONIC WARFARE DEVELOPMENT181,347176,347 
 Program adjustment[–5,000] 
0830604290AMID-TIER NETWORKING VEHICULAR RADIO (MNVR)12,63612,636 
0840604321AALL SOURCE ANALYSIS SYSTEM5,6945,694 
0850604328ATRACTOR CAGE32,09532,095 
0860604601AINFANTRY SUPPORT WEAPONS96,47893,078 
 XM25 funding ahead of need[–3,400] 
0870604604AMEDIUM TACTICAL VEHICLES3,0063,006 
0890604611AJAVELIN5,0405,040 
0900604622AFAMILY OF HEAVY TACTICAL VEHICLES3,0773,077 
0910604633AAIR TRAFFIC CONTROL9,7699,769 
0920604641ATACTICAL UNMANNED GROUND VEHICLE (TUGV)13,14113,141 
0990604710ANIGHT VISION SYSTEMS—ENG DEV32,62132,621 
1000604713ACOMBAT FEEDING, CLOTHING, AND EQUIPMENT2,1322,132 
1010604715ANON-SYSTEM TRAINING DEVICES—ENG DEV44,78744,787 
1020604716ATERRAIN INFORMATION—ENG DEV1,0081,008 
1030604741AAIR DEFENSE COMMAND, CONTROL AND INTELLIGENCE—ENG DEV73,33373,333 
1040604742ACONSTRUCTIVE SIMULATION SYSTEMS DEVELOPMENT28,93728,937 
1050604746AAUTOMATIC TEST EQUIPMENT DEVELOPMENT10,81510,815 
1060604760ADISTRIBUTIVE INTERACTIVE SIMULATIONS (DIS)—ENG DEV13,92613,926 
1070604780ACOMBINED ARMS TACTICAL TRAINER (CATT) CORE17,79717,797 
1080604798ABRIGADE ANALYSIS, INTEGRATION AND EVALUATION214,270214,270 
1090604802AWEAPONS AND MUNITIONS—ENG DEV14,58114,581 
1100604804ALOGISTICS AND ENGINEER EQUIPMENT—ENG DEV43,70643,706 
1110604805ACOMMAND, CONTROL, COMMUNICATIONS SYSTEMS—ENG DEV20,77620,776 
1120604807AMEDICAL MATERIEL/MEDICAL BIOLOGICAL DEFENSE EQUIPMENT—ENG DEV43,39543,395 
1130604808ALANDMINE WARFARE/BARRIER—ENG DEV104,983104,983 
1140604814AARTILLERY MUNITIONS—EMD4,3464,346 
1160604818AARMY TACTICAL COMMAND & CONTROL HARDWARE & SOFTWARE77,22377,223 
1170604820ARADAR DEVELOPMENT3,4863,486 
1180604822AGENERAL FUND ENTERPRISE BUSINESS SYSTEM (GFEBS)9,96327,163 
 GFEBS realignment per Army request[17,200] 
1190604823AFIREFINDER20,51720,517 
1200604827ASOLDIER SYSTEMS—WARRIOR DEM/VAL51,85151,851 
1210604854AARTILLERY SYSTEMS—EMD167,797167,797 
1220604869APATRIOT/MEADS COMBINED AGGREGATE PROGRAM (CAP)400,8610 
 Prohibition of funds for MEADS[–400,861] 
1230604870ANUCLEAR ARMS CONTROL MONITORING SENSOR NETWORK7,9227,922 
1240605013AINFORMATION TECHNOLOGY DEVELOPMENT51,46351,463 
1250605018AINTEGRATED PERSONNEL AND PAY SYSTEM-ARMY (IPPS-A)158,646158,646 
1260605450AJOINT AIR-TO-GROUND MISSILE (JAGM)10,00010,000 
1280605456APAC–3/MSE MISSILE69,02969,029 
1290605457AARMY INTEGRATED AIR AND MISSILE DEFENSE (AIAMD)277,374315,374 
 DRFM countermeasures studies[38,000] 
1300605625AMANNED GROUND VEHICLE639,874639,874 
1310605626AAERIAL COMMON SENSOR47,42647,426 
1320605812AJOINT LIGHT TACTICAL VEHICLE (JLTV) ENGINEERING AND MANUFACTURING DEVELOPMENT PH72,29572,295 
1330303032ATROJAN—RH124,2324,232 
1340304270AELECTRONIC WARFARE DEVELOPMENT13,94213,942 
 SUBTOTAL SYSTEM DEVELOPMENT & DEMONSTRATION3,286,6292,932,568 
 
RDT&E MANAGEMENT SUPPORT 
1350604256ATHREAT SIMULATOR DEVELOPMENT18,09018,090 
1360604258ATARGET SYSTEMS DEVELOPMENT14,03414,034 
1370604759AMAJOR T&E INVESTMENT37,39437,394 
1380605103ARAND ARROYO CENTER21,02621,026 
1390605301AARMY KWAJALEIN ATOLL176,816176,816 
1400605326ACONCEPTS EXPERIMENTATION PROGRAM27,90227,902 
1420605601AARMY TEST RANGES AND FACILITIES369,900369,900 
1430605602AARMY TECHNICAL TEST INSTRUMENTATION AND TARGETS69,18369,183 
1440605604ASURVIVABILITY/LETHALITY ANALYSIS44,75344,753 
1460605606AAIRCRAFT CERTIFICATION5,7625,762 
1470605702AMETEOROLOGICAL SUPPORT TO RDT&E ACTIVITIES7,4027,402 
1480605706AMATERIEL SYSTEMS ANALYSIS19,95419,954 
1490605709AEXPLOITATION OF FOREIGN ITEMS5,5355,535 
1500605712ASUPPORT OF OPERATIONAL TESTING67,78967,789 
1510605716AARMY EVALUATION CENTER62,76562,765 
1520605718AARMY MODELING & SIM X-CMD COLLABORATION & INTEG1,5451,545 
1530605801APROGRAMWIDE ACTIVITIES83,42283,422 
1540605803ATECHNICAL INFORMATION ACTIVITIES50,82050,820 
1550605805AMUNITIONS STANDARDIZATION, EFFECTIVENESS AND SAFETY46,76346,763 
1560605857AENVIRONMENTAL QUALITY TECHNOLOGY MGMT SUPPORT4,6014,601 
1570605898AMANAGEMENT HQ—R&D18,52418,524 
 SUBTOTAL RDT&E MANAGEMENT SUPPORT1,153,9801,153,980 
 
OPERATIONAL SYSTEMS DEVELOPMENT 
1590603778AMLRS PRODUCT IMPROVEMENT PROGRAM143,005143,005 
1610607865APATRIOT PRODUCT IMPROVEMENT109,978109,978 
1620102419AAEROSTAT JOINT PROJECT OFFICE190,422159,922 
 Program decrease[–30,500] 
1640203726AADV FIELD ARTILLERY TACTICAL DATA SYSTEM32,55632,556 
1650203735ACOMBAT VEHICLE IMPROVEMENT PROGRAMS253,959253,959 
1660203740AMANEUVER CONTROL SYSTEM68,32568,325 
1670203744AAIRCRAFT MODIFICATIONS/PRODUCT IMPROVEMENT PROGRAMS280,247226,147 
 Funding ahead of need[–54,100] 
1680203752AAIRCRAFT ENGINE COMPONENT IMPROVEMENT PROGRAM898898 
1690203758ADIGITIZATION35,18035,180 
1710203801AMISSILE/AIR DEFENSE PRODUCT IMPROVEMENT PROGRAM20,73320,733 
1720203808ATRACTOR CARD63,24363,243 
1730208053AJOINT TACTICAL GROUND SYSTEM31,73831,738 
1740208058AJOINT HIGH SPEED VESSEL (JHSV)3535 
1760303028ASECURITY AND INTELLIGENCE ACTIVITIES7,5917,591 
1770303140AINFORMATION SYSTEMS SECURITY PROGRAM15,96115,961 
1780303141AGLOBAL COMBAT SUPPORT SYSTEM120,927120,927 
1790303142ASATCOM GROUND ENVIRONMENT (SPACE)15,75615,756 
1800303150AWWMCCS/GLOBAL COMMAND AND CONTROL SYSTEM14,44314,443 
1820305204ATACTICAL UNMANNED AERIAL VEHICLES31,30331,303 
1830305208ADISTRIBUTED COMMON GROUND/SURFACE SYSTEMS40,87640,876 
1840305219AMQ–1 SKY WARRIOR A UAV74,61874,618 
1850305232ARQ–11 UAV4,0394,039 
1860305233ARQ–7 UAV31,15831,158 
1870305235AVERTICAL UAS2,3872,387 
1880307665ABIOMETRICS ENABLED INTELLIGENCE15,24815,248 
1890708045AEND ITEM INDUSTRIAL PREPAREDNESS ACTIVITIES59,90859,908 
189A9999999999CLASSIFIED PROGRAMS4,6284,628 
 SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT1,669,1621,584,562 
 
 TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, ARMY8,929,4158,494,755 
 
RESEARCH, DEVELOPMENT, TEST & EVAL, NAVY 
BASIC RESEARCH 
0010601103NUNIVERSITY RESEARCH INITIATIVES113,690123,690 
 Increase Defense University Research Instrumentation Program[10,000] 
0020601152NIN-HOUSE LABORATORY INDEPENDENT RESEARCH18,26118,261 
0030601153NDEFENSE RESEARCH SCIENCES473,070473,070 
 SUBTOTAL BASIC RESEARCH605,021615,021 
 
APPLIED RESEARCH 
0040602114NPOWER PROJECTION APPLIED RESEARCH89,18989,189 
0050602123NFORCE PROTECTION APPLIED RESEARCH143,301143,301 
0060602131MMARINE CORPS LANDING FORCE TECHNOLOGY46,52846,528 
0070602235NCOMMON PICTURE APPLIED RESEARCH41,69641,696 
0080602236NWARFIGHTER SUSTAINMENT APPLIED RESEARCH44,12744,127 
0090602271NELECTROMAGNETIC SYSTEMS APPLIED RESEARCH78,22878,228 
0100602435NOCEAN WARFIGHTING ENVIRONMENT APPLIED RESEARCH49,63549,635 
0110602651MJOINT NON-LETHAL WEAPONS APPLIED RESEARCH5,9735,973 
0120602747NUNDERSEA WARFARE APPLIED RESEARCH96,81496,814 
0130602750NFUTURE NAVAL CAPABILITIES APPLIED RESEARCH162,417162,417 
0140602782NMINE AND EXPEDITIONARY WARFARE APPLIED RESEARCH32,39432,394 
 SUBTOTAL APPLIED RESEARCH790,302790,302 
 
ADVANCED TECHNOLOGY DEVELOPMENT 
0150603114NPOWER PROJECTION ADVANCED TECHNOLOGY56,54356,543 
0160603123NFORCE PROTECTION ADVANCED TECHNOLOGY18,61618,616 
0190603271NELECTROMAGNETIC SYSTEMS ADVANCED TECHNOLOGY54,85854,858 
0200603640MUSMC ADVANCED TECHNOLOGY DEMONSTRATION (ATD)130,598130,598 
0210603651MJOINT NON-LETHAL WEAPONS TECHNOLOGY DEVELOPMENT11,70611,706 
0220603673NFUTURE NAVAL CAPABILITIES ADVANCED TECHNOLOGY DEVELOPMENT256,382256,382 
0230603729NWARFIGHTER PROTECTION ADVANCED TECHNOLOGY3,8803,880 
0250603758NNAVY WARFIGHTING EXPERIMENTS AND DEMONSTRATIONS51,81951,819 
 SUBTOTAL ADVANCED TECHNOLOGY DEVELOPMENT584,402584,402 
 
ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES 
0280603207NAIR/OCEAN TACTICAL APPLICATIONS34,08534,085 
0290603216NAVIATION SURVIVABILITY8,7838,783 
0300603237NDEPLOYABLE JOINT COMMAND AND CONTROL3,7733,773 
0310603251NAIRCRAFT SYSTEMS24,51224,512 
0320603254NASW SYSTEMS DEVELOPMENT8,0908,090 
0330603261NTACTICAL AIRBORNE RECONNAISSANCE5,3015,301 
0340603382NADVANCED COMBAT SYSTEMS TECHNOLOGY1,5061,506 
0350603502NSURFACE AND SHALLOW WATER MINE COUNTERMEASURES190,622188,622 
 Excess to need[–2,000] 
0360603506NSURFACE SHIP TORPEDO DEFENSE93,34693,346 
0370603512NCARRIER SYSTEMS DEVELOPMENT108,871108,871 
0390603525NPILOT FISH101,169101,169 
0400603527NRETRACT LARCH74,31274,312 
0410603536NRETRACT JUNIPER90,73090,730 
0420603542NRADIOLOGICAL CONTROL777777 
0430603553NSURFACE ASW6,7046,704 
0440603561NADVANCED SUBMARINE SYSTEM DEVELOPMENT555,123555,123 
0450603562NSUBMARINE TACTICAL WARFARE SYSTEMS9,3689,368 
0460603563NSHIP CONCEPT ADVANCED DESIGN24,60924,609 
0470603564NSHIP PRELIMINARY DESIGN & FEASIBILITY STUDIES13,71013,710 
0480603570NADVANCED NUCLEAR POWER SYSTEMS249,748249,748 
0490603573NADVANCED SURFACE MACHINERY SYSTEMS29,89729,897 
0500603576NCHALK EAGLE509,988509,988 
0510603581NLITTORAL COMBAT SHIP (LCS)429,420429,420 
0520603582NCOMBAT SYSTEM INTEGRATION56,55156,551 
0530603609NCONVENTIONAL MUNITIONS7,3427,342 
0540603611MMARINE CORPS ASSAULT VEHICLES95,18295,182 
0550603635MMARINE CORPS GROUND COMBAT/SUPPORT SYSTEM10,49610,496 
0560603654NJOINT SERVICE EXPLOSIVE ORDNANCE DEVELOPMENT52,33152,331 
0570603658NCOOPERATIVE ENGAGEMENT56,51256,512 
0580603713NOCEAN ENGINEERING TECHNOLOGY DEVELOPMENT7,0297,029 
0590603721NENVIRONMENTAL PROTECTION21,08021,080 
0600603724NNAVY ENERGY PROGRAM55,32455,324 
0610603725NFACILITIES IMPROVEMENT3,4013,401 
0620603734NCHALK CORAL45,96645,966 
0630603739NNAVY LOGISTIC PRODUCTIVITY3,8113,811 
0640603746NRETRACT MAPLE341,305341,305 
0650603748NLINK PLUMERIA181,220181,220 
0660603751NRETRACT ELM174,014174,014 
0680603764NLINK EVERGREEN68,65468,654 
0690603787NSPECIAL PROCESSES44,48744,487 
0700603790NNATO RESEARCH AND DEVELOPMENT9,3899,389 
0710603795NLAND ATTACK TECHNOLOGY16,13216,132 
0720603851MJOINT NON-LETHAL WEAPONS TESTING44,99444,994 
0730603860NJOINT PRECISION APPROACH AND LANDING SYSTEMS—DEM/VAL137,369137,369 
0760604272NTACTICAL AIR DIRECTIONAL INFRARED COUNTERMEASURES (TADIRCM)73,93473,934 
0770604279NASE SELF-PROTECTION OPTIMIZATION711711 
0780604653NJOINT COUNTER RADIO CONTROLLED IED ELECTRONIC WARFARE (JCREW)71,30071,300 
0790604659NPRECISION STRIKE WEAPONS DEVELOPMENT PROGRAM5,6545,654 
0800604707NSPACE AND ELECTRONIC WARFARE (SEW) ARCHITECTURE/ENGINEERING SUPPORT31,54931,549 
0820604786NOFFENSIVE ANTI-SURFACE WARFARE WEAPON DEVELOPMENT86,80186,801 
0830605812MJOINT LIGHT TACTICAL VEHICLE (JLTV) ENGINEERING AND MANUFACTURING DEVELOPMENT PH44,50044,500 
0840303354NASW SYSTEMS DEVELOPMENT—MIP13,17213,172 
0860304270NELECTRONIC WARFARE DEVELOPMENT—MIP643643 
 SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES4,335,2974,333,297 
 
SYSTEM DEVELOPMENT & DEMONSTRATION 
0870604212NOTHER HELO DEVELOPMENT33,97833,978 
0880604214NAV–8B AIRCRAFT—ENG DEV32,78932,789 
0890604215NSTANDARDS DEVELOPMENT84,98882,988 
 Program behind in execution[–2,000] 
0900604216NMULTI-MISSION HELICOPTER UPGRADE DEVELOPMENT6,8666,866 
0910604218NAIR/OCEAN EQUIPMENT ENGINEERING4,0604,060 
0920604221NP–3 MODERNIZATION PROGRAM3,4513,451 
0930604230NWARFARE SUPPORT SYSTEM13,07113,071 
0940604231NTACTICAL COMMAND SYSTEM71,64571,645 
0950604234NADVANCED HAWKEYE119,065119,065 
0960604245NH–1 UPGRADES31,10531,105 
0970604261NACOUSTIC SEARCH SENSORS34,29934,299 
0980604262NV–22A54,41254,412 
0990604264NAIR CREW SYSTEMS DEVELOPMENT2,7172,717 
1000604269NEA–1813,00913,009 
1010604270NELECTRONIC WARFARE DEVELOPMENT51,30451,304 
1020604273NVH–71A EXECUTIVE HELO DEVELOPMENT61,16361,163 
1030604274NNEXT GENERATION JAMMER (NGJ)187,024187,024 
1040604280NJOINT TACTICAL RADIO SYSTEM—NAVY (JTRS-NAVY)337,480337,480 
1050604307NSURFACE COMBATANT COMBAT SYSTEM ENGINEERING260,616510,616 
 Cruiser Retention[250,000] 
1060604311NLPD–17 CLASS SYSTEMS INTEGRATION824824 
1070604329NSMALL DIAMETER BOMB (SDB)31,06431,064 
1080604366NSTANDARD MISSILE IMPROVEMENTS63,89158,391 
 Program execution[–5,500] 
1090604373NAIRBORNE MCM73,24673,246 
1100604376MMARINE AIR GROUND TASK FORCE (MAGTF) ELECTRONIC WARFARE (EW) FOR AVIATION10,56810,568 
1110604378NNAVAL INTEGRATED FIRE CONTROL—COUNTER AIR SYSTEMS ENGINEERING39,97439,974 
1120604404NUNMANNED CARRIER LAUNCHED AIRBORNE SURVEILLANCE AND STRIKE (UCLASS) SYSTEM122,481122,481 
1130604501NADVANCED ABOVE WATER SENSORS255,516255,516 
1140604503NSSN–688 AND TRIDENT MODERNIZATION82,62082,620 
1150604504NAIR CONTROL5,6335,633 
1160604512NSHIPBOARD AVIATION SYSTEMS55,82655,826 
1170604518NCOMBAT INFORMATION CENTER CONVERSION918918 
1180604558NNEW DESIGN SSN165,230165,230 
1190604562NSUBMARINE TACTICAL WARFARE SYSTEM49,14149,141 
1200604567NSHIP CONTRACT DESIGN/ LIVE FIRE T&E196,737196,737 
1210604574NNAVY TACTICAL COMPUTER RESOURCES3,8893,889 
1220604601NMINE DEVELOPMENT8,3358,335 
1230604610NLIGHTWEIGHT TORPEDO DEVELOPMENT49,81849,818 
1240604654NJOINT SERVICE EXPLOSIVE ORDNANCE DEVELOPMENT10,09910,099 
1250604703NPERSONNEL, TRAINING, SIMULATION, AND HUMAN FACTORS7,3487,348 
1260604727NJOINT STANDOFF WEAPON SYSTEMS5,5185,518 
1270604755NSHIP SELF DEFENSE (DETECT & CONTROL)87,66287,662 
1280604756NSHIP SELF DEFENSE (ENGAGE: HARD KILL)64,07964,079 
1290604757NSHIP SELF DEFENSE (ENGAGE: SOFT KILL/EW)151,489151,489 
1310604771NMEDICAL DEVELOPMENT12,70712,707 
1320604777NNAVIGATION/ID SYSTEM47,76447,764 
1330604800MJOINT STRIKE FIGHTER (JSF)—EMD737,149733,949 
 Block IV development ahead of need[–3,200] 
1340604800NJOINT STRIKE FIGHTER (JSF)—EMD743,926740,726 
 Block IV development ahead of need[–3,200] 
1350605013MINFORMATION TECHNOLOGY DEVELOPMENT12,14312,143 
1360605013NINFORMATION TECHNOLOGY DEVELOPMENT72,20972,209 
1380605212NCH–53K RDTE606,204606,204 
1400605500NMULTI-MISSION MARITIME AIRCRAFT (MMA)421,102421,102 
1410204202NDDG–1000124,655124,655 
1420304231NTACTICAL COMMAND SYSTEM—MIP1,1701,170 
1440304785NTACTICAL CRYPTOLOGIC SYSTEMS23,25523,255 
 SUBTOTAL SYSTEM DEVELOPMENT & DEMONSTRATION5,747,2325,983,332 
 
RDT&E MANAGEMENT SUPPORT 
1460604256NTHREAT SIMULATOR DEVELOPMENT30,79030,790 
1470604258NTARGET SYSTEMS DEVELOPMENT59,22159,221 
1480604759NMAJOR T&E INVESTMENT35,89435,894 
1490605126NJOINT THEATER AIR AND MISSILE DEFENSE ORGANIZATION7,5737,573 
1500605152NSTUDIES AND ANALYSIS SUPPORT—NAVY20,96320,963 
1510605154NCENTER FOR NAVAL ANALYSES46,85646,856 
1530605804NTECHNICAL INFORMATION SERVICES796796 
1540605853NMANAGEMENT, TECHNICAL & INTERNATIONAL SUPPORT32,78232,782 
1550605856NSTRATEGIC TECHNICAL SUPPORT3,3063,306 
1560605861NRDT&E SCIENCE AND TECHNOLOGY MANAGEMENT70,30270,302 
1570605863NRDT&E SHIP AND AIRCRAFT SUPPORT144,033144,033 
1580605864NTEST AND EVALUATION SUPPORT342,298342,298 
1590605865NOPERATIONAL TEST AND EVALUATION CAPABILITY16,39916,399 
1600605866NNAVY SPACE AND ELECTRONIC WARFARE (SEW) SUPPORT4,5794,579 
1610605867NSEW SURVEILLANCE/RECONNAISSANCE SUPPORT8,0008,000 
1620605873MMARINE CORPS PROGRAM WIDE SUPPORT18,49018,490 
1630305885NTACTICAL CRYPTOLOGIC ACTIVITIES2,7952,795 
 SUBTOTAL RDT&E MANAGEMENT SUPPORT845,077845,077 
 
OPERATIONAL SYSTEMS DEVELOPMENT 
1670604402NUNMANNED COMBAT AIR VEHICLE (UCAV) ADVANCED COMPONENT AND PROTOTYPE DEVELOPMENT142,282142,282 
1700101221NSTRATEGIC SUB & WEAPONS SYSTEM SUPPORT105,892105,892 
1710101224NSSBN SECURITY TECHNOLOGY PROGRAM34,72934,729 
1720101226NSUBMARINE ACOUSTIC WARFARE DEVELOPMENT1,4341,434 
1730101402NNAVY STRATEGIC COMMUNICATIONS19,20819,208 
1740203761NRAPID TECHNOLOGY TRANSITION (RTT)25,56625,566 
1750204136NF/A–18 SQUADRONS188,299170,299 
 Program behind in execution[–18,000] 
1760204152NE–2 SQUADRONS8,6108,610 
1770204163NFLEET TELECOMMUNICATIONS (TACTICAL)15,69515,695 
1780204228NSURFACE SUPPORT4,1714,171 
1790204229NTOMAHAWK AND TOMAHAWK MISSION PLANNING CENTER (TMPC)11,26511,265 
1800204311NINTEGRATED SURVEILLANCE SYSTEM45,92245,922 
1810204413NAMPHIBIOUS TACTICAL SUPPORT UNITS (DISPLACEMENT CRAFT)8,4358,435 
1820204460MGROUND/AIR TASK ORIENTED RADAR (G/ATOR)75,08875,088 
1830204571NCONSOLIDATED TRAINING SYSTEMS DEVELOPMENT20,22920,229 
1840204574NCRYPTOLOGIC DIRECT SUPPORT1,7561,756 
1850204575NELECTRONIC WARFARE (EW) READINESS SUPPORT19,84319,843 
1860205601NHARM IMPROVEMENT11,47711,477 
1870205604NTACTICAL DATA LINKS118,818118,818 
1880205620NSURFACE ASW COMBAT SYSTEM INTEGRATION27,34227,342 
1890205632NMK–48 ADCAP28,71728,717 
1900205633NAVIATION IMPROVEMENTS89,15789,157 
1910205658NNAVY SCIENCE ASSISTANCE PROGRAM3,4503,450 
1920205675NOPERATIONAL NUCLEAR POWER SYSTEMS86,43586,435 
1930206313MMARINE CORPS COMMUNICATIONS SYSTEMS219,054219,054 
1940206623MMARINE CORPS GROUND COMBAT/SUPPORTING ARMS SYSTEMS181,693181,693 
1950206624MMARINE CORPS COMBAT SERVICES SUPPORT58,39358,393 
1960206625MUSMC INTELLIGENCE/ELECTRONIC WARFARE SYSTEMS (MIP)22,96622,966 
1970207161NTACTICAL AIM MISSILES21,10721,107 
1980207163NADVANCED MEDIUM RANGE AIR-TO-AIR MISSILE (AMRAAM)2,8572,857 
1990208058NJOINT HIGH SPEED VESSEL (JHSV)1,9321,932 
2040303109NSATELLITE COMMUNICATIONS (SPACE)188,482188,482 
2050303138NCONSOLIDATED AFLOAT NETWORK ENTERPRISE SERVICES (CANES)16,74916,749 
2060303140NINFORMATION SYSTEMS SECURITY PROGRAM26,30726,307 
2070303150MWWMCCS/GLOBAL COMMAND AND CONTROL SYSTEM500500 
2100305149NCOBRA JUDY17,09117,091 
2110305160NNAVY METEOROLOGICAL AND OCEAN SENSORS-SPACE (METOC)810810 
2120305192NMILITARY INTELLIGENCE PROGRAM (MIP) ACTIVITIES8,6178,617 
2130305204NTACTICAL UNMANNED AERIAL VEHICLES9,0669,066 
2150305207NMANNED RECONNAISSANCE SYSTEMS30,65430,654 
2160305208MDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS25,91725,917 
2170305208NDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS14,67614,676 
2180305220NRQ–4 UAV657,483657,483 
2190305231NMQ–8 UAV99,60099,600 
2200305232MRQ–11 UAV495495 
2210305233NRQ–7 UAV863863 
2230305234NSMALL (LEVEL 0) TACTICAL UAS (STUASL0)9,7349,734 
2250305239MRQ–21A22,34322,343 
2260308601NMODELING AND SIMULATION SUPPORT5,9085,908 
2270702207NDEPOT MAINTENANCE (NON-IF)27,39127,391 
2290708011NINDUSTRIAL PREPAREDNESS54,87954,879 
2300708730NMARITIME TECHNOLOGY (MARITECH)5,0005,000 
230A9999999999CLASSIFIED PROGRAMS1,151,1591,351,159 
 Program increase[200,000] 
 SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT3,975,5464,157,546 
 
 TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, NAVY16,882,87717,308,977 
 
RESEARCH, DEVELOPMENT, TEST & EVAL, AF 
BASIC RESEARCH 
0010601102FDEFENSE RESEARCH SCIENCES361,787361,787 
0020601103FUNIVERSITY RESEARCH INITIATIVES141,153141,153 
0030601108FHIGH ENERGY LASER RESEARCH INITIATIVES13,09413,094 
 SUBTOTAL BASIC RESEARCH516,034516,034 
 
APPLIED RESEARCH 
0040602102FMATERIALS114,166114,166 
0050602201FAEROSPACE VEHICLE TECHNOLOGIES120,719120,719 
0060602202FHUMAN EFFECTIVENESS APPLIED RESEARCH89,31989,319 
0070602203FAEROSPACE PROPULSION232,547232,547 
0080602204FAEROSPACE SENSORS127,637127,637 
0090602601FSPACE TECHNOLOGY98,37598,375 
0100602602FCONVENTIONAL MUNITIONS77,17577,175 
0110602605FDIRECTED ENERGY TECHNOLOGY106,196106,196 
0120602788FDOMINANT INFORMATION SCIENCES AND METHODS104,362104,362 
0130602890FHIGH ENERGY LASER RESEARCH38,55738,557 
 SUBTOTAL APPLIED RESEARCH1,109,0531,109,053 
 
ADVANCED TECHNOLOGY DEVELOPMENT 
0140603112FADVANCED MATERIALS FOR WEAPON SYSTEMS47,89057,890 
 Increase Materials Affordability Initiative program[10,000] 
0150603199FSUSTAINMENT SCIENCE AND TECHNOLOGY (S&T)6,5656,565 
0160603203FADVANCED AEROSPACE SENSORS37,65737,657 
0170603211FAEROSPACE TECHNOLOGY DEV/DEMO81,37681,376 
0180603216FAEROSPACE PROPULSION AND POWER TECHNOLOGY151,152151,152 
0190603270FELECTRONIC COMBAT TECHNOLOGY32,94132,941 
0200603401FADVANCED SPACECRAFT TECHNOLOGY64,55764,557 
0210603444FMAUI SPACE SURVEILLANCE SYSTEM (MSSS)29,25629,256 
0220603456FHUMAN EFFECTIVENESS ADVANCED TECHNOLOGY DEVELOPMENT21,52321,523 
0230603601FCONVENTIONAL WEAPONS TECHNOLOGY36,35236,352 
0240603605FADVANCED WEAPONS TECHNOLOGY19,00419,004 
0250603680FMANUFACTURING TECHNOLOGY PROGRAM37,04537,045 
0260603788FBATTLESPACE KNOWLEDGE DEVELOPMENT AND DEMONSTRATION31,41931,419 
 SUBTOTAL ADVANCED TECHNOLOGY DEVELOPMENT596,737606,737 
 
ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES 
0280603260FINTELLIGENCE ADVANCED DEVELOPMENT3,8663,866 
0290603287FPHYSICAL SECURITY EQUIPMENT3,7043,704 
0300603430FADVANCED EHF MILSATCOM (SPACE)229,171227,671 
 Project decrease[–1,500] 
0310603432FPOLAR MILSATCOM (SPACE)120,676120,676 
0320603438FSPACE CONTROL TECHNOLOGY25,14423,144 
 Project decrease[–2,000] 
0330603742FCOMBAT IDENTIFICATION TECHNOLOGY32,24332,243 
0340603790FNATO RESEARCH AND DEVELOPMENT4,5074,507 
0350603791FINTERNATIONAL SPACE COOPERATIVE R&D652652 
0360603830FSPACE PROTECTION PROGRAM (SPP)10,42910,429 
0370603850FINTEGRATED BROADCAST SERVICE—DEM/VAL19,93819,938 
0380603851FINTERCONTINENTAL BALLISTIC MISSILE—DEM/VAL71,18171,181 
0390603854FWIDEBAND GLOBAL SATCOM RDT&E (SPACE)12,02712,027 
0400603859FPOLLUTION PREVENTION—DEM/VAL2,0542,054 
0410603860FJOINT PRECISION APPROACH AND LANDING SYSTEMS—DEM/VAL57,97557,975 
0420604015FLONG RANGE STRIKE291,742291,742 
0430604283FBATTLE MGMT COM & CTRL SENSOR DEVELOPMENT114,417114,417 
0440604317FTECHNOLOGY TRANSFER2,5762,576 
0450604327FHARD AND DEEPLY BURIED TARGET DEFEAT SYSTEM (HDBTDS) PROGRAM16,71116,711 
0470604337FREQUIREMENTS ANALYSIS AND MATURATION16,34316,343 
0480604422FWEATHER SATELLITE FOLLOW-ON2,0002,000 
0500604635FGROUND ATTACK WEAPONS FUZE DEVELOPMENT9,4239,423 
0540604857FOPERATIONALLY RESPONSIVE SPACE45,000 
 Restore Operationally Responsive Space[45,000] 
0550604858FTECH TRANSITION PROGRAM37,55834,558 
 Project decrease[–3,000] 
0560305164FNAVSTAR GLOBAL POSITIONING SYSTEM (USER EQUIPMENT) (SPACE)96,84096,840 
 SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES1,181,1771,219,677 
 
SYSTEM DEVELOPMENT & DEMONSTRATION 
0580603840FGLOBAL BROADCAST SERVICE (GBS)14,65214,652 
0590604222FNUCLEAR WEAPONS SUPPORT25,71325,713 
0600604233FSPECIALIZED UNDERGRADUATE FLIGHT TRAINING6,5834,983 
 Program delays[–1,600] 
0610604270FELECTRONIC WARFARE DEVELOPMENT1,9751,975 
0620604280FJOINT TACTICAL RADIO2,5942,594 
0630604281FTACTICAL DATA NETWORKS ENTERPRISE24,53424,534 
0640604287FPHYSICAL SECURITY EQUIPMENT5151 
0650604329FSMALL DIAMETER BOMB (SDB)—EMD143,000143,000 
0660604421FCOUNTERSPACE SYSTEMS28,79728,797 
0670604425FSPACE SITUATION AWARENESS SYSTEMS267,252247,252 
 C-Band Radar re-location[3,000] 
 Excess funding[–20,000] 
 Undistributed reduction[–3,000] 
0680604429FAIRBORNE ELECTRONIC ATTACK4,1184,118 
0690604441FSPACE BASED INFRARED SYSTEM (SBIRS) HIGH EMD448,594446,594 
 Project decrease[–2,000] 
0700604602FARMAMENT/ORDNANCE DEVELOPMENT9,9519,951 
0710604604FSUBMUNITIONS2,5672,567 
0720604617FAGILE COMBAT SUPPORT13,05913,059 
0730604706FLIFE SUPPORT SYSTEMS9,7209,720 
0740604735FCOMBAT TRAINING RANGES9,2229,222 
0760604750FINTELLIGENCE EQUIPMENT803803 
0770604800FF–35—EMD1,210,3061,207,999 
 Block 4—early to need[–2,307] 
0780604851FINTERCONTINENTAL BALLISTIC MISSILE—EMD135,437135,437 
0790604853FEVOLVED EXPENDABLE LAUNCH VEHICLE PROGRAM (SPACE)—EMD7,9807,980 
0800604932FLONG RANGE STANDOFF WEAPON2,0042,004 
0810604933FICBM FUZE MODERNIZATION73,51273,512 
0820605213FF–22 MODERNIZATION INCREMENT 3.2B140,100140,100 
0830605221FNEXT GENERATION AERIAL REFUELING AIRCRAFT1,815,5881,738,488 
 Excess prior year funds[–77,100] 
0840605229FCSAR HH–60 RECAPITALIZATION123,210123,210 
0850605278FHC/MC–130 RECAP RDT&E19,03919,039 
0860605931FB–2 DEFENSIVE MANAGEMENT SYSTEM281,056281,056 
0870101125FNUCLEAR WEAPONS MODERNIZATION80,20080,200 
0890207604FREADINESS TRAINING RANGES, OPERATIONS AND MAINTENANCE310310 
0900207701FFULL COMBAT MISSION TRAINING14,86114,861 
0910305230FMC–1219,94919,949 
0930401318FCV–2228,02728,027 
0940401845FAIRBORNE SENIOR LEADER C3 (SLC3S)1,9601,960 
 SUBTOTAL SYSTEM DEVELOPMENT & DEMONSTRATION4,966,7244,863,717 
 
RDT&E MANAGEMENT SUPPORT 
0950604256FTHREAT SIMULATOR DEVELOPMENT22,81222,812 
0960604759FMAJOR T&E INVESTMENT42,23642,236 
0970605101FRAND PROJECT AIR FORCE25,57925,579 
0990605712FINITIAL OPERATIONAL TEST & EVALUATION16,19716,197 
1000605807FTEST AND EVALUATION SUPPORT722,071722,071 
1010605860FROCKET SYSTEMS LAUNCH PROGRAM (SPACE)16,20016,200 
1020605864FSPACE TEST PROGRAM (STP)10,05145,051 
 Restore Space Test Program[35,000] 
1030605976FFACILITIES RESTORATION AND MODERNIZATION—TEST AND EVALUATION SUPPORT42,59742,597 
1040605978FFACILITIES SUSTAINMENT—TEST AND EVALUATION SUPPORT27,30127,301 
1050606323FMULTI-SERVICE SYSTEMS ENGINEERING INITIATIVE13,96413,964 
1060606392FSPACE AND MISSILE CENTER (SMC) CIVILIAN WORKFORCE203,766203,766 
1070702806FACQUISITION AND MANAGEMENT SUPPORT42,43042,430 
1080804731FGENERAL SKILL TRAINING1,2941,294 
1111001004FINTERNATIONAL ACTIVITIES3,8513,851 
 SUBTOTAL RDT&E MANAGEMENT SUPPORT1,190,3491,225,349 
 
OPERATIONAL SYSTEMS DEVELOPMENT 
1120603423FGLOBAL POSITIONING SYSTEM III—OPERATIONAL CONTROL SEGMENT371,595370,095 
 Project decrease[–1,500] 
1140605018FAF INTEGRATED PERSONNEL AND PAY SYSTEM (AF-IPPS)91,69791,697 
1150605024FANTI-TAMPER TECHNOLOGY EXECUTIVE AGENCY17,03717,037 
1170101113FB–52 SQUADRONS53,20853,208 
1180101122FAIR-LAUNCHED CRUISE MISSILE (ALCM)431431 
1190101126FB–1B SQUADRONS16,26516,265 
1200101127FB–2 SQUADRONS35,97035,970 
1210101313FSTRAT WAR PLANNING SYSTEM—USSTRATCOM30,88930,889 
1220101314FNIGHT FIST—USSTRATCOM1010 
1240102326FREGION/SECTOR OPERATION CONTROL CENTER MODERNIZATION PROGRAM5,6095,609 
1260203761FWARFIGHTER RAPID ACQUISITION PROCESS (WRAP) RAPID TRANSITION FUND15,09815,098 
1270205219FMQ–9 UAV147,971147,971 
1280207040FMULTI-PLATFORM ELECTRONIC WARFARE EQUIPMENT49,84849,848 
1290207131FA–10 SQUADRONS13,53813,538 
1300207133FF–16 SQUADRONS190,257190,257 
1310207134FF–15E SQUADRONS192,677192,677 
1320207136FMANNED DESTRUCTIVE SUPPRESSION13,68313,683 
1330207138FF–22A SQUADRONS371,667371,667 
1340207142FF–35 SQUADRONS8,1178,117 
1350207161FTACTICAL AIM MISSILES8,2348,234 
1360207163FADVANCED MEDIUM RANGE AIR-TO-AIR MISSILE (AMRAAM)87,04187,041 
1370207170FJOINT HELMET MOUNTED CUEING SYSTEM (JHMCS)1,4721,472 
1380207224FCOMBAT RESCUE AND RECOVERY2,0952,095 
1390207227FCOMBAT RESCUE—PARARESCUE1,1191,119 
1400207247FAF TENCAP63,85363,853 
1410207249FPRECISION ATTACK SYSTEMS PROCUREMENT1,0631,063 
1420207253FCOMPASS CALL12,09412,094 
1430207268FAIRCRAFT ENGINE COMPONENT IMPROVEMENT PROGRAM187,984187,984 
1450207325FJOINT AIR-TO-SURFACE STANDOFF MISSILE (JASSM)7,9507,950 
1460207410FAIR & SPACE OPERATIONS CENTER (AOC)76,31576,315 
1470207412FCONTROL AND REPORTING CENTER (CRC)8,6538,653 
1480207417FAIRBORNE WARNING AND CONTROL SYSTEM (AWACS)65,20065,200 
1490207418FTACTICAL AIRBORNE CONTROL SYSTEMS5,7675,767 
1520207431FCOMBAT AIR INTELLIGENCE SYSTEM ACTIVITIES5,7565,756 
1540207444FTACTICAL AIR CONTROL PARTY-MOD16,22616,226 
1560207448FC2ISR TACTICAL DATA LINK1,6331,633 
1570207449FCOMMAND AND CONTROL (C2) CONSTELLATION18,08618,086 
1580207452FDCAPES15,69015,690 
1590207581FJOINT SURVEILLANCE/TARGET ATTACK RADAR SYSTEM (JSTARS)24,24124,241 
1600207590FSEEK EAGLE22,65422,654 
1610207601FUSAF MODELING AND SIMULATION15,50115,501 
1620207605FWARGAMING AND SIMULATION CENTERS5,6995,699 
1630207697FDISTRIBUTED TRAINING AND EXERCISES4,4254,425 
1640208006FMISSION PLANNING SYSTEMS69,37769,377 
1650208021FINFORMATION WARFARE SUPPORT7,1597,159 
1660208059FCYBER COMMAND ACTIVITIES66,88866,888 
1740301400FSPACE SUPERIORITY INTELLIGENCE12,05612,056 
1750302015FE–4B NATIONAL AIRBORNE OPERATIONS CENTER (NAOC)4,1594,159 
1760303131FMINIMUM ESSENTIAL EMERGENCY COMMUNICATIONS NETWORK (MEECN)20,12420,124 
1770303140FINFORMATION SYSTEMS SECURITY PROGRAM69,13369,133 
1780303141FGLOBAL COMBAT SUPPORT SYSTEM6,5126,512 
1790303150FGLOBAL COMMAND AND CONTROL SYSTEM4,3162,316 
 Underexecution[–2,000] 
1800303601FMILSATCOM TERMINALS107,237107,237 
1820304260FAIRBORNE SIGINT ENTERPRISE129,106129,106 
1850305099FGLOBAL AIR TRAFFIC MANAGEMENT (GATM)4,4614,461 
1860305103FCYBER SECURITY INITIATIVE2,0552,055 
1870305105FDOD CYBER CRIME CENTER285285 
1880305110FSATELLITE CONTROL NETWORK (SPACE)33,77333,773 
1890305111FWEATHER SERVICE29,04829,048 
1900305114FAIR TRAFFIC CONTROL, APPROACH, AND LANDING SYSTEM (ATCALS)43,18743,187 
1910305116FAERIAL TARGETS50,49650,496 
1940305128FSECURITY AND INVESTIGATIVE ACTIVITIES354354 
1950305145FARMS CONTROL IMPLEMENTATION4,0004,000 
1960305146FDEFENSE JOINT COUNTERINTELLIGENCE ACTIVITIES342342 
1980305164FNAVSTAR GLOBAL POSITIONING SYSTEM (USER EQUIPMENT) (SPACE)29,62129,621 
1990305165FNAVSTAR GLOBAL POSITIONING SYSTEM (SPACE AND CONTROL SEGMENTS)14,33514,335 
2010305173FSPACE AND MISSILE TEST AND EVALUATION CENTER3,6803,680 
2020305174FSPACE INNOVATION AND DEVELOPMENT CENTER2,4302,430 
2030305182FSPACELIFT RANGE SYSTEM (SPACE)8,7608,760 
2050305202FDRAGON U–223,64423,644 
2060305205FENDURANCE UNMANNED AERIAL VEHICLES21,00021,000 
2070305206FAIRBORNE RECONNAISSANCE SYSTEMS96,73596,735 
2080305207FMANNED RECONNAISSANCE SYSTEMS13,31613,316 
2090305208FDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS63,50163,501 
2100305219FMQ–1 PREDATOR A UAV9,1229,122 
2110305220FRQ–4 UAV236,265236,265 
2120305221FNETWORK-CENTRIC COLLABORATIVE TARGETING7,3677,367 
2130305236FCOMMON DATA LINK (CDL)38,09438,094 
2140305238FNATO AGS210,109210,109 
2150305240FSUPPORT TO DCGS ENTERPRISE24,50024,500 
2160305265FGPS III SPACE SEGMENT318,992318,992 
2170305614FJSPOC MISSION SYSTEM54,64554,645 
2180305881FRAPID CYBER ACQUISITION4,0074,007 
2190305887FINTELLIGENCE SUPPORT TO INFORMATION WARFARE13,35713,357 
2200305913FNUDET DETECTION SYSTEM (SPACE)64,96563,365 
 ICADS—early to need[–1,600] 
2210305940FSPACE SITUATION AWARENESS OPERATIONS19,58619,586 
2230308699FSHARED EARLY WARNING (SEW)1,1751,175 
2240401115FC–130 AIRLIFT SQUADRON5,0005,000 
2250401119FC–5 AIRLIFT SQUADRONS (IF)35,11535,115 
2260401130FC–17 AIRCRAFT (IF)99,22599,225 
2270401132FC–130J PROGRAM30,65230,652 
2280401134FLARGE AIRCRAFT IR COUNTERMEASURES (LAIRCM)7,7587,758 
2290401139FLIGHT MOBILITY AIRCRAFT (LIMA)1000 
 Program termination[–100] 
2310401219FKC–10S24,02224,022 
2320401314FOPERATIONAL SUPPORT AIRLIFT7,4717,471 
2340408011FSPECIAL TACTICS / COMBAT CONTROL4,9844,984 
2350702207FDEPOT MAINTENANCE (NON-IF)1,5881,588 
2360708012FLOGISTICS SUPPORT ACTIVITIES577577 
2370708610FLOGISTICS INFORMATION TECHNOLOGY (LOGIT)119,32799,327 
 Program delays[–20,000] 
2380708611FSUPPORT SYSTEMS DEVELOPMENT15,87315,873 
2400804743FOTHER FLIGHT TRAINING349349 
2420808716FOTHER PERSONNEL ACTIVITIES117117 
2430901202FJOINT PERSONNEL RECOVERY AGENCY2,0182,018 
2440901218FCIVILIAN COMPENSATION PROGRAM1,5611,561 
2450901220FPERSONNEL ADMINISTRATION7,6347,634 
2460901226FAIR FORCE STUDIES AND ANALYSIS AGENCY1,1751,175 
2470901279FFACILITIES OPERATION—ADMINISTRATIVE3,4913,491 
2480901538FFINANCIAL MANAGEMENT INFORMATION SYSTEMS DEVELOPMENT100,160100,160 
249A9999999999CLASSIFIED PROGRAMS11,172,18311,172,183 
 SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT15,867,97215,842,772 
 
 TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, AF25,428,04625,383,339 
 
RESEARCH, DEVELOPMENT, TEST & EVAL, DW 
BASIC RESEARCH 
0010601000BRDTRA BASIC RESEARCH INITIATIVE45,07145,071 
0020601101EDEFENSE RESEARCH SCIENCES309,051309,051 
0030601110D8ZBASIC RESEARCH INITIATIVES19,40519,405 
0040601117EBASIC OPERATIONAL MEDICAL RESEARCH SCIENCE39,67639,676 
0050601120D8ZNATIONAL DEFENSE EDUCATION PROGRAM87,97987,979 
0060601384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM50,56650,566 
 SUBTOTAL BASIC RESEARCH551,748551,748 
 
APPLIED RESEARCH 
0070602000D8ZJOINT MUNITIONS TECHNOLOGY20,61520,615 
0080602115EBIOMEDICAL TECHNOLOGY110,900110,900 
0090602228D8ZHISTORICALLY BLACK COLLEGES AND UNIVERSITIES (HBCU) SCIENCE10,000 
 Program increase[10,000] 
0100602234D8ZLINCOLN LABORATORY RESEARCH PROGRAM36,82636,826 
0110602250D8ZSYSTEMS 2020 APPLIED RESEARCH7,8987,898 
0120602303EINFORMATION & COMMUNICATIONS TECHNOLOGY392,421392,421 
0130602304ECOGNITIVE COMPUTING SYSTEMS30,42430,424 
0150602383EBIOLOGICAL WARFARE DEFENSE19,23619,236 
0160602384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM223,269223,269 
0170602663D8ZDATA TO DECISIONS APPLIED RESEARCH13,7539,753 
 Excessive growth[–4,000] 
0180602668D8ZCYBER SECURITY RESEARCH18,98512,985 
 Excessive growth[–6,000] 
0190602670D8ZHUMAN, SOCIAL AND CULTURE BEHAVIOR MODELING (HSCB) APPLIED RESEARCH6,7716,771 
0200602702ETACTICAL TECHNOLOGY233,209233,209 
0210602715EMATERIALS AND BIOLOGICAL TECHNOLOGY166,067166,067 
0220602716EELECTRONICS TECHNOLOGY222,416222,416 
0230602718BRWEAPONS OF MASS DESTRUCTION DEFEAT TECHNOLOGIES172,352172,352 
0241160401BBSPECIAL OPERATIONS TECHNOLOGY DEVELOPMENT28,73928,739 
 SUBTOTAL APPLIED RESEARCH1,703,8811,703,881 
 
ADVANCED TECHNOLOGY DEVELOPMENT (ATD) 
0250603000D8ZJOINT MUNITIONS ADVANCED TECHNOLOGY25,61221,612 
 Excessive growth[–4,000] 
0260603121D8ZSO/LIC ADVANCED DEVELOPMENT26,32426,324 
0270603122D8ZCOMBATING TERRORISM TECHNOLOGY SUPPORT77,14477,144 
0280603160BRCOUNTERPROLIFERATION INITIATIVES—PROLIFERATION PREVENTION AND DEFEAT275,022275,022 
0290603175CBALLISTIC MISSILE DEFENSE TECHNOLOGY79,97579,975 
0310603225D8ZJOINT DOD-DOE MUNITIONS TECHNOLOGY DEVELOPMENT20,03220,032 
0320603264SAGILE TRANSPORTATION FOR THE 21ST CENTURY (AT21)—THEATER CAPABILITY3,8923,892 
0330603274CSPECIAL PROGRAM—MDA TECHNOLOGY36,68536,685 
0340603286EADVANCED AEROSPACE SYSTEMS174,316159,316 
 Program decrease[–15,000] 
0350603287ESPACE PROGRAMS AND TECHNOLOGY159,704159,704 
0360603384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM—ADVANCED DEVELOPMENT234,280234,280 
0370603618D8ZJOINT ELECTRONIC ADVANCED TECHNOLOGY6,9836,983 
0380603648D8ZJOINT CAPABILITY TECHNOLOGY DEMONSTRATIONS158,263158,263 
0390603662D8ZNETWORKED COMMUNICATIONS CAPABILITIES25,39325,393 
0400603663D8ZDATA TO DECISIONS ADVANCED TECHNOLOGY DEVELOPMENT13,7549,754 
 Excessive growth[–4,000] 
0420603668D8ZCYBER SECURITY ADVANCED RESEARCH19,93513,935 
 Excessive growth[–6,000] 
0430603670D8ZHUMAN, SOCIAL AND CULTURE BEHAVIOR MODELING (HSCB) ADVANCED DEVELOPMENT8,2358,235 
0440603680D8ZDEFENSE-WIDE MANUFACTURING SCIENCE AND TECHNOLOGY PROGRAM21,96651,966 
 Industrial Base Innovation Fund[30,000] 
0450603699D8ZEMERGING CAPABILITIES TECHNOLOGY DEVELOPMENT24,66224,662 
0470603712SGENERIC LOGISTICS R&D TECHNOLOGY DEMONSTRATIONS24,60524,605 
0480603713SDEPLOYMENT AND DISTRIBUTION ENTERPRISE TECHNOLOGY30,67830,678 
0490603716D8ZSTRATEGIC ENVIRONMENTAL RESEARCH PROGRAM65,28265,282 
0500603720SMICROELECTRONICS TECHNOLOGY DEVELOPMENT AND SUPPORT72,23462,234 
 .90nm Next Generation Foundry-early to need[–10,000] 
0510603727D8ZJOINT WARFIGHTING PROGRAM8,4038,403 
0520603739EADVANCED ELECTRONICS TECHNOLOGIES111,008111,008 
0540603760ECOMMAND, CONTROL AND COMMUNICATIONS SYSTEMS237,859229,859 
 Program reduction[–8,000] 
0550603765ECLASSIFIED DARPA PROGRAMS3,0003,000 
0560603766ENETWORK-CENTRIC WARFARE TECHNOLOGY236,883236,883 
0570603767ESENSOR TECHNOLOGY299,438299,438 
0580603769SEDISTRIBUTED LEARNING ADVANCED TECHNOLOGY DEVELOPMENT12,19512,195 
0590603781D8ZSOFTWARE ENGINEERING INSTITUTE30,03630,036 
0600603826D8ZQUICK REACTION SPECIAL PROJECTS107,00292,002 
 Excessive growth[–15,000] 
0620603828JJOINT EXPERIMENTATION21,23021,230 
0630603832D8ZDOD MODELING AND SIMULATION MANAGEMENT OFFICE47,43347,433 
0640603901CDIRECTED ENERGY RESEARCH46,94441,944 
 Unjustified request[–5,000] 
0650603902CNEXT GENERATION AEGIS MISSILE224,077224,077 
0660603941D8ZTEST & EVALUATION SCIENCE & TECHNOLOGY92,60292,602 
0680604055D8ZOPERATIONAL ENERGY CAPABILITY IMPROVEMENT26,24426,244 
0690303310D8ZCWMD SYSTEMS53,94638,946 
 Program reduction[–15,000] 
0701160402BBSPECIAL OPERATIONS ADVANCED TECHNOLOGY DEVELOPMENT45,31745,317 
0711160422BBAVIATION ENGINEERING ANALYSIS861861 
0721160472BBSOF INFORMATION AND BROADCAST SYSTEMS ADVANCED TECHNOLOGY4,9594,959 
 SUBTOTAL ADVANCED TECHNOLOGY DEVELOPMENT (ATD)3,194,4133,142,413 
 
ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES 
0730603161D8ZNUCLEAR AND CONVENTIONAL PHYSICAL SECURITY EQUIPMENT RDT&E ADC&P33,23433,234 
0740603527D8ZRETRACT LARCH21,02321,023 
0750603600D8ZWALKOFF94,62494,624 
0770603714D8ZADVANCED SENSOR APPLICATIONS PROGRAM16,95818,958 
 Reverse cuts to testing[2,000] 
0780603851D8ZENVIRONMENTAL SECURITY TECHNICAL CERTIFICATION PROGRAM75,94175,941 
0790603881CBALLISTIC MISSILE DEFENSE TERMINAL DEFENSE SEGMENT316,929316,929 
0800603882CBALLISTIC MISSILE DEFENSE MIDCOURSE DEFENSE SEGMENT903,172978,172 
 Program increase[75,000] 
0810603884BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM—DEM/VAL179,023179,023 
0820603884CBALLISTIC MISSILE DEFENSE SENSORS347,012347,012 
0840603890CBMD ENABLING PROGRAMS362,711362,711 
0850603891CSPECIAL PROGRAMS—MDA272,387272,387 
0860603892CAEGIS BMD992,407992,407 
0870603893CSPACE TRACKING & SURVEILLANCE SYSTEM51,31351,313 
0880603895CBALLISTIC MISSILE DEFENSE SYSTEM SPACE PROGRAMS6,9126,912 
0890603896CBALLISTIC MISSILE DEFENSE COMMAND AND CONTROL, BATTLE MANAGEMENT & COMMUNICATION366,552366,552 
0900603898CBALLISTIC MISSILE DEFENSE JOINT WARFIGHTER SUPPORT55,55055,550 
0910603904CMISSILE DEFENSE INTEGRATION & OPERATIONS CENTER (MDIOC)63,04363,043 
0920603906CREGARDING TRENCH11,37111,371 
0930603907CSEA BASED X-BAND RADAR (SBX)9,7309,730 
0940603913CISRAELI COOPERATIVE PROGRAMS99,836478,836 
 Increase to DSWS, ASIP, Arrow–3 cooperative programs[168,000] 
 Iron Dome short-range rocket defense[211,000] 
0950603914CBALLISTIC MISSILE DEFENSE TEST454,400454,400 
0960603915CBALLISTIC MISSILE DEFENSE TARGETS435,747435,747 
0970603920D8ZHUMANITARIAN DEMINING13,23113,231 
0980603923D8ZCOALITION WARFARE11,39811,398 
0990604016D8ZDEPARTMENT OF DEFENSE CORROSION PROGRAM3,28324,083 
 Increase for requirements shortfall[20,800] 
1000604400D8ZDEPARTMENT OF DEFENSE (DOD) UNMANNED AIRCRAFT SYSTEM (UAS) COMMON DEVELOPMENT12,36812,368 
1010604670D8ZHUMAN, SOCIAL AND CULTURE BEHAVIOR MODELING (HSCB) RESEARCH AND ENGINEERING5,1315,131 
1020604775D8ZDEFENSE RAPID INNOVATION PROGRAM200,000 
 Rapid Innovation Program[200,000] 
1040604787JJOINT SYSTEMS INTEGRATION3,2733,273 
1060604828JJOINT FIRES INTEGRATION AND INTEROPERABILITY TEAM7,3647,364 
1070604880CLAND-BASED SM–3 (LBSM3)276,338276,338 
1080604881CAEGIS SM–3 BLOCK IIA CO-DEVELOPMENT420,630420,630 
1090604883CPRECISION TRACKING SPACE SENSOR RDT&E297,375242,375 
 Project decrease to support technology development[–55,000] 
1110604886CADVANCED REMOTE SENSOR TECHNOLOGY (ARST)58,74233,742 
 Program reduction[–25,000] 
1130303191D8ZJOINT ELECTROMAGNETIC TECHNOLOGY (JET) PROGRAM3,1583,158 
 SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES6,282,1666,878,966 
 
SYSTEM DEVELOPMENT AND DEMONSTRATION (SDD) 
1150604161D8ZNUCLEAR AND CONVENTIONAL PHYSICAL SECURITY EQUIPMENT RDT&E SDD6,8176,817 
1160604165D8ZPROMPT GLOBAL STRIKE CAPABILITY DEVELOPMENT110,383110,383 
1170604384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM—EMD311,071311,071 
1190604764KADVANCED IT SERVICES JOINT PROGRAM OFFICE (AITS-JPO)25,78725,787 
1200604771D8ZJOINT TACTICAL INFORMATION DISTRIBUTION SYSTEM (JTIDS)20,68820,688 
1210605000BRWEAPONS OF MASS DESTRUCTION DEFEAT CAPABILITIES5,7495,749 
1220605013BLINFORMATION TECHNOLOGY DEVELOPMENT12,69912,699 
1250605021SEHOMELAND PERSONNEL SECURITY INITIATIVE387387 
1260605022D8ZDEFENSE EXPORTABILITY PROGRAM1,8591,859 
1270605027D8ZOUSD(C) IT DEVELOPMENT INITIATIVES7,0107,010 
1280605070SDOD ENTERPRISE SYSTEMS DEVELOPMENT AND DEMONSTRATION133,104133,104 
1290605075D8ZDCMO POLICY AND INTEGRATION25,26925,269 
1310605210D8ZDEFENSE-WIDE ELECTRONIC PROCUREMENT CAPABILITIES10,23810,238 
1320303141KGLOBAL COMBAT SUPPORT SYSTEM19,67019,670 
1330305304D8ZDOD ENTERPRISE ENERGY INFORMATION MANAGEMENT (EEIM)3,5563,556 
 SUBTOTAL SYSTEM DEVELOPMENT AND DEMONSTRATION (SDD)694,287694,287 
 
RDT&E MANAGEMENT SUPPORT 
1350604774D8ZDEFENSE READINESS REPORTING SYSTEM (DRRS)6,3836,383 
1360604875D8ZJOINT SYSTEMS ARCHITECTURE DEVELOPMENT3,8453,845 
1370604940D8ZCENTRAL TEST AND EVALUATION INVESTMENT DEVELOPMENT (CTEIP)144,109144,109 
1380604942D8ZASSESSMENTS AND EVALUATIONS2,4192,419 
1390604943D8ZTHERMAL VICAR8,2148,214 
1400605100D8ZJOINT MISSION ENVIRONMENT TEST CAPABILITY (JMETC)19,38019,380 
1410605104D8ZTECHNICAL STUDIES, SUPPORT AND ANALYSIS32,26632,266 
1420605110D8ZUSD(A&T)--CRITICAL TECHNOLOGY SUPPORT840840 
1430605117D8ZFOREIGN MATERIEL ACQUISITION AND EXPLOITATION56,01256,012 
1440605126JJOINT INTEGRATED AIR AND MISSILE DEFENSE ORGANIZATION (JIAMDO)55,50855,508 
1460605130D8ZFOREIGN COMPARATIVE TESTING18,17418,174 
1470605142D8ZSYSTEMS ENGINEERING43,19543,195 
1480605151D8ZSTUDIES AND ANALYSIS SUPPORT—OSD6,4576,457 
1490605161D8ZNUCLEAR MATTERS-PHYSICAL SECURITY4,9014,901 
1500605170D8ZSUPPORT TO NETWORKS AND INFORMATION INTEGRATION6,3076,307 
1510605200D8ZGENERAL SUPPORT TO USD (INTELLIGENCE)6,6016,601 
1520605384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM92,84992,849 
1590605790D8ZSMALL BUSINESS INNOVATION RESEARCH (SBIR)/ SMALL BUSINESS TECHNOLOGY TRANSFER (S1,8571,857 
1600605798D8ZDEFENSE TECHNOLOGY ANALYSIS12,05612,056 
1620605801KADEFENSE TECHNICAL INFORMATION CENTER (DTIC)55,45455,454 
1630605803SER&D IN SUPPORT OF DOD ENLISTMENT, TESTING AND EVALUATION16,36416,364 
1640605804D8ZDEVELOPMENT TEST AND EVALUATION15,11020,110 
 DT&E Increase[5,000] 
1660605898EMANAGEMENT HQ—R&D69,76769,767 
1670606100D8ZBUDGET AND PROGRAM ASSESSMENTS4,4544,454 
1690203345D8ZDEFENSE OPERATIONS SECURITY INITIATIVE (DOSI)2,6372,637 
1740303166JSUPPORT TO INFORMATION OPERATIONS (IO) CAPABILITIES8,2388,238 
1760305103ECYBER SECURITY INITIATIVE1,8011,801 
1770305193D8ZINTELLIGENCE SUPPORT TO INFORMATION OPERATIONS (IO)16,04116,041 
1800804767D8ZCOCOM EXERCISE ENGAGEMENT AND TRAINING TRANSFORMATION (CE2T2)77,47577,475 
1820901598CMANAGEMENT HQ—MDA34,85534,855 
1830901598D8WMANAGEMENT HEADQUARTERS WHS104104 
184A9999999999CLASSIFIED PROGRAMS64,25564,255 
 SUBTOTAL RDT&E MANAGEMENT SUPPORT887,928892,928 
 
OPERATIONAL SYSTEMS DEVELOPMENT 
1850604130VENTERPRISE SECURITY SYSTEM (ESS)8,8668,866 
1860605127TREGIONAL INTERNATIONAL OUTREACH (RIO) AND PARTNERSHIP FOR PEACE INFORMATION MGMT3,2383,238 
1870605147TOVERSEAS HUMANITARIAN ASSISTANCE SHARED INFORMATION SYSTEM (OHASIS)288288 
1880607384BPCHEMICAL AND BIOLOGICAL DEFENSE (OPERATIONAL SYSTEMS DEVELOPMENT)14,74514,745 
1900607828JJOINT INTEGRATION AND INTEROPERABILITY5,0135,013 
1910208043JPLANNING AND DECISION AID SYSTEM (PDAS)3,9223,922 
1920208045KC4I INTEROPERABILITY72,57472,574 
1940301144KJOINT/ALLIED COALITION INFORMATION SHARING6,2146,214 
2010302016KNATIONAL MILITARY COMMAND SYSTEM-WIDE SUPPORT499499 
2020302019KDEFENSE INFO INFRASTRUCTURE ENGINEERING AND INTEGRATION14,49814,498 
2030303126KLONG-HAUL COMMUNICATIONS—DCS26,16426,164 
2040303131KMINIMUM ESSENTIAL EMERGENCY COMMUNICATIONS NETWORK (MEECN)12,93112,931 
2050303135GPUBLIC KEY INFRASTRUCTURE (PKI)6,2966,296 
2060303136GKEY MANAGEMENT INFRASTRUCTURE (KMI)30,94830,948 
2070303140D8ZINFORMATION SYSTEMS SECURITY PROGRAM11,78011,780 
2080303140GINFORMATION SYSTEMS SECURITY PROGRAM191,452191,452 
2110303150KGLOBAL COMMAND AND CONTROL SYSTEM36,57536,575 
2120303153KDEFENSE SPECTRUM ORGANIZATION24,27824,278 
2130303170KNET-CENTRIC ENTERPRISE SERVICES (NCES)2,9242,924 
2140303260D8ZDEFENSE MILITARY DECEPTION PROGRAM OFFICE (DMDPO)1,2941,294 
2150303610KTELEPORT PROGRAM6,0506,050 
2170304210BBSPECIAL APPLICATIONS FOR CONTINGENCIES17,05817,058 
2220305103KCYBER SECURITY INITIATIVE4,1894,189 
2230305125D8ZCRITICAL INFRASTRUCTURE PROTECTION (CIP)10,46210,462 
2270305186D8ZPOLICY R&D PROGRAMS6,3606,360 
2290305199D8ZNET CENTRICITY21,19021,190 
2320305208BBDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS7,1147,714 
 USSOCOM UFR[600] 
2350305208KDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS3,2473,247 
2370305219BBMQ–1 PREDATOR A UAV1,3551,355 
2400305387D8ZHOMELAND DEFENSE TECHNOLOGY TRANSFER PROGRAM2,3032,303 
2410305600D8ZINTERNATIONAL INTELLIGENCE TECHNOLOGY AND ARCHITECTURES1,4781,478 
2490708011SINDUSTRIAL PREPAREDNESS27,04427,044 
2500708012SLOGISTICS SUPPORT ACTIVITIES4,7114,711 
2510902298JMANAGEMENT HQ—OJCS4,1004,100 
2531105219BBMQ–9 UAV3,0023,002 
2571160403BBSPECIAL OPERATIONS AVIATION SYSTEMS ADVANCED DEVELOPMENT97,26797,267 
2581160404BBSPECIAL OPERATIONS TACTICAL SYSTEMS DEVELOPMENT821821 
2591160405BBSPECIAL OPERATIONS INTELLIGENCE SYSTEMS DEVELOPMENT25,93525,935 
2601160408BBSOF OPERATIONAL ENHANCEMENTS51,70051,700 
2611160421BBSPECIAL OPERATIONS CV–22 DEVELOPMENT1,8221,822 
2621160427BBMISSION TRAINING AND PREPARATION SYSTEMS (MTPS)10,13110,131 
2631160429BBAC/MC–130J19,64719,647 
2641160474BBSOF COMMUNICATIONS EQUIPMENT AND ELECTRONICS SYSTEMS2,2252,225 
2651160476BBSOF TACTICAL RADIO SYSTEMS3,0363,036 
2661160477BBSOF WEAPONS SYSTEMS1,5111,511 
2671160478BBSOF SOLDIER PROTECTION AND SURVIVAL SYSTEMS4,2634,263 
2681160479BBSOF VISUAL AUGMENTATION, LASERS AND SENSOR SYSTEMS4,4484,448 
2691160480BBSOF TACTICAL VEHICLES11,32511,325 
2701160481BBSOF MUNITIONS1,5151,515 
2711160482BBSOF ROTARY WING AVIATION24,43024,430 
2721160483BBSOF UNDERWATER SYSTEMS26,40569,405 
 Program increase[35,000] 
 Transfer from PDW Line 64 at USSOCOM request[8,000] 
2731160484BBSOF SURFACE CRAFT8,5738,573 
2751160489BBSOF GLOBAL VIDEO SURVEILLANCE ACTIVITIES7,6207,620 
2761160490BBSOF OPERATIONAL ENHANCEMENTS INTELLIGENCE16,38616,386 
276A9999999999CLASSIFIED PROGRAMS3,754,5163,754,516 
 SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT4,667,7384,711,338 
 
UNDISTRIBUTED GENERAL PROVISIONS 
276B9999999999UNDISTRIBUTED GENERAL PROVISIONS–25,000 
 DARPA classified programs reduction[–25,000] 
 SUBTOTAL UNDISTRIBUTED GENERAL PROVISIONS–25,000 
 
 TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, DW17,982,16118,550,561 
 
OPERATIONAL TEST & EVAL, DEFENSE 
RDT&E MANAGEMENT SUPPORT 
0010605118OTEOPERATIONAL TEST AND EVALUATION72,50187,501 
 Program increase for DOT&E cyber—range operations[15,000] 
0020605131OTELIVE FIRE TEST AND EVALUATION49,20149,201 
0030605814OTEOPERATIONAL TEST ACTIVITIES AND ANALYSES63,56663,566 
 SUBTOTAL RDT&E MANAGEMENT SUPPORT185,268200,268 
 
 TOTAL OPERATIONAL TEST & EVAL, DEFENSE185,268200,268 
 
 TOTAL RDT&E69,407,76769,937,900 
4202.Research, development, test, and evaluation for overseas contingency operations 
 
 
SEC. 4202. RESEARCH, DEVELOPMENT, TEST, AND EVALUATION FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars) 
LineProgramElementItemFY 2013 RequestConference Authorized 
 
ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES 
0600603747ASOLDIER SUPPORT AND SURVIVABILITY19,86014,860 
 Program adjustment[–5,000] 
 SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES19,86019,860 
 
 TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, ARMY19,86014,860 
 
ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES 
0560603654NJOINT SERVICE EXPLOSIVE ORDNANCE DEVELOPMENT4,6004,600 
 SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES4,6004,600 
 
SYSTEM DEVELOPMENT & DEMONSTRATION 
1310604771NMEDICAL DEVELOPMENT2,1732,173 
 SUBTOTAL SYSTEM DEVELOPMENT & DEMONSTRATION2,1732,173 
 
RDT&E MANAGEMENT SUPPORT 
1600605866NNAVY SPACE AND ELECTRONIC WARFARE (SEW) SUPPORT5,2005,200 
 SUBTOTAL RDT&E MANAGEMENT SUPPORT5,2005,200 
 
OPERATIONAL SYSTEMS DEVELOPMENT 
1950206624MMARINE CORPS COMBAT SERVICES SUPPORT6,7626,762 
2210305233NRQ–7 UAV7,6007,600 
230A9999999999CLASSIFIED PROGRAMS33,78433,784 
 SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT48,14648,146 
 
 TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, NAVY60,11960,119 
 
OPERATIONAL SYSTEMS DEVELOPMENT 
249A9999999999CLASSIFIED PROGRAMS53,15053,150 
 SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT53,15053,150 
 
 TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, AF53,15053,150 
 
OPERATIONAL SYSTEMS DEVELOPMENT 
2390305231BBMQ–8 UAV5,0005,000 
276A9999999999CLASSIFIED PROGRAMS107,387107,387 
 SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT112,387112,387 
 
 TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, DW112,387112,387 
 
 TOTAL RDT&E245,516240,516 
 XLIIIOPERATION AND MAINTENANCE 
4301.Operation and maintenance 
 
 
SEC. 4301. OPERATION AND MAINTENANCE(In Thousands of Dollars) 
LineItemFY 2013 RequestConference Authorized 
 
OPERATION & MAINTENANCE, ARMY 
OPERATING FORCES 
010MANEUVER UNITS1,223,0871,223,087 
020MODULAR SUPPORT BRIGADES80,57480,574 
030ECHELONS ABOVE BRIGADE723,039723,039 
040THEATER LEVEL ASSETS706,974706,974 
050LAND FORCES OPERATIONS SUPPORT1,226,6501,226,650 
060AVIATION ASSETS1,319,8321,319,832 
070FORCE READINESS OPERATIONS SUPPORT3,447,1743,447,174 
080LAND FORCES SYSTEMS READINESS454,774454,774 
090LAND FORCES DEPOT MAINTENANCE1,762,7571,762,757 
100BASE OPERATIONS SUPPORT7,401,6137,349,613 
 Army requested transfer to Other Procurement, Army for emgergency mananagement modernization prgram [–52,000] 
110FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION3,041,0743,259,674 
 Restoration and Modernization of Facilities[218,600] 
120MANAGEMENT AND OPERATIONAL HQ'S410,171410,171 
130COMBATANT COMMANDERS CORE OPERATIONS177,819177,819 
170COMBATANT COMMANDERS ANCILLARY MISSIONS461,333461,333 
 SUBTOTAL OPERATING FORCES22,436,87122,603,471 
 
MOBILIZATION 
180STRATEGIC MOBILITY405,496405,496 
190ARMY PREPOSITIONING STOCKS195,349195,349 
200INDUSTRIAL PREPAREDNESS6,3796,379 
 SUBTOTAL MOBILIZATION607,224607,224 
 
TRAINING AND RECRUITING 
210OFFICER ACQUISITION112,866112,866 
220RECRUIT TRAINING73,26573,265 
230ONE STATION UNIT TRAINING51,22751,227 
240SENIOR RESERVE OFFICERS TRAINING CORPS443,306443,306 
250SPECIALIZED SKILL TRAINING1,099,5561,099,556 
260FLIGHT TRAINING1,130,6271,130,627 
270PROFESSIONAL DEVELOPMENT EDUCATION191,683191,683 
280TRAINING SUPPORT652,095652,095 
290RECRUITING AND ADVERTISING507,510507,510 
300EXAMINING156,964156,964 
310OFF-DUTY AND VOLUNTARY EDUCATION244,343244,343 
320CIVILIAN EDUCATION AND TRAINING212,477212,477 
330JUNIOR ROTC182,691182,691 
 SUBTOTAL TRAINING AND RECRUITING5,058,6105,058,610 
 
ADMIN & SRVWIDE ACTIVITIES 
350SERVICEWIDE TRANSPORTATION601,331601,331 
360CENTRAL SUPPLY ACTIVITIES741,324741,324 
370LOGISTIC SUPPORT ACTIVITIES610,136610,136 
380AMMUNITION MANAGEMENT478,707478,707 
390ADMINISTRATION556,307556,307 
400SERVICEWIDE COMMUNICATIONS1,547,9251,547,925 
410MANPOWER MANAGEMENT362,205338,205 
 Army-Identified Excess for Civilian Personnel Resources Support[–24,000] 
420OTHER PERSONNEL SUPPORT220,754220,754 
430OTHER SERVICE SUPPORT1,153,5561,150,509 
 Army Museum Funding (Early to need)[–3,047] 
440ARMY CLAIMS ACTIVITIES250,970250,970 
450REAL ESTATE MANAGEMENT222,351222,351 
460BASE OPERATIONS SUPPORT222,379222,379 
470SUPPORT OF NATO OPERATIONS459,710459,710 
480MISC. SUPPORT OF OTHER NATIONS25,63725,637 
490CLASSIFIED PROGRAMS1,052,5951,052,595 
 SUBTOTAL ADMIN & SRVWIDE ACTIVITIES8,505,8878,478,840 
 
UNDISTRIBUTED ADJUSTMENTS 
500UNDISTRIBUTED ADJUSTMENTS–266,600 
 Excess Working Capital Fund Carry Over[–146,600] 
 Historical unobligated balances[–120,000] 
 SUBTOTAL UNDISTRIBUTED ADJUSTMENTS–266,600 
 
 TOTAL OPERATION & MAINTENANCE, ARMY36,608,59236,481,545 
 
OPERATION & MAINTENANCE, NAVY 
OPERATING FORCES 
010MISSION AND OTHER FLIGHT OPERATIONS4,918,1444,927,144 
 Cruiser Retention[9,000] 
020FLEET AIR TRAINING1,886,8251,886,825 
030AVIATION TECHNICAL DATA & ENGINEERING SERVICES44,03244,032 
040AIR OPERATIONS AND SAFETY SUPPORT101,565101,565 
050AIR SYSTEMS SUPPORT374,827374,827 
060AIRCRAFT DEPOT MAINTENANCE960,802960,802 
070AIRCRAFT DEPOT OPERATIONS SUPPORT37,54537,545 
080AVIATION LOGISTICS328,805328,805 
090MISSION AND OTHER SHIP OPERATIONS4,686,5354,711,185 
 Cruiser Retention[24,650] 
100SHIP OPERATIONS SUPPORT & TRAINING769,204769,204 
110SHIP DEPOT MAINTENANCE5,089,9815,157,944 
 Cruiser Retention[67,963] 
120SHIP DEPOT OPERATIONS SUPPORT1,315,3661,329,237 
 Cruiser Retention[13,871] 
130COMBAT COMMUNICATIONS619,909619,909 
140ELECTRONIC WARFARE92,36492,364 
150SPACE SYSTEMS AND SURVEILLANCE174,437174,437 
160WARFARE TACTICS441,035441,035 
170OPERATIONAL METEOROLOGY AND OCEANOGRAPHY333,554333,554 
180COMBAT SUPPORT FORCES910,087910,087 
190EQUIPMENT MAINTENANCE167,158167,158 
200DEPOT OPERATIONS SUPPORT4,1834,183 
210COMBATANT COMMANDERS CORE OPERATIONS95,52895,528 
220COMBATANT COMMANDERS DIRECT MISSION SUPPORT204,569204,569 
230CRUISE MISSILE111,884111,884 
240FLEET BALLISTIC MISSILE1,181,0381,181,038 
250IN-SERVICE WEAPONS SYSTEMS SUPPORT87,60687,606 
260WEAPONS MAINTENANCE519,583519,583 
270OTHER WEAPON SYSTEMS SUPPORT300,435300,435 
280ENTERPRISE INFORMATION1,077,9241,077,924 
290SUSTAINMENT, RESTORATION AND MODERNIZATION2,101,2792,155,879 
 Restoration and Modernization of Facilities[54,600] 
300BASE OPERATING SUPPORT4,822,0934,822,093 
 SUBTOTAL OPERATING FORCES33,758,29733,928,381 
 
MOBILIZATION 
310SHIP PREPOSITIONING AND SURGE334,659334,659 
320AIRCRAFT ACTIVATIONS/INACTIVATIONS6,5626,562 
330SHIP ACTIVATIONS/INACTIVATIONS1,066,3291,057,329 
 Cruiser Retention[–9,000] 
340EXPEDITIONARY HEALTH SERVICES SYSTEMS83,90183,901 
350INDUSTRIAL READINESS2,6952,695 
360COAST GUARD SUPPORT23,50223,502 
 SUBTOTAL MOBILIZATION1,517,6481,508,648 
 
TRAINING AND RECRUITING 
370OFFICER ACQUISITION147,807147,807 
380RECRUIT TRAINING10,47310,473 
390RESERVE OFFICERS TRAINING CORPS139,220139,220 
400SPECIALIZED SKILL TRAINING582,177582,177 
410FLIGHT TRAINING5,4565,456 
420PROFESSIONAL DEVELOPMENT EDUCATION170,746170,746 
430TRAINING SUPPORT153,403153,403 
440RECRUITING AND ADVERTISING241,329242,267 
 Naval Sea Cadet Corps[938] 
450OFF-DUTY AND VOLUNTARY EDUCATION108,226108,226 
460CIVILIAN EDUCATION AND TRAINING105,776105,776 
470JUNIOR ROTC51,81751,817 
 SUBTOTAL TRAINING AND RECRUITING1,716,4301,717,368 
 
ADMIN & SRVWD ACTIVITIES 
480ADMINISTRATION797,177797,177 
490EXTERNAL RELATIONS12,87212,872 
500CIVILIAN MANPOWER AND PERSONNEL MANAGEMENT120,181120,181 
510MILITARY MANPOWER AND PERSONNEL MANAGEMENT235,753235,753 
520OTHER PERSONNEL SUPPORT263,060263,060 
530SERVICEWIDE COMMUNICATIONS363,213363,213 
550SERVICEWIDE TRANSPORTATION182,343182,343 
570PLANNING, ENGINEERING AND DESIGN282,464282,464 
580ACQUISITION AND PROGRAM MANAGEMENT1,092,1231,092,123 
590HULL, MECHANICAL AND ELECTRICAL SUPPORT53,56053,560 
600COMBAT/WEAPONS SYSTEMS25,29925,299 
610SPACE AND ELECTRONIC WARFARE SYSTEMS64,41864,418 
620NAVAL INVESTIGATIVE SERVICE580,042580,042 
680INTERNATIONAL HEADQUARTERS AND AGENCIES4,9844,984 
710CLASSIFIED PROGRAMS537,079537,079 
 SUBTOTAL ADMIN & SRVWD ACTIVITIES4,614,5684,614,568 
 
UNDISTRIBUTED ADJUSTMENTS 
720UNDISTRIBUTED ADJUSTMENTS–23,000 
 Historical unobligated balances[–23,000] 
 SUBTOTAL UNDISTRIBUTED ADJUSTMENTS–23,000 
 
 TOTAL OPERATION & MAINTENANCE, NAVY41,606,94341,745,965 
 
OPERATION & MAINTENANCE, MARINE CORPS 
OPERATING FORCES 
010OPERATIONAL FORCES788,055788,055 
020FIELD LOGISTICS762,614762,614 
030DEPOT MAINTENANCE168,447168,447 
040MARITIME PREPOSITIONING100,374100,374 
050SUSTAINMENT, RESTORATION & MODERNIZATION825,039847,839 
 Restoration and Modernization of Facilities[22,800] 
060BASE OPERATING SUPPORT2,188,8832,188,883 
 SUBTOTAL OPERATING FORCES4,833,4124,856,212 
 
TRAINING AND RECRUITING 
070RECRUIT TRAINING18,25118,251 
080OFFICER ACQUISITION869869 
090SPECIALIZED SKILL TRAINING80,91480,914 
100PROFESSIONAL DEVELOPMENT EDUCATION42,74442,744 
110TRAINING SUPPORT292,150292,150 
120RECRUITING AND ADVERTISING168,609168,609 
130OFF-DUTY AND VOLUNTARY EDUCATION56,86556,865 
140JUNIOR ROTC19,91219,912 
 SUBTOTAL TRAINING AND RECRUITING680,314680,314 
 
ADMIN & SRVWD ACTIVITIES 
150SERVICEWIDE TRANSPORTATION39,96239,962 
170ACQUISITION AND PROGRAM MANAGEMENT83,40483,404 
190CLASSIFIED PROGRAMS346,071346,071 
 SUBTOTAL ADMIN & SRVWD ACTIVITIES469,437469,437 
 
 TOTAL OPERATION & MAINTENANCE, MARINE CORPS5,983,1636,005,963 
 
OPERATION & MAINTENANCE, AIR FORCE 
OPERATING FORCES 
010PRIMARY COMBAT FORCES2,973,1412,973,141 
020COMBAT ENHANCEMENT FORCES1,611,0321,744,032 
 Global Hawk Block 30[133,000] 
030AIR OPERATIONS TRAINING (OJT, MAINTAIN SKILLS)1,472,8061,472,806 
040DEPOT MAINTENANCE5,545,4705,545,470 
050FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION1,353,9871,489,386 
 Restoration and Modernization of Facilities[135,399] 
060BASE SUPPORT2,595,0322,595,032 
070GLOBAL C3I AND EARLY WARNING957,040957,040 
080OTHER COMBAT OPS SPT PROGRAMS916,200916,200 
100TACTICAL INTEL AND OTHER SPECIAL ACTIVITIES733,716733,716 
110LAUNCH FACILITIES314,490314,490 
120SPACE CONTROL SYSTEMS488,762488,762 
130COMBATANT COMMANDERS DIRECT MISSION SUPPORT862,979850,979 
 Joint Forces Command restructuring [–12,000] 
140COMBATANT COMMANDERS CORE OPERATIONS222,429222,429 
 SUBTOTAL OPERATING FORCES20,047,08420,303,483 
 
MOBILIZATION 
150AIRLIFT OPERATIONS1,785,3791,785,379 
160MOBILIZATION PREPAREDNESS154,049154,049 
170DEPOT MAINTENANCE1,477,3961,477,396 
180FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION309,699309,699 
190BASE SUPPORT707,574707,574 
 SUBTOTAL MOBILIZATION4,434,0974,434,097 
 
TRAINING AND RECRUITING 
200OFFICER ACQUISITION115,427115,427 
210RECRUIT TRAINING17,61917,619 
220RESERVE OFFICERS TRAINING CORPS (ROTC)92,94992,949 
230FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION336,433336,433 
240BASE SUPPORT842,441842,441 
250SPECIALIZED SKILL TRAINING482,634482,634 
260FLIGHT TRAINING750,609750,609 
270PROFESSIONAL DEVELOPMENT EDUCATION235,114235,114 
280TRAINING SUPPORT101,231101,231 
290DEPOT MAINTENANCE233,330233,330 
310RECRUITING AND ADVERTISING130,217130,217 
320EXAMINING2,7382,738 
330OFF-DUTY AND VOLUNTARY EDUCATION155,170155,170 
340CIVILIAN EDUCATION AND TRAINING175,147175,147 
350JUNIOR ROTC74,80974,809 
 SUBTOTAL TRAINING AND RECRUITING3,745,8683,745,868 
 
ADMIN & SRVWD ACTIVITIES 
360LOGISTICS OPERATIONS1,029,7341,029,734 
370TECHNICAL SUPPORT ACTIVITIES913,843913,843 
390FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION303,610303,610 
400BASE SUPPORT1,266,8001,266,800 
410ADMINISTRATION587,654587,654 
420SERVICEWIDE COMMUNICATIONS667,910667,910 
430OTHER SERVICEWIDE ACTIVITIES1,094,5091,094,509 
440CIVIL AIR PATROL23,90423,904 
470INTERNATIONAL SUPPORT81,30781,307 
480CLASSIFIED PROGRAMS1,239,0401,239,040 
 SUBTOTAL ADMIN & SRVWD ACTIVITIES7,208,3117,208,311 
 
UNDISTRIBUTED ADJUSTMENTS 
490UNDISTRIBUTED ADJUSTMENTS–32,000 
 Historical unobligated balances[–32,000] 
 SUBTOTAL UNDISTRIBUTED ADJUSTMENTS–32,000 
 
 TOTAL OPERATION & MAINTENANCE, AIR FORCE35,435,36035,659,759 
 
OPERATION & MAINTENANCE, DEFENSE-WIDE 
OPERATING FORCES 
010JOINT CHIEFS OF STAFF485,708485,708 
020SPECIAL OPERATIONS COMMAND5,091,001 
 Transfer from line 025[5,091,001] 
025CLASSIFIED PROGRAMS5,091,0010 
 Transfer to Line 020[–5,091,001] 
 SUBTOTAL OPERATING FORCES5,576,7095,576,709 
 
TRAINING AND RECRUITING 
030DEFENSE ACQUISITION UNIVERSITY147,210147,210 
040NATIONAL DEFENSE UNIVERSITY84,99984,999 
 SUBTOTAL TRAINING AND RECRUITING232,209232,209 
 
ADMIN & SRVWD ACTIVITIES 
050CIVIL MILITARY PROGRAMS161,294161,294 
080DEFENSE CONTRACT AUDIT AGENCY573,973573,973 
090DEFENSE CONTRACT MANAGEMENT AGENCY1,293,1961,293,196 
100DEFENSE FINANCE AND ACCOUNTING SERVICE17,51317,513 
110DEFENSE HUMAN RESOURCES ACTIVITY676,186676,186 
120DEFENSE INFORMATION SYSTEMS AGENCY1,346,8471,346,847 
140DEFENSE LEGAL SERVICES AGENCY35,13735,137 
150DEFENSE LOGISTICS AGENCY431,893431,893 
160DEFENSE MEDIA ACTIVITY224,013224,013 
170DEFENSE POW/MIA OFFICE21,96421,964 
180DEFENSE SECURITY COOPERATION AGENCY557,917557,917 
190DEFENSE SECURITY SERVICE506,662 
 Transfer from Line 280[506,662] 
200DEFENSE TECHNOLOGY SECURITY ADMINISTRATION35,31935,319 
210DEFENSE THREAT REDUCTION AGENCY443,382 
 Transfer from Line 280[443,382] 
220DEPARTMENT OF DEFENSE EDUCATION ACTIVITY2,744,9712,744,971 
230MISSILE DEFENSE AGENCY259,975259,975 
250OFFICE OF ECONOMIC ADJUSTMENT253,437253,437 
260OFFICE OF THE SECRETARY OF DEFENSE2,095,3622,105,362 
 Office of Net Assessment[10,000] 
270WASHINGTON HEADQUARTERS SERVICE521,297521,297 
280CLASSIFIED PROGRAMS14,933,80114,033,757 
 Additional ISR Support to Operation Observant Compass[50,000] 
 Transfer to Line 190[–506,662] 
 Transfer to Line 210[–443,382] 
 SUBTOTAL ADMIN & SRVWD ACTIVITIES26,184,09526,244,095 
 
UNDISTRIBUTED ADJUSTMENTS 
290UNDISTRIBUTED ADJUSTMENTS35,000 
 DOD Impact Aid[30,000] 
 Impact aid for children with severe disabilities[5,000] 
 SUBTOTAL UNDISTRIBUTED ADJUSTMENTS35,000 
 
 TOTAL OPERATION & MAINTENANCE, DEFENSE-WIDE31,993,01332,088,013 
 
OPERATION & MAINTENANCE, ARMY RES 
OPERATING FORCES 
010MANEUVER UNITS1,3911,391 
020MODULAR SUPPORT BRIGADES20,88920,889 
030ECHELONS ABOVE BRIGADE592,724592,724 
040THEATER LEVEL ASSETS114,983114,983 
050LAND FORCES OPERATIONS SUPPORT633,091633,091 
060AVIATION ASSETS76,82376,823 
070FORCE READINESS OPERATIONS SUPPORT481,997481,997 
080LAND FORCES SYSTEMS READINESS70,11870,118 
090LAND FORCES DEPOT MAINTENANCE141,205141,205 
100BASE OPERATIONS SUPPORT561,878561,878 
110FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION287,399308,099 
 Restoration and Modernization of Facilities[20,700] 
120MANAGEMENT AND OPERATIONAL HQ'S52,43152,431 
 SUBTOTAL OPERATING FORCES3,034,9293,055,629 
 
ADMIN & SRVWD ACTIVITIES 
140SERVICEWIDE TRANSPORTATION12,99512,995 
150ADMINISTRATION32,43232,432 
160SERVICEWIDE COMMUNICATIONS4,8954,895 
170MANPOWER MANAGEMENT16,07411,574 
 Unjustified growth for civilian personnel[–4,500] 
180RECRUITING AND ADVERTISING60,68360,683 
 SUBTOTAL ADMIN & SRVWD ACTIVITIES127,079122,579 
 
 TOTAL OPERATION & MAINTENANCE, ARMY RES3,162,0083,178,208 
 
OPERATION & MAINTENANCE, NAVY RES 
OPERATING FORCES 
010MISSION AND OTHER FLIGHT OPERATIONS616,776616,776 
020INTERMEDIATE MAINTENANCE15,07615,076 
030AIR OPERATIONS AND SAFETY SUPPORT1,4791,479 
040AIRCRAFT DEPOT MAINTENANCE107,251107,251 
050AIRCRAFT DEPOT OPERATIONS SUPPORT355355 
060MISSION AND OTHER SHIP OPERATIONS82,18682,186 
070SHIP OPERATIONS SUPPORT & TRAINING589589 
080SHIP DEPOT MAINTENANCE48,59348,593 
090COMBAT COMMUNICATIONS15,27415,274 
100COMBAT SUPPORT FORCES124,917124,917 
110WEAPONS MAINTENANCE1,9781,978 
120ENTERPRISE INFORMATION43,69943,699 
130SUSTAINMENT, RESTORATION AND MODERNIZATION60,64660,646 
140BASE OPERATING SUPPORT105,227105,227 
 SUBTOTAL OPERATING FORCES1,224,0461,224,046 
 
ADMIN & SRVWD ACTIVITIES 
150ADMINISTRATION3,1173,117 
160MILITARY MANPOWER AND PERSONNEL MANAGEMENT14,33714,337 
170SERVICEWIDE COMMUNICATIONS2,3922,392 
180ACQUISITION AND PROGRAM MANAGEMENT3,0903,090 
 SUBTOTAL ADMIN & SRVWD ACTIVITIES22,93622,936 
 
 TOTAL OPERATION & MAINTENANCE, NAVY RES1,246,9821,246,982 
 
OPERATION & MAINTENANCE, MC RESERVE 
OPERATING FORCES 
010OPERATING FORCES89,69089,690 
020DEPOT MAINTENANCE16,73516,735 
030SUSTAINMENT, RESTORATION AND MODERNIZATION37,91337,913 
040BASE OPERATING SUPPORT103,746103,746 
 SUBTOTAL OPERATING FORCES248,084248,084 
 
ADMIN & SRVWD ACTIVITIES 
050SERVICEWIDE TRANSPORTATION873873 
060ADMINISTRATION14,33014,330 
070RECRUITING AND ADVERTISING8,9988,998 
 SUBTOTAL ADMIN & SRVWD ACTIVITIES24,20124,201 
 
 TOTAL OPERATION & MAINTENANCE, MC RESERVE272,285272,285 
 
OPERATION & MAINTENANCE, AF RESERVE 
OPERATING FORCES 
010PRIMARY COMBAT FORCES2,089,3262,089,326 
020MISSION SUPPORT OPERATIONS112,992112,992 
030DEPOT MAINTENANCE406,101406,101 
040FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION71,56478,264 
 Restoration and Modernization of Facilities[6,700] 
050BASE SUPPORT364,862364,862 
 SUBTOTAL OPERATING FORCES3,044,8453,051,545 
 
ADMIN & SRVWD ACTIVITIES 
060ADMINISTRATION78,82478,824 
070RECRUITING AND ADVERTISING16,02016,020 
080MILITARY MANPOWER AND PERS MGMT (ARPC)19,49619,496 
090OTHER PERS SUPPORT (DISABILITY COMP)6,4896,489 
100AUDIOVISUAL808808 
 SUBTOTAL ADMIN & SRVWD ACTIVITIES121,637121,637 
 
UNDISTRIBUTED ADJUSTMENTS 
110UNDISTRIBUTED ADJUSTMENTS33,900 
 Retain Air Force Reserve Force Structure[33,900] 
 SUBTOTAL UNDISTRIBUTED ADJUSTMENTS33,900 
 
 TOTAL OPERATION & MAINTENANCE, AF RESERVE3,166,4823,207,082 
 
OPERATION & MAINTENANCE, ARNG 
OPERATING FORCES 
010MANEUVER UNITS680,206680,206 
020MODULAR SUPPORT BRIGADES186,408186,408 
030ECHELONS ABOVE BRIGADE865,628865,628 
040THEATER LEVEL ASSETS112,651112,651 
050LAND FORCES OPERATIONS SUPPORT36,09136,091 
060AVIATION ASSETS907,011907,011 
070FORCE READINESS OPERATIONS SUPPORT751,606751,606 
080LAND FORCES SYSTEMS READINESS60,04360,043 
090LAND FORCES DEPOT MAINTENANCE411,940411,940 
100BASE OPERATIONS SUPPORT995,423995,423 
110FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION688,189737,589 
 Restoration and Modernization of Facilities[49,400] 
120MANAGEMENT AND OPERATIONAL HQ'S953,716953,716 
 SUBTOTAL OPERATING FORCES6,648,9126,698,312 
 
ADMIN & SRVWD ACTIVITIES 
130SERVICEWIDE TRANSPORTATION11,80611,806 
140REAL ESTATE MANAGEMENT1,6561,656 
150ADMINISTRATION89,35889,358 
160SERVICEWIDE COMMUNICATIONS39,51339,513 
170MANPOWER MANAGEMENT7,2247,224 
180RECRUITING AND ADVERTISING310,143310,143 
 SUBTOTAL ADMIN & SRVWD ACTIVITIES459,700459,700 
 
 TOTAL OPERATION & MAINTENANCE, ARNG7,108,6127,158,012 
 
OPERATION & MAINTENANCE, ANG 
OPERATING FORCES 
010AIRCRAFT OPERATIONS3,559,8243,559,824 
020MISSION SUPPORT OPERATIONS721,225721,225 
030DEPOT MAINTENANCE774,875774,875 
040FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION270,709295,409 
 Restoration and Modernization of Facilities[24,700] 
050BASE SUPPORT624,443624,443 
 SUBTOTAL OPERATING FORCES5,951,0765,975,776 
 
ADMIN & SRVWD ACTIVITIES 
060ADMINISTRATION32,35832,358 
070RECRUITING AND ADVERTISING32,02132,021 
 SUBTOTAL ADMIN & SRVWD ACTIVITIES64,37964,379 
 
UNDISTRIBUTED ADJUSTMENTS 
080UNDISTRIBUTED ADJUSTMENTS145,400 
 Retain Air National Guard Force Structure[145,400] 
 SUBTOTAL UNDISTRIBUTED ADJUSTMENTS145,400 
 
 TOTAL OPERATION & MAINTENANCE, ANG6,015,4556,185,555 
 
MISCELLANEOUS APPROPRIATIONS 
MISCELLANEOUS APPROPRIATIONS 
020OVERSEAS HUMANITARIAN, DISASTER AND CIVIC AID108,759108,759 
030COOPERATIVE THREAT REDUCTION519,111519,111 
040ACQ WORKFORCE DEV FD274,198274,198 
050ENVIRONMENTAL RESTORATION, ARMY335,921335,921 
 SUBTOTAL MISCELLANEOUS APPROPRIATIONS1,237,9891,237,989 
 
MISCELLANEOUS APPROPRIATIONS 
060ENVIRONMENTAL RESTORATION, NAVY310,594310,594 
 SUBTOTAL MISCELLANEOUS APPROPRIATIONS310,594310,594 
 
MISCELLANEOUS APPROPRIATIONS 
070ENVIRONMENTAL RESTORATION, AIR FORCE529,263529,263 
 SUBTOTAL MISCELLANEOUS APPROPRIATIONS529,263529,263 
 
MISCELLANEOUS APPROPRIATIONS 
010US COURT OF APPEALS FOR THE ARMED FORCES, DEFENSE13,51613,516 
080ENVIRONMENTAL RESTORATION, DEFENSE11,13311,133 
 SUBTOTAL MISCELLANEOUS APPROPRIATIONS24,64924,649 
 
MISCELLANEOUS APPROPRIATIONS 
090ENVIRONMENTAL RESTORATION FORMERLY USED SITES237,543237,543 
 SUBTOTAL MISCELLANEOUS APPROPRIATIONS237,543237,543 
 
 TOTAL MISCELLANEOUS APPROPRIATIONS2,340,0382,340,038 
 
 TOTAL OPERATION & MAINTENANCE174,938,933175,569,407 
4302.Operation and maintenance for overseas contingency operations 
 
 
SEC. 4302. OPERATION AND MAINTENANCE FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars) 
LineItemFY 2013 RequestConference Authorized 
 
OPERATION & MAINTENANCE, ARMY 
OPERATING FORCES 
040THEATER LEVEL ASSETS2,758,1622,758,162 
050LAND FORCES OPERATIONS SUPPORT991,396991,396 
060AVIATION ASSETS40,30040,300 
070FORCE READINESS OPERATIONS SUPPORT1,755,4451,755,445 
080LAND FORCES SYSTEMS READINESS307,244307,244 
100BASE OPERATIONS SUPPORT393,165393,165 
110FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION250,000250,000 
140ADDITIONAL ACTIVITIES12,524,13712,514,137 
 Task Force for Stability Operations: Operations/Sustainment Request[–10,000] 
150COMMANDERS EMERGENCY RESPONSE PROGRAM400,000200,000 
 Historical underexecution[–200,000] 
160RESET3,687,9733,687,973 
 SUBTOTAL OPERATING FORCES23,107,82222,897,822 
 
ADMIN & SRVWIDE ACTIVITIES 
350SERVICEWIDE TRANSPORTATION3,238,3103,238,310 
360CENTRAL SUPPLY ACTIVITIES129,000129,000 
380AMMUNITION MANAGEMENT78,02278,022 
420OTHER PERSONNEL SUPPORT137,27797,277 
 Transfer to OPA OCO Line 061 at SOUTHCOM request[–40,000] 
430OTHER SERVICE SUPPORT72,29372,293 
490CLASSIFIED PROGRAMS1,828,7171,828,717 
 SUBTOTAL ADMIN & SRVWIDE ACTIVITIES5,483,6195,443,619 
 
 TOTAL OPERATION & MAINTENANCE, ARMY28,591,44128,341,441 
 
OPERATION & MAINTENANCE, NAVY 
OPERATING FORCES 
010MISSION AND OTHER FLIGHT OPERATIONS937,098937,098 
030AVIATION TECHNICAL DATA & ENGINEERING SERVICES1,0001,000 
040AIR OPERATIONS AND SAFETY SUPPORT15,79415,794 
050AIR SYSTEMS SUPPORT19,01319,013 
060AIRCRAFT DEPOT MAINTENANCE201,912201,912 
070AIRCRAFT DEPOT OPERATIONS SUPPORT3,0003,000 
080AVIATION LOGISTICS44,15044,150 
090MISSION AND OTHER SHIP OPERATIONS463,738463,738 
100SHIP OPERATIONS SUPPORT & TRAINING24,77424,774 
110SHIP DEPOT MAINTENANCE1,310,0101,310,010 
130COMBAT COMMUNICATIONS42,96542,965 
160WARFARE TACTICS25,97025,970 
170OPERATIONAL METEOROLOGY AND OCEANOGRAPHY19,22619,226 
180COMBAT SUPPORT FORCES1,668,3591,668,359 
190EQUIPMENT MAINTENANCE7,9547,954 
250IN-SERVICE WEAPONS SYSTEMS SUPPORT94,65594,655 
260WEAPONS MAINTENANCE303,087303,087 
290SUSTAINMENT, RESTORATION AND MODERNIZATION3,2183,218 
300BASE OPERATING SUPPORT143,442143,442 
 SUBTOTAL OPERATING FORCES5,329,3655,329,365 
 
MOBILIZATION 
340EXPEDITIONARY HEALTH SERVICES SYSTEMS31,39531,395 
360COAST GUARD SUPPORT254,461254,461 
 SUBTOTAL MOBILIZATION285,856285,856 
 
TRAINING AND RECRUITING 
400SPECIALIZED SKILL TRAINING50,90350,903 
 SUBTOTAL TRAINING AND RECRUITING50,90350,903 
 
ADMIN & SRVWD ACTIVITIES 
480ADMINISTRATION1,3771,377 
490EXTERNAL RELATIONS487487 
510MILITARY MANPOWER AND PERSONNEL MANAGEMENT6,0226,022 
520OTHER PERSONNEL SUPPORT3,5143,514 
550SERVICEWIDE TRANSPORTATION184,864184,864 
580ACQUISITION AND PROGRAM MANAGEMENT2,0262,026 
620NAVAL INVESTIGATIVE SERVICE1,4251,425 
710CLASSIFIED PROGRAMS14,55614,556 
 SUBTOTAL ADMIN & SRVWD ACTIVITIES214,271214,271 
 
 TOTAL OPERATION & MAINTENANCE, NAVY5,880,3955,880,395 
 
OPERATION & MAINTENANCE, MARINE CORPS 
OPERATING FORCES 
010OPERATIONAL FORCES1,921,2581,921,258 
020FIELD LOGISTICS1,094,0281,094,028 
030DEPOT MAINTENANCE222,824222,824 
060BASE OPERATING SUPPORT88,69088,690 
 SUBTOTAL OPERATING FORCES3,326,8003,326,800 
 
TRAINING AND RECRUITING 
110TRAINING SUPPORT215,212215,212 
 SUBTOTAL TRAINING AND RECRUITING215,212215,212 
 
ADMIN & SRVWD ACTIVITIES 
150SERVICEWIDE TRANSPORTATION512,627512,627 
190CLASSIFIED PROGRAMS11,70111,701 
 SUBTOTAL ADMIN & SRVWD ACTIVITIES524,328524,328 
 
 TOTAL OPERATION & MAINTENANCE, MARINE CORPS4,066,3404,066,340 
 
OPERATION & MAINTENANCE, AIR FORCE 
OPERATING FORCES 
010PRIMARY COMBAT FORCES1,494,1441,494,144 
020COMBAT ENHANCEMENT FORCES809,531809,531 
030AIR OPERATIONS TRAINING (OJT, MAINTAIN SKILLS)13,09513,095 
040DEPOT MAINTENANCE1,403,2381,403,238 
050FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION155,954155,954 
060BASE SUPPORT342,226342,226 
070GLOBAL C3I AND EARLY WARNING15,10815,108 
080OTHER COMBAT OPS SPT PROGRAMS271,390271,390 
100TACTICAL INTEL AND OTHER SPECIAL ACTIVITIES25,40025,400 
120SPACE CONTROL SYSTEMS5,1105,110 
130COMBATANT COMMANDERS DIRECT MISSION SUPPORT52,17352,173 
 SUBTOTAL OPERATING FORCES4,587,3694,587,369 
 
MOBILIZATION 
150AIRLIFT OPERATIONS3,187,2113,187,211 
160MOBILIZATION PREPAREDNESS43,50943,509 
170DEPOT MAINTENANCE554,943554,943 
180FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION4,4314,431 
190BASE SUPPORT9,2569,256 
 SUBTOTAL MOBILIZATION3,799,3503,799,350 
 
TRAINING AND RECRUITING 
230FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION424424 
240BASE SUPPORT1,0361,036 
250SPECIALIZED SKILL TRAINING10,92310,923 
260FLIGHT TRAINING7272 
270PROFESSIONAL DEVELOPMENT EDUCATION323323 
280TRAINING SUPPORT352352 
 SUBTOTAL TRAINING AND RECRUITING13,13013,130 
 
ADMIN & SRVWD ACTIVITIES 
360LOGISTICS OPERATIONS100,429100,429 
390FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION47,20047,200 
400BASE SUPPORT7,2427,242 
410ADMINISTRATION1,5521,552 
420SERVICEWIDE COMMUNICATIONS82,09482,094 
430OTHER SERVICEWIDE ACTIVITIES582,977582,977 
480CLASSIFIED PROGRAMS20,27020,270 
 SUBTOTAL ADMIN & SRVWD ACTIVITIES841,764841,764 
 
 TOTAL OPERATION & MAINTENANCE, AIR FORCE9,241,6139,241,613 
 
OPERATION & MAINTENANCE, DEFENSE-WIDE 
OPERATING FORCES 
010JOINT CHIEFS OF STAFF2,0002,000 
020SPECIAL OPERATIONS COMMAND2,503,0602,503,060 
 SUBTOTAL OPERATING FORCES2,505,0602,505,060 
 
ADMIN & SRVWD ACTIVITIES 
080DEFENSE CONTRACT AUDIT AGENCY30,67430,674 
090DEFENSE CONTRACT MANAGEMENT AGENCY69,80369,803 
110DEFENSE HUMAN RESOURCES ACTIVITY3,3343,334 
120DEFENSE INFORMATION SYSTEMS AGENCY152,925152,925 
140DEFENSE LEGAL SERVICES AGENCY102,322102,322 
160DEFENSE MEDIA ACTIVITY10,82310,823 
180DEFENSE SECURITY COOPERATION AGENCY2,200,0002,100,000 
 Program Decrease—Coalition Support Funds[–100,000] 
220DEPARTMENT OF DEFENSE EDUCATION ACTIVITY139,830139,830 
260OFFICE OF THE SECRETARY OF DEFENSE87,80587,805 
280CLASSIFIED PROGRAMS2,522,0032,522,003 
 SUBTOTAL ADMIN & SRVWD ACTIVITIES5,319,5195,219,519 
 
 TOTAL OPERATION & MAINTENANCE, DEFENSE-WIDE7,824,5797,724,579 
 
OPERATION & MAINTENANCE, ARMY RES 
OPERATING FORCES 
030ECHELONS ABOVE BRIGADE78,60078,600 
050LAND FORCES OPERATIONS SUPPORT20,81120,811 
070FORCE READINESS OPERATIONS SUPPORT20,72620,726 
100BASE OPERATIONS SUPPORT34,40034,400 
 SUBTOTAL OPERATING FORCES154,537154,537 
 
 TOTAL OPERATION & MAINTENANCE, ARMY RES154,537154,537 
 
OPERATION & MAINTENANCE, NAVY RES 
OPERATING FORCES 
010MISSION AND OTHER FLIGHT OPERATIONS24,83424,834 
020INTERMEDIATE MAINTENANCE300300 
040AIRCRAFT DEPOT MAINTENANCE13,36413,364 
060MISSION AND OTHER SHIP OPERATIONS8,2138,213 
080SHIP DEPOT MAINTENANCE929929 
100COMBAT SUPPORT FORCES8,2448,244 
140BASE OPERATING SUPPORT4040 
 SUBTOTAL OPERATING FORCES55,92455,924 
 
 TOTAL OPERATION & MAINTENANCE, NAVY RES55,92455,924 
 
OPERATION & MAINTENANCE, MC RESERVE 
OPERATING FORCES 
010OPERATING FORCES22,65722,657 
040BASE OPERATING SUPPORT2,8202,820 
 SUBTOTAL OPERATING FORCES25,47725,477 
 
 TOTAL OPERATION & MAINTENANCE, MC RESERVE25,47725,477 
 
OPERATION & MAINTENANCE, AF RESERVE 
OPERATING FORCES 
010PRIMARY COMBAT FORCES7,6007,600 
030DEPOT MAINTENANCE106,768106,768 
050BASE SUPPORT6,2506,250 
 SUBTOTAL OPERATING FORCES120,618120,618 
 
 TOTAL OPERATION & MAINTENANCE, AF RESERVE120,618120,618 
 
OPERATION & MAINTENANCE, ARNG 
OPERATING FORCES 
010MANEUVER UNITS38,48538,485 
020MODULAR SUPPORT BRIGADES1,9591,959 
030ECHELONS ABOVE BRIGADE20,07620,076 
040THEATER LEVEL ASSETS2,0282,028 
060AVIATION ASSETS183,811183,811 
070FORCE READINESS OPERATIONS SUPPORT43,78043,780 
100BASE OPERATIONS SUPPORT70,23770,237 
120MANAGEMENT AND OPERATIONAL HQ'S20,07220,072 
 SUBTOTAL OPERATING FORCES380,448380,448 
 
ADMIN & SRVWD ACTIVITIES 
160SERVICEWIDE COMMUNICATIONS2,0002,000 
 SUBTOTAL ADMIN & SRVWD ACTIVITIES2,0002,000 
 
 TOTAL OPERATION & MAINTENANCE, ARNG382,448382,448 
 
OPERATION & MAINTENANCE, ANG 
OPERATING FORCES 
020MISSION SUPPORT OPERATIONS19,97519,975 
 SUBTOTAL OPERATING FORCES19,97519,975 
 
 TOTAL OPERATION & MAINTENANCE, ANG19,97519,975 
 
AFGHANISTAN SECURITY FORCES FUND 
MINISTRY OF DEFENSE 
010SUSTAINMENT2,523,8252,523,825 
020INFRASTRUCTURE190,000190,000 
030EQUIPMENT AND TRANSPORTATION241,521241,521 
040TRAINING AND OPERATIONS758,380758,380 
 SUBTOTAL MINISTRY OF DEFENSE3,713,7263,713,726 
 
MINISTRY OF INTERIOR 
050SUSTAINMENT1,305,9501,305,950 
060INFRASTRUCTURE50,00050,000 
070EQUIPMENT AND TRANSPORTATION84,85984,859 
080TRAINING AND OPERATIONS569,868569,868 
 SUBTOTAL MINISTRY OF INTERIOR2,010,6772,010,677 
 
RELATED ACTIVITIES 
090SUSTAINMENT18,32518,325 
100INFRASTRUCTUE1,2001,200 
110EQUIPMENT & TRANSPORTATION1,2391,239 
120TRAINING AND OPERATIONS4,0004,000 
 SUBTOTAL RELATED ACTIVITIES24,76424,764 
 
 TOTAL AFGHANISTAN SECURITY FORCES FUND5,749,1675,749,167 
 
AFGHANISTAN INFRASTRUCTURE FUND 
AFGHANISTAN INFRASTRUCTURE FUND 
010POWER400,000350,000 
 Program Decrease[–50,000] 
 SUBTOTAL AFGHANISTAN INFRASTRUCTURE FUND400,000350,000 
 
 TOTAL AFGHANISTAN INFRASTRUCTURE FUND400,000350,000 
 
 TOTAL OPERATION & MAINTENANCE62,512,51462,112,514 
 XLIVMILITARY PERSONNEL 
4401.Military personnel 
 
 
SEC. 4401. MILITARY PERSONNEL(In Thousands of Dollars) 
ItemFY 2013 RequestConference Authorized 
 
MILITARY PERSONNEL135,111,799135,777,368 
 USMC military personnel in lieu of LAV funding[129,729] 
 Retain Global Hawk[22,000] 
 Restore accrual payments to the Medicare eligible health care trust fund[672,000] 
 Unobligated balances[–295,250] 
 Basic allowance for housing for members of the National Guard (Section 603)[6,000] 
 Retain 128 Air National Guard AGRs for two air sovereignty alert locations[8,300] 
 Retain Air National Guard Force Structure[86,600] 
 Retain Air Force Reserve Force Structure[17,100] 
4402.Military personnel for overseas contingency operations 
 
 
SEC. 4402. MILITARY PERSONNEL FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars) 
ItemFY 2013 RequestConference Authorized 
 
MILITARY PERSONNEL14,060,09414,055,094 
 Navy identified excess to requirement[–5,000] 
 XLVOTHER AUTHORIZATIONS 
4501.Other authorizations 
 
 
SEC. 4501. OTHER AUTHORIZATIONS(In Thousands of Dollars) 
Program TitleFY 2013 RequestConference Authorized 
 
WORKING CAPITAL FUND, ARMY 
PREPOSITIONED WAR RESERVE STOCKS60,03760,037 
 TOTAL WORKING CAPITAL FUND, ARMY60,03760,037 
 
WORKING CAPITAL FUND, AIR FORCE 
CONTAINER DECONSOLIDATION 
SUPPLIES AND MATERIALS (MEDICAL/DENTAL)45,45245,452 
 TOTAL WORKING CAPITAL FUND, AIR FORCE45,45245,452 
 
WORKING CAPITAL FUND, DEFENSE-WIDE 
DEFENSE LOGISTICS AGENCY (DLA)39,13539,135 
 TOTAL WORKING CAPITAL FUND, DEFENSE-WIDE39,13539,135 
 
WORKING CAPITAL FUND, DECA 
WORKING CAPITAL FUND, DECA1,371,5601,371,560 
 TOTAL WORKING CAPITAL FUND, DECA1,371,5601,371,560 
 
NATIONAL DEFENSE SEALIFT FUND 
T-AKE 
MPF MLP38,00038,000 
POST DELIVERY AND OUTFITTING39,38639,386 
NATIONAL DEF SEALIFT VESSEL 
LG MED SPD RO/RO MAINTENANCE128,819128,819 
DOD MOBILIZATION ALTERATIONS26,59826,598 
TAH MAINTENANCE29,19929,199 
RESEARCH AND DEVELOPMENT42,81142,811 
READY RESERVE FORCE303,323303,323 
 TOTAL NATIONAL DEFENSE SEALIFT FUND608,136608,136 
 
DEFENSE HEALTH PROGRAM 
IN-HOUSE CARE8,625,5078,625,507 
PRIVATE SECTOR CARE16,148,26315,788,263 
 Pilot program for treatment of Autism[40,000] 
 TRICARE historical underexecution[–400,000] 
CONSOLIDATED HEALTH SUPPORT2,309,1852,309,185 
INFORMATION MANAGEMENT1,465,3281,465,328 
MANAGEMENT ACTIVITIES332,121332,121 
EDUCATION AND TRAINING722,081722,081 
BASE OPERATIONS/COMMUNICATIONS1,746,7941,746,794 
UNDISTRIBUTED, OPERATION & MAINTENANCE452,000 
 Restore estimated savings in TRICARE Prime and Standard enrollment fees and deductables for TRICARE Standard[273,000] 
 Restore pharmacy co-pay estimated savings[179,000] 
RDT&E672,977672,977 
PROCUREMENT506,462506,462 
 TOTAL DEFENSE HEALTH PROGRAM32,528,71832,620,718 
 
CHEM AGENTS & MUNITIONS DESTRUCTION 
OPERATION & MAINTENANCE635,843635,843 
RDT&E647,351647,351 
PROCUREMENT18,59218,592 
 TOTAL CHEM AGENTS & MUNITIONS DESTRUCTION1,301,7861,301,786 
 
DRUG INTERDICTION & CTR-DRUG ACTIVITIES, DEF 
DRUG INTERDICTION AND COUNTER-DRUG ACTIVITIES, DEFENSE889,545889,545 
DRUG DEMAND REDUCTION PROGRAM109,818135,718 
 Authorization increase expanded drug testing[25,900] 
 TOTAL DRUG INTERDICTION & CTR-DRUG ACTIVITIES, DEF999,3631,025,263 
 
OFFICE OF THE INSPECTOR GENERAL 
OPERATION & MAINTENANCE272,821331,921 
 DoD IG growth plan[59,100] 
RDT&E 
PROCUREMENT1,0001,000 
 TOTAL OFFICE OF THE INSPECTOR GENERAL273,821332,921 
 
 TOTAL OTHER AUTHORIZATIONS37,228,00837,405,008 
4502.Other authorizations for overseas contingency operations 
 
 
SEC. 4502. OTHER AUTHORIZATIONS FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars) 
Program TitleFY 2013 RequestConference Authorized 
 
WORKING CAPITAL FUND, ARMY 
PREPOSITIONED WAR RESERVE STOCKS42,60042,600 
 TOTAL WORKING CAPITAL FUND, ARMY42,60042,600 
 
WORKING CAPITAL FUND, AIR FORCE 
C–17 CLS ENGINE REPAIR230,400230,400 
TRANSPORTATION FALLEN HEROES10,00010,000 
 TOTAL WORKING CAPITAL FUND, AIR FORCE240,400240,400 
 
WORKING CAPITAL FUND, DEFENSE-WIDE 
DEFENSE LOGISTICS AGENCY (DLA)220,364220,364 
 TOTAL WORKING CAPITAL FUND, DEFENSE-WIDE220,364220,364 
 
DEFENSE HEALTH PROGRAM 
IN-HOUSE CARE483,326483,326 
PRIVATE SECTOR CARE376,982376,982 
CONSOLIDATED HEALTH SUPPORT111,675111,675 
INFORMATION MANAGEMENT4,7734,773 
MANAGEMENT ACTIVITIES660660 
EDUCATION AND TRAINING15,37015,370 
BASE OPERATIONS/COMMUNICATIONS1,1121,112 
 TOTAL DEFENSE HEALTH PROGRAM993,898993,898 
 
DRUG INTERDICTION & CTR-DRUG ACTIVITIES, DEF 
DRUG INTERDICTION AND COUNTER-DRUG ACTIVITIES, DEFENSE469,025469,025 
 TOTAL DRUG INTERDICTION & CTR-DRUG ACTIVITIES, DEF469,025469,025 
 
OFFICE OF THE INSPECTOR GENERAL 
OPERATION & MAINTENANCE10,76610,766 
 TOTAL OFFICE OF THE INSPECTOR GENERAL10,76610,766 
 
 TOTAL OTHER AUTHORIZATIONS1,977,0531,977,053 
 XLVIMILITARY CONSTRUCTION 
4601.Military construction 
 
 
SEC. 4601. MILITARY CONSTRUCTION(In Thousands of Dollars) 
AccountState/Country and InstallationProject TitleFY 2013 RequestConference Authorized 
 
Alaska 
ArmyFort WainwrightModified Record Fire Range10,40010,400 
ArmyJoint Base Elmendorf-RichardsonModified Record Fire Range7,9007,900 
California 
ArmyConcordEngineering/Housing Maintenance Shop3,1003,100 
ArmyConcordLightning Protection System5,8005,800 
Colorado 
ArmyFort CarsonCentral Energy Plant00 
ArmyFort CarsonDigital Multipurpose Training Range18,00018,000 
District of Columbia 
ArmyFort McnairVehicle Storage Building, Installation7,2007,200 
Georgia 
ArmyFort BenningGround Source Heat Transfer System16,00016,000 
ArmyFort GordonGround Source Heat Transfer System12,20012,200 
ArmyFort GordonModified Record Fire Range4,0004,000 
ArmyFort GordonMultipurpose Machine Gun Range7,1007,100 
ArmyFort StewartAutomated Combat Pistol Qual Crse3,6503,650 
ArmyFort StewartDigital Multipurpose Training Range22,00022,000 
ArmyFort StewartUnmanned Aerial Vehicle Complex24,00024,000 
Hawaii 
ArmyPohakuloa Training AreaAutomated Infantry Platoon Battle Course29,00029,000 
ArmySchofield BarracksBarracks55,00055,000 
ArmySchofield BarracksBarracks41,00041,000 
ArmyWheeler Army Air FieldCombat Aviation Brigade Barracks85,00085,000 
Italy 
ArmyCamp EderleBarracks36,00036,000 
ArmyVicenzaSimulations Center32,00032,000 
Japan 
ArmyOkinawaSatellite Communications Facility78,00078,000 
ArmySagamiVehicle Maintenance Shop18,00018,000 
Kansas 
ArmyFort RileyUnmanned Aerial Vehicle Complex12,20012,200 
Kentucky 
ArmyFort CampbellBattalion Headquarters Complex55,00055,000 
ArmyFort CampbellLive Fire Exercise Shoothouse3,8003,800 
ArmyFort CampbellUnmanned Aerial Vehicle Complex23,00023,000 
ArmyFort KnoxAutomated Infantry Squad Battle Course6,0006,000 
Korea 
ArmyCamp HumphreysBattalion Headquarters Complex45,00045,000 
Kwajalein Atoll 
ArmyKwajalein AtollPier00 
Missouri 
ArmyFort Leonard WoodBattalion Complex Facilities26,00026,000 
ArmyFort Leonard WoodTrainee Barracks Complex 3, Ph 258,00058,000 
ArmyFort Leonard WoodVehicle Maintenance Shop39,00039,000 
New Jersey 
ArmyJoint Base Mcguire-Dix-LakehurstFlight Equipment Complex47,00047,000 
ArmyPicatinny ArsenalBallistic Evaluation Center10,20010,200 
New York 
ArmyFort Drum, New YorkAircraft Maintenance Hangar95,00095,000 
ArmyU.S. Military AcademyCadet Barracks, Inc 1192,00086,000 
North Carolina 
ArmyFort BraggAerial Gunnery Range42,00042,000 
ArmyFort BraggInfrastructure30,0000 
ArmyFort BraggUnmanned Aerial Vehicle Complex26,00026,000 
Oklahoma 
ArmyFort SillModified Record Fire Range4,9004,900 
South Carolina 
ArmyFort JacksonTrainee Barracks Complex 2, Ph 224,00024,000 
Texas 
ArmyCorpus ChristiAircraft Component Maintenance Shop13,20013,200 
ArmyCorpus ChristiAircraft Paint Shop24,00024,000 
ArmyFort BlissMultipurpose Machine Gun Range7,2007,200 
ArmyFort HoodModified Record Fire Range4,2004,200 
ArmyFort HoodTraining Aids Center25,00025,000 
ArmyFort HoodUnmanned Aerial Vehicle Complex22,00022,000 
ArmyJoint Base San AntonioBarracks21,00021,000 
Virginia 
ArmyArlingtonCemetery Expansion Millennium Site84,0000 
ArmyFort BelvoirSecure Admin/Operations Facility94,00094,000 
ArmyFort LeeAdv Individual Training Barracks Cplx, Ph281,00081,000 
Washington 
ArmyJoint Base Lewis-McchordBattalion Complex73,00073,000 
ArmyJoint Base Lewis-McchordWaste Water Treatment Plant91,00091,000 
ArmyYakimaConvoy Live Fire Range5,1005,100 
Worldwide Unspecified 
ArmyUnspecified Worldwide LocationsHost Nation Support Fy 1334,00034,000 
ArmyUnspecified Worldwide LocationsMinor Construction Fy 1325,00025,000 
ArmyUnspecified Worldwide LocationsPlanning and Design Fy1365,17346,173 
 
 Total Military Construction, Army 1,923,3231,684,323 
 
Arizona 
NavyYumaCombat Aircraft Loading Apron15,98515,985 
NavyYumaSecurity Operations Complex13,30013,300 
Bahrain Island 
NavySw AsiaCombined Dining Facility9,8199,819 
NavySw AsiaTransient Quarters41,52941,529 
California 
NavyCamp PendletonComm. Information Systems Ops Complex78,89778,897 
NavyCamp PendletonMv22 Aviation Simulator Building4,1394,139 
NavyCamp PendletonSan Jacinto Road Extension5,0745,074 
NavyCoronadoBachelor Quarters76,06376,063 
NavyCoronadoH–60s Simulator Training Facility2,4782,478 
NavyLemooreBams Maintenance Training Facility14,8430 
NavyMiramarHangar 5 Renovations & Addition27,89727,897 
NavyPoint MuguBams Maintenance Training Facility012,790 
NavySan DiegoEntry Control Point (Gate Five)11,75211,752 
NavySan DiegoLcs Training Facility59,43659,436 
NavySeal BeachStrategic Systems Weapons Eval. Test Lab30,59430,594 
NavyTwentynine PalmsLand Expansion Phase 247,27047,270 
Diego Garcia 
NavyDiego GarciaCommunications Infrastructure1,6911,691 
Djibouti 
NavyCamp LemonnierContainerized Living and Work Units7,5100 
NavyCamp LemonnierFitness Center26,9600 
NavyCamp LemonnierGalley Addition and Warehouse22,2200 
NavyCamp LemonnierJoint HQ/Joint Operations Center Facility42,7300 
Florida 
NavyJacksonvilleBams Mission Control Complex21,98021,980 
Greece 
NavySouda BayAircraft Parking Apron Expansion20,49320,493 
NavySouda BayIntermodal Access Road4,6304,630 
Guam 
NavyJoint Region MarianasNorth Ramp Parking (Andersen AFB)—Inc 225,90425,904 
Hawaii 
NavyKaneohe BayAircraft Staging Area14,68014,680 
NavyKaneohe BayMv–22 Hangar and Infrastructure82,63082,630 
Japan 
NavyIwakuniMaintenance Hangar Improvements5,7225,722 
NavyIwakuniVertical Take-Off and Landing Pad North7,4167,416 
NavyOkinawaBachelor Quarters8,2068,206 
Mississippi 
NavyMeridianDining Facility10,92610,926 
New Jersey 
NavyEarleCombat System Engineering Building Addition33,49832,670 
North Carolina 
NavyCamp LejeuneBase Access and Road—Phase 340,90440,904 
NavyCamp LejeuneStaff Nco Academy Facilities28,98628,986 
NavyCherry Point Marine Corps Air StationArmory11,58111,581 
NavyCherry Point Marine Corps Air StationMarine Air Support Squadron Compound34,31034,310 
NavyNew RiverPersonnel Administration Center8,5258,525 
Romania 
NavyDeveselu, RomaniaAegis Ashore Missile Defense Complex45,20545,205 
South Carolina 
NavyBeaufortAircraft Maintenance Hangar42,01042,010 
NavyBeaufortAirfield Security Upgrades13,67513,675 
NavyBeaufortGround Support Equipment Shop9,4659,465 
NavyBeaufortRecycling/Hazardous Waste Facility3,7433,743 
NavyBeaufortSimulated Lhd Flight Deck12,88712,887 
NavyParris IslandFront Gate Atfp Improvements10,13510,135 
Spain 
NavyRotaGeneral Purpose Warehouse3,3783,378 
NavyRotaHigh Explosive Magazine13,83713,837 
Virginia 
NavyDahlgrenCruiser/Destroyer Upgrade Training Facility16,49416,494 
NavyDahlgrenPhysical Fitness Center11,73411,734 
NavyOceana Naval Air Station A School Barracks39,08639,086 
NavyPortsmouthDrydock 8 Electrical Distribution Upgrade32,70632,706 
NavyQuanticoInfrastruture—Widen Russell Road14,82614,826 
NavyQuanticoThe Basic School Student Quarters—Phase 731,01231,012 
NavyQuanticoWeapons Training Battalion Mess Hall12,87612,876 
NavyYorktownArmory4,2594,259 
NavyYorktownBachelor Enlisted Quarters18,42218,422 
NavyYorktownMotor Transportation Facility6,1886,188 
NavyYorktownRegimental Headquarters11,01511,015 
NavyYorktownSupply Warehouse Facility8,9398,939 
Washington 
NavyKitsapExplosives Handling Wharf #2 (Inc)280,041254,241 
NavyWhidbey IslandEa–18g Flight Simulator Facility6,2726,272 
Worldwide Unspecified 
NavyUnspecified Worldwide LocationsMcon Design Funds102,619102,619 
NavyUnspecified Worldwide LocationsUnspecified Minor Construction16,53516,535 
NavyVarious Worldwide LocationsBams Operational Facilities34,04834,048 
 
 Total Military Construction, Navy 1,701,9851,573,884 
 
Arkansas 
AFLittle Rock AFBC–130J Flight Simulator Addition4,1784,178 
AFLittle Rock AFBC–130J Fuel Systems Maintenance Hangar26,00026,000 
Florida 
AFTyndall AFBF–22 Adal Hangar for Low Observable/Composite14,75014,750 
Georgia 
AFFort Stewart, GeorgiaAir Support Operations Center (ASOC)7,2507,250 
AFMoody AFBHC–130J Simulator Facility8,5008,500 
Greenland 
AFThule AbConsolidated Engineer Shop and Supply Facility00 
AFThule AbDormitory (48 Pn)24,50024,500 
Guam 
AFAndersen AFBFuel Systems Hangar00 
Italy 
AFAviano AbF–16 Mission Training Center9,4009,400 
Nebraska 
AFOffutt AFBUS STRATCOM Replacement Facility, Incr 2161,000128,000 
New Mexico 
AFHolloman AFBMq–9 Maintenance Hangar25,00025,000 
North Dakota 
AFMinot AFBB–52 Add/Alter Munitions Age Facility4,6004,600 
Texas 
AFJoint Base San AntonioDormitory (144 Rm)18,00018,000 
Utah 
AFHill AFBF–35 Adal Building 118 for Flight Simulator4,0004,000 
AFHill AFBF–35 Adal Hangar 45w/AMU7,2507,250 
AFHill AFBF–35 Modular Storage Magazines2,2802,280 
Worldwide Unspecified 
AFLajes AFBSanitary Sewer Lift/Pump Station2,0002,000 
AFRotaTransient Aircraft Hangars15,0320 
AFRotaTransient Contingency Dormitory—100 Rm17,6250 
AFUnspecified Worldwide LocationsPlanning and Design18,63518,635 
AFVarious Worldwide LocationsUnspecified Minor Construction18,20018,200 
 
 Total Military Construction, Air Force 388,200322,543 
 
Arizona 
Def-WideMaranaSOF Parachute Training Facility6,4776,477 
Def-WideYumaTruck Unload Facility1,3001,300 
Belgium 
Def-WideBrusselsNATO Headquarters Facility26,96926,969 
California 
Def-WideCoronadoSOF Close Quarters Combat/Dynamic Shoot Fac13,96913,969 
Def-WideCoronadoSOF Indoor Dynamic Shooting Facility31,17031,170 
Def-WideCoronadoSOF Mobile Comm Detachment Support Facility10,12010,120 
Def-WideDef Fuel Support Point—San DiegoReplace Fuel Pier91,56391,563 
Def-WideEdwards Air Force BaseReplace Fuel Storage27,50027,500 
Def-WideTwentynine Palms, CaliforniaMedical Clinic Replacement27,40027,400 
Colorado 
Def-WideBuckley Air Force BaseDenver Power House30,00030,000 
Def-WideFort Carson, ColoradoSOF Battalion Operations Complex56,67356,673 
Def-WidePikes PeakHigh Altitude Medical Research Lab3,6003,600 
Delaware 
Def-WideDover AFBReplace Truck Off-Load Facility2,0002,000 
Florida 
Def-WideEglin AFBSOF Avfid Ops and Maintenance Facilities41,69541,695 
Def-WideHurlburt FieldConstruct Fuel Storage Facility16,00016,000 
Def-WideMacdill AFBSOF Joint Special Ops University Fac (Jsou)34,40934,409 
Germany 
Def-WideRhine Ordnance BarracksMedical Center Replacement Incr 2127,000127,000 
Def-WideStuttgart-Patch BarracksDISA Europe Facility Upgrades2,4132,413 
Def-WideVogelwehReplace Vogelweh Elementary School61,41561,415 
Def-WideWeisbadenWeisbaden High School Addition52,17852,178 
Guam 
Def-WideAndersen AFBUpgrade Fuel Pipeline67,50067,500 
Guantanamo Bay, Cuba 
Def-WideGuantanamo BayReplace Fuel Pier37,60037,600 
Def-WideGuantanamo BayReplace Truck Load Facility2,6002,600 
Hawaii 
Def-WideJoint Base Pearl Harbor-HickamSOF Sdvt–1 Waterfront Operations Facility24,28924,289 
Illinois 
Def-WideGreat LakesDrug Laboratory Replacement28,70028,700 
Def-WideScott AFBDISA Facility Upgrades84,11184,111 
Def-WideScott AFBMedical Logistics Warehouse2,6002,600 
Indiana 
Def-WideGrissom ARBReplace Hydrant Fuel System26,80026,800 
Japan 
Def-WideCamp ZamaRenovate Zama High School13,27313,273 
Def-WideKadena AbReplace Elementary School71,77271,772 
Def-WideKadena AbReplace Stearley Heights Elementary School71,77371,773 
Def-WideSaseboReplace Sasebo Elementary School35,73335,733 
Def-WideZukeranReplace Zukeran Elementary School79,03679,036 
Kentucky 
Def-WideFort Campbell, KentuckyReplace Barkley Elementary School41,76741,767 
Def-WideFort Campbell, KentuckySOF Ground Support Battalion26,31326,313 
Def-WideFort Campbell, KentuckySOF Landgraf Hangar Extension3,5593,559 
Korea 
Def-WideKunsan Air BaseMedical/Dental Clinic Addition13,00013,000 
Def-WideOsan AFBHospital Addition/Alteration34,60034,600 
Def-WideOsan AFBReplace Osan Elementary School42,69242,692 
Louisiana 
Def-WideBarksdale AFBUpgrade Pumphouse11,70011,700 
Maryland 
Def-WideAnnapolisHealth Clinic Replacement66,50066,500 
Def-WideBethesda Naval HospitalBase Installation Access./Appearance Plan7,0007,000 
Def-WideBethesda Naval HospitalElectrical Capacity and Cooling Towers35,60035,600 
Def-WideBethesda Naval HospitalTemporary Medical Facilities26,60026,600 
Def-WideFort DetrickUSAMRIID Stage I, Incr 719,00019,000 
Def-WideFort MeadeHigh Performance Computing Center Inc 2300,521225,521 
Def-WideFort MeadeNSAW Recapitalize Building #1/Site M Inc 125,00025,000 
Missouri 
Def-WideFort Leonard WoodDental Clinic18,10018,100 
New Mexico 
Def-WideCannon AFBMedical/Dental Clinic Repalcement71,02371,023 
Def-WideCannon AFBSOF Ac–130J Combat Parking Apron22,06222,062 
New York 
Def-WideFort Drum, New YorkIdt Complex25,90025,900 
Def-WideFort Drum, New YorkSoldier Specialty Care Clinic17,30017,300 
North Carolina 
Def-WideCamp Lejeune, North CarolinaMedical Clinic Replacement21,20021,200 
Def-WideCamp Lejeune, North CarolinaSOF Marine Battalion Company/Team Facilities53,39953,399 
Def-WideCamp Lejeune, North CarolinaSOF Survival Evasion Resist. Escape Tng Fac5,4655,465 
Def-WideFort BraggSOF Battalion Operations Facility40,48170,481 
Def-WideFort BraggSOF Civil Affairs Battalion Complex31,37331,373 
Def-WideFort BraggSOF Support Addition3,8753,875 
Def-WideFort BraggSOF Sustainment Brigade Complex24,69324,693 
Def-WideSeymour Johnson AFBMedical Clinic Replacement53,60053,600 
Def-WideSeymour Johnson AFBReplace Pipeline1,8501,850 
Pennsylvania 
Def-WideDef Distribution Depot New CumberlandReplace Communications Building6,8006,800 
Def-WideDef Distribution Depot New CumberlandReplace Reservoir4,3004,300 
Def-WideDef Distribution Depot New CumberlandReplace Sewage Treatment Plant6,3006,300 
Romania 
Def-WideDeveselu, RomaniaAegis Ashore Missile Defense System Complex (Inc 1)157,900120,000 
South Carolina 
Def-WideShaw AFBMedical Clinic Replacement57,20057,200 
Texas 
Def-WideFort BlissHospital Replacement Incr 4207,400132,400 
Def-WideJoint Base San AntonioAmbulatory Care Center Phase 3 Incr80,70026,400 
Def-WideRed River Army DepotDfas Facility16,71516,715 
United Kingdom 
Def-WideMenwith Hill StationMhs Utilities and Roads3,7953,795 
Def-WideMenwith Hill StationReplace Menwith Hill Elementary/High School46,48846,488 
Def-WideRaf FeltwellFeltwell Elementary School Addition30,81130,811 
Def-WideRaf MildenhallSOF CV–22 Simulator Facility6,4906,490 
Utah 
Def-WideCamp WilliamsIc Cnci Data Center 1 Inc 4191,414191,414 
Virginia 
Def-WideDam NeckSOF Magazines00 
Def-WideJoint Expeditionary Base Little Creek—StorySOF Combat Services Support Facility—East11,13211,132 
Def-WideNorfolkVeterinary Facility Replacement8,5008,500 
Washington 
Def-WideFort LewisSOF Battalion Operations Facility46,55346,553 
Def-WideFort LewisSOF Military Working Dog Kennel3,9673,967 
Worldwide Unspecified 
Def-WideUnspecified Worldwide LocationsContingency Construction10,0000 
Def-WideUnspecified Worldwide LocationsEnergy Conservation Investment Program150,000150,000 
Def-WideUnspecified Worldwide LocationsExercise Related Minor Construction6,4406,440 
Def-WideUnspecified Worldwide LocationsMinor Construction5,0005,000 
Def-WideUnspecified Worldwide LocationsPlanning & Design5,0005,000 
Def-WideUnspecified Worldwide LocationsPlanning and Design105,700105,700 
Def-WideUnspecified Worldwide LocationsPlanning and Design47,97847,978 
Def-WideUnspecified Worldwide LocationsPlanning and Design7,9287,928 
Def-WideUnspecified Worldwide LocationsPlanning and Design105,569105,569 
Def-WideUnspecified Worldwide LocationsPlanning and Design2,9192,919 
Def-WideUnspecified Worldwide LocationsPlanning and Design8,3008,300 
Def-WideUnspecified Worldwide LocationsPlanning and Design27,62027,620 
Def-WideUnspecified Worldwide LocationsPlanning and Design4,5484,548 
Def-WideUnspecified Worldwide LocationsSOF Operations and Skills Training Complex00 
Def-WideUnspecified Worldwide LocationsUnspecified Minor Const10,00010,000 
Def-WideUnspecified Worldwide LocationsUnspecified Minor Construction3,0003,000 
Def-WideUnspecified Worldwide LocationsUnspecified Minor Construction7,2547,254 
Def-WideUnspecified Worldwide LocationsUnspecified Minor Construction4,0914,091 
Def-WideUnspecified Worldwide LocationsUnspecified Minor Milcon3,0003,000 
 
 Total Military Construction, Defense-Wide 3,654,6233,432,423 
 
Colorado 
Chem DemilPueblo DepotAmmunition Demilitarization Facility, Ph Xiv36,00036,000 
Kentucky 
Chem DemilBlue Grass Army DepotAmmunition Demilitarization Ph Xiii115,000115,000 
 
 Total Chemical Demilitarization Construction, Defense 151,000151,000 
 
Worldwide Unspecified 
NATONATO Security Investment ProgramNATO Security Investment Program254,163254,163 
 
 Total NATO Security Investment Program 254,163254,163 
 
Alabama 
Army NGFort MC ClellanLive Fire Shoot House5,4005,400 
Arkansas 
Army NGSearcyField Maintenance Shop6,8006,800 
California 
Army NGFort IrwinManeuver Area Training & Equipment Site Ph325,00025,000 
Connecticut 
Army NGCamp HartellCombined Support Maintenance Shop32,00032,000 
Delaware 
Army NGBethany BeachRegional Training Institute Ph15,5005,500 
Florida 
Army NGCamp BlandingCombined Arms Collective Training Fac9,0009,000 
Army NGMiramarReadiness Center20,00020,000 
Guam 
Army NGBarrigadaJFHQ Ph48,5008,500 
Hawaii 
Army NGKapoleiArmy Aviation Support Facility Ph128,00028,000 
Idaho 
Army NGOrchard Trainig AreaOrtc(Barracks)Ph240,00040,000 
Indiana 
Army NGSouth BendArmed Forces Reserve Center Add/Alt21,00021,000 
Army NGTerre HauteField Maintenance Shop9,0009,000 
Iowa 
Army NGCamp DodgeUrban Assault Course3,0003,000 
Kansas 
Army NGTopekaTaxiway, Ramp & Hangar Alterations9,5009,500 
Kentucky 
Army NGFrankfortArmy Aviation Support Facility32,00032,000 
Massachusetts 
Army NGCamp EdwardsGround Water Extraction, Treatment, and Recharge System00 
Army NGCamp EdwardsUnit Training Equipment Site22,00022,000 
Michigan 
Army NGCamp GraylingOperational Readiness Training Complex (Ortc) Barracks00 
Minnesota 
Army NGArden HillsReadiness Center017,000 
Army NGCamp RipleyScout Reconnaisance Range17,00017,000 
Army NGSt PaulReadiness Center17,0000 
Missouri 
Army NGFort Leonard WoodRegional Training Institute18,00018,000 
Army NGKansas CityReadiness Center Add/Alt1,9001,900 
Army NGMonettReadiness Center Add/Alt820820 
Army NGPerryvilleReadiness Center Add/Alt700700 
Montana 
Army NGMiles CityReadiness Center11,00011,000 
New Jersey 
Army NGSea GirtRegional Training Institute34,00034,000 
New York 
Army NGStormvilleCombined Support Maint Shop Ph124,00024,000 
Ohio 
Army NGChillicotheField Maintenance Shop Add/Alt3,1003,100 
Army NGDelawareReadiness Center12,00012,000 
Oklahoma 
Army NGCamp GruberOperations Readiness Training Complex25,00025,000 
Puerto Rico 
Army NGCamp SantiagoReadiness Center3,8003,800 
Army NGCeibaRefill Station Building2,2002,200 
Army NGGuaynaboReadiness Center (JFHQ)15,00015,000 
Army NGGuraboReadiness Center14,70014,700 
Utah 
Army NGCamp WilliamsBEQ Facility (Regional Training Institute)15,00015,000 
Army NGCamp WilliamsRegional Training Institute Ph221,00021,000 
Vermont 
Army NGNorth Hyde ParkField Maintenance Shop00 
Washington 
Army NGFort LewisReadiness Center35,00035,000 
West Virginia 
Army NGLoganReadiness Center14,20014,200 
Wisconsin 
Army NGWausauField Maintenance Shop10,00010,000 
Worldwide Unspecified 
Army NGUnspecified Worldwide LocationsPlanning and Design26,62226,622 
Army NGUnspecified Worldwide LocationsUnspecified Minor Construction15,05715,057 
 
 Total Military Construction, Army National Guard 613,799613,799 
 
California 
Army ResFort Hunter LiggettAccess Control Point00 
Army ResFort Hunter LiggettOrtc64,00064,000 
Army ResFort Hunter LiggettUph Barracks4,3004,300 
Army ResTustinArmy Reserve Center27,00027,000 
Illinois 
Army ResFort SheridanArmy Reserve Center28,00028,000 
Maryland 
Army ResAberdeen Proving GroundArmy Reserve Center21,00021,000 
Army ResBaltimoreAdd/Alt Army Reserve Center10,00010,000 
Massachusetts 
Army ResDevens Reserve Forces Training AreaAutomatic Record Fire Range4,8004,800 
Army ResDevens Reserve Forces Training AreaCombat Pistol/MP Firearms Qualification3,7003,700 
Nevada 
Army ResLas VegasArmy Reserve Center/AMSA21,00021,000 
New Jersey 
Army ResJoint Base Mcguire-Dix-LakehurstAutomated Infantry Squad Battle Course7,4007,400 
Pennsylvania 
Army ResConneaut LakeDefense Access Road00 
Washington 
Army ResJoint Base Lewis-McchordArmy Reserve Center40,00040,000 
Wisconsin 
Army ResFort MccoyCentral Issue Facility12,20012,200 
Army ResFort MccoyDining Facility8,6008,600 
Army ResFort MccoyEcs Tactical Equip. Maint. Facilty (Temf)27,00027,000 
Worldwide Unspecified 
Army ResUnspecified Worldwide LocationsPlanning and Design15,95115,951 
Army ResUnspecified Worldwide LocationsUnspecified Minor Construction10,89510,895 
 
 Total Military Construction, Army Reserve 305,846305,846 
 
Arizona 
N/MC ResYumaReserve Training Facility—Yuma AZ5,3795,379 
Iowa 
N/MC ResFort Des MoinesJoint Reserve Center—Des Moines IA19,16219,162 
Louisiana 
N/MC ResNew OrleansTransient Quarters7,1877,187 
New York 
N/MC ResBrooklynVehicle Maint. Fac.—Brooklyn NY4,4304,430 
Texas 
N/MC ResFort WorthCommercial Vehicle Inspection Site11,25611,256 
Worldwide Unspecified 
N/MC ResUnspecified Worldwide LocationsPlanning and Design2,1182,118 
 
 Total Military Construction, Naval Reserve 49,53249,532 
 
California 
Air NGFresno Yosemite IAP ANGF–15 Conversion11,00011,000 
Hawaii 
Air NGJoint Base Pearl Harbor-HickamTFI—F–22 Combat Apron Addition6,5006,500 
New Mexico 
Air NGKirtland AFBAlter Target Intelligence Facility8,5008,500 
Tennessee 
Air NGMcghee-Tyson AirportDormitory Classroom Facility00 
Worldwide Unspecified 
Air NGVarious Worldwide LocationsPlanning and Design4,0004,000 
Air NGVarious Worldwide LocationsUnspecified Minor Construction5,9005,900 
Wyoming 
Air NGCheyenne MapC–130 Flight Simulator Training Facility6,4866,486 
 
 Total Military Construction, Air National Guard 42,38642,386 
 
California 
AF ResMarch Air Reserve BaseJoint Regional Deployment Processing Center00 
New York 
AF ResNiagara Falls IAPFlight Simulator Facility6,1006,100 
Worldwide Unspecified 
AF ResVarious Worldwide LocationsPlanning and Design2,8792,879 
AF ResVarious Worldwide LocationsUnspecified Minor Constrution2,0002,000 
 
 Total Military Construction, Air Force Reserve 10,97910,979 
 
Worldwide Unspecified 
FH Con ArmyUnspecified Worldwide LocationsFamily Housing P&d4,6414,641 
 
 Total Family Housing Construction, Army 4,6414,641 
 
Worldwide Unspecified 
FH Ops ArmyUnspecified Worldwide LocationsFurnishings Account31,78531,785 
FH Ops ArmyUnspecified Worldwide LocationsLeasing203,533203,533 
FH Ops ArmyUnspecified Worldwide LocationsMaintenance of Real Property109,534109,534 
FH Ops ArmyUnspecified Worldwide LocationsManagement Account56,97056,970 
FH Ops ArmyUnspecified Worldwide LocationsMiscellaneous Account620620 
FH Ops ArmyUnspecified Worldwide LocationsPrivatization Support Costs26,01026,010 
FH Ops ArmyUnspecified Worldwide LocationsServices Account13,48713,487 
FH Ops ArmyUnspecified Worldwide LocationsUtilities Account88,11288,112 
 
 Total Family Housing Operation And Maintenance, Army 530,051530,051 
 
Worldwide Unspecified 
FH Con AFUnspecified Worldwide LocationsImprovements79,57179,571 
FH Con AFUnspecified Worldwide LocationsPlanning and Design4,2534,253 
 
 Total Family Housing Construction, Air Force 83,82483,824 
 
Worldwide Unspecified 
FH Ops AFUnspecified Worldwide LocationsFurnishings Account37,87837,878 
FH Ops AFUnspecified Worldwide LocationsHousing Privatization46,12746,127 
FH Ops AFUnspecified Worldwide LocationsLeasing62,73062,730 
FH Ops AFUnspecified Worldwide LocationsMaintenance (Rpma Rpmc)201,937201,937 
FH Ops AFUnspecified Worldwide LocationsManagement Account55,00255,002 
FH Ops AFUnspecified Worldwide LocationsMiscellaneous Account1,9431,943 
FH Ops AFUnspecified Worldwide LocationsServices Account16,55016,550 
FH Ops AFUnspecified Worldwide LocationsUtilities Account75,66275,662 
 
 Total Family Housing Operation And Maintenance, Air Force 497,829497,829 
 
Worldwide Unspecified 
FH Con NavyUnspecified Worldwide LocationsDesign4,5274,527 
FH Con NavyUnspecified Worldwide LocationsImprovements97,65597,655 
 
 Total Family Housing Construction, Navy And Marine Corps 102,182102,182 
 
Worldwide Unspecified 
FH Ops NavyUnspecified Worldwide LocationsFurnishings Account17,69717,697 
FH Ops NavyUnspecified Worldwide LocationsLeasing83,77483,774 
FH Ops NavyUnspecified Worldwide LocationsMaintenance of Real Property85,25485,254 
FH Ops NavyUnspecified Worldwide LocationsManagement Account62,74162,741 
FH Ops NavyUnspecified Worldwide LocationsMiscellaneous Account491491 
FH Ops NavyUnspecified Worldwide LocationsPrivatization Support Costs27,79827,798 
FH Ops NavyUnspecified Worldwide LocationsServices Account19,61519,615 
FH Ops NavyUnspecified Worldwide LocationsUtilities Account80,86080,860 
 
 Total Family Housing Operation And Maintenance, Navy And Marine Corps 378,230378,230 
 
Worldwide Unspecified 
FH Ops DWUnspecified Worldwide LocationsFurnishings Account2020 
FH Ops DWUnspecified Worldwide LocationsFurnishings Account4,6604,660 
FH Ops DWUnspecified Worldwide LocationsFurnishings Account6666 
FH Ops DWUnspecified Worldwide LocationsLeasing10,82210,822 
FH Ops DWUnspecified Worldwide LocationsLeasing35,33335,333 
FH Ops DWUnspecified Worldwide LocationsMaintenance of Real Property7373 
FH Ops DWUnspecified Worldwide LocationsMaintenance of Real Property567567 
FH Ops DWUnspecified Worldwide LocationsManagement Account371371 
FH Ops DWUnspecified Worldwide LocationsServices Account3131 
FH Ops DWUnspecified Worldwide LocationsUtilities Account1212 
FH Ops DWUnspecified Worldwide LocationsUtilities Account283283 
 
 Total Family Housing Operation And Maintenance, Defense-Wide 52,23852,238 
 
Worldwide Unspecified 
FHIFUnspecified Worldwide LocationsFamily Housing Improvement Fund1,7861,786 
 
 Total DOD Family Housing Improvement Fund 1,7861,786 
 
Worldwide Unspecified 
BRAC 05Unspecified Worldwide LocationsComm Add 3: Galena Fol, AK1,3371,337 
BRAC 05Unspecified Worldwide LocationsDon–100: Planing, Design and Management5,0385,038 
BRAC 05Unspecified Worldwide LocationsDon–101: Various Locations4,1764,176 
BRAC 05Unspecified Worldwide LocationsDon–138: NAS Brunswick, ME4,8974,897 
BRAC 05Unspecified Worldwide LocationsDon–157: Mcsa Kansas City, MO3939 
BRAC 05Unspecified Worldwide LocationsDon–168: Ns Newport, RI1,7421,742 
BRAC 05Unspecified Worldwide LocationsDon–172: NWS Seal Beach, Concord, CA2,1292,129 
BRAC 05Unspecified Worldwide LocationsDon–84: JRB Willow Grove & Cambria Reg Ap189189 
BRAC 05Unspecified Worldwide LocationsInd–106: Kansas Army Ammunition Plant, KS7,2807,280 
BRAC 05Unspecified Worldwide LocationsInd–110: Mississippi Army Ammo Plant, MS160160 
BRAC 05Unspecified Worldwide LocationsInd–112: River Bank Army Ammo Plant, CA22,43122,431 
BRAC 05Unspecified Worldwide LocationsInd–119: Newport Chemical Depot, IN197197 
BRAC 05Unspecified Worldwide LocationsInd–122: Lone Star Army Ammo Plant, TX11,37911,379 
BRAC 05Unspecified Worldwide LocationsMed–2: Walter Reed Nmmc, Bethesda, MD7,7877,787 
BRAC 05Unspecified Worldwide LocationsMed–57: Brooks City Base, TX326326 
BRAC 05Unspecified Worldwide LocationsProgram Management Various Locations605605 
BRAC 05Unspecified Worldwide LocationsProgram Management Various Locations20,45320,453 
BRAC 05Unspecified Worldwide LocationsUsa–113: Fort Monroe, VA12,18412,184 
BRAC 05Unspecified Worldwide LocationsUsa–121: Fort Gillem, GA4,9764,976 
BRAC 05Unspecified Worldwide LocationsUsa–167: USAR Command and Control—NE175175 
BRAC 05Unspecified Worldwide LocationsUsa–212: USAR Cmd & Cntrl—New England222222 
BRAC 05Unspecified Worldwide LocationsUsa–222: Fort Mcpherson, GA6,7726,772 
BRAC 05Unspecified Worldwide LocationsUsa–223: Fort Monmouth, NJ9,9899,989 
BRAC 05Unspecified Worldwide LocationsUsa–236: Rc Transformation in CT557557 
BRAC 05Unspecified Worldwide LocationsUsa–242: Rc Transformation in NY172172 
BRAC 05Unspecified Worldwide LocationsUsa–253: Rc Transformation in PA100100 
BRAC 05Unspecified Worldwide LocationsUsa–36: Red River Army Depot1,3851,385 
 
 Total Base Realignment and Closure Account 2005 126,697126,697 
 
Worldwide Unspecified 
BRAC IVBase Realignment & Closure, Air ForceBase Realignment & Closure122,552122,552 
BRAC IVBase Realignment & Closure, ArmyBase Realignment & Closure79,89379,893 
BRAC IVBase Realignment & Closure, NavyBase Realignment & Closure146,951146,951 
 
 Total Base Realignment and Closure Account 1990 349,396349,396 
 
Worldwide Unspecified 
PYSUnspecified Worldwide LocationsBRAC 20050–132,513 
PYSUnspecified Worldwide LocationsContingency Construction0–20,000 
 
 Total Prior Year Savings 0–152,513 
 
Worldwide Unspecified 
GRUnspecified Worldwide LocationsCivilian Pay Raise Reduction0–2,334 
 
 Total General Reductions 0–2,334 
 
 Total Military Construction, Base Funding11,222,71010,412,905 
4602.Military construction for overseas contingency operations 
 
 
SEC. 4602. MILITARY CONSTRUCTION FOR OVERSEAS CONTIGENCY OPERATIONS(In Thousands of Dollars) 
ServiceCountry and LocationProjectFY 2013 RequestConference Authorized 
 
NavySw AsiaCombined Dining Facility00 
NavySw AsiaTransient Quarters00 
NavyCamp Lemonier, DjiboutiContainerized Living and Work Units07,510 
NavyCamp Lemonier, DjiboutiFitness Center026,960 
NavyCamp Lemonier, DjiboutiGalley Addition and Warehouse022,220 
NavyCamp Lemonier, DjiboutiJoint HQ/Joint Operations Center Facility042,730 
 Total Military Construction, Navy 099,420 
 
PYSUnspecified Worldwide Locations112–10 and Title Iv of Division H P.l. 112–740–150,768 
 Total Prior Year Savings0–150,768 
 
 Total Military Construction, OCO Funding0–51,348 
 XLVIIDEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS 
4701.Department of Energy National Security programs 
 
 
SEC. 4701. DEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS(In Thousands of Dollars) 
ProgramFY 2013 RequestConference Authorized 
 
Discretionary Summary By Appropriation 
Energy And Water Development, And Related Agencies 
Appropriation Summary: 
Energy Programs 
Electricity delivery and energy reliability6,0000 
 
Atomic Energy Defense Activities 
National nuclear security administration: 
Weapons activities7,577,3417,657,921 
Defense nuclear nonproliferation2,458,6312,485,631 
Naval reactors1,088,6351,088,635 
Office of the administrator411,279382,000 
Total, National nuclear security administration11,535,88611,614,187 
 
Environmental and other defense activities: 
Defense environmental cleanup5,472,0015,009,001 
Other defense activities735,702731,299 
Total, Environmental & other defense activities6,207,7035,740,300 
Total, Atomic Energy Defense Activities17,743,58917,354,487 
Total, Discretionary Funding17,749,58917,354,487 
 
Electricity Delivery & Energy Reliability 
Electricity Delivery & Energy Reliability 
Infrastructure security & energy restoration6,0000 
 
Weapons Activities 
Directed stockpile work 
Life extension programs 
B61 Life extension program369,000369,000 
W76 Life extension program174,931219,931 
Total, Life extension programs543,931588,931 
 
Stockpile assessment and design 
W78 Life extension study0 
W88 Alt 3700 
Total, Stockpile assessment and design00 
 
Stockpile systems 
Stockpile systems0 
B61 Stockpile systems72,36472,364 
W76 Stockpile systems65,44565,445 
W78 Stockpile systems139,207139,207 
W80 Stockpile systems46,54046,540 
B83 Stockpile systems57,94757,947 
W87 Stockpile systems85,68985,689 
W88 Stockpile systems123,217123,217 
Total, Stockpile systems590,409590,409 
 
Weapons dismantlement and disposition 
Operations and maintenance51,26551,265 
 
Stockpile services 
Production support365,405371,405 
Research and development support28,10328,103 
R&D certification and safety191,632199,632 
Management, technology, and production175,844175,844 
Plutonium sustainment141,685141,685 
Total, Stockpile services902,669916,669 
Total, Directed stockpile work2,088,2742,147,274 
 
Campaigns: 
Science campaign 
Advanced certification44,10454,104 
Primary assessment technologies94,00099,000 
Dynamic materials properties97,000106,000 
Advanced radiography30,00030,000 
Secondary assessment technologies85,00085,000 
Total, Science campaign350,104374,104 
 
Engineering campaign 
Enhanced surety46,42154,421 
Weapon systems engineering assessment technology18,98318,983 
Nuclear survivability21,78821,788 
Enhanced surveillance63,37963,379 
Total, Engineering campaign150,571158,571 
 
Inertial confinement fusion ignition and high yield campaign 
Diagnostics, cryogenics and experimental support81,94281,942 
Ignition84,17284,172 
Support of other stockpile programs14,81714,817 
NIF diagnostics, cryogenics and experimental support00 
Pulsed power inertial confinement fusion6,0446,044 
Joint program in high energy density laboratory plasmas8,3348,334 
Facility operations and target production264,691264,691 
Total, Inertial confinement fusion and high yield campaign460,000460,000 
 
Advanced simulation and computing campaign600,000600,000 
 
Readiness Campaign 
Stockpile readiness00 
High explosives and weapon operations00 
Nonnuclear readiness64,68164,681 
Tritium readiness65,41465,414 
Advanced design and production technologies00 
Total, Readiness campaign130,095130,095 
Total, Campaigns1,690,7701,722,770 
 
Readiness in technical base and facilities (RTBF) 
Operations of facilities 
Kansas City Plant163,602163,602 
Lawrence Livermore National Laboratory89,04889,048 
Los Alamos National Laboratory335,978335,978 
Nevada National Security Site115,697115,697 
Pantex172,020172,020 
Sandia National Laboratory167,384167,384 
Savannah River Site120,577120,577 
Y–12 National security complex255,097255,097 
Institutional site support00 
Total, Operations of facilities1,419,4031,419,403 
 
Program Readiness00 
 
Science, technology and engineering capability support166,945166,945 
Maintenance and repair of facilities00 
 
Nuclear operations capability support203,346203,346 
Subtotal, Readiness in technical base and facilities1,789,6941,789,694 
Construction: 
13–D–301 Electrical infrastructure upgrades, LANL/LLNL23,00023,000 
12–D–301 TRU waste facilities, LANL24,20424,204 
11–D–801 TA–55 Reinvestment project, LANL8,8898,889 
10-D–501 Nuclear facilities risk reduction Y–12 National security complex, Oakridge, TN17,90917,909 
09–D–404 Test capabilities revitalization II, Sandia National Laboratories, Albuquerque, NM11,33211,332 
08–D–802 High explosive pressing facility Pantex Plant, Amarillo, TX24,80024,800 
07–D–140 Project engineering and design (PED) various locations00 
06–D–140 Project engineering design (PED) various locations00 
06–D–141 PED/Construction, Uranium Capabilities Replacement Project Y–12 , Oak Ridge, TN340,0000 
06–D–141 PED/Construction, Uranium Capabilities Replacement Project Y–12 , Phase 1, Oak Ridge, TN0340,000 
04–D–125 Chemistry and metallurgy facility replacement project, Los Alamos National Laboratory, Los Alamos, NM00 
Total, Construction450,134450,134 
Total, Readiness in technical base and facilities2,239,8282,239,828 
 
Secure transportation asset 
Operations and equipment114,965114,965 
Program direction104,396104,396 
Total, Secure transportation asset219,361219,361 
 
Nuclear counterterrorism incident response247,552247,552 
 
Site stewardship 
Operations and maintenance90,00179,581 
Construction 
11–D–601 Sanitary effluent reclamation facility, LANL00 
Total, Site stewardship90,00179,581 
 
Defense nuclear security 
Operations and maintenance643,285643,285 
 
NNSA CIO activities155,022155,022 
 
Legacy contractor pensions185,000185,000 
Science, Technology and Engineering Capability00 
National security applications18,24818,248 
Subtotal, Weapons activities7,577,3417,657,921 
 
Rescission0 
 
Total, Weapons Activities7,577,3417,657,921 
 
 
Defense Nuclear Nonproliferation 
Nonproliferation and verification R&D 
Operations and maintenance398,186398,186 
Domestic Enrichment R&D150,000150,000 
Subtotal, Nonproliferation and verification R&D548,186548,186 
 
Nonproliferation and international security150,119150,119 
International nuclear materials protection and cooperation311,000311,000 
 
Fissile materials disposition 
U.S. surplus fissile materials disposition 
Operations and maintenance 
U.S. plutonium disposition498,979498,979 
U.S. uranium disposition29,73629,736 
Total, Operations and maintenance528,715528,715 
Construction: 
99–D–143 Mixed oxide fuel fabrication facility, Savannah River, SC388,802388,802 
99–D–141–01 Pit disassembly and conversion facility, Savannah River, SC00 
99–D–141–02 Waste Solidification Building, Savannah River, SC00 
Total, Construction388,802388,802 
Total, U.S. surplus fissile materials disposition917,517917,517 
 
Russian surplus fissile materials disposition3,7883,788 
Total, Fissile materials disposition921,305921,305 
 
Global threat reduction initiative466,021493,021 
Legacy contractor pensions62,00062,000 
Subtotal, Defense Nuclear Nonproliferation2,458,6312,507,211 
 
Rescission0 
 
Total, Defense Nuclear Nonproliferation2,458,6312,485,631 
 
 
Naval Reactors 
Naval reactors development418,072418,072 
Ohio replacement reactor systems development89,70089,700 
S8G Prototype refueling121,100121,100 
Naval reactors operations and infrastructure366,961366,961 
Construction: 
13–D–905 Remote-handled low-level waste facility, INL8,8908,890 
13–D–904 KS Radiological work and storage building, KSO2,0002,000 
13–D–903, KS Prototype Staff Building, KSO14,00014,000 
10-D–903, Security upgrades, KAPL19,00019,000 
10-D–904, NRF infrastructure upgrades, Idaho00 
09–D–902, NRF Office Building #2 ECC Upgrade, Idaho00 
08–D–190 Expended Core Facility M–290 recovering discharge station, Naval Reactor Facility, ID5,7005,700 
07–D–190 Materials research technology complex (MRTC)00 
Total, Construction49,59049,590 
 
Program direction43,21243,212 
Subtotal, Naval Reactors1,088,6351,088,635 
 
Adjustments: 
Rescission of prior year balances00 
Total, Naval Reactors1,088,6351,088,635 
 
 
Office Of The Administrator 
Office of the administrator411,279382,000 
Total, Office Of The Administrator411,279382,000 
 
 
Defense Environmental Cleanup 
Closure sites: 
Closure sites administration1,9901,990 
 
Hanford site: 
River corridor and other cleanup operations389,347389,347 
Central plateau remediation558,820558,820 
Richland community and regulatory support15,15615,156 
Total, Hanford site963,323963,323 
 
Idaho National Laboratory: 
Idaho cleanup and waste disposition396,607396,607 
Idaho community and regulatory support3,0003,000 
Total, Idaho National Laboratory399,607399,607 
 
NNSA sites 
Lawrence Livermore National Laboratory1,4841,484 
Nuclear facility D & D Separations Process Research Unit24,00024,000 
Nevada64,64164,641 
Sandia National Laboratories5,0005,000 
Los Alamos National Laboratory239,143239,143 
Total, NNSA sites and Nevada off-sites334,268334,268 
 
Oak Ridge Reservation: 
Building 301900 
OR Nuclear facility D & D67,52567,525 
OR cleanup and disposition109,470109,470 
OR reservation community and regulatory support4,5004,500 
Total, Oak Ridge Reservation181,495181,495 
 
Office of River Protection: 
Waste treatment and immobilization plant 
01–D–416 A-E/ORP-0060 / Major construction690,000690,000 
 
Tank farm activities 
Rad liquid tank waste stabilization and disposition482,113482,113 
Total, Office of River protection1,172,1131,172,113 
 
Savannah River sites: 
Savannah River risk management operations444,089444,089 
SR community and regulatory support16,58416,584 
 
Radioactive liquid tank waste: 
Radioactive liquid tank waste stabilization and disposition698,294698,294 
Construction: 
05–D–405 Salt waste processing facility, Savannah River22,54922,549 
PE&D glass waste storage building #300 
Total, Radioactive liquid tank waste720,843720,843 
Total, Savannah River site1,181,5161,181,516 
 
Waste Isolation Pilot Plant 
Waste isolation pilot plant198,010198,010 
Total, Waste Isolation Pilot Plant198,010198,010 
 
Program direction323,504323,504 
Program support18,27918,279 
 
Safeguards and Security: 
Oak Ridge Reservation18,81718,817 
Paducah8,9098,909 
Portsmouth8,5788,578 
Richland/Hanford Site71,74671,746 
Savannah River Site121,977121,977 
Waste Isolation Pilot Project4,9774,977 
West Valley2,0152,015 
Total, Safeguards and Security237,019237,019 
 
Technology development20,00020,000 
Uranium enrichment D&D fund contribution463,0000 
Subtotal, Defense environmental cleanup5,494,1245,031,124 
 
Adjustments 
 Use of prior year balances–12,123–12,123 
 Use of unobligated balances–10,000–10,000 
Rescission 
Total, Adjustments–22,123–22,123 
Total, Defense Environmental Cleanup5,472,0015,009,001 
 
 
Other Defense Activities 
Health, safety and security 
Health, safety and security139,325139,325 
Program direction106,175106,175 
Undistributed adjustment–4,403 
Total, Health, safety and security245,500241,097 
 
Specialized security activities188,619188,619 
 
Office of Legacy Management 
Legacy management164,477164,477 
Program direction13,46913,469 
Total, Office of Legacy Management177,946177,946 
 
Defense-related activities 
Infrastructure 
Idaho sitewide safeguards and security00 
 
Defense related administrative support118,836118,836 
Office of hearings and appeals4,8014,801 
Subtotal, Other defense activities735,702731,299 
Total, Other Defense Activities735,702731,299 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
